20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 1 of 155




                      EXHIBIT A
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 2 of 155

 1                IN THE UNITED STATES BANKRUPTCY                         1               -----------------------------------
                 FOR THE WESTERN DISTRICT OF TEXAS
 2                     SAN ANTONIO DIVISION                               2                ORAL AND VIDEOTAPED DEPOSITION OF
 3   In re:                       ) CHAPTER 11
                                  )                                       3                          LARRY WRIGHT
 4   KRISJENN RANCH, LLC,         )
                                  )                                       4                       SEPTEMBER 29, 2020
 5       Debtor                   ) CASE NO. 20-50805
     ________________________________________________________             5                          Volume 1 of 2
 6
     KRISJENN RANCH, LLC,         )
                                                                          6               -----------------------------------
 7   KRISJENN RANCH, LLC-SERIES   )
                                                                          7         ORAL AND VIDEOTAPED DEPOSITION OF LARRY WRIGHT,
     UVALDE RANCH, AND KRISJENN   )
 8   RANCH, LLC-SERIES PIPELINE   )                                       8    produced as a witness at the instance of DMA PROPERTIES,
     ROW, as successors in        )
 9   interest to BLACK DUCK       )                                       9    INC., AND FRANK DANIEL MOORE, and duly sworn, was taken
     PROPERTIES, LLC,             )
10                                )                                       10   in the above-styled and numbered cause on SEPTEMBER 29,
         Plaintiffs,              )
11                                )                                       11   2020, from 9:13 a.m. to 5:23 p.m., via Zoom
     V.                           ) ADVERSARY NO. 20-05027
12                                )                                       12   videoconference, before Kailee Pereida, CSR in and for
     DMA PROPERTIES, INC., AND    )
13   LONGBRANCH ENERGY, LP,       )                                       13   the State of Texas, reported by machine shorthand
                                  )
14       Defendants.              )                                       14   pursuant to the Federal Rules of Civil Procedure.
     ________________________________________________________
15                                                                        15
     DMA PROPERTIES, INC.,            ) CHAPTER 11
                                                                          16
16                                    )
         Cross-Plaintiff/             )
                                                                          17
17   Third-Party Plaintiff,           )
                                      ) ADVERSARY NO. 20-05027            18
18   V.                               )
                                      )                                   19
19   KRISJENN RANCH, LLC,             )
     KRISJENN RANCH, LLC-SERIES       )                                   20
20   UVALDE RANCH, AND KRISJENN       )
     RANCH, LLC-SERIES PIPELINE       )                                   21
21   ROW, BLACK DUCK                  )
     PROPERTIES, LLC, LARRY           )                                   22
22   WRIGHT, AND JOHN TERRILL,        )
                                      )                                   23
23       Cross-Defendant/             )
     Third-Party Defendants.          )                                   24
24
25                                                                        25


                                                                 Page 1                                                            Page 2

                              Veritext Legal Solutions                                              Veritext Legal Solutions
                                   800-336-4000                                                          800-336-4000




1                        A P P E A R A N C E S                            1    ALSO PRESENT:
2
     FOR PLAINTIFFS, KRISJENN RANCH, LLC, KRISJENN RANCH,                 2          Mr. Darin Borders (Via Videoconference)
3    LLC, SERIES-UVALDE RANCH, KRISJENN RANCH, LLC,                                  Mr. Adam McLeod (Via Videoconference)
     SERIES-PIPELINE ROW:
4                                                                         3          Mr. John McLeod (Via Videoconference)
          MR. JOHN MULLER (Via Videoconference)                                      Mr. Daniel Moore (Via Videoconference)
5         MULLER SMEBERG, PLLC
          111 West Sunset Road                                            4          Ms. Kailee Pereida, The Reporter (Via
6         San Antonio, Texas 78209                                             Videoconference)
          (210) 664-5000
7         john@muller-smeberg.com                                         5          Mr. Shane Ramirez, The Videographer (Via
8                                                                              Videoconference)
     FOR FRANK DANIEL MOORE AND DMA PROPERTIES, INC.:
9                                                                         6          Ms. Gwynne Wright
          MR. TIMOTHY CLEVELAND (Via Videoconference)                     7
10        CLEVELAND TERRAZAS PLLC
          4611 Bee Cave Road                                              8
11        Suite 306B                                                      9
          Austin, Texas 78746
12        (512) 689-8698                                                  10
          tcleveland@clevelandterrazas.com                                11
13
                -AND-                                                     12
14
                                                                          13
          MR. CHRISTOPHER S. JOHNS (Via Videoconference)
15        -AND-                                                           14
          MS. CHRISTEN MASON HEBERT (Via Videoconference)
                                                                          15
16        JOHNS & COUNSEL PLLC
          14101 Highway 290 West                                          16
17        Suite 400A
                                                                          17
          Austin, Texas 78737
18        (512) 399-3150                                                  18
          cjohns@johnsandcounsel.com
19        chebert@johnsandcounsel.com
                                                                          19
20   FOR LARRY WRIGHT:                                                    20
21        MR. WILLIAM GERMANY (Via Videoconference)
          THE LAW OFFICES OF BAYNE, SNELL AND KRAUSE                      21
22        1250 NE Interstate 410 Loop                                     22
          Suite 725
23        San Antonio, Texas 78209                                        23
          (210) 824-3278                                                  24
24
25                                                                        25

                                                                 Page 3                                                            Page 4

                              Veritext Legal Solutions                                              Veritext Legal Solutions
                                   800-336-4000                                                          800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 3 of 155

1                                  INDEX                                    1                         THE VIDEOGRAPHER:        Here begins the
                                                          PAGE
                                                                            2    deposition of Larry Wright.            Today's date is September
2    Appearances.......................................... 3
3    LARRY WRIGHT                                                           3    29th, 2020.        The time is 9:13 a.m.          This deposition is
4         EXAMINATION BY MR. CLEVELAND.................... 8
                                                                            4    being recorded live via Zoom.
5
     Signature and Changes............................... 271               5                         Will the court reporter please do her read
6    Reporter's Certificate.............................. 274
                                                                            6    on and swear in the witness?
7                            EXHIBITS
8    NO.           DESCRIPTION                           PAGE               7                         (Witness sworn by court reporter.)
9    Exhibit 1     Notice of Deposition of KrisJenn
                                                                            8                         THE REPORTER:      And before we get started,
                   Ranch, LLC, and Its Series............. 14
10   Exhibit 2     E-mails, McLeod001507.................. 27               9    can I get everyone to please state their appearances for
     Exhibit 3     E-mails, McLeod002943 and 002944....... 32
                                                                            10   the record?
11   Exhibit 4     E-mails................................125
     Exhibit 5     E-mails, McLeod0745 through 0747.......139               11                        THE WITNESS:      Larry Wright.
12   Exhibit 6     E-mails, McLeod000523 through 000525...143
                                                                            12                        MR. MULLER:     This is John Muller on
     Exhibit 7     Letter From William D. Kuhlmann, Jr.,
13                 Dated April 23, 2020, McLeod002215                       13   behalf of Mr. Wright and -- I'm sorry -- on behalf of
                   and 002216.............................146
                                                                            14   KrisJenn Ranch.        And then Gwynne Wright is also here as
14   Exhibit 8     Company Agreement of Black Duck
                   Properties, LLC........................160               15   a representative of KrisJenn Ranch.
15   Exhibit 9     Compromise Settlement Agreement........191
                                                                            16                        MR. GERMANY:      William Germany on behalf
     Exhibit 10    E-mails................................177
16   Exhibit 11    E-mails................................187               17   of Larry Wright.
     Exhibit 12    Agreement for Assignment and
                                                                            18                        MR. CLEVELAND:       Tim Cleveland, Chris
17                 Assumption of Specific Contract........205
     Exhibit 16    Deed of Trust..........................259               19   Johns, Christie Hebert on behalf of DMA Properties,
18   Exhibit 17    E-mails................................247
                                                                            20   Daniel Moore, Longbranch Energy, and Darin Borders;
     Exhibit 18    DMA Agreement..........................240
19                                                                          21   although this deposition has been noticed only by DMA
20
                                                                            22   Properties.        And with us as well is Daniel Moore by
21
22                                                                          23   phone.        And Darin Borders is also with us by phone.
23
                                                                            24                        And I think I see -- just so we have a
24
25                                                                          25   complete record, I think Mr. McLeod is on the phone.

                                                                   Page 5                                                                         Page 6

                           Veritext Legal Solutions                                                         Veritext Legal Solutions
                                800-336-4000                                                                     800-336-4000




1    He's on mute.   But since the court reporter asked                     1    Mr. McLeod being here right now.              But while I'm doing --

2    everybody to announce themselves, I think one of them --               2    while you're doing the initial part of your examination,

3    either John or Adam McLeod is going to be listening in                 3    I'll reach out to Ron and see if we have any real

4    as well.                                                               4    issues.        If not --

5                    Is that right, sir?                                    5                         MR. CLEVELAND:       Okay.       Great.

6                    MR. MULLER:     Mr. McLeod here is a party?            6                         MR. MULLER:     Or I'll just stop you if I

7                    MR. JOHN MCLEOD:        Yeah, I just dialed in         7    want to continue on the objection.                We can proceed for

8    because Laura sent this to me.         Should I -- should I not        8    now.

9    be listening, or is that okay or --                                    9                         MR. JOHN MCLEOD:        That'll -- that'll be

10                   MR. MULLER:     You're certainly allowed to            10   fine.        I mean, I can -- I can get off if it upsets

11   listen if you're a party to the lawsuit.            I don't            11   anybody too much, so...

12   believe you are at this time.                                          12                        MR. MULLER:     No, it doesn't upset

13                   MR. JOHN MCLEOD:        Well, she --                   13   anybody.        I just want to make sure we're -- we're doing

14                   MR. CLEVELAND:        Well, I think, John,             14   right.        But let me -- let me check with my -- my smarter

15   McLeod Oil is one of the creditors, so they are --                     15   half, and I'll get right back to you.

16   they're a party to the proceeding.            So I -- I think --       16                        MR. JOHN MCLEOD:        Okay.

17   that would be my understanding of why he's listening in                17                        MR. CLEVELAND:       Okay.       Kailee, am I good

18   and why I shared it with Ms. Worsham, McLeod Oil's                     18   to proceed?

19   counsel.                                                               19                        THE REPORTER:      Yes, sir.

20                   MR. MULLER:     Well, I'll confess to not              20                        MR. CLEVELAND:       Okay.

21   being an expert in bankruptcy.         I believe this is a             21                               LARRY WRIGHT,

22   regular deposition notice as opposed to a 2004.               Let      22   having been first duly sworn, testified as follows:

23   me -- go ahead and proceed.       I'll make --                         23                                EXAMINATION

24                   MR. CLEVELAND:        Okay.                            24   BY MR. CLEVELAND:

25                   MR. MULLER:     -- an objection to                     25           Q.      Mr. Wright, good morning.

                                                                   Page 7                                                                         Page 8

                           Veritext Legal Solutions                                                         Veritext Legal Solutions
                                800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 4 of 155

1            A.    Good morning.                                                   1            A.   None.

2            Q.    Sir, you understand that you just took an oath                  2            Q.   Okay.     And, Mr. Wright, this is a little

3    from our court reporter to tell the truth today, sir?                         3    unusual because we're taking this deposition by Zoom.

4            A.    Yes.                                                            4    And as you've already seen, there is -- there can be

5            Q.    Do you understand that that's the same oath                     5    some feedback.        There can be slow transmissions of

6    that you would take if we were, one, in the same                              6    questions and answers.

7    deposition room together physically and also if we were                       7                         So I think it's very important today that

8    in a courtroom together in San Antonio, Texas?                  Do you        8    we -- we both agree to slow down and that you let me

9    understand that, sir?                                                         9    finish my question before you start your answer.               And,

10           A.    Yes.                                                            10   likewise, I will do my best to let you finish your

11           Q.    Okay.     And your full name, as you -- as you                  11   answer before I start my next question.               Is that --

12   stated earlier, is Larry Michael Wright; is that right,                       12           A.   Correct.

13   sir?                                                                          13           Q.   Does that sound good to you, sir?

14           A.    Yes.                                                            14           A.   Yes.

15           Q.    And what is your residential address,                           15                        Is there a way I can see your video --

16   Mr. Wright?                                                                   16           Q.   Well --

17           A.    410 Spyglass, McQueeney, Texas.                                 17           A.   -- so I can see --

18           Q.    Okay.     And, Mr. Wright, are you, sir, under                  18           Q.   -- you know --

19   the influence of any substance or medication this                             19           A.   -- who's answering the questions?

20   morning that would affect your ability to testify                             20           Q.   Oh, well, Mr. Wright, this is Tim Cleveland.

21   truthfully?                                                                   21   And I am going to be asking the questions today.               I am

22           A.    No, sir.                                                        22   not on video because I'm going to be sharing my screen

23           Q.    Is there any other reason, sir, that you're                     23   shortly to show you exhibits, and so I am not on video.

24   not able to testify truthfully and give your best                             24                        But if you have any -- if you have any

25   answers to my questions today?                                                25   question about who's asking the question or what I've

                                                                      Page 9                                                                         Page 10

                                    Veritext Legal Solutions                                                       Veritext Legal Solutions
                                         800-336-4000                                                                   800-336-4000




1    asked, please let me know, and I'll clarify it for you,                       1    have addressed this with you at the beginning of the

2    okay?                                                                         2    case.

3            A.    Okay.     Yes.     I was told you would be on video             3                         How are we handling this?         Are we taking

4    though.      I'd like to -- to see your facial expressions                    4    all three depos at the same time, or are we going to

5    asking the questions.                                                         5    bifurcate the depositions?

6            Q.    Well, I tell you what.              We're -- in the -- in       6                         MR. CLEVELAND:       I -- I am just going to

7    the -- in a deposition, if we were in the same room, the                      7    take them all at the same time.              I think -- I doubt his

8    video -- you would be the only person being videoed.                     So   8    answers would be -- well, we'll just say, I'm -- we're

9    what we're going to do is we're going to get started,                         9    just going to go through it to see how quickly we can

10   okay?                                                                         10   get through everything so we don't have to take the

11                         Now --                                                  11   first -- the full two days.            So we're just going to

12           A.    Well, I would like to --                                        12   do -- do them all.        And if Mr. Wright has any question

13           Q.    -- Mr. Wright -- okay.              You ready, Mr. Wright?      13   or if you have any question about capacity in terms of

14           A.    Sure.                                                           14   how the question is being asked, let me know.

15           Q.    Okay.     Are you aware, Mr. Wright, that you are               15                        MR. MULLER:     No, I think he understands

16   appearing today for testimony not only in your                                16   that when he answers the questions, he's answering

17   individual capacity, but as a corporate representative                        17   for -- you know, the answer might be different.               The

18   of the debtors in this proceeding, that being KrisJenn                        18   problem here is that when he speaks for three different

19   Ranch, KrisJenn Ranch-Series Uvalde, and KrisJenn                             19   people, he -- the answers might be different for one

20   Ranch-Series Pipeline ROW?               Are you aware of that, sir?          20   entity to the next.

21           A.    That is correct.                                                21                        MR. CLEVELAND:       Well --

22                         MR. MULLER:        Hey, Tim, I'm sorry.     Can I       22                        MR. MULLER:     So --

23   interrupt you briefly?                                                        23                        (Unreportable crosstalk.)

24                         MR. CLEVELAND:          Yes, sir.                       24                        MR. CLEVELAND:       -- I -- let me -- what

25                         MR. MULLER:        And I'm sorry.     I should          25   I -- what I'd suggest is -- can you put the witness back

                                                                     Page 11                                                                         Page 12

                                    Veritext Legal Solutions                                                       Veritext Legal Solutions
                                         800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 5 of 155

 1   on the screen --                                                                 1                         THE VIDEOGRAPHER:          You -- you can share

 2                         MR. MULLER:     Sure.                                      2    your screen for exhibits.            You have that option.

 3                         MR. CLEVELAND:       -- John?                              3                         MR. CLEVELAND:         Well, I understand.    But

 4                         MR. MULLER:     Sure.                                      4    yesterday I was -- I was dragging PDFs in and --

 5        Q.        (BY MR. CLEVELAND)        Mr. Wright, if -- if you                5    maybe -- let me try it this way.

 6   have any -- if there is any reason that you need to                              6                         Yeah, it's -- it's not letting me do that.

 7   differentiate an answer to a question based upon your                            7    Do you know -- do you have any idea, Shane?

 8   testifying as the corporate rep of either KrisJenn Ranch                         8                         THE VIDEOGRAPHER:          I've never had issue

 9   or its two Series, LLC's, will you let me know?                                  9    with chat sharing of information.                 Let me take a look.

10        A.        Yes.                                                              10                        MR. CLEVELAND:         Wait a second.    Let me

11                         MR. MULLER:     I --                                       11   try this.     Copy.

12        Q.        (BY MR. CLEVELAND)        Okay.         You --                    12          Q.    (BY MR. CLEVELAND)           All right.     While we're

13                         MR. MULLER:     I think -- I think -- I'm                  13   working on that, Mr. Wright, I am -- can you see the

14   just going to note for the record, I think Larry will                            14   screen and this document with the case caption on it,

15   try to do that as best he can.               I think in some                     15   sir?

16   instances, there might be some difficulty with that.                             16          A.    Yes, I can.

17                         And I won't make a speaking objection, but                 17          Q.    Okay.     The one that has -- and you can see the

18   I might object to form on the basis of compound where I                          18   little hand that I'm controlling with my mouse up --

19   think there is confusion.            But I'll just note that for                 19          A.    Yes.

20   the record.                                                                      20          Q.    -- by, "In the United States Bankruptcy

21                         MR. CLEVELAND:       Okay.        And -- okay.             21   Court"?     Do you see that, sir?

22                         Kailee or Shane, I am trying to drag a                     22          A.    Yes.     Yes, I can.

23   document into chat, and it's not letting me.                    Are you          23          Q.    Okay.

24   able to -- this is how I'm going to share exhibits.                       Are    24                        (Exhibit 1 marked.)

25   you able to enable that chat so I can share?                                     25          Q.    While we work on the ability to share these

                                                                       Page 13                                                                            Page 14

                                 Veritext Legal Solutions                                                               Veritext Legal Solutions
                                      800-336-4000                                                                           800-336-4000




1    exhibits, I am showing you what I have marked as                                 1           Q.    And are you prepared to testify as the

2    Exhibit 1 to your deposition today.                      Do you see              2    corporate rep for the Debtors with respect to these

3    Exhibit 1 up here on the tab?                                                    3    topics, sir?

4            A.      Yes, I do.                                                       4           A.    To the best of my ability, yes, sir.

5            Q.      Okay.     And have -- I am -- I am scrolling                     5           Q.    Okay.     What did you do to prepare to give

6    down.        This is the Notice of Deposition of KrisJenn                        6    testimony on behalf of the Debtors on these topics, sir?

7    Ranch, LLC, and Its Series.                                                      7           A.    I reviewed them over the weekend.

8                            Do you see that, sir, here on page 2?                    8           Q.    You reviewed the topics themselves that are

9            A.      Yes, sir.                                                        9    here in Exhibit 1?

10           Q.      Okay.     And you'll see that this notices this                  10          A.    Yes.

11   deposition for today.            I'm highlighting this.                Can you   11          Q.    Did you do anything else?

12   see my highlights on September 29th, 2020?                                       12          A.    I reviewed them to see what they were relating

13           A.      Yes.     Yes, sir.                                               13   to.    Some of them -- some of the questions were

14           Q.      And I am scrolling down further.                 And there's     14   confusing.     But, yes, I reviewed them.

15   a page of definitions.                                                           15          Q.    Okay.     And I appreciate that.           My question is:

16                           And, finally, I am -- I am on the page                   16   Did you do anything else to prepare to testify as the

17   with "Topics."           Do you see that, sir?                                   17   Debtor's representative today besides review these

18           A.      Yes, I do.                                                       18   topics in Exhibit 1?

19           Q.      Have you seen this document before, sir?                         19          A.    Well, no.       I mean, each topic, I -- I tried to

20           A.      I was given that on Friday, I think, yes.                        20   go into what the -- what the topic related to, yes, sir.

21           Q.      Okay.     And do you understand that you are                     21          Q.    Okay.     Did you review any documents to prepare

22   testifying here today on behalf of KrisJenn Ranch and                            22   to testify today other than this Exhibit 1?

23   its Series LLC's with respect to the topics in this                              23          A.    You would have to ask me each document if I

24   Exhibit 1?                                                                       24   reviewed it.        But --

25           A.      Yes, sir.                                                        25          Q.    Sir --

                                                                       Page 15                                                                            Page 16

                                 Veritext Legal Solutions                                                               Veritext Legal Solutions
                                      800-336-4000                                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 6 of 155

1           A.   -- I did look --                                             1         A.      Yes.     Yes.

2           Q.   -- did you --                                                2         Q.      Okay.     Let's look at number 26.           You're

3           A.   I did look --                                                3    testifying today on behalf of the Debtors on your

4           Q.   -- review any documents --                                   4    communications with McLeod related to the right-of-way,

5           A.   -- at some -- I think I looked at the Harris                 5    the DMA agreement, and/or the Longbranch assignment.

6    SWD agreement and --                                                     6                         Do you see that, sir?

7           Q.   Okay.                                                        7         A.      I do.

8           A.   -- some of that, yes, sir.               And then I looked   8         Q.      And did you review your text messages with

9    at some of the --                                                        9    Adam McLeod and your e-mails with the McLeods to be able

10          Q.   Anything else?                                               10   to testify on that topic, number 26, here today?

11          A.   I looked at some of the agreements on the                    11        A.      I -- I'm not sure I did that.              And I did --

12   20 percent, those agreements.                                            12        Q.      Okay.

13          Q.   Any -- anything else?                                        13        A.      I don't -- I don't believe I have any text

14          A.   I looked at some of the loan documents.                      14   messages.     And I did look at -- basically, with him, it

15          Q.   Okay.     Anything else?                                     15   was the -- some e-mails, I believe.

16          A.   I -- just in general, I -- I think that was                  16        Q.      Okay.     Did -- have you ever communicated with

17   really most of them.       I -- I think I did look at the                17   Adam McLeod by text message, sir?

18   resignation of Mr. Moore.         I did look at some of the              18        A.      I'm -- I'm sure I have.              I've known him for

19   closing documents on the pipeline.              And I did look at        19   ten years.

20   the Longbranch agreement.                                                20        Q.      Okay.     But you did --

21          Q.   Okay.     Anything else?                                     21        A.      Eight to --

22          A.   I -- I can't remember anything else.                         22        Q.      -- not review any text mes- --

23          Q.   Okay.     I am going to direct you to some of the            23        A.      Eight to -- eight to ten years, I believe.

24   highlighted topics on this page 5.                                       24        Q.      But you did not review any text messages with

25                       Can you see these, sir?                              25   Adam McLeod to prepare for this deposition today?

                                                                    Page 17                                                                       Page 18

                               Veritext Legal Solutions                                                         Veritext Legal Solutions
                                    800-336-4000                                                                     800-336-4000




1           A.   I -- I didn't because -- I did not.                          1         A.      Yes.     I'm in my wife's truck today.           I should

2           Q.   Okay.     You do have text messages with Adam                2    have taken mine.        I let her drive.

3    McLeod about the right-of-way, don't you?                                3         Q.      Okay.     Have you deleted any text messages with

4           A.   I am not sure I do.                                          4    Adam McLeod, sir?

5           Q.   Okay.     Have you checked your phone to see if              5         A.      I am not sure I have or haven't.

6    you do?                                                                  6         Q.      Okay.     You said you communicated with the

7           A.   I am -- I am retired and not sure -- I never                 7    McLeods by e-mail as well?

8    was taught the language of the -- of the -- well,                        8         A.      I believe so, yes, sir.

9    everything just went away.                                               9         Q.      Okay.     How can you be prepared to testify as

10          Q.   Okay.     Did -- have you replaced your cell                 10   the corporate representative on Topic 26, your

11   phone at all in the past year, Mr. Wright?                               11   communications with the McLeods related to the

12          A.   No.                                                          12   right-of-way, if you haven't reviewed your text messages

13          Q.   Okay.     Do you have your phone with you right              13   with them or your e-mails with them, Mr. Wright?

14   now?                                                                     14        A.      I'm really not sure what you're trying to ask.

15          A.   No.                                                          15   Is there anything in particular?

16          Q.   Okay.     Do you have your phone with you in your            16        Q.      Well --

17   lawyer's office there?                                                   17        A.      I'm confused.

18          A.   No.                                                          18        Q.      -- I am asking that question, sir, because

19          Q.   Where is your phone located?                                 19   you're the corporate representative here today and had a

20          A.   It's in my truck.                                            20   responsibility to prepare to testify on these 30 topics.

21          Q.   Okay.     And is the truck with you at your                  21   And --

22   lawyer's office today?                                                   22        A.      Correct.

23          A.   My -- it's at -- it's in Lake McQueeney.                     23        Q.      -- if you're not ready to testify about your

24          Q.   Okay.     Have you deleted any text messages --              24   communications with the McLeods, I need to know that.

25   are you okay, sir?                                                       25        A.      No, I'm prepared.           If there's anything in

                                                                    Page 19                                                                       Page 20

                               Veritext Legal Solutions                                                         Veritext Legal Solutions
                                    800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 7 of 155

1    particular, I would love to -- to answer them.                I'm      1    right-of-way, the DMA agreement, and the Longbranch

2    trying to -- to be open.                                               2    assignment, sir?

3         Q.      Okay.     Have you collected your text messages           3         A.    I've -- every e-mail that I've ever done with

4    with the McLeods and your e-mails with the McLeods and                 4    him is being turned in, yes, sir.

5    provided them to your lawyers?                                         5         Q.    Okay.     What about text messages?

6         A.      They are being -- they are being collected                6         A.    There was only one text message that -- that I

7    at -- every single text message and e-mail I have is --                7    remember that he sent me, and it was on the

8    is being collected to be presented, yes, sir.                I don't   8    announcement.      And it was also sent to me by e-mail.               I

9    have them --                                                           9    didn't do text messages with John Terrill.

10        Q.      Okay.                                                     10   Everything --

11        A.      I don't have --                                           11        Q.    Okay.

12        Q.      Do you have --                                            12        A.    -- was by e-mail.

13        A.      -- those -- those aren't due until the end of             13        Q.    Okay.     All right.      Let's -- let's talk about

14   the month.                                                             14   McLeod Oil.     You know John McLeod and Adam McLeod,

15        Q.      Okay.     Do you have an auto-delete function on          15   correct?

16   your phone, sir, that would cause text messages to get                 16        A.    I just met John.

17   deleted after a certain period of time?                                17        Q.    When did you meet John?

18        A.      I'm not familiar with that.            But I think that   18        A.    About a year ago, I believe.

19   there is a storage on them that says forever that I was                19        Q.    Okay.     And you know that their entity that's a

20   told by --                                                             20   creditor in this proceeding is called McLeod Oil, LLC?

21        Q.      Okay.                                                     21        A.    Yes, I do.

22        A.      -- the person -- by the company that's                    22        Q.    Okay.     I may refer to them collectively today

23   collecting them for me.                                                23   as the McLeods.      Is that okay with you, sir?

24        Q.      Okay.     And are you also collecting your                24        A.    Sure.

25   communications with John Terrill relating to the                       25        Q.    And have the McLeods paid any of your

                                                                Page 21                                                                         Page 22

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000




1    attorney's fees that you've incurred in this bankruptcy                1                       MR. MULLER:     Objection; form.

2    or adversary proceeding, sir?                                          2         A.    Correct.

3         A.      No.                                                       3         Q.    (BY MR. CLEVELAND)         And that right-of-way

4         Q.      Okay.     Have the McLeods ever paid any                  4    that's the subject of that option agreement is also the

5    attorney's fees incurred by you or any of your KrisJenn                5    right-of-way that was acquired by Black Duck Properties

6    Ranch entities?                                                        6    back in 2017 --

7         A.      No, they have not.                                        7                       MR. MULLER:     Objection; form.

8         Q.      Okay.     You have several agreements with the            8         Q.    (BY MR. CLEVELAND)         -- is that true?

9    McLeods, don't you, sir?                                               9         A.    Yes.

10        A.      If you could be specific.                                 10        Q.    Okay.     And, Mr. Wright, you also have a loan

11        Q.      Okay.     Well, you -- there is an option                 11   agreement with the McLeods, don't you?

12   agreement that you have with the McLeods related to the                12                      MR. MULLER:     Objection; form.

13   right-of-way, correct?                                                 13        A.    KrisJenn does, yes, sir.

14        A.      Correct.                                                  14        Q.    (BY MR. CLEVELAND)         Okay.

15                        MR. MULLER:      Objection; form.                 15                      MR. GERMANY:      Hold on.       Hold on.   I was

16        Q.      (BY MR. CLEVELAND)           And that's the               16   going --

17   right-of-way that Black Duck acquired back in 2017,                    17        Q.    (BY MR. CLEVELAND)         Mister --

18   correct?                                                               18                      MR. GERMANY:      On the questions,

19                        MR. MULLER:      Objection; form.                 19   Mr. Cleveland --

20        Q.      (BY MR. CLEVELAND)           Sir, you can answer.         20                      MR. CLEVELAND:       Who's speaking?

21        A.      If I could see the document, but, yes, I did              21                      MR. GERMANY:      -- you're referring to

22   sign an option agreement.                                              22   Mr. Wright in his individual capacity.               If you could

23        Q.      Okay.     And that option agreement with the              23   clarify on the --

24   McLeods concerns what we've called in this case the                    24                      MR. CLEVELAND:       No.    I'm referring to

25   right-of-way, correct?                                                 25   the -- the witness is -- who is test- -- who is speaking

                                                                Page 23                                                                         Page 24

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 8 of 155

1    here?                                                                         1    entities at the same time.           So I don't -- can you

2                         MR. GERMANY:      This is William Germany.           I   2    rephrase the question?         I don't understand what you're

3    represent Larry Wright in his individual capacity.                            3    trying to ask him to agree to.

4                         MR. CLEVELAND:       Right, Counsel.       He's          4         Q.      (BY MR. CLEVELAND)         All right.         Mr. Wright,

5    testifying today as the corporate representative, and so                      5    the option agreement with the McLeods is with KrisJenn

6    he's --                                                                       6    Ranch-Series Pipeline ROW, correct?

7                         MR. GERMANY:      Oh, okay.        But I was             7         A.      Correct.

8    just --                                                                       8         Q.      And you have loan agreements with the McLeods

9                         MR. CLEVELAND:       He has stated that he               9    on behalf of which KrisJenn entities?

10   understands that.                                                             10        A.      KrisJenn Ranch, LLC.

11                        MR. GERMANY:      -- hearing you state -- you            11        Q.      Okay.

12   were saying you.        And he's sitting right there, and                     12        A.      And --

13   you're saying you have an agreement.                  I would just            13        Q.      Do you, Mr. Wright -- oh, I'm sorry, sir.

14   appreciate it if you clarified it.                                            14   Were you done?

15                        MR. CLEVELAND:       Okay.                               15        A.      Yes.

16           Q.   (BY MR. CLEVELAND)         Sir, do you understand,               16        Q.      Do you, Mr. Wright, or the Debtors have any

17   Mr. Wright, that when I am talking about you, you are                         17   other agreements with the McLeods other than the option

18   the corporate representative of the Debtors for the                           18   agreements and the loan agreement that you just

19   deposition today?        You understand that, right?                          19   described?

20                        MR. MULLER:     Objection; form.         Do you --       20        A.      None.

21           Q.   (BY MR. CLEVELAND)         Sir?                                  21        Q.      Did you say "None"?

22                        MR. MULLER:     Tim, I'm sorry.         I don't          22        A.      Repeat the question, please.

23   want to interrupt your deposition, but I thought we                           23        Q.      Do you, Mr. Wright, or any of the Debtors have

24   addressed this a little while ago.                And you said you            24   any other agreements with the McLeods other than the

25   were taking this deposition on behalf of three different                      25   option agreement and the loan agreement that you just

                                                                     Page 25                                                                              Page 26

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000




1    described?                                                                    1    what to do with the chat, or I will be e-mailing these

2            A.   I do not.                                                        2    marked exhibits to you -- and, Kailee, you as well --

3            Q.   Okay.     You don't have any agreement that                      3    just so we have a good record of these exhibits.

4    requires the McLeods to provide you or the Debtor                             4         Q.      (BY MR. CLEVELAND)         Now --

5    entities with a percentage of the right-of-way if the                         5                         MR. MULLER:     Okay.      I'm going to scoot

6    McLeods exercise their option to acquire the                                  6    the camera over a little bit though just because it's

7    right-of-way, do you?                                                         7    kind of hard for us to see from this distance.                    So if

8                         MR. MULLER:     Objection; form.                         8    you don't mind, we're going to -- we're going to scoot

9            A.   No.                                                              9    up a bit.

10           Q.   (BY MR. CLEVELAND)         Okay.                                 10                        MR. CLEVELAND:       I don't mind at all.

11                        (Exhibit 2 marked.)                                      11        Q.      (BY MR. CLEVELAND)         Okay.         And -- so

12           Q.   All right.     Mr. Wright, I am going to share                   12   Mr. Wright, you can see "Exhibit 2 Wright Deposition" in

13   the screen again and show you what I have marked as                           13   front of you.        That's, at the top, an e-mail from you to

14   Exhibit 2 to your deposition.                                                 14   David Strolle on December 13th, 2019.

15                        Can you see this, sir?                                   15        A.      Correct.

16           A.   Yes.                                                             16        Q.      And this is a true and correct copy of an

17           Q.   Mr. Wright?                                                      17   e-mail exchange between you and Mr. Strolle on that

18           A.   Yes.                                                             18   date, correct, sir?        Sir?

19           Q.   Okay.     Can you see this -- the arrow that I'm                 19        A.      Can I read it, please?

20   controlling on my screen that says "Exhibit 2" --                             20                        MR. MULLER:     Yeah, give us just -- just a

21           A.   Yes.                                                             21   second.     We're -- we're digesting everything.

22           Q.   -- "Wright Deposition"?            Do you see that, sir?         22                        MR. CLEVELAND:       Sure.

23           A.   Yes.                                                             23                        (Witness looks at document.)

24                        MR. CLEVELAND:       And -- and, Counsel, just           24        A.      Correct.

25   so you know, I'm going to -- we'll either figure out                          25        Q.      (BY MR. CLEVELAND)         Okay.         And what I will --

                                                                     Page 27                                                                              Page 28

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 9 of 155

1    December of 2019 is about the time when the option                        1    what I would like -- have liked to have done.                   It's

2    agreement with the McLeods was -- was executed, correct?                  2    pretty apparent we didn't get that part of it into the

3            A.   Correct.                                                     3    agreement.

4            Q.   And your e-mail here, you say to Mr. Strolle,                4          Q.     Okay.     Okay.   So is that something that you

5    "David, we will be adding an option agreement to the                      5    proposed to the McLeods and they didn't agree to?                      Or

6    loan modification on Monday.            They are working on that          6    did it ever get raised with the McLeods?                   Help me

7    language.     It will entail the McLeods buying the                       7    understand that.

8    pipeline and right-of-way for $6 million on a one-year                    8          A.     That was between myself and my attorney that I

9    option."                                                                  9    wanted to do.

10                        Did I read that correctly, sir?                      10         Q.     And do you know if any such a side agreement

11           A.   I believe so.                                                11   was ever proposed to the McLeods?

12           Q.   And you say -- and I'm going to highlight                    12         A.     No, there was not.

13   this -- "Also" -- let me OCR this so I can.                               13         Q.     Okay.     So KrisJenn has never had any kind of

14                        You also say, "Also, there will be a side            14   side agreement that is referenced here in Exhibit 2?

15   agreement guaranteeing KrisJenn a small royalty and a                     15         A.     None.

16   small ownership percentage if they exercise their                         16         Q.     Okay.     All right.      Do you have any type of

17   option."                                                                  17   agreements where you or any of your entities would

18                        Do you see that, sir?                                18   obtain a royalty or ownership percentage of the

19           A.   Yes.                                                         19   right-of-way if the McLeods exercised their option?

20           Q.   Was there ever such an agreement executed or                 20         A.     I have none.

21   agreed to between KrisJenn and the McLeods?                               21         Q.     Okay.     Have you had any kind of a falling out

22           A.   No.                                                          22   with the McLeods recently, sir?

23           Q.   Okay.     So what is that referring to then, that            23         A.     I have not.

24   text I highlighted that mentioned the side agreement?                     24         Q.     Okay.     When was the last time you spoke to

25           A.   That was between my attorney and myself on                   25   either Adam or John McLeod?

                                                                    Page 29                                                                             Page 30

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000




1            A.   It was on a settlement agreement.                            1                         When was the last time you communicated

2            Q.   Well, when -- when was the last time you                     2    with John or Adam McLeod?

3    communicated with Adam or John McLeod?                                    3          A.     I -- I can't remember.

4            A.   When we had our settlement talk with attorneys               4          Q.     Was it within the last week?

5    on --                                                                     5          A.     I can't remember.         It was not.

6                         MR. MULLER:     If I can interrupt.        What      6          Q.     Was it within the last month?

7    your settlement communication --                                          7                         MR. MULLER:     Objection; form.

8            Q.   (BY MR. CLEVELAND)         And when was that?                8          A.     I can't remember.

9            A.   That's --                                                    9          Q.     (BY MR. CLEVELAND)         Was it within the last six

10           Q.   And when was that?                                           10   months?

11           A.   I was on the phone with my attorneys.              And       11                        MR. MULLER:     Objection; form.

12   that will -- that is privileged, I think, the settlement                  12         A.     I would -- I would -- I would agree that it

13   agreements.                                                               13   was probably within the last six months.

14           Q.   Sir, my question -- we're going to get to that               14         Q.     (BY MR. CLEVELAND)         Okay.

15   in a minute.        When was the -- I'm asking when.           When       15                        (Exhibit 3 marked.)

16   was --                                                                    16         Q.     All right, Mr. Wright.           I am going to show you

17           A.   I'm not --                                                   17   what I have marked as Exhibit 3 to your deposition.

18           Q.   -- the last time you communicated -- sir, let                18                        Can you see the screen I just shared with

19   me --                                                                     19   you, sir?

20           A.   It's been --                                                 20                        MR. MULLER:     We can see the top half of

21           Q.   -- finish my question.           When --                     21   it.   Can you scroll down so we can read from the bottom

22           A.   It's been two --                                             22   up?

23           Q.   When was the -- sir, hold on.              Just so we have   23                        MR. CLEVELAND:       Yes.        Absolutely.

24   a clean record, Mr. Wright, let -- I'm going to start                     24         Q.     (BY MR. CLEVELAND)         So I'll tell you,

25   the question over again, okay?                                            25   Mr. Wright, this is a -- Exhibit 3 is a two-page

                                                                    Page 31                                                                             Page 32

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 10 of 155

1     exhibit.   And I'll -- it is an e-mail exchange on                       1            Q.   (BY MR. CLEVELAND)         Well, sir, you -- you made

2     July 15th of 2020 between yourself and Adam and John                     2    the decision to have your entities file bankruptcy,

3     McLeod.                                                                  3    right?

4                        And I'll happily scroll down and let --               4            A.   Correct.

5     this is the -- the second page -- and let you read that                  5            Q.   What are you hoping to get out of this

6     first e-mail.      And then I'll scroll up when you tell me              6    bankruptcy?

7     you need it.                                                             7                         MR. MULLER:     Objection; form.

8                        MR. MULLER:     He's going to let you -- you          8            A.   I would have to talk to Mr. Smeberg on that.

9     need to read it from the bottom up.                 So read this and     9            Q.   (BY MR. CLEVELAND)         So as the corporate

10    then -- and then tell him when you need to go up.                 And    10   representative of the three Debtors, you can't answer

11    then he'll ask you questions about this, okay?                           11   the question of what do your entities hope to get out of

12                       (Witness looks at document.)                          12   this bankruptcy that they've filed?

13         A.    Okay.                                                         13                        MR. MULLER:     Objection; form.

14         Q.    (BY MR. CLEVELAND)         All right.         And now I'm     14           A.   I would have to talk to Mr. Smeberg.                I'm sure

15    going to scroll up to the first page of this so you can                  15   we have a plan, but that's between Mr. Smeberg and

16    read these e-mails as well before I ask you some                         16   myself or KrisJenn Ranch.

17    questions about this.                                                    17           Q.   (BY MR. CLEVELAND)         Okay.         Well, you're the

18         A.    Yes.                                                          18   cor- -- you're the corporate representative here today.

19                       (Witness looks at document.)                          19   And I'm asking you -- this is my chance to take your

20         A.    Okay.                                                         20   deposition as the corporate representative of the

21         Q.    All right.     And before I do that, Mr. Wright,              21   Debtors.     And I'm asking you:          What are you hoping to

22    let me ask you:      What are you hoping to get out of this              22   get out of this proceeding, sir, for the three Debtor

23    bankruptcy, sir?                                                         23   entities?

24                       MR. MULLER:     Objection; form.                      24                        MR. MULLER:     Objection; form.

25         A.    I have no answer to that.                                     25           A.   I would say the ultimate goal would be to

                                                                     Page 33                                                                         Page 34

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000




1     settle the lawsuit and -- and to sell the pipeline.                      1                         MR. CLEVELAND:       I -- I -- I disagree with

2     That would be my side.       But I haven't talked to -- to               2    that.

3     Mr. Smeberg on that.      He has a full plan that's between              3            Q.   (BY MR. CLEVELAND)         Did you --

4     KrisJenn Ranch and -- and (inaudible) Mr. Smeberg.                       4            A.   I'm not --

5          Q.    (BY MR. CLEVELAND)         Anything else?                     5            Q.   -- coordinate the filing --

6          A.    Not that I can think of.                                      6            A.   I'm not going to answer that.

7          Q.    Okay.     Before this bankruptcy was filed, you               7            Q.   Did you coordinate the filing of this

8     were a party to litigation in Shelby County related to                   8    bankruptcy with anybody else that wasn't your attorneys,

9     the pipeline right-of-way, correct?                                      9    like Adam or John McLeod?

10                       MR. MULLER:     Objection; form.                      10           A.   No.

11         A.    I think, yes, that it was improperly moved to                 11                        MR. MULLER:     Objection; form.

12    Shelby County.      Yes, sir.                                            12           Q.   (BY MR. CLEVELAND)         Okay.         Did you talk to the

13         Q.    (BY MR. CLEVELAND)         You didn't like the venue          13   McLeods about filing this bankruptcy before you actually

14    of Shelby County, did you, sir?                                          14   filed it?

15                       MR. MULLER:     Objection; form.                      15           A.   I can't remember.

16         A.    I had no problem with Shelby County.                          16           Q.   Okay.     Did you ever express to Adam McLeod

17         Q.    (BY MR. CLEVELAND)         Okay.         But you filed this   17   something along the lines of, we can't let this Shelby

18    bankruptcy in part to move this dispute about the                        18   County judge put the pipeline right-of-way into a trust?

19    right-of-way to a new court --                                           19           A.   I can't remember.         I would doubt that I said

20                       MR. MULLER:     Objection; form.                      20   that --

21         Q.    (BY MR. CLEVELAND)         -- isn't that true?                21           Q.   Okay.

22                       MR. MULLER:     I'm going to instruct you             22           A.   -- but I can't remember.

23    not to answer that.                                                      23           Q.   Okay.     Why did you and the Debtor entities

24                       It calls for legal conclusions between me             24   file this bankruptcy?

25    and my client.                                                           25                        MR. MULLER:     Objection; form.          I'm -- I'm

                                                                     Page 35                                                                         Page 36

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 11 of 155

1     going to instruct him not to answer.                                        1    can you read that question back?
2                          MR. CLEVELAND:        Well, I think he can             2                            THE REPORTER:         "Why did KrisJenn Ranch,
3     answer that, John.        I mean, he's made filings about the               3    LLC, decide that it needed to file this bankruptcy?"
4     debts, and that's what I'm getting at.                I'm not trying        4            A.      That's between my attorneys and myself.
5     to get at privileged information.                                           5            Q.      (BY MR. CLEVELAND)            Sir, he's not instructing
6          Q.      (BY MR. CLEVELAND)         But why did KrisJenn                6    you to answer, so please answer the question.
7     Ranch -- I'm not asking for anything privileged,                            7            A.      That's my answer though.
8     Mr. Wright.                                                                 8            Q.      Are you refusing to answer my question?
9                          Let's start with KrisJenn Ranch.             Why did   9            A.      I'm just saying, that's between my attorneys
10    KrisJenn Ranch determine it was in the best interest of                     10   and -- and myself.           That -- that is not -- that is one
11    that entity to file bankruptcy?                                             11   of the few decisions that -- that I believe are --
12         A.      I'm not going to answer that per my attorney's                 12   should be kept between attorney-client.
13    instruction.                                                                13                           MR. MULLER:       Tim -- Tim, I can -- I -- I
14         Q.      Well, he didn't instruct you not to answer                     14   understand why you're asking the questions.                         I don't
15    that question, so I'll -- I'll state it again.                              15   want to interrupt.           The problem is --
16                         Why did KrisJenn Ranch, LLC, decide that               16                           MR. CLEVELAND:         Hold on.       Hold on.
17    it needed to file this bankruptcy?                                          17   I'm -- I think he's -- I just -- John, I appreciate
18         A.      I'm not going to answer that.                                  18   that.        Let me --
19         Q.      Sir, unless your lawyer tells you not to                       19                           MR. MULLER:       Okay.         Go ahead.
20    answer, you have to answer my questions.                                    20                           MR. CLEVELAND:         If you need to deal with
21         A.      He told me not to answer.                                      21   it on a break, so be it, but --
22         Q.      Can you please answer the question?                            22                           MR. MULLER:       Okay.         Got you.
23         A.      He told me not to answer.                                      23                           MR. CLEVELAND:         -- I want to keep going
24         Q.      Sir, not the question I've just asked you.                     24   with this.
25                         MR. CLEVELAND:        Madame Court Reporter,           25                           MR. MULLER:       Okay.         Got you.

                                                                     Page 37                                                                               Page 38

                                 Veritext Legal Solutions                                                           Veritext Legal Solutions
                                      800-336-4000                                                                       800-336-4000




1          Q.      (BY MR. CLEVELAND)         So can you answer that               1                          MR. CLEVELAND:       All right.

2     question, Mr. Wright?                                                        2                          MR. MULLER:     Well, can you --

3          A.      I cannot answer that question.                                  3        Q.        (BY MR. CLEVELAND)         Mr. Wright --

4          Q.      Okay.     Did you confer with your family                       4                          MR. MULLER:     -- repeat the -- can you

5     members, the other members of the KrisJenn Ranch, LLC,                       5   repeat the question?

6     before putting KrisJenn Ranch into bankruptcy?                               6                          MR. CLEVELAND:       I did --

7                          MR. MULLER:     Objection; form.                        7                          MR. MULLER:     I thought it was directed to

8                          I'm going to instruct you not to answer                 8   me, Tim.

9     that question.                                                               9                          MR. CLEVELAND:       Well, let me try this a

10                         MR. CLEVELAND:        That's -- John, how --           10   different way.

11    what's the basis for that instruction?                                      11        Q.        (BY MR. CLEVELAND)         You are only one of

12                         MR. MULLER:     Because he made a decision             12   several members of KrisJenn Ranch, LLC; isn't that

13    about whether to --                                                         13   right, Mr. Wright?

14                         MR. CLEVELAND:        Hold on.    Hold on.     I'm     14        A.        That is correct.

15    not -- I -- I'm not asking for -- I'm asking, what's the                    15        Q.        And the other members are your family members

16    basis for the instruction, John?              That's not --                 16   that include your wife, Gwynne, and I believe your two

17                         MR. MULLER:     You're --                              17   daughters; is that right?

18                         MR. CLEVELAND:        -- privileged.     I'm           18        A.        That is correct.

19    asking --                                                                   19        Q.        Okay.     And my question is:            Did you consult

20                         MR. MULLER:     Yes, I understand, Tim, your           20   with your family members about the decision to put

21    question, and I'm answering.                                                21   KrisJenn Ranch into bankruptcy?

22                         MR. CLEVELAND:        I'm not asking you to            22                          MR. MULLER:     Objection; form.         I'm going

23    answer.     I want the witness to answer.                                   23   to instruct him not to answer.

24                         MR. MULLER:     Oh.     Oh, okay.    I'm sorry.        24                          MR. CLEVELAND:       And what's the basis of

25    I didn't mean to interrupt.            Go ahead.                            25   that instruction, John?

                                                                     Page 39                                                                               Page 40

                                 Veritext Legal Solutions                                                           Veritext Legal Solutions
                                      800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 12 of 155

1                       MR. MULLER:     The basis for that is that              1    your question?

2     he's filed for bankruptcy on the advice of his counsel                    2                     MR. CLEVELAND:       Sure.

3     and his lawyers.                                                          3                     MR. MULLER:     Okay.      The basis of my

4                       MR. CLEVELAND:       Well, that --                      4    objection and my instruction is that Mr. Wright's

5                       MR. MULLER:     He's --                                 5    decision, in his capacity as an agent for this company,

6                       MR. CLEVELAND:       He's not answering that.           6    to file for bankruptcy relief was based on the advice of

7     I'm --                                                                    7    counsel.    The people he spoke to about whether or not to

8                       (Unreportable crosstalk.)                               8    make the decision was directed by counsel.               It's all

9                       MR. CLEVELAND:       I understand that.           I'm   9    privileged information.     You're not allowed to ask about

10    asking whether -- John, the question of whether he                        10   it.

11    has -- he consulted with his family members is not                        11                    MR. CLEVELAND:       Okay.        You just gave an

12    asking about anything that's privileged.                He can answer     12   answer, Mr. Muller, about facts that I didn't hear about

13    it yes or no.                                                             13   from the witness.

14                      MR. MULLER:     Okay.      So --                        14                    MR. MULLER:     Because --

15                      MR. CLEVELAND:       But I --                           15                    MR. CLEVELAND:       So --

16                      MR. MULLER:     -- you've asked me --                   16                    MR. MULLER:     -- it's privileged.

17                      MR. CLEVELAND:       That question doesn't --           17                    MR. CLEVELAND:       And I can --

18    that question doesn't invoke anything about his                           18                    MR. MULLER:     You're not going to get

19    communication with attorneys.                                             19   those facts.

20                      MR. MULLER:     Okay.      So you've asked me to        20                    MR. CLEVELAND:       All right.

21    state the basis for my objection on the record.                I'm        21         Q.    (BY MR. CLEVELAND)      Well, Mr. Wright, were any

22    obliged to do this now so -- for the record so that the                   22   of your -- the other members in KrisJenn Ranch -- and

23    court can review the basis of my instruction.                I've         23   I'm not asking about what you talked about with your

24    tried to answer twice.      You've interrupted me.                        24   lawyers, okay?    Do you understand that, sir?

25                      May I please have permission to answer                  25         A.    I understand.

                                                                    Page 41                                                                       Page 42

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000




1          Q.   Okay.     My question is simply:             Were -- were       1          Q.    (BY MR. CLEVELAND)      Okay.

2     your other -- were the other members of KrisJenn                          2          A.    That's my answer.

3     Ranch -- your wife, Gwynne, and your two daughters --                     3          Q.    Were there debts that any of the Debtors

4     involved in the decision to put KrisJenn Ranch into                       4    couldn't pay, Mr. Wright?

5     bankruptcy --                                                             5          A.    Which debt are you talking about?

6                       MR. MULLER:     Objection --                            6          Q.    Well, let's start with KrisJenn Ranch.               Were

7          Q.   (BY MR. CLEVELAND)         -- yes or no?                        7    there any debts that KrisJenn Ranch, LLC, could not pay?

8                       MR. MULLER:     Objection; form.                        8          A.    I think that would be in my bankruptcy filing,

9                       I'm going to instruct you not to answer.                9    and -- and it speaks for itself.

10         A.   I -- I'm not going to answer that per                           10         Q.    Well, I -- I -- this is my chance to take your

11    instructions of my attorney.         I have very good legal               11   deposition.    Can you testify to any debts that KrisJenn

12    counsel, and I am not going to go against what they say.                  12   Ranch, LLC, was unable to pay?

13         Q.   (BY MR. CLEVELAND)         Okay.         Just so we have a      13                    MR. MULLER:     Objection; form.

14    record, did you confer with the other members of                          14         A.    Everything is in my filing, and it speaks for

15    KrisJenn Ranch, LLC, before putting the Uvalde Ranch                      15   itself.    I am not going to go against what -- it speaks

16    Series into bankruptcy?                                                   16   for itself.    And I swore -- I swore to that application.

17                      MR. MULLER:     Objection; form.          I'm going     17   And you have a copy of it.       And those were the debts.

18    to instruct him not to answer the question.                               18         Q.    (BY MR. CLEVELAND)      Okay.         Is there any

19         A.   That's my answer.                                               19   partic- -- particular debt, as you sit here today as the

20         Q.   (BY MR. CLEVELAND)         Okay.         Did you consult        20   corporate representative of KrisJenn Ranch, that you can

21    with the other members of KrisJenn Ranch, LLC, before                     21   remember KrisJenn Ranch being unable to pay that led to

22    deciding to put the Series Pipeline ROW entities into                     22   the filing of this bankruptcy?

23    this bankruptcy?                                                          23         A.    I'll refer to the documents.             They speak for

24                      MR. MULLER:     Objection; form.          I'm going     24   themselves.    I swore to that -- that testimony when I

25    to instruct him not to answer the question.                               25   filed the bankruptcy Chapter 11.

                                                                    Page 43                                                                       Page 44

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 13 of 155

1          Q.     Okay.     So I understand that.           But as you sit     1    identify any particular debt that you can remember for

2     here today, you can't recall any particular debt that                    2    KrisJenn Ranch.        Let me ask you about the other two

3     KrisJenn Ranch was unable to pay, is that true, just as                  3    Series LLC's.

4     you sit here today?                                                      4                         Is there any particular debt that the

5          A.     My -- the bank account is prepared -- prepared               5    Uvalde Ranch Series was unable to pay that led to the

6     monthly.    It's sworn to and testified.              And you can look   6    filing of this bankruptcy, sir?

7     at the debts owed and the amount that's in KrisJenn                      7         A.      Those documents speak for themselves.            I

8     Ranch, and -- and it speaks for itself.                                  8    swore -- I signed affidavits and swore to the accuracy

9          Q.     Okay.     But you can't identify any particular              9    of those documents.        They speak for themselves.

10    debt as you sit here today, true?                                        10        Q.      Can you remember anything specific as you sit

11         A.     The monthly filings speak for themselves.                    11   here today as the corporate representative of the Uvalde

12         Q.     Okay.                                                        12   Series, sir?        Yes or no?

13         A.     My accountant --                                             13        A.      The documents speak for themselves.            It's

14         Q.     Is there --                                                  14   sworn testimony that I've given.

15         A.     Our accountant has the files, the documents on               15        Q.      Okay.     So you're not able to identify them

16    how much money was in the account, how much is spent                     16   just as you sit here today, correct?

17    each month.    100 percent that was in the account when --               17                        MR. MULLER:     Objection; form.

18    when KrisJenn Ranch closed the account and moved it to                   18        A.      Those documents are available and sent out to

19    the bankruptcy account is all there and sworn to by                      19   you each month.        And those are the actual documents.

20    testimony, sworn affidavit.                                              20   And those are sworn testimonies on how much money is in

21         Q.     Okay.                                                        21   the account and what they pay each month.               So they

22         A.     And I -- that --                                             22   speak --

23         Q.     Is there any pa- --                                          23        Q.      (BY MR. CLEVELAND)         Okay.

24         A.     It speaks for itself.                                        24        A.      -- for themselves.

25         Q.     Okay.     So I hear -- and I'm not hearing you               25        Q.      What --

                                                                    Page 45                                                                      Page 46

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000




1                         (Unreportable crosstalk.)                            1    McLeod indicating that it was time for you and your

2          Q.     What were the debt -- were there any debt                    2    entities to file bankruptcy?

3     payments owed to the McLeods that any of the Debtor                      3         A.      I -- I can't remember.           All of those documents

4     entities were not able to make which led to this                         4    are being put together and will be presented within the

5     bankruptcy?                                                              5    month, I believe.

6          A.     Those are sworn-to testimony in the bankruptcy               6         Q.      Okay.     I am going to direct you, sir, back to

7     filing.    The documents speak for themselves.                           7    Exhibit 3 that you -- you read earlier.               Do you have

8          Q.     Okay.     What were the debts owed to the McLeods            8    Exhibit 3 in front of you, sir?

9     at the time this bankruptcy was filed that you or your                   9         A.      Yes, I do.

10    entities were unable to pay?                                             10        Q.      Okay.     And Exhibit 3 is a true and correct

11         A.     Those are in the bankruptcy filing.              It shows    11   copy of the e-mail string between you and Adam and John

12    the amount of money that was in the account.                It shows     12   McLeod on July 15th, 2020, correct?

13    what was owed.       And those were put on the bankruptcy                13        A.      I believe so, yes.

14    filing, and they are sworn testimony.                So, therefore,      14        Q.      Okay.     And you see this Bates number that I'm

15    the documents speak for themselves.                                      15   scrolling over here indicates this was produced by the

16         Q.     Were the McLeods demanding any type of payment               16   McLeods in response to a subpoena that we served them.

17    that was late from you at the time you filed the                         17   Do you understand that, sir?

18    bankruptcy?                                                              18        A.      Yes.

19         A.     Yes, I did get a document demanding payment,                 19        Q.      Okay.     And I want to first focus on your

20    which we could not make.                                                 20   e-mail at the bottom of page 1 here, sir, this e-mail

21         Q.     Okay.     I believe that payment was about                   21   from you to Adam copying John.             Do you see that, sir?

22    108,000; is that right?                                                  22        A.      Yes, I do.

23         A.     The letter speaks for itself as it has been                  23        Q.      Okay.     I want to -- I'm going to highlight

24    put in with the bankruptcy filings, yes, sir.                            24   something.     This sentence where you say, "The maximum

25         Q.     Okay.     Did you ever send an e-mail to Adam                25   damages Moore and Borders would receive is 20 percent of

                                                                    Page 47                                                                      Page 48

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 14 of 155

1     what I sell the pipeline and ROW for," exclamation                        1            Q.   6 million.

2     points, do you see that, sir?                                             2                         So are you saying that the maximum damages

3          A.      Yes.                                                         3    Daniel Moore and Darin Borders would receive is

4          Q.      What did you mean by that statement?                         4    20 percent of that 6 million if the McLeods exercise

5          A.      That statement speaks for itself.               It's been    5    their option?

6     the consis- -- consistent language that has been talked                   6                         MR. MULLER:     Objection; form.

7     about by Daniel Moore and Darin Borders and myself                        7            A.   They would get 20 percent of the 100,000.                I

8     since -- since the week before we sent the 20 percent                     8    would get 60 percent of it.

9     agreement to the attorney, Pigg.                                          9            Q.   (BY MR. CLEVELAND)         Okay.         And what's that --

10         Q.      Okay.     So you're saying that Moore and Borders            10   what's that statement based on, the 100,000?

11    would receive -- the maximum Moore and Borders would                      11           A.   I have -- I have a minimum of 5.9 million

12    receive is 20 percent of what I sell the pipeline and                     12   invest into this deal.         And the only definition of net

13    ROW for, which --                                                         13   profits is the gross sale less -- less costs.                   And that

14         A.      Yes.                                                         14   pretty well is 6 million minus 5.9 million, which would

15         Q.      -- under the option agreement is -- go ahead.                15   be 100,000, which would be 20,000 to Borders and 20,000

16    Sir, go ahead.                                                            16   to Moore.     It would be 60,000 to KrisJenn Ranch, yes,

17         A.      No, no, that's fine.                                         17   sir.

18         Q.      Okay.     And so what -- under the option                    18           Q.   Okay.     And when you say you've got 5.9 million

19    agreement, what do you -- what's the price that you sell                  19   in this deal, you're talking about the -- the loans that

20    the pipeline and right-of-way for?                                        20   you have taken out, correct?

21         A.      It will -- it would be the price that I could                21           A.   Yes.     Yes, sir.

22    get for selling it, the --                                                22           Q.   And -- and that all derives from the -- what

23         Q.      Well, under the option, isn't the purchase                   23   you say is a loan that KrisJenn Ranch made to Black Duck

24    price about 5.9 million?                                                  24   back in 2017, right?

25         A.      I believe it's 6 million.                                    25           A.   No, sir.     Those documents speak for

                                                                      Page 49                                                                         Page 50

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1     themselves.                                                               1                         MR. MULLER:     Objection; form.

2          Q.      Well, and we're going to get to those over the               2            A.   KrisJenn Ranch borrowed the money from Asilo

3     next couple of days, sir.          But my question is:          Just      3    and -- through the ranch, KrisJenn.                   Black Duck had no

4     generally speaking, when you talk about the 5.9 million                   4    assets that would qualify for a loan.

5     that you've got in this deal -- do you recall that                        5            Q.   (BY MR. CLEVELAND)         Right.         So you contributed

6     testimony?                                                                6    the Asilo loan to Black Duck to allow Black Duck to

7          A.      Yes, sir.                                                    7    acquire the right-of-way and pipeline because, as you

8          Q.      That is debt that you're saying you have                     8    say, Black Duck didn't have the assets to make that type

9     incurred with connecting -- in connection with the                        9    of acquisition, right?

10    pipeline and right-of-way, right?                                         10                        MR. MULLER:     Objection; form.

11                         MR. MULLER:     Object -- objection; form.           11           A.   I guess we could talk about that for a while.

12         A.      That is the total amount of the loan, which                  12   But the -- the documents speak for themselves, yes, sir.

13    included the buyback from TCRG, yes, sir.                                 13           Q.   (BY MR. CLEVELAND)         Well, sir --

14         Q.      (BY MR. CLEVELAND)         Right.        And the first       14                        MR. CLEVELAND:       Madame Court Reporter,

15    debt -- excuse me -- that you are claiming relating to                    15   can you read back my question?

16    the right-of-way is the Asilo loan that you -- that                       16                        I'm going to object as nonresponsive,

17    KrisJenn Ranch took out back in 2017, right?                              17   Mr. Wright.

18         A.      That --                                                      18                        Kailee, can you read -- can you read that

19                         MR. MULLER:     Objection; form.                     19   back?

20         A.      That would be --                                             20                        THE REPORTER:      "So you contributed the

21         Q.      (BY MR. CLEVELAND)         Go ahead.                         21   Asilo loan to Black Duck to allow Black Duck to acquire

22         A.      That would be the original loan, yes, sir.                   22   the right-of-way and pipeline because, as you say, Black

23         Q.      Okay.     And you contributed the amount of the              23   Duck didn't have the assets to make that type of

24    KrisJenn Ranch loan from Asilo to Black Duck to acquire                   24   acquisition, right?"

25    the right-of-way, correct?                                                25                        MR. MULLER:     I reassert my objection to

                                                                      Page 51                                                                         Page 52

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 15 of 155

1     the form of the question.                                                   1           Q.    Okay.     In your e-mail where -- I made this

2                          MR. CLEVELAND:       And -- and, actually, I'm         2    highlight on the bottom of page 1.               Are you with me,

3     going to withdraw and restate.                                              3    sir?

4          Q.      (BY MR. CLEVELAND)         Mr. Wright, the funds from          4           A.    Yes.

5     the Asilo loan were used to acquire the pipeline and                        5           Q.    You make reference to what I am going to

6     right-of-way, correct?                                                      6    highlight here, a resolution with Darin Borders leaving

7          A.      A portion of that was, yes, sir.                               7    KJ with 7 percent gross, exclamation point.

8          Q.      Okay.     And the funds were wired from Asilo                  8                         Do you see that, sir?

9     directly to the seller of the pipeline and right-of-way,                    9           A.    Yes.

10    correct?                                                                    10          Q.    And KJ is referring to KrisJenn Ranch?

11         A.      That is correct.                                               11          A.    Yes.

12         Q.      Okay.     And that was KrisJenn Ranch's                        12          Q.    What is that -- what do you mean by that

13    contribution to allow Black Duck to take ownership of                       13   leaving KJ with 7 percent gross?              What -- what are you

14    the pipeline and right-of-way in 2017, right?                               14   referring to?

15                         MR. MULLER:     Object -- objection; form.             15          A.    We were taking on examples.                That was all

16         A.      Whether it was contribution or not, that's                     16   private settlement negotiations between McLeod and your

17    what, I believe, Adam Moore -- I mean, Daniel Moore is                      17   client, Danny Moore and Darin Borders.                   And McLeod did

18    claiming.     There was the loan -- I don't believe our --                  18   not want to settle.        Darin Borders did.             So all of that

19    I'm trying to remember.         Our partnership agreement said              19   was -- was talk back and forth about how to make a

20    I had to declare where the money came from.                                 20   settlement that would make everybody happy.                   They were

21         Q.      (BY MR. CLEVELAND)         Okay.         Now, we're going to   21   not --

22    come back to that.        I'm going to share the screen again.              22          Q.    Okay.

23                         Back on Exhibit 3 -- do you have Exhibit 3             23          A.    -- consummated.       None of that was consummated.

24    in front of you, Mr. Wright?                                                24          Q.    Okay.     And, in fact, John McLeod says to you

25         A.      Yes, I do.                                                     25   in -- in the response e-mail, "Larry, none of this makes

                                                                       Page 53                                                                          Page 54

                                 Veritext Legal Solutions                                                         Veritext Legal Solutions
                                      800-336-4000                                                                     800-336-4000




1     sense as we have not settled with Borders."                                 1           A.    I can't make that assumption, sir.

2                          Do you see that, sir?                                  2           Q.    Well, you wrote the e-mail, Mr. Wright.                   So

3          A.      That is correct.                                               3    can you tell me what you meant by this e-mail you

4          Q.      Okay.     And then I'm going to ask you about                  4    wrote --

5     your e-mail response immediately -- or right after John                     5           A.    That was --

6     McLeod's e-mail to you.                                                     6           Q.    -- three months ago?

7          A.      Right.                                                         7           A.    That was -- that was all in reference to a

8          Q.      I highlighted for you your statement, "A                       8    settlement that never materialized.

9     handshake backdoor deal with me can no longer be kept                       9           Q.    Do you have a handshake backdoor deal with the

10    silent."                                                                    10   McLeods --

11                         Do you see that, sir?                                  11          A.    No.

12         A.      Yes, sir.                                                      12          Q.    -- that you haven't disclosed to the court in

13         Q.      And you -- you wrote those words.                What did      13   this bankruptcy?

14    you mean by that?                                                           14          A.    No.

15         A.      That is in reference to the settlement                         15          Q.    Do you have other backdoor handshake deals

16    agreement with Borders.                                                     16   with other parties on behalf of --

17         Q.      Well, but you say, "A handshake backdoor deal                  17                        MR. MULLER:     Objection --

18    with me," meaning you.         So --                                        18          Q.    (BY MR. CLEVELAND)         -- your debtor entities

19         A.      I mean, I don't know --                                        19   that you haven't -- that you haven't disclosed to the

20                         MR. MULLER:     Objection; form.                       20   court in this bankruptcy?

21         Q.      (BY MR. CLEVELAND)         -- it wasn't just Borders.          21                        MR. MULLER:     Objection; form.

22         A.      Is that me, or is that KrisJenn Ranch?                         22          A.    No.

23         Q.      Well, let's -- let's go with if it's KrisJenn                  23          Q.    (BY MR. CLEVELAND)         Okay.         And at the top, you

24    Ranch.     What did you mean by "A handshake backdoor deal                  24   say, "I'm not trying to renegotiate anything with y'all.

25    with me," assuming that "me" means KrisJenn Ranch?                          25   I just used the 10 percent gross as an example."

                                                                       Page 55                                                                          Page 56

                                 Veritext Legal Solutions                                                         Veritext Legal Solutions
                                      800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 16 of 155

1             A.      That's --                                                1    developing the right-of-way?
2             Q.      What did you mean by that?                               2            A.      I do not.
3             A.      That's exactly right.           It was an example that   3            Q.      What's your level of confidence that the
4     was part of the -- part of the negotiations with                         4    McLeods have the ability and the resources to build out
5     Border -- Borders.                                                       5    the right-of-way, sir?
6             Q.      Okay.     Are you in active discussions with the         6                            MR. MULLER:       Objection; form.
7     McLeods to try to obtain a gross percentage of this                      7            A.      I think that -- that -- that's kind of a
8     right-of-way, sir?                                                       8    misleading question because I don't -- I don't have an
9             A.      No, I am not.                                            9    idea.        My interest is them buying the pipeline and then
10            Q.      Okay.     Do you know, Mr. Wright, where the             10   reducing all of my debt that is against the pipeline,
11    McLeods got the funds for the, you know, nearly                          11   the ranch, and my minerals.
12    $6 million in financing that they've extended to you and                 12           Q.      (BY MR. CLEVELAND)            Okay.       But my -- my
13    your entities?                                                           13   question was just about your level of confidence.                           I
14                            MR. MULLER:     Objection; form.                 14   mean, we see in this e-mail, you're talking about
15            A.      I do not.                                                15   getting a gross percentage of the right-of-way for
16            Q.      (BY MR. CLEVELAND)         Do you know if the McLeods    16   KrisJenn Ranch, right?              Do you remember that in this
17    borrowed that money or if it's capital that they may                     17   e-mail we just looked at?
18    have on their own?                                                       18           A.      Yes, I do.
19            A.      I do not know.                                           19           Q.      Okay.     And my question was:               What level of
20            Q.      Okay.     And have the McLeods shared with you,          20   confidence do you have, Mr. Wright, if any, that the
21    Mr. Wright, who they are communicating with about                        21   McLeods have the resources and the ability to actually
22    potentially developing the right-of-way?                                 22   get this right-of-way built out?
23            A.      No, they have not.                                       23                           MR. MULLER:       Objection; form.
24            Q.      Do you have any knowledge of who the McLeods             24           A.      It is -- the whole problem is the lawsuit --
25    are -- are communicating with about potentially                          25   the malicious lawsuit filed by DMA Properties.                           And so

                                                                     Page 57                                                                           Page 58

                                    Veritext Legal Solutions                                                     Veritext Legal Solutions
                                         800-336-4000                                                                 800-336-4000




1     what I will say is that there is nobody -- nobody in the                  1   Borders.

2     world that will buy this pipeline with these claims made                  2        Q.        (BY MR. CLEVELAND)         Okay.         There is not a

3     by Daniel Moore.                                                          3   statement in your settlement agreement with TCRG that

4             Q.      (BY MR. CLEVELAND)         Okay.                          4   they accused you of misrepresenting certain facts about

5                             MR. CLEVELAND:       Objection; nonresponsive.    5   this right-of-way?

6             Q.      (BY MR. CLEVELAND)         Do you believe the McLeods     6                          MR. MULLER:     Objection; form.

7     can either build out or facilitate the building out of                    7        A.        That was used so we could clear each other in

8     this right-of-way or not, sir?                                            8   case there ever was.

9                             MR. MULLER:     Objection; form.                  9        Q.        (BY MR. CLEVELAND)         Well, my question is:

10            A.      When I made this loan, I was trying to borrow            10   Isn't there a statement in the agreement that you signed

11    back the money to put the pipeline back into play.                 And   11   with TCRG which states that TCRG accused you of making

12    so that was my objective, to put the pipeline back into                  12   misrepresentations with respect to the right-of-way --

13    play.        If I didn't buy it out, the pipeline would never            13                          MR. MULLER:     Objection --

14    be in play again.           And that was my --                           14        Q.        (BY MR. CLEVELAND)         -- yes or no?

15            Q.      (BY MR. CLEVELAND)         And --                        15                          MR. MULLER:     -- form.          Objection; form.

16            A.      -- objective.                                            16        A.        The form -- the form speaks -- speaks to

17            Q.      And you're talking about when you bought the             17   itself.       And my statement will be proved out in court

18    pipeline back through one of your entities from TCRG,                    18   that there never was fraud.              I was not required to make

19    right?                                                                   19   a statement on the net profit situation.                     That net

20            A.      Yes, sir.                                                20   profit --

21            Q.      That was after they accused you of being a               21        Q.        (BY MR. CLEVELAND)         Okay.

22    fraud, right?                                                            22        A.        -- situation was between Black Duck and Daniel

23                            MR. MULLER:     Objection; form.                 23   Moore and Darin Borders.             It was not required to be

24            A.      They never accused me of fraud.           They -- it     24   given to anybody, much less TC- --

25    was -- it was all towards Daniel Moore and Darin                         25        Q.        Okay.

                                                                     Page 59                                                                           Page 60

                                    Veritext Legal Solutions                                                     Veritext Legal Solutions
                                         800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 17 of 155

 1                      MR. CLEVELAND:        Objection; non- --                1    he spoke to.     And if you want to instruct him not to

 2    objection; nonresponsive.                                                 2    explain what the substance of those communications are,

 3           Q.   (BY MR. CLEVELAND)        Mr. Wright, is there a              3    we -- you can do that, and we can either agree or

 4    statement in your settlement agreement with TCRG                          4    disagree.     But the identity --

 5    indicating that TCRG accused you of making                                5                         MR. MULLER:     Okay.

 6    misrepresentations with respect to the right-of-way, yes                  6                         MR. CLEVELAND:       -- of who he spoke to

 7    or no?                                                                    7    other than lawyers --

 8                      MR. MULLER:      Objection; form.                       8         Q.      (BY MR. CLEVELAND)         Okay.         So --

 9           A.   The document speaks for itself.                               9                         MR. MULLER:     I --

10           Q.   (BY MR. CLEVELAND)        Okay.         We'll get into that   10        Q.      (BY MR. CLEVELAND)         -- Mr. Wright --

11    document later.                                                           11                        MR. MULLER:     I agree -- I agree with you.

12                      Mr. Wright, did you speak with anybody                  12   I'll withdraw --

13    other than your attorneys before you caused this                          13                        MR. CLEVELAND:       Okay.

14    bankruptcy to be filed indicating that your three                         14                        MR. MULLER:     -- the objection.

15    entities would be going into bankruptcy?                                  15                        MR. CLEVELAND:       Okay.        All right.     Thank

16                      MR. MULLER:      Objection; form.          I'm going    16   you, John.

17    to instruct the deponent to not answer the question.                      17        Q.      (BY MR. CLEVELAND)         Mr. Wright, let me ask a

18                      MR. CLEVELAND:        John, I'd respectfully            18   clean question so we've got a good record, okay?

19    disagree that that asks for anything that's privileged.                   19        A.      Sure.

20    It's just simply asking if he talked to anybody other                     20        Q.      Mr. Wright, besides your attorneys, did you

21    than his attorneys about the filing of this bankruptcy                    21   communicate with anybody else prior to filing this

22    before it was filed.                                                      22   bankruptcy and indicate that you would be doing so?

23                      MR. MULLER:      What if he spoke to others             23                        MR. MULLER:     Objection; form.             I'm going

24    on the advice and guidance of counsel?                                    24   to instruct him not to answer that question.

25                      MR. CLEVELAND:        Then he can tell me who           25        Q.      (BY MR. CLEVELAND)         Let me try it a different

                                                                     Page 61                                                                             Page 62

                               Veritext Legal Solutions                                                         Veritext Legal Solutions
                                    800-336-4000                                                                     800-336-4000




1     way.                                                                      1         Q.      Okay.     And what were Gwynne, Kristal, and

2                          Did you talk to anybody about this                   2    Jennifer's feelings about putting KrisJenn Ranch, LLC,

3     bankruptcy proceeding before it was filed other than                      3    into bankruptcy?

4     your lawyers?                                                             4                         MR. MULLER:     Objection; form.             I'm going

5            A.    Yes.                                                         5    to instruct the deponent not to answer that question.

6            Q.    Who?                                                         6         Q.      (BY MR. CLEVELAND)         Well, let me ask it a

7            A.    I talked to the 30 percent owner of KrisJenn                 7    different way, Mr. Wright.

8     Ranch, the 20 percent owner of KrisJenn Ranch, and the                    8                         Did you talk to Gwynne, Kristal, and

9     other 20 percent owner of KrisJenn Ranch.                                 9    Jennifer at the direction of counsel, or did you do that

10           Q.    And who -- who are they?                                     10   because you're their husband and their father?

11           A.    If you will look on the documents, they speak                11        A.      I -- I -- I talk to them about anything and

12    for themselves.                                                           12   everything we do with the operations of KrisJenn Ranch.

13           Q.    Well, I believe they're your family members.                 13        Q.      Right.     And so my question is:                Did you talk

14    And you know who they are, don't you?                                     14   to them about the filing of this bankruptcy by KrisJenn

15           A.    Well, yes.      And you know who they are too.               15   Ranch at the direction of your lawyers or because -- or

16    There -- it's --                                                          16   for some other reason?

17           Q.    Yeah.                                                        17        A.      I talked to the -- to them at my own advice

18           A.    -- Gwynne Wright --                                          18   that KrisJenn Ranch was in a financial situation that

19           Q.    I don't have their names devoted to memory,                  19   they couldn't make the payments.

20    sir.     So can you -- can you identify who they are?                     20        Q.      Okay.     And which payments are you referring to

21           A.    Gwynne Wright, Kristal --                                    21   when you told Gwynne, Kristal, and Jennifer that?

22           Q.    Uh-huh.                                                      22        A.      The interest payments.

23           A.    -- Cohle, and Jennifer Wright.                               23        Q.      On which -- which loan or which obligation?

24           Q.    Anybody else?                                                24        A.      The only one at the time.

25           A.    Not that I can remember.                                     25        Q.      Which was what?

                                                                     Page 63                                                                             Page 64

                               Veritext Legal Solutions                                                         Veritext Legal Solutions
                                    800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 18 of 155

1          A.      The $5.9 million loan with McLeod Oil.                          1    because if they didn't want me to file bankruptcy, I
2          Q.      Okay.     And since you went and spoke to Gwynne,               2    could not have filed it.          I am only a 30 percent owner.
3     Kristal, and Jennifer on your own advice, as you just                        3         Q.   Okay.      And did Gwynne, Kristal, and Jennifer
4     testified, what was their response when you told them                        4    approve the filing of bankruptcy --
5     that KrisJenn Ranch needed to file bankruptcy?                               5                       MR. MULLER:       Object --
6                          MR. MULLER:     Objection; form.         I'm going      6         Q.   (BY MR. CLEVELAND)             -- for KrisJenn Ranch?
7     to instruct him not to answer.                                               7                       MR. MULLER:       Objection; form.         I'm going
8                          MR. CLEVELAND:       John, he just said he --           8    to instruct the deponent not to answer.
9     I asked him whether he did that at your advice or on his                     9         Q.   (BY MR. CLEVELAND)             Okay.      Let me ask it a
10    own personal advice, and he said it was his personal                         10   different way, Mr. Wright.
11    advice.    So I respectfully disagree that that's                            11                      When you went and told Gwynne, Kristal,
12    privileged.                                                                  12   and Jennifer about the idea of KrisJenn Ranch filing
13                         MR. GERMANY:      Well, I'm going to have to            13   bankruptcy on your own personal advice, as you've just
14    jump in and object that that wasn't the question asked.                      14   testified to, what was their response?
15                         MR. CLEVELAND:       Okay.       Thank you,             15                      MR. MULLER:       Objection; form.
16    Counsel.                                                                     16                      MR. GERMANY:        Objection; form.
17                         John, I --                                              17        A.   I don't tell my daughter and -- two daughters
18                         MR. MULLER:     I think your question was a             18   and wife anything.      They tell me.
19    bit confusing.        Would you ask it to him one more time?                 19        Q.   (BY MR. CLEVELAND)             Well, my question is:
20                         MR. CLEVELAND:       Sure.                              20   What was their response?          So what did they tell you?
21         Q.      (BY MR. CLEVELAND)         When you went to Gwynne,             21                      MR. MULLER:       Objection; form.         I'm going
22    Kristal, and Jennifer, Mr. Wright, and -- I believe you                      22   to instruct the deponent not to answer.
23    said told them that KrisJenn Ranch would be filing                           23        Q.   (BY MR. CLEVELAND)             Well --
24    bankruptcy.     Was that your testimony?                                     24        A.   I'm taking the -- taking the --
25         A.      My testimony was what was their opinion,                        25        Q.   -- Mr. Wright, when you --

                                                                         Page 65                                                                     Page 66

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1          A.      -- advice of my attorney.                                        1   testify to that.     He said he went as an owner of

2          Q.      Okay.     When you went to your wife and two                     2   KrisJenn and the entities.

3     daughters on your own advice, as you've said, did they                        3                     MR. CLEVELAND:       Okay.       Is that

4     have any response to what you told them?                                      4   Mr. Germany?

5                          MR. MULLER:     Objection; form.         I'm going       5                     MR. GERMANY:      Yes, it is.

6     to instruct the deponent not to answer.                                       6                     MR. CLEVELAND:       Okay.

7                          MR. CLEVELAND:       What's the basis of that            7                     MR. GERMANY:      You can --

8     instruction, John?                                                            8                     MR. CLEVELAND:       Okay.

9                          MR. MULLER:     The basis of that                        9                     MR. GERMANY:      -- clarify your question.

10    instruction is that I know he keeps saying what you want                     10                     MR. MULLER:     It's -- it's confusing, Tim,

11    to hear, but he did not go to his family on his own                          11   because he's -- you've got the deponent wearing a lot of

12    advice.    The determination of whether you're going to --                   12   different hats.     And he is -- and, of course --

13                         MR. CLEVELAND:       That's what he just said.          13                     MR. CLEVELAND:       Okay.

14                         MR. MULLER:     -- file bankruptcy -- the               14                     MR. MULLER:     -- you're --

15    answer is, the determination of whether you're going to                      15                     (Unreportable crosstalk.)

16    file for bankruptcy or not is a legal determination, and                     16                     MR. CLEVELAND:       Let me try it again.

17    it was made upon the advice of counsel.                                      17                     MR. MULLER:     You're talking about his

18                         MR. CLEVELAND:       And -- and, John, I                18   wife --

19    appreciate that.        But he said he went to his family                    19                     MR. CLEVELAND:       Let me try it again.

20    members on his own advice.           And I'm just asking what                20                     MR. MULLER:     -- and his children, and

21    they said.     I am not asking about the final decision to                   21   it's confusing him.

22    file bankruptcy.        I am just asking what response, if                   22                     MR. CLEVELAND:       Okay.

23    any, they had to what Mr. Wright told them on his own                        23        Q.   (BY MR. CLEVELAND)         Mr. Wright, you testified

24    personal advice.                                                             24   about going to your wife and two daughters on your own

25                         MR. GERMANY:      And Mr. Wright didn't                 25   personal advice.     Do you remember that testimony you

                                                                         Page 67                                                                     Page 68

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 19 of 155

1     just gave?                                                                              1         Q.   Okay.     All right, Mr. Wright.         I'm going to

2                          MR. MULLER:       Objection; form.                                 2    share the screen and --

3                          MR. GERMANY:        Objection; form.                               3                      MR. MULLER:     Is -- is now a --

4            A.    The word advice is -- is what's confusing.                        I        4         Q.   (BY MR. CLEVELAND)         -- mark another --

5     didn't advise them.          I gave them the parameters of the                          5                      MR. MULLER:     Is now a good time to --

6     situation.                                                                              6         Q.   (BY MR. CLEVELAND)         -- exhibit --

7            Q.    (BY MR. CLEVELAND)           And I understand that,                        7                      MR. MULLER:     Is now a good time to take a

8     sir.    But I am using the phrase that you used about the                               8    break, Tim?

9     reasons you went to your wife and two daughters before                                  9                      MR. CLEVELAND:       Sure.

10    the bankruptcy.                                                                         10                     MR. MULLER:     You want to say --

11                         You used the phrase "personal advice."                        Do   11                     MR. CLEVELAND:       We've been going awhile.

12    you recall that?                                                                        12                     MR. MULLER:     Yeah, yeah.      You want to say

13           A.    Well, it's really not personal advice.                     It's            13   ten minutes?

14    just that we have the minutes.               And in the minutes, I                      14                     MR. CLEVELAND:       Yeah, ten to fifteen is

15    like to put everything that we do.                  And I can't                         15   great.

16    arbitrarily file bankruptcy without their approval.                                     16                     MR. MULLER:     Okay.      Sounds good.

17           Q.    So there are minutes for KrisJenn Ranch, LLC,                              17                     THE VIDEOGRAPHER:        Going off the record.

18    where the -- the decision to file bankruptcy is                                         18   The time is 10:28 a.m.

19    authorized?                                                                             19                     (Break from 10:28 a.m. to 10:51 a.m.)

20           A.    I believe so.                                                              20                     THE VIDEOGRAPHER:        Back on the record.

21           Q.    Okay.     Have you collected those and produced                            21   The time is 10:51 a.m.

22    them to us, sir, to the best of your knowledge?                                         22                     MR. MULLER:     Tim, before --

23           A.    Everything that -- everything that we have,                                23        Q.   (BY MR. CLEVELAND)         All right.

24    including bank statements, are being collected and will                                 24                     MR. MULLER:     Before we proceed, can I

25    be presented on the due date.                                                           25   just bring a couple of issues to your attention?

                                                                         Page 69                                                                               Page 70

                                   Veritext Legal Solutions                                                                Veritext Legal Solutions
                                        800-336-4000                                                                            800-336-4000




1                          MR. CLEVELAND:         Okay.                                       1                      MR. MULLER:     -- to expand on his

2                          MR. MULLER:       One, we're having a bit of                       2    testimony from earlier about his preparation for this

3     difficulty following the word "you."                     You ask a lot of               3    deposition.

4     questions, and you say "you."               And, of course, Larry is                    4                      MR. CLEVELAND:       Well, and I was going to

5     wearing three different hats here.                  It's confusing to                   5    get back into that.

6     the lawyers because they don't know when to object.                        And          6         Q.   (BY MR. CLEVELAND)         But -- but let me --

7     it's confusing Larry because he doesn't know which                                      7    first, I want to hear from that -- from you on that,

8     entity to answer for.          So I understand you're -- you're                         8    Mr. Wright.

9     doing something that's difficult.                 But whenever                          9                      But I asked you at the beginning of the

10    possible, it'd be best if you said Larry individually or                                10   deposition, let me know if you need me to clarify --

11    KrisJenn Ranch.                                                                         11   well, let me put it this way.          If you need me to clarify

12                         And the other thing that's confusing us is                         12   when I ask a question about, you know, which entity am I

13    the definition of the word ROW that is in your                                          13   asking about or if I'm asking in your personal capacity,

14    deposition notice which refers to the right-of-way and                                  14   will you agree to let me know?          If you get confused, let

15    the pipeline, which are two separate entities.                     We                   15   me know, and I will clarify for you, okay?

16    probably need to keep those two things clear.                     So,                   16        A.   It'd be better if you said this is for

17    anyway, if you can ask questions about the ROW and                                      17   KrisJenn Ranch because personal is different than

18    distinguish between the pipeline whenever necessary, we                                 18   KrisJenn Ranch because the minerals that -- that the

19    would greatly appreciate it.                                                            19   McLeods have is personal.       The ranch is KrisJenn Ranch.

20           Q.    (BY MR. CLEVELAND)           Okay.         Mr. Wright, are you             20   And I -- I spent about at least 40 hours over the last

21    ready to continue?                                                                      21   two to three weeks reviewing every document that I have

22           A.    Yes.     Yes.                                                              22   and every e-mail that I have.          I -- I didn't tell you

23                         MR. MULLER:       I do think, Tim, he would                        23   exactly how many hours, but I -- I am very familiar with

24    like --                                                                                 24   every document.     I've spent at least 40 hours.           My wife

25           Q.    (BY MR. CLEVELAND)           Okay.                                         25   said I've spent way more than that because I -- I study

                                                                         Page 71                                                                               Page 72

                                   Veritext Legal Solutions                                                                Veritext Legal Solutions
                                        800-336-4000                                                                            800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 20 of 155

1     them up until one, two in the morning.                      So I'm very --        1          A.     And so those e-mails --

2             Q.      Okay.                                                             2          Q.     (BY MR. CLEVELAND)        Okay.

3             A.      -- familiar.                                                      3          A.     -- I put together, and they have them all.

4             Q.      So --                                                             4                        MR. MULLER:     I think he's right, Tim.

5             A.      And I have studied --                                             5                        MR. CLEVELAND:       Okay.       Mr. Muller -- hold

6             Q.      -- Mister --                                                      6    on.   Well, then we -- Mr. Muller, we're entitled to what

7             A.      -- and I know every -- every document -- I've                     7    he reviewed to prepare for this deposition.                 We have not

8     studied every document that you've put on that list.                              8    received those e-mails.        When can we expect to receive

9             Q.      Okay.                                                             9    those?

10                            MR. CLEVELAND:       Now, Mr. Muller, I have              10                       MR. MULLER:     Yeah, we have them.         They're

11    not seen produced the e-mails that he just referred to                            11   being processed as quickly as possible.                 I don't -- I

12    that he reviewed in preparation for this deposition.                              12   think it's going to take at least a week or two.

13    Have those been produced?                                                         13                       MR. CLEVELAND:       Well, but he just said he

14                            MR. MULLER:     I don't -- I don't believe                14   reviewed them in prepa- -- preparing for this deposition

15    so.     The e-mails that I think he is referring to are the                       15   here today.     I think I'm entitled to have them to ask

16    ones that have been produced by you.                                              16   him about them since he's just clearly testified he

17                            MR. CLEVELAND:       Hold on.        Hold --              17   reviewed them to prepare to testify today.

18            Q.      (BY MR. CLEVELAND)         Well, Mr. Wright, which                18                       MR. MULLER:     You're entitled to have them

19    e-mails were you referring to that you reviewed in                                19   after we review them.

20    preparation for your deposition?                                                  20                       MR. CLEVELAND:       Well, we can agree to

21            A.      The ones that -- that are going to be                             21   disagree.     He said he reviewed them to prepare to

22    presented on the day that they're required to be turned                           22   testify as a corporate representative.                 That means I'm

23    in.     I think there was some confusion with the attorneys                       23   entitled to them.       If you're not -- if we're not going

24    that they were never served.                                                      24   to get them for today or tomorrow, we can deal with that

25                            MR. MULLER:     I --                                      25   later.     But --

                                                                             Page 73                                                                        Page 74

                                    Veritext Legal Solutions                                                           Veritext Legal Solutions
                                         800-336-4000                                                                       800-336-4000




1             A.      I can --                                                          1                        MR. MULLER:     Of course he reviewed them.

2                             MR. CLEVELAND:       -- you know, the                     2                        MR. CLEVELAND:       -- I think --

3     testimony was clear -- the testimony was clear on that.                           3                        MR. MULLER:     He wrote them.

4                             MR. MULLER:     Yeah --                                   4                        MR. CLEVELAND:       -- it's two different --

5             Q.      (BY MR. CLEVELAND)         Okay.         Let --                   5    it's two -- it's two different things, what he did to

6                             MR. MULLER:     -- the testimony is clear on              6    prepare for today versus the disagreement about the

7     that.        I'm going to respond to that as well.                                7    service of the request for production.                 But I think

8                             To be clear, we instructed you that we                    8    we've made our record.

9     received your request on the 22nd and began processing                            9          Q.     (BY MR. CLEVELAND)        Mr. Wright, let's

10    on those days.           We told you we would not be able to turn                 10   continue.

11    them around before this deposition.                      And we encouraged        11                       Mr. Wright, did you meet with your lawyers

12    you to delay this deposition because we wouldn't be able                          12   to prepare for today's deposition?

13    to process them.                                                                  13                       MR. MULLER:     Objection; form.

14                            Yes, Larry has looked at them.               I have not   14                       I'm going to instruct you not to answer.

15    been able to do my job yet.               You should have delayed                 15                       MR. CLEVELAND:       That's -- that's not

16    this deposition before you proceeded.                      We will get them       16   called for, John.       The question of whether he met with

17    to you as quick as we can.              We are really working as                  17   his lawyers to prepare is not asking about the substance

18    fast as we possibly can on it.                                                    18   of the communication.

19                            MR. CLEVELAND:       Well, and I -- we'll just            19         Q.     (BY MR. CLEVELAND)        Mr. Wright --

20    agree to disagree because he has just testified he                                20                       MR. MULLER:     I -- I agree.

21    reviewed his own e-mails to prepare to speak today on                             21         Q.     (BY MR. CLEVELAND)        -- did you meet with your

22    Topics 26 to 30 that address communications with third                            22   lawyers --

23    parties related to the issues in the case.                        And I don't     23                       MR. MULLER:     You can answer.

24    have them for today's deposition or tomorrow's                                    24         Q.     (BY MR. CLEVELAND)        Did you meet with your

25    deposition, so --                                                                 25   lawyers to prepare for your deposition today?

                                                                             Page 75                                                                        Page 76

                                    Veritext Legal Solutions                                                           Veritext Legal Solutions
                                         800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 21 of 155

1          A.      I didn't meet with them today.                I met with       1            Q.    (BY MR. CLEVELAND)         -- only asking --

2     them a week ago.                                                            2                          (Unreportable crosstalk.)

3          Q.      Okay.     Who did you meet with?                               3                          MR. MULLER:     -- to instruct him not to

4          A.      I met with John Muller.                                        4    answer.      How many hours he spent with -- with me is work

5          Q.      Anybody else?                                                  5    product.      We're not going to go into what he discussed

6          A.      No.                                                            6    with the lawyers, how he did it, or when he did it.

7          Q.      You met with them a week ago -- or I'm sorry.                  7                          I can also correct you and say that I have

8     You met with Mr. Muller a week ago.                   For how long?         8    been conferring with Mr. Wright for way more than a week

9          A.      Last week.     Last week.        Not this week.                9    on preparation for this deposition.                    We've been at it

10         Q.      And which day last week?                                       10   for months.

11         A.      I can't --                                                     11                         MR. CLEVELAND:       Well, Mr. Muller, I'm

12         Q.      Which day --                                                   12   asking for testimony from the witness, not you.                    Thank

13         A.      -- remember.                                                   13   you for that.

14         Q.      -- last week?                                                  14           Q.    (BY MR. CLEVELAND)         Mr. Wright, do you need to

15         A.      I can't remember because I've been trying to                   15   change your testimony in light of what your counsel has

16    produce documents that they didn't know they were                           16   just said on the record?

17    subpoenaed.        And so that's -- I've been jumping through               17           A.    I believe ever since the day that you issued

18    hoops to get every document that's out there.                               18   my subpoena, I've been going over preparation.

19         Q.      Okay.                                                          19           Q.    Okay.     So about how many hours have you spent

20         A.      So I can't --                                                  20   with Mr. Muller or your counsel just to prepare for this

21         Q.      About how many hours did you -- about how many                 21   deposition here today?

22    hours did you spend with Mr. Muller preparing for this                      22                         MR. MULLER:     Objection; form.

23    deposition?        And I'm not asking about the substance.                  23                         I'm going to instruct you not to answer.

24    I'm --                                                                      24           Q.    (BY MR. CLEVELAND)         Okay.         Are you going to

25                         MR. MULLER:     I'm going --                           25   follow your lawyer's instruction?

                                                                       Page 77                                                                           Page 78

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000




1          A.      I always follow my attorney's instruction.                     1    background or credit check on you, sir?

2          Q.      Okay.     So, Mr. Wright, this -- the loan you                 2            A.    I -- I do not know if they did.

3     have with McLeod Oil, it's secured by the right-of-way,                     3            Q.    Okay.     How did you get connected with the

4     correct?                                                                    4    McLeods to lead to the first loan in February of 2019?

5                          MR. MULLER:     Objection; form.                       5            A.    I did business with the Mc- -- with Adam

6          A.      That is a -- that is one piece of the                          6    McLeod on and off for probably five or six years before

7     collateral.                                                                 7    that.

8          Q.      (BY MR. CLEVELAND)         Okay.         Another piece of      8            Q.    Okay.     And when did you inform the McLeods

9     the collateral is the KrisJenn Ranch ranch, right?                          9    about this right-of-way that had been acquired by Black

10         A.      Correct.                                                       10   Duck and was subsequently owned by TCRG?

11         Q.      And another piece of the collateral are your                   11           A.    I -- I really can't remember.                I'd have to go

12    personal minerals, correct?                                                 12   back and look at documents.             But it was well before

13         A.      Yes, sir.     Yes, sir.                                        13   the -- the original first loan.

14         Q.      Why did you agree to -- or I'm sorry.                Why was   14           Q.    Okay.     And did you first talk about the

15    it agreed to by the Debtor entities to put -- and                           15   right-of-way with Adam McLeod or John McLeod?                    Do you

16    yourself to put that much collateral up for a loan with                     16   remember?

17    the McLeods?                                                                17           A.    I -- I only knew Adam.

18         A.      I didn't want to put -- I did not want to put                  18           Q.    And what did you tell Adam about the

19    it up.     To be honest with you, I think it's way too much                 19   right-of-way when you first disclosed it to him?

20    collateral.                                                                 20           A.    I talked to Adam about I had a loan with Asilo

21         Q.      But did the McLeods demand that you -- that                    21   and they had my minerals on the ranch as collateral and

22    all of those -- or excuse me.             Did the McLeods demand            22   if he would be interested in taking that position.

23    that those items be put up for collateral?                                  23           Q.    Okay.     And was that because the Asilo loan was

24         A.      Yes.                                                           24   coming due?

25         Q.      Do you know if the McLeods did any kind of                     25           A.    Correct.

                                                                       Page 79                                                                           Page 80

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 22 of 155

1             Q.   And did the other members of KrisJenn Ranch                1    responsibilities was to provide the financing for the

2     approve the Asilo loan prior to it being made back in                   2    acquisition of the right-of-way, correct?

3     2017?                                                                   3                       MR. MULLER:     Objection; form.

4             A.   I guess they did.                                          4         A.    That is not correct.

5             Q.   And so that would be -- your wife, Gwynne, she             5         Q.    (BY MR. CLEVELAND)         Okay.         When you say Daniel

6     approved it?                                                            6    Moore left you in a default position, what do you mean

7             A.   Yes.                                                       7    by that?

8             Q.   And your two daughters, they also approved it?             8         A.    The only reason Daniel Moore was ever part of

9             A.   Yes.                                                       9    Black Duck was because he was -- he was acting as the

10            Q.   And is that reflected in meeting minutes of                10   sa- -- a buyer's agent.

11    KrisJenn Ranch, LLC?                                                    11        Q.    He was acting as a what?

12            A.   Yes, it is.                                                12        A.    A buyer's -- the buyer's agent.

13            Q.   And that was a 17 percent loan --                          13        Q.    Which buyer?

14            A.   I believe so.                                              14        A.    Any buyer on any product that we put under --

15            Q.   -- is that right?                                          15   under -- under contract.

16                         And why did KrisJenn Ranch, to your                16        Q.    Okay.     But you agreed on behalf of KrisJenn

17    knowledge, agree to that kind of a loan with Asilo?                     17   Ranch to have a 50/50 split of the ownership interest of

18            A.   We didn't have much of a choice.                           18   Black Duck with Mr. Moore's entity, right?

19            Q.   And why was that?                                          19        A.    I think -- I think the documents speak for

20            A.   Because Daniel Moore left Black Duck in a                  20   themselves.

21    default position.        That's why he moved home because he            21        Q.    Well, did you approve KrisJenn Ranch becoming

22    never thought the loan would be closed.               He didn't think   22   a 50 percent member of Black Duck, Mr. Wright?

23    I had the ability to close it.                                          23        A.    That is also in the -- the minutes of KrisJenn

24            Q.   Well, because part of your responsibilities as             24   Ranch, yes.

25    the 50 percent member of Black Duck or KrisJenn Ranch's                 25        Q.    Okay.     So you did affirmatively agree to have

                                                                   Page 81                                                                           Page 82

                                 Veritext Legal Solutions                                                   Veritext Legal Solutions
                                      800-336-4000                                                               800-336-4000




1     this 50/50 split with Daniel Moore's entity and Black                   1    ownership of 50 percent between KrisJenn Ranch and

2     Duck, right?                                                            2    Mr. Moore's entity?

3             A.   There is no such thing as a split.            There was    3         A.    The documents speak for themselves.                It spells

4     a 50 percent ownership.         There was different --                  4    it out exactly --

5             Q.   Okay.                                                      5         Q.    Did you --

6             A.   -- definitions on each -- on each real estate              6         A.    -- in the formation documents.

7     item that we put under contract.                                        7         Q.    Did you sign the Black Duck company agreement,

8             Q.   Okay.     But you agree that Daniel Moore's                8    sir, on behalf of KrisJenn Ranch?

9     entity was a 50 percent member of Black Duck Properties,                9         A.    The -- it will speak for itself, sir.                  The

10    LLC, right?                                                             10   documents will speak for itself.

11            A.   What I will say is, per my attorney's advice,              11        Q.    Okay.     Mr. Wright, can you offer any

12    his entity was in forfeiture and -- and he was told the                 12   explanation of why KrisJenn Ranch agreed to a 50 percent

13    day that we did it that he needed to get that entity                    13   ownership stake of Black Duck Properties for Mr. Moore's

14    back in good standings with the State of Texas.               And he    14   entity?

15    was told that many times, and he never did it.                          15        A.    I'd have to go back and look.                But the

16                         MR. CLEVELAND:       Objection; nonresponsive.     16   documents will speak for themselves.

17            Q.   (BY MR. CLEVELAND)         Mr. Wright, KrisJenn Ranch      17        Q.    Do you know one of the topics for your

18    was a 50 percent member of Black Duck, right?                           18   deposition today that you spent 40 hours preparing for

19            A.   Yes.     That's a good question.         That's -- that    19   is the formation of Black Duck?            Are you aware of that?

20    is correct, yes, sir.                                                   20        A.    I spent over 40 hours, a couple of hours here

21            Q.   Who was -- who was the other 50 percent owner              21   and a couple of hours there, from the day we got the

22    of Black Duck Properties, LLC?                                          22   notice on possibly what you could do.                 So saying that

23            A.   It was a forfeited company that was owned by               23   this 40 hours is not -- you're using that as if I spent

24    Daniel Moore and another gentleman.                                     24   40 straight hours.      That would be my estimate over the

25            Q.   Okay.     And who agreed to this division of               25   time period.   We're a small company, and I was active on

                                                                   Page 83                                                                           Page 84

                                 Veritext Legal Solutions                                                   Veritext Legal Solutions
                                      800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 23 of 155

1     all of the -- the financial side.              I wasn't active in       1           A.     I'm not sure I thought it was a valuable

2     the sales side (inaudible).                                             2    skill.      I thought it was a way for him to make up for

3          Q.     Okay.     I am simply asking, sir -- well, let me           3    his destroying our family's SWD in -- in one of our

4     start it this way.       You're aware that the formation of             4    ranches in Dilley, Texas.

5     Black Duck is one of the topics that you are testifying                 5           Q.     Okay.     So did you know that when you agreed to

6     here today about, correct?                                              6    go into business with -- in Black Duck with him?

7          A.     I believe I've read that, yes, sir.                         7           A.     He said he would make it up to me, yes, sir.

8          Q.     Okay.     And you're testifying on behalf of                8           Q.     Okay.     Nobody forced you to enter the Black

9     KrisJenn Ranch, LLC, which was a 50 percent member of                   9    Duck Properties, LLC, with Daniel Moore, did they?

10    Black Duck, right?                                                      10          A.     Oh, no.     Daniel Moore is very persuasive.

11         A.     Correct.                                                    11   He -- he's very good, very likable person.                  In fact, I

12         Q.     And you were around since the beginning of                  12   didn't ever have a problem with liking him.                  It's just

13    Black Duck in early 2016, right?                                        13   he confused his facts.          And in selling, he

14         A.     Yes, sir.                                                   14   misrepresented to myself bad.

15         Q.     It's an entity that you helped create along                 15          Q.     Well, what did Mr. Moore misrepresent to you,

16    with Daniel Moore, correct?                                             16   sir?

17         A.     Correct.     Correct.                                       17          A.     He wasn't as qualified in making a sale as he

18         Q.     And my question for you is:              Why did you        18   presented.      I think later on in the operation of the

19    decide to go into this venture, this Black Duck                         19   company, he realized that he way overstepped his bounds

20    Properties, LLC, with Daniel Moore?                                     20   and that something as big as the pipeline needed to be

21         A.     Because Daniel Moore bragged of all of the                  21   closed.      It couldn't be just flipped.

22    entities -- all of the assets that he could buy and flip                22          Q.     Okay.     Any other misrepresentations that

23    without ever having to close any of them.                               23   Daniel Moore made to you, sir?

24         Q.     Okay.     And so did you -- did you find that to            24          A.     I don't think that was truly a mis- --

25    be a valuable skill to bring to the table?                              25   misrepresentation.         I think that was just being very

                                                                    Page 85                                                                        Page 86

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000




1     naive and amateur in representing --                                    1    same members, Gwynne Wright, Jennifer Wright, and

2          Q.     Okay.                                                       2    Kristal Cohle.

3          A.     -- that.     And -- and he just -- he fooled                3           Q.     Okay.     Well -- so what value did you think

4     myself and Hagan Cohle.        We --                                    4    Daniel Moore would bring to the Black Duck Properties

5          Q.     Well --                                                     5    entity?

6          A.     We -- we -- we always liked Daniel Moore.                   6           A.     He claimed that he had inside knowledge with

7     We've never not liked Daniel.                                           7    Steve Kent, Jr.

8          Q.     Okay.     What did you like about Daniel Moore?             8           Q.     Is Steve Kent, Jr., a wealthy man who is

9          A.     He knew everybody, and he used to always brag               9    involved in pipelines to the best of your knowledge?

10    about being connected to the senator from South Carolina                10          A.     We didn't start KrisJenn -- I mean, we did not

11    and his father-in-law and to a company in Charleston,                   11   start Black Duck to buy a pipeline.

12    South Carolina, that had a cable company, about the                     12          Q.     Well, my question is simply:              Who is Steve

13    wealth of friends he had.         It was impressive.         Lindsey    13   Kent, Jr.?

14    Graham, I like a lot, and he bragged about how he was a                 14          A.     He was the operator of the SWD on my ranch in

15    close personal friend of the family.                                    15   Dilley, Texas.        And Daniel Moore's entity sued the

16         Q.     And so I -- that sounds to me like Daniel                   16   operator.      I wasn't involved in that.              I was just the

17    was -- was selling himself to you as a relationship's                   17   landowner.

18    personal.    Is that -- is that a fair characterization?                18          Q.     Okay.     Well, the fact that Daniel was in a

19         A.     Yes, it was, because when I first met Daniel                19   lawsuit, was that the reason you went into business with

20    Moore, it was a lawsuit.                                                20   him or some other reason?

21         Q.     Well --                                                     21          A.     Oh, no.     He said he would make it up to me.

22         A.     I wasn't involved in the lawsuit.              He was.      22          Q.     Okay.     Did you know Darin Borders before you

23         Q.     Okay.                                                       23   met Daniel Moore?

24         A.     But he -- he sued the investor in my -- in my               24          A.     No.

25    ranch, my family's SWD, the KrisJenn Ranch, which is the                25          Q.     Did you meet Darin Borders through Daniel

                                                                    Page 87                                                                        Page 88

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 24 of 155

1     Moore?                                                                      1         Q.    Okay.     I'm -- I'm going to refer to that

2          A.      Yes.                                                           2    second thing, the ROW, as the right-of-way, okay?

3          Q.      And did Darin Borders, through his entity                      3         A.    Yes, that's fine.         Very good.

4     Longbranch, bring the right-of-way to your attention?                       4         Q.    Okay.     And so the -- the right-of-way, how did

5          A.      Again, you've got to be real careful there.                    5    you --

6     The right-of-way was never a term used.                  It was always      6                       MR. MULLER:     To be -- to be --

7     the P-21 pipeline and the equipment.                                        7         Q.    (BY MR. CLEVELAND)         -- become --

8          Q.      Okay.     And you're -- you're referring to the                8                       MR. MULLER:     -- fair --

9     P-21 pipeline and the Express Pipeline?                                     9                       MR. CLEVELAND:       No, John, we're good.

10         A.      Yes, sir.                                                      10   We're good -- we're good, John.            We're moving on.

11         Q.      How -- what's a phrase that you are                            11   You -- you've -- you've made a lot of speaking

12    comfortable using for describing the right-of-way that                      12   statements today.      If you want to instruct him not to

13    you have identified as an asset in this bankruptcy?                     I   13   answer, you can do that, or make an objection, you can

14    want to make sure we're clear on that.                                      14   do that.   But I -- we need to get moving with this

15         A.      It's two different things.               The P-21 Express      15   witness.

16    Pipeline is the pipe in the ground and all of the                           16                      MR. MULLER:     I am so sorry.

17    equipment.                                                                  17   Unfortunately, I am not a potted plant, and I am going

18         Q.      Okay.                                                          18   to go ahead and say something now.              Is that okay?

19         A.      The ROW is the -- the perpetual interest of                    19                      MR. CLEVELAND:       Okay.

20    the two- or three-hundred owners of the pipeline that I                     20                      MR. MULLER:     You have a definition in

21    have a perpetual interest in for a lifetime.                                21   your deposition notice that says the right-of-way is

22         Q.      Okay.     Okay.     So I'll --                                 22   something different than what you just agreed to.                Which

23         A.      Two very --                                                    23   are we working under?

24         Q.      -- call that --                                                24                      MR. CLEVELAND:       As I've just said, I'm

25         A.      Two very -- two very, very separate entities.                  25   trying to establish with this witness what he's

                                                                   Page 89                                                                            Page 90

                                Veritext Legal Solutions                                                        Veritext Legal Solutions
                                     800-336-4000                                                                    800-336-4000




 1    comfortable with.       And we're going by what we've just                  1         A.    No, sir.

 2    dis- -- what I've just discussed with this witness.                         2         Q.    And -- and were you -- when you heard about it

 3                        MR. MULLER:     Okay.      So we can retract the        3    from Mr. Moore, were you interested?                Were you excited?

 4    definition that's in your deposition notice?                                4    Tell me about your reaction.

 5                        MR. CLEVELAND:       Well, I'm not retracting           5         A.    I was not interested in -- in it at all, and I

 6    anything.    But I just want to bring clarity with this                     6    was not excited about it.

 7    witness.    And I think we've done that.             I think he and I       7         Q.    Okay.     What was your reaction when -- when

 8    are on the same page.       And I am going to proceed.                      8    Daniel Moore brought it to your attention?

 9         Q.     (BY MR. CLEVELAND)         So, Mr. Wright --                    9         A.    He said that he had made a deal and was a

10                        MR. MULLER:     I don't --                              10   partner with Darin Moore -- or Darin Borders on the

11         Q.     (BY MR. CLEVELAND)         -- how did you --                    11   pipeline and that if Darin Borders could not close it,

12                        MR. MULLER:     For the purposes of the                 12   that he would talk to me about it.              I was not --

13    record, I'm going to make it clear that I think and the                     13        Q.    Okay.

14    client now thinks that your prior definition of ROW                         14        A.    -- the reason they put it under a contract.                  I

15    that's in your deposition notice has been rescinded.                        15   knew nothing about it.

16                        I am sorry.     Go ahead and proceed.                   16        Q.    And are you referring to -- excuse me --

17         Q.     (BY MR. CLEVELAND)         All right.      Mr. Wright,          17   Longbranch Energy putting it under contract?

18    how did you become -- first become aware of the                             18        A.    Correct.     Correct.

19    right-of-way?                                                               19        Q.    Okay.     And Longbranch Energy is -- is an

20         A.     Through Daniel Moore.                                           20   entity owned by Darin Borders; is that your

21         Q.     Okay.     And had you ever been involved in any                 21   understanding?

22    kind of business deal that involved a pipeline or                           22        A.    Yes, sir, a very fine, outstanding gentleman,

23    another right-of-way before --                                              23   Darin Borders, who I respect 100 percent.

24         A.     No.                                                             24        Q.    And why do you -- and why do you say that?               I

25         Q.     -- this one?                                                    25   don't disagree with you, but I'm just -- why do you say

                                                                   Page 91                                                                            Page 92

                                Veritext Legal Solutions                                                        Veritext Legal Solutions
                                     800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 25 of 155

1     that about Mr. Borders?                                                      1            Q.   Are you appreciative that Daniel Moore made

2             A.   All documents speak for themselves that he has                  2    that introduction to Darin Borders?

3     done.                                                                        3            A.   I'm sorry?

4             Q.   Okay.     Is there any other reason for your --                 4            Q.   Are you appreciative that Daniel Moore made

5     your kind words about Mr. Borders?                                           5    the introduction to Darin Borders?

6             A.   He did Daniel Moore's job in -- in the three                    6            A.   Well, at this point, I wish I would have never

7     SWD's that we bought.          He found the buyer.       Daniel Moore        7    met Daniel Moore.

8     did not.                                                                     8            Q.   Well, my --

9             Q.   Okay.     Any other reason for your kind words                  9                         MR. CLEVELAND:       I'll object as

10    about Darin Borders?                                                         10   nonresponsive.

11            A.   He re- -- he treated my son-in-law with utmost                  11           Q.   (BY MR. CLEVELAND)         Mr. Wright, my question is

12    respect.                                                                     12   a little bit different.         You just spoke very highly

13            Q.   That's Hagan Cohle?                                             13   about Mr. Borders.

14            A.   Yes, sir.                                                       14           A.   Oh --

15            Q.   Any other reason for the kind words you just                    15           Q.   And my question is:          Are you -- and so let me

16    shared about Darin Borders?                                                  16   ask my question, sir.        Are you appreciative at all to

17            A.   How much time do we have?                                       17   Daniel Moore that he introduced you to Darin Borders?

18            Q.   Well, we've got two days for this time around.                  18           A.   I'm very appreciative of that.               I just wish

19            A.   Well, I could probably go on for two days                       19   that Daniel Moore would have told the truth about

20    about how he's an outstanding gentleman and that how he                      20   everything.

21    went into great deal about his family and how his family                     21                        MR. CLEVELAND:       Okay.       I'll -- I'll

22    and some land they had did business with Daniel.                  In         22   object as nonresponsive after "that."

23    other words, Daniel spoke highly of him, and we agreed                       23           Q.   (BY MR. CLEVELAND)         Now, Mr. Wright, I believe

24    with it.     And my son-in-law was impressed with him.                       24   I heard you earlier that you said that you weren't

25    Basically, we like Dan- -- we like Darin Borders.                            25   interested in the pipe -- in the right-of-way when --

                                                                   Page 93                                                                              Page 94

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000




1     when Daniel Moore brought it to your attention.                              1    one-third, one-third.        And my son-in-law thought that

2                          Can you tell me what happened that                      2    that was very -- a very successful business operation.

3     ultimately led to Black Duck Properties getting the                          3    And, therefore, at that point, Daniel said, "Hey, Darin

4     contract to purchase that right-of-way?                                      4    has a pipeline that I think I can flip and sell for a

5             A.   I think all of the e-mails that are on file                     5    bunch of money.        And, oh, by the way, Larry, it's only

6     speak to that.        They speak for themselves.                             6    going to cost you 25,000 earnest money."                  And I said,

7             Q.   Well, sir, this is -- this is my chance to get                  7    "You mean I can put up $25,000 earnest money and we can

8     your testimony about that.           And -- and -- so, sir, let              8    flip it for a bunch of money?"             "Yes, sir.       Oh, you'll

9     me ask again.        What --                                                 9    never have to close it."          I said -- I said, "Well,

10            A.   My thought -- my thoughts have been relayed in                  10   that -- that does interest me."              And that's how it

11    the e-mails.                                                                 11   started.

12            Q.   Well, sir, I understand that.            We may go              12           Q.   And so who told you that you -- it would be a

13    through some or -- can you, as -- you know, as a witness                     13   flip?

14    under oath in this case, tell me in your own words                           14           A.   Daniel Moore.

15    what -- how you went from not being interested in                            15           Q.   Okay.     Any other reason that took you from not

16    acquiring -- in the right-of-way to having one of your                       16   being interested in the right-of-way to having it under

17    entities be under contract to buy it for millions of                         17   contract?

18    dollars.                                                                     18           A.   On the -- the third SWD, Darin Borders said

19            A.   Darin Borders found two buyers for two SWD's.                   19   that it wasn't enough profit for three people.                  And he

20    And that's what got me interested in the pipeline in                         20   said he would back out and let Daniel and I have that

21    that he found a buyer for the Dillad -- Dillard SWD and                      21   deal, or either he would take it all for a small amount

22    for the -- a second SWD at -- called the Applebee.                     And   22   of money.     And when Darin backed out, I thought that was

23    we made a little bit of a profit on that.               And Darin was        23   really honorable of him because he should have -- he

24    very easy on -- on -- we figured out our costs.               And            24   could have and should have stayed in there for one-third

25    over the costs, we split the profits one-third,                              25   of the profit.        And he was an honorable man, and he

                                                                   Page 95                                                                              Page 96

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 26 of 155

1     said, "I'd rather y'all concentrate on the -- on the                           1           A.    Yes, sir, it does.

2     pipeline."        And even though we hadn't officially put up                  2           Q.    I just wanted to make sure the court reporter

3     any money on the pipeline, Darin says, "You reimburse me                       3    had that for clarity sake.

4     the two $25,000 nonrefundables and then put up the                             4                         Mr. Wright, we're going to go -- we're

5     75,000 nonrefundable.           Then you and Daniel can                        5    going to go through some more e-mails.                But did you want

6     concentrate on flipping it."                                                   6    to acquire the right-of-way from the Rod Roberts group

7                             And -- and on doing that, my son-in-law                7    in 2017?

8     convinced me that he -- he believed Darin Moore [sic]                          8           A.    I never did want to require [sic] it.             All I

9     and he believed Daniel Moore.                So I said, let's go ahead         9    wanted to do was let Daniel Moore do what he said he

10    and -- and do that.           And I really wasn't that active the              10   could do, and that was flip it.

11    first six months to a year.               I let my son-in-law -- I             11          Q.    And so if you had, before the closing in

12    wanted him to learn the business because I had been                            12   August of 2017, said, "I'm not putting up money to buy

13    retired for two to three years and was not in business,                        13   this right-of-way," and you let the closing date pass,

14    didn't have any bank line of credit or anything.                               14   what -- what would have been the consequence, sir?

15                            And so my son-in-law was very excited.                 15                        MR. MULLER:     Objection; form.

16    And Daniel spent some time with -- with him.                      And that's   16          A.    At that time, I had -- I had 1 million and

17    where the excitement came from.                 We were trying to, at          17   close to 300,000 dollars in nonrefundable earnest money.

18    that time, get our son-in-law in the business.                      And he     18   So by Daniel Moore packing his bags and moving back to

19    had left a very profitable company in -- in Austin to                          19   South Carolina and not corresponding at all with -- with

20    come down and run our SWD in Dilley, Texas, that Daniel                        20   the person that he negotiated the contract -- and he

21    Moore, through his investor, filed a lawsuit and ruined                        21   even told the seller, "All future communication will be

22    our -- our family plan to retire with my son-in-law                            22   with me;" whereas after that point, Daniel had handled

23    running -- running it, the SWD in Dilley, Texas.                               23   the conversation because he tried an end run on the --

24            Q.      And, Mr. Wright, when you're referring to                      24   on the contract.        And that didn't work.          He packed his

25    SWD's, that stands for saltwater disposal wells?                               25   bags, moved his family back to -- to South Carolina.

                                                                          Page 97                                                                       Page 98

                                    Veritext Legal Solutions                                                         Veritext Legal Solutions
                                         800-336-4000                                                                     800-336-4000




1     And we didn't even know he was moving.                                         1    over a million dollars of personal loans; is that

2             Q.      Okay.     And -- so your testimony is, you would               2    correct?

3     have -- you would have lost over a million dollars of                          3           A.    It's not personal loans.            You're -- you're

4     earnest money had Black Duck not closed on acquiring the                       4    confusing it again.        You're making it very hard for me,

5     right-of-way in August of 2017?                                                5    and it's giving me a headache.             I'm trying -- I'm trying

6                             MR. MULLER:     Objection; form.                       6    my hardest.

7             A.      That -- that is correct.                                       7                         That money was loaned by KrisJenn Ranch,

8             Q.      (BY MR. CLEVELAND)         Okay.         And -- and that       8    LLC.    KrisJenn Ranch borrowed the money from Larry

9     would have been you personally losing that upwards of a                        9    Wright personally.        KrisJenn Ranch wired the money to

10    million dollars, sir?                                                          10   Rod Roberts' Frost Bank account in Austin, Texas.                He

11            A.      I personally loaned the money to KrisJenn                      11   receipted every money, and that receipt was signed by

12    Ranch, and then KrisJenn Ranch put up the money.                      In       12   Darin Borders and Larry Wright as -- as KrisJenn Ranch

13    fact, KrisJenn Ranch wired all the money and direct to                         13   and as Black Duck.        Every loan said, "for the benefit of

14    Mr. Roberts for the benefit --                                                 14   Black Duck."

15            Q.      Okay.                                                          15          Q.    So --

16            A.      -- of Black -- for the benefit of Black Duck.                  16          A.    Black Duck --

17    It stated it every time --                                                     17          Q.    But all I'm -- all I am trying to clarify,

18            Q.      And you --                                                     18   Mr. Wright, is that the loan -- the wire you were just

19            A.      -- "for the benefit of Black Duck."                He signed   19   talking about that went from KrisJenn Ranch to the Rod

20    it.     I signed it.        And Darin Borders signed every one of              20   Roberts group, that was not the $4.1 million Asilo loan.

21    those receipts.                                                                21   That was the just over a million dollars that you loaned

22            Q.      Well, and when you're talking about KrisJenn                   22   to KrisJenn Ranch that ultimately got wired to

23    Ranch wiring the money directly to Mr. Roberts' entity,                        23   Roberts --

24    are you talking -- you're not talking about the Asilo                          24          A.    That is correct.

25    loan.        You were referring to the wiring of the -- just                   25          Q.    -- is that true?

                                                                          Page 99                                                                      Page 100

                                    Veritext Legal Solutions                                                         Veritext Legal Solutions
                                         800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 27 of 155

1             A.      That is correct.                                        1            Q.      Okay.

2             Q.      Okay.     And when did you -- when did KrisJenn         2            A.      -- presented to you at the end of the -- by

3     wire that just over a million dollars in earnest money                  3    the last of (inaudible).              I think John is work- -- or my

4     to the Roberts group?                                                   4    personal attorney is working on that, William Germany.

5             A.      It -- it's -- all of the wires speak for                5            Q.      Okay.     And so was it the note, or was it --

6     themselves.           But they started out 25,000, 25,000, a            6    what with respect to the Asilo loan was e-mailed to

7     $75,000 wire, a $400,000 wire, a $400,000 wire, and a                   7    Daniel Moore?

8     $250,000 wire.           And Daniel Moore set up all of those           8            A.      A copy of the loan.

9     extensions with the exception of the $250,000 wire,                     9            Q.      Like a copy of the actual note itself?

10    which he did sign off on that too.                                      10           A.      I believe so.

11            Q.      Mr. Wright, was the Asilo loan ever disclosed           11           Q.      And was that e-mailed to Daniel Moore before

12    to Daniel Moore?                                                        12   Black Duck closed on the right-of-way?

13            A.      He was given a copy of it, yes, sir.                    13           A.      Yes, sir, it was.

14            Q.      Okay.     And how was Mr. Moore given a copy of         14           Q.      Okay.     And why did you send the Asilo loan

15    the Asilo loan?                                                         15   documents to Daniel Moore before closing?

16            A.      He was given a copy of the loan before it was           16           A.      I -- I kept Daniel in the loop on everything I

17    done.        It's in an e-mail --                                       17   did.

18            Q.      And when you said --                                    18           Q.      Well, but my question -- and I appreciate

19            A.      -- that (inaudible), yes, sir.                          19   that.        But more specific to the Asilo loan, why did you

20            Q.      And when you say he was given a copy of the             20   e-mail the Asilo loan documents to Daniel Moore before

21    Asilo loan, what -- are -- what -- are you referring to                 21   the right-of-way closing?

22    a particular document?                                                  22           A.      You'll have to look in the Black Duck notes,

23            A.      I believe it's an e-mail that I would -- we             23   but it -- it's -- in the Black Duck notes, it spells out

24    have someone researching those and putting them together                24   that Black Duck was borrowing the money from KrisJenn

25    for you.        That will be --                                         25   Ranch to close on the loan.

                                                                   Page 101                                                                      Page 102

                                    Veritext Legal Solutions                                                     Veritext Legal Solutions
                                         800-336-4000                                                                 800-336-4000




1             Q.      Well, which notes are you talking about?                1    wiring of it and on the e-mail that went to Daniel

2             A.      The -- the Asilo notes.                                 2    Moore.

3             Q.      Okay.     So the Asilo -- when you say, "Asilo          3            Q.      Okay.     Well, let me -- let's -- I want to make

4     notes," are you referring to the Asilo loan documents?                  4    sure we're clear about this.

5             A.      No.     The actual copy of the note.                    5                            Are you saying that the Asilo note

6             Q.      Okay.     So the Asilo note, you're saying -- are       6    somewhere states that it is a really -- really a loan

7     you saying that that Asilo note states that it is a loan                7    from KrisJenn to Black Duck?

8     from KrisJenn to Black Duck?                                            8            A.      It speaks for itself.           You're confusing the

9             A.      No, sir.     The Asilo note had nothing to do           9    issues, Tim.

10    with Black Duck.           KrisJenn Ranch borrowed the money            10           Q.      Well, I'm just trying to understand.           How did

11    from --                                                                 11   you disclose to Daniel Moore that Black Duck was taking

12            Q.      Okay.                                                   12   a loan out from KrisJenn Ranch?

13            A.      -- Asilo.                                               13                           MR. MULLER:     Objection; form.

14            Q.      Okay.     And so why -- again, why did you send         14           Q.      (BY MR. CLEVELAND)         Was it in an e-mail?    Was

15    the Asilo loan documents to Daniel Moore before closing?                15   it in a text --

16            A.      Because the KrisJenn Ranch loaned the money to          16           A.      Yes.

17    Black Duck to close it.                                                 17           Q.      -- message?

18            Q.      Okay.     And so did you disclose to Daniel Moore       18           A.      I -- I e-mailed a copy of the note from Asilo

19    before closing that KrisJenn Ranch was making a loan to                 19   and -- and explained --

20    Black Duck?                                                             20           Q.      Okay.

21                            MR. MULLER:     Objection; form.                21           A.      -- the 17 percent, yes, sir.

22            A.      The note speaks for itself.                             22           Q.      So you e-mailed a copy of the Asilo note with

23            Q.      (BY MR. CLEVELAND)         Which note?                  23   KrisJenn Ranch to Daniel Moore --

24            A.      The Asilo note to KrisJenn Ranch.          It speaks    24           A.      Correct.

25    for itself.           And it speaks for itself on the -- the            25           Q.      -- is that correct?

                                                                   Page 103                                                                      Page 104

                                    Veritext Legal Solutions                                                     Veritext Legal Solutions
                                         800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 28 of 155

1            A.    Yes, sir.                                                     1    creating of the notes, you were talking -- am I correct

2            Q.    And that happened before -- before closing on                 2    that you were talking about the notes between KrisJenn

3     the right-of-way --                                                        3    Ranch and Black Duck Properties; is that right?

4            A.    Yes, sir.                                                     4            A.   Yeah, you're very confusing where you're going

5            Q.    -- correct?                                                   5    with me.     And the documents speak for themselves.                  It

6            A.    Yes, sir.                                                     6    just --

7            Q.    Did you e-mail any other loan documents to                    7            Q.   Well, I -- and I'm -- and -- and, Mr. Wright,

8     Daniel Moore before the closing on the right-of-way                        8    I'm just trying to under- -- unpack what you're saying.

9     other than the Asilo note?                                                 9    You've referred --

10           A.    I -- I can't remember.           I know that we were          10           A.   Okay.

11    left short term to get the -- to get the money wired                       11           Q.   -- to -- there is -- there is -- there is the

12    to -- to Black Duck.        And they had -- I mean, to very --             12   Asilo loan, which you're -- you've said -- and I

13    it's hard for me to keep up with this because I'm                          13   understand this -- that you sent the Asilo loan

14    wearing three hats today.          Let me think about this.                14   documents to Daniel Moore before the closing on the

15                      They -- KrisJenn wired the money to                      15   right-of-way, right?

16    Express Pipeline for the benefit of Black Duck.                  And       16           A.   He -- he was e-mailed a copy of them.                And we

17    then once we got it closed, then we had to -- we put it                    17   will furnish that e-mail to show he got a copy of that,

18    in the Black Duck notes that they borrowed the money to                    18   whether it be (inaudible) --

19    close and that KrisJenn Ranch loaned them -- loaned them                   19           Q.   Okay.

20    the money for the 1.3 million up front.                  And then we --    20           A.   -- or on the date right after that.                He went

21    we did those notes and then created the notes between                      21   into shock.

22    Black Duck and KrisJenn Ranch.                                             22           Q.   Well, but I --

23           Q.    And I -- I appreciate that answer.               And I know   23           A.   He didn't believe I could close.

24    there's a lot of different documents.                                      24           Q.   Well, but I -- you just -- and I want to --

25                      But what you were just talking about, the                25   I've got to be very precise with my question.

                                                                     Page 105                                                                         Page 106

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000




1     Earlier --                                                                 1    settlement on my SWD.        And I used -- all of that money,

2            A.    Well, you're --                                               2    I loaned it to KrisJenn as hard earnest money to keep

3            Q.    -- you said that --                                           3    this going while Daniel tried to sell the pipeline,

4            A.    -- confusing me, and I'm trying my hardest.                   4    so...

5     But -- but I've got --                                                     5            Q.   Mr. Wright, when did you send the Asilo

6            Q.    Well --                                                       6    loan documents to Daniel?

7            A.    -- three -- three hats here.                                  7            A.   I --

8            Q.    Well, you know, back in 2017, though, we're                   8            Q.   Was it before the closing of the --

9     only talking about KrisJenn Ranch, LLC, okay, on this                      9            A.   I --

10    line of questioning about, you know --                                     10           Q.   Excuse me, sir.       Let me finish my question.

11           A.    Well, we're talking about --                                  11                        When did you send the Asilo loan documents

12           Q.    -- the Asilo loan, okay?                                      12   to Daniel Moore?        Was it before the closing of the

13           A.    -- me personally too because Asilo took --                    13   right-of-way?

14    took my personal minerals as collateral also.                              14           A.   It was right in that exact area.                But it

15           Q.    I understand.                                                 15   really doesn't matter when -- when I sent them or not

16                      But, Mr. Wright, earlier you said just now               16   because he sent me a document to do whatever I needed to

17    that you sent the Asilo loan documents to Daniel Moore                     17   do to close.        And he sent it to -- to Hagan Cohle.               And

18    before the closing of the right-of-way, right?                             18   we presented that to the attorneys.                   You might check in

19           A.    I sent a copy of the loan.               He wouldn't be --    19   with the attorney y'all just hired.                   They're the ones

20    he wouldn't be -- really from my point of view, it                         20   that did the loan.

21    doesn't matter where I got the money.                  But I had to        21                        A little conflict of interest on your part

22    borrow the money.        I'm -- I was a retired businessman,               22   there, but that's okay to me.             I don't -- because I'm

23    and the only money I had was what Daniel Moore knew I                      23   not hiding anything.        It's very easy to remember the

24    had.    That's why he went after me we now know, in that I                 24   truth.

25    got a five-hundred settl- -- hundred-thousand-dollar                       25           Q.   Mr. Wright, did you disclose the Asilo loan to

                                                                     Page 107                                                                         Page 108

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 29 of 155

1     Daniel Moore before closing on the right-of-way, yes or                     1    trying to be real nice to Mr. Tim Cleveland, but he's

2     no?                                                                         2    having trouble remembering.           Could you repeat that again

3           A.     The -- the e-mail will speak for itself and                    3    for me?

4     the date.                                                                   4         Q.     (BY MR. CLEVELAND)         No.

5           Q.     Was that before -- was that before or after                    5                        THE WITNESS:      Repeat what --

6     the closing on the right-of-way, sir?                                       6         A.     I've answered it five times.

7           A.     I -- when the document is discovered, I will                   7         Q.     (BY MR. CLEVELAND)         Well, I -- I've heard

8     gladly get you a copy of it.            It was right there on the           8    different things, Mr. Wright.            And I'm trying to tie --

9     date a few days before or after.              You're talking about          9         A.     Well --

10    someone --                                                                  10        Q.     -- this up so I can move on.

11          Q.     Okay.                                                          11                       Did you -- is -- am I correct that your --

12          A.     -- (inaudible) and had given us 100 percent                    12   your testimony is you -- well, let me ask it again.                 Did

13    right to do whatever it took to close this loan.                   And we   13   you send the Asilo loan document to Daniel Moore or not?

14    now know why he sent that because he couldn't -- he                         14        A.     The documents are two different things.             I

15    couldn't -- he didn't believe we could do it.                               15   sent a copy of the loan with the --

16          Q.     Okay.     So just to close the loop on the Asilo               16        Q.     Of the Asilo loan.         Okay.

17    loan, your best recollection as you sit here today is                       17        A.     Between --

18    that you did send the Asilo loan documents to Daniel                        18        Q.     To Daniel Moore?

19    Moore, but --                                                               19        A.     (Inaudible) -- yes, which he --

20          A.     I didn't say that.                                             20        Q.     To Daniel Moore?

21          Q.     -- you can't remember whether -- did you send                  21        A.     Yes.

22    the Asilo loan documents to Daniel Moore, yes or no?                        22        Q.     Okay.     And I understand that you can't

23          A.     I've -- I've told you five times.                              23   remember whether it was immediately before the

24                         THE WITNESS:      Could you go back and                24   right-of-way, on the day of closing of the right-of-way,

25    repeat that, please, court reporter, because I -- I'm                       25   or immediately thereafter when you sent the Asilo loan

                                                                      Page 109                                                                   Page 110

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000




1     to Daniel; is that fair?                                                    1    question.

2           A.     It would be somewhere in that time frame.                      2                        MR. CLEVELAND:       I'll object as

3           Q.     Okay.     Thank you.                                           3    nonresponsive after "No, sir."

4                          Now, did you also send any loan documents              4         Q.     (BY MR. CLEVELAND)         Why didn't you tell Daniel

5     between KrisJenn Ranch, LLC, and Black Duck to                              5    Moore about this KrisJenn loan to Black Duck before it

6     Mr. Moore?                                                                  6    was finalized?

7           A.     That, I can't remember.                                        7                        MR. GERMANY:      Objection; form.

8           Q.     Okay.     Did you ever disclose to Mr. Moore that              8                        MR. MULLER:     Objection; form.

9     KrisJenn Ranch would be making a -- a                                       9         A.     Daniel Moore said we could do whatever it took

10    multimillion-dollar loan to Black Duck?                                     10   to get it closed.

11                         MR. MULLER:     Objection; form.                       11        Q.     (BY MR. CLEVELAND)         And was that in an e-mail?

12          A.     The -- the loans from KrisJenn Ranch to Black                  12        A.     That was an e-mail and by phone.           He was

13    Duck are in the KrisJenn Ranch minutes and --                               13   distraught because he did not have his driver's license.

14          Q.     (BY MR. CLEVELAND)         Are you reading from --             14   And he basically told Mr. Roberts to flip off and that

15    are you reading from something, sir?                                        15   basically all correspondence would be between Larry

16          A.     And the minutes are in the Black Duck -- Black                 16   Wright and Hagan Cohle and that he asked him to no

17    Duck -- Black Duck note -- books.               And they speak for          17   longer have any communications with him.

18    themselves.                                                                 18        Q.     Okay.     And when did Mr. Moore send that

19          Q.     Okay.     But I'm asking:        Did -- did you,               19   e-mail?

20    Mr. Wright, ever tell Daniel Moore about the KrisJenn                       20        A.     Before the closing.

21    loan to Black Duck before it was finalized?                                 21        Q.     And your testimony is that that e-mail

22          A.     No, sir.                                                       22   constituted authorization from Daniel Moore for Black

23                         MR. MULLER:     Objection; form.                       23   Duck to take out a multimillion-dollar loan from

24          A.     Those are in the --                                            24   KrisJenn Ranch, LLC?

25          Q.     (BY MR. CLEVELAND)         Okay.         Did you -- next       25                       MR. MULLER:     Objection; form.

                                                                      Page 111                                                                   Page 112

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 30 of 155

1            A.   I don't think it really mattered where I got                    1    is a single e-mail from Mr. Moore that -- that gave you

2     the money or how I got the money.                                           2    that authority to take out the loan by Black Duck from

3            Q.   (BY MR. CLEVELAND)             Well, my -- my -- I              3    KrisJenn Ranch?

4     appreciate that.        My question is a little different.                  4         A.   The e-mails --

5                          Is your testimony that an e-mail from                  5                      MR. MULLER:     Objection; form.

6     Daniel Moore gave his approval for Black Duck to take                       6         A.   The e-mails speak for themselves.

7     out a loan from KrisJenn Ranch, LLC?                                        7         Q.   (BY MR. CLEVELAND)         But I'm asking:        Is it a

8                          MR. MULLER:       Objection; form.                     8    single e-mail from Daniel Moore?           Is it more than one?

9            A.   I'm going to let his e-mail speak for itself.                   9         A.   The e-mails will speak for themselves, and

10    And it was signed by myself and Hagan Cohle.                     You can    10   that's my answer.

11    ask Hagan --                                                                11        Q.   So you can't tell me whether it was one e-mail

12           Q.   (BY MR. CLEVELAND)             Okay.                            12   or multiple e-mails that you believe constitute Daniel

13           A.   -- when you take his deposition.                   He gave us   13   Moore's authority for the Black Duck loan from KrisJenn?

14    permission to do whatever it took to get this closed.                       14                     MR. MULLER:     Objection; form.

15    The reason he gave us permission to do whatever it took                     15        A.   The e-mails will speak for themselves.

16    to get this closed is because he did not believe we                         16        Q.   (BY MR. CLEVELAND)         Do you have anything to

17    could do it because he had ruined all avenues of                            17   answer my question other than what you just said, sir?

18    flipping the deal.        And he knew that there was never                  18        A.   The e-mails will speak for themselves.

19    supposed to be a flip.                                                      19        Q.   Okay.     Do you agree with me, sir, that a, you

20           Q.   Okay.      Well, we're -- I think -- we're going                20   know, 4.1 million dol- --

21    to get to that e-mail --                                                    21                     MR. CLEVELAND:       Well, let me strike that.

22           A.   It was never supposed to close.                   It was only   22        Q.   (BY MR. CLEVELAND)         Do you agree with me, sir,

23    supposed to be a flip.           And he knew that.                          23   that a multimillion-dollar loan for a company like Black

24           Q.   Okay.      We're going to get to that e-mail in a               24   Duck Properties was a significant event?

25    little bit, Mr. Wright.           But is your testimony that it             25                     MR. MULLER:     Objection; form.

                                                                     Page 113                                                                      Page 114

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000




 1           A.   Considering the fact that Daniel Moore said                     1                      And, actually, let me strike that and ask

 2    that it was going to be nonrefundable earnest money and                     2    a more precise question, Mr. Wright.               I'm sorry.

 3    each time don't worry about it because I've got it                          3                      When did the loan from KrisJenn Ranch,

 4    flipped, that was --                                                        4    LLC, to Black Duck Properties close?

 5                        MR. CLEVELAND:       Objection; nonresponsive.          5         A.   The documents will speak for themselves.

 6           A.   That was -- that was a substantial loan, yes,                   6         Q.   So the -- the loan from KrisJenn to Black Duck

 7    sir.                                                                        7    closed on the date of the -- the note?

 8           Q.   (BY MR. CLEVELAND)         Okay.         A                      8         A.   Daniel Moore left us in such bad shape that we

 9    multimillion-dollar loan for Black Duck Properties in                       9    had less than four weeks to get a loan.               I went to --

10    2017 was pretty substantial, right?                                         10        Q.   Sir, my -- I'm simply asking about a date.

11                        MR. MULLER:     Objection; form.                        11   I'm ask- -- I'm trying to get us moving.               I'm asking

12           A.   That wasn't -- that wasn't -- that was a large                  12   about a date.

13    loan, yes, sir.                                                             13                     Was the -- you -- did the KrisJenn Ranch

14           Q.   (BY MR. CLEVELAND)         Okay.         And at the time        14   loan to Black Duck close on the date that Black Duck

15    that, according to you, KrisJenn Ranch loaned money to                      15   acquired the right-of-way?

16    Black Duck Properties, Daniel Moore's entity was a                          16        A.   I'm not sure about that.            That might have been

17    50 percent owner of Black Duck, right?                                      17   done after -- after the fact to clean up the paperwork,

18           A.   He wasn't a 50 percent owner of the pipeline,                   18   but I'm not sure.     The documents will speak --

19    but he was a 50 percent owner of Black Duck.                  That's        19        Q.   And --

20    correct.                                                                    20        A.   -- for themselves.

21           Q.   Okay.     And KrisJenn Ranch, LLC, was the other                21        Q.   And when you say, "clean up the paperwork,"

22    50 percent owner at that time, correct?                                     22   what do you mean?

23           A.   That is correct.                                                23        A.   The seller accepted the money from KrisJenn

24           Q.   When did KrisJenn Ranch, LLC, loan money to                     24   Ranch to buy it -- buy the ranch.            And in all the

25    Black Duck?                                                                 25   previous wired money, he made sure that it said, "for

                                                                     Page 115                                                                      Page 116

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 31 of 155

1     the benefit of Black Duck."                                                 1    played softball, I batted cleanup.               So that would be

2             Q.     Which -- which wire said "for the benefit of                 2    fourth.     So I'm not sure I used the right word.

3     Black Duck"?                                                                3           Q.    When -- when were the loan documents between

4             A.     The 25,000, the 25,000, the 75,000, the                      4    KrisJenn Ranch and Black Duck Properties prepared?

5     $400,000 wire, the second $400,000 wire, and the last                       5           A.    I would say after the fact.              We ran out of

6     $250,000 wire all came from KrisJenn Ranch, and they all                    6    time on the closing.        And if we didn't get the money

7     said for the benefit of earnest money for the Black Duck                    7    wired, we would have lost our earnest money in the

8     purchase of the Express Pipeline.                                           8    contract.

9             Q.     Okay.     And so my question was:            You said        9           Q.    And -- and how long after the fact were

10    earlier -- you -- you used the phrase "clean up the                         10   they --

11    paperwork."       And my question is:           What did you mean by        11          A.    You would --

12    "clean up the paperwork"?                                                   12          Q.    -- prepared?

13            A.     I guess you'll have to ask my attorney because               13          A.    -- have to ask my attorney.

14    I went by the advice of him on how to -- to straighten                      14          Q.    Okay.

15    it up.       And you can also ask -- y'all hired the law firm               15          A.    But -- but the loans were listed in the Black

16    that did the loan for Asilo.              I thought that was a very         16   Duck notes, and KrisJenn would be loaning the money to

17    interesting conflict of interest.                 But you should ask        17   Daniel Moore.        And there was an e-mail that specifically

18    y'all's bankruptcy attorney because it was her firm that                    18   stated that KrisJenn would be loaning the money to Black

19    handled it.                                                                 19   Duck before the closing.          And that document was attached

20                           MR. CLEVELAND:       I'll object as                  20   to the loans from Black Duck.

21    nonresponsive.                                                              21                        It was two separate loans.           One money was

22            Q.     (BY MR. CLEVELAND)         You used the phrase "clean        22   clarifying the loans of all of the -- it was clarifying

23    up the paperwork," and I'm asking what you meant by that                    23   the total amount of earnest money in one loan and then

24    phrase, Mr. Wright.                                                         24   another loan with Asilo to KrisJenn Ranch, and then it

25            A.     I guess I used the wrong word because when I                 25   clarified that loan as the money was loaned from

                                                                       Page 117                                                                      Page 118

                                   Veritext Legal Solutions                                                       Veritext Legal Solutions
                                        800-336-4000                                                                   800-336-4000




1     KrisJenn Ranch to Black Duck.               And that's why that loan        1           A.    I'll have to -- I'll have to acquiesce to

2     was at 17 percent and the other loan was at 4 percent.                      2    David Strolle on that because everything I did, I asked

3             Q.     Okay.     Let me unpack a lot of what you just               3    him to do it and if it was legal, and he said, yes, it

4     said.                                                                       4    was.    Everything I did was legal.             And I used his

5                            You said that -- you made reference to               5    advice.

6     something in the Asilo loan making clear that it was a                      6           Q.    And David Strolle was Black Duck's lawyer who

7     loan from KrisJenn to Black Duck.                 What were you             7    prepared these documents, right?

8     referring to?                                                               8           A.    Black -- David Strolle was never Black Duck's

9             A.     The Asilo loan had nothing to do with Black                  9    attorney.     George Pigg was Black Duck's attorney.              And

10    Duck.                                                                       10   he went through --

11            Q.     Okay.     But Asilo wired the money straight to              11          Q.    Okay.

12    the seller of the right-of-way, didn't it?                                  12          A.    -- the documents before we closed.

13            A.     Yes, they did.                                               13          Q.    Okay.     And just so we're clear, KrisJenn sent

14            Q.     Okay.     And my question -- and you also said,              14   wires to the Express Pipeline seller group of just over

15    "Black Duck notes."          When you say, "Black Duck notes,"              15   a million dollars in total, right?

16    what are you referring to?                                                  16          A.    KrisJenn did not send the wires.              Asilo sent

17            A.     The deeds were issued into Black Duck, and the               17   the wires.

18    money came from KrisJenn Ranch.                And so the KrisJenn          18          Q.    Well, no, I'm -- I'm talking about two

19    Ranch money that was wired to -- to Express Pipeline,                       19   different things.        Asilo sent the wires of the -- of the

20    they issued the deeds to Black Duck.                    And that could      20   4.1 million to the seller, right?

21    be -- that -- that -- that's probably where the                             21          A.    They -- they wired the money direct to the

22    confusion is coming in.                                                     22   Express Pipeline.

23            Q.     Well --                                                      23          Q.    And so did Asilo also wire the -- the

24            A.     So I'll --                                                   24   million-plus dollars of money that went from you to

25            Q.     -- you're talking about the deed --                          25   KrisJenn to the seller of the right-of-way?

                                                                       Page 119                                                                      Page 120

                                   Veritext Legal Solutions                                                       Veritext Legal Solutions
                                        800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 32 of 155

1           A.   No.     That was -- that was a separate loan.                1            Q.    (BY MR. CLEVELAND)         But my question is:          Why

2           Q.   And how did those funds from that separate                   2    was the deed of trust backdated?

3     loan get to the seller?       Did they come from KrisJenn's             3                          MR. MULLER:     Objection; form.

4     bank account, from your bank account?                                   4            A.    I'm -- I'm not aware of anything needing to be

5           A.   They came from KrisJenn Ranch bank account.                  5    backdated.      Everything was done per the legal authority

6     They were money that was held in escrow for over a year                 6    of David Strolle.         And he looked -- he looked and

7     and a half by the seller.                                               7    created -- and helped create the -- the notes of Black

8           Q.   And none of those funds passed through the                   8    Duck.

9     Black Duck Properties' bank account, right?                             9            Q.    (BY MR. CLEVELAND)         Okay.         And -- and after

10          A.   No.                                                          10   the closing on the right-of-way, as I under- -- and I

11          Q.   Is that correct?                                             11   understand after closing, you're saying Mr. Strolle was

12          A.   That is correct.                                             12   preparing these documents to reflect the loans from

13          Q.   Okay.     So David Strolle prepared the loan                 13   KrisJenn Ranch to Black Duck.              Is that -- is that right?

14    documents related to KrisJenn Ranch, LLC; is that true?                 14           A.    He had to do that because Black Duck otherwise

15          A.   He did the -- he did the loan prep- --                       15   would have shown paying zero dollars for the loan.                        And

16    repre- -- preparations.       He advised on the loan that               16   they were in our -- our corporate notes all the way

17    Asilo did to KrisJenn Ranch, yes, sir.                                  17   along; I was putting up the earnest money, said it's

18          Q.   Okay.     Why was the deed of trust reflecting               18   nonrefundable, that I would be getting -- on the last

19    the alleged loan from KrisJenn Ranch to Black Duck                      19   days that I was going to have to come up with a loan to

20    Properties backdated?                                                   20   protect my million-two-hundred-thousand dollars that

21                       MR. MULLER:     Objection; form.                     21   Daniel Moore was going to let me -- let default.

22          A.   Everything was done to show that Black Duck                  22           Q.    Okay.     So my question is just simply:              Did

23    owned the property.      If that wasn't done, then Black                23   David Strolle prepare these loan documents between

24    Duck would have never owned the property.            It would have      24   KrisJenn Ranch and Black Duck sometime after the closing

25    been owned by KrisJenn Ranch.                                           25   on the -- on the right-of-way?

                                                               Page 121                                                                               Page 122

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000




1           A.   They were either right around the closing or                 1    based on what?

2     sometime afterwards is the best of my recollection.               But   2            A.    The organization notes said, I, Daniel Moore,

3     the documents will --                                                   3    will sell the property, and it says KrisJenn Ranch will

4           Q.   And after --                                                 4    provide the earnest moneys for any flip.                    And that's

5           A.   -- speak for themselves.                                     5    what KrisJenn Ranch did.            They provided the earnest

6           Q.   And after the closing on the right-of-way, but               6    moneys.      And then they proceeded to provide -- provide

7     prior to litigation, did you ever send those loan                       7    the closing money.         So we -- we did what our part

8     documents between KrisJenn Ranch and Black Duck                         8    required us to do.         I don't think --

9     Properties to Daniel Moore?                                             9            Q.    And you said --

10                       MR. MULLER:     Objection; form.                     10           A.    -- that it's -- I don't think that it's

11          A.   I'm not sure what we did there because I                     11   required anywhere on where I got the money.

12    wasn't required to send anything to Daniel Moore on how                 12           Q.    So you just referred to organizational

13    I brought the money.                                                    13   documents.      What are you referring to?

14          Q.   (BY MR. CLEVELAND)         Dnd why do you say that?          14           A.    The start-up of Black Duck.                We have

15          A.   There was nothing that required that I had to                15   organization --

16    show him where I got the money.            All it said was that         16           Q.    And are you -- when you say, "the start-up" --

17    the money -- that I would come up with the money.            And I      17           A.    Yes, that spells out the terms of what Daniel

18    came up with the money.       There's nothing that says                 18   Moore's requirements were.

19    that -- to my knowledge on how or where I got the money.                19           Q.    And are you talking about an e-mail or the

20          Q.   Well, but my question is simply:           Did you ever      20   Black Duck company agreement when you say that?

21    disclose the Black Duck/KrisJenn loan documents to                      21           A.    No.     There was -- in the document, there is

22    Daniel Moore after the right-of-way closed?                             22   the requirements of Daniel Moore.

23          A.   I'm not sure I did because I wasn't required                 23           Q.    Which document?        Are you referring to an

24    to.                                                                     24   e-mail?      I think I'm -- I'm about to show it to you.

25          Q.   And you're saying you weren't required to                    25   But I'm -- I'm just trying to ask what you're going by,

                                                               Page 123                                                                               Page 124

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 33 of 155

1     by your memory.                                                          1    Do you recognize this document, sir?

2          A.     Well, I -- from what I studied, it spelled out               2            A.      Yes.     Yes, I do.

3     what his requirements were.           And it was spelled in an           3            Q.      And is this the e-mail -- I'll let you read

4     e-mail that went to the gentleman -- the attorney that                   4    it.     But is this the e-mail that you were just referring

5     put the document together for Black Duck.                                5    to about the -- the -- I think you called it an

6          Q.     Okay.     So I am -- Mr. Wright, I've shared the             6    organizational document about duties.                    Is this what you

7     screen with you.       Can you see my shared screen?                     7    were referring to?

8          A.     Yes, I do.                                                   8            A.      It's one of many.

9                         (Exhibit 4 marked.)                                  9            Q.      Okay.     But why don't you take a chance to read

10         Q.     Okay.     And this is Exhibit 4 to your                      10   it.     This is the bottom of it.             And then I'm going to

11    deposition.    Do you see that I've marked it as Exhibit 4               11   ask you some questions.            And I'll scroll up here so you

12    at the top tab here?                                                     12   can see the full e-mail that starts it.

13         A.     Right.                                                       13                           (Witness looks at document.)

14                        MR. MULLER:     Can you scroll to the                14           A.      Okay.

15    bottom, Tim, so he can read from the bottom up?                          15           Q.      Okay.     And then I'll scroll up so you can see

16                        MR. CLEVELAND:       I'm going to.       I'm going   16   the -- the final few e-mails leading to the -- the top

17    to tee it up and then let Mr. Wright have a chance to                    17   here.        So there's another e-mail from Hagan Cohle.

18    read it.                                                                 18           A.      Okay.

19         Q.     (BY MR. CLEVELAND)         I'll represent to you,            19           Q.      And that -- that's the top.              Let me know when

20    Mr. Wright -- and I'll give you a chance to read it --                   20   you've read it.

21    excuse me -- that this is an e-mail string between                       21                           (Witness looks at document.)

22    yourself and Daniel Moore and Hagan Cohle in December of                 22           A.      Okay.     I've read it.

23    2015 --                                                                  23           Q.      Okay.

24         A.     Correct.                                                     24                           MR. MULLER:     Can you go to the middle

25         Q.     -- related to Black -- related to Black Duck.                25   again, please, Tim?

                                                                    Page 125                                                                         Page 126

                                Veritext Legal Solutions                                                          Veritext Legal Solutions
                                     800-336-4000                                                                      800-336-4000




1                         MR. CLEVELAND:       Sure.       There -- there      1            A.      Yes.

2     is -- I guess there's three pages.               There is this           2            Q.      And is he with David Strolle's firm?

3     e-mail, John, that starts --                                             3            A.      It's not David Strolle's firm.

4                         THE WITNESS:      (Inaudible).                       4            Q.      Well, but is he at the same law firm as David

5                         MR. CLEVELAND:       The middle one right            5    Strolle?

6     there.                                                                   6            A.      Yes, he was.

7                         MR. MULLER:     Up a little bit further              7            Q.      Okay.     And this e-mail string starts with

8     where it says, "Hi, Mike."                                               8    Hagan Cole, your son-in-law, e-mailing these lawyers,

9                         THE WITNESS:      I don't see the "Hi, Mike."        9    copying you, subject "Business Formation," right?

10                        MR. CLEVELAND:       That may have been at the       10           A.      Correct.     Correct.

11    bottom.    That -- that's the last e-mail, John, on the                  11           Q.      And he says, "Hi, Mike.            Larry has requested I

12    string right here.                                                       12   contact you to form a new entity (LLC-S Corp) for a new

13         A.     Well, just leave up on the screen whatever you               13   venture.        He wanted me to verify the availability of the

14    want me to answer and -- and that way --                                 14   below names.           He would like to set it up with the

15         Q.     (BY MR. CLEVELAND)         Yeah.                             15   following characteristics."

16         A.     -- I can --                                                  16                           And this is where we have the 50/50

17         Q.     Yeah.     I just -- yes, sir.            I just wanted to    17   ownership between KrisJenn Ranch and Daniel Moore's

18    give you a chance to -- to read it.                                      18   entity, correct?

19                        So Exhibit 4 is a true and correct copy,             19           A.      Correct.

20    Mr. Wright, of an e-mail string between yourself, Hagan                  20           Q.      And there is also an e-mail -- a part of this

21    Cohle, Michael Rodgers, and eventually Daniel Moore --                   21   e-mail that talks about duties.                 Do you see that?

22         A.     I believe --                                                 22           A.      Yes.

23         Q.     -- is that correct, sir?                                     23           Q.      And is -- is this description of duties

24         A.     I believe so.                                                24   accurate, sir, as Mr. Cohle use -- uses in this e-mail

25         Q.     And Michael Rodgers is a lawyer, correct?                    25   on December 1, 2015?

                                                                    Page 127                                                                         Page 128

                                Veritext Legal Solutions                                                          Veritext Legal Solutions
                                     800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 34 of 155

1             A.      That is very active.                                           1    there, which I think I would later disagree with.

2             Q.      And you said, "active."            Is it accurate?             2           Q.    Right.     But at the time, your response is,

3             A.      The e-mail is accurate.                                        3    "Daniel-I definitely agree;" isn't that true?

4             Q.      Okay.     Excuse me.                                           4           A.    That the LLC was formed to purchase assets --

5                             And you also have business name choices                5           Q.    Well --

6     here.        The first choice is Wood Duck.                The second choice   6           A.    -- and resell.

7     is Black Duck.           And we obviously know that Black Duck                 7           Q.    You don't disagree with Daniel's statements

8     was the one you went with, right?                                              8    that his duties would consist of introducing

9             A.      Right.                                                         9    opportunities, do you?

10            Q.      And you chime in on the first page here in                     10          A.    That -- that was something that he just added

11    response to your son-in-law's e-mails, and you said,                           11   the fact because here he is again getting into something

12    "Black Duck-Approved-Larry," right?                      I just highlighted    12   with no money down.        And we re- -- we later figured out

13    that.                                                                          13   his total -- I don't want to call it a scam, but his

14            A.      Yeah, on the name we picked, I believe.                        14   total way of he did business by never putting money into

15            Q.      Okay.     And then Daniel chimes in on                         15   anything and -- and he is very good at misusing words

16    December 2nd, and he says, "Duties for me would consist                        16   and putting them into context.             But -- and because there

17    of introducing opportunities that I feel or choose to                          17   he throws out collectively.            Again, as it turns out, he

18    present to KrisJenn and if KrisJenn chooses to                                 18   doesn't bring one buyer to the table on anything we ever

19    engage...then we run it through Black Duck.                      I will also   19   closed.

20    bring buyers but feel we should and will all use                               20          Q.    Well, I appreciate that, Mr. Wright.                But

21    whatever resources available to us individually or                             21   Daniel says that his duties would consist of introducing

22    collectively therefore I think we should all take on                           22   opportunities.        He uses that language.          And you don't

23    that duty."                                                                    23   disagree with him in your e-mail --

24                            Did I read that correctly, sir?                        24          A.    Well --

25            A.      Yeah.     That was an e-mail Daniel threw in                   25          Q.    -- at the top of Exhibit 4, do you?

                                                                         Page 129                                                                      Page 130

                                    Veritext Legal Solutions                                                         Veritext Legal Solutions
                                         800-336-4000                                                                     800-336-4000




1             A.      Let's go down to the organization agreement.                   1    duties would include -- would consist of introducing

2     And that was our deal; he would bring buyers, period.                          2    opportunities right here, right?              Do you see that?

3             Q.      Sir, I --                                                      3           A.    The document speaks for itself, Tim.

4             A.      Otherwise --                                                   4           Q.    Right.     And you said, "I definitely agree," to

5             Q.      Sir, I'm asking you about --                                   5    Daniel.     You didn't disagree with anything he said, did

6             A.      Otherwise, I wouldn't have needed him in the                   6    you?

7     corporation.        And this would later prove --                              7           A.    That was a one -- that was the beginning of a

8             Q.      All right.                                                     8    long sentence.

9             A.      -- he had -- he had no use, no benefit to --                   9           Q.    Well, right.      Anywhere else in this long

10            Q.      Okay.     Well, Mr. Wright, thanks.             I'm just       10   sentence or e-mail do you disagree with Daniel Moore

11    asking you about this document and these e-mails that                          11   saying duties would consist of introducing opportunities

12    you wrote and received back before anybody sued anybody,                       12   to you?     Do you disagree with that anywhere in this --

13    okay?        Do you understand that?                                           13   in your e-mail up here, sir?

14            A.      The document speaks for itself.                                14                     MR. MULLER:        Well, can you give him time

15            Q.      Okay.     Right.   And that document includes                  15   to read it, Tim?        Give him some time to read it.

16    Daniel saying, "duties would consist of introducing                            16                     MR. CLEVELAND:          Of course.

17    opportunities."           He said --                                           17                     (Witness looks at document.)

18            A.      I can't --                                                     18          A.    It is right there, "specifically formed to

19            Q.      -- that, didn't he?                                            19   purchase assets from Nuverra and resell."                So it

20            A.      -- add or -- or take away because, obviously,                  20   speaks --

21    you're not going to listen to those.                      So the -- the        21          Q.    I understand that.

22    document speaks --                                                             22          A.    -- for itself.       It speaks for itself.           I

23            Q.      Well, I --                                                     23   can't -- I can't say what it says or doesn't say.                      It

24            A.      -- for itself.                                                 24   speaks for itself, Tim.         You're -- you're rep- -- you're

25            Q.      Right.     And you agree that Daniel said his                  25   trying to take away what -- what Daniel's true purpose

                                                                         Page 131                                                                      Page 132

                                    Veritext Legal Solutions                                                         Veritext Legal Solutions
                                         800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 35 of 155

1     in this corporation was.           And it was --                        1                       MR. CLEVELAND:       Yeah, absolutely, John.

2                          (Unreportable crosstalk.)                          2   Let me finish with this exhibit and -- and related

3          Q.      I'm just asking you about this document.                   3   questions, maybe five more minutes, and we'll take our

4          A.      Yeah, it speaks --                                         4   lunch break.

5          Q.      I'm just asking you about the document.                    5                       MR. MULLER:     Yes, sir.

6          A.      Yeah.     Yeah, it speaks for itself.                      6        Q.     (BY MR. CLEVELAND)         Okay.         Mr. Wright, one of

7          Q.      Okay.                                                      7   the opportunities that Daniel Moore brought to the table

8          A.      It speaks for itself.           Thank you.                 8   related to saltwater disposal wells; isn't that true?

9          Q.      So Daniel Moore -- after telling you that his              9        A.     No, it isn't.

10    duties would consist of introducing opportunities, he                  10        Q.     Okay.     Another opportunity that Daniel Moore

11    did that, didn't he?                                                   11   brought to the table was the right-of-way through Darin

12         A.      I disagree.     But that's -- that's all --               12   Borders; isn't that true.

13    that's all -- because there is two other documents later               13        A.     Well, you said that correctly.

14    that try to respell it.         And he always -- his whole deal        14                       MR. CLEVELAND:       Okay.        We can take our

15    was -- getting us to do this is that he had tons of                    15   lunch break.    Thank you.

16    buyers, on and on and on.           And my son-in-law will             16                       MR. MULLER:     Thank you.

17    testify to that too.                                                   17                       THE VIDEOGRAPHER:        Going off the record.

18         Q.      Okay.     Well, one of the opportunities Daniel           18   The time is 12:13 p.m.

19    Moore presented to you concerned saltwater disposal                    19                       (Break from 12:13 p.m. to 1:43 p.m.)

20    wells, right?                                                          20                       THE VIDEOGRAPHER:        We'll mark this as the

21                         MR. MULLER:     Tim, if we're going on to         21   beginning of file 2.       Back on the record.             The time is

22    something else, I -- and I don't mean to interrupt if                  22   1:43 p.m.

23    we're not.     But it is about fifteen after twelve, and               23        Q.     (BY MR. CLEVELAND)         Okay.         Mr. Wright, we took

24    we're all getting a little hungry.               So if you know of a   24   a lunch break, and we fixed some audio issues.

25    good spot to take a break, please let us know.                         25                       Can you hear me okay, and are you ready to

                                                                  Page 133                                                                       Page 134

                                 Veritext Legal Solutions                                                   Veritext Legal Solutions
                                      800-336-4000                                                               800-336-4000




1     proceed, sir?                                                          1         A.     The note gave the two dates that the interest
2          A.      Yes, sir.                                                 2    was due.    On the second note -- note payment due date
3          Q.      Okay.     Mr. Wright, did you or anyone on behalf         3    for the 3.4 million, we did not have funds to make that
4     of your entities ask the McLeods for an extension on the               4    payment.    An extension --
5     debt payment that was overdue prior to filing                          5         Q.     That's not my question.
6     bankruptcy?                                                            6                         (Unreportable crosstalk.)
7          A.      I'm not sure if I did or not.            The records      7         Q.     That's not my question.                  My question is:       Did
8     will speak for themselves.                                             8    you or anybody on your behalf ask for an extension on
9          Q.      Okay.     And you've said that a lot this morning         9    any debt payments that were owed to the McLeods or not
10    and just now when you say, "The records will speak for                 10   prior to filing bankruptcy?
11    themselves," or, "The documents will speak for                         11        A.     I can't remember.
12    themselves."        What do you mean by that?                          12        Q.     Okay.
13         A.      It's what we file in bankruptcy court, sworn              13        A.     The records --
14    testimony that I made.                                                 14        Q.     Thank you.
15         Q.      Okay.     Well, I'll represent to you there is            15        A.     -- will speak for themselves.
16    nothing in the bankruptcy filings about whether or not                 16        Q.     Okay.      Well, filing bankruptcy is a pretty
17    you asked for an extension from the McLeods on any debt                17   significant event; wouldn't you agree?
18    payments, okay?        And that's why I'm asking you here in           18                        MR. MULLER:       Objection; form.
19    this deposition.        And so my question again is --                 19                        MR. GERMANY:        Objection; form.
20         A.      That --                                                   20        A.     Bankruptcy is -- Chapter 11 is what I did.
21         Q.      Sir -- sir --                                             21   And the bankruptcy filings represent what I had to do.
22         A.      Yes.                                                      22        Q.     (BY MR. CLEVELAND)             Well, do you think you
23         Q.      -- did you ever ask the McLeods for an                    23   owed it -- do you think you owed it to any of your
24    extension on the debt payments that were owed by either                24   entities to seek out an extension of debt payments to
25    you or your entities prior to filing bankruptcy?                       25   McLeod before you put all three of your entities into

                                                                  Page 135                                                                       Page 136

                                 Veritext Legal Solutions                                                   Veritext Legal Solutions
                                      800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 36 of 155

1     bankruptcy, sir?                                                            1            A.   With or without an extension, it wouldn't have

2                          MR. MULLER:     Objection; form.                       2    given us the funds to make the payment.

3                          MR. GERMANY:      Objection; form.                     3            Q.   (BY MR. CLEVELAND)         It would have bought you

4          A.      I put one entity into bankruptcy.                And because   4    some more time, though, wouldn't it?

5     of your filings, it became three.                                           5            A.   We had no nowhere to go for the funds.

6          Q.      (BY MR. CLEVELAND)         Okay.         Well, my question     6            Q.   Well, you don't know that though because you

7     is -- is different than that, sir.                                          7    could have bought time and tried to figure that out?

8                          Do you believe that you owed it to your                8                         MR. GERMANY:      Objection; form.          And

9     Debtor entities to seek an extension from the McLeods on                    9    you're (inaudible).

10    the debt payments before putting those entities into                        10                        MR. MULLER:     Objection; form.

11    bankruptcy?                                                                 11           A.   You're asking misleading questions.                 So what I

12                         MR. MULLER:     Objection; form.                       12   could have done and -- I did the best that I could at

13         A.      Yeah, I'm very confused because you kept                       13   the time.

14    saying you, you, you, I, do I, and that's very                              14           Q.   (BY MR. CLEVELAND)         Well, wouldn't the best --

15    confusing.                                                                  15   wouldn't your best efforts involve seeing if you could

16         Q.      (BY MR. CLEVELAND)         Okay.                               16   extend these deadlines from the McLeods, sir?

17         A.      I really don't know what you're --                             17                        MR. MULLER:     Objection; form.

18         Q.      Do you believe it would have -- let me ask you                 18                        MR. GERMANY:      Objection; form.

19    this, Mr. Wright.        Do you believe it would have been                  19           A.   What I did then was the best of my ability.

20    prudent for either yourself or either of -- any of the                      20           Q.   (BY MR. CLEVELAND)         Well, you -- you like to

21    three Debtor entities to ask for an extension from the                      21   text with Mr. Adam McLeod.           You e-mail with the McLeods.

22    McLeods on those debt payments prior to filing                              22   You've sent privileged information to the McLeods.                     It

23    bankruptcy to see if bankruptcy could have been avoided?                    23   never occurred to you to call them and ask for an

24                         MR. GERMANY:      Objection; form.                     24   extension on your debt payments to avoid bankruptcy.                        Is

25                         MR. MULLER:     Objection; form.                       25   that your testimony?

                                                                      Page 137                                                                          Page 138

                                 Veritext Legal Solutions                                                         Veritext Legal Solutions
                                      800-336-4000                                                                     800-336-4000




1                          MR. MULLER:     Objection; form.                       1            Q.   How about that?        Well, you didn't --

2                          MR. GERMANY:      Same objection.                      2                         (Unreportable crosstalk.)

3          A.      My testimony is, the facts speak for                           3            Q.   I didn't hear that complaint from you -- I

4     themselves.                                                                 4    didn't hear that complaint from you in the morning,

5          Q.      (BY MR. CLEVELAND)         But it just never occurred          5    Mr. Wright.

6     to you to ask for an extension.              Is that your testimony?        6                         So now I've zoomed in.            Can you see this

7          A.      I -- at the time, I couldn't make the payments                 7    document?

8     and -- and so that's -- that's what I thought was the                       8            A.   It's getting better.

9     best for the company.                                                       9                         MR. MULLER:     Can you -- can you blow it

10         Q.      To not ask for an extension?                                   10   up a little bit more, Tim, please?

11         A.      To file bankruptcy.                                            11                        MR. CLEVELAND:       Yes.

12         Q.      Okay.                                                          12           A.   Okay.

13                         (Exhibit 5 marked.)                                    13           Q.   (BY MR. CLEVELAND)         All right.

14         Q.      All right.     Mr. Wright, I am sharing with you               14                        MR. MULLER:     Hang on.         Hang on.

15    my screen so you can see Ex- -- what I've marked as                         15           Q.   (BY MR. CLEVELAND)         Mr. Wright, can you see

16    Exhibit 5.                                                                  16   that?

17                         MR. CLEVELAND:       And, Counsel, this is             17                        MR. MULLER:     Part of the problem is that

18    Bates-numbered McLeod-0745 to 747.                                          18   our video screen is up in front of the -- of the e-mail.

19         A.      I can't --                                                     19   So if you can bear with us just a moment, Tim.

20         Q.      (BY MR. CLEVELAND)         Can you see that,                   20                        MR. CLEVELAND:       Okay.       Let's go off the

21    Mr. Wright?                                                                 21   record, Shane.

22         A.      This is the problem.          We can't see it.        It's     22                        MR. MULLER:     Sure.

23    so fine print.        That's why I have a headache trying to                23                        THE VIDEOGRAPHER:        Going off the record.

24    read your stuff from the first go-round.                   There's no way   24   The time is 1:49 p.m.

25    I can see that.        It is so little --                                   25                        (Break from 1:49 p.m. to 1:58 p.m.)

                                                                      Page 139                                                                          Page 140

                                 Veritext Legal Solutions                                                         Veritext Legal Solutions
                                      800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 37 of 155

1                         THE VIDEOGRAPHER:          Back on the record.          1    us -- that appear to be excerpts of a pleading.             And my

2     The time is 1:58 p.m.                                                       2    question is:   Is this a true and correct copy of an

3          Q.     (BY MR. CLEVELAND)           All right.         Mr. Wright,     3    e-mail with attachments that you sent to Adam McLeod in

4     can you hear me okay?                                                       4    March of this year?

5          A.     Yes.                                                            5         A.    I believe so.

6          Q.     All right.       I'm going to share my screen again             6         Q.    Okay.     And by this time, the option agreement

7     and show you what I have marked as Exhibit 5 to your                        7    with the McLeods had been executed, right?

8     deposition with the -- with the Bates numbers McLeod-745                    8         A.    The date would -- would correspond with the

9     to 747.    And I understand your counsel has a hard copy                    9    date of the option agreement.

10    of this exhibit as well.                                                    10        Q.    Okay.     And you say, "Adam-This guy is living

11                        Do you have that in front of you?                       11   in a bad dream.      We cannot take a chance to have the

12         A.     Yes, I do.                                                      12   pipeline moved into a trust by the Shelby County Judge,"

13         Q.     Okay.     And this is a true and correct copy of                13   exclamation point.

14    an e-mail that you sent to Adam McLeod on March 17th,                       14                      Did I read that correctly?

15    2020, correct?       Sir?                                                   15        A.    I believe so.

16                        MR. MULLER:       I've got three -- we've got           16        Q.    Well, what did you mean by, "We can't" -- "We

17    three pages here, Tim.          And I just want to make sure                17   cannot take a chance to have the pipeline moved into a

18    we've got the right thing.            Two of them are like the              18   trust by the Shelby County Judge"?

19    bottom part of a -- you know, page --                                       19        A.    That was talked to by -- between my counsel

20                        MR. CLEVELAND:         Yes.        Those are --         20   and the counsel for Darin Borders.

21                        MR. MULLER:       -- 23 and page --                     21        Q.    Well, I'm asking what you meant when you said

22                        MR. CLEVELAND:         -- attachments.        Let       22   that to Adam McLeod on the date of this e-mail.

23    me -- I'll -- I'll --                                                       23                      MR. MULLER:     Objection; form.

24         Q.     (BY MR. CLEVELAND)           Mr. Wright, there are two          24        A.    I was just relaying what the attorney told

25    pages of attachments -- this is how this was produced to                    25   Cedillo at the time.

                                                                       Page 141                                                                  Page 142

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000




1          Q.     (BY MR. CLEVELAND)           Okay.         But what did you     1    you should have in front of you, is an e-mail string

2     mean by that?       Do you have any understanding of what you               2    dated April 14th, 2020.        This has the Bates numbers

3     meant --                                                                    3    McLeod-523 to 525.

4          A.     I just --                                                       4                       And do you have that in front of you, sir?

5          Q.     -- when you wrote this in the e-mail?                           5         A.    On April 14th?

6                         MR. MULLER:       Objection; form.                      6         Q.    Yes, sir.

7          A.     I don't mean anything.             I'm just saying              7                       (Witness looks at document.)

8     what -- what they told, that they were going to try to                      8         A.    Yeah, this looks like --

9     move it into a trust.         I'm just repeating what they told             9         Q.    Do you have it in front of you, sir?            That's

10    Cedillo.                                                                    10   my only question.

11         Q.     (BY MR. CLEVELAND)           Why were you keeping Adam          11        A.    Oh, yes.     Yes.     Yes.

12    McLeod informed about happenings in the state court                         12        Q.    Okay.     When you say to Adam McLeod in the

13    litigation in Shelby County?                                                13   middle of the page that I've highlighted here, "Time to

14         A.     I don't believe Adam McLeod or the McLeods                      14   file on the 21st," what did you mean by that?

15    intend to exercise the option unless -- unless the                          15        A.    I -- I have no idea.          It must have something

16    lawsuit has been handled.                                                   16   to do with -- with the court filings.

17         Q.     Okay.     Did you tell them about the lawsuit                   17        Q.    Are you referring to filing bankruptcy when

18    before exercising -- or excuse me -- before executing                       18   you make that statement?

19    the option agreement?                                                       19        A.    I -- I mean, I wouldn't know.            It speaks for

20         A.     I -- I believe so.           The e-mails would -- would         20   itself.   I wouldn't know.

21    speak for themselves.         They're all -- 95 percent of all              21        Q.    Well, you're the one that wrote it, and I'm

22    communication, I believe, was by e-mail.                                    22   asking you what you meant.         What did you mean by, "Time

23                        (Exhibit 6 marked.)                                     23   to file on the 21st"?

24         Q.     Okay.     Let's go to Exhibit 6, which is --                    24                      MR. MULLER:     Objection; form.

25    Exhibit 6, which I'm showing to you, Mr. Wright, which                      25        A.    This was April 14th, and I don't remember.

                                                                       Page 143                                                                  Page 144

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 38 of 155

1             Q.   (BY MR. CLEVELAND)            Okay.     You filed               1    you meant by this statement in your e-mail to Adam

2     bankruptcy in this matter on or about April 27th, 2020.                      2    McLeod on April 14th of this year?                    If that's the case,

3     Does that sound correct to you?                                              3    we can --

4             A.   I -- the dates speak for themselves.                            4                            MR. MULLER:       Objection --

5             Q.   Okay.     Is your testimony that this statement,                5            Q.      (BY MR. CLEVELAND)           -- move on.

6     "Time to file on the 21st," does not relate to the                           6                            MR. MULLER:       Objection; form.

7     filing of this bankruptcy?                                                   7            A.      I guess we can move on because I'd have to see

8             A.   I have no idea.          I can't remember.          It speaks   8    a previous e-mail on what we're talking about.                    It's

9     for itself.                                                                  9    very confusing.           It could be a lot of things because

10            Q.   But you, as you sit here today, have no idea                    10   Derick Rodgers is on here and it could have something to

11    or you can't do anything to help us understand what you                      11   do between Derick Rodgers and the settlement talks with

12    meant by "Time to file on the 21st;" is that correct?                        12   Darin Borders and something to do with filing on that

13                         MR. MULLER:       Objection -- objection;               13   case.        I -- I mean, I -- I have no idea.              This is --

14    form.                                                                        14           Q.      (BY MR. CLEVELAND)           Okay.

15            A.   You is --                                                       15           A.      -- April 14th.

16            Q.   (BY MR. CLEVELAND)            Yes or no?                        16           Q.      That's fine.        Thank you, sir.

17            A.   Do you -- I'm sorry?             Do you mean --                 17                           (Exhibit 7 marked.)

18            Q.   Yes or no?                                                      18           Q.      I'm going to -- I'm showing you what I have

19            A.   -- KrisJenn Ranch?                                              19   marked as Exhibit 7 to your deposition, which bears the

20            Q.   Yes, sir.                                                       20   Bates numbers McLeod-2215 to 2216.

21                         MR. MULLER:       Objection; form.                      21                           Do you have Exhibit 7 in front of you,

22            A.   I -- I can't remember what it means.                            22   sir?

23            Q.   (BY MR. CLEVELAND)            Okay.     You --                  23           A.      Is that the Notice of Event of Default?

24            A.   I have no idea.                                                 24           Q.      Yes, sir.

25            Q.   Just so we're clear, you can't remember what                    25           A.      Yeah, I have it -- yes, sir, I have it in

                                                                    Page 145                                                                             Page 146

                                Veritext Legal Solutions                                                                Veritext Legal Solutions
                                     800-336-4000                                                                            800-336-4000




 1    front of me.                                                                 1    the bottom of first -- of the first page.                    It says --

 2           Q.    Okay.   Exhibit 7 is a letter from the McLeod's                 2            A.      Oh --

 3    counsel to -- to you and your three KrisJenn Ranch                           3            Q.      -- "Under the Loan Agreement" --

 4    entities, correct?                                                           4            A.      Yes.     Yes.     Oh, okay.

 5           A.    Let's see.    It's to KrisJenn Ranch, LLC.            It's      5            Q.      -- "interest on the Note" --

 6    actually to four of us, not three.              You made a mistake.          6            A.      I really apologize, Tim.              I was -- I was

 7           Q.    Well, you individually and the three KrisJenn                   7    looking at this, and I forgot to look back up at what

 8    Ranch entities, right?                                                       8    you had there.           Yes, you're correct.

 9           A.    And to myself individually.                                     9            Q.      Okay.     So this is a -- this is a notice of

10           Q.    Okay.                                                           10   default for a payment that was owed on February 8th,

11           A.    Yes, sir.                                                       11   2020, correct?

12           Q.    And did you receive this letter, sir?                           12           A.      Correct.

13           A.    This went to -- certified, I believe, to                        13           Q.      And had you received a notice -- a written

14    myself and to the law firm.                                                  14   Notice of Event of Default for being late on that

15           Q.    Okay.   But you received it, didn't you?                        15   payment any time prior to April 23rd, 2020, when this

16           A.    I had it in my possession, so somehow I got                     16   letter was sent?

17    it, yes, sir.                                                                17           A.      On the -- on a notice?             I don't believe so.

18           Q.    Okay.   And this is a notice of default for, as                 18   There might have been a verbal call to the attorney, but

19    I highlight at the bottom of the first page, a payment                       19   not directly to me.

20    that was due on February 8th of 2020.                Do you see that,        20           Q.      Okay.

21    sir?                                                                         21           A.      I -- I just informed my attorney that I wasn't

22           A.    Yes, I do.                                                      22   able to make this note.

23           Q.    Okay.                                                           23           Q.      Okay.     So --

24           A.    February 8th of -- now, of 2019 it says.                        24           A.      And I believe --

25           Q.    Sir, look at the paragraph I highlighted at                     25           Q.      -- in the last exhibit --

                                                                    Page 147                                                                             Page 148

                                Veritext Legal Solutions                                                                Veritext Legal Solutions
                                     800-336-4000                                                                            800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 39 of 155

1          A.     -- that -- I believe that was to Cedillo, if              1            A.   I'm sorry?
2     I'm not mistaken.                                                     2            Q.   All right.      Mr. Wright, we're done with that
3          Q.     Okay.     In the last exhibit, you tell Adam              3    exhibit.
4     McLeod it's time to file.         In this exhibit, you get the        4            A.   Okay.
5     notice of default for a payment that was owed almost                  5            Q.   Mr. Wright, what do you believe is a fair
6     three months earlier than the date the letter was sent.               6    outcome of this lawsuit, sir?
7     And then four days after this letter of April 23rd, you               7                         MR. MULLER:      Objection; form.
8     put your entities into bankruptcy.                                    8            A.   The word fair to me is exactly how the
9                         Do I have that sequence correct, sir?             9    agreement was written, which I have never swayed from
10         A.     I -- they speak for themselves.          The              10   one bit.     20 percent of the net profits to go to Darin
11    documents --                                                          11   and Daniel and the balance to --
12         Q.     Okay.                                                     12           Q.   (BY MR. CLEVELAND)           And so --
13         A.     -- speak for themselves.                                  13           A.   -- KrisJenn Ranch.
14         Q.     Did you -- did you coordinate with the McLeods            14           Q.   And so according to you, how would that play
15    about the filing of your bankruptcy for your three                    15   out in where we are right now if the pipeline -- if the
16    entities?                                                             16   right-of-way -- excuse me -- is option to -- I'm sorry.
17         A.     I did not.                                                17   Let me ask a new question.
18         Q.     Okay.     So this timing is just a coincidence?           18                        How would what you just said play out if
19         A.     The documents speak for themselves because at             19   the McLeods acquire the right-of-way that's the subject
20    the time, Cedillo was handling my negotiations.             And I     20   of the option agreement?
21    believe they were the ones that advised me that I should              21                        MR. MULLER:      Objection; form.
22    go into bankruptcy if I can't make this payment.                      22           A.   The 5.9 million would go back to the McLeods,
23         Q.     But you weren't in default --                             23   and the 100,000 would be split fairly between KrisJenn
24         A.     Then they advised me --                                   24   Ranch, Darin Borders, and Daniel Moore.
25         Q.     -- until you got this notice.                             25           Q.   (BY MR. CLEVELAND)           And you said the

                                                                 Page 149                                                               Page 150

                                Veritext Legal Solutions                                                  Veritext Legal Solutions
                                     800-336-4000                                                              800-336-4000




1     5.9 million would go back to the McLeods.            Did you          1            Q.   Okay.     If the loan that you claim was made by
2     mean --                                                               2    KrisJenn Ranch to Black Duck was really a capital
3          A.     Yes, sir.     Yes, sir.                                   3    contribution from KrisJenn Ranch --
4          Q.     Well, the McLeods wouldn't get the money back.            4                         MR. MULLER:      Objection; form.
5     They would get the right-of-way if they exercised their               5            Q.   (BY MR. CLEVELAND)           -- what would --
6     option, right?                                                        6                         MR. CLEVELAND:        I'm not -- I'm not done.
7          A.     That -- that is correct.                                  7    Sorry, John.
8          Q.     So when you say the 5.9 million went back to              8            Q.   (BY MR. CLEVELAND)           If the loan from KrisJenn
9     somebody, were you referring to KrisJenn Ranch?                       9    Ranch, LLC, to Black Duck were actually a capital
10         A.     Kris- -- the 5.9 million would release the                10   contribution, Mr. Wright, how would the proceeds from
11    KrisJenn Ranch, and they would then own the pipeline and              11   the $2.5 million sale to TCRG have been distributed?
12    my minerals would be released.                                        12                        MR. MULLER:      Objection; form.
13         Q.     Meaning the McLeods would own the -- the                  13           A.   There -- there would have never been capital
14    right-of-way and the pipeline and you would keep your                 14   contributions made except for the five- -- $500 that I
15    minerals?                                                             15   put in and the $500 that I put in for Adam -- I mean,
16         A.     And the ranch.                                            16   for Daniel Moore.
17         Q.     Okay.     And the distribution of the 100,000             17           Q.   (BY MR. CLEVELAND)           And, sir, I understand.
18    would be what?                                                        18   I'm asking you to engage in a hypothetical with me,
19         A.     That would be the net profits.                            19   okay?
20         Q.     And so under that, how much would Mr. Borders'            20           A.   I'm not very good at hypothetical.              Today --
21    and Mr. Moore's entity receive?                                       21           Q.   Well, let's just give it a try.
22         A.     20,000 apiece.                                            22                        (Unreportable crosstalk.)
23         Q.     Okay.     And that's based on the net profit              23           Q.   Let's give it a try.
24    interest agreements?                                                  24           A.   I'm willing to try anything.
25         A.     Yes, sir.                                                 25           Q.   Okay.     Thank you.

                                                                 Page 151                                                               Page 152

                                Veritext Legal Solutions                                                  Veritext Legal Solutions
                                     800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 40 of 155

1                           If the what you claim was a loan from              1    Moore and Darin Borders put together with George Pigg,

2     KrisJenn to Black Duck was really a capital                              2    it -- the only definition in there spells it out if

3     contribution -- I'm asking you to assume that with me.                   3    you'll look at that.     And that document will speak for

4     I understand you disagree with it, okay?                                 4    itself.

5                           If that was a capital contribution,                5         Q.    Which document are you talking about?

6     Mr. Wright, how would the two-and-a-half-million-dollar                  6         A.    The net profits document -- document, the

7     proceeds from TCRG have been distributed between                         7    only --

8     KrisJenn Ranch, DMA Properties, and Longbranch Energy                    8         Q.    Right.    And I'm asking you --

9     under the net profits agreement?                                         9                      (Unreportable crosstalk.)

10                          MR. MULLER:     Objection; form.                   10        Q.    I'm asking you how the net profits agreement

11            A.    That was the small part of the deal.            The --     11   would apply if the -- what you say was the loan from

12            Q.    (BY MR. CLEVELAND)         Well, and --                    12   KrisJenn to Black Duck were actually a capital

13                          (Unreportable crosstalk.)                          13   contribution.     In that --

14            Q.    And, sir, let me just -- I'm just trying to                14        A.    Well --

15    ask you:      In my hypothetical, if -- again, if the                    15        Q.    -- scenario, wouldn't -- wouldn't Longbranch

16    KrisJenn Ranch loan to Black Duck were a capital                         16   be entitled to receive 20 percent of the two-and-a-half

17    contribution, would DMA Properties and Longbranch have                   17   million that TCRG paid?

18    been entitled to 20 percent each of the                                  18        A.    I guess maybe I can answer it with a question.

19    two-and-a-half-million-dollar sales proceeds from TCRG?                  19        Q.    I'm just asking --

20            A.    No.                                                        20        A.    Would that be --

21            Q.    Why not?                                                   21        Q.    -- you to answer my question, sir.

22            A.    The -- the facts will speak for themselves.                22                     If that was a capital contribution and not

23            Q.    Well, I am here to gain -- gain the facts from             23   a loan -- stay with me, sir.         If that was a capital

24    you according to you, sir.            Why do you say that?               24   contribution and not a loan, would Longbranch, under the

25            A.    If you'll look at the document that Daniel                 25   net profits agreement, be entitled to 20 percent of the

                                                                   Page 153                                                               Page 154

                                  Veritext Legal Solutions                                                  Veritext Legal Solutions
                                       800-336-4000                                                              800-336-4000




1     two-and-a-half-million dollars that TCRG paid?                           1    asking.

2                           MR. GERMANY:      Objection; form.                 2                      If the KrisJenn loan to Black Duck were

3             A.    Okay.     The answer is no.         And if you don't       3    really a capital contribution, there wouldn't be a cost

4     want me to answer the question -- to -- to answer your                   4    of sale, and Longbranch and DMA would each get

5     question, then I won't.                                                  5    20 percent of the sales proceeds under the agreements,

6             Q.    (BY MR. CLEVELAND)         Well, what's the basis --       6    right?

7                           (Unreportable crosstalk.)                          7                      MR. MULLER:     Objection; form.

8             A.    -- of your -- I hear your answer is no.              And   8         A.    That would be a -- that would be -- I'll just

9     what is that based on?                                                   9    leave it as interesting.        That would be interesting if

10            A.    The answer is no.         The document speaks for          10   someone could make a deal that actually states as you're

11    itself.      The --                                                      11   saying.   That would be --

12            Q.    Do you have anything --                                    12        Q.    (BY MR. CLEVELAND)        But isn't that what the

13                          (Unreportable crosstalk.)                          13   net profits interest would provide for, again, if the --

14            Q.    -- to add to that answer?                                  14   what you say was the loan from KrisJenn to Black Duck

15            A.    No, not at all.        The document speaks for             15   was actually a capital contribution?

16    itself.      The only definition in that document describes              16                     MR. MULLER:     Objection; form.

17    what a net profits is.          So my question is:        Why did they   17        A.    Well, I'm -- I am not trying to be anything

18    put in the definition of a net profits if there was not                  18   but humble.     But I know it was before I got out of high

19    to be a net profits agreement?              And that's gross costs       19   school and I know that we definitely studied it in

20    less -- less the net -- less the gross sale.                And so you   20   management and in my marketing, which I carried a 4.0 in

21    would subtract the costs versus the sale, and that would                 21   college, is that --

22    equal your net.         And it's pretty obvious that if we sold          22        Q.    (BY MR. CLEVELAND)        Sir --

23    it for less money than we paid for it, it would be a                     23                     (Unreportable crosstalk.)

24    loss.                                                                    24        Q.    -- I'm only asking what the net profits

25            Q.    And, sir, I hear you.           But that's why I'm         25   interest agreement would -- would do in a scenario I've

                                                                   Page 155                                                               Page 156

                                  Veritext Legal Solutions                                                  Veritext Legal Solutions
                                       800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 41 of 155

1     presented to you.         That's what I'm asking about, okay,             1    contribution -- I'm sorry.             If that loan was a capital

2     Mr. Wright?                                                               2    contribution, wouldn't Longbranch and DMA have been

3            A.     You're -- you're asking me to assume.                       3    entitled to 20 percent of the TCRG sales proceeds, sir?

4     Assumption is a word that should never be used.                 And I     4                         MR. MULLER:       Objection; form.

5     learned that in my -- my college classes at Southwest                     5            A.      The -- I don't really think there is anybody

6     Texas.      So I am going to stay with the facts instead of               6    alive that would put in $100 and do a sale for less than

7     assumptions.         I guess if you want to watch assumptions,            7    $100 and then split that with their two partners when

8     you should tune in to the presidential debate tonight.                    8    the $100 came from KrisJenn Ranch.                  So you can expand

9            Q.     Okay.     Well, if the loan that was -- that                9    that up or down.        And I'm going to let the document

10    you -- if what you say was a loan from KrisJenn Ranch to                  10   speak for itself because I do not live in a hypothetical

11    Black Duck is found to be fraudulent by this court,                       11   world.        That's the world Daniel Moore lives in.                Thank

12    okay, and is ruled to be a capital contribution, would                    12   you.

13    Longbranch and DMA Properties have been entitled to                       13           Q.      (BY MR. CLEVELAND)        Isn't that why you

14    20 percent of the sales proceeds from TCRG?                               14   instructed your lawyer to create a sham deed of trust

15                          MR. MULLER:     Objection; form.                    15   and backdate it so you could call this a loan and not a

16           A.     I made loans.       I sent e-mails to both parties.         16   capital contribution?

17    And I'm going to let the facts speak for themselves on                    17           A.      You'll have to take that up with my attorney

18    that document.         It's the only definition.          It's the only   18   because everything I did was through his legal advice.

19    definition that is in that agreement on what net profits                  19   I don't do anything without my attorneys, and they will

20    are.                                                                      20   not do anything that's not legal.                 So you'll have to

21           Q.     (BY MR. CLEVELAND)         I am not asking you to           21   take it --

22    change the definition of net profits in the agreements,                   22           Q.      We've established --

23    Mr. Wright, okay?                                                         23           A.      -- (inaudible).

24           A.     Okay.                                                       24           Q.      -- that you created those loan -- excuse me.

25           Q.     What I am asking is:          If that capital               25   We've established that you created the loan documents

                                                                    Page 157                                                                          Page 158

                                  Veritext Legal Solutions                                                        Veritext Legal Solutions
                                       800-336-4000                                                                    800-336-4000




1     reflecting an alleged loan from KrisJenn to Black Duck                    1    yes, sir.

2     after the right-of-way sale closed, right?                                2                         MR. CLEVELAND:         Okay.

3                           MR. MULLER:     Objection; form.                    3            Q.      (BY MR. CLEVELAND)        And -- and, Mr. Wright,

4            A.     I said that the loan was backed up to make the              4    who's in the room with you that you're -- that you're

5     closing date because Daniel Moore tried every way in the                  5    glancing at?

6     world to see that I defaulted.              Whenever you're ready,        6            A.      If you'll look down --

7     I'll tell you why he wanted me to default.                                7                         MR. MULLER:       No, he's -- he's -- he's

8            Q.     (BY MR. CLEVELAND)         Well, when did Daniel            8    looking at -- he's just looking off to the side, Tim.

9     Moore accuse you of defaulting?                                           9            A.      The one thing that's --

10           A.     Well, he didn't.        He --                               10           Q.      (BY MR. CLEVELAND)        Can you --

11           Q.     Okay.     I'll --                                           11           A.      -- hurting my eyes --

12           A.     -- begged me to default.                                    12           Q.      Can you tell me who's in the room right now?

13           Q.     -- move on to another topic.             I'll move on to    13                        MR. MULLER:       Yeah.      We've already told

14    another topic.                                                            14   you.     It's his wife.

15           A.     Yeah, because you don't want to know the                    15                        MR. CLEVELAND:         Okay.       All right.

16    truth.      Because you don't want to know the truth.                     16                        All right.      John, I'm going to look at the

17           Q.     Okay.                                                       17   Black Duck Company Agreement.               I think it's Exhibit 6 in

18           A.     I struck a nerve with you.                                  18   the -- in our summary judgment evidence.

19                          MR. CLEVELAND:       John, I'm going to put --      19                        MR. MULLER:       Okay.      Give me one minute.

20           Q.     (BY MR. CLEVELAND)         No --                            20   Okay.        We've got it.

21           A.     I --                                                        21                        MR. CLEVELAND:         Okay.       And I'm going

22           Q.     -- not at all, sir.                                         22   to -- give me a second.

23                          MR. CLEVELAND:       All right.     John, do you    23                        (Exhibit 8 marked.)

24    have the binder of the summary judgment exhibits?                         24           Q.      (BY MR. CLEVELAND)        All right.        Mr. Wright, I

25                          MR. MULLER:     I do.      I've got a stack,        25   am sharing my screen with you and directing you to what

                                                                    Page 159                                                                          Page 160

                                  Veritext Legal Solutions                                                        Veritext Legal Solutions
                                       800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 42 of 155

1     I have marked as Exhibit 8 to your deposition, which is             1           A.    I was a manager/member.

2     the Company Agreement of Black Duck Properties.                     2           Q.    Okay.     And what were the --

3                       Do you see that, sir?                             3           A.    The document --

4          A.   Okay.                                                     4           Q.    -- duties as you --

5          Q.   Do you have that in front of you, sir?                    5           A.    The document -- the document speaks for

6          A.   Yes, sir.                                                 6    itself.

7          Q.   And if you turn to the second-to-last page of             7           Q.    Okay.     So are you saying this -- this

8     the exhibit -- maybe it's the third-to-last -- I just               8    document, the Company Agreement, is accurate then?

9     want to confirm that you signed the Black Duck                      9           A.    I'm saying the document speaks for itself.                My

10    Properties Company Agreement.                                       10   attorney prepared it.

11         A.   Yes, I did.                                               11          Q.    Okay.     Okay.     And your attorney, that being

12         Q.   Okay.     And you signed this in January of 2016;         12   Mr. Strolle, he prepared this document?

13    is that right?                                                      13          A.    No, he didn't.

14         A.   Yes, sir.                                                 14          Q.    Who prepared this for you?

15         Q.   And when you signed this, you intended to be              15          A.    Another attorney at the law firm that's no

16    bind -- bound by the terms of this agreement with                   16   longer there.

17    respect to Black Duck, correct?                                     17          Q.    Is that Mr. Rodgers?

18         A.   Yes, sir.                                                 18          A.    I believe so.

19         Q.   Okay.     Did you understand that you had any             19          Q.    Okay.

20    duties or obligations to Daniel Moore by signing this               20          A.    I didn't know -- I didn't know Mr. Strolle at

21    Black Duck Company Agreement?                                       21   that time.

22         A.   I think it was a mutual.                                  22          Q.    Okay.     But you intended to be bound by these

23         Q.   Well, but I'm understand- -- I'm asking:           What   23   terms, sir.     We can agree on that?

24    was your understanding of your -- of any duties that you            24          A.    The terms of the documents speak for

25    owed to Daniel Moore?                                               25   themselves.     And that's the only answer you're going to

                                                              Page 161                                                                         Page 162

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000




1     get out of me today, sir.       I'm being very humble --            1    needed to comply with before that was finalized?

2          Q.   Can you not tell me under oath whether you                2           A.    I -- I took the advice of my attorney on the

3     intended to be bound by this agreement that you signed?             3    loan, and he --

4          A.   I'm -- I'm -- the documents speak for itself.             4           Q.    So your attorney advised --

5          Q.   That's the only answer I can get out of you on            5           A.    -- (inaudible) --

6     whether you intended to be bound by these terms?                    6           Q.    -- you on that loan and your duties under this

7          A.   The document speaks for itself.           I can say it    7    agreement?

8     as many times as you want me to.                                    8                         MR. MULLER:     Objection; form.          I'm going

9          Q.   Okay.     Is this a valid agreement?                      9    to instruct him not to answer that.

10         A.   The document speaks for itself.           My attorney     10          Q.    (BY MR. CLEVELAND)         Okay.         Let's look at this

11    put it together.                                                    11   paragraph on page 23 called "Conflicts of Interest."

12         Q.   Are you worried about what the terms in this              12                        Are you there, Mr. Wright?

13    agreement might say when they're applied to your                    13          A.    Okay.     I see it.

14    conduct, sir?                                                       14          Q.    All right.        And -- so let's look at paragraph

15         A.   I -- I am going to stand by the -- by the                 15   6.1.    It says, "For purposes of this section, an

16    terms of this document.                                             16   'Interested Person' is any Member, Manager, or officer

17         Q.   And that's not my question.                               17   of the Company who acts as an agent on the Company's

18                      Are you concerned about looking at the            18   behalf and who may have a conflict of interest with the

19    terms of this agreement and how they might apply to                 19   Company."

20    certain conduct of yours, Mr. Wright?                               20                        Do you see that, sir?

21         A.   Whatever is in this document, I'm going to                21          A.    Yes, I do.

22    abide by the terms.                                                 22          Q.    It says, "If the provisions set forth herein

23         Q.   Okay.     Let me ask you:        Before you executed      23   are true, no contract or transaction will be voided or

24    this loan between KrisJenn Ranch and Black Duck, did you            24   voidable solely because (a) it is between this Company

25    review this agreement to see if there was anything you              25   and any Interested Person; (b) it is between this

                                                              Page 163                                                                         Page 164

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 43 of 155

 1    Company and any other limited liability company,                        1           Q.     As a --

 2    corporation, partnership, association, or other                         2           A.     -- speaks for itself.

 3    organization in which any of its Interested Persons are                 3           Q.     Sir, as a member of KrisJenn Ranch, LLC, do

 4    associated or have a financial interest."                               4    you have a financial interest in the affairs of KrisJenn

 5                        Did I read that correctly, sir?                     5    Ranch?      Yes or no?

 6         A.     That's what it says, yes, sir.                              6           A.     Yes.

 7         Q.     Okay.     And while we're on (b), let's talk --             7           Q.     Okay.     And was that true in 2017 when you were

 8    talking about the loan -- what you say was a loan                       8    a member of KrisJenn Ranch, LLC?

 9    between KrisJenn Ranch and Black Duck.                You had a         9           A.     I'm not sure -- I'm not sure of the relevance,

10    financial interest in KrisJenn Ranch, LLC, as of                        10   but yes.

11    August 2017; isn't that true?                                           11          Q.     Okay.     Let's continue to the next page of this

12         A.     The document will speak for itself if that's                12   Company Agreement, okay?

13    what it says.                                                           13          A.     Okay.     Just tell me where to go to.

14         Q.     No, that's not my question.              Didn't you --      14          Q.     Are you there on the top of page 26 of the --

15    well, you were a member of KrisJenn Ranch, LLC, as of                   15   of this exhibit?         I'm sorry.

16    August 2017, right?                                                     16          A.     Twenty -- page --

17         A.     That I was a member of KrisJenn Ranch?                      17          Q.     Page 24.

18         Q.     Yes.                                                        18          A.     -- 25 -- okay.       All right.

19         A.     I am a 30 percent owner, yes, sir.                          19          Q.     Do you see it says, "The material facts as to

20         Q.     Okay.     Did you have a -- did that mean you had           20   the relationship or interest and as to the contract or

21    a financial interest in Black -- in KrisJenn Ranch, LLC,                21   transaction must be disclosed or known to the Company,"

22    at the time of this alleged loan with Black Duck?                       22   correct?

23         A.     I -- your -- your question is so confusing                  23          A.     Yes, sir.     Yes, sir.

24    that I really don't know what you're saying.                The         24          Q.     It continues, "The Company must authorize the

25    document itself --                                                      25   contract or transaction in good faith by the affirmative

                                                                   Page 165                                                                     Page 166

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000




1     vote of the disinterested Management."                                  1           A.     It would be the party -- the parties.

2                          Did I read that correctly, sir?                    2           Q.     And can you identify those parties for me,

3          A.      I guess, yes.        That's what it says.                  3    sir?

4          Q.      Was there an affirmative vote of the                       4           A.     I'd have to go back and look at it.            If you've

5     disinterested management of Black Duck to approve the                   5    got it in front of me, I can identify it.

6     loan from KrisJenn Ranch?                                               6           Q.     Well --

7          A.      There -- there was -- the only people that                 7           A.     I'm really confused --

8     were -- that needed to be authorized, we'd vote on it                   8           Q.     -- Hagan Cohle --

9     (inaudible).                                                            9                          (Unreportable crosstalk.)

10         Q.      Okay.     When was the vote?                               10          Q.     Well, I'm just asking about this provision in

11         A.      Before the loan.                                           11   the Black Duck Company Agreement.                And you're --

12         Q.      Okay.     Who made the vote?                               12          A.     You can --

13         A.      The -- the only people that were required to.              13          Q.     -- saying there was an affirmative vote.            And

14         Q.      Okay.     And who was that?                                14   you can't tell me who made the vote?

15         A.      The document, it speaks -- it speaks for                   15          A.     Well, you -- if you'd put it in front of me, I

16    itself.     The document speaks for itself.                             16   would be very glad -- this was all the way back in 2017.

17         Q.      But who made the vote?                                     17   And, golly, I'm 66 years old.              I'm trying my hardest,

18         A.      The -- the people that were required to make               18   sir.     I'm trying my hardest.

19    the vote.                                                               19          Q.     I've heard that --

20         Q.      And who was that?                                          20          A.     You --

21         A.      It would be the parties.                                   21          Q.     -- before -- I've heard that --

22         Q.      And who are the parties?                                   22          A.     You know --

23         A.      It would be the people that were required by               23          Q.     -- before from you.

24    the document.                                                           24          A.     And --

25         Q.      And who was that?                                          25          Q.     I've heard that before.

                                                                   Page 167                                                                     Page 168

                                Veritext Legal Solutions                                                       Veritext Legal Solutions
                                     800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 44 of 155

1                          (Unreportable crosstalk.)                        1            Q.      Okay.     Which attorney -- which attorney was

2             Q.   I know how it goes.          I know how --               2    that?        David Strolle?

3             A.   Well, then --                                            3            A.      Yes.     He's the one that did the loan.        And

4             Q.   -- it goes.                                              4    he -- and he asked --

5             A.   -- you should --                                         5            Q.      Okay.

6                          (Unreportable crosstalk.)                        6            A.      -- for the authority to do that.           And so did

7             Q.   Can you tell me, as the corporate                        7    Asilo.

8     representative, sir, who was required in -- well, let me              8            Q.      Okay.     And what did you provide David Strolle

9     ask you this.        Who was the disinterested management when        9    in response to his request for authority on behalf of

10    it came to the alleged loan from KrisJenn Ranch to Black              10   Black Duck for the loan from KrisJenn Ranch?

11    Duck?                                                                 11           A.      It's the -- it's the e-mail that was sent to

12            A.   I think everybody was interested.                        12   David Strolle operated -- or authorizing myself and

13            Q.   Well, was Daniel Moore a member of KrisJenn              13   Hagan and Mr. Strolle to do what was required, anything

14    Ranch?                                                                14   and everything that was required to close any

15            A.   All -- I think he was, yes.                              15   transaction to close the pipeline.

16            Q.   Oh, so Dan- -- okay.          Was that individually or   16           Q.      And are you referring to an e-mail from Daniel

17    through an entity?                                                    17   Moore?

18            A.   I -- I -- that's a question to be answered, I            18           A.      Yes.

19    think.                                                                19           Q.      Okay.

20            Q.   Okay.     Did -- did you vote affirmatively to           20           A.      And that is --

21    approve the loan from KrisJenn Ranch to Black Duck on                 21           Q.      So was there ever --

22    behalf of Black Duck, sir?                                            22                           (Unreportable crosstalk.)

23            A.   My attorney asked under what authority.          And     23           Q.      -- actually a vote?

24    we gave him all the authority that was needed that he --              24           A.      Yes.

25    he felt was needed, which was all of the parties --                   25           Q.      Okay.     And you sent -- you say that Daniel's

                                                                Page 169                                                                       Page 170

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000




1     e-mail constituted a vote by the disinterested                        1    100 percent approval and to do anything and everything

2     management of Black Duck to approve the loan from                     2    that was required to close -- to close the purchase of

3     KrisJenn Ranch for several millions of dollars to Black               3    the Express Pipeline.

4     Duck; is that your testimony?                                         4            Q.      Okay.     So you're saying Daniel Moore gave

5             A.   My testimony is that Black Duck took a loan              5    approval for you to cause Black Duck to take out the

6     from KrisJenn Ranch.        And the attorney that required            6    loan even if Daniel Moore didn't actually know about the

7     that was David Strolle.         And all three members gave            7    loan itself?           Is that what you're saying?

8     permission to do that.                                                8                            MR. GERMANY:      Object -- objection; form.

9             Q.   Including Daniel Moore, that's your testimony?           9            A.      You're -- you're -- you're rephrasing what the

10            A.   Yes, sir, it is.                                         10   facts are.        And the facts are, the approvals were made.

11            Q.   Okay.     And so according to you, the                   11   They're in the -- the -- the minutes of both KrisJenn

12    disinterested management of Black Duck did give an                    12   Ranch and Black Duck.           And those are in the minutes

13    affirmative vote to approve the loan from KrisJenn Ranch              13   before the actual purchase of the -- of the Express

14    to Black Duck of several million dollars, okay?             Is that   14   Pipeline.

15    right?                                                                15           Q.      (BY MR. CLEVELAND)         So there are minutes of

16            A.   You -- you're putting words in my mouth, and             16   Black Duck as a company prior to the closing on the

17    that is not correct.        The -- the documents --                   17   right-of-way that you're saying reflect an affirmative

18            Q.   What was --                                              18   vote by the disinterested management to approve of that

19            A.   -- and the -- the -- the doc- -- the Black               19   loan from KrisJenn Ranch?

20    Duck notes and the Black Duck minutes are all in there                20           A.      That's not at all what I said.           If you'll go

21    properly.     And the Black -- and the minutes and the                21   back and ask the court reporter to repeat what I said,

22    notes in the -- in the KrisJenn Ranch are all in there                22   I'll stand by what I said before a court reporter.

23    and properly filed by David Strolle, which --                         23   Thank you.

24            Q.   Okay.                                                    24           Q.      Are there minutes -- are there minutes of the

25            A.   -- David -- which Daniel Moore gave                      25   Black Duck Properties, LLC, prior to closing on the

                                                                Page 171                                                                       Page 172

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 45 of 155

1     right-of-way that --                                                          1    them.

2             A.      Yes, there are.                                               2            Q.      Okay.     So you're saying, yes, there are

3             Q.      -- reflect any kind of vote -- that reflect                   3    minutes of Black Duck, the company, that -- sir, don't

4     any kind of vote approving the loan --                                        4    look at --

5             A.      No.                                                           5            A.      I --

6             Q.      -- that KrisJenn Ranch --                                     6            Q.      -- somebody else.         I'm asking you the

7             A.      It just said --                                               7    questions here.           Mr. Wright, please don't look at

8             Q.      -- provided?                                                  8    somebody else for help here, okay?

9             A.      -- that -- it just -- not that -- not that I                  9                            I am trying to understand, are there

10    know.        They're being produced and are going to be                       10   minutes that you've seen from the Black Duck Properties,

11    presented to you, those minutes, but -- and they spell                        11   LLC, entity that reflect an approval of the loan from

12    it out.                                                                       12   KrisJenn Ranch prior to the closing on the right-of-way?

13            Q.      Okay.    Are those minutes something that you                 13           A.      I'm sure there are.

14    reviewed in preparation for your deposition today?                            14           Q.      Okay.     Have you seen any?

15            A.      No, I didn't look at those.                                   15           A.      But, I mean, I don't know -- I don't know the

16            Q.      Okay.    So as the best you can recall as you                 16   dates on them exactly.            And we'll have to go and get

17    sit here today, are there minutes of Black Duck that                          17   them.        But I did furnish those.

18    reflect a vote approving the loan from KrisJenn Ranch?                        18           Q.      All I'm asking for is what you know as you sit

19            A.      I believe they are.           In fact, the entire book        19   here today.        Can you state under oath that there are

20    of Black Duck has been copied and is on a drive to be                         20   minutes for Black Duck Properties that reflect an

21    sent to you.                                                                  21   approval of the loan from KrisJenn Ranch, yes or no?

22            Q.      Okay.    But my question is:              Are there minutes   22           A.      There are loans.

23    of Black Duck where a vote approving the loan from                            23           Q.      That's not my question.

24    KrisJenn Ranch is addressed?                                                  24           A.      They --

25            A.      Those will be in the minutes when you get                     25           Q.      Are there minutes that reflect the approval by

                                                                      Page 173                                                                             Page 174

                                  Veritext Legal Solutions                                                             Veritext Legal Solutions
                                       800-336-4000                                                                         800-336-4000




 1    Black Duck of those loans?                                                    1            A.      That's right.      Let me look at them.           They've

 2          A.       The minutes speak for themselves.                              2    copied them and they were sent to the printer for you,

 3          Q.       I am asking if those minutes even exist.              I'm      3    every page of that doc- -- of our -- of our deal.                     If

 4    not asking if they speak for themselves.                                      4    you would have waited until you got them, you would have

 5                          Do the -- are there minutes of Black Duck               5    been a little more prepared today.                   And I'm trying to

 6    Properties that reflect an approval of the loan from                          6    help you, but it's hard to help you when you weren't

 7    KrisJenn Ranch, sir?         Do you know?                                     7    prepared in your questioning.

 8          A.       I -- I don't know.        If you want me to bring              8            Q.      All right.     But you do agree, looking at the

 9    the minutes tomorrow, I can bring them so we can look                         9    Company Agreement, that you testified that the

10    through them.                                                                 10   agreement -- this Company Agreement for Black Duck

11          Q.       So the answer is, you don't know?                              11   speaks for itself, right?

12          A.       Well, I'd have to get them in front of me.                     12           A.      I'm going to testify that the minutes speak

13          Q.       Well, I'm asking if you know as you sit here                   13   for them -- for themselves.

14    today.                                                                        14           Q.      But so does this Black Duck Company Agreement,

15          A.       Well, I've told you -- I've told you and told                  15   correct?

16    you and told you.         You treat it as a joke; old -- old                  16           A.      Black Duck Company Agreement was prepared

17    people not remembering everything.                                            17   by -- by my attorney, and it speaks for itself.

18          Q.       It's not clear to me, sir.              And I just need to     18           Q.      Okay.     All right.

19    know, and we can move on.                                                     19                           MR. MULLER:     Tim, quick bathroom break?

20                          Are there any minutes of Black Duck that                20                           MR. CLEVELAND:       Sure.

21    reflect an approval of the KrisJenn Ranch loan, yes or                        21                           MR. MULLER:     Okay.      Ten minutes.

22    no?                                                                           22                           THE VIDEOGRAPHER:        Going off the record.

23          A.       I'm sure there are.         To my belief --                    23   The time is 2:42 p.m.

24          Q.       You -- you're shrugging your shoulders like                    24                           (Break from 2:42 p.m. to 2:53 p.m.)

25    you don't know as you sit here today.                                         25                           THE VIDEOGRAPHER:        Back on the record.

                                                                      Page 175                                                                             Page 176

                                  Veritext Legal Solutions                                                             Veritext Legal Solutions
                                       800-336-4000                                                                         800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 46 of 155

1     The time is 2:53 p.m.                                                       1            Q.      -- a hard copy of that in front of you.             Do

2          Q.      (BY MR. CLEVELAND)         Okay.         Mr. Wright, are you   2    you have a hard copy, sir?

3     ready to continue after our break?                                          3            A.      Yes.

4          A.      Yes, sir.                                                      4            Q.      Okay.     And this is a series of e-mails on --

5          Q.      Okay.                                                          5    in July of 2017.           Do you see that, sir?

6          A.      I got me some fresh coffee, so maybe I --                      6            A.      Yes, I do.

7                          MR. CLEVELAND:       John, do you have the             7            Q.      Okay.     And this is a couple of weeks or almost

8     summary judgment binder with you?                                           8    a month, I guess, before there was a closing on the

9                          MR. MULLER:     Yes, sir.                              9    right-of-way by Black Duck, right?

10                         (Exhibit 10 marked.)                                   10           A.      I -- whatever the dates are.             They were way

11                         MR. CLEVELAND:       Okay.        I am going to show   11   back in '17.

12    the witness what's marked as Exhibit 10 to this                             12           Q.      Okay.     But I want to focus you on this e-mail

13    deposition.                                                                 13   from Daniel Moore that I've highlighted on July 17th,

14                         John, for your reference, it's Exhibit 13              14   2017.        Do you see that, sir?

15    to the summary -- from our summary judgment evidence,                       15           A.      Right.

16    the e-mail on July 17th.                                                    16           Q.      And you're receiving this e-mail, as is Hagan

17                         MR. MULLER:     Okay.      I have it, and Larry        17   Cohle.        And Daniel Moore says, "I, Frank Daniel Moore,

18    has it too.                                                                 18   hereby grant Larry Wright and/or Hagan Cohle full

19                         MR. CLEVELAND:       All right.        And I'm going   19   authority to sign on my behalf for Black Duck

20    to share my screen.                                                         20   Properties, LLC, regarding any and all documents that

21         Q.      (BY MR. CLEVELAND)         Mr. Wright, I've -- I have          21   may require my signature to extend or close the

22    shared my screen to put up on the screen what's been                        22   transaction between Black Duck Properties and Lancer

23    marked as Exhibit 10 to your deposition.                   And you also     23   Resources et al."

24    have --                                                                     24                           Do you see that, sir?

25         A.      Okay.                                                          25           A.      Yes.

                                                                      Page 177                                                                         Page 178

                                 Veritext Legal Solutions                                                            Veritext Legal Solutions
                                      800-336-4000                                                                        800-336-4000




1          Q.      And there was a lot of talk earlier today                      1    Daniel Moore that you sent to Mr. Strolle to provide

2     about what authority you claim you had to agree on                          2    what you believe was authorization for Black Duck to

3     behalf of Black Duck to the loan with KrisJenn Ranch.                       3    enter the loan with KrisJenn Ranch?

4     Do you recall a lot of discussion about that topic, sir?                    4            A.      In our -- this was one aspect of it, yes.

5          A.      I do.                                                          5            Q.      Okay.     Is there any other -- or are there any

6          Q.      And you were referring by your memory to an                    6    other approval authorizations that you are claiming in

7     authorization that you claim Mr. Moore gave you to enter                    7    this case by Daniel Moore for the -- the Black Duck loan

8     that loan on behalf of Black Duck.                Do you remember           8    from KrisJenn other than this e-mail at Exhibit 10?

9     that, sir?                                                                  9            A.      It's my signature and Hagan Cohle's signature

10         A.      Correct.                                                       10   where he was okay to sign for Daniel Moore.

11         Q.      And is this -- what's marked as Exhibit 10 in                  11           Q.      And you're saying you were okay to sign for

12    front of you now that I've highlighted on the screen, is                    12   Daniel Moore on the KrisJenn Ranch loan to Black Duck?

13    this the e-mail you were referring to?                                      13           A.      No, I wasn't.

14         A.      Yes.                                                           14           Q.      Okay.     But are you claiming that this e-mail,

15         Q.      Okay.     And, similarly, I believe right before               15   Exhibit 10, from Daniel Moore on July 17th, 2017,

16    our break, we were talking about -- you were talking                        16   authorized Black Duck to enter the loan with KrisJenn

17    about -- excuse me -- Mr. Strolle asking you for the                        17   Ranch, LLC?

18    authority for Black Duck to enter this loan with                            18           A.      What this document said was any and all

19    KrisJenn Ranch.        Do you remember that testimony, sir?                 19   documents that may require my signature, period.

20         A.      Yes.                                                           20           Q.      I understand.

21         Q.      And I believe you said that you sent something                 21                           And are you -- is -- is that why you're

22    from Daniel to Mr. Strolle; is that correct?                                22   claiming that this is the e-mail that authorized you to

23         A.      He does have this in his file.                                 23   execute the loan for Black Duck from KrisJenn Ranch?

24         Q.      And that's what I want -- I want to try to tie                 24           A.      You could -- you can read into it what you

25    the loop on that.        Is this the e-mail, Exhibit 10, from               25   want, but it says -- and I'll read it to you --

                                                                      Page 179                                                                         Page 180

                                 Veritext Legal Solutions                                                            Veritext Legal Solutions
                                      800-336-4000                                                                        800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 47 of 155

1             Q.      I'm asking -- sir, I'm not trying to read into                   1           A.   This -- this e-mail says nothing about a Black

2     it.     I'm asking for your testimony.                Mr. Wright, I'm            2    Duck loan KrisJenn Ranch wrote or closed on the

3     asking for your testimony.                                                       3    document.    I'm -- I'm agreeing to --

4             A.      So my testimony --                                               4           Q.   Right.     So --

5             Q.      Is this -- is this the e-mail -- let me ask a                    5           A.   -- (inaudible) what this document says.

6     clear question -- let me ask a question, okay?                      Just         6           Q.   Okay.     So are you saying then -- and I

7     listen to my question, sir.                                                      7    appreciate that.       I'm just trying to understand your

8                          Mr. Wright, is this e-mail on Exhibit 10                    8    view of this e-mail.

9     what you claim is authorization for Black Duck to -- by                          9                        Are you saying that this e-mail was an

10    Mr. Moore to enter the loan with KrisJenn Ranch, LLC?                            10   authorization that was limited to you and/or your

11            A.      This has nothing to do with the loan.                This        11   son-in-law signing documents to extend the closing date

12    has to do with any document which may or may not have                            12   for the -- the right-of-way sale?

13    included a loan is what Mr. Strolle said in this exhibit                         13          A.   I don't see anything in there where it says

14    and that he would be one part of the three of us                                 14   limited.

15    authorizing it.                                                                  15          Q.   Well, I'm asking what your position is on it,

16            Q.      So you're saying that this con- -- this e-mail                   16   sir.    This is --

17    on Exhibit 10 constitutes Mr. Moore's authorization that                         17          A.   My --

18    gave you the ability to close on the Black Duck/KrisJenn                         18                       (Unreportable crosstalk.)

19    loan; is that true?                                                              19          A.   My position is this regarded any and all

20            A.      I'll read it to you again.             It says --                20   documents as Daniel Moore was fleeing the state of

21            Q.      I'm asking if that's what you're saying, sir.                    21   Texas, going back to Louisiana because he had no belief

22    I'm not asking you to read it to me.                   I'm asking you:           22   that I could close the loan.           That's what my testimony

23    Is this what you claim was Daniel Moore's authorization                          23   is today, and that his fraud would --

24    for actions that included Black Duck taking the loan                             24          Q.   And so you believe --

25    from KrisJenn Ranch?                                                             25                       (Unreportable crosstalk.)

                                                                      Page 181                                                                      Page 182

                                 Veritext Legal Solutions                                                             Veritext Legal Solutions
                                      800-336-4000                                                                         800-336-4000




1             Q.      Do you believe that the scope of this                            1    enough to include authorizing you and Mr. Cohle to carry

2     authorization from Mr. Moore included the Black Duck                             2    out the Black Duck loan from KrisJenn Ranch?

3     loan from KrisJenn Ranch?                                                        3           A.   What you're saying is twice as long than what

4             A.      It doesn't say that on here.             It says, "any           4    this agreement says.       I don't see anywhere where it says

5     and all."        And I will say that until it's dark if you                      5    the breath of Daniel Moore.           What it says is regarding

6     want to keep asking that question.                                               6    any and all documents, period.            Thank you.

7             Q.      And I think I hear what you're saying.                But,       7           Q.   Okay.     And so you --

8     Mr. Wright, are you saying that the breath of this                               8                        (Unreportable crosstalk.)

9     authorization extended to entering the loan with                                 9           Q.   Are you claiming that --

10    KrisJenn for Black Duck Properties?                                              10          A.   My attorney felt like that was all required

11                         MR. MULLER:     Tim, I'm sorry.          I don't            11   because he didn't want to come down personally and be

12    mean to make a statement in the middle of your question.                         12   involved in closing because he felt like the scam was

13    I think Larry needs to answer it.               But your -- he's                 13   over and that he was heading home.

14    trying not to interrupt you when you ask questions.                         If   14          Q.   So your attorney -- what -- your attorney felt

15    you could let him answer the question fully --                                   15   that this was all that was needed why?

16                         MR. CLEVELAND:       Of course.                             16          A.   You'll have to ask him.

17                         MR. MULLER:     -- before you start your                    17          Q.   Well, you -- he gave you some explanation.

18    next question, I would appreciate it.                                            18   Did he tell you why he thought this was enough for the

19                         MR. CLEVELAND:       Yes, sir.        Thank you for         19   Black Duck --

20    that.        And I appreciate that.                                              20                       MR. MULLER:     Objection; form.

21                         MR. MULLER:     Okay.                                       21          Q.   (BY MR. CLEVELAND)         -- loan from KrisJenn?

22            Q.      (BY MR. CLEVELAND)      Mr. Wright, I'm not trying               22                       MR. MULLER:     I'm going to instruct him

23    to trap you with this.         I'm just trying to understand.                    23   not to answer.

24    Is your position that the -- the breath of this                                  24          Q.   (BY MR. CLEVELAND)         Are you going to follow

25    authorization from Daniel Moore on Exhibit 10 is broad                           25   your lawyer's instruction?

                                                                      Page 183                                                                      Page 184

                                 Veritext Legal Solutions                                                             Veritext Legal Solutions
                                      800-336-4000                                                                         800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 48 of 155

1          A.      I -- I like my attorney.                                      1    e-mails besides this one that you claim --

2          Q.      So you're going to follow his instruction?                    2         A.      I would have --

3                          MR. MULLER:     I'm sorry.         You cut -- and     3         Q.      -- hold on.     Let me finish -- are

4     I'm sorry.     I was drifting a little bit there.               But you    4    authorization by Daniel Moore for the Black Duck loan

5     were asking about his conversations with Strolle, right?                   5    from KrisJenn Ranch?

6                          MR. CLEVELAND:       Well, after he -- I think        6         A.      I don't remember.         I'll have to look at --

7     he's opened the door on that by saying, my attorney                        7         Q.      Okay.

8     thought this was enough.           And I'm asking what he meant            8         A.      -- all of my e-mails that we're -- I don't

9     by that.                                                                   9    have those e-mails.

10                         MR. MULLER:     Oh, yeah.                             10        Q.      Thank you, sir.

11                         MR. CLEVELAND:       So --                            11        A.      They pulled all of those --

12                         MR. MULLER:     I'm going to instruct him             12        Q.      Thank you.

13    not to answer that.                                                        13                        MR. CLEVELAND:       I'll object as

14                         MR. CLEVELAND:       Okay.                            14   nonresponsive after, "I can't remember."

15         Q.      (BY MR. CLEVELAND)         Mr. Wright, is there any           15        Q.      (BY MR. CLEVELAND)         Thank you, sir.

16    e-mail or communication other than Exhibit 10 that you                     16                        All right.    So did you send Exhibit 10 to

17    claim gave authorization from Daniel Moore for the Black                   17   David Strolle or any of your lawyers back at the time in

18    Duck loan from KrisJenn Ranch?                                             18   the summer of 2017?

19         A.      There are other e-mails.             I -- I would have to     19        A.      He has those in his -- his copy with --

20    go back and look at my file.            But if I'm not mistaken,           20   attached to the minutes of -- of Black Duck.

21    Daniel realized the mistake he made and tried to correct                   21        Q.      And when you say, "minutes of Black Duck,"

22    that at a later date.                                                      22   what are you referring to?

23         Q.      Okay.     But --                                              23        A.      You'd have to ask my attorney and the State of

24                         MR. CLEVELAND:       Objection; nonresponsive.        24   Texas that.

25         Q.      (BY MR. CLEVELAND)         Are there any other                25        Q.      Well, it's a phrase you used, sir.                What do

                                                                     Page 185                                                                         Page 186

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000




1     you mean by "minutes of Black Duck"?                  You've been using    1    deposition.

2     them all day.        What do you mean by that?                             2         A.      I'm looking.      Hang on.       Okay.

3          A.      That's something the State requires.               And I've   3         Q.      (BY MR. CLEVELAND)         All right.         So Exhibit 11

4     been advised by my attorney that we should keep up the                     4    is a continuation of what we just looked at in

5     minutes on an annual basis, which we've tried to do.                       5    Exhibit 10 where Mr. Moore starts his e-mail "To whom it

6          Q.      And are you talking about minutes that reflect                6    may concern," right?

7     the meeting of managers of Black Duck?                                     7         A.      Okay.

8          A.      I can't remember.                                             8         Q.      And do you see that about -- well, not long

9                          (Exhibit 11 marked.)                                  9    after Mr. Moore sends the e-mail that we just went over,

10         Q.      Okay.     I have marked -- I have shared with you             10   he sends another e-mail to Larry, "To whom it may

11    Exhibit 11 to your deposition, Mr. Wright.                                 11   concern," doesn't he?

12                         MR. CLEVELAND:       And, John, this is               12        A.      Okay.

13    Exhibit 14 to the summary judgment evidence.                               13        Q.      And you received this e-mail back in July of

14         Q.      (BY MR. CLEVELAND)         But, Mr. Wright, do you            14   2017, didn't you, sir?

15    see Exhibit 11 on the screen that I've shared with you,                    15        A.      I can't remember.         I'm sure I have it

16    a continuation of this e-mail string on July 17th, 2017?                   16   somewhere.

17                         MR. MULLER:     However you blew that up,             17        Q.      Okay.     And Daniel Moore, in this e-mail, at

18    Tim, is good.        That makes it easier for us to see.                   18   the end says -- excuse me -- "I do not want any

19                         MR. CLEVELAND:       Okay.       Good to know.        19   documents signed on my behalf (goes without saying) that

20         Q.      (BY MR. CLEVELAND)         Do you have Exhibit 11 in          20   we have not discussed and agreed prior to one of you

21    front of you, Mr. Wright?                                                  21   signing for me."

22                         MR. MULLER:     Exhibit 11 to your -- to              22                        He said that, didn't he?

23    your MSJ?                                                                  23        A.      That's what --

24                         MR. CLEVELAND:       No.     It's Exhibit 14 to       24        Q.      Sir?

25    the MSJ, but that's what I'm using as Exhibit 11 to this                   25        A.      -- I'm reading, yes, sir.                Yes, that's what

                                                                     Page 187                                                                         Page 188

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 49 of 155

1     I'm reading.                                                                   1           Q.    That's not my question.

2             Q.    And do you still believe, after reading that,                    2           A.    Yes, he did --

3     that Daniel Moore authorized you to execute the Black                          3                         (Unreportable crosstalk.)

4     Duck/KrisJenn loan on behalf of Black Duck?                                    4           Q.    Did Daniel Moore ever -- did he ever approve

5             A.    What this refers to is anything required by                      5    that loan for Black Duck from KrisJenn Ranch?

6     signature by notary public.             And if I'm not mistaken,               6                         MR. GERMANY:      Object -- objection; form.

7     Hagan was in conversation with Daniel and told him that                        7           A.    What you're saying is you're -- you're asking

8     we didn't need anything signed by him to get the loan or                       8    the same question ten different ways, and you're making

9     to close with the Express Pipeline.                    And that's when he      9    it very hard for a simple answer, Tim.                   The second --

10    had an argument with the seller.               And there is some more          10          Q.    (BY MR. CLEVELAND)         No.     This is a simple

11    e-mails that said all future correspondence will be                            11   question, Mr. Wright.        This is a simple question.

12    between Mr. Wright and Mr. Cohle and that I will have no                       12                        Did Daniel Moore ever --

13    more talkings with you.          There is an e-mail somewhere                  13          A.    Okay.

14    that says that.         But this strictly --                                   14          Q.    -- approve on behalf of Black Duck the loan

15            Q.    Okay.                                                            15   from KrisJenn Ranch?

16            A.    -- has to do with him signing by notary                          16          A.    He didn't have to approve the loan.

17    public.      And we know we can't sign anything by notary                      17          Q.    Okay.     So the answer is, no, he didn't approve

18    public without his signature.              And that's what that                18   the loan from Black Duck to -- to --

19    says.                                                                          19          A.    Because he --

20            Q.    Okay.     So did -- did you and Mr. Moore -- let                 20          Q.    -- the loan from KrisJenn to Black Duck?

21    me ask this.      Did Mr. Moore ever specifically agree to                     21          A.    Because he gave full authority in a previous

22    the loan from KrisJenn to Black Duck?                                          22   e-mail.

23            A.    He had full notice before it was done of it                      23                        MR. GERMANY:      Objection; form.

24    and --                                                                         24          Q.    (BY MR. CLEVELAND)         Okay.         All right.    Thank

25                          (Unreportable crosstalk.)                                25   you.

                                                                          Page 189                                                                           Page 190

                                  Veritext Legal Solutions                                                           Veritext Legal Solutions
                                       800-336-4000                                                                       800-336-4000




1                           Did you ever share this e-mail in                        1    record.

2     Exhibit 11 that includes Mr. Moore's "I don't want                             2                         MR. CLEVELAND:       Okay.        Great.

3     documents signed on my behalf" with Mr. Strolle?                               3           Q.    (BY MR. CLEVELAND)         Mr. Wright, we've taken a

4             A.    I can't remember.                                                4    short break.     Are you ready to continue?

5             Q.    Okay.     All right.      We're done with those.                 5           A.    Yes, I am.

6                           (Exhibit 9 marked.)                                      6           Q.    Prior to closing, did anybody, to your

7             Q.    I'm showing you what I marked as Exhibit 9.                      7    knowledge, disclose to Daniel Moore that the loan to

8                           MR. CLEVELAND:       And, John, this has been            8    Black Duck would be made by KrisJenn Ranch, one of the

9     e-mailed to you.         This is the TCRG Compromise Settlement                9    entities where you were a member?

10    Agreement.                                                                     10          A.    I believe so because he understood that was

11                          MR. MULLER:     Which one is it, Tim?                    11   the only way this thing would get funded would be

12                          MR. CLEVELAND:       It's the Compromise                 12   through KrisJenn Ranch.         And that was told to --

13    Settlement Agreement with TCRG and Larry and the                               13          Q.    Well, but I'm asking --

14    KrisJenn entities.         I e-mailed it to you a few minutes                  14          A.    -- Daniel verbally many times.

15    ago.                                                                           15          Q.    Okay.     Was that ever provided --

16                          MR. MULLER:     Oh, it was -- okay.            Can we    16          A.    There is an e-mail -- there is an e-mail to

17    go off the record for five minutes while I get that?                           17   him telling him the terms of the loan.

18                          MR. CLEVELAND:       Yes.                                18          Q.    Okay.     What's the date of that e-mail?

19                          MR. MULLER:     All right.          Thanks.              19          A.    I -- they'll be presented to you on the date

20                          (Break from 3:12 p.m. to 3:17 p.m.)                      20   that -- before the deadline.

21                          MR. CLEVELAND:       All right.        Shane, are we     21          Q.    Okay.     You obviously are remembering that.

22    back on?                                                                       22   Did you review that in preparation for your deposition?

23                          THE VIDEOGRAPHER:        Yes, we are.                    23          A.    I can't remember.         I thought you said we were

24                          MR. CLEVELAND:       Are we on the record?               24   moving on.     You're going back.          Do we need to pull those

25                          THE VIDEOGRAPHER:        Yes, we're on the               25   documents out?        I'm just trying to -- to read what

                                                                          Page 191                                                                           Page 192

                                  Veritext Legal Solutions                                                           Veritext Legal Solutions
                                       800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 50 of 155

 1    you're saying.                                                            1    reporter because it's the same e-mail I was referring to

 2           Q.   But your testimony is there is an e-mail --                   2    then.        So there is not any new e-mails.              There was only

 3           A.   Do we need to --                                              3    one.

 4           Q.   There --                                                      4            Q.      Okay.     Who -- who sent that e-mail?

 5                        (Unreportable crosstalk.)                             5            A.      I sent it to Daniel Moore.

 6           Q.   Well, just so we're clear --                                  6            Q.      And who received it?

 7           A.   Do we need --                                                 7            A.      I'm sorry?

 8           Q.   No.                                                           8            Q.      Who did you send it to?

 9           A.   Hang on.     Let me --                                        9            A.      And who received it?          I -- who knows.      I mean,

10           Q.   You just testified about an e-mail,                           10   he has about four or five e-mails.

11    Mr. Wright.       Is there an e-mail that exists prior to                 11           Q.      Did you e- -- did you send that e-mail to

12    closing where Daniel Moore is informed that -- about the                  12   Daniel Moore?

13    terms of the loan from KrisJenn Ranch to Black Duck, yes                  13           A.      I -- I -- I never sent anything to Daniel

14    or no?                                                                    14   Moore.        I sent it to all of his -- his scam entities.

15           A.   I'll have to ask the court to go back and find                15           Q.      Okay.     Well, so that we're clear, your

16    my previous answer, and I'm going to stick by that                        16   testimony is that there's an e-mail where you disclose

17    answer.                                                                   17   to Daniel Moore at one of those e-mail addresses the

18           Q.   Well, you just referred to an e-mail.               I'm       18   terms of the loan from KrisJenn to Black Duck?

19    asking you if that e-mail exists or if you were lying                     19           A.      What I told you was, is that I think there

20    about the e-mail -- about the existence of that e-mail.                   20   might be one.           I'm not for sure.

21           A.   Yeah, it's the same e-mail I referred to about                21           Q.      Oh, okay.     Thank you for that clarification.

22    two hours ago.       And if you want to --                                22                           Did you disclose the interest rate to

23           Q.   Okay.     Which e-mail is that?            What's the date?   23   Daniel Moore for that KrisJenn loan to Black Duck?

24    Who sent it?                                                              24           A.      I can't remember.

25           A.   You'll have to go back and ask your court                     25           Q.      Did you disclose the fact that the financing

                                                                    Page 193                                                                          Page 194

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000




1     was through a KrisJenn loan and not a capital                             1            Q.      When did you disclose the Black Duck

2     contribution by KrisJenn Ranch?                                           2    transaction with TCRG to Daniel Moore?

3            A.   I can't remember.            He knew.                         3            A.      I don't remember.

4            Q.   Okay.                                                         4            Q.      When did you disclose the Black Duck

5            A.   He knew where it was from, but I can't                        5    transaction with TCRG to Darin Borders?

6     remember.                                                                 6            A.      I don't remember.

7            Q.   All right.        Let's look at Exhibit 9, the                7            Q.      Okay.     When did you disclose to TCRG the net

8     Compromise Settlement Agreement.                                          8    profits agreements held by Longbranch Energy and DMA

9            A.   Okay.                                                         9    Properties?

10           Q.   That's in front of you.                  Do you have that,    10           A.      I don't remember.

11    sir?                                                                      11           Q.      Okay.     Did you disclose to TCRG, prior to the

12           A.   Yes, I do.                                                    12   sale of the right-of-way by Black Duck, the 20 percent

13           Q.   Okay.      And you -- just going to the bottom                13   net profits interest of Longbranch and DMA respectively?

14    page of it, you signed this agreement with TCRG, didn't                   14           A.      I don't remember.

15    you?                                                                      15           Q.      Okay.

16           A.   Yes.                                                          16           A.      I never had any conversation with --

17           Q.   All right.        And the date of this settlement             17           Q.      Did you go back with --

18    agreement with TCRG is November 11th, 2019, correct?                      18           A.      -- TCRG.

19           A.   Yes, it is.                                                   19           Q.      Did you -- did go back and --

20           Q.   Okay.      There is a bunch of whereas clauses.               20           A.      Never --

21    It includes the statement that on March 22nd, 2018,                       21           Q.      -- review the net profit agreement of

22    Black Duck and TCRG entered into that certain purchase                    22   Longbranch and DMA prior to closing with TCRG to see if

23    and sale agreement.                                                       23   those agreements would have any impact on TCRG?

24                         Do you see that, sir?                                24           A.      They had no impact.

25           A.   Yes.                                                          25           Q.      But that's not my question.              Did you go back

                                                                    Page 195                                                                          Page 196

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 51 of 155

1     specifically to read them --                                               1    interpretation of things, what, if anything, was DMA and

2             A.    I --                                                         2    Longbranch entitled to from the transaction between

3             Q.    -- to see if they would have any impact --                   3    Black Duck and TCRG, whether it's the money or the

4             A.    I did read --                                                4    16 percent interest?

5             Q.    Let me finish my question.               Let me finish my    5            A.   They're not entitled to anything.

6     question, sir.                                                             6            Q.   Okay.     Not even a percentage of the

7                           Did you go back and actually read the net            7    16 percent?

8     profits agreement of Longbranch or DMA to see if they                      8            A.   You said entitled from TCRG.                They are

9     would have any impact on the TCRG deal?                                    9    entitled to a percentage, 20 percent of the 16 percent

10            A.    Didn't need to.                                              10   carried interest of Black Duck.

11            Q.    Okay.     So the answer is you did not, correct?             11           Q.   Okay.     Black Duck received

12            A.    That is correct.                                             12   two-and-a-half-million dollars in cash from TCRG, right?

13            Q.    All right.     And Black Duck retained a                     13                        MR. GERMANY:      Objection; form.

14    16 percent carried interest in the Northern Water                          14           A.   Never got two-and-a-half million.                They got

15    Project which was a project on one of the lines of the                     15   close to it.

16    right-of-way, correct?                                                     16           Q.   (BY MR. CLEVELAND)         Okay.         Well, how much

17            A.    It was the only line on the right-of-way, yes,               17   did -- did Black Duck actually receive?

18    sir.                                                                       18           A.   2,425,000.

19            Q.    Okay.     But that's -- okay.            And under the net   19           Q.   Okay.     And of that 2,400,000 and -- and

20    profits agreements, what was, if anything, DMA and                         20   some-odd dollars, sir, were DMA and Longbranch entitled

21    Longbranch entitled to from the TCRG deal?                                 21   to any of that money?

22            A.    They weren't -- they weren't entitled to                     22           A.   No, sir.

23    anything from TCRG.         They were entitled to a net profits            23           Q.   Why not?

24    interest with Black Duck.                                                  24           A.   There were -- the only definition in our net

25            Q.    Okay.     But I'm asking:        Just under your             25   profits agreement described the net profits.                   It's a

                                                                      Page 197                                                                        Page 198

                                  Veritext Legal Solutions                                                       Veritext Legal Solutions
                                       800-336-4000                                                                   800-336-4000




1     personal covenant of net profits.                And it gives --           1                         MR. CLEVELAND:       Okay.        Everybody ready to

2             Q.    Right.                                                       2    continue?

3                           (Unreportable crosstalk.)                            3                         MR. GERMANY:      Yes, sir.

4             Q.    But these were -- these were funds received by               4            Q.   (BY MR. CLEVELAND)         All right.         Mr. Wright,

5     Black Duck.      Isn't that consistent with your definition                5    are you ready?

6     of net profits even understanding you believe it's a                       6            A.   Yes.

7     personal covenant?                                                         7            Q.   Okay.     So why would DMA and Longbranch be

8             A.    Those would be a percentage of the -- of the                 8    entitled to their respective 20 percent of the

9     gross -- gross profit.                                                     9    two-and-a-half million that -- or the 2.4-plus million

10            Q.    Okay.                                                        10   that TCRG paid to Black Duck?

11            A.    And so would --                                              11           A.   Because there was no net profit.                I sold

12            Q.    Are you saying --                                            12   the --

13                          (Unreportable crosstalk.)                            13           Q.   And --

14            Q.    Are you saying that DMA and Longbranch are                   14           A.   -- company at a loss.

15    not -- were not entitled to any of the two --                              15           Q.   Well, and the -- is the reason there was no

16    2.4 million and change that Black Duck received from                       16   net profit because of the loan from KrisJenn to Black

17    TCRG?                                                                      17   Duck?

18            A.    None whatsoever.                                             18           A.   It would have to do with the total amounts of

19                          MR. MULLER:     Tim, can I put you over one          19   funds that KrisJenn put into the deal.

20    second?      I'm going to get a supplemental battery to                    20           Q.   Right.     So --

21    charge my phone up.         Give me one minute.            We don't need   21           A.   That's called -- that's called the cost.

22    to go off the record.                                                      22           Q.   Understood.        And that cost is -- was the

23                          MR. CLEVELAND:       Okay.                           23   KrisJenn loan to Black Duck that you're saying was the

24                          MR. MULLER:     Okay.      Tim, I'm back.     You    24   cost to Black Duck which wiped out any

25    can go.                                                                    25   two-and-a-half-million-dollar gain, right?

                                                                      Page 199                                                                        Page 200

                                  Veritext Legal Solutions                                                       Veritext Legal Solutions
                                       800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 52 of 155

1             A.   That's partial right.           The other part was the        1         A.      At the time I closed this contract, there was

2     1.3 million cash that KrisJenn paid for all of the                         2    way over $5 million lost.

3     deposits that we put on it, nonrefundable deposits.                        3         Q.      And the cost was because of the loans that

4             Q.   Okay.     But if KrisJenn Ranch made those                    4    Black Duck had with KrisJenn Ranch; isn't that true?

5     capital contributions, then the net profits from the                       5         A.      You're putting words into my mouth.              I'll tell

6     sale to TCRG would have been 2.4-plus-million dollars,                     6    you one more time.

7     right?                                                                     7         Q.      Okay.     What were the costs if they weren't the

8             A.   The -- what is that word you're using because                 8    KrisJenn loans?

9     I -- I haven't seen that anywhere in any of my e-mails                     9         A.      I gave them -- I sent 25,000 to the Express

10    or correspondence with either of those men from the day                    10   Pipeline.     I sent another 25,000 to the Express

11    we went into business?                                                     11   Pipeline.     I sent 75,000 to the Express Pipeline.              I

12            Q.   Well, what I'm saying is, if the -- the money                 12   sent 400,000 to the Express Pipeline.                 I sent another

13    from KrisJenn as -- Asilo was KrisJenn's capital                           13   400,000 to the Express Pipeline.              And I sent a 250,000

14    contribution, then the 2.4-plus million from TCRG would                    14   amount to the Express Pipeline.              All of that amount was

15    have been nearly all profit.            Do you agree?                      15   put into the minutes of Black Duck, and all of that

16                         MR. MULLER:     Objection; form.                      16   then -- once I closed, that was converted to one of the

17            A.   That's -- that's -- that's so absurd it's                     17   loans from KrisJenn Ranch to Black Duck.                 And those were

18    crazy.                                                                     18   authorized in the minutes.           And that was over

19            Q.   (BY MR. CLEVELAND)         Well, I'm just asking,             19   $1.1 million.

20    sir.     If it was a capital contribution, not a loan, this                20                        The $4.1 million was to close the loan on

21    2.4-plus million from TCRG would have been profit; isn't                   21   the Express Pipeline.        That money was used in settlement

22    that true?                                                                 22   agreements, for surveys, and for the cost of the line

23                         MR. MULLER:     Objection; form.                      23   from the Express Pipeline.           You could -- you could put

24            A.   It's not true.                                                24   whatever you want on there, but those were the loans

25            Q.   (BY MR. CLEVELAND)         Okay.         Well, why not?       25   from KrisJenn Ranch to Black Duck, which Daniel Moore

                                                                      Page 201                                                                      Page 202

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000




1     was very aware of the entire time by e-mail and by phone                   1         A.      It sure is.

2     call.                                                                      2         Q.      Okay.     I hear you that you're saying Daniel

3             Q.   Who authorized the conversion of those                        3    Moore knew that money was coming from KrisJenn Ranch.

4     payments into a loan as you just said?                                     4    But you're saying he knew that it was in the form of

5                          MR. MULLER:     Objection; form.                      5    loans that were encumbering Black Duck to the tune of

6                          MR. GERMANY:      Objection; form.                    6    $4.1 million?

7             Q.   (BY MR. CLEVELAND)         You just said --                   7         A.      He is the expert scammer, and he knew where it

8             A.   Those were --                                                 8    came from.     Exactly, yes, sir.

9             Q.   -- that they were converted into loans.                       9         Q.      But he knew -- I'm asking you:              Did Daniel

10            A.   Those were --                                                 10   Moore, according to you, know that they were loans from

11            Q.   Who authorized that conversion?                               11   KrisJenn that were encumbering Black Duck as opposed to

12            A.   Those --                                                      12   capital contributions?

13                         MR. GERMANY:      Objection; form.                    13        A.      I'm not sure what he thought they were because

14            A.   Those were authorized by the minutes.                All of   14   he knew it was coming from KrisJenn Ranch.                 And KrisJenn

15    those were loans.        Daniel Moore was very aware that the              15   Ranch is not authorized to give any money to Black Duck

16    total amount of the loans was the cost and those were                      16   unless it's done by loan.           And all money that's put into

17    loans from KrisJenn Ranch.           He knew those came from               17   it was added up.        And after it closed, the amount of

18    KrisJenn Ranch.        He knew exactly where that money came               18   those moneys, we'll convert it to the loan instead of

19    from because he wouldn't have gone and asked me to be                      19   having six different loans.

20    part of this deal if he didn't know where the money was.                   20        Q.      Okay.

21    He knew the money was in KrisJenn Ranch because he was                     21                        MR. CLEVELAND:       John, we're going to get

22    part of the scam that beat my family out of the first                      22   the Longbranch assignment from the summary judgment

23    SWD.                                                                       23   exhibits.

24            Q.   And you said that this authorization is in the                24                        MR. MULLER:     Okay.

25    minutes of Black Duck company meeting?                                     25                        THE WITNESS:      Is that part of this

                                                                      Page 203                                                                      Page 204

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 53 of 155

1     deposition?                                                                    1    agreement you signed as we saw earlier.                    This says,
2                             MR. MULLER:     What am I looking for, Tim?            2    "Whereas, as a consequence of Moore's and Borders'
3                             MR. CLEVELAND:        It's the Longbranch              3    claims to any profits generated by use of the Property
4     assignment.        It's in the -- in that summary judgment                     4    in perpetuity as well as the Guadalupe County Suit and
5     binder you have.                                                               5    the Shelby County Suit" --
6                             MR. MULLER:     Tell me which one it is.               6            A.      Well, I'm not on the right -- I've got --
7                             MR. CLEVELAND:        It's Exhibit 8 in that           7    here's what I have, Exhibit 8, Longbranch Assignment.
8     binder, and it's going to be Exhibit 12 to this                                8    That's what you're asking me to get?
9     deposition.                                                                    9            Q.      Yes.     We're going to get to that in a minute.
10                            MR. MULLER:     Okay.                                  10   I'm asking you to look back at Exhibit 9.                    It should be
11                            (Exhibit 12 marked.)                                   11   on your screen.
12            Q.      (BY MR. CLEVELAND)         All right.         Oh, you know     12           A.      I didn't hear.        What do you need, Tim?
13    what?        Actually, before we go to Exhibit 12, I need to                   13                           MR. MULLER:       He wanted to look at 9
14    ask you about Exhibit 9 again Mr. Wright.                                      14   again.
15                            We talked earlier about whether TCRG                   15           A.      Oh, you --
16    accused you of fraud.           Do you remember those questions?               16           Q.      (BY MR. CLEVELAND)           9 again.
17            A.      (Inaudible).                                                   17           A.      -- were through with it, and now you want to
18                            MR. CLEVELAND:        He's on mute.       Hello?       18   go back to it.           Okay.
19            A.      You can go back and have the court reporter                    19                           MR. MULLER:       Back it up.      I made a mess
20    read that again --                                                             20   of the exhibits.           Give me a second, Tim.
21            Q.      (BY MR. CLEVELAND)         Hold on.         You were --        21                           Exhibit 9 from the MSJ or Exhibit 9 from
22    Mr. Wright, you were on mute.                 Can you hear me now okay?        22   this deposition?
23            A.      Yes, I can hear you.                                           23                           MR. CLEVELAND:        Exhibit 9 in this
24            Q.      Okay.     I'm going to focus on this highlighted               24   deposition, the TCRG settlement.
25    paragraph of Exhibit 9.            It's -- and this is an                      25                           MR. MULLER:       The TCRG assignment.      Which

                                                                         Page 205                                                                      Page 206

                                    Veritext Legal Solutions                                                          Veritext Legal Solutions
                                         800-336-4000                                                                      800-336-4000




1     is that from the MSJ?                                                          1    wait.        TCR- --
2                             THE WITNESS:      Was that 14 or 13?         It must   2                            (Unreportable crosstalk.)
3     be 14.                                                                         3            Q.      And its Manager, Larry Wright.
4                             MR. MULLER:     No.     That's an e-mail chain.        4            A.      Okay.     Okay.     Perfect.       Yeah.
5             A.      It was the settle -- you want the settlement                   5            Q.      Larry Wright is referring to you, right?
6     agreement, Tim?                                                                6            A.      Yes.     Yes.     Yeah.
7             Q.      (BY MR. CLEVELAND)         It's right on the screen            7            Q.      You were accused of, quote, misrepresenting
8     right now.                                                                     8    the property and failing to disclose Moore's and
9                             MR. CLEVELAND:        I e-mailed -- I think I          9    Borders' alleged interest in the property, weren't you?
10    e-mailed it to you, John.                                                      10                           MR. MULLER:       Objection; form.
11            A.      Okay.     I have it.      I have it.         I have it.        11           A.      Was I what?
12            Q.      (BY MR. CLEVELAND)         Okay.         It says, "Whereas,    12           Q.      (BY MR. CLEVELAND)           Does this say that TCRG
13    as a consequence of Moore's and Borders' claims to any                         13   accused you of --
14    profits generated by use of the Property in perpetuity                         14           A.      They refused --
15    as well as the Guadalupe County Suit and the Shelby                            15           Q.      -- misrepresenting things?
16    County Suit, TCRG refused to incur any additional costs                        16           A.      No, they didn't.          They refused to incur any
17    to develop the Northern Water Project."                                        17   additional costs to develop the Northern --
18                            Have I read that right so far?                         18           Q.      Right.
19            A.      I -- I read, "Whereas, as a consequence of                     19                           (Unreportable crosstalk.)
20    Moore" -- "Moore's and Borders' claims" -- okay.                               20           Q.      And then do you see right here where it says,
21            Q.      Okay.     And then it says -- referring to TCRG,               21   "accused Black Duck and its Manager, Larry Wright"?                     Do
22    then it says right here where my marker is, "accused                           22   you see that?
23    Black Duck and its Manager, Larry M. Wright."                      That's      23           A.      Yeah.     But it's saying Black -- it's saying
24    you, right?                                                                    24   that Borders and -- and Moore are accusing Black Duck.
25            A.      Wait, wait, wait.         "Accused Black Duck" -- so           25   That's what that means.

                                                                         Page 207                                                                      Page 208

                                    Veritext Legal Solutions                                                          Veritext Legal Solutions
                                         800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 54 of 155

1             Q.   Oh, so your testimony is this highlighted                     1         Q.    -- that that does not refer to a demand --

2     paragraph here refers to Moore and Borders' claim of --                    2    hold on.   Let me finish.       Is it your testimony that this

3             A.   Yeah, they're the ones that are claiming it,                  3    does not refer to a demand by TCRG and a threat by TCRG

4     not TCRG.                                                                  4    to sue you, sir?

5             Q.   Okay.                                                         5         A.    Oh, no.     They -- they're -- but they're making

6             A.   They never --                                                 6    claim that Moore and Borders made that claim, and that's

7             Q.   What's the TC- -- TCRG demand?                                7    what that means.

8                          (Unreportable crosstalk.)                             8         Q.    Okay.     So why is it called the TCRG Demand

9             A.   Their -- their -- Moore and Borders are                       9    instead of the Wright and -- well, the Moore and Borders

10    claiming that they have a percentage of the project, and                   10   Demand?

11    TCRG says, well, whether they do or don't, we're not                       11        A.    It's the TCRG demand made upon by Moore and

12    going to incur anymore additional costs.                                   12   Borders.

13            Q.   So you're saying this paragraph is not                        13        Q.    Okay.

14    referring at all to TCRG accusing you of misrepresenting                   14        A.    That's what that means.

15    the property and failing to disclose --                                    15        Q.    That's your testimony?

16            A.   Oh, no.     They never accused me of                          16        A.    We're the ones that put this together.         We're

17    misrepresenting.        They --                                            17   not going to put there that -- we're not going to read

18            Q.   Okay.                                                         18   that there's any fault between us and TCRG.          There is

19            A.   They all think it's Moore and Borders that did                19   another meeting from this whole purpose, and that was

20    the claims and that they're wrong.                                         20   the settlement purpose so that there wouldn't be any

21            Q.   Okay.     So is this -- and then it says, "made               21   problem.

22    demand against and threatened to sue Black Duck, KJ                        22        Q.    Okay.     All right, sir.

23    Ranch, and Wright," calling it the TCRG Demand.                            23                      Now we can turn to the Longbranch

24                         Is your testimony --                                  24   assignment.     This is Exhibit 12 that I've put in front

25            A.   Yes.     That's what --                                       25   of you, Mr. Wright, which is the --

                                                                      Page 209                                                               Page 210

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000




1             A.   I have 8 and 9.                                               1         Q.    Can you see this --

2             Q.   I think you're looking at summary judgment 8,                 2                       THE WITNESS:      Do we have --

3     which is also Exhibit 12 to your deposition.                               3         Q.    (BY MR. CLEVELAND)         -- screen and the document

4             A.   We don't have an Exhibit 12.             We have              4    I have up here, sir?

5     Exhibit 8 and Exhibit 9.                                                   5         A.    I can see that, yes.

6                          MR. MULLER:     Let me get there.                     6         Q.    Okay.     The Longbranch assignment is

7                          MR. CLEVELAND:       John, I'm looking for the        7    Exhibit 12.     Do you have the Longbranch assignment in

8     Longbranch assignment.         It's probably Exhibit 8 to the              8    front of you?

9     summary judgment evidence, which may be what he's                          9         A.    I have Exhibit 8, Longbranch assignment.

10    looking at.                                                                10        Q.    Okay.

11                         MR. MULLER:     Yes.      Give me a second.           11        A.    See right here?

12    It's around here somewhere.                                                12        Q.    What was the purpose of the Longbranch

13                         THE WITNESS:      It is Exhibit 8.                    13   assign- -- of the Longbranch Energy/Black Duck

14                         MR. MULLER:     Okay.      You've got it right        14   Properties agreement that's in front of you, sir?

15    there.                                                                     15        A.    What was the purpose?

16                         THE WITNESS:      Yeah.     Exhibit 8, I have         16        Q.    Yes, sir.

17    that.                                                                      17        A.    You're asking me what the purpose is.         Is that

18            Q.   (BY MR. CLEVELAND)         You have the Longbranch            18   a joke?

19    assignment in front of you, sir?                                           19        Q.    No, it's not.      What was the purpose of it?

20            A.   Yes, I do.                                                    20        A.    Well, the purpose of it is that it's a

21            Q.   Okay.     And that's -- I'm telling you what I'm              21   document that spells out the -- what Darin Borders

22    mark- -- that is what I'm marking as Exhibit 12 to your                    22   agreed to do with Black Duck.

23    deposition, as you can see by the tab on the screen                        23        Q.    Okay.     And what did Black Duck get out of this

24    share.                                                                     24   agreement, sir?

25            A.   Yeah, we don't have that.                                     25        A.    We got the contract.

                                                                      Page 211                                                               Page 212

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 55 of 155

1             Q.   To acquire the -- the right-of-way?                        1         A.     -- to be said in that document.

2             A.   Right.      We got -- we got the assignment from           2         Q.     Okay.     Thank you.

3     the Express Pipeline.          We didn't get anything --                3                        So do you see that that assignee, this

4             Q.   Okay.                                                      4    term, is referring to Black Duck in this agreement?              Do

5             A.   -- from Darin Borders.                                     5    you see that, sir?

6             Q.   Okay.      And as of the time of this agreement,           6         A.     I see that, yes.        Yes, that is correct.

7     you and Mr. Moore's entity -- I'm sorry -- KrisJenn                     7         Q.     Okay.     And now let's look at paragraph 1 in

8     Ranch and Mr. Moore's entity, you-all were the 50/50                    8    Consideration.       Are you there with me, sir?

9     owners of Black Duck, right?                                            9         A.     Paragraph 1.      Okay.      I see it.

10            A.   He owned 50/50 of Black Duck, yes, sir.                    10        Q.     It says, "Assignor" -- and that's Longbranch

11            Q.   Okay.      And I want to focus on --                       11   Energy, right?

12            A.   Well, I don't know if he --                                12        A.     That is correct.

13            Q.   -- paragraph --                                            13        Q.     "Shall be paid 20 percent (Net Profits Share)

14            A.   You know, we -- we're still waiting on                     14   of the Net Profits from Assignee or its successors or

15    discovery.     We're not 100 percent sure of that.               We     15   assigns during the period of time beginning on the date

16    think that he was 50/50 with Darin Borders when he made                 16   of first written above (the Period)."

17    this agreement because we do know he played both sides                  17                       Did I read that correctly?

18    of the game.         That was his scam.                                 18        A.     You read it correctly.

19            Q.   Okay.                                                      19        Q.     What does "or its successors and assigns" mean

20            A.   We do have documents --                                    20   in that paragraph?

21            Q.   So --                                                      21                       MR. MULLER:     Objection; form.

22            A.   -- where he -- where he did -- where he was                22        A.     The document speaks for itself.

23    part of the purchase from the Express Pipeline as Darin                 23        Q.     (BY MR. CLEVELAND)         Well, I'm asking you:

24    Borders' partner.         I was nowhere --                              24   What does "or its successors or assigns" mean in

25            Q.   Okay.                                                      25   paragraph 1?

                                                                  Page 213                                                                 Page 214

                                Veritext Legal Solutions                                                     Veritext Legal Solutions
                                     800-336-4000                                                                 800-336-4000




 1            A.   It means what it says.          It speaks for itself.      1         A.     We stand by what the document says.

 2    The document speaks for itself.                                         2         Q.     Can you tell me anything about what Black Duck

 3            Q.   So this agreement is binding on --                         3    intended other than we stand by the document?

 4            A.   It would be -- I don't know who it's binding               4         A.     That's all I can think of at this moment.

 5    on.                                                                     5         Q.     Okay.     Do you agree that successors and

 6            Q.   Is it --                                                   6    assigns is pleural; it's not singular?

 7            A.   It speaks for itself.                                      7         A.     I don't know.      I'd have to -- my attorney

 8            Q.   Is this agreement binding --                               8    would have to advise me on that.

 9            A.   We can --                                                  9         Q.     Okay.

10            Q.   -- on the suc- -- is this agreement binding on             10        A.     I guess --

11    the successors and assigns of Black Duck?                               11        Q.     But your -- but your testimony -- but your

12            A.   We don't know because it -- it -- we're                    12   testimony is that the net profits under this -- I'm

13    waiting on the courts to rule on that.               It means what it   13   sorry.    Is your testimony that Longbranch only got a

14    says.                                                                   14   20 percent share of the net profits of Black Duck by

15            Q.   Okay.    What did you intend when you agreed to            15   this agreement?

16    this phrase, "or its successors or assigns"?                            16        A.     My -- my --

17            A.   I relied on the attorney that represented                  17                       MR. MULLER:     Objection; form.

18    Black Duck at that time, Mr. Pigg.                                      18        A.     My -- my testimony is that this document means

19            Q.   What did you intend when you agreed to this                19   what it means, the plain language.

20    agreement that says, "or its successors and assigns," in                20        Q.     (BY MR. CLEVELAND)         Did you intend to grant

21    paragraph 1?                                                            21   Longbranch Energy a 20 percent net profit share in

22            A.   I agree to what the document says.                         22   anything other than Black Duck the company?

23            Q.   Can you tell me anything else about what Black             23        A.     It would be hard to grant him anything until

24    Duck's intent was by including "or its successors or                    24   we closed on something.        So this -- this was, I guess,

25    assigns" in paragraph 1?                                                25   looking into the future on what might happen.           And we're

                                                                  Page 215                                                                 Page 216

                                Veritext Legal Solutions                                                     Veritext Legal Solutions
                                     800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 56 of 155

1     still -- I think we're waiting on discovery on how                        1          Q.     (BY MR. CLEVELAND)         But was it a mistake in

2     Daniel Moore was part of his company here without ever                    2    this contract?        That's what I'm asking you.

3     telling me that.        And then somewhere along the line, he             3          A.     I don't think so.

4     went and formed a company with Black Duck.                  So we're      4          Q.     Okay.     Did you read this agreement before you

5     still waiting for discovery on that.                  But I'm going to    5    signed it?

6     say that this document stands on its own merit.                  It       6          A.     I read all agreements before I sign them.

7     means exactly what it says.                                               7          Q.     So you read this one too, right?

8             Q.   Did you intend to give a net profit share to                 8          A.     This was back in 2016.           And, yes, I did read

9     Longbranch in anything other than Black Duck when you                     9    it.

10    signed this agreement?                                                    10         Q.     Okay.     And who prepared this document?             Was it

11            A.   This agreement was strictly on a contract that               11   Mr. Strolle or somebody from that law firm?

12    he had with Longbranch.                                                   12         A.     No, sir.

13            Q.   Oh, I understand that.           But you agree that          13         Q.     Do you know who prepared it?

14    assignee is Black Duck and or its successors and assigns                  14         A.     George Pigg prepared it.

15    refers successors and assigns of Black Duck, right?                       15         Q.     Okay.     Now, let's look at paragraph 1(a).

16            A.   I'm having a hard time -- I'm having a hard                  16   Paragraph 1(a) defines what the net profits are.                   Do you

17    time following you.        And I'm not going to agree with you            17   agree with me, sir?

18    because it means what it says, not any more, not any                      18         A.     I'm willing to agree that that is the only

19    less, and --                                                              19   definition used in this document, yes, sir.

20            Q.   Okay.     Was it a mistake that -- to have the               20         Q.     Okay.     And the gross revenues are those

21    phrase "or its successors or assigns" included in                         21   received -- actually received by Black Duck or its

22    paragraph 1?                                                              22   successors or assigns, correct?

23                         MR. GERMANY:      Objection; form.                   23                        MR. GERMANY:      Object -- I'll retract.            Go

24            A.   I think that's standard language on a lot of                 24   ahead.

25    contracts where the --                                                    25         A.     It says exactly what it was supposed to say

                                                                     Page 217                                                                        Page 218

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1     for net profits.        And it gave it --                                 1          A.     You can read it, and I will agree with you.

2             Q.   (BY MR. CLEVELAND)         Which means gross revenues        2          Q.     Okay.     That's what it says right there.

3     ac -- which means gross revenues actually received by                     3    That's the language you agreed to, isn't it?

4     assignee, which is Black Duck, right?                                     4          A.     It says right there, yeah.                I mean, you could

5             A.   It means what it says.           I'm not going to sit        5    ask --

6     here and -- and go back and forth what something means                    6          Q.     Okay.

7     because I relied --                                                       7          A.     -- the question 50 times, and the answer is

8             Q.   Well, this is my chance -- you're a corporate                8    going to be the same.

9     representative today about this agreement, sir.                  And      9          Q.     Where -- where do the --

10    so --                                                                     10                        (Unreportable crosstalk.)

11            A.   Okay.     Well, good.                                        11         Q.     Looking at paragraph 1(a) -- Mr. Wright,

12            Q.   -- I'm entitled to ask you questions about it.               12   looking at paragraph 1(a), what are the gross revenues

13            A.   Yeah --                                                      13   that are the net profits under this paragraph?                   Like,

14            Q.   So --                                                        14   where do they come from?

15            A.   -- as the corporate representative --                        15                        MR. MULLER:     Objection; form.

16            Q.   -- Mr. Wright --                                             16         A.     The gross revenues before closing would be the

17            A.   -- I relied on my attorneys.                                 17   nonrefundable earnest money.

18            Q.   No, I understand.         But, I mean, are you               18         Q.     (BY MR. CLEVELAND)         Yeah.         But what does it

19    worried about this agreement, Mr. Wright?                                 19   say in this paragraph 1(a) about where the gross

20            A.   Not -- not at all.         Not at all.                       20   revenues come from?        Do you see that word "from"?             Can

21            Q.   Okay.     Because it refers to --                            21   you answer that question, sir?

22            A.   Are you?                                                     22         A.     I'm not seeing where it says come from.

23            Q.   -- revenues actually received by assignee or                 23         Q.     You see "from" --

24    its successors or assigns, right?               That's what it says       24         A.     Oh --

25    there?                                                                    25         Q.     -- "the operation, use, maintenance, or sale

                                                                     Page 219                                                                        Page 220

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 57 of 155

1     (including partial sales or conveyances)"?                                        1            Q.      (BY MR. CLEVELAND)         Okay.

2             A.      See, you're putting words into it.                   There's no   2            A.      It means what it means.            I don't know how else

3     way in here where it says come from.                                              3    to do it.        I mean, we wouldn't have put it --

4             Q.      Well, I'm asking you.           Where does the gross              4            Q.      Right.

5     revenues come from on this paragraph?                                             5            A.      -- in here if we didn't --

6             A.      I will read it to you again.                It means exactly      6                            (Unreportable crosstalk.)

7     what it says.           That's the only definition --                             7            Q.      Where -- where we would we look -- where would

8             Q.      And this reflects -- this reflects your intent                    8    we look to -- where would we look, Mr. Wright, to

9     for this agreement, sir; is that true?                                            9    understand your intent for this agreement other than the

10            A.      This -- this represents the agreement.                            10   actual text of this agreement?

11            Q.      Did you intend to bind Black Duck to the words                    11                           MR. MULLER:     Objection; form.

12    in this agreement, sir?                                                           12           A.      I -- you've got to realize, I've never bought

13            A.      I intended for what net profits (a) says it                       13   a pipeline before, and I didn't know the game that

14    says, and that was my intent.                                                     14   Daniel Moore was planning to scam myself and Darin

15            Q.      Okay.     Okay.   And is there any evidence that                  15   Borders.        And my intent was a net profits agreement

16    can better, you know, show us about what your intent was                          16   where everybody could make money.                  And -- and that net

17    for this agreement other than this actual agreement                               17   profit is shown by your client, not me.                      He shows

18    you're looking at in this text?                                                   18   considerable times that he would like to get

19            A.      I'm not the one trying to prevent evidence on                     19   nine-and-a-half million for it.                 And he admitted way

20    a -- on a scam.           I've told the truth, and it means what                  20   before -- way before that I had over 6 million in it.

21    it means.        Your client --                                                   21   He was very aware of it.              And he said, that's

22                            MR. CLEVELAND:       Objection; nonresponsive.            22   3.5 million.        And -- and if you'll read your client's

23            A.      -- is the one -- no, your client --                               23   e-mail that he sent to both Darin and me, he said we

24                            MR. CLEVELAND:       Objection; nonresponsive.            24   would each get 20 percent of that, and you could shut

25            A.      -- (inaudible) was very good.                It --                25   Black down -- Black Duck down.                And that's where you can

                                                                            Page 221                                                                            Page 222

                                    Veritext Legal Solutions                                                               Veritext Legal Solutions
                                         800-336-4000                                                                           800-336-4000




1     find it with your client.             And we provided a copy of                   1    my language.

2     that.        And that's what he -- he wanted to -- he                             2            Q.      Well, Mr. Wright, if you're -- I hear you that

3     explained it and explained it and explained it.                         And       3    you said that the intent of this was for it to be a

4     that's what it meant is that your client is explaining                            4    flip.        If that's the case, why is this agreement binding

5     it without any words you're trying to put in my mouth                             5    on the successors and assigns of Black Duck?

6     now would be his scam, and if he can come up with                                 6                            MR. MULLER:     Objection; form.

7     language that I agreed with his scam, please produce it.                          7            A.      This -- this agreement had to be approved by

8             Q.      (BY MR. CLEVELAND)         Okay.         Well, let me ask it      8    the seller.        The seller would not accept this until

9     a different way.                                                                  9    Darin Borders signed off on it.                 And we have the

10                            MR. CLEVELAND:       And I'll object to                   10   documents were Derick said he was -- as a team, was

11    nonresponsive on that last answer.                                                11   going to move forward to sell this.                      So you could also

12            Q.      (BY MR. CLEVELAND)         Why did you agree to                   12   ask Darin Borders that question too.                      We have the

13    this -- why did you agree to paragraph 1(a) in the                                13   e-mails --

14    Longbranch assignment, Mr. Wright?                                                14           Q.      (BY MR. CLEVELAND)         Well --

15            A.      I was -- I was reading one day, and I read all                    15           A.      -- where he -- he went to them on this

16    the way through to where I signed it.                      This was a --          16   document and said, "Do y'all approve it?"                      And the

17    this was a very good agreement for all parties.                         And all   17   seller approved it too.

18    parties, all they wanted to do was flip it.                      And Daniel       18           Q.      Okay.     But if it was only intended, according

19    Moore, he had five or six buyers and the -- and people                            19   to you, to be a flip, why is it binding on the

20    talking into doing this.             And he also said all I'd have                20   successors and the assigns of Black Duck?

21    to put up was $25,000.w            And then I had to put up                       21                           MR. MULLER:     Objection; form.

22    another 25,000.           Then I had to put up another 75,000 and                 22           A.      The document speaks for itself.

23    had to put up another 400, another 400 while he scammed                           23                           MR. CLEVELAND:       Objection; nonresponsive.

24    and scammed and scammed.             So I don't know -- you keep                  24           Q.      (BY MR. CLEVELAND)         If this was intended to be

25    asking me whether there might be some language.                         That's    25   a flip, why is it binding on the successors and assigns

                                                                            Page 223                                                                            Page 224

                                    Veritext Legal Solutions                                                               Veritext Legal Solutions
                                         800-336-4000                                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 58 of 155

1     of Black Duck?                                                             1    nonresponsive after "nowhere in here is there anything

2                        MR. MULLER:     Objection; form.                        2    about a flip."

3          A.    It's -- the document speaks for itself.                         3            Q.      (BY MR. CLEVELAND)         Mr. Wright, you said

4          Q.    (BY MR. CLEVELAND)         So as the corporate                  4    that -- did you say that Darin Borders and Longbranch

5     representative here to testify today, you can't answer                     5    required for this agreement to binding on the successors

6     that question for me other than to say, "The document                      6    and assigns?

7     speaks for itself"?                                                        7            A.      I did not say that.          I said the document

8                        MR. MULLER:     Objection; form.                        8    speaks for itself.

9          A.    It speaks for itself.                                           9            Q.      Okay.     Why are all three of the -- of yours,

10         Q.    (BY MR. CLEVELAND)         Do you agree with me that            10   Mr. Cohle, and Mr. Moore's signature on this Longbranch

11    what you're describing a flip and something that binds                     11   assignment that I put up?

12    the successors and assigns of Black Duck are two                           12           A.      We were the managers of Black Duck.

13    inconsistent things?                                                       13           Q.      Okay.     And so -- and that's why all three of

14         A.    The document speaks for itself.              Nowhere in         14   you signed?

15    here do I see that document talks about a flip.                  Talk to   15           A.      Well, it -- it says Black Duck Properties,

16    your client about --                                                       16   manager, manager, manager, and we were the three

17         Q.    Okay.                                                           17   managers.        Well, I don't know why --

18         A.    -- the flip.      He played both --                             18           Q.      Okay.

19         Q.    Okay.                                                           19           A.      -- Frank Moore put manager by his name of --

20         A.    -- sides of the game; your client did.                          20           Q.      Why did all three of you sign this

21         Q.    Okay.                                                           21   agreement -- why did all three of you sign this

22         A.    Ask him how he was going to flip Darin                          22   agreement and you were able to sign the loan documents

23    Borders.                                                                   23   for the KrisJenn loan to Black Duck?

24         Q.    Okay.                                                           24           A.      Okay.     You're -- you're jumping back and forth

25                       MR. CLEVELAND:       I'll object as                     25   on me, and I'm getting confused.                  You'll have to go back

                                                                  Page 225                                                                               Page 226

                               Veritext Legal Solutions                                                             Veritext Legal Solutions
                                    800-336-4000                                                                         800-336-4000




1     and look at my previous answers with the court.                  And       1            A.      All these documents stand for themselves.

2     those are the --                                                           2            Q.      Okay.     Why do you keep giving that answer?

3          Q.    Well --                                                         3            A.      All documents stand for themselves.

4          A.    -- answers that I stand by.                                     4            Q.      Why do you keep giving that answer, sir?

5          Q.    I have not asked you this question before.                      5                            MR. MULLER:     Objection; form.

6                        Why did all three of you sign this                      6            Q.      (BY MR. CLEVELAND)         Sir?

7     Longbranch assignment and only you were required to sign                   7            A.      I'll -- I'll -- I can keep answering that till

8     these alleged loan documents in KrisJenn Ranch to Black                    8    dark.        The document stands for itself.

9     Duck that encumbered Black Duck with millions of dollars                   9            Q.      Are you going to show up to the trial of this

10    of debt?                                                                   10   case and claim that an e-mail you wrote doesn't really

11         A.    I'll have to go back and look at those                          11   mean what you said in the e-mail?

12    documents to see.      But I would think that it had                       12           A.      Well --

13    something that would be about a year and a half later                      13                           MR. MULLER:     Objection; form.

14    and Daniel Moore traveling back to South Carolina.                         14           A.      -- at the trial -- at the trial, maybe we will

15    Daniel Moore gave up on this deal going through.                  That's   15   have discovered discovery that y'all haven't presented

16    why he left.     He came up with some excuse, his                          16   yet and -- and change our minds.                  We hold that right for

17    assignments.     And I was just curious.            Was that a             17   the trial.

18    university that assigned him or was that a bank that                       18           Q.      (BY MR. CLEVELAND)         Okay.         Well, are you going

19    assigned him to Texas for two years?                                       19   to keep this position at trial of the documents speak

20         Q.    Okay.     So you don't know why all three of you                20   for themselves or are you going to change that position,

21    signed this and only you signed these loan documents                       21   because I need to know now?

22    from KrisJenn to Black Duck?                                               22           A.      Right now, the documents speak for themselves.

23                       MR. MULLER:     Objection; form.                        23   There's three other people --

24         A.    The documents stand for themselves.                             24                           (Unreportable crosstalk.)

25         Q.    (BY MR. CLEVELAND)         Anything else?                       25           Q.      But you might change -- you might change that

                                                                  Page 227                                                                               Page 228

                               Veritext Legal Solutions                                                             Veritext Legal Solutions
                                    800-336-4000                                                                         800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 59 of 155

1     view as we get closer to trial?                                             1            Q.   Well, I -- I'm here to ask you the questions.

2          A.     There's four other people on there.                 Why don't   2    The answer is either you can explain it to me.            You can

3     you ask them what they think it means.                  I think it          3    say I don't know.        What's your answer?

4     means --                                                                    4            A.   That -- that's going to be something I'm still

5          Q.     We will.                                                        5    waiting on the attorneys to explain to me.            But there is

6          A.     -- what it says.                                                6    a difference I've been told, but I haven't gotten final

7          Q.     We will.                                                        7    counsel on that.

8          A.     Good.     Good.     Good.                                       8            Q.   Sir --

9          Q.     Now --                                                          9            A.   As soon as I get final counsel on that, I'd be

10         A.     Good.                                                           10   glad to tell you.        But I'm sure you already know the

11         Q.     -- Mr. Wright, do you agree that a 20 percent                   11   answer or you wouldn't be asking.

12    net profit interest is a significant interest as it's                       12           Q.   Well, this is my chance to take your

13    defined in this Exhibit 12?                                                 13   deposition.     What's the difference between --

14                        MR. GERMANY:        Objection; form.                    14           A.   I don't know.

15         Q.     (BY MR. CLEVELAND)           Sir?                               15           Q.   -- the Longbranch assignment and the DMA

16         A.     Repeat the question.                                            16   assignment?

17         Q.     Well, let me ask a different question.                          17           A.   I don't know the answer yet.

18                        You're aware that there's a DMA -- there's              18           Q.   Okay.

19    a DMA agreement that grants DMA Properties a 20 percent                     19           A.   My counsel is ready --

20    net profit interest just like the Longbranch assignment?                    20           Q.   Okay.

21    Do you agree?                                                               21           A.   -- for that.      And they'll be ready --

22         A.     No.                                                             22           Q.   Okay.

23         Q.     Okay.     What are the differences between the                  23           A.   -- to give me their answer on that in trial,

24    Longbranch assignment and the DMA assignment?                               24   we hope.

25         A.     That's not up for me to educate you.                            25           Q.   Okay.     Has Daniel Moore ever accused you of

                                                                      Page 229                                                                  Page 230

                                Veritext Legal Solutions                                                          Veritext Legal Solutions
                                     800-336-4000                                                                      800-336-4000




1     making false representations of facts to third parties?                     1            Q.   Well, but to the best of your knowledge, tell

2          A.     Not that I'm aware of.                                          2    me who he is.

3          Q.     Do you remember when he accused you of doing                    3            A.   He's someone that contacted me through a

4     that in negotiations related to the right-of-way?                           4    contact in Oklahoma City about doing some type of

5          A.     I do -- I don't remember.                I'm sure -- I'm        5    purchase, a merger with the Express Pipeline.

6     sure Daniel Moore is going to remember what he remembers                    6            Q.   And, Mr. Wright, did you disclose to Daniel

7     because he would never shut up talking.                  So I don't know    7    Moore any of your correspondence with John Terrill with

8     how he remembers anything.                                                  8    respect to the right-of-way while Mr. Moore was still

9          Q.     Okay.                                                           9    involved with Black Duck?

10                        MR. CLEVELAND:        Let's take a ten-minute           10           A.   Yes, sir, I did.

11    break, John.      I'm going to get some new exhibits ready                  11           Q.   Was -- did you keep Mr. Moore apprised of your

12    to go.                                                                      12   negotiations to potentially sell the right-of-way to

13                        MR. MULLER:     Okay.        Sounds good.               13   TCRG?

14                        MR. CLEVELAND:        Thanks.                           14           A.   Yes, I did.

15                        THE VIDEOGRAPHER:           Going off the record.       15           Q.   And did you do that through e-mail, text

16    The time is 4:04 p.m.                                                       16   message?     How did you do that?

17                        (Break from 4:04 p.m. to 4:23 p.m.)                     17           A.   E-mail.

18                        THE VIDEOGRAPHER:           We'll mark this as the      18           Q.   Okay.     And so --

19    beginning of file 3.          Back on the record.          The time is      19           A.   We provided it.        It will be going out before

20    4:23 p.m.                                                                   20   the --

21         Q.     (BY MR. CLEVELAND)           Mr. Wright, are you ready          21           Q.   And so --

22    to continue?                                                                22           A.   -- deadlines are due.

23         A.     Sure.                                                           23           Q.   And I -- okay.        And so I think the -- the

24         Q.     Who is John Terrill?                                            24   right-of-way was sold to the TCRG entity in, I think,

25         A.     I think he is a mystery man.                                    25   late March 2018.        Does that sound about right to you?

                                                                      Page 231                                                                  Page 232

                                Veritext Legal Solutions                                                          Veritext Legal Solutions
                                     800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 60 of 155

1             A.      The documents speak for themselves.                            1    about your discussions with John Terrill and TCRG

2             Q.      But does that -- I mean, I'm not trying to                     2    related to the right-of-way.

3     trick you.        Does that -- you know, spring of 2018 sound                  3            A.      I didn't talk to him at all about TCRG.

4     about right when that transaction occurred?                                    4            Q.      Okay.     Tell me in your own words how you kept

5             A.      Trickery or not, the documents speak for                       5    Mr. Moore updated, if at all, about your correspondence

6     themselves.                                                                    6    with John Terrill related to the right-of-way.

7             Q.      Okay.      But is your testimony that you kept                 7            A.      I sent him a full e-mail on the full details

8     Daniel Moore fully informed of your correspondence with                        8    of the e-mail, and he wasn't interested in hearing it

9     John Terrill and TCRG related to the right-of-way?                             9    because he had his own entity.                He was in a race to get

10                             MR. MULLER:       Objection; form.                    10   out of Black Duck so he could make his own deal.                    And so

11            A.      Fully -- fully informed would be a tough                       11   he didn't listen --

12    question because he didn't care what I had to say.                             12           Q.      Okay.

13            Q.      (BY MR. CLEVELAND)             And what's the basis of         13           A.      -- to it, and even on the e-mails said that's

14    that statement?                                                                14   all nonsense.           Of course, Darin Borders, said, "Oh, I

15            A.      Well, he never shuts up when he talks on the                   15   like your deal.           Get me more information."

16    phone.                                                                         16           Q.      Okay.     Well, let me -- let me back up.           In

17            Q.      He never what?                                                 17   August of 2017, that's when Black Duck acquired the

18            A.      He never -- he never shuts up.                                 18   right-of-way.           And so after that happened, what was your

19            Q.      Oh, never shuts up.             So you're saying he's --       19   strategy, if any, Mr. Wright, related to that asset?

20    he's talkative.                                                                20           A.      I am not sure really what you're talking to,

21                             Okay.    But --                                       21   but I -- I'd have to go back and look at my notes.                       But

22            A.      It was impossible to talk to Daniel Moore                      22   I gave -- I continued to give Daniel an opportunity to

23    because it was a one-sided --                                                  23   sell the right-of-way.            And Darin Borders jumped in.

24            Q.      But describe -- describe for me, sir, in your                  24   And Daniel tried to keep a coordination on selling it.

25    own words how you kept Mr. Moore updated, if at all,                           25   But at the same time, I explained to them that I have to

                                                                         Page 233                                                                          Page 234

                                    Veritext Legal Solutions                                                            Veritext Legal Solutions
                                         800-336-4000                                                                        800-336-4000




 1    pay 17 percent a month to keep the note going.                      And they   1            A.      I'm sorry?

 2    didn't seem too worried about that because always next                         2            Q.      Once Black Duck owned the right-of-way, was

 3    month, he'd have it sold; next month, he'd have it sold.                       3    your strategy to develop it or sell it as soon as

 4    And he knew that that was a huge expense running                               4    possible?        What were your plans for it?

 5    monthly.        But Daniel Moore did try to sell it.                And I      5            A.      You'll have to ask your client that.              I gave

 6    gave him a three-month or four-month deadline to come up                       6    him permission to sell it.              And he continued working

 7    with some type of offer.                                                       7    with three or four clients.               We have since found out

 8            Q.      And you're saying -- when you say, "sell it,"                  8    that he was working them against each other and not

 9    you mean sell the right-of-way?                                                9    involving Darin Borders or myself.

10            A.      Well --                                                        10           Q.      Okay.     Well, when you say Mr. Moore was

11                            MR. MULLER:     Objection; form.                       11   involved with three or four clients, what are you

12            A.      You -- you know your definition is -- is                       12   talking about?

13    definitely wrong, and that's the whole problem --                              13           A.      Well, you'd have to ask him.

14            Q.      (BY MR. CLEVELAND)         Okay.         I'm just trying to    14           Q.      Well --

15    understand what you said when you said you gave Daniel                         15           A.      He never told me --

16    Moore three months to sell it or something along that                          16           Q.      -- you just said the words.              I'm asking what

17    line.        What did you mean by that?                                        17   you meant.

18            A.      Sell Express Pipeline and the ROW.                             18           A.      He never told me who they were.              And then when

19            Q.      Okay.                                                          19   he would tell me who they were, he absolutely -- you'll

20            A.      If it had been up to Daniel Moore --                           20   see in every e-mail, it says, "Please do not talk to

21            Q.      And --                                                         21   them.        You'll ruin the deal."          E-mail after e-mail

22            A.      -- he couldn't have sold it in ten years.                      22   says --

23            Q.      Okay.     So --                                                23           Q.      Okay.

24            A.      Which I --                                                     24           A.      -- "Do not talk to them.            You'll ruin the

25            Q.      Once Black Duck owned the right-of-way --                      25   deal."

                                                                         Page 235                                                                          Page 236

                                    Veritext Legal Solutions                                                            Veritext Legal Solutions
                                         800-336-4000                                                                        800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 61 of 155

1            Q.   Do you think Mr. Moore shared your desire to,                   1    he wanted to get out of Black Duck so he could negotiate

2     you know, make the right-of-way a profitable venture for                    2    a better deal for himself to be their manager.

3     Black Duck?                                                                 3           Q.     Okay.     And did you negotiate Mr. Moore --

4            A.   It's hard to say because he offered me a                        4    Mr. Moore's departure from Black Duck?

5     million-and-a-half dollars 30 days before I closed not                      5           A.     No, I did not.        He did.       He said that would be

6     to close.     And I should have figured out then what the                   6    the only condition he would leave by.

7     scam was.                                                                   7           Q.     Okay.     Did you ever take legal action to try

8            Q.   Well, what -- what's the scam according to                      8    to just kick Daniel out of Black Duck?

9     you?                                                                        9           A.     I didn't want him to leave.

10           A.   He had -- he said that the people will pay you                  10          Q.     Why -- why not?

11    the million-and-a-half.        And I said, "Great.           Let's do       11          A.     Because if he's going to try to sell it, it

12    it.    Give me my money back and the million-and-a-half,"                   12   would be better him being involved trying to sell it as

13    because I only had a million-two in it.                 He said, "Oh,       13   a partner of Black Duck.

14    no problem.     I'll get you the money.              But it'll take         14          Q.     Okay.     And is that why you struck the deal

15    nine months after they close."            And I said -- and that's          15   with DMA Properties that you did to try to keep Daniel

16    when I said, "Here we go again, Mr. Moore.                 You've got       16   involved to assist with the sale of the right-of-way?

17    all these buyers, and now you have a buyer that'll even                     17                         MR. MULLER:     Objection; form.

18    give me a million-and-a-half dollars.                 Tell me who it is     18          A.     No, that is not.

19    and when they'll pay it."         And then he went quiet again              19          Q.     (BY MR. CLEVELAND)         Why did you grant DMA

20    and then came up with a new buyer the week afterwards                       20   Properties a 20 percent net profits interest --

21    when he figured out that I wasn't going to go for that.                     21          A.     He said he wanted out and that was the only

22           Q.   Okay.     What led to the agreement for Daniel                  22   way he would do it.         He said, "You've already granted

23    and his entity to leave Black Duck?                                         23   that to Darin Borders, and it's the same agreement."                  I

24           A.   He -- he was involved with a buyer from                         24   said, "Will you please tell me one more time what this

25    Dallas/Fort Worth.       And it's to our understanding that                 25   agreement means?"         And he spelled it out in an e-mail

                                                                    Page 237                                                                           Page 238

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000




1     exactly what the agreement meant.              And I said, "If              1           Q.     Okay.

2     that's what the agreement means and that's only what the                    2                          (Exhibit 18 marked.)

3     agreement means, you can have your wish."                 And that --       3                          MR. CLEVELAND:       John, I'm going to be

4            Q.   Okay.                                                           4    referring to what is Exhibit 20 in the summary judgment

5            A.   -- agreement --                                                 5    exhibit.      And it's Exhibit 18 for this deposition.              And

6            Q.   And did --                                                      6    that's the DMA agreement, okay?

7            A.   And that agreement is part of the documents.                    7                          MR. MULLER:     Okay.       Which one is it

8     That's -- that's the $9.5 million that -- that you tried                    8    again?      What number?

9     to get me on, on the bankruptcy with Ron Smeberg, if                        9                          MR. CLEVELAND:       It's Exhibit 20 in the

10    you'll remember when you asked me what the value of the                     10   summary judgment exhibits, but it's going to be

11    pipeline was, and it said 9.5 million.                 And that's where     11   Exhibit 18 for this deposition.

12    I said I never said that.         It had to be corrected -- the             12                         MR. MULLER:     Hey, I'm sorry.       I moved the

13    only one that ever said it was worth 9.5 million was                        13   exhibits to the other room.             Can I put you on hold for

14    Daniel Moore.       And he said -- he said, "You have                       14   just one minute?

15    6 million in it.       Let's assume you sell it for                         15                         MR. CLEVELAND:       Yes.

16    9.5 million.     That is a $3.5 million profit for Darin                    16                         MR. MULLER:     Okay.       Good to go.   20, you

17    Borders and myself.       We each get 20 percent of                         17   say?

18    three-and-a-half-million dollars."              And I said, "Okay.          18                         MR. CLEVELAND:       Yeah, 20 in that binder.

19    And what do I have to do after that?"                 He said, "Well,       19   And this is Exhibit 18 for the deposition.                 And this is

20    after that's done, you can shut Black down -- Duck down                     20   the DMA Properties agreement with Black Duck Properties.

21    because it has no more effect on this transaction."                   And   21          Q.     (BY MR. CLEVELAND)         Do you have that in front

22    I said, "That is the entire transaction?"                 And he -- in      22   of you, Mr. Wright?

23    that e-mail, it spells it out perfect.                 That was his         23          A.     Yes, I do.

24    language, his statement.         And I said, "If that's what it             24          Q.     Okay.     And this is the agreement where DMA

25    means, I -- then you can -- I'll grant you your wish."                      25   Properties received the 20 percent net profit interest,

                                                                    Page 239                                                                           Page 240

                                Veritext Legal Solutions                                                           Veritext Legal Solutions
                                     800-336-4000                                                                       800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 62 of 155

1     correct?                                                               1         A.      We put it to my attorney, and he looked at it
2             A.   Yes.                                                      2    and said it's close to the same agreement, that he's
3             Q.   And the date of this agreement is                         3    asking for the same thing.
4     February 7th, 2018, as I've highlighted here, correct?                 4         Q.      But my question is:             Did you read this before
5             A.   Yes.                                                      5    you signed it?
6             Q.   And why did Black Duck Properties and you, on             6         A.      I read everything before I sign it, Tim.
7     its behalf, agree to this document with DMA Properties?                7         Q.      So did you read this agreement before you
8             A.   Because he said that I had approved -- that               8    signed it?
9     was the document we approved with Darin Borders and if I               9         A.      I read every agreement before I sign it, Tim.
10    would honor the same agreement.              And the agreement still   10        Q.      Well, so the answer to my question is yes
11    stands by its fact even though he -- he did do an e-mail               11   then; is that right?
12    trying to explain the difference.               But he -- he used      12        A.      I read every agreement before I sign it.
13    presumptions, which are bad for everything.                            13                         MR. MULLER:       So the answer to the
14            Q.   Okay.     And --                                          14   question is yes?
15            A.   He used --                                                15        Q.      (BY MR. CLEVELAND)             Including this one?
16            Q.   -- Longbranch --                                          16        A.      Oh, well -- yes.
17            A.   Yeah, he used a presumption on the                        17        Q.      Okay.      Thank you.
18    nine-and-a-half million.           I never came up with that or        18                         Now, paragraph 1 is Consideration.                Why
19    agreed to that --                                                      19   did you agree to bind Black Duck or its successors and
20            Q.   Okay.                                                     20   assigns, sir, in paragraph 1?
21            A.   -- on any basis, yeah.                                    21        A.      Because it's the same as in the Longbranch
22            Q.   Okay.     And, Mr. Wright, did you -- similar to          22   agreement.
23    the Longbranch assignment, did you read this document,                 23        Q.      Any other reason?
24    the agreement, before you signed it on behalf of Black                 24        A.      It's identical.
25    Duck?                                                                  25        Q.      Is there any other reason?

                                                                  Page 241                                                                        Page 242

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000




1             A.   It's identical to the Longbranch agreement.                1        A.      -- describe ROW.

2             Q.   Okay.     Is there any other reason?                       2        Q.      Okay.     But this net profits interest in the

3             A.   It's identical to the Longbranch agreement.                3   DMA agreement only relates to a sale of the P-21 or

4     That's the only reason.                                                 4   Express Pipeline.        Is that what you're saying?

5                          MR. CLEVELAND:       Object --                     5        A.      Yes, sir.

6             Q.   (BY MR. CLEVELAND)         That's the only reason.         6        Q.      Okay.     And what's that based on?

7     Okay.                                                                   7        A.      It's what it says.

8                          Now, did you -- is your testimony that             8        Q.      Okay.     Okay.   And you see paragraph 1(b) here

9     like the Longbranch assignment, that your intent for the                9   that I just highlighted?

10    DMA agreement was to be a flip?                                        10        A.      Correct.

11            A.   That was done after we closed it.            And the      11        Q.      That's the -- that's the same paragraph 1(b)

12    Longbranch agreement was an assignment that listed the                 12   as from the Longbranch assignment, right?

13    net profits.        That -- so the net profits would be --             13        A.      Correct.

14    whether it be a flip or whatever it is, it would be the                14        Q.      Why did you include the phrase "shall attach

15    gross -- the gross minus the cost equaled the net.                     15   and run with" in this paragraph 1(b) of the DMA

16            Q.   Okay.     And the gross revenues from what?               16   agreement and the Longbranch assignment?

17            A.   A sale.                                                   17                        MR. MULLER:     Objection; form.

18            Q.   A sale of what?                                           18        A.      Daniel Moore created this agreement, and we

19            A.   The Express Pipeline and the ROW.                         19   looked at it and signed it.

20            Q.   And so did this agreement grant the net                   20        Q.      (BY MR. CLEVELAND)         Okay.         But my question is:

21    profits interest in any gross revenues other than those                21   Why did you include "shall attach and run with" --

22    from a sale of the pipeline or the ROW?                                22   "shall attach and run with" in paragraph 1(b)?

23            A.   This is only in a sale for the Express                    23        A.      Because it read the same as the Longbranch

24    Pipeline or the P-21.           Nowhere on it does it --               24   agreement.

25            Q.   Okay.                                                     25        Q.      Okay.     Why did you agree on behalf of Black

                                                                  Page 243                                                                        Page 244

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 63 of 155

1     Duck to paragraph 1(b) which includes the "shall attach                     1   shared, didn't you?

2     and run with" language?                                                     2        A.   It means exactly what it says.

3          A.   Because -- because Daniel Moore in his                            3        Q.   And what does that mean that -- that binds its

4     e-mails -- I asked him why it reads exactly, and he says                    4   successors and assigns to the payment of the net profit

5     because that's something we approve, Black Duck.                   And I    5   share of 1(b)?      What does that mean?

6     said, "Okay.     That's fine."                                              6        A.   It means --

7          Q.   Okay.     Something that attaches and runs with                   7                     MR. MULLER:      Objection; form.

8     would be inconsistent with simply a net profit on a                         8        A.   It means the words speak for themselves.

9     sale; would you agree?                                                      9        Q.   (BY MR. CLEVELAND)          Any -- does it mean

10                      MR. MULLER:     Objection; form.                         10   anything else?

11         A.   The net profits is describing the pipeline                       11        A.   They mean what they say in the agreement.

12    that attaches and runs with it.           That's the way I                 12        Q.   Is there anything else you can help -- you can

13    interpret that to mean.                                                    13   add to help me understand what that means from your

14         Q.   (BY MR. CLEVELAND)         Okay.         You -- you don't        14   perspective?

15    interpret that to mean the obligation to pay the net                       15        A.   They mean what they say in the agreement.                   The

16    profit shares shall attach and run?                                        16   words speak for themselves.

17         A.   It stands for -- it stands exactly for -- by                     17        Q.   Okay.      Anything else you want to add to

18    what it reads.                                                             18   elaborate on that?      If the answer is you have nothing

19         Q.   Which is that Black Duck Properties, LLC's                       19   else to elaborate on, we can move on.

20    obligation to pay the net profit share shall attach and                    20        A.   I have nothing else to elaborate on it.                 We're

21    run with, right?                                                           21   still in discovery on that.

22         A.   What it says is what it means.                                   22        Q.   Okay.      Thank you.      Let's look at --

23         Q.   Okay.     And, in fact, you agree that Black Duck                23        A.   We don't know what Mr. Black meant -- I mean,

24    would, as it says at the end of 1(b), bind its                             24   Mr. Pigg meant by that.       It would be interesting to see.

25    successors and assigns to the payment of the net profits                   25        Q.   (BY MR. CLEVELAND)          Okay.         Well, he didn't

                                                                   Page 245                                                                         Page 246

                              Veritext Legal Solutions                                                         Veritext Legal Solutions
                                   800-336-4000                                                                     800-336-4000




1     sign this agreement; you did.          Isn't that true?                    1    involves yourself and Mr. Moore on February 4th, 2018.
2          A.   The way I see it, I think Daniel signed it and                   2    Do you see that?
3     I signed it --                                                             3         A.      Yes, I do.
4          Q.   He did -- did you sign it?                Is this your           4         Q.      Okay.     And do you see that at -- the final
5     signature on page 2?                                                       5    e-mail here is you saying, "I, Larry Wright, hereby
6          A.   Yes.                                                             6    fully accept and approve to the terms and conditions of
7          Q.   Okay.     And so are you -- are you a                            7    this e-mail," correct?
8     businessman, Mr. Wright?        Do you consider yourself a                 8         A.      I see that, yes.
9     businessman?                                                               9         Q.      Okay.     And did you read this e-mail string
10         A.   No.     I'm retired.      I retired --                           10   before you made this statement that you accept and
11         Q.   Okay.                                                            11   approve the terms and the conditions?
12         A.   -- quite a few years before this.                                12                        (Witness looks at document.)
13         Q.   Okay.     Have you entered a lot of commercial                   13        Q.      Sir?
14    agreements in your life, would you say?                                    14                        (Witness looks at document.)
15         A.   No.                                                              15        A.      Yeah, that has to do with the Bigfoot note.
16                      (Exhibit 17 marked.)                                     16        Q.      Okay.     But you don't make that clarification
17         Q.   Okay.     All right.      Let's -- let's look at                 17   in your statement here, do you?
18    Exhibit 17 to your deposition, which I just pulled up on                   18        A.      All I know is that he's mixing them back and
19    the screen.                                                                19   forth because I own 60 percent -- percent of the Black
20                      MR. CLEVELAND:       And, John, for your                 20   Duck note.     And for some reason, they're hopping back
21    information, this is Exhibit 18 in the summary judgment                    21   and forth.
22    binder.                                                                    22        Q.      Okay.
23                      MR. MULLER:     All right.                               23        A.      And that's where --
24         Q.   (BY MR. CLEVELAND)         So, Mr. Wright, Exhibit 17            24        Q.      Well, let's go down --
25    is up on the screen.     This is an e-mail string that                     25        A.      -- you'll get the 20 percent, yeah.                 Either

                                                                   Page 247                                                                         Page 248

                              Veritext Legal Solutions                                                         Veritext Legal Solutions
                                   800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 64 of 155

1     way you choose --                                                               1        Q.     What did --

2             Q.      All right.        Well, let's go --                             2        A.     He's given lots of options.

3                             (Unreportable crosstalk.)                               3        Q.     What option?

4             Q.      Let's go down to Daniel Moore's --                              4        A.     He didn't pick them.

5             A.      This was -- this was a hypothetical thing,                      5        Q.     Well, but why didn't you -- why didn't you

6     yeah.        It's just --                                                       6   clarify anything here?        You just say, "I fully accept

7             Q.      Oh, so the February -- Exhibit 17 is -- is all                  7   and approve."       How was Mr. Moore supposed to know from

8     hypothetical?                                                                   8   this e-mail that you consider this to be hypothetical?

9             A.      None of what this says is what we did.                It's      9        A.     Well, I approved whichever one -- way he

10    all hypothetical.                                                              10   wanted to go.       And he didn't let me know at that time.

11            Q.      Okay.     Okay.     Well, let's go down to                     11        Q.     Well --

12    Mr. Moore's e-mail.           I'm starting on February 3rd at                  12        A.     Either he did --

13    9:24 p.m., okay?                                                               13        Q.     -- he didn't put --

14            A.      On where?     9:24?                                            14                       (Unreportable crosstalk.)

15            Q.      Daniel Moore's 9:24 p.m. e-mail at the bottom,                 15        A.     No, later he told Mr. Strolle and communicated

16    okay?                                                                          16   with Mr. Strolle.       In fact, he got mad at Mr. Strolle

17            A.      Okay.                                                          17   and said that he could have Chris Johns take it over.

18            Q.      If this was all hypothetical, Mr. Wright, why                  18   And Mr. Strolle looked at it later and put it together

19    at the top did you say, I fully -- you hereby fully                            19   for him.

20    accept and approve the terms and conditions of this                            20                       Yeah, that -- every bit of this is --

21    e-mail?                                                                        21        Q.     Okay.

22            A.      That was talking --                                            22        A.     -- hypothetical.        And I agreed with him.      Any

23            Q.      If it's a hypothetical, why did you say that?                  23   way he wanted to do it, I was fine with it.             I didn't

24            A.      That was -- that was talking about -- I                        24   want him to leave like that.           I don't know where he came

25    gave -- I gave him the option for him to pick.                                 25   up with the idea I wanted him to leave.

                                                                          Page 249                                                                   Page 250

                                    Veritext Legal Solutions                                                        Veritext Legal Solutions
                                         800-336-4000                                                                    800-336-4000




1             Q.      Okay.                                                          1    date are you saying?
2             A.      It's all news to me.                                           2         Q.     It says February 3rd, 2018.
3             Q.      Well --                                                        3         A.     Yeah, February 3rd.             You -- you were saying a
4             A.      It's some -- he must have been on a college                    4    different date.
5     two-year exam to move to Texas and then -- because he                          5         Q.     All right, sir.
6     says his term was up.              But the thing is, he didn't tell            6         A.     All of that e-mail was -- had -- all of those
7     us he was here for two years.                And he dadgum sure didn't         7    e-mails were things that Daniel was firing off to my
8     tell us when he was moving back.                 We didn't know he was         8    attorney.    All of these are hypothetical.               The only
9     moving back until he said that he was moving and didn't                        9    agreements that work are the agreements -- the final
10    have a driver's license.              In other words, he drove all             10   agreements that were signed.
11    the way back to South Carolina without a driver's                              11        Q.     Okay.      So do you believe there's anything
12    license.        That ought to tell you what kind of person                     12   enforceable in terms of an agreement from this e-mail
13    Mr. Moore is.                                                                  13   exchange in Exhibit 17?
14            Q.      All right.        Mr. Wright, let's look at -- let's           14        A.     Well, he -- he goes back and forth on
15    look at Daniel Moore's 9:24 e-mail in this exhibit,                            15   25 percent and --
16    okay?                                                                          16        Q.     Sir --
17            A.      Nine -- nine -- nine -- I don't have a 9/24.                   17        A.     -- 40 percent.          Then he goes 50 percent.          And
18    I have a February 3rd, February 3rd.                     I have a              18   I told him I didn't care whichever way he wanted to go.
19    February 4th.           That's all I have.                                     19   And the final agreement --
20            Q.      It's the original e-mail that starts the                       20        Q.     Okay.
21    string, sir.        It starts with, "This e-mail is for Larry                  21        A.     -- speaks for itself.               And the final
22    Wright and Daniel Moore to agree."                                             22   agreement --
23            A.      I see that.                                                    23        Q.     The final agreement --
24            Q.      Okay.     Are you there?                                       24        A.     In fact, the final agreement says --
25            A.      Yeah.     But -- but you're -- you're -- what                  25        Q.     What's the final agreement you're referring

                                                                          Page 251                                                                  Page 252

                                    Veritext Legal Solutions                                                        Veritext Legal Solutions
                                         800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 65 of 155

1     to?    Is that the DMA agreement?                                               1    entity owed related to the Harris SWD note according to

2            A.   Yeah.     The final agreement on the -- on the                      2    you?

3     Harris note says, all other agreements are null and void                        3           A.    It will be submitted before October 13th.                  I

4     including the -- on that.         This is the final agreement.                  4    think there's a deadline on that.               They're reviewing it

5     The final agreement on the DMA and the Harris note were                         5    with their -- their other attorneys.

6     both done within a few days of each other.                 And those            6           Q.    Well, this is my chance to take your

7     e-mails that he was --                                                          7    deposition.     And you're the corporate rep on that topic

8            Q.   Okay.                                                               8    here today, sir.        So how much is Daniel Moore or his

9            A.   -- firing back and forth were interwoven, and                       9    entity owed related to the Harris SWD note according to

10    you never knew which one he was talking about.                                  10   you?

11           Q.   Okay.                                                               11          A.    I don't have -- I wasn't asked to bring that

12           A.   You know --                                                         12   in front of me today, my accounting.                   I did not turn

13           Q.   Do you --                                                           13   that in.     And Ron Smeberg has that.                And I'm sure he'll

14                        (Unreportable crosstalk.)                                   14   make copies for everybody.           But I gave a full accounting

15           Q.   Do you believe that DMA or Daniel Moore is                          15   on every check in and every expense that applies to the

16    owed anything related to the Harris SWD note?                                   16   cost of -- what Mr. Moore forgot to do was put together

17           A.   Oh, yes.     We -- we've put together a full                        17   the accounting on that.          And we've provided that.

18    accounting.    And we're ready to submit to the court the                       18                        MR. MULLER:     Tim, I'm sorry --

19    amount we owe.       Daniel Moore forgot to put a final                         19                        MR. CLEVELAND:       I don't think you --

20    accounting for the moneys owed.             He also over --                     20   you -- yeah, I need some help, John.                   He's the corporate

21    overvalued the amount of moneys owed.                 And we provided           21   rep on this --

22    copies of all the checks paid.            And we provided a copy                22                        (Unreportable crosstalk.)

23    of the -- of the total expenses.             And we put a final                 23                        MR. CLEVELAND:       -- topic and he doesn't

24    accounting that's certified by our accountant.                                  24   know anything --.

25           Q.   Okay.     So how much is Daniel Moore or his                        25                        MR. MULLER:     Yeah.      I think I might be

                                                                       Page 253                                                                            Page 254

                                Veritext Legal Solutions                                                              Veritext Legal Solutions
                                     800-336-4000                                                                          800-336-4000




1     able to help you.       I think he's given us numbers.               I          1    October 13th deal if you want to because we're going to

2     don't think they've been processed and submitted to you                         2    submit to the court the money we believe is owed.                   And

3     yet.                                                                            3    that -- that -- the -- the moneys owed will be certified

4                         Are we going to -- what time are we                         4    by our accountants.        And I don't think Daniel Moore ever

5     breaking today and coming back on tomorrow?                    Because I        5    cared about what was in the bank or what was paid out.

6     don't mind getting that information together for you.                           6    That's not his deal.

7     And I should be able to roust it for the morning if you                         7           Q.    Okay.     And --

8     need it.                                                                        8           A.    We have that amount --

9                         MR. CLEVELAND:       Okay.       I imagine we'll go         9           Q.    -- under what agreement --

10    another 30 minutes here, and then we'll pause and resume                        10          A.    We have that certified.

11    tomorrow morning.                                                               11          Q.    Sir -- okay.       I will look forward to asking

12                        MR. MULLER:     Okay.                                       12   you as the corporate representative tomorrow to answer

13           Q.   (BY MR. CLEVELAND)         All right.        So,                    13   those questions, okay?

14    Mr. Wright, do you -- am I right you do agree Mr. Moore                         14          A.    Oh, yeah.     No problem.        No problem.

15    or his entities are owed something related to the Harris                        15          Q.    All right.     And under what agreement is Daniel

16    SWD note; you just don't know what the specific amount                          16   Moore or his entities owed these payments related to the

17    is?                                                                             17   Harris SWD note, sir?

18           A.   Oh, yes.     I've got a good idea, but I don't                      18          A.    That's -- that's confusing.

19    want to step out and say that if it's not correct.                              19          Q.    Well, is it under the DMA agreement we just

20           Q.   Well, tell me what -- I understand that.                     Tell   20   looked at?     Is it under this e-mail in -- is it some

21    me what your good idea is as you are sitting here today.                        21   other document?

22    And if you need to tomorrow morning supplement that, you                        22          A.    No, no.     After I received all my costs, which

23    can.                                                                            23   is a net profits agreement, then he gets 50/50.                   We've

24           A.   I'll tell you in the morning.               And he                  24   never denied that.

25    probably -- you know, we could probably avoid the whole                         25          Q.    Okay.     What are the costs -- what are the

                                                                       Page 255                                                                            Page 256

                                Veritext Legal Solutions                                                              Veritext Legal Solutions
                                     800-336-4000                                                                          800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 66 of 155

1     costs that you have for the Harris SWD notes?                              1    questions about that and having you educated and able to

2             A.      We have the full accounting of the costs.                  2    answer that tomorrow.       Do I have your promise on that?

3             Q.      But what are those costs?                                  3                        MR. MULLER:     Let me tell you --

4             A.      Are you -- I -- John just said we'll -- we'll              4          A.    Hopefully John can get it from --

5     provide them to you in the morning.                    They're --          5                        MR. MULLER:     -- we will have that

6                             MR. MULLER:      Do you know what they are?        6    information for you in the morning.                  I do not know that

7     If you know what they are, tell him.                                       7    it's going to be certified by anyone, but you will have

8             A.      Oh, I mean, the full costs are the -- what I               8    it.

9     paid for the SWD less -- the costs would be on the                         9                        MR. CLEVELAND:       Well, John -- John, let

10    accounting reference to --                                                 10   me just say, he's the corporate representative, and he's

11            Q.      (BY MR. CLEVELAND)           What are the costs --         11   answered about half the questions with "The documents

12    what's the dollar amount of the costs, sir?                                12   speak for themselves."        I don't think this witness is

13            A.      I don't have it in front of me.                            13   prepared to testify as the corporate rep on certain --

14            Q.      All right.      Is that information you can get            14   for -- on behalf of the entities today.                  I think the

15    and testify to about in the morning?                                       15   record makes that clear.          So that's why I'm asking can

16            A.      Oh, yeah.     That's what we're trying to tell             16   he promise me he's going to be ready tomorrow because

17    you.     I mean, I don't want to tell you something that's                 17   he's not really ready on any topic today.

18    wrong.        It's all certified by the accountants of Black               18                       MR. MULLER:     He's ready today.          He can't

19    Duck.        We have the state tax returns.               We've got all    19   remember all those numbers off the top of his head.                     He

20    taxes paid.        We've got leases paid.              We've got bonds     20   just doesn't have the capacity to remember that.                  If

21    paid.        We have all the application fees to the State of              21   you'd like, I can go get the information for him now for

22    Texas.        There is quite a few fees on there that Daniel               22   his reference or he can do it in the morning.                  But he

23    Moore never took into consideration when he start --                       23   just can't remember those numbers right off the top of

24    when he filed this thing.                                                  24   his head.     He needs something to help him.

25            Q.      Okay.     Well, I look forward to asking you               25                       MR. CLEVELAND:       Okay.        We'll do that in

                                                                      Page 257                                                                       Page 258

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000




 1    the morning.                                                               1    Mr. Wright.

 2                        MR. MULLER:       Okay.      Fair enough.              2                        MR. MULLER:     Okay.      I think we've got the

 3                        (Exhibit 16 marked.)                                   3    wrong Exhibit 16.       Give me a second.             I'm going to have

 4            Q.     (BY MR. CLEVELAND)        Mr. Wright, we're going to        4    my paralegal --

 5    go to a new exhibit, Exhibit 16, which is in front of                      5                        THE WITNESS:      You haven't printed any of

 6    you.                                                                       6    those.

 7                        MR. CLEVELAND:         And, John, this is in the       7                        MR. MULLER:     Okay.      Give me a second.

 8    group that I e-mailed to you on our break.                                 8    Give me one minute, Tim.

 9                        MR. MULLER:       Great.      Okay.                    9                        MR. CLEVELAND:       All right.        Let's go off

10                        MR. CLEVELAND:         It's Exhibit 16.       It's     10   the record.

11    the deed of trust.                                                         11                       MR. MULLER:     Okay.

12                        MR. MULLER:       Okay.                                12                       THE VIDEOGRAPHER:        Off the record.       The

13            Q.     (BY MR. CLEVELAND)        Mr. Wright, I am showing          13   time is 5:00 p.m.

14    you what I have marked as Exhibit 16 to your deposition                    14                       (Break from 5:00 p.m. to 5:11 p.m.)

15    on the screen share.         Do you see that, sir?                         15                       THE VIDEOGRAPHER:        Back on the record.

16                        THE WITNESS:        This isn't it.      This is a      16   The time is 5:11 p.m.

17    KrisJenn note from Asilo.           He's showing one from Black            17         Q.    (BY MR. CLEVELAND)         Mr. Wright, are you ready

18    Duck.                                                                      18   to continue?       We just have a few more minutes of

19                        MR. MULLER:       Okay.      I've got --               19   questions for this evening, and then we will suspend and

20            A.     You've got -- 16 is the Asilo note.              Is that    20   continue tomorrow morning, okay?

21    what you're trying to do?           I don't think it is.                   21         A.    Yes.

22            Q.     (BY MR. CLEVELAND)        No.                               22         Q.    Mr. Wright, how did you inform the McLeods

23                        MR. CLEVELAND:         Exhibit 16, John, is in         23   about the net profit interest agreements of Longbranch

24    the title.       And it's what I sent.                                     24   and DMA Properties?

25            Q.     (BY MR. CLEVELAND)        Just look at the document,        25         A.    I don't remember.

                                                                      Page 259                                                                       Page 260

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 67 of 155

1            Q.    Okay.     But you did inform them of the                 1    of trust, August 14th, 2017?

2     agreement?                                                            2         A.    That was putting together the -- hang on

3            A.    I have -- I told them there was a lawsuit                3    because there were two of them.            This was the -- the

4     going on.     And I believe they read the lawsuit and                 4    total amount of money that KrisJenn Ranch loaned to

5     understood it all.                                                    5    Black Duck to put up for the earnest moneys.

6            Q.    Okay.     Did the McLeods ever tell you that they        6         Q.    Right.     And why is the date August 14th, 2017?

7     agreed with any interpretation you had of those                       7    That's my question.

8     agreements with DMA or Longbranch?                                    8         A.    I'd have to see the date that we closed

9            A.    They never told me whether they agreed or                9    because we wouldn't -- we didn't know the full amount

10    didn't agree.        All they were interested in at the time          10   until after we closed or when we closed that was put up

11    was collateral.                                                       11   for earnest money.

12           Q.    Okay.     And did -- have the McLeods ever told          12        Q.    And you're talking about when we closed --

13    you anything about their investigation, if any, about                 13   you're -- when you say, "when we closed," you're

14    the lawsuit?                                                          14   referring to the sale of the right-of-way?

15           A.    No, they haven't.                                        15        A.    Whenever Black Duck sold to TCRG, yes, sir.

16           Q.    Okay.     All right.        Looking at Exhibit 16, the   16   No, whenever --

17    KrisJenn Ranch/Black Duck deed of trust, do you have                  17        Q.    Well, hang on.

18    that in front of you, sir?                                            18        A.    Whenever Black Duck bought from -- from -- I'm

19           A.    Yes.                                                     19   very tired.     I'm having a hard time.             I'm --

20           Q.    All right.       And on the date of this deed of         20        Q.    Well, we're almost done.            You're --

21    trust is -- as you can see on page 2 -- and I'll go up                21        A.    I think --

22    there on my screen share -- the date of the deed of                   22        Q.    You were about to say whenever Black Duck --

23    trust here is August 14th, 2017, correct?                             23   whenever Black Duck acquired from the Rod Roberts group?

24           A.    Yes.     Yes.                                            24        A.    Correct.     Yeah.

25           Q.    Okay.     And why is that the date of this deed          25                      I've made lots of errors in my testimony

                                                                 Page 261                                                                     Page 262

                                   Veritext Legal Solutions                                               Veritext Legal Solutions
                                        800-336-4000                                                           800-336-4000




1     in the last 30 minutes because -- trying to -- trying to              1         A.    Correct.

2     read all of this.                                                     2         Q.    -- Asilo, correct?

3            Q.    Okay.     And on that same page, it says that the        3         A.    Correct.

4     trustee is David Strolle.            What's your --                   4         Q.    But that money was -- the lender on that loan

5            A.    Okay.                                                    5    was Asilo to KrisJenn Ranch, right?

6            Q.    -- understanding of what it means to be the              6         A.    We just -- that was the same amount, Asilo and

7     trustee on a dead of trust?                                           7    KrisJenn Ranch, yes, sir.

8            A.    I'm sure --                                              8         Q.    Okay.     But Asilo wired that money straight to

9            Q.    What's your understanding of the role of the             9    the seller of the right-of-way, right?

10    trustee in a deed of trust, Mr. Wright?                               10        A.    Asilo wired some of that money to the

11           A.    I -- I -- I think that's for notifications.              11   right-of-way.

12    But it's been so long since I've done any real estate                 12        Q.    But that money didn't hit Black Duck's

13    that I'm having trouble recalling.                                    13   account.   It went -- and it didn't hit KrisJenn Ranch's

14           Q.    Okay.     And what's your understanding of what          14   account.   That was wired by Asilo to the seller, right?

15    the purpose of this -- this deed of trust document is,                15        A.    Some of that was, yes.

16    sir?                                                                  16        Q.    Okay.     And so how did that loan from Asilo

17           A.    I'm not sure.        All I know is that the -- that      17   become a 4.1-million-dollar loan from KrisJenn Ranch to

18    the 1.175 was the total of all earnest money.              That's     18   Black Duck?

19    what I know.        And that was transferred from our minutes.        19        A.    That was -- that plus all the costs was the

20           Q.    Right.     And that's the 1.175 million on the           20   balance that was going to be owed to the Rod Roberts

21    next page that's referred to as -- that was lent by you               21   company.

22    personally, correct?                                                  22        Q.    Right.     And my question is -- my question is:

23           A.    Yes, that is correct.                                    23   How did the money loaned by Asilo turn into a loan by

24           Q.    And then above that is reference to the                  24   KrisJenn Ranch, LLC, to Black Duck Properties?

25    $4.1 million from --                                                  25        A.    We made in the -- the notes or the minutes

                                                                 Page 263                                                                     Page 264

                                   Veritext Legal Solutions                                               Veritext Legal Solutions
                                        800-336-4000                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 68 of 155

1     that Black Duck would be borrowing the money from                       1          A.     I -- I'm not sure or not.                It's -- you should

2     KrisJenn.     And KrisJenn would be borrowing the money                 2    have waited until the end of the month is what I was

3     from Asilo.     And then Asilo would wire the balance of                3    advised, that you were waiving all those privileges

4     the -- of the loan.                                                     4    because those were --

5          Q.      And those -- those were in minutes of Black                5                         MR. CLEVELAND:       Well, Mr. Muller -- let

6     Duck --                                                                 6    me ask -- let me ask you, Mr. Muller.                   There's been a

7          A.      Yes.                                                       7    lot of reference to Black Duck company minutes today by

8          Q.      -- the company minutes?                                    8    this witness.        Do you have those minutes and are you

9          A.      And --                                                     9    able to produce them to us so I can ask this witness

10         Q.      And those were minutes --                                  10   about them tomorrow?

11                         (Unreportable crosstalk.)                          11                        MR. MULLER:     Yes, we do have them.

12         Q.      Those minutes -- sorry.            Let me -- let me ask    12   They're in a sea of other information, which our group

13    about that.                                                             13   is processing.        No, I can't get them to you before the

14                         Those minutes predated the closing on the          14   30 days that's required to process them.                   However, I

15    right-of-way?                                                           15   will look tonight.        I don't -- if it, in fact, is not a

16         A.      Yes, they did.                                             16   large volume of information and it's not commingled with

17         Q.      Okay.     Is that --                                       17   a bunch of other stuff and I can just put my hands on

18         A.      It actually --                                             18   it, I don't have any problems doing that.                   I will gladly

19         Q.      Are those documents you can --                             19   do that.     But I can't make that promise to you for

20                         (Unreportable crosstalk.)                          20   tomorrow.      This is why we encouraged you to give us a

21         Q.      -- bring with you tomorrow -- sir -- sir, let              21   little more time.        But I will make my best effort to do

22    me ask you.     Are those documents -- those minutes you                22   it after hours today.

23    just referred to, documents that you can bring tomorrow                 23                        MR. CLEVELAND:       Okay.        I appreciate it.

24    so we can talk about them since you're the corporate                    24                        MR. MULLER:     Yes.

25    representative?                                                         25         Q.     (BY MR. CLEVELAND)         So, Mr. Wright, I'm still

                                                                  Page 265                                                                         Page 266

                                 Veritext Legal Solutions                                                     Veritext Legal Solutions
                                      800-336-4000                                                                 800-336-4000




1     not clear on how the Asilo loan turned into a KrisJenn                  1          Q.     Okay.

2     Ranch to Black Duck loan.           Like, who -- who did that           2          A.     -- Hagan Cohle, and myself.

3     paperwork?                                                              3          Q.     You-all made that decision together?

4          A.      David Strolle did that.            But you hired the       4          A.     We made that decision that all documents

5     firm that did the loan.         So why don't you ask them.          I   5    necessary to get this closing done and that -- that

6     figured -- I figured that's why y'all hired them.                       6    is -- we used that -- that e-mail as part of it.                   It was

7          Q.      Well, they're not -- they're not the witness               7    an agreement between all three parties to do that.                      And

8     today.     You are, Mr. Wright --                                       8    nothing was done --

9          A.      Well, you --                                               9          Q.     Okay.

10         Q.      -- okay?                                                   10         A.     -- illegal.       We asked Mr. Strolle to file

11         A.      You hired them with a conflict of interest.                11   those.     And he filed them accordingly with his advice to

12    You snuck in backdoor and hired the firm that did it.                   12   us.   And --

13         Q.      Well, how did --                                           13         Q.     And when you're saying asked Mr. Strolle to

14         A.      That's --                                                  14   file those, are you talking about filing the deed of

15         Q.      -- the Asilo loan --                                       15   trust?

16         A.      I'm telling you.                                           16         A.     I -- I -- I didn't mean to say file them.                   I

17         Q.      Who decided -- who decided, Mr. Wright, that               17   said to do those.        I meant to say do them.

18    the Asilo loan where the money was wired by Asilo to the                18         Q.     Okay.     Okay.    I have another question about

19    seller of the right-of-way would somehow be a loan by                   19   this deed of trust.        If you can go to page -- I think

20    KrisJenn Ranch to Black Duck Properties?                                20   it's 26.     No.     It's going to be the 27th page of the

21         A.      That was done in the minutes by -- by the                  21   exhibit with your signature on the deed of trust, sir?

22    members.     And Daniel Moore --                                        22         A.     It doesn't have my signature on this one.

23         Q.      So who -- who are the members --                           23                        I'm actually very, very tired with a

24                         (Unreportable crosstalk.)                          24   headache, and I'd like to end this today and start

25         A.      Daniel Moore --                                            25   again --

                                                                  Page 267                                                                         Page 268

                                 Veritext Legal Solutions                                                     Veritext Legal Solutions
                                      800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 69 of 155

1             Q.   Let me ask you a couple of more questions                       1         Q.     All right.    Then we'll suspend and resume

2     about this exhibit and we can --                                             2    tomorrow at nine o'clock in the morning.

3             A.   Do you not -- you don't care how I feel?                  You   3                     MR. MULLER:       All right.       Thank you, Tim,

4     don't really care how I feel; it's apparent.                   I don't       4    for that.    I appreciate it.        We will be ready tomorrow.

5     feel good.                                                                   5    I'll look for these documents for you tonight.

6             Q.   I have a few -- I have a few more questions on                  6                     MR. CLEVELAND:         Thank you very much.

7     this exhibit.                                                                7                     MR. MULLER:       All right.       Bye-bye.

8             A.   You apparently don't care how I feel.                           8                     THE VIDEOGRAPHER:          This concludes today's

9             Q.   Well, that's not true, Mr. Wright.                But I'm       9    deposition of Larry Wright.          Going off the record.      The

10    trying to wrap up this exhibit so I can start on a new                       10   time is 5:23 p.m.

11    topic tomorrow.                                                              11                    (Deposition recessed at 5:23 p.m.)

12                      MR. MULLER:        Okay.      Twenty seconds.        Tim   12

13    has the right to keep you on the record until he                             13

14    releases you.     It's his deposition.                If he wants to ask     14

15    you a few more questions, he has every right to do that.                     15

16                      Tim, he really is looking kind of worn                     16

17    out.     And if you'll do us the courtesy of letting him                     17

18    start up tomorrow, that would be great.                   But I will         18

19    defer to you.     It's your deposition.                                      19

20            Q.   (BY MR. CLEVELAND)         All right.         Mr. Wright,       20

21    are you able to answer -- if Mr. Muller can direct you                       21

22    to this page, the 27th page of this exhibit, can I ask                       22

23    you three more questions about it, and then we'll be                         23

24    done?                                                                        24

25            A.   I don't feel good.                                              25

                                                                      Page 269                                                                     Page 270

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000




1                          CHANGES AND SIGNATURE                                   1              I, LARRY WRIGHT, have read the foregoing
                                                                                        deposition and hereby affix my signature that same is
2     WITNESS NAME:     LARRY WRIGHT
                                                                                   2    true and correct, except as noted above.
3     DATE OF DEPOSITION:        SEPTEMBER 29, 2020                                3
4     PAGE LINE         CHANGE                     REASON                          4
                                                                                                                   _______________________________
5     ________________________________________________________                     5                               LARRY WRIGHT
6     ________________________________________________________                     6
                                                                                   7    THE STATE OF __________)
7     ________________________________________________________
                                                                                        COUNTY OF _____________)
8     ________________________________________________________                     8
9     ________________________________________________________                               Before me, ___________________________, on this day
                                                                                   9    personally appeared LARRY WRIGHT, known to me (or proved
10    ________________________________________________________                          to me under oath or through ___________________________)
11    ________________________________________________________                     10   (description of identity card or other document)) to be
                                                                                        the person whose name is subscribed to the foregoing
12    ________________________________________________________
                                                                                   11   instrument and acknowledged to me that they executed the
13    ________________________________________________________                          same for the purposes and consideration therein
                                                                                   12   expressed.
14    ________________________________________________________
                                                                                             Given under my hand and seal of office this
15    ________________________________________________________                     13   __________ day of ________________________, __________.
16    ________________________________________________________                     14
                                                                                   15
17    ________________________________________________________                                                     _______________________________
18    ________________________________________________________                     16                              NOTARY PUBLIC IN AND FOR
                                                                                                                   THE STATE OF __________________
19    ________________________________________________________
                                                                                   17                              COMMISSION EXPIRES:____________
20    ________________________________________________________                     18
                                                                                   19
21    ________________________________________________________
                                                                                   20
22    ________________________________________________________                     21
23    ________________________________________________________                     22
                                                                                   23
24    ________________________________________________________
                                                                                   24
25    ________________________________________________________                     25

                                                                      Page 271                                                                     Page 272

                                 Veritext Legal Solutions                                                        Veritext Legal Solutions
                                      800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 70 of 155

 1                 IN THE UNITED STATES BANKRUPTCY                             1                    REPORTER'S CERTIFICATION
                  FOR THE WESTERN DISTRICT OF TEXAS                                                DEPOSITION OF LARRY WRIGHT
 2                      SAN ANTONIO DIVISION                                   2                       SEPTEMBER 29, 2020
 3    In re:                       ) CHAPTER 11                                3
                                   )                                                     I, Kailee Pereida, a Certified Shorthand Reporter
 4    KRISJENN RANCH, LLC,         )                                           4    in and for the State of Texas, do hereby certify that
                                   )
                                                                                    the foregoing deposition is a full, true and correct
 5        Debtor                   ) CASE NO. 20-50805
                                                                               5    transcript;
      ________________________________________________________
 6
                                                                               6         That the witness, LARRY WRIGHT, was duly sworn by
      KRISJENN RANCH, LLC,         )                                                the officer and that the transcript of the oral
 7    KRISJENN RANCH, LLC-SERIES   )                                           7    deposition is a true record of the testimony given by
      UVALDE RANCH, AND KRISJENN   )                                                the witness;
 8    RANCH, LLC-SERIES PIPELINE   )                                           8
      ROW, as successors in        )                                                     That the deposition transcript was submitted on
 9    interest to BLACK DUCK       )                                           9    ___________________ to the witness or to the attorney
      PROPERTIES, LLC,             )                                                for the witness for examination, signature and return to
10                                 )                                           10   me by ___________________;
          Plaintiffs,              )                                           11        That the amount of time used by each party at the
11                                 )                                                deposition is as follows:
      V.                           ) ADVERSARY NO. 20-05027                    12
12                                 )                                                     MR. JOHN MULLER - 00 HOURS:00 MINUTE(S)
      DMA PROPERTIES, INC., AND    )                                           13        MR. TIMOTHY CLEVELAND - 05 HOURS:27 MINUTE(S)
13    LONGBRANCH ENERGY, LP,       )
                                                                                         MR. WILLIAM GERMANY - 00 HOURS:00 MINUTE(S)
                                   )
                                                                               14
14        Defendants.              )
      ________________________________________________________
                                                                                         That pursuant to information given to the
15                                                                             15   deposition officer at the time said testimony was taken,
      DMA PROPERTIES, INC.,            ) CHAPTER 11                                 the following includes counsel for all parties of
16                                     )                                       16   record:
          Cross-Plaintiff/             )                                       17        MR. JOHN MULLER, Attorney for Plaintiffs,
17    Third-Party Plaintiff,           )                                                      PLAINTIFFS, KRISJENN RANCH, LLC, KRISJENN
                                       ) ADVERSARY NO. 20-05027                18   RANCH, LLC, SERIES-UVALDE RANCH, KRISJENN RANCH, LLC,
18    V.                               )                                            SERIES-PIPELINE ROW;
                                       )                                       19        MR. TIMOTHY CLEVELAND, MR. CHRISTOPHER S. JOHNS,
19    KRISJENN RANCH, LLC,             )                                            and MS. CHRISTEN MASON HEBERT, Attorneys for FRANK
      KRISJENN RANCH, LLC-SERIES       )                                       20   DANIEL MOORE AND DMA PROPERTIES, INC.;'
20    UVALDE RANCH, AND KRISJENN       )                                                 MR. WILLIAM GERMANY, Attorney for LARRY WRIGHT;
      RANCH, LLC-SERIES PIPELINE       )                                       21
21    ROW, BLACK DUCK                  )
                                                                                         I further certify that I am neither counsel for,
      PROPERTIES, LLC, LARRY           )
                                                                               22   related to, nor employed by any of the parties or
22    WRIGHT, AND JOHN TERRILL,        )
                                                                                    attorneys in the action in which this proceeding was
                                       )
23        Cross-Defendant/             )                                       23   taken, and further that I am not financially or
      Third-Party Defendants.          )                                            otherwise interested in the outcome of the action.
24                                                                             24
25                                                                             25

                                                                  Page 273                                                          Page 274

                               Veritext Legal Solutions                                                  Veritext Legal Solutions
                                    800-336-4000                                                              800-336-4000




1          Certified to by me this 19th day of October, 2020.                  1                      FURTHER CERTIFICATION
                                                                               2
2
                                                                               3         The original deposition transcript with corrections
3                                                                                   ( ) was ( ) was not returned pursuant to the Federal
4                                                                              4    Rules, and the ( ) original transcript ( ) copy of the
                                                                                    nonsignature certificate to be attached to the
5                             <%14028,Signature%>                              5    attorney's copy of the deposition was hand-delivered to
                              Kailee Pereida, Texas CSR 8398                        the custodial attorney, Mr. Timothy Cleveland, for
                                                                               6    safekeeping and use at trial.
6                             Expiration Date:            September 30, 2022   7         If returned, the attached Changes and Signature
7                             Veritext Legal Solutions                              page contains any changes and the reasons therefor;
                                                                               8
                              Firm Certificate Number:            571
                                                                                         That $__________ is the deposition officer's
8                             300 Throckmorton Street, Suite 1600              9    charges to Mr. Timothy Cleveland, the Attorney for Frank
                                                                                    Daniel Moore and DMA Properties, Inc., for preparing the
                              Fort Worth, Texas 76102
                                                                               10   original deposition transcript and any copies of
9                             (817) 336-3042                                        exhibits;
10                                                                             11
                                                                                         That the deposition was delivered in accordance
11                                                                             12   with the Federal Rules of Civil Procedure, and that a
12                                                                                  copy of this certificate was served on all parties shown
                                                                               13   herein.
13                                                                             14        Certified to by me this __________ day of
14                                                                                  ____________________, 2020.
                                                                               15
15
                                                                               16
16                                                                             17
                                                                               18
17
                                                                                                      <%14028,Signature%>
18                                                                             19                     Kailee Pereida, Texas CSR 8398
19                                                                                                    Expiration Date: September 30, 2022
                                                                               20
20                                                                                                    Veritext Legal Solutions
21                                                                             21                     Firm Certificate Number: 571
                                                                                                      300 Throckmorton Street, Suite 1600
22                                                                             22                     Fort Worth, Texas 76102
23                                                                                                    (817) 336-3042
                                                                               23
24
                                                                               24
25                                                                             25

                                                                 Page 275                                                           Page 276

                               Veritext Legal Solutions                                                  Veritext Legal Solutions
                                    800-336-4000                                                              800-336-4000
      20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 71 of 155
                                                                                              [& - 23]
1        john@muller-smeberg.com
2                                          October 19, 2020                                              &         11 1:3,15 5:16           177 5:15              2004 7:22
                                                                                               & 3:16                44:25 136:20           17th 141:14           2015 125:23
3        RE: Krisjenn Ranch, LLC v. DMA Properties, Inc.                                                             187:9,11,15,20,22        177:16 178:13         128:25
                                                                                                         0           187:25 188:3                                 2016 85:13 161:12
                                                                                                                                              180:15 187:16
4        DEPOSITION OF: Larry Wright (# 4272507)                                               00 274:12,12,13,13    191:2 273:3,15         18 5:18 240:2,5,11      218:8
5                The above-referenced witness transcript is                                    000525 5:12         111 3:5                    240:19 247:21       2017 23:17 24:6
                                                                                               002216 5:13         11th 195:18              187 5:16                50:24 51:17 53:14
6        available for read and sign.                                                          002944 5:10         12 5:16 205:8,11         19 277:2                81:3 98:7,12 99:5
                                                                                               05 274:13             205:13 210:24          191 5:15                107:8 115:10
7                Within the applicable timeframe, the witness                                  0745 139:18           211:3,4,22 212:7       19th 275:1              165:11,16 166:7
8        should read the testimony to verify its accuracy. If                                  0747 5:11             229:13                 1:43 134:19,22          168:16 178:5,14
                                                                                                         1         125 5:11                 1:49 140:24,25          180:15 186:18
9        there are any changes, the witness should note those                                                      1250 3:22                1:58 140:25 141:2       187:16 188:14
                                                                                               1 2:5 5:9 14:24
10       on the attached Errata Sheet.                                                           15:2,3,24 16:9,18 12:13 134:18,19                    2             234:17 261:23
                                                                                                 16:22 48:20 54:2  13 177:14 207:2                                  262:1,6
                                                                                                                                            2 2:5 5:10 15:8
11               The witness should sign and notarize the                                        98:16 128:25      139 5:11                                       2018 195:21
                                                                                                                                              27:11,14,20 28:12
12       attached Errata pages and return to Veritext at                                         214:7,9,25 215:21 13th 28:14 254:3           30:14 134:21
                                                                                                                                                                    232:25 233:3
                                                                                                 215:25 217:22       256:1                                          241:4 248:1 252:2
                                                                                                                                              247:5 261:21
13       errata-tx@veritext.com.                                                                 218:15,16 220:11 14 5:9 187:13,24          2,400,000 198:19
                                                                                                                                                                  2019 28:14 29:1
                                                                                                 220:12,19 223:13    207:2,3                                        80:4 147:24
14               According to applicable rules or agreements, if                                                                            2,425,000 198:18
                                                                                                 242:18,20 244:8   14028 275:5                                      195:18
                                                                                                                                            2.4 199:16 200:9
                                                                                                 244:11,15,22        276:18                                       2020 2:4,11 5:13
15       the witness fails to do so within the time allotted,                                                                                 201:6,14,21
                                                                                                 245:1,24 246:5    14101 3:16                                       6:3 15:12 33:2
                                                                                                                                            2.5 152:11
16       a certified copy of the transcript may be used as if                                  1.1 202:19          143 5:12                                         48:12 141:15
                                                                                                                                            20 17:12 48:25
                                                                                               1.175 263:18,20     146 5:13                                         144:2 145:2
17       signed.                                                                                                                              49:8,12 50:4,7
                                                                                               1.3 105:20 201:2    14th 144:2,5,25                                  147:20 148:11,15
                                                                                                                                              63:8,9 150:10
18                                               Yours,                                        10 5:15 56:25         146:2,15 261:23                                271:3 274:2 275:1
                                                                                                                                              153:18 154:16,25
                                                                                                 177:10,12,23        262:1,6                                        276:14 277:2
                                                                                                                                              156:5 157:14
19                                               Veritext Legal Solutions                        179:11,25 180:8   15th 33:2 48:12                                2022 275:6 276:19
                                                                                                                                              158:3 196:12
                                                                                                 180:15 181:8,17   16 5:17 197:14                                 205 5:17
20                                                                                                                                            198:9 200:8
                                                                                                 183:25 185:16       198:4,7,9 259:3,5                            21 89:7,9,15
                                                                                                                                              214:13 216:14,21
21                                                                                               186:16 188:5        259:10,14,20,23                                243:24 244:3
                                                                                                                                              222:24 229:11,19
                                                                                               100 45:17 92:23       260:3 261:16                                 210 3:6,23
22                                                                                                                                            238:20 239:17
                                                                                                 109:12 158:6,7,8  160 5:14                                       21st 144:14,23
                                                                                                                                              240:4,9,16,18,25
                                                                                                 172:1 213:15      1600 275:8 276:21                                145:6,12
23                                                                                                                                            248:25
                                                                                               100,000 50:7,10,15 17 5:18 81:13             20,000 50:15,15
                                                                                                                                                                  2215 146:20
24                                                                                               150:23 151:17       104:21 119:2                                 2216 146:20
                                                                                                                                              151:22
                                                                                               108,000 47:22         178:11 235:1                                 22nd 75:9 195:21
25                                                                                                                                          20-05027 1:11,17
                                                                                               10:28 70:18,19        247:16,18,24                                 23 5:13 141:21
                                                                                                                                              273:11,17
                                                                                               10:51 70:19,21        249:7 252:13                                   164:11
                                                                                                                                            20-50805 1:5
                                                                         Page 277                                                             273:5
                                    Veritext Legal Solutions
                                                                                                                                                                               Page 1
                                         800-336-4000
                                                                                                                               Veritext Legal Solutions
                                                                                                                                    800-336-4000




     [23rd - able]                                                                            [absolutely - agreement]

      23rd 148:15 149:7    306b 3:11                84:12 85:9 115:17   78209 3:6,23           absolutely 32:23       acquired 23:17        addresses 194:17       201:15 215:22
      24 166:17            32 5:10                  115:18,19,22        78737 3:17               134:1 236:19           24:5 80:9 116:15    admitted 222:19        216:5 217:13,17
      240 5:18             336-3042 275:9           220:7 252:17        78746 3:11             absurd 201:17            234:17 262:23       adversary 1:11,17      218:17,18 220:1
      247 5:18               276:22               50/50 82:17 83:1      7th 241:4              ac 219:3               acquiring 95:16         23:2 273:11,17       223:12,13 225:10
      25 166:18 252:15     399-3150 3:18            128:16 213:8,10              8             accept 224:8 248:6       99:4                advice 41:2 42:6       229:11,21 241:7
      25,000 96:6,7 97:4   3:12 191:20              213:16 256:23                                248:10 249:20        acquisition 52:9        61:24 64:17 65:3     242:19 244:25
                                                                        8 5:4,14 160:23
        101:6,6 117:4,4    3:17 191:20            500 152:14,15                                  250:6                  52:24 82:2            65:9,10,11 66:13     245:9,23 251:22
                                                                          161:1 205:7 206:7
        202:9,10 223:22    3rd 249:12 251:18      512 3:12,18                                  accepted 116:23        acting 82:9,11          67:1,3,12,17,20,24   255:14 261:10
                                                                          211:1,2,5,8,13,16
      25,000.w 223:21        251:18 252:2,3       523 144:3                                    account 45:5,16        action 238:7            68:25 69:4,11,13   agreed 29:21
                                                                          212:9
      250,000 101:8,9                4            525 144:3                                      45:17,18,19 46:21      274:22,23             83:11 117:14         79:15 82:16 83:25
                                                                        817 275:9 276:22
        117:6 202:13                              571 275:7 276:21                               47:12 100:10         actions 181:24          120:5 158:18         84:12 86:5 90:22
                           4 5:11 119:2 125:9                           824-3278 3:23
      259 5:17                                    5:00 260:13,14                                 121:4,4,5,9 264:13   active 57:6 84:25       164:2 268:11         93:23 188:20
                             125:10,11 127:19                           8398 275:5 276:19
      26 18:2,10 20:10                            5:11 260:14,16                                 264:14                 85:1 97:10 129:1    advise 69:5 216:8      212:22 215:15,19
                             130:25                                     8th 147:20,24
        75:22 166:14                              5:23 2:11 270:10                             accountant 45:13         129:2               advised 121:16         220:3 223:7
                           4.0 156:20                                     148:10
        268:20                                      270:11                                       45:15 253:24         acts 164:17             149:21,24 164:4      241:19 250:22
                           4.1 100:20 114:20                                     9
      27 5:10 274:13                                        6                                  accountants 256:4      actual 46:19 102:9      187:4 266:3          261:7,9
                             120:20 202:20
      271 5:5                                                           9 5:15 191:6,7           257:18                 103:5 172:13        affairs 166:4        agreeing 182:3
                             204:6 263:25         6 5:12 29:8 49:25
      274 5:6                                                             195:7 205:14,25      accounting 253:18        221:17 222:10       affect 9:20          agreement 5:14,15
                             264:17                 50:1,4,14 57:12
      27th 145:2 268:20                                                   206:10,13,16,21        253:20,24 254:12     adam 4:2 7:3 18:9     affidavit 45:20        5:16,18 17:6,20
                           40 72:20,24 84:18        143:23,24,25
        269:22                                                            206:21,23 211:1,5      254:14,17 257:2        18:17,25 19:2       affidavits 46:8        18:5 22:1 23:12
                             84:20,23,24            160:17 222:20
      29 2:4,10 271:3                                                   9.5 239:8,11,13,16       257:10                 20:4 22:14 30:25    affirmative 166:25     23:22,23 24:4,11
                             252:17                 239:15
        274:2                                                           9/24 251:17            accuracy 46:8            31:3 32:2 33:2        167:4 168:13         25:13 26:5,18,25
                           400 223:23,23          6.1. 164:15
      290 3:16                                                          95 143:21                277:8                  36:9,16 47:25         171:13 172:17        26:25 27:3 29:2,5
                           400,000 101:7,7        60 50:8 248:19
      29th 6:3 15:12                                                    9:13 2:11 6:3          accurate 128:24          48:11,21 53:17      affirmatively          29:15,20,24 30:3
                             117:5,5 202:12,13    60,000 50:16
      2:42 176:23,24                                                    9:24 249:13,14,15        129:2,3 162:8          80:5,15,17,18,20      82:25 169:20         30:10,14 31:1
                           400a 3:17              66 168:17
      2:53 176:24 177:1                                                   251:15               accuse 159:9             138:21 141:14       affix 272:1            49:9,15,19 53:19
                           410 3:22 9:17          664-5000 3:6
      2nd 129:16                                                                 a             accused 59:21,24         142:3,10,22         agent 42:5 82:10       55:16 60:3,10
                           4272507 277:4          689-8698 3:12
               3                                                        a.m. 2:11 6:3            60:4,11 61:5           143:11,14 144:12      82:12 164:17         61:4 84:7 124:20
                           4611 3:10                        7
                                                                          70:18,19,19,21         205:16 207:22,25       146:1 149:3         ago 22:18 25:24        131:1 142:6,9
      3 5:2,10 32:15,17    4:04 231:16,17
                                                  7 5:12 54:7,13                                 208:7,13,21            152:15                56:6 77:2,7,8        143:19 148:3
        32:25 48:7,8,10    4:23 231:17,20                               abide 163:22
                                                    146:17,19,21                                 209:16 230:25        add 131:20 155:14       191:15 193:22        150:9,20 153:9
        53:23,23 231:19    4th 248:1 251:19                             ability 9:20 14:25
                                                    147:2                                        231:3                  246:13,17           agree 10:8 26:3        154:10,25 155:19
      3.4 136:3                      5                                    16:4 58:4,21
                                                  725 3:22                                     accusing 208:24        added 130:10            30:5 32:12 62:3      156:25 157:19
      3.5 222:22 239:16                                                   81:23 138:19
                           5 5:11 17:24           745 141:8                                      209:14                 204:17                62:11,11 72:14       160:17 161:2,10
      30 20:20 63:7 66:2                                                  181:18
                             139:13,16 141:7      747 139:18 141:9                             acknowledged           adding 29:5             74:20 75:20 76:20    161:16,21 162:8
        75:22 165:19                                                    able 9:24 13:24,25
                             202:2                75,000 97:5 101:7                              272:11               additional 207:16       79:14 81:17 82:25    163:3,9,13,19,25
        237:5 255:10                                                      18:9 46:15 47:4
                           5.9 49:24 50:11,14       117:4 202:11                               acquiesce 120:1          208:17 209:12         83:8 114:19,22       164:7 166:12
        263:1 266:14                                                      75:10,12,15
                             50:18 51:4 65:1        223:22                                     acquire 27:6 51:24     address 9:15            130:3 131:25         168:11 176:9,10
        275:6 276:19                                                      148:22 226:22
                             150:22 151:1,8,10    76102 275:8                                    52:7,21 53:5 98:6      75:22                 132:4 136:17         176:10,14,16
      300 275:8 276:21                                                    255:1,7 258:1
                           50 81:25 82:22           276:22                                       150:19 213:1         addressed 12:1          162:23 176:8         184:4 191:10,13
      300,000 98:17                                                       266:9 269:21
                             83:4,9,18,21 84:1                                                                          25:24 173:24          179:2 189:21         195:8,14,18,23

                                                                                     Page 2                                                                                    Page 3
                                    Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                         800-336-4000                                                                               800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 72 of 155
[agreement - argument]                                                                       [arrow - authorized]

   196:21 197:8          alive 158:6              162:25 163:5         application 44:16      arrow 27:19             117:23 131:5,11        244:12,16             162:10,11,15
   198:25 206:1          alleged 121:19           164:9 175:11           257:21               asilo 51:16,24 52:2     133:3,5 135:18       assignments             163:10 164:2,4
   207:6 212:14,24         159:1 165:22           183:13,15 184:23     applied 163:13           52:6,21 53:5,8        138:11 142:21          227:17                169:23 170:1,1
   213:6,17 214:4          169:10 208:9           185:13 190:9,17      applies 254:15           80:20,23 81:2,17      144:22 152:18        assignor 214:10         171:6 176:17
   215:3,8,10,20           227:8                  193:16,17 197:11     apply 154:11             99:24 100:20          153:3 154:8,10,19    assigns 214:15,19       184:10,14,14
   216:15 217:10,11      allotted 277:15          220:7,21 223:11        163:19                 101:11,15,21          156:1,24 157:1,3       214:24 215:11,16      185:1,7 186:23
   218:4 219:9,19        allow 52:6,21            225:5 228:2,4        appreciate 16:15         102:6,14,19,20        157:21,25 161:23       215:20,25 216:6       187:4 215:17
   221:9,10,12,17,17       53:13                  230:2,3,11,17,23       25:14 38:17 67:19      103:2,3,3,4,6,7,9     168:10 174:6,18        217:14,15,21          216:7 242:1 252:8
   222:9,10,15           allowed 7:10 42:9        242:10,13 246:18       71:19 102:18           103:13,15,24          175:3,4,13 179:17      218:22 219:24         274:9,17,20 276:5
   223:17 224:4,7        amateur 87:1             256:12 258:2           105:23 113:4           104:5,18,22 105:9     181:1,2,3,21,22,22     224:5,20,25           276:9
   226:5,21,22           amount 45:7              269:21                 130:20 182:7           106:12,13 107:12      182:15 183:6           225:12 226:6        attorney's 23:1,5
   229:19 237:22           47:12 51:12,23       answered 110:6           183:18,20 266:23       107:13,17 108:5       185:5,8 190:7          242:20 245:25         37:12 79:1 83:11
   238:23,25 239:1,2       96:21 118:23           169:18 258:11          270:4                  108:11,25 109:16      192:13 193:19          246:4                 276:5
   239:3,5,7 240:6,20      202:14,14 203:16     answering 10:19        appreciative 94:1        109:18,22 110:13      197:25 201:19        assist 238:16         attorneys 31:4,11
   240:24 241:3,10         204:17 253:19,21       12:16 39:21 41:6       94:4,16,18             110:16,25 117:16      204:9 206:8,10       associated 165:4        36:8 38:4,9 41:19
   241:10,24 242:2,7       255:16 256:8           228:7                apprised 232:11          118:24 119:6,9,11     212:17 214:23        association 165:2       61:13,21 62:20
   242:9,12,22 243:1       257:12 262:4,9       answers 9:25 10:6      approval 69:16           120:16,19,23          218:2 221:4          assume 153:3            73:23 108:18
   243:3,10,12,20          264:6 274:11           12:8,16,19 227:1,4     113:6 172:1,5          121:17 170:7          223:25 230:11          157:3 239:15          158:19 219:17
   244:3,16,18,24        amounts 200:18         antonio 1:2 3:6,23       174:11,21,25           201:13 259:17,20      236:16 242:3         assuming 55:25          230:5 254:5
   246:11,15 247:1       announce 7:2             9:8 273:2              175:6,21 180:6         264:2,5,6,8,10,14     256:11 257:25        assumption 5:17         274:19,22
   252:12,19,22,23       announcement           anybody 8:11,13        approvals 172:10         264:16,23 265:3,3     258:15                 56:1 157:4          audio 134:24
   252:24,25 253:1,2       22:8                   36:8 60:24 61:12     approve 66:4 81:2        267:1,15,18,18      asks 61:19             assumptions 157:7     august 98:12 99:5
   253:4,5 256:9,15      annual 187:5             61:20 62:21 63:2       82:21 167:5          asked 7:1 11:1        aspect 180:4             157:7                 165:11,16 234:17
   256:19,23 261:2       answer 10:9,11           63:24 77:5 131:12      169:21 171:2,13        12:14 37:24 41:16   asset 89:13 234:19     attach 244:14,21        261:23 262:1,6
   268:7                   12:17 13:7 21:1        131:12 136:8           172:18 190:4,14        41:20 65:9,14       assets 52:4,8,23         244:22 245:1,16     austin 3:11,17
 agreements 17:11          23:20 33:25 34:10      158:5 192:6            190:16,17 224:16       72:9 112:16 120:2     85:22 130:4            245:20                97:19 100:10
   17:12 23:8 26:8         35:23 36:6 37:1,3    anymore 209:12           245:5 248:6,11         135:17 169:23         132:19               attached 118:19       authority 114:2,13
   26:17,18,24 30:17       37:12,14,18,20,20    anyway 71:17             249:20 250:7           170:4 203:19        assign 212:13            186:20 276:4,7        122:5 169:23,24
   31:13 151:24            37:21,22,23 38:6,6   apiece 151:22          approved 81:6,8          227:5 239:10        assigned 227:18          277:10,12             170:6,9 178:19
   156:5 157:22            38:7,8 39:1,3,8,23   apologize 148:6          129:12 224:7,17        245:4 254:11          227:19               attaches 245:7,12       179:2,18 190:21
   196:8,23 197:20         39:23 40:23 41:12    apparent 30:2            241:8,9 250:9          268:10,13           assignee 214:3,14      attachments           authorization
   202:22 218:6            41:24,25 42:12         269:4                approving 173:4        asking 10:21,25         217:14 219:4,23        141:22,25 142:3       112:22 179:7
   247:14 252:9,9,10       43:9,10,18,19,25     apparently 269:8         173:18,23              11:5 20:18 31:15    assignment 5:16        attention 70:25         180:2 181:9,17,23
   253:3 260:23            44:2 61:17 62:24     appear 142:1           april 5:13 144:2,5       34:19,21 37:7         18:5 22:2 204:22       89:4 92:8 95:1        182:10 183:2,9,25
   261:8 277:14            64:5 65:7 66:8,22    appearances 5:2          144:25 145:2           38:14 39:15,15,19     205:4 206:7,25       attorney 29:25          185:17 186:4
 ahead 7:23 38:19          67:6,15 71:8           6:9                    146:2,15 148:15        39:22 41:10,12        210:24 211:8,19        30:8 38:12 43:11      203:24
   39:25 49:15,16          76:14,23 78:4,23     appeared 272:9           149:7                  42:23 61:20 67:20     212:6,7,9 213:2        49:9 67:1 102:4     authorizations
   51:21 90:18 91:16       90:13 105:23         appearing 11:16        arbitrarily 69:16        67:21,22 72:13,13     223:14 226:11          108:19 117:13,18      180:6
   97:9 218:24             114:10,17 127:14     applebee 95:22         area 108:14              76:17 77:23 78:1      227:7 229:20,24        118:13 120:9,9      authorize 166:24
 al 178:23                 154:18,21 155:3,4    applicable 277:7       argument 189:10          78:12 85:3 111:19     229:24 230:15,16       125:4 142:24        authorized 69:19
                           155:4,8,10,14          277:14                                        114:7 116:10,11       241:23 243:9,12        148:18,21 158:17      167:8 180:16,22

                                                                                    Page 4                                                                                    Page 5
                                   Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                        800-336-4000                                                                               800-336-4000




[authorized - believe]                                                                       [believed - bottom]

   189:3 202:18           188:13 191:22           56:13,20 61:14,15      134:21 214:15        believed 97:8,9        85:13,19 86:6,8         180:16,23 181:9       267:2,20 273:9,21
   203:3,11,14            192:24 193:15,25        61:21 62:22 63:3       231:19               benefit 99:14,16       88:4,11 95:3 99:4       181:18,24 182:1     blew 187:17
   204:15                 196:17,19,25            64:3,14 65:5,24      begins 6:1               99:19 100:13         99:16,16,19             183:2,10 184:2,19   blow 140:9
 authorizing              197:7 199:24            66:1,4,13 67:14,16   behalf 6:13,13,16        105:16 117:1,2,7     100:13,14,16            185:17 186:4,20     bonds 257:20
   170:12 181:15          205:19 206:10,18        67:22 69:10,16,18      6:19 15:22 16:6        131:9                102:12,22,23,24         186:21 187:1,7      book 173:19
   184:1                  206:19 218:8            89:13 117:18           18:3 25:25 26:9      best 9:24 10:10        103:8,10,17,20          189:3,4,22 190:5    books 111:17
 auto 21:15               219:6 226:24,25         135:6,13,16,25         56:16 82:16 84:8       13:15 16:4 37:10     104:7,11 105:12         190:14,18,20        border 57:5
 availability             227:11,14 231:19        136:10,16,20,21        85:8 135:3 136:8       69:22 71:10 88:9     105:16,18,22            192:8 193:13        borders 4:2 6:20
   128:13                 234:16,21 237:12        137:1,4,11,23,23       164:18 169:22          109:17 123:2         106:3 111:5,10,12       194:18,23 195:22      6:23 48:25 49:7
 available 46:18          248:18,20 251:8,9       138:24 139:11          170:9 178:19           138:12,14,15,19      111:16,16,17,21         196:1,4,12 197:13     49:10,11 50:3,15
   129:21 277:6           251:11 252:14           144:17 145:2,7         179:3,8 188:19         139:9 173:16         112:5,22 113:6          197:24 198:3,10       54:6,17,18 55:1,16
 avenues 113:17           253:9 255:5             149:8,15,22 239:9      189:4 190:14           232:1 266:21         114:2,13,23 115:9       198:11,17 199:5       55:21 57:5 60:1
 avoid 138:24             260:15                  273:1                  191:3 241:7,24       better 72:16 140:8     115:16,17,19,25         199:16 200:10,16      60:23 88:22,25
   255:25                backdate 158:15        based 13:7 42:6          244:25 258:14          221:16 238:2,12      116:4,6,14,14           200:23,24 202:4       89:3 92:10,11,20
 avoided 137:23          backdated 121:20         50:10 124:1          belief 175:23          bifurcate 12:5         117:1,3,7 118:4,15      202:15,17,25          92:23 93:1,5,10,16
 aware 11:15,20           122:2,5                 151:23 155:9           182:21               big 86:20              118:18,20 119:1,7       203:25 204:5,11       93:25 94:2,5,13,17
   84:19 85:4 91:18      backdoor 55:9,17         244:6                believe 7:12,21        bigfoot 248:15         119:9,15,15,17,20       204:15 207:23,25      95:19 96:18 99:20
   122:4 203:1,15         55:24 56:9,15         basically 18:14          18:13,15,23 20:8     bind 161:16            120:6,8,8,9 121:9       208:21,23,24          100:12 134:12
   222:21 229:18          267:12                  93:25 112:14,15        22:18 29:11 38:11      221:11 242:19        121:19,22,23            209:22 212:13,22      142:20 146:12
   231:2                 backed 96:22           basis 13:18 39:11        40:16 47:21 48:5       245:24               122:7,13,14,24          212:23 213:9,10       150:24 151:20
 awhile 70:11             159:4                   39:16 40:24 41:1       48:13 49:25 53:17    binder 159:24          123:8,21 124:14         214:4 215:11,18       154:1 196:5 206:2
           b             background 80:1          41:21,23 42:3          53:18 59:6 63:13       177:8 205:5,8        124:20 125:5,25         215:23 216:2,14       207:13,20 208:9
                         bad 86:14 116:8          67:7,9 155:6           65:22 69:20 73:14      240:18 247:22        125:25 129:7,7,12       216:22 217:4,9,14     208:24 209:2,9,19
 b 164:25 165:7
                          142:11 241:13           187:5 233:13           78:17 81:14 85:7     binding 215:3,4,8      129:19 152:2,9          217:15 218:21         210:6,9,12 212:21
   244:8,11,15,22
                         bags 98:18,25            241:21                 94:23 101:23           215:10 224:4,19      153:2,16 154:12         219:4 221:11          213:5,16,24
   245:1,24 246:5
                         balance 150:11         bates 48:14 139:18       102:10 106:23          224:25 226:5         156:2,14 157:11         222:25,25 224:5       222:15 224:9,12
 back 8:15 12:25
                          264:20 265:3            141:8 144:2            109:15 113:16        binds 225:11           159:1 160:17            224:20 225:1,12       225:23 226:4
   23:17 24:6 38:1
                         bank 45:5 69:24          146:20                 114:12 127:22,24       246:3                161:2,9,17,21           226:12,15,23          234:14,23 236:9
   48:6 50:24 51:17
                          97:14 100:10          bathroom 176:19          129:14 137:8,18      bit 28:6,9 65:19       163:24 165:9,21         227:8,9,22 232:9      238:23 239:17
   52:15,19 53:22,23
                          121:4,4,5,9 227:18    batted 118:1             137:19 142:5,15        71:2 94:12 95:23     165:22 167:5            234:10,17 235:25      241:9
   54:19 59:11,11,12
                          256:5                 battery 199:20           143:14,20,22           113:25 127:7         168:11 169:10,21        236:2 237:3,23      borrow 59:10
   59:18 70:20 72:5
                         bankruptcy 1:1         bayne 3:21               147:13 148:17,24       140:10 150:10        169:22 170:10           238:1,4,8,13          107:22
   80:12 81:2 83:14
                          7:21 14:20 23:1       bear 140:19              149:1,21 150:5         185:4 250:20         171:2,3,5,12,14,19      239:20 240:20       borrowed 52:2
   84:15 96:20 98:18
                          33:23 34:2,6,12       bears 146:19             162:18 173:19        black 1:9,21 5:14      171:20,21 172:5         241:6,24 242:19       57:17 100:8
   98:25 107:8
                          35:7,18 36:8,13,24    beat 203:22              179:15,21 180:2        23:17 24:5 50:23     172:12,16,25            244:25 245:5,19       103:10 105:18
   109:24 131:12
                          37:11,17 38:3         becoming 82:21           182:24 183:1           51:24 52:3,6,6,8     173:17,20,23            245:23 246:23       borrowing 102:24
   134:21 141:1
                          39:6 40:21 41:2       bee 3:10                 189:2 192:10           52:21,21,22 53:13    174:3,10,20 175:1       248:19 257:18         265:1,2
   148:7 150:22
                          42:6 43:5,16,23       began 75:9               199:6 252:11           60:22 80:9 81:20     175:5,20 176:10         259:17 261:17       bottom 32:21 33:9
   151:1,4,8 168:4,16
                          44:8,22,25 45:19      begged 159:12            253:15 256:2           81:25 82:9,18,22     176:14,16 178:9         262:5,15,18,22,23     48:20 54:2 125:15
   172:21 176:25
                          46:6 47:5,6,9,11      beginning 12:1           261:4                  83:1,9,18,22 84:7    178:19,22 179:3,8       264:12,18,24          125:15 126:10
   178:11 182:21
                          47:13,18,24 48:2        72:9 85:12 132:7                              84:13,19 85:5,10     179:18 180:2,7,12       265:1,5 266:7         127:11 141:19
   185:20 186:17

                                                                                    Page 6                                                                                    Page 7
                                   Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                        800-336-4000                                                                               800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 73 of 155
[bottom - chris]                                                                             [christen - close]

   147:19 148:1           businessman            caption 14:14         chain 207:4            christen 3:15           258:15 267:1           76:2,4,9,15,19,21      199:23 200:1,4
   195:13 249:15            107:22 247:8,9       card 272:10           chance 34:19             274:19              clearly 74:16            76:24 78:1,11,14       201:19,25 203:7
 bought 59:17 93:7        buy 59:2,13 85:22      care 233:12             44:10 95:7 125:17    christie 6:19         cleveland 3:9,10         78:24 79:8 82:5        204:21 205:3,7,12
   138:3,7 222:12           88:11 95:17 98:12      252:18 269:3,4,8      125:20 126:9         christopher 3:14        5:4 6:18,18 7:14       83:16,17 90:7,9,19     205:18,21 206:16
   262:18                   116:24,24            cared 256:5             127:18 142:11,17       274:19                7:24 8:5,17,20,24      90:24 91:5,9,11,17     206:23 207:7,9,12
 bound 161:16             buyback 51:13          careful 89:5            219:8 230:12         city 232:4              10:20 11:24 12:6       94:9,11,21,23 99:8     208:12 211:7,18
   162:22 163:3,6         buyer 82:13,14         carolina 87:10,12       254:6                civil 2:14 276:12       12:21,24 13:3,5,12     103:23 104:14          212:3 214:23
 bounds 86:19               93:7 95:21 130:18      98:19,25 227:14     change 78:15           cjohns 3:18             13:21 14:3,10,12       110:1,4,7 111:14       216:20 218:1
 brag 87:9                  237:17,20,24           251:11                157:22 199:16        claim 152:1 153:1       23:16,20 24:3,8,14     111:25 112:2,4,11      219:2 220:18
 bragged 85:21            buyer's 82:10,12       carried 156:20          228:16,20,25,25        179:2,7 181:9,23      24:17,19,20,24         113:3,12 114:7,16      221:22,24 222:1
   87:14                    82:12                  197:14 198:10         271:4                  185:17 186:1          25:4,9,15,16,21        114:21,22 115:5,8      223:8,10,12
 break 38:21 70:8         buyers 95:19           carry 184:1           changes 5:5 271:1        209:2 210:6,6         26:4 27:10,24          115:14 117:20,22       224:14,23,24
   70:19 133:25             129:20 131:2         case 1:5 12:2           276:7,7 277:9          228:10                28:4,10,11,22,25       122:1,9 123:14         225:4,10,25 226:3
   134:4,15,19,24           133:16 223:19          14:14 23:24 60:8    chapter 1:3,15         claimed 88:6            31:8 32:9,14,23,24     125:16,19 127:1,5      227:25 228:6,18
   140:25 176:19,24         237:17                 75:23 95:14 146:2     44:25 136:20         claiming 51:15          33:14 34:1,9,17        127:10,15 132:16       229:15 231:10,14
   177:3 179:16           buying 29:7 58:9         146:13 180:7          273:3,15               53:18 180:6,14,22     35:5,13,17,21 36:1     134:1,6,14,23          231:21 233:13
   191:20 192:4           bye 270:7,7              224:4 228:10        characteristics          184:9 209:3,10        36:3,12 37:2,6,25      136:22 137:6,16        235:14 238:19
   231:11,17 259:8                  c              273:5                 128:15               claims 59:2 206:3       38:5,16,20,23 39:1     138:3,14,20 139:5      240:3,9,15,18,21
   260:14                                        cash 198:12 201:2     characterization         207:13,20 209:20      39:10,14,18,22         139:17,20 140:11       242:15 243:5,6
                          c 3:1
 breaking 255:5                                  cause 2:10 21:16        87:18                clarification           40:1,3,6,9,11,24       140:13,15,20           244:20 245:14
                          cable 87:12
 breath 183:8,24                                   172:5               charge 199:21            194:21 248:16         41:4,6,9,15,17         141:3,20,22,24         246:9,25 247:20
                          call 89:24 130:13
   184:5                                         caused 61:13          charges 276:9          clarified 25:14         42:2,11,15,17,20       143:1,11 145:1,16      247:24 254:19,23
                            138:23 148:18
 briefly 11:23                                   cave 3:10             charleston 87:11         118:25                42:21 43:7,13,20       145:23 146:5,14        255:9,13 257:11
                            158:15 203:2
 bring 70:25 85:25                               cedillo 142:25        chat 13:23,25 14:9     clarify 11:1 24:23      44:1,18 46:23          150:12,25 152:5,6      258:9,25 259:4,7
                          called 22:20 23:24
   88:4 89:4 91:6                                  143:10 149:1,20       28:1                   68:9 72:10,11,15      50:9 51:14,21          152:8,17 153:12        259:10,13,22,23
                            76:16 95:22 126:5
   129:20 130:18                                 cell 19:10            chebert 3:19             100:17 250:6          52:5,13,14 53:2,4      155:6 156:12,22        259:25 260:9,17
                            164:11 200:21,21
   131:2 175:8,9                                 certain 21:17 60:4    check 8:14 80:1        clarifying 118:22       53:21 55:21 56:18      157:21 158:13          266:5,23,25
                            210:8
   254:11 265:21,23                                163:20 195:22         108:18 254:15          118:22                56:23 57:16 58:12      159:8,19,20,23         269:20 270:6
                          calling 209:23
 broad 183:25                                      258:13              checked 19:5           clarity 91:6 98:3       59:4,5,6,15 60:2,9     160:2,3,10,15,21       274:13,19 276:5,9
                          calls 35:24
 brought 92:8 95:1                               certainly 7:10        checks 253:22          classes 157:5           60:14,21 61:1,3,10     160:24 164:10        clevelandterraza...
                          camera 28:6
   123:13 134:7,11                               certificate 5:6       children 68:20         clauses 195:20          61:18,25 62:6,8,10     172:15 176:20          3:12
                          capacity 11:17
 build 58:4 59:7                                   275:7 276:4,12,21   chime 129:10           clean 31:24 62:18       62:13,15,17,25         177:2,7,11,19,21     client 35:25 38:12
                            12:13 24:22 25:3
 building 59:7                                   certification 274:1   chimes 129:15            116:17,21 117:10      64:6 65:8,15,20,21     183:16,19,22           54:17 91:14
                            42:5 72:13 258:20
 built 58:22                                       276:1               choice 81:18 129:6       117:12,22             66:6,9,19,23 67:7      184:21,24 185:6        221:21,23 222:17
                          capital 57:17
 bunch 96:5,8                                    certified 147:13        129:6                cleanup 118:1           67:13,18 68:3,6,8      185:11,14,15,24        223:1,4 225:16,20
                            152:2,9,13 153:2,5
   195:20 266:17                                   253:24 256:3,10     choices 129:5          clear 60:7 71:16        68:13,16,19,22,23      185:25 186:13,15       236:5
                            153:16 154:12,22
 business 80:5 86:6                                257:18 258:7        choose 129:17            75:3,3,6,8 89:14      69:7 70:4,6,9,11       187:12,14,19,20      client's 222:22
                            154:23 156:3,15
   88:19 91:22 93:22                               274:3 275:1           249:1                  91:13 104:4 119:6     70:14,23 71:1,20       187:24 188:3         clients 236:7,11
                            157:12,25 158:1
   96:2 97:12,13,18                                276:14 277:16       chooses 129:18           120:13 145:25         71:25 72:4,6           190:10,24 191:8      close 81:23 85:23
                            158:16 195:1
   128:9 129:5                                   certify 274:4,21      chris 6:18 250:17        175:18 181:6          73:10,17,18 74:2,5     191:12,18,21,24        87:15 92:11 96:9
                            201:5,13,20
   130:14 201:11                                                                                193:6 194:15          74:13,20 75:2,5,19     192:2,3 198:16         98:17 102:25
                            204:12

                                                                                    Page 8                                                                                     Page 9
                                    Veritext Legal Solutions                                                                  Veritext Legal Solutions
                                         800-336-4000                                                                              800-336-4000




[close - consideration]                                                                      [consideration - counsel]

   103:17 105:19            168:8 178:17,18      communicating         conclusions 35:24        257:23 272:11       contributed 51:23        109:8 110:15           128:18,19 141:13
   106:23 108:17            184:1 189:12           57:21,25            condition 238:6        considering 115:1       52:5,20                127:19 141:9,13        141:15 142:2
   109:13,16 113:22         226:10 268:2         communication         conditions 248:6       consis 49:6           contribution             142:2 178:1,2          145:3,12 147:4
   116:4,14 170:14        cohle's 180:9            31:7 41:19 76:18      248:11 249:20        consist 129:16          53:13,16 152:3,10      186:19 223:1           148:8,11,12 149:9
   170:15 172:2,2         coincidence              98:21 143:22        conduct 163:14,20        130:8,21 131:16       153:3,5,17 154:13      253:22 276:4,5,12      151:7 161:17
   178:21 181:18            149:18                 185:16              confer 39:4 43:14        132:1,11 133:10       154:22,24 156:3        277:16                 166:22 171:17
   182:22 189:9           cole 128:8             communications        conferring 78:8        consistent 49:6         156:15 157:12        copying 48:21            176:15 179:10,22
   198:15 202:20          collateral 79:7,9        18:4 20:11,24       confess 7:20             199:5                 158:1,2,16 195:2       128:9                  185:21 195:18
   237:6,15 242:2           79:11,16,20,23         21:25 62:2 75:22    confidence 58:3        constitute 114:12       201:14,20            cor 34:18                197:11,12,16
 closed 45:18 81:22         80:21 107:14           112:17                58:13,20             constituted 112:22    contributions          corp 128:12              214:6,12 218:22
   86:21 99:4 102:12        261:11               company 5:14          confirm 161:9            171:1                 152:14 201:5         corporate 11:17          241:1,4 244:10,13
   105:17 112:10          collected 21:3,6,8       21:22 42:5 83:23    conflict 108:21        constitutes 181:17      204:12                 13:8 16:2 20:10        248:7 255:19
   113:14,16 116:7          69:21,24               84:7,25 86:19         117:17 164:18        consult 40:19         controlling 14:18        20:19 25:5,18          261:23 262:24
   120:12 123:22          collecting 21:23         87:11,12 97:19        267:11                 43:20                 27:20                  34:9,18,20 44:20       263:22,23 264:1,2
   130:19 159:2             21:24                  114:23 124:20       conflicts 164:11       consulted 41:11       conversation             46:11 74:22            264:3 272:2 274:4
   182:2 202:1,16         collectively 22:22       139:9 160:17        confused 20:17         consummated             98:23 189:7            122:16 169:7         corrected 239:12
   204:17 216:24            129:22 130:17          161:2,10,21 162:8     72:14 86:13            54:23,23              196:16                 219:8,15 225:4       corrections 276:3
   237:5 243:11           college 156:21           164:17,19,24          137:13 168:7         contact 128:12        conversations            254:7,20 256:12      correctly 29:10
   262:8,10,10,12,13        157:5 251:4            165:1,1 166:12,21     226:25                 232:4                 185:5                  258:10,13 265:24       129:24 134:13
 closer 229:1             come 53:22 97:20         166:24 168:11       confusing 16:14        contacted 232:3       conversion 203:3       corporation 131:7        142:14 165:5
 closing 17:19              121:3 122:19           172:16 174:3          65:19 68:10,21       contains 276:7          203:11                 133:1 165:2            167:2 214:17,18
   98:11,13 102:15          123:17 184:11          176:9,10,14,16        69:4 71:5,7,12       context 130:16        convert 204:18         correct 10:12          correspond 142:8
   102:21 103:15,19         220:14,20,22           200:14 203:25         100:4 104:8 106:4    continuation          converted 202:16         11:21 20:22 22:15    correspondence
   105:2,8 106:14           221:3,5 223:6          216:22 217:2,4        107:4 137:15           187:16 188:4          203:9                  23:13,14,18,25         112:15 189:11
   107:18 108:8,12          235:6                  264:21 265:8          146:9 165:23         continue 8:7 71:21    conveyances              24:2 26:6,7 28:15      201:10 232:7
   109:1,6 110:24         comfortable 89:12        266:7                 256:18                 76:10 166:11          221:1                  28:16,18,24 29:2,3     233:8 234:5
   112:20 118:6,19          91:1                 company's 164:17      confusion 13:19          177:3 192:4 200:2   convinced 97:8           34:4 35:9 40:14      corresponding
   122:10,11,24           coming 80:24           complaint 140:3,4       73:23 119:22           231:22 260:18,20    coordinate 36:5,7        40:18 46:16 48:10      98:19
   123:1,6 124:7            119:22 204:3,14      complete 6:25         connected 80:3         continued 234:22        149:14                 48:12 50:20 51:25    cost 96:6 156:3
   159:5 172:16,25          255:5                comply 164:1            87:10                  236:6               coordination             53:6,10,11 55:3        200:21,22,24
   174:12 178:8           commercial             compound 13:18        connecting 51:9        continues 166:24        234:24                 78:7 79:4,10,12        202:3,22 203:16
   182:11 184:12            247:13               compromise 5:15       connection 51:9        contract 5:17         copied 173:20            80:25 82:2,4           243:15 254:16
   192:6 193:12           commingled               191:9,12 195:8      consequence              82:15 83:7 92:14      176:2                  83:20 85:6,11,16     costs 50:13 95:24
   196:22 220:16            266:16               con 181:16              98:14 206:2            92:17 95:4,17       copies 253:22            85:17,17 92:18,18      95:25 155:19,21
   265:14 268:5           commission             concentrate 97:1,6      207:13,19              96:17 98:20,24        254:14 276:10          99:7 100:2,24          202:7 207:16
 coffee 177:6               272:17               concern 188:6,11      consider 247:8           118:8 164:23        copy 14:11 28:16         101:1 104:24,25        208:17 209:12
 cohle 63:23 87:4         communicate            concerned 133:19        250:8                  166:20,25 202:1       44:17 48:11            105:5 106:1            256:22,25 257:1,2
   88:2 93:13 108:17        62:21                  163:18              considerable             212:25 217:11         101:13,14,16,20        110:11 115:20,22       257:3,8,9,11,12
   112:16 113:10          communicated           concerns 23:24          222:18                 218:2                 102:8,9 103:5          115:23 121:11,12       264:19
   125:22 126:17            18:16 20:6 31:3      concludes 270:8       consideration          contracts 217:25        104:18,22 106:16       125:24 127:19,23     counsel 3:16 7:19
   127:21 128:24            31:18 32:1 250:15                            214:8 242:18                                 106:17 107:19          127:25 128:10,10       25:4 27:24 41:2

                                                                                  Page 10                                                                                     Page 11
                                    Veritext Legal Solutions                                                                  Veritext Legal Solutions
                                         800-336-4000                                                                              800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 74 of 155
[counsel - date]                                                                          [date - derick]

   42:7,8 43:12         creditor 22:20          92:8 93:6,7,22,23    230:25 231:6            192:18,19 193:23       133:14 153:11        declare 53:20            210:3,8,10,11
   61:24 64:9 65:16     creditors 7:15          94:1,4,7,17,19       232:6 233:8,22          195:17 214:15          156:10 176:3         deed 5:17 119:25       demanding 47:16
   67:17 78:15,20       cross 1:16,23           95:1 96:3,14,20      234:22,24 235:5         241:3 252:1,4          197:9,21 200:19        121:18 122:2           47:19
   139:17 141:9           273:16,23             97:5,9,16,20 98:9    235:15,20 237:22        261:20,22,25           203:20 227:15          158:14 259:11        denied 256:24
   142:19,20 147:3      crosstalk 12:23         98:18,22 101:8,12    238:8,15 239:14         262:6,8 271:3          234:10,15 236:21       261:17,20,22,25      departure 238:4
   230:7,9,19 274:15      41:8 47:1 68:15       102:7,11,15,16,20    244:18 245:3            275:6 276:19           236:25 238:2,14        263:10,15 268:14     deponent 61:17
   274:21                 78:2 133:2 136:6      103:15,18 104:1      247:2 249:4,15        dated 5:13 144:2         256:1,6                268:19,21              64:5 66:8,22 67:6
 county 35:8,12,14        140:2 152:22          104:11,23 105:8      251:15,22 252:7       dates 136:1 145:4      deals 56:15            deeds 119:17,20          68:11
   35:16 36:18            153:13 154:9          106:14 107:17,23     253:15,19,25            174:16 178:10        debate 157:8           default 81:21 82:6     depos 12:4
   142:12,18 143:13       155:7,13 156:23       108:3,6,12 109:1     254:8 256:4,15        daughter 66:17         debt 44:5,19 45:2        122:21 146:23        deposition 2:2,7
   206:4,5 207:15,16      168:9 169:1,6         109:18,22 110:13     257:22 267:22,25      daughters 40:17          45:10 46:1,4 47:2      147:18 148:10,14       5:9 6:2,3,21 7:22
   272:7                  170:22 182:18,25      110:18,20 111:1      274:20 276:9            43:3 66:17 67:3        47:2 51:8,15           149:5,23 159:7,12      9:7 10:3 11:7 15:2
 couple 51:3 70:25        184:8 189:25          111:20 112:4,9,22   daniel's 130:7           68:24 69:9 81:8        58:10 135:5,17,24    defaulted 159:6          15:6,11 18:25
   84:20,21 178:7         190:3 193:5 199:3     113:6 114:8,12       132:25 170:25         david 28:14 29:5         136:9,24 137:10      defaulting 159:9         25:19,23,25 27:14
   269:1                  199:13 208:2,19       115:1,16 116:8      danny 54:17              120:2,6,8 121:13       137:22 138:24        defendant 1:23           27:22 28:12 32:17
 course 68:12 71:4        209:8 220:10          118:17 122:21       darin 4:2 6:20,23        122:6,23 128:2,3,4     227:10                 273:23                 34:20 44:11 71:14
   76:1 132:16            222:6 228:24          123:9,12,22 124:2    49:7 50:3 54:6,17       170:2,8,12 171:7     debtor 1:5 27:4        defendants 1:14          72:3,10 73:12,20
   183:16 234:14          249:3 250:14          124:17,22 125:22     54:18 59:25 60:23       171:23,25 186:17       34:22 36:23 47:3       1:23 273:14,23         74:7,14 75:11,12
 court 6:5,7 7:1 9:3      253:14 254:22         127:21 128:17        88:22,25 89:3           263:4 267:4            56:18 79:15 137:9    defer 269:19             75:16,24,25 76:12
   14:21 35:19 37:25      265:11,20 267:24      129:15,25 130:3      92:10,10,11,20,23     day 73:22 77:10          137:21 273:5         defined 229:13           76:25 77:23 78:9
   41:23 52:14 56:12    csr 2:12 275:5          130:21 131:16,25     93:10,16,25 94:2,5      77:12 78:17 83:13    debtor's 16:17         defines 218:16           78:21 84:18 90:21
   56:20 60:17 98:2       276:19                132:5,10 133:9,18    94:17 95:19,23          84:21 110:24         debtors 11:18 16:2     definitely 130:3         91:4,15 113:13
   109:25 135:13        curious 227:17          134:7,10 150:11      96:3,18,22 97:3,8       187:2 201:10           16:6 18:3 25:18        132:4 156:19           125:11 135:19
   143:12 144:16        custodial 276:5         150:24 152:16        99:20 100:12            223:15 272:8,13        26:16,23 34:10,21      235:13                 141:8 146:19
   157:11 172:21,22     cut 185:3               153:25 158:11        134:11 142:20           275:1 276:14           44:3                 definition 50:12         161:1 173:14
   193:15,25 205:19              d              159:5,8 161:20,25    146:12 150:10,24      days 12:11 51:3        debts 37:4 44:3,7        71:13 90:20 91:4       177:13,23 187:11
   227:1 253:18                                 169:13 170:16        154:1 196:5             75:10 93:18,19         44:11,17 45:7          91:14 154:2            188:1 192:22
                        d 5:12
   256:2                                        171:9,25 172:4,6     212:21 213:5,16         109:9 122:19           47:8                   155:16,18 157:18       205:1,9 206:22,24
                        dadgum 251:7
 courtesy 269:17                                178:13,17,17         213:23 222:14,23        149:7 237:5 253:6    december 28:14           157:19,22 198:24       211:3,23 230:13
                        dallas 237:25
 courtroom 9:8                                  179:22 180:1,7,10    224:9,12 225:22         266:14                 29:1 125:22            199:5 218:19           240:5,11,19
                        damages 48:25
 courts 215:13                                  180:12,15 181:23     226:4 234:14,23       dead 263:7               128:25 129:16          221:7 235:12           247:18 254:7
                          50:2
 covenant 199:1,7                               182:20 183:25        236:9 238:23          deadline 192:20        decide 37:16 38:3      definitions 15:15        259:14 269:14,19
                        dan 93:25 169:16
 crazy 201:18                                   184:5 185:17,21      239:16 241:9            235:6 254:4            85:19                  83:6                   270:9,11 271:3
                        daniel 2:9 3:8 4:3
 create 85:15 122:7                             186:4 188:17        dark 183:5 228:8       deadlines 138:16       decided 267:17,17      delay 75:12              272:1 274:1,4,7,8
                          6:20,22 49:7 50:3
   158:14                                       189:3,7 190:4,12    date 6:2 28:18           232:22               deciding 43:22         delayed 75:15            274:11,15 276:3,5
                          53:17 59:3,25
 created 105:21                                 192:7,14 193:12      69:25 98:13           deal 38:20 50:12       decision 34:2          delete 21:15             276:8,10,11 277:4
                          60:22 81:20 82:5
   122:7 158:24,25                              194:5,12,13,17,23    106:20 109:4,9          50:19 51:5 55:9        39:12 40:20 42:5     deleted 19:24 20:3     depositions 12:5
                          82:8 83:1,8,24
   244:18                                       196:2 202:25         116:7,10,12,14          55:17,24 56:9          42:8 43:4 67:21        21:17                deposits 201:3,3
                          85:16,20,21 86:9
 creating 106:1                                 203:15 204:2,9       136:2 142:8,9,22        74:24 91:22 92:9       69:18 268:3,4        delivered 276:5,11     derick 146:10,11
                          86:10,23 87:6,7,8
 credit 80:1 97:14                              217:2 222:14         149:6 159:5             93:21 96:21          decisions 38:11        demand 79:21,22          224:10
                          87:16,19 88:4,15
                                                223:18 227:14,15     182:11 185:22           113:18 131:2                                  209:7,22,23 210:1
                          88:18,23,25 91:20

                                                                               Page 12                                                                                      Page 13
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000




[derives - documents]                                                                     [documents - e]

 derives 50:22          digesting 28:21       disinterested       109:7 110:13               133:13 135:11        driver's 112:13          169:22 170:10         241:6,25 242:19
 describe 233:24        dillad 95:21            167:1,5 169:9     118:19 124:21,23           149:11,19 158:25       251:10,11              171:2,4,5,12,14,20    245:1,5,19,23
   233:24 244:1         dillard 95:21           171:1,12 172:18   125:5 126:1,6,13           162:24 163:4         drove 251:10             171:20 172:5,12       248:20 257:19
 described 26:19        dilley 86:4 88:15     disposal 97:25      126:21 131:11,14           171:17 178:20        duck 1:9,21 5:14         172:16,25 173:17      259:18 261:17
   27:1 198:25            97:20,23              133:19 134:8      131:15,22 132:3            180:19 182:11,20       23:17 24:5 50:23       173:20,23 174:3       262:5,15,18,22,23
 describes 155:16       direct 17:23 48:6     dispute 35:18       132:17 133:3,5             184:6 188:19           51:24 52:3,6,6,8       174:10,20 175:1,5     264:18,24 265:1,6
 describing 89:12         99:13 120:21        distance 28:7       140:7 144:7                191:3 192:25           52:21,21,23 53:13      175:20 176:10,14      266:7 267:2,20
   225:11 245:11          269:21              distinguish 71:18   153:25 154:3,5,6,6         213:20 224:10          60:22 80:10 81:20      176:16 178:9,19       273:9,21
 description 5:8        directed 40:7 42:8    distraught 112:13   155:10,15,16               226:22 227:8,12        81:25 82:9,18,22       178:22 179:3,8,18    duck's 120:6,8,9
   128:23 272:10        directing 160:25      distributed 152:11  157:18 158:9               227:21,24 228:1,3      83:2,9,18,22 84:7      180:2,7,12,16,23      215:24 264:12
 desire 237:1           direction 64:9,15       153:7             162:3,5,5,8,9,12           228:19,22 233:1,5      84:13,19 85:5,10       181:9,18,24 182:2    due 21:13 69:25
 destroying 86:3        directly 53:9         distribution        163:7,10,16,21             239:7 258:11           85:13,19 86:6,9        183:2,10 184:2,19     80:24 136:2,2
 details 234:7            99:23 148:19          151:17            165:12,25 167:15           265:19,22,23           88:4,11 95:3 99:4      185:18 186:4,20       147:20 232:22
 determination          dis 91:2              district 1:1 273:1  167:16,24 180:18           268:4 270:5            99:16,19 100:13        186:21 187:1,7       duly 2:9 8:22
   67:12,15,16          disagree 36:1         division 1:2 83:25  181:12 182:3,5           doing 8:1,2,13           100:14,16 102:12       189:4,4,22 190:5      274:6
 determine 37:10          61:19 62:4 65:11      273:2             212:3,21 214:1,22          62:22 71:9 97:7        102:22,23,24           190:14,18,20         duties 126:6
 develop 207:17           74:21 75:20 92:25   dma 1:12,15 2:8     215:2,22 216:1,3           223:20 231:3           103:8,10,17,20         192:8 193:13          128:21,23 129:16
   208:17 236:3           130:1,7,23 132:5      3:8 5:18 6:19,21  216:18 217:6               232:4 266:18           104:7,11 105:12        194:18,23 195:22      130:8,21 131:16
 developing 57:22         132:10,12 133:12      18:5 22:1 58:25   218:10,19 224:16         dol 114:20               105:16,18,22           196:1,4,12 197:13     132:1,11 133:10
   58:1                   153:4                 153:8,17 156:4    224:22 225:3,6,14        dollar 107:25            106:3 111:5,10,13      197:24 198:3,10       161:20,24 162:4
 devoted 63:19          disagreement 76:6       157:13 158:2      225:15 226:7               111:10 112:23          111:16,17,17,21        198:11,17 199:5       164:6
 dialed 7:7             disclose 103:18         196:8,13,22 197:8 228:8 241:7,9,23           114:23 115:9           112:5,23 113:6         199:16 200:10,17     duty 129:23
 difference 230:6         104:11 108:25         197:20 198:1,20   248:12,14 256:21           153:6,19 200:25        114:2,13,24 115:9      200:23,24 202:4               e
   230:13 241:12          111:8 123:21          199:14 200:7      259:25 263:15              257:12 264:17          115:16,17,19,25        202:15,17,25
                                                                                                                                                                e 3:1,1 5:10,10,11
 differences 229:23       192:7 194:16,22       229:18,19,19,24   272:10                   dollars 95:18            116:4,6,14,14          203:25 204:5,11
                                                                                                                                                                 5:11,12,15,16,18
 different 12:17,18       194:25 196:1,4,7      230:15 238:15,19 documents 16:21             98:17 99:3,10          117:1,3,7 118:4,16     204:15 207:23,25
                                                                                                                                                                 18:9,15 20:7,13
   12:19 25:25 40:10      196:11 208:8          240:6,20,24 241:7 17:4,14,19 44:23           100:1,21 101:3         118:19,20 119:1,7      208:21,24 209:22
                                                                                                                                                                 21:4,7 22:3,8,12
   62:25 64:7 66:10       209:15 232:6          243:10 244:3,15   45:15 46:7,9,13,18         120:15,24 122:15       119:10,15,15,17        212:13,22,23
                                                                                                                                                                 28:1,13,17 29:4
   68:12 71:5 72:17     disclosed 56:12,19      253:1,5,15 256:19 46:19 47:7,15              122:20 155:1           119:20 121:9,19        213:9,10 214:4
                                                                                                                                                                 33:1,6,16 47:25
   76:4,5 83:4 89:15      80:19 101:11          260:24 261:8      48:3 50:25 52:12           171:3,14 198:12        121:22,24 122:8        215:11,18 216:2
                                                                                                                                                                 48:11,20,20 54:1
   90:22 94:12            166:21                273:12,15 274:20  63:11 77:16 80:12          198:20 201:6           122:13,14,24           216:14,22 217:4,9
                                                                                                                                                                 54:25 55:5,6 56:2
   105:24 110:8,14      discovered 109:7        276:9 277:3       82:19 84:3,6,10,16         227:9 237:5,18         123:8,21 124:14        217:14,15 218:21
                                                                                                                                                                 56:3 58:14,17
   113:4 120:19           228:15              dnd 123:14          93:2 102:15,20             239:18                 124:20 125:5,25        219:4 221:11
                                                                                                                                                                 72:22 73:11,15,19
   137:7 190:8          discovery 213:15      doc 171:19 176:3    103:4,15 105:7,24        door 185:7               129:6,7,7,12,19        222:25 224:5,20
                                                                                                                                                                 74:1,8 75:21 95:5
   204:19 223:9           217:1,5 228:15      document 13:23      106:5,14 107:17          doubt 12:7 36:19         152:2,9 153:2,16       225:1,12 226:12
                                                                                                                                                                 95:11 98:5 101:17
   229:17 252:4           246:21                14:14 15:19 16:23 108:6,11 109:18          drag 13:22               154:12 156:2,14        226:15,23 227:9,9
                                                                                                                                                                 101:23 102:6,11
 differentiate 13:7     discussed 78:5          23:21 28:23 33:12 109:22 110:14            dragging 14:4            157:11 159:1           227:22 232:9
                                                                                                                                                                 102:20 104:1,14
 difficult 71:9           91:2 188:20           33:19 47:19 61:9  111:4 116:5,18           dream 142:11             160:17 161:2,9,17      234:10,17 235:25
                                                                                                                                                                 104:18,22 105:7
 difficulty 13:16       discussion 179:4        61:11 72:21,24    118:3 120:7,12           drifting 185:4           161:21 163:24          236:2 237:3,23
                                                                                                                                                                 106:16,17 109:3
   71:3                 discussions 57:6        73:7,8 77:18      121:14 122:12,23         drive 20:2 173:20        165:9,22 167:5         238:1,4,8,13
                                                                                                                                                                 112:11,12,19,21
                          234:1                 101:22 108:16     123:3,8,21 124:13                                 168:11 169:11,21       239:20 240:20
                                                                                                                                                                 113:5,9,21,24

                                                                               Page 14                                                                                      Page 15
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 75 of 155
[e - exam]                                                                                  [examination - february]

  114:1,4,6,8,9,11        259:8 268:6          enforceable              137:4 151:21         examination 5:4          70:6 125:9,10,11     expand 72:1 158:8               f
  114:12,15,18          earlier 9:12 48:7        252:12                 169:17 174:11          8:2,23 274:9           127:19 130:25        expect 74:8           facial 11:4
  118:17 124:19,24        72:2 94:24 107:1     engage 129:19            213:7,8 232:24       example 56:25            134:2 139:13,16      expense 235:4         facilitate 59:7
  125:4,21 126:3,4        107:16 117:10          152:18                 234:9 237:23           57:3                   141:7,10 143:23        254:15              fact 54:24 86:11
  126:12,16,17            149:6 179:1          entail 29:7              254:1,9              examples 54:15           143:24,25 146:17     expenses 253:23         88:18 99:13 115:1
  127:3,11,20 128:7       205:15 206:1         enter 86:8 179:7       equal 155:22           exception 101:9          146:19,21 147:2      expert 7:21 204:7       116:17 118:5,9
  128:8,20,21,24        early 85:13              179:18 180:3,16      equaled 243:15         excerpts 142:1           148:25 149:3,4       expiration 275:6        130:11 173:19
  129:3,11,25           earnest 96:6,7           181:10               equipment 89:7         exchange 28:17           150:3 160:17,23        276:19                194:25 241:11
  130:23 131:11           98:17 99:4 101:3     entered 195:22           89:17                  33:1 252:13            161:1,8 166:15       expires 272:17          245:23 250:16
  132:10,13 138:21        108:2 115:2 117:7      247:13               errata 277:10,12       excited 92:3,6           177:10,12,14,23      explain 62:2 230:2      252:24 266:15
  140:18 141:14           118:7,23 122:17      entering 183:9           277:13                 97:15                  179:11,25 180:8        230:5 241:12        facts 42:12,19 60:4
  142:3,22 143:5,20       124:4,5 220:17       entire 173:19          errors 262:25          excitement 97:17         180:15 181:8,13      explained 104:19        86:13 139:3
  143:22 144:1            262:5,11 263:18        203:1 239:22         escrow 121:6           exclamation 49:1         181:17 183:25          223:3,3,3 234:25      153:22,23 157:6
  146:1,8 157:16        easier 187:18          entities 23:6 26:1     establish 90:25          54:7 142:13            185:16 186:16        explaining 223:4        157:17 166:19
  170:11,16 171:1       easy 95:24 108:23        26:9 27:5 30:17      established 158:22     excuse 51:15             187:9,11,13,15,20    explanation 84:12       172:10,10 231:1
  177:16 178:4,12       educate 229:25           34:2,11,23 36:23       158:25                 79:22 92:16            187:22,24,25           184:17              failing 208:8
  178:16 179:13,25      educated 258:1           43:22 47:4,10        estate 83:6 263:12       108:10 125:21          188:3,5 191:2,6,7    express 36:16 89:9      209:15
  180:8,14,22 181:5     effect 239:21            48:2 56:18 57:13     estimate 84:24           129:4 143:18           195:7 205:7,8,11       89:15 105:16        fails 277:15
  181:8,16 182:1,8,9    effort 266:21            59:18 61:15 68:2     et 178:23                150:16 158:24          205:13,14,25           117:8 119:19        fair 87:18 90:8
  185:16,19 186:1,8     efforts 138:15           71:15 79:15 85:22    evening 260:19           179:17 188:18          206:7,10,21,21,23      120:14,22 172:3       111:1 150:5,8
  186:9 187:16          eight 18:21,23,23        89:25 95:17 135:4    event 114:24             227:16                 210:24 211:3,4,5,5     172:13 189:9          259:2
  188:5,9,10,13,17      either 7:3 13:8          135:25 136:24,25       136:17 146:23        execute 180:23           211:8,13,16,22         202:9,10,11,12,13   fairly 150:23
  189:11,13 190:22        27:25 30:25 59:7       137:9,10,21 147:4      148:14                 189:3                  212:7,9 229:13         202:14,21,23        faith 166:25
  191:1,9,14 192:16       62:3 96:21 123:1       147:8 149:8,16       eventually 127:21      executed 29:2,20         240:2,4,5,5,9,11       213:3,23 232:5      falling 30:21
  192:16,18 193:2         135:24 137:20,20       191:14 192:9         everybody 7:2            142:7 163:23           240:19 247:16,18       235:18 243:19,23    false 231:1
  193:10,11,18,19         201:10 230:2           194:14 255:15          54:20 87:9 169:12      272:11                 247:21,24 249:7        244:4               familiar 21:18
  193:20,20,21,23         248:25 250:12          256:16 258:14          200:1 222:16         executing 143:18         251:15 252:13        expressed 272:12        72:23 73:3
  194:1,2,4,10,11,11    elaborate 246:18       entitled 74:6,15,18      254:14               exercise 27:6            259:3,5,5,10,14,23   expressions 11:4      family 39:4 40:15
  194:16,17 201:9         246:19,20              74:23 153:18         evidence 160:18          29:16 50:4 143:15      260:3 261:16         extend 138:16           40:20 41:11 63:13
  203:1 207:4,9,10      employed 274:22          154:16,25 157:13       177:15 187:13        exercised 30:19          268:21 269:2,7,10      178:21 182:11         67:11,19 87:15
  222:23 224:13         enable 13:25             158:3 197:21,22        211:9 221:15,19        151:5                  269:22               extended 57:12          93:21,21 97:22
  228:10,11 232:15      encouraged 75:11         197:23 198:2,5,8,9   ex 139:15              exercising 143:18      exhibits 5:7 10:23       183:9                 98:25 203:22
  232:17 234:7,8,13       266:20                 198:20 199:15        exact 108:14           exhibit 5:9,10,10        13:24 14:2 15:1      extension 135:4,17    family's 86:3
  236:20,21,21          encumbered 227:9         200:8 219:12         exactly 57:3 72:23       5:11,11,12,12,14       28:2,3 159:24          135:24 136:4,8,24     87:25
  238:25 239:23         encumbering            entity 12:20 22:19       84:4 150:8 174:16      5:15,15,16,16,17       204:23 206:20          137:9,21 138:1,24   far 207:18
  241:11 245:4            204:5,11               37:11 71:8 72:12       203:18 204:8           5:18,18 14:24          231:11 240:10,13       139:6,10            fast 75:18
  247:25 248:5,7,9      energy 1:13 6:20         82:18 83:1,9,12,13     217:7 218:25           15:2,3,24 16:9,18      276:10               extensions 101:9      father 64:10 87:11
  249:12,15,21            92:17,19 153:8         84:2,14 85:15          221:6 239:1 245:4      16:22 27:11,14,20    exist 175:3            eyes 160:11           fault 210:18
  250:8 251:15,20         196:8 212:13           88:5,15 89:3           245:17 246:2           28:12 30:14 32:15    existence 193:20                             february 80:4
  251:21 252:6,7,12       214:11 216:21          92:20 99:23          exam 251:5               32:17,25 33:1        exists 193:11,19                               147:20,24 148:10
  253:7 256:20            273:13                 115:16 128:12,18                              48:7,8,10 53:23,23                                                  241:4 248:1 249:7

                                                                                 Page 16                                                                                    Page 17
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000




[february - form]                                                                           [form - goal]

    249:12 251:18,18       66:4,12 135:5,25       51:14 72:7 80:4   forgot 148:7               208:10 214:21        friends 87:13          game 213:18             138:2 250:2 255:1
    251:19 252:2,3         136:10,16 137:22       80:13,14,19 87:19   253:19 254:16            216:17 217:23        front 28:13 48:8         222:13 225:20         272:12 274:7,14
 federal 2:14 276:3        144:17 145:7           91:18 97:11 129:6 form 13:18 23:15           220:15 222:11          53:24 105:20         general 17:16         gives 199:1
    276:12                 146:12 149:15          129:10 139:24       23:19 24:1,7,12          224:6,21 225:2,8       140:18 141:11        generally 51:4        giving 100:5 228:2
 feedback 10:5             268:14                 147:19 148:1,1      25:20 27:8 32:7          227:23 228:5,13        144:1,4,9 146:21     generated 206:3         228:4
 feel 129:17,20         filings 37:3 45:11        203:22 214:16       32:11 33:24 34:7         229:14 233:10          147:1 161:5 168:5      207:14              glad 168:16
    269:3,4,5,8,25         47:24 135:16        five 80:6 107:25       34:13,24 35:10,15        235:11 238:17          168:15 175:12        gentleman 83:24         230:10
 feelings 64:2             136:21 137:5           109:23 110:6        35:20 36:11,25           244:17 245:10          178:1 179:12           92:22 93:20 125:4   gladly 109:8
 fees 23:1,5 257:21        144:16                 134:3 152:14        39:7 40:22 43:8          246:7                  187:21 195:10        george 120:9            266:18
    257:22              final 67:21 126:16        191:17 194:10       43:17,24 44:13         formation 84:6,19        210:24 211:19          154:1 218:14        glancing 160:5
 felt 169:25 184:10        230:6,9 248:4          223:19              46:17 50:6 51:11         85:4 128:9             212:8,14 240:21      germany 3:21          go 7:23 12:9 16:20
    184:12,14              252:9,19,21,23,24   fixed 134:24           51:19 52:1,10          formed 130:4             254:12 257:13          6:16,16 24:15,18      33:10 38:19 39:25
 fifteen 70:14             252:25 253:2,4,5    fleeing 182:20         53:1,15 55:20            132:18 217:4           259:5 261:18           24:21 25:2,2,7,11     43:12 44:15 49:15
    133:23                 253:19,23           flip 85:22 96:4,8      56:21 57:14 58:6       fort 237:25 275:8      frost 100:10             65:13 66:16 67:25     49:16 51:21 55:23
 figure 27:25 138:7     finalized 111:21          96:13 98:10         58:23 59:9,23            276:22               full 9:11 12:11          68:4,5,7,9 69:3       67:11 78:5 80:11
 figured 95:24             112:6 164:1            112:14 113:19,23    60:6,15,15,16,16       forth 54:19 164:22       35:3 126:12            102:4 112:7           84:15 85:19 86:6
    130:12 237:6,21     finally 15:16             124:4 223:18        61:8,16 62:23            219:6 226:24           178:18 189:23          136:19 137:3,24       90:18 91:16 93:19
    267:6,6             financial 64:18           224:4,19,25         64:4 65:6 66:7,15        248:19,21 252:14       190:21 234:7,7         138:8,18 139:2        95:12 97:9 98:4,5
 file 34:2 36:24           85:1 165:4,10,21       225:11,15,18,22     66:16,21 67:5            253:9                  253:17 254:14          155:2 172:8 190:6     109:24 126:24
    37:11,17 38:3          166:4                  226:2 243:10,14     69:2,3 76:13           forward 224:11           257:2,8 262:9          190:23 198:13         131:1 138:5
    42:6 48:2 65:5      financially 274:23     flipped 86:21          78:22 79:5 82:3          256:11 257:25          274:4                  200:3 203:6,13        139:24 140:20
    66:1 67:14,16,22    financing 57:12           115:4               98:15 99:6 103:21      found 93:7 95:19       fully 183:15 233:8       217:23 218:23         143:24 149:22
    69:16,18 95:5          82:1 194:25         flipping 97:6          104:13 111:11,23         95:21 157:11           233:11,11 248:6        229:14 274:13,20      150:10,22 151:1
    134:21 135:13       find 85:24 193:15         113:18              112:7,8,25 113:8         236:7                  249:19,19 250:6      getting 37:4 58:15      166:13 168:4
    139:11 144:14,23       223:1               focus 48:19 178:12     114:5,14,25            four 116:9 147:6       function 21:15           95:3 122:18           172:20 174:16
    145:6,12 149:4      fine 8:10 49:17           205:24 213:11       115:11 121:21            149:7 194:10         funded 192:11            130:11 133:15,24      185:20 191:17
    179:23 185:20          90:3 92:22 139:23   follow 78:25 79:1      122:3 123:10             229:2 235:6 236:7    funds 53:4,8 57:11       140:8 226:25          193:15,25 196:17
    231:19 268:10,14       146:16 245:6           184:24 185:2        128:12 136:18,19         236:11                 121:2,8 136:3          255:6                 196:19,25 197:7
    268:16                 250:23              following 71:3         137:2,3,12,24,25       fourth 118:2             138:2,5 199:4        give 9:24 16:5          199:22,25 205:13
 filed 34:12 35:7,17    finish 10:9,10            128:15 217:17       138:8,10,17,18         frame 111:2              200:19                 28:20 125:20          205:19 206:18
    36:14 41:2 44:25       31:21 108:10           274:15              139:1 142:23           frank 2:9 3:8          furnish 106:17           127:18 132:14,15      218:23 219:6
    47:9,17 58:25          134:2 186:3 197:5   follows 8:22           143:6 144:24             178:17 226:19          174:17                 152:21,23 160:19      226:25 227:11
    61:14,22 63:3          197:5 210:2            274:11              145:14,21 146:6          274:19 276:9         further 15:14            160:22 171:12         231:12 234:21
    66:2 97:21 145:1    firing 252:7 253:9     fooled 87:3            150:7,21 152:4,12      fraud 59:22,24           127:7 274:21,23        199:21 204:15         237:16,21 240:16
    171:23 257:24       firm 117:15,18         forced 86:8            153:10 155:2             60:18 182:23           276:1                  206:20 211:11         248:24 249:2,4,11
    268:11                 128:2,3,4 147:14    foregoing 272:1        156:7,16 157:15          205:16               future 98:21             217:8 230:23          250:10 252:18
 files 45:15               162:15 218:11          272:10 274:4        158:4 159:3 164:8      fraudulent 157:11        189:11 216:25          234:22 237:12,18      255:9 258:21
 filing 36:5,7,13          267:5,12 275:7      forever 21:19          172:8 184:20           fresh 177:6                     g               260:3,7,8 266:20      259:5 260:9
    44:8,14,22 46:6        276:21              forfeited 83:23        190:6,23 198:13        friday 15:20                                  given 15:20 46:14       261:21 268:19
                                                                                                                    gain 153:23,23
    47:7,11,14 61:21    first 8:22 12:11       forfeiture 83:12       201:16,23 203:5,6      friend 87:15                                    60:24 101:13,14     goal 34:25
                                                                                                                      200:25
    62:21 64:14 65:23      33:6,15 48:19                              203:13 204:4                                                           101:16,20 109:12

                                                                                 Page 18                                                                                    Page 19
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 76 of 155
[goes - headache]                                                                          [heading - instruct]

 goes 169:2,4             199:20 204:21       greatly 71:19            200:25 222:19        heading 184:13        hired 108:19              250:22 252:8          245:1 274:15
   188:19 252:14,17       205:8,24 206:9      gross 50:13 54:7         227:13 237:5,11      hear 42:12 45:25        117:15 267:4,6,11               i           including 69:24
 going 7:3 10:21,22       209:12 210:17,17      54:13 56:25 57:7       237:12,18 239:18       67:11 72:7 134:25     267:12                                        171:9 215:24
                                                                                                                                         idea 14:7 58:9
   11:9,9 12:4,6,9,11     217:5,17 219:5        58:15 155:19,20        241:18 258:11          140:3,4 141:4       hit 264:12,13                                   221:1 242:15
                                                                                                                                            66:12 144:15
   13:14,24 17:23         220:8 224:11          199:9,9 218:20       hand 14:18 272:12        155:8,25 183:7      hold 24:15,15                                   253:4
                                                                                                                                            145:8,10,24
   24:16 27:12,25         225:22 227:15         219:2,3 220:12,16      276:5                  204:2 205:22,23       31:23 38:16,16                              inconsistent
                                                                                                                                            146:13 250:25
   28:5,8,8 29:12         228:9,18,20 230:4     220:19 221:4         handled 98:22            206:12 224:2          39:14,14 73:17,17                             225:13 245:8
                                                                                                                                            255:18,21
   31:14,24 32:16         231:6,11,15           243:15,15,16,21        117:19 143:16        heard 92:2 94:24        74:5 186:3 205:21                           incur 207:16
                                                                                                                                         identical 242:24
   33:8,15 35:22          232:19 235:1        ground 89:16           handling 12:3            110:7 168:19,21       210:2 228:16                                  208:16 209:12
                                                                                                                                            243:1,3
   36:6 37:1,12,18        237:21 238:11       group 98:6 100:20        149:20                 168:25                240:13                                      incurred 23:1,5
                                                                                                                                         identified 89:13
   38:23 39:8 40:22       240:3,10 255:4        101:4 120:14         hands 266:17           hearing 25:11         home 81:21                                      51:9
                                                                                                                                         identify 45:9 46:1
   42:18 43:9,10,12       256:1 258:7,16        259:8 262:23         handshake 55:9           45:25 234:8           184:13                                      index 5:1
                                                                                                                                            46:15 63:20 168:2
   43:17,24 44:15         259:4 260:3 261:4     266:12                 55:17,24 56:9,15     hebert 3:15 6:19      honest 79:19                                  indicate 62:22
                                                                                                                                            168:5
   48:6,23 51:2           264:20 268:20       guadalupe 206:4        hang 140:14,14           274:19              honor 241:10                                  indicates 48:15
                                                                                                                                         identity 62:4
   52:16 53:3,21,22       270:9                 207:15                 188:2 193:9 262:2    held 121:6 196:8      honorable 96:23                               indicating 48:1
                                                                                                                                            272:10
   54:5 55:4 61:15      golly 168:17          guaranteeing             262:17               hello 205:18            96:25                                         61:5,14
                                                                                                                                         illegal 268:10
   61:16 62:23 64:4     good 8:17,25 9:1        29:15                happen 216:25          help 30:6 145:11      hoops 77:18                                   individual 11:17
                                                                                                                                         imagine 255:9
   65:6,13 66:7,21        10:13 28:3 43:11    guess 52:11 81:4       happened 95:2            174:8 176:6,6       hope 34:11 230:24                               24:22 25:3
                                                                                                                                         immediately 55:5
   67:5,12,15 68:24       62:18 70:5,7,16       117:13,25 127:2        105:2 234:18           246:12,13 254:20    hopefully 258:4                               individually 71:10
                                                                                                                                            110:23,25
   70:1,11,17 72:4        83:14,19 86:11        146:7 154:18         happenings               255:1 258:24        hoping 33:22 34:5                               129:21 147:7,9
                                                                                                                                         impact 196:23,24
   73:21 74:12,23         90:3,9,10,10          157:7 167:3 178:8      143:12               helped 85:15            34:21                                         169:16
                                                                                                                                            197:3,9
   75:7 76:14 77:25       130:15 133:25         216:10,24            happily 33:4             122:7               hopping 248:20                                influence 9:19
                                                                                                                                         important 10:7
   78:5,18,23,24 90:1     152:20 166:25       guidance 61:24         happy 54:20            hey 11:22 96:3        hours 72:20,23,24                             inform 80:8
                                                                                                                                         impossible 233:22
   90:17 91:1,8,13        187:18,19 219:11    guy 142:10             hard 28:7 100:4          240:12                77:21,22 78:4,19                              260:22 261:1
                                                                                                                                         impressed 93:24
   96:6 98:4,5 106:4      221:25 223:17       gwynne 4:6 6:14          105:13 108:2         hi 127:8,9 128:11       84:18,20,20,21,23                           information 14:9
                                                                                                                                         impressive 87:13
   108:3 113:9,20,24      229:8,8,8,10          40:16 43:3 63:18       141:9 176:6 178:1    hiding 108:23           84:24 193:22                                  37:5 42:9 138:22
                                                                                                                                         improperly 35:11
   115:2 122:19,21        231:13 240:16         63:21 64:1,8,21        178:2 190:9          high 156:18             266:22 274:12,13                              234:15 247:21
                                                                                                                                         inaudible 35:4
   124:25 125:16,16       255:18,21 269:5       65:2,21 66:3,11        216:23 217:16,16     highlight 29:12         274:13                                        255:6 257:14
                                                                                                                                            85:2 101:19 102:3
   126:10 131:21          269:25                81:5 88:1              237:4 262:19           48:23 54:2,6        huge 235:4                                      258:6,21 266:12
                                                                                                                                            106:18 109:12
   133:21 134:17        gotten 230:6                   h             hardest 100:6            147:19              huh 63:22                                       266:16 274:14
                                                                                                                                            110:19 127:4
   140:23 141:6         graham 87:14                                   107:4 168:17,18      highlighted 17:24     humble 156:18                                 informed 143:12
                                              hagan 87:4 93:13                                                                              138:9 158:23
   143:8 146:18         grant 178:18                                 harris 17:5 253:3        29:24 55:8 129:12     163:1                                         148:21 193:12
                                                108:17 112:16                                                                               164:5 167:9 182:5
   157:6,17 158:9         216:20,23 238:19                             253:5,16 254:1,9       144:13 147:25       hundred 89:20                                   233:8,11
                                                113:10,11 125:22                                                                            205:17 221:25
   159:19 160:16,21       239:25 243:20                                255:15 256:17          178:13 179:12         107:25,25 122:20                            initial 8:2
                                                126:17 127:20                                                                            include 40:16
   162:25 163:15,21     granted 238:22                                 257:1                  205:24 209:1        hungry 133:24                                 inside 88:6
                                                128:8 168:8                                                                                 132:1 184:1
   164:8 173:10         grants 229:19                                hats 68:12 71:5          241:4 244:9         hurting 160:11                                instance 2:8
                                                170:13 178:16,18                                                                            244:14,21
   176:12,22 177:11     great 8:5 70:15                                105:14 107:7         highlighting 15:11    husband 64:10                                 instances 13:16
                                                180:9 189:7 268:2                                                                        included 51:13
   177:19 182:21          93:21 192:2                                he'll 33:11 254:13     highlights 15:12      hypothetical                                  instruct 35:22
                                              half 8:15 32:20                                                                               181:13,24 183:2
   184:22,24 185:2        237:11 259:9                               head 258:19,24         highly 93:23 94:12      152:18,20 153:15                              37:1,14 39:8
                                                121:7 153:6,19                                                                              217:21
   185:12 192:24          269:18                                     headache 100:5         highway 3:16            158:10 249:5,8,10                             40:23 43:9,18,25
                                                154:16 155:1                                                                             includes 131:15
   193:16 195:13                                                       139:23 268:24                                249:18,23 250:8                               61:17 62:1,24
                                                198:12,14 200:9                                                                             191:2 195:21

                                                                                Page 20                                                                                     Page 21
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000




[instruct - kept]                                                                          [kept - language]

   64:5 65:7 66:8,22    interested 80:22      issue 14:8               274:12,17 277:1        233:7,25 234:4        204:10 205:12          58:16 63:7,8,9         174:12,21 175:7
   67:6 76:14 78:3        92:3,5 94:25        issued 78:17           johns 3:14,16 6:19     kick 238:8              213:12,14,17           64:2,12,14,18 65:5     175:21 179:3,19
   78:23 90:12 164:9      95:15,20 96:16         119:17,20             250:17 274:19        kind 28:7 30:13,21      215:4,12 216:7         65:23 66:6,12          180:3,8,12,16,23
   184:22 185:12          164:16,25 165:3     issues 8:4 70:25       johnsandcounsel...       58:7 79:25 81:17      218:13 221:16          68:2 69:17 71:11       181:10,18,25
 instructed 75:8          169:12 234:8           75:23 104:9           3:18,19                91:22 93:5,9,15       222:2,13 223:24        72:17,18,19 79:9       182:2 183:3,10
   158:14                 261:10 274:23          134:24              joke 175:16              173:3,4 251:12        226:17 227:20          81:1,11,16,25          184:2,21 185:18
 instructing 38:5       interesting 117:17    it'd 71:10 72:16         212:18                 269:16                228:21 230:3,10        82:16,21,23 83:17      186:5 189:4,22
 instruction 37:13        156:9,9 246:24      it'll 237:14           jr 5:12 88:7,8,13      kj 54:7,10,13           230:14,17 231:7        84:1,8,12 85:9         190:5,15,20
   39:11,16 40:25       interpret 245:13      item 83:7              judge 36:18              209:22                233:3 235:12           87:25 88:10 99:11      191:14 192:8,12
   41:23 42:4 67:8        245:15              items 79:23              142:12,18            knew 80:17 87:9         237:2 246:23           99:12,13,22 100:7      193:13 194:18,23
   67:10 78:25 79:1     interpretation                   j           judgment 159:24          92:15 107:23          248:18 250:7,10        100:8,9,12,19,22       195:1,2 200:16,19
   184:25 185:2           198:1 261:7                                  160:18 177:8,15        113:18,23 195:3,5     250:24 251:8           101:2 102:24           200:23 201:2,4,13
                                              january 161:12
 instructions 43:11     interrupt 11:23                                187:13 204:22          203:17,18,21          253:12 254:24          103:8,10,16,19,24      202:4,8,17,25
                                              jennifer 63:23
 instrument 272:11        25:23 31:6 38:15                             205:4 211:2,9          204:3,4,7,9,14        255:16,25 257:6,7      104:7,12,23            203:17,18,21
                                                 64:9,21 65:3,22
 intend 143:15            39:25 133:22                                 240:4,10 247:21        235:4 253:10          258:6 262:9            105:15,19,22           204:3,11,14,14
                                                 66:3,12 88:1
   215:15,19 216:20       183:14                                     july 33:2 48:12        know 10:18 11:1         263:17,19              106:2 107:9 108:2      213:7 226:23
                                              jennifer's 64:2
   217:8 221:11         interrupted 41:24                              177:16 178:5,13        12:14,17 13:9       knowledge 57:24          111:5,9,12,13,20       227:8,22 259:17
                                              job 75:15 93:6
 intended 161:15        interstate 3:22                                180:15 187:16          14:7 20:24 22:14      69:22 81:17 88:6       112:5,24 113:7         261:17 262:4
                                              john 1:22 3:4,7 4:3
   162:22 163:3,6       interwoven 253:9                               188:13                 22:19 27:25 30:10     88:9 123:19 192:7      114:3,13 115:15        264:5,7,13,17,24
                                                 6:12 7:3,7,13,14
   216:3 221:13         introduced 94:17                             jump 65:14               55:19 57:10,11,16     232:1                  115:21,24 116:3,6      265:2,2 267:1,20
                                                 8:9,16 13:3 21:25
   224:18,24            introducing                                  jumped 234:23            57:19 63:14,15      known 18:18              116:13,23 117:6        273:4,6,7,7,19,19
                                                 22:9,14,16,17
 intent 215:24            129:17 130:8,21                            jumping 77:17            67:10 71:6,7          166:21 272:9           118:4,16,18,24         273:20 274:17,17
                                                 30:25 31:3 32:2
   221:8,14,16 222:9      131:16 132:1,11                              226:24                 72:10,12,14,15      knows 194:9              119:1,7,18,18          274:18 277:3
                                                 33:2 36:9 37:3
   222:15 224:3           133:10                                               k              73:7 75:2 77:16     krause 3:21              120:13,16,25         krisjenn's 121:3
                                                 38:17 39:10,16
   243:9                introduction 94:2                                                     79:25 80:2 84:17    kris 151:10              121:5,14,17,19,25      201:13
                                                 40:25 41:10 48:11   kailee 2:12 4:4
 interest 1:9 37:10       94:5                                                                86:5 88:22 95:13    krisjenn 1:4,6,7,7       122:13,24 123:8      kristal 63:21 64:1
                                                 48:21 54:24 55:5      8:17 13:22 28:2
   58:9 64:22 82:17     invest 50:12                                                          99:1 105:10,23        1:19,19,20 3:2,2,3     123:21 124:3,5         64:8,21 65:3,22
                                                 61:18 62:16 65:8      52:18 274:3 275:5
   89:19,21 96:10       investigation                                                         107:8,10,24           5:9 6:14,15 11:18      128:17 129:18,18       66:3,11 88:2
                                                 65:17 67:8,18         276:19
   108:21 117:17          261:13                                                              109:14 114:20         11:19,19 13:8          145:19 147:3,5,7     kuhlmann 5:12
                                                 76:16 77:4 80:15    keep 38:23 71:16
   136:1 148:5          investor 87:24                                                        126:19 129:7          15:6,22 23:5           150:13,23 151:9                l
                                                 90:9,10 102:3         105:13 108:2
   151:24 156:13,25       97:21                                                               133:24,25 137:17      24:13 26:5,9,10        151:11 152:2,3,8
                                                 127:3,11 134:1        151:14 183:6                                                                             lake 19:23
   164:11,18 165:4      invoke 41:18                                                          138:6 141:19          29:15,21 30:13         153:2,8,16 154:12
                                                 152:7 159:19,23       187:4 223:24                                                                             lancer 178:22
   165:10,21 166:4      involve 138:15                                                        144:19,20 156:18      34:16 35:4 37:6,9      156:2,14 157:10
                                                 160:16 177:7,14       228:2,4,7,19                                                                             land 93:22
   166:20 194:22        involved 43:4                                                         156:19 159:15,16      37:10,16 38:2          158:8 159:1
                                                 187:12 191:8          232:11 234:24                                                                            landowner 88:17
   196:13 197:14,24       87:22 88:9,16                                                       162:20,20 165:24      39:5,6 40:12,21        163:24 165:9,10
                                                 204:21 207:10         235:1 238:15                                                                             language 19:8
   198:4,10 208:9         91:21,22 184:12                                                     168:22 169:2,2        42:22 43:2,4,15,21     165:15,17,21
                                                 211:7 231:11,24       269:13                                                                                     29:7 49:6 130:22
   229:12,12,20           232:9 236:11                                                        172:6 173:10          44:6,7,11,20,21        166:3,4,8 167:6
                                                 232:7 233:9 234:1   keeping 143:11                                                                               216:19 217:24
   238:20 240:25          237:24 238:12,16                                                    174:15,15,18          45:3,7,18 46:2         169:10,13,21
                                                 234:6 240:3         keeps 67:10                                                                                  220:3 223:7,25
   243:21 244:2         involves 248:1                                                        175:7,8,11,13,19      50:16,23 51:17,24      170:10 171:3,6,13
                                                 247:20 254:20       kent 88:7,8,13                                                                               224:1 239:24
   260:23 267:11        involving 236:9                                                       175:25 187:19         52:2,3 53:12           171:22 172:11,19
                                                 257:4 258:4,9,9     kept 38:12 55:9                                                                              245:2
   273:9                                                                                      189:17 203:20         54:10 55:22,23,25      173:6,18,24
                                                 259:7,23 273:22       102:16 137:13

                                                                                Page 22                                                                                     Page 23
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 77 of 155
[large - loan]                                                                                [loan - mail]

 large 115:12              76:17,22,25 78:6   lindsey 87:13              180:17 181:10           159:1,4 163:24       188:8 263:12           256:11 257:25       madame 37:25
   266:16                  128:8 186:17       line 97:14 107:10          264:24 273:4,6,7,8      164:3,6 165:8,8,22 longbranch 1:13          259:25 266:15        52:14
 larry 1:21 2:3,7       lead 80:4                197:17 202:22           273:9,19,19,20,21       167:6,11 169:10      6:20 17:20 18:5        270:5               mail 20:7 21:7
   3:20 5:3 6:2,11,17   leading 126:16           217:3 235:17            274:17,18,18            169:21 170:3,10      22:1 89:4 92:17      looked 17:5,8,11       22:3,8,12 28:13,17
   8:21 9:12 13:14      learn 97:12              271:4                   277:3                   171:2,5,13 172:6,7   92:19 153:8,17         17:14 58:17 75:14    29:4 33:1,6 47:25
   25:3 54:25 71:4,7    learned 157:5         lines 36:17 197:15      llc's 13:9 15:23           172:19 173:4,18      154:15,24 156:4        122:6,6 188:4        48:11,20,20 54:1
   71:10 75:14 96:5     leases 257:20         list 73:8                  46:3 245:19             173:23 174:11,21     157:13 158:2           242:1 244:19         54:25 55:5,6 56:2
   100:8,12 112:15      leave 127:13 156:9    listed 118:15           loan 17:14 24:10           175:6,21 179:3,8     196:8,13,22 197:8      250:18 256:20        56:3 58:14,17
   128:11 129:12           237:23 238:6,9        243:12                  26:8,18,25 29:6         179:18 180:3,7,12    197:21 198:2,20      looking 148:7          72:22 101:17,23
   177:17 178:18           250:24,25          listen 7:11 131:21         50:23 51:12,16,22       180:16,23 181:10     199:14 200:7           160:8,8 163:18       102:20 104:1,14
   183:13 188:10        leaving 54:6,13          181:7 234:11            51:24 52:4,6,21         181:11,13,19,24      204:22 205:3           176:8 188:2 205:2    105:7 106:17
   191:13 207:23        led 44:21 46:5        listening 7:3,9,17         53:5,18 59:10           182:2,22 183:3,9     206:7 210:23           211:2,7,10 216:25    109:3 112:11,12
   208:3,5,21 248:5        47:4 95:3 237:22   litigation 35:8            64:23 65:1 79:2         184:2,21 185:18      211:8,18 212:6,7,9     220:11,12 221:18     112:19,21 113:5,9
   251:21 270:9         left 81:20 82:6          123:7 143:13            79:16 80:4,13,20        186:4 189:4,8,22     212:12,13 214:10       261:16 269:16        113:21,24 114:1,8
   271:2 272:1,5,9         97:19 105:11       little 10:2 14:18          80:23 81:2,13,17        190:5,14,16,18,20    216:13,21 217:9      looks 28:23 33:12      114:11 118:17
   273:21 274:1,6,20       116:8 227:16          25:24 28:6 94:12        81:22 99:25             192:7,17 193:13      217:12 223:14          33:19 126:13,21      124:19,24 125:4
   277:4                legal 35:24 43:11        95:23 108:21            100:13,18,20            194:18,23 195:1      226:4,10 227:7         132:17 144:7,8       125:21 126:3,4,12
 late 47:17 148:14         67:16 120:3,4         113:4,25 127:7          101:11,15,16,21         200:16,23 201:20     229:20,24 230:15       248:12,14            126:17 127:3,11
   232:25                  122:5 158:18,20       133:24 139:25           102:6,8,14,19,20        202:20 203:4         241:16,23 242:21     loop 3:22 102:16       127:20 128:7,20
 laura 7:8                 238:7 275:7           140:10 176:5            102:25 103:4,7,15       204:16,18 226:22     243:1,3,9,12           109:16 179:25        128:21,24 129:3
 law 3:21 87:11            276:20 277:19         185:4 266:21            103:19 104:6,12         226:23 227:8,21      244:12,16,23         losing 99:9            129:25 130:23
   93:11,24 96:1        lender 264:4          live 6:4 158:10            105:7 106:12,13         264:4,16,17,23       260:23 261:8         loss 155:24 200:14     132:10,13 138:21
   97:7,11,15,18,22     lent 263:21           lives 158:11               107:12,17,19            265:4 267:1,2,5,15   273:13               lost 99:3 118:7        140:18 141:14
   117:15 128:4,8       letter 5:12 47:23     living 142:10              108:6,11,20,25          267:18,19          longer 55:9 112:17       202:2                142:3,22 143:5,22
   133:16 147:14           147:2,12 148:16    llc 1:4,6,7,8,9,19         109:13,17,18,22       loaned 99:11           162:16               lot 68:11 71:3         144:1 146:1,8
   162:15 182:11           149:6,7               1:19,20,21 3:2,3,3      110:13,15,16,25         100:7,21 103:16    look 14:9 17:1,3         87:14 90:11          170:11,16 171:1
   218:11               letting 13:23 14:6       5:9,14 15:7 22:20       111:4,10,21 112:5       105:19,19 108:2      17:17,18,19 18:2       105:24 119:3         177:16 178:12,16
 law's 129:11              269:17                26:10 37:16 38:3        112:23 113:7            115:15 118:25        18:14 45:6 63:11       135:9 146:9 179:1    179:13,25 180:8
 lawsuit 7:11 35:1      level 58:3,13,19         39:5 40:12 43:15        114:2,13,23 115:6       262:4 264:23         80:12 84:15            179:4 217:24         180:14,22 181:5,8
   58:24,25 87:20,22    liability 165:1          43:21 44:7,12           115:9,13,24 116:3     loaning 118:16,18      102:22 147:25          247:13 266:7         181:16 182:1,8,9
   88:19 97:21          license 112:13           64:2 69:17 81:11        116:6,9,14 117:16     loans 50:19 100:1      148:7 153:25         lots 250:2 262:25      185:16 187:16
   143:16,17 150:6         251:10,12             83:10,22 85:9,20        118:3,23,24,25          100:3 111:12         154:3 160:6,16       louisiana 182:21       188:5,9,10,13,17
   261:3,4,14           life 247:14              86:9 100:8 107:9        119:1,2,6,7,9           118:15,20,21,22      164:10,14 168:4      love 21:1              189:13 190:22
 lawyer 37:19           lifetime 89:21           111:5 112:24            121:1,3,13,15,16        122:12 157:16        173:15 174:4,7       lp 1:13 273:13         191:1 192:16,16
   120:6 127:25         light 78:15              113:7 115:21,24         121:19 122:15,19        174:22 175:1         175:9 176:1          lunch 134:4,15,24      192:18 193:2,10
   158:14               likable 86:11            116:4 121:14            122:23 123:7,21         202:3,8,17,24        185:20 186:6         lying 193:19           193:11,18,19,20
 lawyer's 19:17,22      liked 30:1 87:6,7        128:12 130:4            148:3 152:1,8           203:9,15,16,17       195:7 206:10,13               m             193:20,21,23
   78:25 184:25         likewise 10:10           147:5 152:9             153:1,16 154:11         204:5,10,19          214:7 218:15                                194:1,4,11,16,17
                                                                                                                                           m 207:23
 lawyers 21:5 41:3      liking 86:12             165:10,15,21            154:23,24 156:2       located 19:19          222:7,8,8 227:1,11                          203:1 207:4
                                                                                                                                           machine 2:13
   42:24 62:7 63:4      limited 165:1            166:3,8 172:25          156:14 157:9,10       long 77:8 118:9        234:21 246:22                               222:23 228:10,11
                                                                                                                                           mad 250:16
   64:15 71:6 76:11        182:10,14             174:11 178:20           158:1,15,24,25          132:8,9 184:3        247:17 251:14,15                            232:15,17 234:7,8

                                                                                  Page 24                                                                                    Page 25
                                 Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                      800-336-4000                                                                                 800-336-4000




[mail - meant]                                                                                [meant - month]

  236:20,21,21           172:18                18:25 19:3 20:4         151:13 260:22            236:17 239:1        middle 126:24           240:14 260:8         misusing 130:15
  238:25 239:23         manager 162:1          22:14,14,14,20          261:6,12                 246:23,24 268:17     127:5 144:13           274:12,13,13         mixing 248:18
  241:11 247:25          164:16 207:23         30:25 31:3 32:2        mcqueeney 9:17           medication 9:19       183:12                minutes 69:14,14      modification 29:6
  248:5,7,9 249:12       208:3,21 226:16       33:3 36:9,16 48:1       19:23                   meet 22:17 76:11     mike 127:8,9            69:17 70:13 81:10    moment 140:19
  249:15,21 250:8        226:16,16,19          48:12 54:16,17,24      mean 8:10 16:19           76:21,24 77:1,3      128:11                 82:23 111:13,16       216:4
  251:15,20,21           238:2                 65:1 79:3 80:6,15       37:3 39:25 49:4          88:25               million 29:8 49:24      134:3 171:20,21      monday 29:6
  252:6,12 256:20       managers 187:7         80:15 136:25            53:17 54:12 55:14       meeting 81:10         49:25 50:1,4,11,14     172:11,12,15,24      money 45:16
  268:6                  226:12,17             138:21 139:18           55:19,24 57:2            187:7 203:25         50:14,18 51:4          172:24 173:11,13      46:20 47:12 52:2
 mailed 102:6,11        march 141:14           141:8,14 142:3,22       58:14 82:6 88:10         210:19               57:12 65:1 98:16       173:17,22,25          53:20 57:17 59:11
  104:18,22 106:16       142:4 195:21          143:12,14 144:3         96:7 105:12             member 81:25          99:3,10 100:1,20       174:3,10,20,25        96:5,6,7,8,22 97:3
  191:9,14 207:9,10      232:25                144:12 146:2,20         116:22 117:11            82:22 83:9,18        100:21 101:3           175:2,3,5,9,20        98:12,17 99:4,11
  259:8                 mark 70:4 134:20       149:4                   133:22 135:12            85:9 162:1 164:16    105:20 114:20          176:12,21 186:20      99:12,13,23 100:7
 mailing 28:1 128:8      211:22 231:18        mcleod's 55:6            142:16 143:2,7           165:15,17 166:3,8    120:15,20,24           186:21 187:1,5,6      100:8,9,11 101:3
 mails 5:10,10,11       marked 14:24           147:2                   144:14,19,22             169:13 192:9         122:20 136:3           191:14,17 202:15      102:24 103:10,16
  5:11,12,15,16,18       15:1 27:11,13        mcleod000523             145:17 146:13           members 39:5,5        150:22 151:1,8,10      202:18 203:14,25      105:11,15,18,20
  18:9,15 20:13          28:2 32:15,17         5:12                    151:2 152:15             40:12,15,15,20       152:11 153:6,19        255:10 260:18         107:21,22,23
  21:4 33:16 73:11       125:9,11 139:13      mcleod001507             165:20 174:15            41:11 42:22 43:2     154:17 155:1           263:1,19 264:25       108:1,2 113:2,2
  73:15,19 74:1,8        139:15 141:7          5:10                    183:12 187:1,2           43:14,21 63:13       171:14 198:12,14       265:5,8,10,12,14      115:2,15,24
  75:21 95:5,11          143:23 146:17,19     mcleod002215             194:9 214:19,24          67:20 81:1 88:1      199:16 200:9,9,25      265:22 266:7,8        116:23,25 117:7
  98:5 114:4,6,9,12      160:23 161:1          5:13                    219:18 220:4             171:7 267:22,23      201:2,6,14,21          267:21                118:6,7,16,18,21
  114:15,18 126:16       177:10,12,23         mcleod002943             222:3 228:11            memory 63:19          202:2,19,20 204:6     mis 86:24              118:23,25 119:11
  129:11 131:11          179:11 187:9,10       5:10                    233:2 235:9,17           125:1 179:6          222:19,20,22          misleading 58:8        119:18,19 120:21
  143:20 157:16          191:6,7 205:11       mcleod0745 5:11          245:13,15 246:3,5       men 201:10            237:5,11,12,13,18      138:11                120:24 121:6
  178:4 185:19           240:2 247:16         mcleods 18:9 20:7        246:9,11,15,23          mentioned 29:24       239:8,11,13,15,16     misrepresent           122:17 123:13,16
  186:1,8,9 189:11       259:3,14              20:11,24 21:4,4         257:8,17 268:16         merger 232:5          239:16,18 241:18       86:15                 123:17,17,18,19
  194:2,10 201:9        marker 207:22          22:23,25 23:4,9,12     meaning 55:18            merit 217:6           263:20,25 264:17      misrepresentation      124:7,11 130:12
  224:13 234:13         marketing 156:20       23:24 24:11 26:5        151:13                  mes 18:22            millions 95:17          86:25                 130:14 151:4
  245:4 252:7 253:7     marking 211:22         26:8,17,24 27:4,6      means 55:25 74:22        mess 206:19           171:3 227:9           misrepresentatio...    155:23 198:3,21
 maintenance            mason 3:15             29:2,7,21 30:5,6        145:22 208:25           message 18:17        mind 28:8,10            60:12 61:6 86:22      201:12 202:21
  220:25                 274:19                30:11,19,22 36:13       210:7,14 215:1,13        21:7 22:6 104:17     255:6                 misrepresented         203:18,20,21
 making 60:11 61:5      material 166:19        47:3,8,16 48:16         216:18,19 217:7          232:16              minds 228:16            86:14                 204:3,15,16
  86:17 100:4           materialized 56:8      50:4 56:10 57:7         217:18 219:2,3,5,6      messages 18:8,14     mine 20:2              misrepresenting        220:17 222:16
  103:19 111:9          matter 107:21          57:11,16,20,24          221:6,20,21 222:2        18:24 19:2,24       minerals 58:11          60:4 208:7,15         237:12,14 256:2
  119:6 190:8 210:5      108:15 145:2          58:4,21 59:6            222:2 229:3,4            20:3,12 21:3,16      72:18 79:12 80:21      209:14,17             262:4,11 263:18
  231:1                 mattered 113:1         72:19 79:17,21,22       238:25 239:2,3,25        22:5,9               107:14 151:12,15      mistake 147:6          264:4,8,10,12,23
 malicious 58:25        maximum 48:24          79:25 80:4,8            245:22 246:2,6,8        met 22:16 76:16      minimum 50:11           185:21 217:20         265:1,2 267:18
 man 88:8 96:25          49:11 50:2            135:4,17,23 136:9       246:13 263:6             77:1,4,7,8 87:19    minus 50:14             218:1                moneys 124:4,6
  231:25                mc 80:5                137:9,22 138:16        meant 56:3 117:23         88:23 94:7           243:15                mistaken 149:2         204:18 253:20,21
 management             mcleod 4:2,3 6:25      138:21,22 142:7         142:21 143:3            michael 9:12         minute 31:15            185:20 189:6          256:3 262:5
  156:20 167:1,5         7:3,6,7,13,15,18      143:14 149:14           144:22 145:12            127:21,25            160:19 199:21         mister 24:17 73:6     month 21:14 32:6
  169:9 171:2,12         8:1,9,16 18:4,9,17    150:19,22 151:1,4       146:1 185:8 223:4                             206:9 231:10                                 45:17 46:19,21

                                                                                  Page 26                                                                                    Page 27
                                 Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                      800-336-4000                                                                                 800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 78 of 155
[month - muller]                                                                         [muller - notes]

  48:5 178:8 235:1    169:13 170:17          226:10 238:4          42:16,18 43:6,8,17      160:7,13,19 164:8     name 9:11 129:5         196:13,21 197:7      nine 222:19
  235:3,3,6,6 266:2   171:9,25 172:4,6       249:4,12,15           43:24 44:13 46:17       176:19,21 177:9         129:14 226:19         197:19,23 198:24       237:15 241:18
 monthly 45:6,11      178:13,17,17           251:15                50:6 51:11,19           177:17 183:11,17        271:2 272:10          198:25 199:1,6         251:17,17,17
  235:5               179:7 180:1,7,10      morning 8:25 9:1       52:1,10,25 53:15        183:21 184:20,22      names 63:19             200:11,16 201:5        270:2
 months 32:10,13      180:12,15 181:10       9:20 73:1 135:9       55:20 56:17,21          185:3,10,12             128:14                214:13,14 216:12     non 61:1
  56:6 78:10 97:11    182:20 183:2,25        140:4 255:7,11,22     57:14 58:6,23           187:17,22 191:11      ne 3:22                 216:14,21 217:8      nonrefundable
  149:6 235:16        184:5 185:17           255:24 257:5,15       59:9,23 60:6,13,15      191:16,19 199:19      nearly 57:11            218:16 219:1           97:5 98:17 115:2
  237:15              186:4 188:5,9,17       258:6,22 259:1        61:8,16,23 62:5,9       199:24 201:16,23        201:15                220:13 221:13          122:18 201:3
 moore 2:9 3:8 4:3    189:3,20,21 190:4      260:20 270:2          62:11,14,23 64:4        203:5 204:24          necessary 71:18         222:15,16 229:12       220:17
  6:20,22 17:18       190:12 192:7          mouse 14:18            65:6,18 66:5,7,15       205:2,6,10 206:13       268:5                 229:20 238:20        nonrefundables
  48:25 49:7,10,11    193:12 194:5,12       mouth 171:16           66:21 67:5,9,14         206:19,25 207:4       need 13:6 20:24         240:25 243:13,13       97:4
  50:3,16 53:17,17    194:14,17,23           202:5 223:5           68:10,14,17,20          208:10 211:6,11         33:7,9,10 38:20       243:15,20 244:2      nonresponsive
  54:17 59:3,25       196:2 202:25          move 35:18             69:2 70:3,5,7,10        211:14 214:21           71:16 72:10,11        245:8,11,15,20,25      52:16 59:5 61:2
  60:23 81:20 82:6    203:15 204:3,10        110:10 143:9          70:12,16,22,24          216:17 220:15           78:14 90:14           246:4 256:23           83:16 94:10,22
  82:8 83:24 85:16    207:20 208:24          146:5,7 159:13,13     71:2,23 72:1            222:11 224:6,21         175:18 189:8          260:23                 112:3 115:5
  85:20,21 86:9,10    209:2,9,19 210:6,9     175:19 224:11         73:10,14,25 74:4,5      225:2,8 227:23          192:24 193:3,7      never 14:8 19:7          117:21 185:24
  86:15,23 87:6,8,20  210:11 217:2           246:19 251:5          74:6,10,18 75:4,6       228:5,13 231:13         197:10 199:21         30:13 56:8 59:13       186:14 221:22,24
  88:4,23 89:1        222:14 223:19         moved 35:11            76:1,3,13,20,23         233:10 235:11           205:13 206:12         59:24 60:18 73:24      223:11 224:23
  91:20 92:3,8,10     226:19 227:14,15       45:18 81:21 98:25     77:4,8,22,25 78:3       238:17 240:7,12         228:21 254:20         81:22 83:15 87:7       226:1
  93:7 94:1,4,7,17    230:25 231:6           142:12,17 240:12      78:11,20,22 79:5        240:16 242:13           255:8,22              89:6 94:6 96:9       nonsense 234:14
  94:19 95:1 96:14    232:7,8,11 233:8      moving 90:10,14        82:3 90:6,8,16,20       244:17 245:10         needed 37:17 38:3       98:8 113:18,22       nonsignature
  97:8,9,21 98:9,18   233:22,25 234:5        98:18 99:1 116:11     91:3,10,12 98:15        246:7 247:23            65:5 83:13 86:20      120:8 121:24           276:4
  101:8,12,14 102:7   235:5,16,20            192:24 251:8,9,9      99:6 103:21             254:18,25 255:12        108:16 131:6          130:14 138:23        northern 197:14
  102:11,15,20        236:10 237:1,16       msj 187:23,25          104:13 111:11,23        257:6 258:3,5,18        164:1 167:8           139:5 150:9            207:17 208:17
  103:15,18 104:2     238:3 239:14           206:21 207:1          112:8,25 113:8          259:2,9,12,19           169:24,25 184:15      152:13 157:4         notarize 277:11
  104:11,23 105:8     244:18 245:3          muller 3:4,5,7         114:5,14,25             260:2,7,11 266:5,6    needing 122:4           194:13 196:16,20     notary 189:6,16
  106:14 107:17,23    248:1 250:7            6:12,12 7:6,10,20     115:11 121:21           266:11,24 269:12      needs 183:13            198:14 209:6,16        189:17 272:16
  108:12 109:1,19     251:13,22 253:15       7:25 8:6,12 11:22     122:3 123:10            269:21 270:3,7          258:24                222:12 231:7         note 13:14,19
  109:22 110:13,18    253:19,25 254:8        11:25 12:15,22        125:14 126:24           274:12,17 277:1       negotiate 238:1,3       233:15,17,18,18        102:5,9 103:5,6,7
  110:20 111:6,8,20   254:16 255:14          13:2,4,11,13 23:15    127:7 132:14           multimillion           negotiated 98:20        233:19 236:15,18       103:9,22,23,24
  112:5,9,18,22       256:4,16 257:23        23:19 24:1,7,12       133:21 134:5,16         111:10 112:23         negotiations 54:16      239:12 241:18          104:5,18,22 105:9
  113:6 114:1,8       267:22,25 274:20       25:20,22 27:8         136:18 137:2,12         114:23 115:9            57:4 149:20 231:4     253:10 256:24          111:17 116:7
  115:1 116:8         276:9                  28:5,20 31:6 32:7     137:25 138:10,17       multiple 114:12          232:12                257:23 261:9           136:1,2,2 148:5,22
  118:17 122:21      moore's 82:18           32:11,20 33:8,24      139:1 140:9,14,17      mute 7:1 205:18        neither 274:21        new 35:19 128:12         235:1 248:15,20
  123:9,12,22 124:2   83:1,8 84:2,13         34:7,13,24 35:10      140:22 141:16,21        205:22                nerve 159:18            128:12 150:17          253:3,5,16 254:1,9
  124:22 125:22       88:15 93:6 114:13      35:15,20,22 36:11     142:23 143:6           mutual 161:22          net 50:12 60:19,19      194:2 231:11           255:16 256:17
  127:21 132:10       115:16 124:18          36:25 38:13,19,22     144:24 145:13,21       mystery 231:25           150:10 151:19,23      237:20 259:5           259:17,20 277:9
  133:9,19 134:7,10   128:17 151:21          38:25 39:7,12,17      146:4,6 150:7,21                n               153:9 154:6,10,25     269:10               noted 272:2
  150:24 152:16       181:17,23 191:2        39:20,24 40:2,4,7     152:4,12 153:10                                 155:17,18,19,20     news 251:2             notes 102:22,23
                                                                                          n 3:1
  154:1 158:11        206:2 207:13,20        40:22 41:1,5,14,16    156:7,16 157:15                                 155:22 156:13,24    nice 110:1               103:1,2,4 105:18
                                                                                          naive 87:1
  159:5,9 161:20,25   208:8 213:7,8          41:20 42:3,12,14      158:4 159:3,25                                  157:19,22 196:7                              105:21,21 106:1,2

                                                                              Page 28                                                                                     Page 29
                               Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                    800-336-4000                                                                               800-336-4000




[notes - okay]                                                                           [okay - option]

   118:16 119:15,15    27:8 32:7,11           221:22,24 222:11      234:14 237:13           60:21,25 61:10        136:12,16 137:6        195:20 196:7,11        249:17 250:21
   122:7,16 124:2      33:24 34:7,13,24       224:6,21,23 225:2     242:16 249:7            62:5,8,13,15,18       137:16 139:12          196:15 197:11,19       251:1,16,24
   171:20,22 234:21    35:10,15,20 36:11      225:8 227:23          253:17 255:18           64:1,20 65:2,15       140:12,20 141:4        197:19,25 198:6        252:11,20 253:8
   257:1 264:25        36:25 39:7 40:22       228:5,13 229:14       256:14 257:8,16         66:3,9 67:2 68:3,6    141:13 142:6,10        198:11,16,19           253:11,25 255:9
 notice 5:9 7:22       41:21 42:4 43:6,8      233:10 235:11       oil 7:15 22:14,20         68:8,13,22 69:21      143:1,17,24            199:10,23,24           255:12 256:7,11
   15:6 71:14 84:22    43:17,24 44:13         238:17 244:17         65:1 79:3               70:1,16 71:1,20,25    144:12 145:1,5,23      200:1,7 201:4,25       256:13,25 257:25
   90:21 91:4,15       46:17 50:6 51:11       245:10 246:7        oil's 7:18                72:15 73:2,9 74:2     146:14 147:2,10        202:7 204:2,20,24      258:25 259:2,9,12
   146:23 147:18       51:19 52:1,10,25     objective 59:12,16    okay 7:9,24 8:5,16        74:5 75:5 77:3,19     147:15,18,23           205:10,22,24           259:19 260:2,7,11
   148:9,13,14,17      53:15 55:20 56:17    obligation 64:23        8:17,20 9:11,18         78:19,24 79:2,8       148:4,9,20,23          206:18 207:11,12       260:20 261:1,6,12
   149:5,25 189:23     56:21 57:14 58:6       245:15,20             10:2 11:2,3,10,13       80:3,8,14,23 82:5     149:3,12,18 150:4      207:20,21 208:4,4      261:16,25 263:3,5
 noticed 6:21          58:23 59:5,9,23      obligations 161:20      11:15 13:12,21,21       82:16,25 83:5,8,25    151:17,23 152:1        209:5,18,21 210:8      263:14 264:8,16
 notices 15:10         60:6,13,15 61:1,2    obliged 41:22           14:17,23 15:5,10        84:11 85:3,8,24       152:19,25 153:4        210:13,22 211:14       265:17 266:23
 notifications         61:8,16 62:14,23     obtain 30:18 57:7       15:21 16:5,15,21        86:5,8,22 87:2,8      155:3 157:1,9,12       211:21 212:6,10        267:10 268:1,9,18
   263:11              64:4 65:6 66:7,15    obvious 155:22          17:7,15,21,23 18:2      87:23 88:3,18,22      157:23,24 159:11       212:23 213:4,6,11      268:18 269:12
 november 195:18       66:16,21 67:5        obviously 129:7         18:12,16,20 19:2,5      89:8,18,22,22 90:1    159:17 160:2,15        213:19,25 214:2,7    oklahoma 232:4
 null 253:3            69:2,3 76:13           131:20 192:21         19:10,13,16,21,24       90:2,4,18,19 91:3     160:19,20,21           214:9 215:15         old 168:17 175:16
 number 18:2,10        78:22 79:5 82:3      occurred 138:23         19:25 20:3,6,9          91:21 92:7,13,19      161:4,12,19 162:2      216:5,9 217:20         175:16
   48:14 240:8 275:7   83:16 90:13 98:15      139:5 233:4           21:3,10,15,21,24        93:4,9 94:21          162:7,11,11,19,22      218:4,10,15,20       once 105:17
   276:21              99:6 103:21          ocr 29:13               22:5,11,13,19,22        96:15 99:2,8,15       163:9,23 164:10        219:11,21 220:2,6      202:16 235:25
 numbered 2:10         104:13 111:11,23     october 254:3           22:23 23:4,8,11,23      101:2,14 102:1,5      164:13 165:7,20        221:15,15 222:1        236:2
   139:18              112:7,8,25 113:8       256:1 275:1 277:2     24:10,14 25:7,15        102:14 103:3,6,12     166:7,11,12,13,18      223:8 224:18         ones 73:16,21
 numbers 141:8         114:5,14,25 115:5    odd 198:20              26:11 27:3,10,19        103:14,18 104:3       167:10,12,14           225:17,19,21,24        108:19 149:21
   144:2 146:20        115:11 121:21        offer 84:11 235:7       28:5,11,25 29:23        104:20 106:10,19      169:16,20 170:1,5      226:9,13,18,24         209:3 210:16
   255:1 258:19,23     122:3 123:10         offered 237:4           30:4,4,13,16,21,24      107:9,12 108:22       170:8,19,25            227:20 228:2,18      open 21:2
 nuverra 132:19        136:18,19 137:2,3    office 19:17,22         31:25 32:14 33:11       109:11,16 110:16      171:11,14,24           229:23 230:18,20     opened 185:7
           o           137:12,24,25           272:12                33:13,20 34:17          110:22 111:3,8,19     172:4 173:13,16        230:22,25 231:9      operated 170:12
                       138:8,10,17,18       officer 164:16          35:7,17 36:12,16        111:25 112:18         173:22 174:2,8,14      231:13 232:18,23     operation 86:18
 o'clock 270:2
                       139:1,2 142:23         274:6,15              36:21,23 38:19,22       113:12,20,24          176:18,21 177:2,5      233:7,21 234:4,12      96:2 220:25
 oath 9:2,5 95:14
                       143:6 144:24         officer's 276:8         38:25 39:4,24           114:19 115:8,14       177:11,17,25           234:16 235:14,19     operations 64:12
   163:2 174:19
                       145:13,13,21         offices 3:21            40:19 41:14,20          115:21 117:9          178:4,7,12 179:15      235:23 236:10,23     operator 88:14,16
   272:9
                       146:4,6 150:7,21     officially 97:2         42:3,11,24 43:1,13      118:14 119:3,11       180:5,10,11,14         237:22 238:3,7,14    opinion 65:25
 object 13:18 51:11
                       152:4,12 153:10      oh 10:20 25:7           43:20 44:1,18           119:14 120:11,13      181:6 182:6            239:4,18 240:1,6,7   opportunities
   52:16 53:15 65:14
                       155:2 156:7,16         26:13 39:24,24        45:1,9,12,21,25         121:13,18 122:9       183:21 184:7           240:16,24 241:14       129:17 130:9,22
   66:5 71:6 94:9,22
                       157:15 158:4           86:10 88:21 94:14     46:15,23 47:8,21        122:22 125:6,10       185:14,23 186:7        241:20,22 242:17       131:17 132:2,11
   112:2 117:20
                       159:3 164:8 172:8      96:5,8 144:11         47:25 48:6,10,14        126:9,14,15,18,22     187:10,19 188:2,7      243:2,7,16,25          133:10,18 134:7
   172:8 186:13
                       184:20 185:24          148:2,4 169:16        48:19,23 49:10,18       126:23 128:7          188:12,17 189:15       244:2,6,8,8,20,25    opportunity
   190:6 218:23
                       190:6,23 198:13        185:10 191:16         50:9,18 51:23           129:4,15 131:10       189:20 190:13,17       245:6,7,14,23          134:10 234:22
   223:10 225:25
                       201:16,23 203:5,6      194:21 205:12         53:8,12,21 54:1,22      131:13,15 133:7       190:24 191:5,16        246:17,22,25         opposed 7:22
   243:5
                       203:13 208:10          206:15 209:1,16       54:24 55:4 56:23        133:18 134:6,10       192:2,15,18,21         247:7,11,13,17         204:11
 objection 7:25 8:7
                       214:21 216:17          210:5 217:13          57:6,10,20 58:12        134:14,23,25          193:23 194:4,15        248:4,9,16,22        option 14:2 23:11
   13:17 23:15,19
                       217:23 220:15          220:24 233:19         58:19 59:4 60:2         135:3,9,15,18         194:21 195:4,9,13      249:11,11,13,16        23:22,23 24:4
   24:1,7,12 25:20

                                                                              Page 30                                                                                     Page 31
                               Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                    800-336-4000                                                                               800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 79 of 155
[option - percent]                                                                       [percent - prepared]

   26:5,17,25 27:6       165:19               214:13 253:22        partner 92:10            81:13,25 82:22        164:16,25 251:12      59:2,11,12,13,18      238:24
   29:1,5,9,17 30:19   owners 89:20           256:5 257:9,20,20      213:24 238:13          83:4,9,18,21 84:1     272:10                71:15,18 86:20      pleural 216:6
   49:15,18,23 50:5      213:9                257:21               partners 158:7           84:12 85:9 92:23    personal 65:10,10       88:11 89:7,9,9,16   pllc 3:5,10,16
   142:6,9 143:15,19   ownership 29:16       paperwork 116:17      partnership 53:19        104:21 109:12         66:13 67:24 68:25     89:20 91:22 92:11   plus 120:24 200:9
   150:16,20 151:6       30:18 53:13 82:17    116:21 117:11,12       165:2                  115:17,18,19,22       69:11,13 72:13,17     95:20 96:4 97:2,3     201:6,14,21
   249:25 250:3          83:4 84:1,13         117:23 267:3         party 1:17,23 7:6        119:2,2 143:21        72:19 79:12 87:15     105:16 108:3          264:19
 options 250:2           128:17              paragraph 147:25        7:11,16 35:8           150:10 153:18         87:18 100:1,3         115:18 117:8        point 54:7 94:6
 oral 2:2,7 274:6               p             164:11,14 205:25       168:1 273:17,23        154:16,25 156:5       102:4 107:14          119:19 120:14,22      96:3 98:22 107:20
 organization                                 209:2,13 213:13        274:11                 157:14 158:3          199:1,7               142:12,17 150:15      142:13
                       p 3:1,1 89:7,9,15
   124:2,15 131:1                             214:7,9,20,25        pass 98:13               165:19 172:1        personally 99:9,11      151:11,14 170:15    points 49:2
                         243:24 244:3
   165:3                                      215:21,25 217:22     passed 121:8             196:12 197:14         100:9 107:13          172:3,14 189:9      portion 53:7
                       p.m. 2:11 134:18
 organizational                               218:15,16 220:11     pause 255:10             198:4,7,9,9 200:8     184:11 263:22         202:10,11,11,12     position 80:22
                         134:19,19,22
   124:12 126:6                               220:12,13,19         pay 44:4,7,12,21         213:15 214:13         272:9                 202:13,14,21,23       81:21 82:6 182:15
                         140:24,25,25
 original 51:22                               221:5 223:13           45:3 46:5,21           216:14,21 222:24    persons 165:3           213:3,23 222:13       182:19 183:24
                         141:2 176:23,24
   80:13 251:20                               242:18,20 244:8        47:10 235:1            229:11,19 235:1     perspective             232:5 235:18          228:19,20
                         176:24 177:1
   276:3,4,10                                 244:11,15,22           237:10,19 245:15       238:20 239:17         246:14                239:11 243:19,22    possession 147:16
                         191:20,20 231:16
 ought 251:12                                 245:1                  245:20                 240:25 248:19,19    persuasive 86:10        243:24 244:4        possible 71:10
                         231:17,17,20
 outcome 150:6                               paralegal 260:4       paying 122:15            248:25 252:15,17    phone 6:23,23,25        245:11 273:8,20       74:11 236:4
                         249:13,15 260:13
   274:23                                    parameters 69:5       payment 47:16,19         252:17                19:5,11,13,16,19      274:18              possibly 75:18
                         260:14,14,16
 outstanding 92:22                           part 8:2 30:2           47:21 135:5 136:2    percentage 27:5         21:16 31:11         pipelines 88:9          84:22
                         270:10,11
   93:20                                      35:18 57:4,4           136:4 138:2            29:16 30:18 57:7      112:12 199:21       plain 216:19          potentially 57:22
                       pa 45:23
 overdue 135:5                                81:24 82:8 108:21      147:19 148:10,15       58:15 198:6,9         203:1 233:16        plaintiff 1:16,17       57:25 232:12
                       packed 98:24
 overstepped 86:19                            124:7 128:20           149:5,22 245:25        199:8 209:10        phrase 69:8,11          273:16,17           potted 90:17
                       packing 98:18
 overvalued 253:21                            140:17 141:19          246:4                pereida 2:12 4:4        89:11 117:10,22     plaintiffs 1:10 3:2   precise 106:25
                       page 5:1,8 15:8,15
 owe 253:19                                   153:11 181:14        payments 47:3            274:3 275:5           117:24 186:25         273:10 274:17,17      116:2
                         15:16 17:24 32:25
 owed 45:7 47:3,8                             201:1 203:20,22        64:19,20,22            276:19                215:16 217:21       plan 34:15 35:3       predated 265:14
                         33:5,15 48:20
   47:13 135:24                               204:25 213:23          135:18,24 136:9      perfect 208:4           244:14                97:22               prep 121:15
                         54:2 91:8 129:10
   136:9,23,23 137:8                          217:2 239:7 268:6      136:24 137:10,22       239:23              physically 9:7        planning 222:14       prepa 74:14
                         141:19,21 144:13
   148:10 149:5                              partial 201:1           138:24 139:7         period 21:17          pick 249:25 250:4     plans 236:4           preparation 72:2
                         147:19 148:1
   161:25 253:16,20                           221:1                  203:4 256:16           84:25 131:2         picked 129:14         plant 90:17             73:12,20 78:9,18
                         161:7 164:11
   253:21 254:1,9                            partic 44:19          pdfs 14:4                180:19 184:6        piece 79:6,8,11       play 59:11,13,14        173:14 192:22
                         166:11,14,16,17
   255:15 256:2,3,16                         particular 20:15      people 12:19 42:7        214:15,16           pigg 49:9 120:9         150:14,18           preparations
                         176:3 195:14
   264:20                                     21:1 44:19 45:2,9      96:19 167:7,13,18    permission 41:25        154:1 215:18        played 118:1            121:16
                         247:5 261:21
 owned 80:10                                  46:1,4 101:22          167:23 175:17          113:14,15 171:8       218:14 246:24         213:17 225:18       prepare 16:5,16
                         263:3,21 268:19
   83:23 92:20                               parties 56:16           223:19 228:23          236:6               pipe 89:16 94:25      pleading 142:1          16:21 18:25 20:20
                         268:20 269:22,22
   121:23,24,25                               75:23 157:16           229:2 237:10         perpetual 89:19       pipeline 1:8,20 3:3   please 6:5,9 11:1       74:7,17,21 75:21
                         271:4 276:7
   213:10 235:25                              167:21,22 168:1,2    percent 17:12            89:21                 11:20 17:19 26:6      26:22 28:19 37:22     76:6,12,17,25
                       pages 127:2
   236:2                                      169:25 223:17,18       45:17 48:25 49:8     perpetuity 206:4        29:8 35:1,9 36:18     38:6 41:25 109:25     78:20 122:23
                         141:17,25 277:12
 owner 63:7,8,9                               231:1 268:7            49:12 50:4,7,8         207:14                43:22 49:1,12,20      126:25 133:25       prepared 16:1
                       paid 22:25 23:4
   66:2 68:1 83:21                            274:15,22 276:12       54:7,13 56:25        person 11:8 21:22       51:10 52:7,22         140:10 174:7          20:9,25 45:5,5
                         154:17 155:1,23
   115:17,18,19,22                                                   63:7,8,9 66:2          86:11 98:20           53:5,9,14 58:9,10     223:7 236:20          118:4,12 120:7
                         200:10 201:2

                                                                               Page 32                                                                                  Page 33
                                Veritext Legal Solutions                                                                 Veritext Legal Solutions
                                     800-336-4000                                                                             800-336-4000




[prepared - pull]                                                                        [pulled - ranch]

   121:13 162:10,12      61:19 65:12         production 76:7         88:4 95:3 106:3      pulled 186:11         putting 39:6 43:15      197:5,6 220:7,21     38:2 39:5,6 40:12
   162:14 176:5,7,16     138:22              profit 60:19,20         114:24 115:9,16       247:18                64:2 92:17 98:12       224:12 225:6         40:21 42:22 43:3
   218:10,13,14        privileges 266:3        95:23 96:19,25        116:4 118:4 121:9    purchase 49:23         101:24 122:17          227:5 229:16,17      43:4,15,15,21 44:6
   258:13              probably 32:13          151:23 196:21         121:20 123:9          95:4 117:8 130:4      130:14,16 137:10       233:12 242:4,10      44:7,12,20,21 45:3
 preparing 74:14         71:16 80:6 93:19      199:9 200:11,16       153:8,17 157:13       132:19 172:2,13       171:16 202:5           242:14 244:20        45:8,18 46:2,5
   77:22 84:18           119:21 211:8          201:15,21 216:21      161:2,10 172:25       195:22 213:23         221:2 262:2            262:7 264:22,22      50:16,23 51:17,24
   122:12 276:9          255:25,25             217:8 222:17          174:10,20 175:6       232:5                         q              268:18               52:2,3 54:10
 present 4:1 129:18    problem 12:18           229:12,20 239:16      178:20,22 183:10     purpose 132:25                              questioning            55:22,24,25 58:11
                                                                                                                qualified 86:17
 presented 21:8          35:16 38:15 58:24     240:25 245:8,16       196:9 212:14          210:19,20 212:12                             107:10 176:7         58:16 63:8,8,9
                                                                                                                qualify 52:4
   48:4 69:25 73:22      86:12 139:22          245:20 246:4          226:15 229:19         212:15,17,19,20                            questions 9:25         64:2,12,15,18 65:5
                                                                                                                question 10:9,11
   86:18 102:2           140:17 210:21         260:23                238:15,20 240:20      263:15                                       10:6,19,21 11:5      65:23 66:6,12
                                                                                                                 10:25,25 12:12,13
   108:18 133:19         235:13 237:14       profitable 97:19        240:20,25 241:6,7    purposes 91:12                                12:16 16:13 24:18    69:17 71:11 72:17
                                                                                                                 12:14 13:7 16:15
   157:1 173:11          256:14,14             237:2                 245:19 260:24         164:15 272:11                                33:11,17 37:20       72:18,19,19 79:9,9
                                                                                                                 20:18 26:2,22
   192:19 228:15       problems 266:18       profits 50:13           264:24 267:20        pursuant 2:14                                 38:14 71:4,17        80:21 81:1,11,16
                                                                                                                 31:14,21,25 34:11
 presidential 157:8    procedure 2:14          95:25 150:10          273:9,12,15,21        274:14 276:3                                 126:11 134:3         82:17,21,24 83:17
                                                                                                                 37:15,22,24 38:1,6
 presumption             276:12                151:19 153:9          274:20 276:9         put 12:25 36:18                               138:11 174:7         84:1,8,12 85:9
                                                                                                                 38:8 39:2,3,9,21
   241:17              proceed 7:23 8:7        154:6,10,25           277:3                 40:20 43:4,22                                183:14 205:16        87:25,25 88:14
                                                                                                                 40:5,19 41:10,17
 presumptions            8:18 70:24 91:8       155:17,18,19        property 121:23         47:13,24 48:4                                219:12 230:1         99:12,12,13,23
                                                                                                                 41:18 42:1 43:1
   241:13                91:16 135:1           156:13,24 157:19      121:24 124:3          59:11,12 69:15                               256:13 258:1,11      100:7,8,9,12,19,22
                                                                                                                 43:18,25 51:3
 pretty 30:2 50:14     proceeded 75:16         157:22 196:8,13       206:3 207:14          72:11 73:8 74:3                              260:19 269:1,6,15    102:25 103:10,16
                                                                                                                 52:15 53:1 58:8
   115:10 136:16         124:6                 197:8,20,23           208:8,9 209:15        79:15,16,18,18,23                            269:23               103:19,24 104:12
                                                                                                                 58:13,19 60:9
   155:22              proceeding 7:16         198:25,25 199:1,6   proposed 30:5,11        82:14 83:7 92:14                           quick 75:17            104:23 105:19,22
                                                                                                                 61:17 62:18,24
 prevent 221:19          11:18 22:20 23:2      201:5 206:3         protect 122:20          96:7 97:2,4 99:12                            176:19               106:3 107:9 111:5
                                                                                                                 64:5,13 65:14,18
 previous 116:25         34:22 63:3 274:22     207:14 214:13,14    prove 131:7             105:17 125:5                               quickly 12:9 74:11     111:9,12,13
                                                                                                                 66:19 68:9 72:12
   146:8 190:21        proceeds 152:10         216:12,14 218:16    proved 60:17            136:25 137:4                               quiet 237:19           112:24 113:7
                                                                                                                 76:16 83:19 85:18
   193:16 227:1          153:7,19 156:5        219:1 220:13          272:9                 149:8 152:15,15                            quite 247:12           114:3 115:15,21
                                                                                                                 88:12 94:11,15,16
 price 49:19,21,24       157:14 158:3          221:13 222:15       provide 27:4 82:1       154:1 155:18                                 257:22               115:24 116:3,13
                                                                                                                 102:18 106:25
 print 139:23          process 75:13           238:20 243:13,13      124:4,6,6 156:13      158:6 159:19                               quote 208:7            116:24,24 117:6
                                                                                                                 108:10 112:1
 printed 260:5           266:14                243:21 244:2          170:8 180:1 257:5     163:11 168:15                                        r            118:4,24 119:1,18
                                                                                                                 113:4 114:17
 printer 176:2         processed 74:11         245:11,25 256:23    provided 21:5           177:22 199:19                                                     119:19 121:5,14
                                                                                                                 116:2 117:9,11       r 3:1
 prior 62:21 81:2        255:2               project 197:15,15       124:5 173:8           200:19 201:3                                                      121:17,19,25
                                                                                                                 119:14 122:1,22      race 234:9
   91:14 123:7 135:5   processing 75:9         207:17 209:10         192:15 223:1          202:15,23 204:16                                                  122:13,24 123:8
                                                                                                                 123:20 135:19        raised 30:6
   135:25 136:10         266:13              promise 258:2,16        232:19 253:21,22      210:16,17,24                                                      124:3,5 128:17
                                                                                                                 136:5,7,7 137:6      ramirez 4:5
   137:22 148:15       produce 77:16           266:19                254:17                222:3 223:5,21,21                                                 145:19 147:3,5,8
                                                                                                                 142:2 144:10         ran 118:5
   172:16,25 174:12      223:7 266:9         properly 171:21       provision 168:10        223:22,23 226:11                                                  150:13,24 151:9
                                                                                                                 150:17 154:18,21     ranch 1:4,6,7,7,8
   188:20 192:6        produced 2:8            171:23              provisions 164:22       226:19 240:13                                                     151:11,16 152:2,3
                                                                                                                 155:4,5,17 163:17      1:19,19,20,20 3:2
   193:11 196:11,22      48:15 69:21 73:11   properties 1:9,12     prudent 137:20          242:1 250:13,18                                                   152:9 153:8,16
                                                                                                                 165:14,23 169:18       3:2,3,3 5:9 6:14
 private 54:16           73:13,16 141:25       1:15,21 2:8 3:8     public 189:6,17,18      253:17,19,23                                                      157:10 158:8
                                                                                                                 173:22 174:23          6:15 11:19,19,20
 privileged 31:12        173:10                5:14 6:19,22 24:5     272:16                254:16 262:5,10                                                   163:24 165:9,10
                                                                                                                 181:6,6,7 183:6,12     13:8 15:7,22 23:6
   37:5,7 39:18        product 78:5            58:25 83:9,22       pull 192:24             266:17                                                            165:15,17,21
                                                                                                                 183:15,18 190:1,8      26:6,10 34:16
   41:12 42:9,16         82:14                 84:13 85:20 86:9                                                                                              166:3,5,8 167:6
                                                                                                                 190:11,11 196:25       35:4 37:7,9,10,16

                                                                               Page 34                                                                                  Page 35
                                Veritext Legal Solutions                                                                 Veritext Legal Solutions
                                     800-336-4000                                                                             800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 80 of 155
[ranch - reflected]                                                                         [reflecting - revenues]

   169:10,14,21            205:20 207:18,19      242:23,25 243:2,4      270:9 274:7,16       reflecting 121:18          68:25 77:13,15      repre 121:16           residential 9:15
   170:10 171:3,6,13       210:17 214:17,18      243:6 248:20         recorded 6:4             159:1                    80:11,16 105:10     represent 25:3         resignation 17:18
   171:22 172:12,19        218:4,6,7,8 220:1     271:4                records 135:7,10       reflects 221:8,8           108:23 109:21         125:19 135:15        resolution 54:6
   173:6,18,24             221:6 222:22        reasons 69:9 276:7       136:13               refused 207:16             110:23 111:7          136:21               resources 58:4,21
   174:12,21 175:7         223:15 241:23       reassert 52:25         reducing 58:10           208:14,16                136:11 144:25       representations          129:21 178:23
   175:21 179:3,19         242:4,6,7,9,12      recall 45:2 51:5       refer 22:22 44:23      refusing 38:8              145:8,22,25 179:8     231:1                respect 15:23 16:2
   180:3,12,17,23          244:23 248:9          69:12 173:16           90:1 210:1,3         regarded 182:19            179:19 186:6,14     representative           60:12 61:6 92:23
   181:10,25 182:2         261:4 263:2 272:1     179:4                reference 54:5         regarding 178:20           187:8 188:15          6:15 11:17 16:17       93:12 102:6
   183:3 184:2             277:6,8             recalling 263:13         55:15 56:7 119:5       184:5                    191:4 192:23          20:10,19 25:5,18       161:17 232:8
   185:18 186:5          reading 111:14,15     receipt 100:11           177:14 257:10        regular 7:22               194:24 195:3,6        34:10,18,20 44:20    respectfully 61:18
   190:5,15 192:8,12       188:25 189:1,2      receipted 100:11         258:22 263:24        reimburse 97:3             196:3,6,10,14         46:11 74:22 169:8      65:11
   193:13 195:2            223:15              receipts 99:21           266:7                relate 145:6               205:16 231:3,5,6      219:9,15 225:5       respective 200:8
   201:4 202:4,17,25     reads 245:4,18        receive 48:25          referenced 30:14       related 16:20 18:4         239:10 258:19,20      256:12 258:10        respectively
   203:17,18,21          ready 11:13 20:23       49:11,12 50:3          277:5                  20:11 23:12 35:8         258:23 260:25         265:25                 196:13
   204:3,14,15             71:21 134:25          74:8 147:12          referred 73:11           75:23 121:14           remembering           represented            respell 133:14
   209:23 213:8            159:6 177:3 192:4     151:21 154:16          106:9 124:12           125:25,25 134:2,8        110:2 175:17          215:17               respond 75:7
   227:8 261:17            200:1,5 230:19,21     198:17                 193:18,21 263:21       231:4 233:9 234:2        192:21              representing 87:1      response 48:16
   262:4 264:5,7,17        231:11,21 253:18    received 74:8 75:9       265:23                 234:6,19 253:16        remembers 231:6       represents 221:10        54:25 55:5 65:4
   264:24 267:2,20         258:16,17,18          131:12 147:15        referring 24:21,24       254:1,9 255:15           231:8               request 75:9 76:7        66:14,20 67:4,22
   273:4,6,7,7,8,19        260:17 270:4          148:13 188:13          29:23 54:10,14         256:16 274:22          renegotiate 56:24       170:9                  129:11 130:2
   273:19,20,20          real 8:3 83:6 89:5      194:6,9 198:11         64:20 73:15,19       relates 244:3            rep 13:8 16:2         requested 128:11         170:9
   274:17,18,18,18         110:1 263:12          199:4,16 218:21        89:8 92:16 97:24     relating 16:12             132:24 254:7,21     require 98:8           responsibilities
   277:3                 realize 222:12          218:21 219:3,23        99:25 101:21           21:25 51:15              258:13                178:21 180:19          81:24 82:1
 ranch's 53:12           realized 86:19          240:25 256:22          103:4 119:8,16       relationship             repeat 26:22 40:4     required 60:18,23      responsibility
   81:25 264:13            185:21              receiving 178:16         124:13,23 126:4,7      166:20                   40:5 109:25 110:2     73:22 123:12,15        20:20
 ranches 86:4            really 17:17 20:14    recessed 270:11          144:17 151:9         relationship's             110:5 172:21          123:23,25 124:8      restate 53:3
 rate 194:22               69:13 75:17 80:11   recognize 126:1          170:16 179:6,13        87:17                    229:16                124:11 167:13,18     resume 255:10
 reach 8:3                 96:23 97:10 104:6   recollection             186:22 194:1         relayed 95:10            repeating 143:9         167:23 169:8           270:1
 reaction 92:4,7           104:6 107:20          109:17 123:2           207:21 208:5         relaying 142:24          rephrase 26:2           170:13,14 171:6      retained 197:13
 read 6:5 28:19            108:15 113:1        record 6:10,25           209:14 214:4         release 151:10           rephrasing 172:9        172:2 184:10         retire 97:22
   29:10 32:21 33:5        137:17 148:6          13:14,20 28:3          240:4 252:25         released 151:12          replaced 19:10          189:5 226:5 227:7    retired 19:7 97:13
   33:9,9,16 38:1          152:2 153:2 156:3     31:24 41:21,22         262:14               releases 269:14          reported 2:13           266:14                 107:22 247:10,10
   48:7 52:15,18,18        158:5 165:24          43:14 62:18 70:17    refers 71:14 189:5     relevance 166:9          reporter 4:4 6:5,7    requirements           retract 91:3
   85:7 125:15,18,20       168:7 228:10          70:20 76:8 78:16       209:2 217:15         relied 215:17              6:8 7:1 8:19 9:3      124:18,22 125:3        218:23
   126:3,9,20,22           234:20 258:17         91:13 134:17,21        219:21                 219:7,17                 37:25 38:2 52:14    requires 27:4          retracting 91:5
   127:18 129:24           269:4,16              140:21,23 141:1      reflect 122:12         relief 42:6                52:20 98:2 109:25     187:3                return 274:9
   132:15,15 139:24      reason 9:23 13:6        176:22,25 191:17       172:17 173:3,3,18    remember 17:22             172:21,22 194:1     rescinded 91:15          277:12
   142:14 165:5            64:16 82:8 88:19      191:24 192:1           174:11,20,25           22:7 32:3,5,8            205:19 274:3        researching            returned 276:3,7
   167:2 180:24,25         88:20 92:14 93:4      199:22 231:15,19       175:6,21 187:6         36:15,19,22 44:21      reporter's 5:6          101:24               returns 257:19
   181:1,20,22             93:9,15 96:15         258:15 260:10,12     reflected 81:10          46:1,10 48:3             274:1               resell 130:6           revenues 218:20
   192:25 197:1,4,7        113:15 200:15         260:15 269:13                                 53:19 58:16 63:25                              132:19                 219:2,3,23 220:12

                                                                                  Page 36                                                                                     Page 37
                                  Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                       800-336-4000                                                                                 800-336-4000




[revenues - saltwater]                                                                      [san - sent]

   220:16,20 221:5        98:13 99:5 102:12      211:14 212:11          49:1,13 71:13,17     san 1:2 3:6,23 9:8         217:7,18 218:25     seal 272:12              259:15 261:21
   243:16,21              102:21 105:3,8         213:1,2,9 214:11       89:19 90:2 91:14       273:2                    219:5,24 220:2,4    second 14:10             262:8
 review 16:17,21          106:3,15,15,20         217:15 218:7           235:18 243:19,22     saw 206:1                  220:22 221:3,7,13     28:21 33:5 90:2      seeing 138:15
   17:4 18:8,22,24        107:18,18 108:13       219:4,24 220:2,4       244:1 273:8,21       saying 25:12,13            221:14 226:15         95:22 117:5 129:6      220:22
   41:23 74:19            108:14 109:1,6,8       222:4 228:16,22        274:18                 38:9 49:10 50:2          229:6 236:20,22       136:2 160:22         seek 136:24 137:9
   163:25 192:22          109:13 110:24,24       231:4 232:8,12,24    royalty 29:15            51:8 67:10 84:22         244:7 245:4,22,24     161:7 190:9          seen 10:4 15:19
   196:21                 115:10,17 116:15       232:25 233:4,9         30:18                  103:6,7 104:5            246:2 249:9 251:6     199:20 206:20          73:11 174:10,14
 reviewed 16:7,8          118:2 119:12           234:2,6,18,23        ruin 236:21,24           106:8 122:11             252:2,24 253:3        211:11 260:3,7         201:9
   16:12,14,24 20:12      120:7,15,20,25         235:9,25 236:2       ruined 97:21             123:25 131:16            263:3               seconds 269:12         sell 35:1 49:1,12
   73:12,19 74:7,14       121:9 122:10,13        237:2 238:16           113:17                 132:11 137:14          scam 130:13           section 164:15           49:19 96:4 108:3
   74:17,21 75:21         122:25 123:1,6,22      242:11 244:12        rule 215:13              143:7 156:11             184:12 194:14       secured 79:3             124:3 224:11
   76:1 173:14            125:13 127:5,12        245:21 247:17,23     ruled 157:12             162:7,9 165:24           203:22 213:18       see 6:24 8:3 10:15       232:12 234:23
 reviewing 72:21          128:9 129:8,9,12       249:2 251:14         rules 2:14 276:4         168:13 172:4,7,17        221:20 222:14         10:17 11:4 12:9        235:5,8,9,16,18
   254:4                  130:2 131:8,15,25      252:5 255:13,14        276:12 277:14          174:2 180:11             223:6,7 237:7,8       14:13,17,21 15:2,8     236:3,6 238:11,12
 right 7:5 8:1,14,15      132:2,2,4,9,18         256:15 257:14        run 97:20 98:23          181:16,21 182:6,9      scammed 223:23          15:10,12,17 16:12      239:15
   9:12 14:12 18:4        133:20 134:11          258:23 260:9           129:19 244:15,21       183:7,8 184:3            223:24,24             17:25 18:6 19:5      seller 53:9 98:21
   19:3,13 20:12          139:14 140:13          261:16,20 262:6        244:22 245:2,16        185:7 188:19           scammer 204:7           23:21 27:15,19,22      116:23 119:12
   22:1,13 23:13,17       141:3,6,18 142:7       262:14 263:20          245:21                 190:7 193:1            scenario 154:15         28:7,12 29:18          120:14,20,25
   23:25 24:3,5 25:4      147:8 150:2,15,16      264:5,9,9,11,14,22   running 97:23,23         199:12,14 200:23         156:25                32:18,20 48:14,21      121:3,7 189:10
   25:12,19 26:4          150:19 151:5,6,14      265:15 267:19          235:4                  201:12 204:2,4         school 156:19           49:2 54:8 55:2,11      224:8,8,17 264:9
   27:5,7,12 29:8         154:8 156:6 159:2      269:13,15,20         runs 245:7,12            208:23,23 209:13       scoot 28:5,8            58:14 125:7,11         264:14 267:19
   30:16,19 32:16         159:2,23 160:12        270:1,3,7                      s              233:19 235:8           scope 183:1             126:12,15 127:9      selling 49:22 86:13
   33:14,21 34:3          160:15,16,24         road 3:5,10                                     244:4 248:5 252:1      screen 10:22 13:1       128:21 132:2           87:17 234:24
                                                                      s 3:1,14 128:12
   35:9,19 36:18          161:13 164:14        roberts 98:6 99:14                              252:3 268:13             14:2,14 27:13,20      137:23 139:15,20     senator 87:10
                                                                        274:12,13,13,19
   40:1,13,17 42:20       165:16 166:18          99:23 100:10,20                             says 21:19 27:20           32:18 53:22 70:2      139:22,25 140:6      send 47:25 102:14
                                                                      sa 82:10
   47:22 49:20 50:24      171:15 172:17          100:23 101:4                                  54:24 90:21 97:3         125:7,7 127:13        140:15 146:7           103:14 108:5,11
                                                                      safekeeping 276:6
   51:10,10,14,16,17      173:1 174:12           112:14 262:23                                 123:18 124:3             139:15 140:18         147:5,20 159:6         109:18,21 110:13
                                                                      sake 98:3
   51:25 52:5,7,9,22      176:1,8,11,18          264:20                                        127:8 128:11             141:6 160:25          161:3 163:25           111:4 112:18
                                                                      sale 50:13 86:17
   52:24 53:6,9,14,14     177:19 178:9,9,15    rod 98:6 100:10,19                              129:16 130:21            177:20,22,22          164:13,20 166:19       120:16 123:7,12
                                                                        152:11 155:20,21
   55:5,7 57:3,8,22       179:15 182:4,12        262:23 264:20                                 132:23 147:24            179:12 187:15         178:5,14,24            186:16 194:8,11
                                                                        156:4 158:6 159:2
   58:1,5,15,16,22        185:5 186:16         rodgers 127:21,25                               148:1 164:15,22          206:11 207:7          182:13 184:4         sends 188:9,10
                                                                        182:12 195:23
   59:8,19,22 60:5,12     188:3,6 190:24         146:10,11 162:17                              165:6,13 166:19          211:23 212:3          187:15,18 188:8      sense 55:1
                                                                        196:12 201:6
   61:6 62:15 64:13       191:5,19,21 195:7    role 263:9                                      167:3 178:17             247:19,25 259:15      195:24 196:22        sent 7:8 22:7,8
                                                                        220:25 238:16
   70:1,23 71:14          195:17 196:12        ron 8:3 239:9                                   180:25 181:20            261:22                197:3,8 208:20,22      46:18 49:8 106:13
                                                                        243:17,18,22,23
   74:4 79:3,9 80:9       197:13,16,17           254:13                                        182:1,5,13 183:4       scroll 32:21 33:4,6     211:23 212:1,5,11      107:17,19 108:15
                                                                        244:3 245:9
   80:15,19 81:15         198:12 199:2         room 9:7 11:7                                   184:4,4,5 188:18         33:15 125:14          214:3,5,6,9 220:20     108:16,17 109:14
                                                                        262:14
   82:2,18 83:2,10,18     200:4,20,25 201:1      160:4,12 240:13                               189:14,19 206:1          126:11,15             220:23 221:2           110:15,25 120:13
                                                                      sales 85:2 153:19
   85:10,13 89:4,6,12     201:7 205:12         round 139:24                                    207:12,21,22           scrolling 15:5,14       225:15 227:12          120:16,19 138:22
                                                                        156:5 157:14
   90:2,4,21 91:17,19     206:6 207:7,8,18     roust 255:7                                     208:20 209:11,21         48:15                 236:20 244:8           141:14 142:3
                                                                        158:3 221:1
   91:23 94:25 95:4       207:22,24 208:5      row 1:8,21 3:3                                  214:10 215:1,14        sea 266:12              246:24 247:2           148:16 149:6
                                                                      saltwater 97:25
   95:16 96:16 98:6       208:18,20 210:22       11:20 26:6 43:22                              215:20,22 216:1                                248:2,4,8 251:23       157:16 170:11,25
                                                                        133:19 134:8

                                                                                  Page 38                                                                                     Page 39
                                  Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                       800-336-4000                                                                                 800-336-4000
  20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 81 of 155
[sent - sir]                                                                                [sir - specific]

   173:21 176:2         sham 158:14           shown 122:15           significant 114:24        83:20 84:8,9 85:3      197:6,18 198:20     smeberg.com 3:7       61:12 63:11 75:21
   179:21 180:1         shane 4:5 13:22         222:17 276:12          136:17 229:12           85:7,14 86:7,16,23     198:22 200:3          277:1               82:19 84:3,9,10,16
   193:24 194:4,5,13      14:7 140:21         shows 47:11,12         signing 161:20            89:10 92:1,22          201:20 204:8        snell 3:21            93:2 95:6,6 101:5
   194:14 202:9,10        191:21                222:17                 182:11 188:21           93:14 94:16 95:7       210:4,22 211:19     snuck 267:12          106:5 109:3
   202:11,12,12,13      shape 116:8           shrugging 175:24         189:16                  95:8,12 96:8 98:1      212:4,14,16,24      softball 118:1        111:17 113:9
   222:23 234:7         share 13:24,25        shut 222:24 231:7      silent 55:10              98:14 99:10            213:10 214:5,8      sold 155:22 200:11    114:6,9,15,18
   259:24                 14:1,25 27:12         239:20               similar 241:22            101:13,19 102:13       218:12,17,19          232:24 235:3,3,22   116:5,18 123:5
 sentence 48:24           53:22 70:2 141:6    shuts 233:15,18,19     similarly 179:15          103:9 104:21           219:9 220:21          262:15              135:8,10,11
   132:8,10               177:20 191:1        sic 97:8 98:8          simple 190:9,10,11        105:1,4,6 108:10       221:9,12 228:4,6    solely 164:24         136:15 139:3
 separate 71:15           211:24 214:13       side 29:14,24          simply 43:1 61:20         109:6 111:15,22        229:15 230:8        solutions 275:7       143:21 145:4
   89:25 118:21           216:14,21 217:8       30:10,14 35:2          85:3 88:12 116:10       112:3 114:17,19        232:10 233:24         276:20 277:19       149:10,13,19
   121:1,2                245:20 246:5          85:1,2 160:8           122:22 123:20           114:22 115:7,13        242:20 244:5        somebody 151:9        153:22 154:3
 september 2:4,10         259:15 261:22       sided 233:23             245:8                   116:10 121:17          248:13 251:21         174:6,8 218:11      157:17 158:10
   6:2 15:12 271:3      shared 7:18 32:18     sides 213:17           single 21:7 114:1,8       126:1 127:17,23        252:5,16 254:8      son 93:11,24 96:1     162:24 163:4
   274:2 275:6            57:20 93:16 125:6     225:20               singular 216:6            128:24 129:24          256:11,17 257:12      97:7,11,15,18,22    165:12 175:2,4
   276:19                 125:7 177:22        sign 23:22 84:7        sir 7:5 8:19 9:2,3,9      131:3,5 132:13         259:15 261:18         128:8 129:11        176:12 228:19,22
 sequence 149:9           187:10,15 237:1       101:10 178:19          9:13,18,22,23           134:5 135:1,2,21       262:15 263:16         133:16 182:11       233:1,5 246:8,16
 series 1:7,8,19,20       246:1                 180:10,11 189:17       10:13 11:20,24          135:21 137:1,7         264:7 265:21,21     soon 230:9 236:3      258:12
   3:3,3 5:9 11:19,20   shares 245:16           218:6 226:20,21        14:15,21 15:8,9,13      138:16 141:15          268:21              sorry 6:13 11:22    speaking 13:17
   13:9 15:7,23 26:6    sharing 10:22 14:9      226:22 227:6,7         15:17,19,25 16:3,4      144:4,6,9 145:20     sit 44:19 45:1,4,10     11:25 25:22 26:13   24:20,25 51:4
   43:16,22 46:3,5,12     139:14 160:25         242:6,9,12 247:1,4     16:6,20,25 17:8,25      146:16,22,24,25        46:10,16 109:17       39:24 77:7 79:14    90:11
   178:4 273:7,8,19     sheet 277:10            277:6,11               18:6,17 19:25           147:11,12,17,21        145:10 173:17         90:16 91:16 94:3  speaks 12:18 44:9
   273:20 274:18,18     shelby 35:8,12,14     signature 5:5            20:4,8,18 21:8,16       147:25 149:9           174:18 175:13,25      116:2 145:17        44:14,15 45:8,24
 served 48:16             35:16 36:17           178:21 180:9,9,19      22:2,4,23 23:2,9        150:6 151:3,3,25       219:5                 150:1,16 152:7      47:23 49:5 60:16
   73:24 276:12           142:12,18 143:13      189:6,18 226:10        23:20 24:13 25:16       152:17 153:14,24     sitting 25:12           158:1 166:15        60:16 61:9 103:22
 service 76:7             206:5 207:15          247:5 268:21,22        25:21 26:13 27:15       154:21,23 155:25       255:21                183:11 185:3,4      103:24,25 104:8
 set 101:8 128:14       shock 106:21            271:1 272:1 274:9      27:22 28:18,18          156:22 158:3         situation 60:19,22      194:7 213:7         131:14,22 132:3
   164:22               short 105:11 192:4      275:5 276:7,18         29:10,18 30:22          159:22 160:1           64:18 69:6            216:13 236:1        132:20,22,24
 settl 107:25           shorthand 2:13        signed 46:8 60:10        31:14,18,23 32:19       161:3,5,6,14,18      six 32:9,13 80:6        240:12 254:18       133:4,6,8 144:19
 settle 35:1 54:18        274:3                 99:19,20,20            33:23 34:1,22           162:23 163:1,14        97:11 204:19          265:12              145:8 155:10,15
   207:5                shortly 10:23           100:11 113:10          35:12,14 37:19,24       164:20 165:5,6,19      223:19              sound 10:13 145:3     162:5,9 163:7,10
 settled 55:1           shoulders 175:24        161:9,12,15 163:3      38:5 42:24 46:6         166:3,23,23 167:2    skill 85:25 86:2        232:25 233:3        166:2 167:15,15
 settlement 5:15        show 10:23 27:13        188:19 189:8           46:12 47:24 48:6        168:3,18 169:8,22    slow 10:5,8           sounds 70:16          167:16 176:11,17
   31:1,4,7,12 54:16      32:16 106:17          191:3 195:14           48:8,17,20,21 49:2      171:10 174:3         small 29:15,16          87:16 231:13        214:22 215:1,2,7
   54:20 55:15 56:8       121:22 123:16         206:1 217:10           49:16 50:17,21,25       175:7,18 177:4,9       84:25 96:21         south 87:10,12        224:22 225:3,7,9
   60:3 61:4 108:1        124:24 141:7          218:5 223:16           51:3,7,13,22 52:12      178:2,5,14,24          153:11                98:19,25 227:14     225:14 226:8
   146:11 191:9,13        177:11 221:16         224:9 226:14           52:13 53:7 54:3,8       179:4,9,19 181:1,7   smarter 8:14            251:11              252:21
   195:8,17 202:21        228:9                 227:21,21 241:24       55:2,11,12 56:1         181:21 182:16        smeberg 3:5 34:8      southwest 157:5     specific 5:17 23:10
   206:24 207:5         showing 15:1            242:5,8 244:19         57:8 58:5 59:8,20       183:19 186:10,15       34:14,15 35:3,4     speak 44:23 45:11     46:10 102:19
   210:20                 143:25 146:18         247:2,3 252:10         63:20 69:8,22           186:25 188:14,24       239:9 254:13          46:7,9,13,22 47:7   255:16
                          191:7 259:13,17       277:17                 79:13,13 80:1           188:25 195:11,24                             47:15 50:25 52:12

                                                                                 Page 40                                                                                    Page 41
                                 Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                      800-336-4000                                                                                800-336-4000




[specifically - supposed]                                                                   [sure - testified]

 specifically 118:17    starting 249:12       strike 114:21          substance 9:19          sure 8:13 11:14                  t             124:19 146:8           95:2,14 111:20
   132:18 189:21        starts 126:12           116:1                  62:2 76:17 77:23        13:2,4 18:11,18      tab 15:3 125:12         154:5 165:8            112:4 114:11
   197:1                  127:3 128:7 188:5   string 48:11           substantial 115:6         19:4,7 20:5,14         211:23                179:16,16 187:6        143:17 149:3
 spell 173:11             251:20,21             125:21 127:12,20       115:10                  22:24 28:22 34:14    table 85:25 130:18      223:20 231:7           159:7 160:12
 spelled 125:2,3        state 2:13 6:9          128:7 144:1          subtract 155:21           42:2 62:19 65:20       134:7,11              234:20 236:12          163:2 166:13
   238:25                 25:11 37:15 41:21     187:16 247:25        suc 215:10                70:9 86:1 89:14      take 9:6 12:7,10        249:22,24 253:10       168:14 169:7
 spells 84:3 102:23       83:14 143:12          248:9 251:21         successful 96:2           98:2 104:4 116:16      14:9 34:19 44:10      262:12 268:14          184:18 202:5
   124:17 154:2           174:19 182:20       strolle 28:14,17       successors 1:8            116:18,25 118:2        53:13 70:7 74:12    talkings 189:13          205:6 215:23
   212:21 239:23          186:23 187:3          29:4 120:2,6,8         214:14,19,24            123:11,23 127:1        96:21 112:23        talks 128:21             216:2 230:10
 spend 77:22              257:19,21 272:7       121:13 122:6,11        215:11,16,20,24         135:7 140:22           113:6,13 114:2        146:11 225:15          232:1 234:4
 spent 45:16 72:20        272:16 274:4          122:23 128:5           216:5 217:14,15         141:17 166:9,9         126:9 129:22          233:15                 236:19 237:18
   72:24,25 78:4,19     stated 9:12 25:9        162:12,20 170:2,8      217:21 218:22           174:13 175:23          131:20 132:25       taught 19:8              238:24 251:6,8,12
   84:18,20,23 97:16      99:17 118:18          170:12,13 171:7        219:24 224:5,20         176:20 188:15          133:25 134:3,14     tax 257:19               255:20,20,24
 split 82:17 83:1,3     statement 49:4,5        171:23 179:17,22       224:25 225:12           194:20 204:1,13        142:11,17 158:17    taxes 257:20             257:7,16,17 258:3
   95:25 150:23           50:10 55:8 60:3       180:1 181:13           226:5 242:19            213:15 230:10          158:21 172:5        tc 60:24 209:7           261:6
   158:7                  60:10,17,19 61:4      185:5 186:17           245:25 246:4            231:5,6,23 234:20      230:12 231:10       tcleveland 3:12        telling 133:9
 spoke 30:24 42:7         144:18 145:5          191:3 218:11           273:8                   251:7 254:13           237:14 238:7        tcr 208:1                192:17 211:21
   61:23 62:1,6 65:2      146:1 183:12          250:15,16,16,18      sue 209:22 210:4          263:8,17 266:1         250:17 254:6        tcrg 51:13 59:18         217:3 267:16
   93:23 94:12            195:21 233:14         263:4 267:4          sued 87:24 88:15        surveys 202:22         taken 2:9 20:2          60:3,11,11 61:4,5    tells 37:19
 spot 133:25              239:24 248:10,17      268:10,13              131:12                suspend 260:19           50:20 192:3           80:10 152:11         ten 18:19,23 70:13
 spring 233:3           statements 69:24      strolle's 128:2,3      suggest 12:25             270:1                  274:15,23             153:7,19 154:17        70:14 176:21
 spyglass 9:17            90:12 130:7         struck 159:18          suit 206:4,5            swayed 150:9           talk 22:13 31:4         155:1 157:14           190:8 231:10
 stack 159:25           states 1:1 14:20        238:14                 207:15,16             swd 17:6 86:3            34:8,14 36:12         158:3 191:9,13         235:22
 stake 84:13              60:11 103:7 104:6   studied 73:5,8         suite 3:11,17,22          87:25 88:14 95:21      51:4 52:11 54:19      195:14,18,22         term 89:6 105:11
 stand 163:15             156:10 273:1          125:2 156:19           275:8 276:21            95:22 96:18 97:20      63:2 64:8,11,13       196:2,5,7,11,18,22     214:4 251:6
   172:22 216:1,3       stay 154:23 157:6     study 72:25            summary 159:24            97:23 108:1            80:14 92:12 165:7     196:23 197:9,21      terms 12:13
   227:4,24 228:1,3     stayed 96:24          stuff 139:24             160:18 177:8,15         203:23 253:16          179:1 225:15          197:23 198:3,8,12      124:17 161:16
 standard 217:24        step 255:19             266:17                 177:15 187:13           254:1,9 255:16         233:22 234:3          199:17 200:10          162:23,24 163:6
 standings 83:14        steve 88:7,8,12       styled 2:10              204:22 205:4            256:17 257:1,9         236:20,24 265:24      201:6,14,21            163:12,16,19,22
 stands 97:25 217:6     stick 193:16          subject 24:4 128:9       211:2,9 240:4,10      swd's 93:7 95:19       talkative 233:20        205:15 206:24,25       192:17 193:13
   228:8 241:11         stop 8:6                150:19                 247:21                  97:25                talked 35:2 42:23       207:16,21 208:12       194:18 248:6,11
   245:17,17            storage 21:19         submit 253:18          summer 186:18           swear 6:6                49:6 61:20 63:7       209:4,7,11,14,23       249:20 252:12
 start 10:9,11 31:24    straight 84:24          256:2                sunset 3:5              swore 44:16,16,24        64:17 80:20           210:3,3,8,11,18      terrazas 3:10
   37:9 44:6 85:4         119:11 264:8        submitted 254:3        supplement                46:8,8                 142:19 205:15         232:13,24 233:9      terrill 1:22 21:25
   88:10,11 124:14      straighten 117:14       255:2 274:8            255:22                sworn 2:9 6:7 8:22     talking 25:17 44:5      234:1,3 262:15         22:9 231:24 232:7
   124:16 183:17        strategy 234:19       subpoena 48:16         supplemental              45:6,19,20 46:14       50:19 58:14 59:17   team 224:10              233:9 234:1,6
   257:23 268:24          236:3                 78:18                  199:20                  46:20 47:6,14          68:17 99:22,24,24   tee 125:17               273:22
   269:10,18            street 275:8          subpoenaed 77:17       supposed 113:19           135:13 274:6           100:19 103:1        tell 9:3 11:6 32:24    test 24:25
 started 6:8 11:9         276:21              subscribed 272:10        113:22,23 218:25                               105:25 106:1,2        33:6,10 56:3         testified 8:22 45:6
   96:11 101:6          strictly 189:14       subsequently             250:7                                          107:9,11 109:9        61:25 66:17,18,20      65:4 66:14 68:23
                          217:11                80:10                                                                 119:25 120:18         72:22 80:18 92:4       74:16 75:20 176:9

                                                                                 Page 42                                                                                    Page 43
                                 Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                      800-336-4000                                                                                800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 82 of 155
[testified - time]                                                                         [time - try]

   193:10                20:3,12 21:3,7,16     95:5 96:4 102:3        105:14 107:7,7           97:16,18 98:16        74:24 75:21 76:6    top 28:13 32:20       trickery 233:5
 testify 9:20,24         22:5,6,9 29:24        105:14 113:1,20        127:2 136:25             99:17 111:2 115:3     76:25 77:1 78:21      56:23 125:12        tried 16:19 41:24
   16:1,16,22 18:10      104:15 138:21         124:8,10,24 126:5      137:5,21 141:16          115:14,22 118:6       84:18 85:6 90:12      126:16,19 130:25      98:23 108:3 138:7
   20:9,20,23 44:11      221:18 222:10         129:22 130:1           141:17 147:3,6,7         130:2 132:14,15       105:14 109:17         166:14 249:19         159:5 185:21
   68:1 74:17,22         232:15                136:22,23 158:5        149:6,15 171:7           134:18,21 138:4,7     145:10 152:20         258:19,23             187:5 234:24
   133:17 176:12       thank 62:15 65:15       160:17 161:22          181:14 226:9,13          138:13 139:7          163:1 173:14,17     topic 16:19,20          239:8
   225:5 257:15          78:12 111:3 133:8     169:12,15,19           226:16,20,21             140:24 141:2          174:19 175:14,25      18:10 20:10         trouble 110:2
   258:13                134:15,16 136:14      183:7,13 185:6         227:6,20 228:23          142:6,25 144:13       176:5 179:1           159:13,14 179:4       263:13
 testifying 13:8         146:16 152:25         194:19 207:9           235:6,16 236:7,11        144:22 145:6,12       182:23 219:9          254:7,23 258:17     truck 19:20,21
   15:22 18:3 25:5       158:11 172:23         209:19 211:2           239:18 268:7             148:15 149:4,20       225:5 254:8,12        269:11                20:1
   85:5,8                183:19 184:6          213:16 216:4           269:23                   162:21 165:22         255:5,21 258:14     topics 15:17,23       true 24:8 28:16
 testimonies 46:20       186:10,12,15          217:1,24 218:3      threw 129:25                176:23 177:1          258:17,18 266:7       16:3,6,8,18 17:24     35:21 45:3,10
 testimony 11:16         190:24 194:21         227:12 229:3,3      throckmorton                186:17 202:1,6        266:22 267:8          20:20 75:22 84:17     48:10 100:25
   16:6 44:24 45:20      214:2 242:17          231:25 232:23,24       275:8 276:21             203:1 213:6           268:24                85:5                  121:14 127:19
   46:14 47:6,14         246:22 270:3,6        237:1 247:2 254:4   throws 130:17               214:15 215:18       today's 6:2 75:24     total 51:12 118:23      130:3 132:25
   51:6 65:24,25       thanks 131:10           254:19,25 255:1,2   tie 110:8 179:24            217:16,17 231:16      76:12 270:8           120:15 130:13,14      134:8,12 141:13
   68:25 72:2 75:3,3     191:19 231:14         256:4 258:12,14     till 228:7                  231:19 234:25       told 11:3 21:20         200:18 203:16         142:2 164:23
   75:6 78:12,15       therefor 276:7          259:21 260:2        tim 6:18 10:20              238:24 250:10         37:21,23 64:21        253:23 262:4          165:11 166:7
   95:8 99:2 110:12    thing 71:12 83:3        262:21 263:11          11:22 25:22 38:13        255:4 260:13,16       65:4,23 66:11         263:18                181:19 201:22,24
   112:21 113:5,25       90:2 141:18 160:9     268:19                 38:13 39:20 40:8         261:10 262:19         67:4,23 75:10       tough 233:11            202:4 221:9 247:1
   135:14 138:25         192:11 242:3        thinks 91:14             68:10 70:8,22            266:21 270:10         83:12,15 94:19      transaction             269:9 272:2 274:4
   139:3,6 145:5         249:5 251:6         third 1:17,23            71:23 74:4 104:9         274:11,15 277:15      96:12 98:21           164:23 166:21,25      274:7
   171:4,5,9 179:19      257:24                75:22 95:25 96:1       110:1 125:15          timeframe 277:7          109:23 112:14         170:15 178:22       truly 86:24
   181:2,3,4 182:22    things 71:16 76:5       96:1,18,24 161:8       126:25 132:3,15       times 83:15              142:24 143:8,9        196:2,5 198:2       trust 5:17 36:18
   193:2 194:16          89:15 110:8,14        231:1 273:17,23        132:24 133:21            109:23 110:6          160:13 175:15,15      233:4 239:21,22       121:18 122:2
   209:1,24 210:2,15     120:19 146:9        thought 25:23            140:10,19 141:17         163:8 192:14          175:15,16 189:7     transcript 274:5,6      142:12,18 143:9
   216:11,12,13,18       198:1 208:15          40:7 81:22 86:1,2      148:6 160:8              220:7 222:18          192:12 194:19         274:8 276:3,4,10      158:14 259:11
   233:7 243:8           225:13 252:7          95:10 96:1,22          176:19 183:11         timing 149:18            221:20 230:6          277:5,16              261:17,21,23
   262:25 274:7,15     think 6:24,25 7:2       117:16 139:8           187:18 190:9          timothy 3:9              236:15,18 250:15    transferred             262:1 263:7,10,15
   277:8                 7:14,16 10:7 12:7     184:18 185:8           191:11 199:19,24         274:13,19 276:5,9     252:18 261:3,9,12     263:19                268:15,19,21
 texas 1:1 2:13 3:6      12:15 13:13,13,14     192:23 204:13          205:2 206:12,20       tired 262:19           tomorrow 74:24        transmissions         trustee 263:4,7,10
   3:11,17,23 9:8,17     13:15,19 15:20      thoughts 95:10           207:6 242:6,9            268:23                175:9 255:5,11,22     10:5                truth 9:3 94:19
   83:14 86:4 88:15      17:5,16,17 21:18    thousand 107:25          254:18 260:8          title 259:24             256:12 258:2,16     trap 183:23             108:24 159:16,16
   97:20,23 100:10       31:12 35:6,11         122:20                 269:12,16 270:3       today 9:3,25 10:7        260:20 265:21,23    traveling 227:14        221:20
   157:6 182:21          37:2 38:17 44:8     threat 210:3          time 6:3 7:12 12:4          10:21 11:16 15:2      266:10,20 269:11    treat 175:16          truthfully 9:21,24
   186:24 227:19         58:7 65:18 71:23    threatened 209:22        12:7 21:17 26:1          15:11,22 16:17,22     269:18 270:2,4      treated 93:11         try 13:15 14:5,11
   251:5 257:22          73:15,23 74:4,12    three 12:4,18            29:1 30:24 31:2          18:3,10,25 19:22    tomorrow's 75:24      trial 228:9,14,14       40:9 57:7 62:25
   273:1 274:4 275:5     74:15 76:2,7          25:25 34:10,22         31:18 32:1 47:9          20:1,19 22:22       tonight 157:8           228:17,19 229:1       68:16,19 133:14
   275:8 276:19,22       79:19 81:22 82:19     56:6 61:14 71:5        47:17 48:1 64:24         25:5,19 34:18         266:15 270:5          230:23 276:6          143:8 152:21,23
 text 18:8,13,17,22      82:19 86:18,24,25     72:21 89:20 93:6       65:19 70:5,7,18,21       44:19 45:2,4,10     tons 133:15           trick 233:3             152:24 179:24
   18:24 19:2,24         88:3 91:7,7,13        96:19 97:13            84:25 93:17,18           46:11,16 74:15,17                                                 235:5 238:7,11,15

                                                                               Page 44                                                                                     Page 45
                                Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                     800-336-4000                                                                                800-336-4000




[trying - view]                                                                            [void - wires]

 trying 13:22 20:14      136:1 141:18,24     understands 12:15     utmost 93:11             void 253:3             wanted 30:9 97:12      173:1 174:12          68:1 69:9 88:19
   21:2 26:3 37:4        153:6,19 154:16       25:10               uvalde 1:7,20 3:3        voidable 164:24         98:2,9 127:17         178:9,10 182:12       93:21 95:15
   53:19 56:24 59:10     155:1 158:7         understood              11:19 43:15 46:5       voided 164:23           128:13 159:7          192:11 196:12         100:19 104:1
   77:15 90:25 97:17     193:22 198:12,14      192:10 200:22         46:11 273:7,20         volume 2:5 266:16       206:13 223:2,18       197:16,17 202:2       106:20 107:24
   100:5,5,17 104:10     199:15 200:9,25       261:5                 274:18                 vote 167:1,4,8,10       238:1,21 250:10       213:1 221:3           116:9 117:14
   106:8 107:4 110:1     225:12 227:19       unfortunately                   v                167:12,17,19          250:23,25 252:18      222:19,20 223:9       120:10,24 125:4
   110:8 116:11          237:13 251:5,7        90:17                                          168:13,14 169:20     wants 269:14           223:16 231:4          129:8 147:13
                                                                   v 1:11,18 273:11
   124:25 132:25         262:3               united 1:1 14:20                                 170:23 171:1,13      watch 157:7            232:8,12,24 233:9     151:8 188:9
                                                                     273:18 277:3
   139:23 153:14       tx 277:13               273:1                                          172:18 173:3,4,18    water 197:14           234:2,6,18,23         201:11 217:4
                                                                   valid 163:9
   156:17 168:17,18    type 30:16 47:16      university 227:18                                173:23                207:17                235:9,25 236:2        224:15 237:19
                                                                   valuable 85:25
   174:9 176:5 181:1     52:8,23 232:4       unpack 106:8                                            w             way 10:15 14:5         237:2 238:16,22       264:13
                                                                     86:1
   182:7 183:14,22       235:7                 119:3                                                                18:4 19:3 20:12       245:12 247:2         west 3:5,16
                                                                   value 88:3 239:10        wait 14:10 207:25
   183:23 192:25                 u           unreportable                                                           22:1 23:13,17,25      249:1 250:9,23       western 1:1 273:1
                                                                   venture 85:19              207:25,25 208:1
   221:19 223:5                                12:23 41:8 47:1                                                      24:3,5 27:5,7 29:8    251:11 252:18        whatsoever
                       uh 63:22                                      128:13 237:2           waited 176:4
   233:2 235:14                                68:15 78:2 133:2                                                     30:19 35:9,19         262:14 264:9,11       199:18
                       ultimate 34:25                              venue 35:13                266:2
   238:12 241:12                               136:6 140:2                                                          36:18 40:10 49:20     265:15 267:19        whichever 250:9
                       ultimately 95:3                             verbal 148:18            waiting 213:14
   257:16 259:21                               152:22 153:13                                                        51:10,16,25 52:7     ways 190:8             252:18
                         100:22                                    verbally 192:14            215:13 217:1,5
   263:1,1 269:10                              154:9 155:7,13                                                       52:22 53:6,9,14      we've 23:24 62:18     wife 40:16 43:3
                       unable 44:12,21                             verify 128:13              230:5
 tune 157:8 204:5                              156:23 168:9                                                         57:8,22 58:1,5,15     70:11 76:8 78:9       66:18 67:2 68:18
                         45:3 46:5 47:10                             277:8                  waiving 266:3
 turn 75:10 161:7                              169:1,6 170:22                                                       58:22 59:8 60:5       87:7 91:1,7 93:18     68:24 69:9 72:24
                       understand 9:2,5                            veritext 275:7           want 8:7,13 25:23
   210:23 254:12                               182:18,25 184:8                                                      60:12 61:6 63:1       141:16,18 158:22      81:5 160:14
                         9:9 14:3 15:21                              276:20 277:12,19         38:15,23 39:23
   264:23                                      189:25 190:3                                                         64:7 66:10 71:14      158:25 160:13,20     wife's 20:1
                         25:16,19 26:2                             veritext.com.              48:19,23 54:18
 turned 22:4 73:22                             193:5 199:3,13                                                       72:11,25 78:8         187:5 192:3          william 3:21 5:12
                         30:7 38:14 39:20                            277:13                   62:1 66:1 67:10
   267:1                                       208:2,19 209:8                                                       79:3,19 80:9,15,19    253:17 254:17         6:16 25:2 102:4
                         41:9 42:24,25                             versus 76:6 155:21         70:10,12 72:7
 turns 130:17                                  220:10 222:6                                                         82:2 85:4 86:2,19     256:23 257:19,20      274:13,20
                         45:1 48:17 69:7                           video 10:15,22,23          79:18,18 89:14
 twelve 133:23                                 228:24 249:3                                                         89:4,6,12 90:2,4      257:20 260:2         willing 152:24
                         71:8 95:12 104:10                           11:3,8 140:18            90:12 91:6 98:5,8
 twenty 166:16                                 250:14 253:14                                                        90:21 91:19,23       wealth 87:13           218:18
                         106:13 107:15                             videoconference            104:3 106:24
   269:12                                      254:22 265:11,20                                                     94:25 95:4,16        wealthy 88:8          wiped 200:24
                         110:22 122:11                               2:12 3:4,9,14,15         127:14 130:13
 twice 41:24 184:3                             267:24                                                               96:5,16 98:6,13      wearing 68:11         wire 100:18 101:3
                         131:13 132:21                               3:21 4:2,2,3,3,4,5       141:17 155:4
 two 12:11 13:9                              unusual 10:3                                                           99:5 102:12,21        71:5 105:14           101:7,7,7,8,9
                         141:9 145:11                              videoed 11:8               157:7 159:15,16
   31:22 32:25 40:16                         updated 233:25                                                         105:3,8 106:15       week 32:4 49:8         117:2,5,5,6 120:23
                         152:17 153:4                              videographer 4:5           161:9 163:8 175:8
   43:3 46:2 66:17                             234:5                                                                107:18 108:13         74:12 77:2,7,8,9,9    265:3
                         161:19,23 174:9                             6:1 14:1,8 70:17         178:12 179:24,24
   67:2 68:24 69:9                           upset 8:12                                                             109:1,6 110:24,24     77:9,10,14 78:8      wired 53:8 99:13
                         180:20 182:7                                70:20 134:17,20          180:25 183:6
   71:15,16 72:21                            upsets 8:10                                                            116:15 119:12         237:20                100:9,22 105:11
                         183:23 217:13                               140:23 141:1             184:11 188:18
   73:1 74:12 76:4,5                         upwards 99:9                                                           120:25 122:10,16     weekend 16:7           105:15 116:25
                         219:18 222:9                                176:22,25 191:23         191:2 193:22
   76:5 81:8 89:15                           use 128:24 129:20                                                      122:25 123:6,22      weeks 72:21 116:9      118:7 119:11,19
                         235:15 246:13                               191:25 231:15,18         202:24 206:17
   89:20,23,25,25                              131:9 206:3                                                          127:14 130:14         178:7                 120:21 264:8,10
                         255:20                                      260:12,15 270:8          207:5 213:11
   93:18,19 95:19,19                           207:14 220:25                                                        134:11 139:24        wells 97:25 133:20     264:14 267:18
                       understanding                               videotaped 2:2,7           238:9 246:17
   97:4,13 110:14                              276:6                                                                150:16,19 151:5       134:8                wires 101:5
                         7:17 92:21 143:2                          view 107:20 182:8          250:24 255:19
   118:21 120:18                             uses 128:24                                                            151:14 159:2,5       went 19:9 65:2,21      120:14,16,17,19
                         161:24 199:6                                229:1                    256:1 257:17
   122:20 133:13                               130:22                                                               168:16 172:17         66:11 67:2,19
                         237:25 263:6,9,14

                                                                               Page 46                                                                                     Page 47
                                Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                     800-336-4000                                                                                800-336-4000
 20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 83 of 155
[wiring - zero]                                                                      [zoom - zoomed]

 wiring 99:23,25      worn 269:16          117:24 125:6,17     wrote 55:13 56:2,4    zoom 2:11 6:4
  104:1               worried 163:12       125:20 127:20         76:3 131:12 143:5     10:3
 wish 94:6,18 239:3    219:19 235:2        130:20 131:10         144:21 182:2        zoomed 140:6
  239:25              worry 115:3          134:6,23 135:3        228:10
 withdraw 53:3        worsham 7:18         137:19 139:14,21             y
  62:12               worth 237:25         140:5,15 141:3,24
                                                               y'all 56:24 97:1
 witness 2:8 6:6,7     239:13 275:8        143:25 150:2,5
                                                                 108:19 117:15
  6:11 12:25 24:25     276:22              152:10 153:6
                                                                 224:16 228:15
  28:23 33:12,19      wrap 269:10          157:2,23 160:3,24
                                                                 267:6
  39:23 42:13 78:12   wright 1:22 2:3,7    163:20 164:12
                                                               y'all's 117:18
  90:15,25 91:2,7      3:20 4:6 5:3 6:2    174:7 177:2,21
                                                               yeah 7:7 14:6
  95:13 109:24         6:11,13,14,17 8:21  178:18 181:2,8
                                                                 28:20 63:17 70:12
  110:5 126:13,21      8:25 9:12,16,18     183:8,22 185:15
                                                                 70:12,14 74:10
  127:4,9 132:17       10:2,20 11:13,13    187:11,14,21
                                                                 75:4 106:4 127:15
  144:7 177:12         11:15 12:12 13:5    189:12 190:11
                                                                 127:17 129:14,25
  204:25 207:2         14:13 19:11 20:13   192:3 193:11
                                                                 133:4,6,6 134:1
  211:13,16 212:2      24:10,22 25:3,17    200:4 205:14,22
                                                                 137:13 144:8
  248:12,14 258:12     26:4,13,16,23       207:23 208:3,5,21
                                                                 146:25 159:15
  259:16 260:5         27:12,17,22 28:12   209:23 210:9,25
                                                                 160:13 185:10
  266:8,9 267:7        28:12 31:24 32:16   219:16,19 220:11
                                                                 193:21 208:4,6,23
  271:2 274:6,7,9,9    32:25 33:21 37:8    222:8 223:14
                                                                 209:3 211:16,25
  277:5,7,9,11,15      39:2 40:3,13        224:2 226:3
                                                                 219:13 220:4,18
 wood 129:6            42:21 44:4 52:17    229:11 231:21
                                                                 240:18 241:17,21
 word 69:4 71:3,13     53:4,24 56:2        232:6 234:19
                                                                 248:15,25 249:6
  117:25 118:2         57:10,21 58:20      240:22 241:22
                                                                 250:20 251:25
  150:8 157:4 201:8    61:3,12 62:10,17    247:8,24 248:5
                                                                 252:3 253:2
  220:20               62:20 63:18,21,23   249:18 251:14,22
                                                                 254:20,25 256:14
 words 55:13 93:5      64:7 65:22 66:10    255:14 259:4,13
                                                                 257:16 262:24
  93:9,15,23 95:14     66:25 67:23,25      260:1,17,22
                                                               year 19:11 22:18
  130:15 171:16        68:23 70:1 71:20    263:10 266:25
                                                                 29:8 97:11 121:6
  202:5 221:2,11       72:8 73:18 76:9     267:8,17 269:9,20
                                                                 142:4 146:2
  223:5 233:25         76:11,19 78:8,14    270:9 271:2 272:1
                                                                 227:13 251:5
  234:4 236:16         79:2 82:22 83:17    272:5,9 273:22
                                                               years 18:19,23
  246:8,16 251:10      84:11 88:1,1 91:9   274:1,6,20 277:4
                                                                 80:6 97:13 168:17
 work 14:25 78:4       91:17 94:11,23     wright's 42:4
                                                                 227:19 235:22
  98:24 102:3 252:9    97:24 98:4 100:9   written 148:13
                                                                 247:12 251:7
 working 14:13         100:12,18 101:11    150:9 214:16
                                                               yesterday 14:4
  29:6 75:17 90:23     106:7 107:16       wrong 117:25
  102:4 236:6,8        108:5,25 110:8      209:20 235:13                 z
 world 59:2 158:11     111:20 112:16       257:18 260:3        zero 122:15
  158:11 159:6         113:25 116:2

                                                                          Page 48                                                              Page 49
                               Veritext Legal Solutions                                                      Veritext Legal Solutions
                                    800-336-4000                                                                  800-336-4000



        


                                                                                                      VERITEXT LEGAL SOLUTIONS
                                                                                            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT
                      )HGHUDO5XOHVRI&LYLO3URFHGXUH
                                                                                       Veritext Legal Solutions represents that the
                                       5XOH                                         foregoing transcript is a true, correct and complete
                                                                                       transcript of the colloquies, questions and answers
                                                                                       as submitted by the court reporter. Veritext Legal
            H 5HYLHZ%\WKH:LWQHVV&KDQJHV                                         Solutions further represents that the attached
                                                                                       exhibits, if any, are true, correct and complete
             5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH                        documents as submitted by the court reporter and/or
                                                                                       attorneys in relation to this deposition and that
        GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV                                  the documents were processed in accordance with
                                                                                       our litigation support and production standards.
        FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

        DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH                                  Veritext Legal Solutions is committed to maintaining
                                                                                       the confidentiality of client and witness information,
        WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK                                 in accordance with the regulations promulgated under
                                                                                       the Health Insurance Portability and Accountability
            $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG                              Act (HIPAA), as amended with respect to protected
                                                                                       health information and the Gramm-Leach-Bliley Act, as
            % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR                          amended, with respect to Personally Identifiable
        VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH                                  Information (PII). Physical transcripts and exhibits
                                                                                       are managed under strict facility and personnel access
        UHDVRQVIRUPDNLQJWKHP                                                       controls. Electronic files of documents are stored
                                                                                       in encrypted form and are transmitted in an encrypted
             &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH                        fashion to authenticated parties who are permitted to
                                                                                       access the material. Our data is hosted in a Tier 4
        7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG                           SSAE 16 certified facility.
        E\5XOH I        ZKHWKHUDUHYLHZZDVUHTXHVWHG
                                                                                       Veritext Legal Solutions complies with all federal and
        DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW                              State regulations with respect to the provision of
                                                                                       court reporting services, and maintains its neutrality
        PDNHVGXULQJWKHGD\SHULRG                                                and independence regardless of relationship or the
                                                                                       financial outcome of any litigation. Veritext requires
                                                                                       adherence to the foregoing professional and ethical
                                                                                       standards from all of its subcontractors in their
                                                                                       independent contractor agreements.
        ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6
                                                                                       Inquiries about Veritext Legal Solutions'
        $5(3529,'(')25,1)250$7,21$/385326(621/<                                confidentiality and security policies and practices
                                                                                       should be directed to Veritext's Client Services
        7+($%29(58/(6$5(&855(17$62)$35,/                                    Associates indicated on the cover of this document or
                                                                                       at www.veritext.com.
        3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

        2)&,9,/352&('85()258372'$7(,1)250$7,21
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 84 of 155

 1              IN THE UNITED STATES BANKRUPTCY COURT               1                 ORAL AND VIDEO DEPOSITION OF
                       WESTERN DISTRICT OF TEXAS
                                                                                              LARRY WRIGHT
 2                       SAN ANTONIO DIVISION
 3    IN RE:                        § CHAPTER 11                    2                      (Reported Remotely)
                                    §                                                         Volume 2 of 2
 4    KrisJenn Ranch, LLC,          § Case No. 20-50805
                                    §                               3                      September 30, 2020
 5         Debtor                   §                                      ---------------------------------------------------
      ___________________________ § ________________________         4
 6                                  §
      KrisJenn Ranch, LLC,          §                                5             ORAL AND VIDEO DEPOSITION OF LARRY WRIGHT,
 7    KrisJenn Ranch, LLC-Series    §                                6   produced as a witness at the instance of DMA
      Uvalde Ranch, and KrisJenn    §
                                                                     7   PROPERTIES, INC. AND FRANK DANIEL MOORE, and duly
 8    Ranch, LLC-Series Pipeline    §
      ROW, as successors in         §                                8   sworn, was taken in the above-styled and numbered
 9    interest to Black Duck        §                                9   cause on September 30, 2020 from 9:14 a.m. to 6:01
      Properties, LLC,              §
10                                  §                               10   p.m., before Gloria Carlin, CSR No. 498, in and for
                Plaintiffs          §                               11   the State of Texas, reported by stenographic method,
11                                  §                               12   at the offices of Muller Smeberg PLLC, 111 W. Sunset,
      v.                            § ADVERSARY NO. 20-05027
12                                  §                               13   San Antonio, Texas, pursuant to the Federal Rules of
      DMA Properties, Inc. And      §                               14   Civil Procedure and Federal Bankruptcy Rules and any
13    Longbranch Energy, LP,        §
                                    §
                                                                    15   provisions stated on the record.
14              Defendants          §                               16   Job No. 4272514
      --------------------------- § ------------------------        17                   A P P E A R A N C E S
15                                  §
      DMA Properties, Inc.,         §                               18   FOR THE DEBTOR KRISJENN RANCH:
16                                  §                               19        Charles John Muller IV, Esq. (VIA ZOOM)
      Cross-Plaintiff/Third-Party §                                           MULLER SMEBERG PLLC
17    Plaintiff                     §
                                    §                               20        111 W. Sunset
18    v.                            §   ADVERSARY NO. 20-05027                San Antonio, Texas 78209
                                    §
19    KrisJenn Ranch, LLC,          §
                                                                    21        210.664.5000
      KrisJenn Ranch, LLC-Series    §                                         john@muller-smeberg.com
20    Uvalde Ranch, and KrisJenn    §                               22
      Ranch, LLC-Series Pipeline    §
21    ROW, Black Duck Properties, §                                      FOR THE FRANK DANIEL MOORE AND DMA PROPERTIES, INC.:
      LLC, Larry Wright, and John §                                 23
22    Terrill,                      §
                                                                                 Timothy Cleveland, Esq. (VIA ZOOM)
                                    §
23    Cross-Defendants/Third-       §                               24           Austin H. Krist, Esq. (VIZ ZOOM)
      Party Defendants              §                                            CLEVELAND | TERRAZAS PLLC
24
25       ---------------------------------------------------
                                                                    25           4611 Bee Cave Road, Suite 306B

                                                           Page 1                                                                 Page 2

                           Veritext Legal Solutions                                               Veritext Legal Solutions
                                800-336-4000                                                           800-336-4000




1             Austin, Texas  78746                                   1                                    INDEX
              512.689.8698                                           2         Appearances     ..................................       2
2             tcleveland@clevelandterrazas.com
                                                                     3         Stipulations     .................................       6
              akrist@clevelandterrazas.com
3                                                                    4   LARRY WRIGHT
            Christen Mason Hebert, Esq. (VIA ZOOM)                   5             EXAMINATION BY MR. CLEVELAND...............          7
4           JOHNS & COUNSEL PLLC                                     6         Signature and Changes        ........................ 235
            14101 Highway 290 West, Suite 400A
                                                                     7         Reporter's Certificate         ....................... 238
5           Austin, Texas  78737
            512.399.3150                                             8                                 EXHIBITS
6           chebert@johnsandcounsel.com                              9   NO.            DESCRIPTION                                  PAGE
7      FOR LARRY WRIGHT IN HIS INDIVIDUAL CAPACITY:                 10     Exhibit 10         Previously marked exhibit                29
8           William Germany, Esq. (VIA ZOOM)
                                                                    11     Exhibit 16         Previously marked exhibit                52
            BSK LAW
9           1250 NE Loop 410, Suite 725                             12     Exhibit 17         Previously marked exhibit               136
            San Antonio, Texas   78209                              13    Exhibit 19A         Handwritten corrections to               10
10          210.824.3278                                                                      testimony
            wgermany@bsklaw.com
11                                                                  14
       ALSO PRESENT:                                                       Exhibit 20         Real Estate Lien Note dated              11
12                                                                  15                        8-14-2017
              Daniel Moore (VIA ZOOM)
                                                                    16     Exhibit 21         Bigfoot Promissory Note                 143
13            Gwynne Wright (VIA ZOOM)
              Adam McLeod (VIA ZOOM)                                17     Exhibit 22         Harris SWD Agreement                    147
14                                                                  18     Exhibit 28         WRIGHT-000195 to WRIGHT-000197          193
              Shane Ramirez, Videographer (VIA ZOOM)                                          Consent of Members and Managers
15            VERITEXT LEGAL SOLUTIONS
                                                                    19                        of Black Duck Properties, LLC
              300 Throckmorton Street
16            Suite 1600                                                                      dated 7-13-2017
              Fort Worth, Texas  76102                              20
17            800.336.4000                                                 Exhibit 29         Minutes of the Special Meeting of        87
              mince@veritext.com
                                                                    21                        the Managers of Black Duck
18
19                                                                                            Properties, LLC
20                                                                  22
21                                                                         Exhibit 31         Real Estate Lien Note dated             128
22
                                                                    23                        8-14-2017
23
24                                                                  24     Exhibit 33         Notice of Default dated 9-27-2018       186
25                                                                  25

                                                          Page 3                                                                  Page 4

                           Veritext Legal Solutions                                               Veritext Legal Solutions
                                800-336-4000                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 85 of 155

 1         Exhibit 34   Minutes of Special Meeting of the            127     1                         THE VIDEOGRAPHER:         Here begins the
                        Managers of Black Duck
 2                      Properties, LLC dated 11-14-2018                     2    deposition of Larry Wright.             Today's date is
 3         Exhibit 35   Minutes of the Organizational                115     3    September 30th, 2020.         The time is 9:14 a.m.
                        Meeting of The Managers of Black
 4                      Duck Properties, LLC, from                           4                         This deposition is being recorded live
                        January 18, 2016
                                                                             5    via Zoom.     Will the court reporter please do the
 5
           Exhibit 37   McLeod Option Agreement                      213     6    read-on and swear the witness.
 6
           Exhibit 38   Ledger relating to Harris SWD                222     7                         THE REPORTER:       This deposition is being
 7                                                                           8    conducted remotely in accordance with the Federal
 8
 9                   REQUESTED DOCUMENTS/INFORMATION                         9    Rules and Federal Rules of Bankruptcy Procedure
10     NO.      DESCRIPTION                                         PAGE
11                                None                                       10   and the 22nd Emergency Order Regarding the COVID-19
12                                                                           11   State of Disaster.
13
             CERTIFIED QUESTIONS/INSTRUCTIONS NOT TO ANSWER                  12                My name is Gloria Carlin, CSR No. 498.                  I am
14
                                                                             13   administering the oath and reporting the deposition
       NO.                                                     PAGE/LINE
15                                                                           14   remotely by stenographic means from Mansfield, Texas.
       1       Okay. Well, Mr. Wright, Mr. Muller                 179:22
16             and Mr. Smeberg are smart lawyers,                            15                Would counsel please state their appearances
               but they'll be the first to tell you                          16   and locations for the record and list any other
17             they were not living these events
               years ago like you were. So they                              17   persons who may be present with them.
18             don't have personal knowledge of the
               facts. And that's why I'm asking                              18                        MR. MULLER:      John Mueller for the
19             you, did you review the pleadings in                          19   Debtor KrisJenn Ranch.          I'm present in my offices in
               this case that they filed on your
20             behalf before they did so?                                    20   San Antonio, and present are Larry Wright and Gwynne
21     2       Mr. Wright, have you reviewed any                  180:15
                                                                             21   Wright.
               pleadings in this case that were
22             filed, not getting into what counsel                          22                        MR. CLEVELAND:        This is Tim Cleveland
               told you. Have you reviewed any
23             pleadings in this case before they                            23   on behalf of DMA Properties, Mr. Moore, Longbranch
               were filed?                                                   24   Energy, and Mr. Borders.           My colleague, Austin Krist,
24
25                                                                           25   is also on the Zoom call.            We are at the Cleveland

                                                                  Page 5                                                                         Page 6

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000




1      Terrazas office in Austin, Texas.                                     1    yesterday's deposition, both in your individual

2                        Also joining on our side is Christie                2    capacity and as the corporate representative of the

3      Hebert, counsel for DMA, Longbranch, et cetera.                 She   3    debtors.     Do you understand that, sir?

4      is in Austin, Texas.        And also joining us is our --             4         A.      Yes, sir.

5      one of our clients, Daniel Moore, who is joining by                   5         Q.      Okay.     So your counsel advised before we

6      Zoom from North Carolina.                                             6    went on the record that, Mr. Wright, you had a couple

7                        THE REPORTER:          Any other counsel?           7    of corrections wanted to make to your testimony

8                        All right.        If the witness would raise        8    yesterday.     What are those corrections that you need

9      your right hand, please.                                              9    to make, sir?

10                       Do you solemnly swear or affirm that                10        A.      On several of the DMA emails I kept

11     you are Larry Wright and that your testimony will be                  11   referring to them as hypothetical, but what they were

12     the truth, the whole truth and nothing but the truth?                 12   were different proposals that Daniel Moore was putting

13                       Can't hear you.           You're muted.             13   forward.     And I used the wrong word, because they were

14                       THE WITNESS:         I do.                          14   his proposals.        And there was several --

15                       THE REPORTER:          Thank you.                   15                        THE REPORTER:       They were what?       I'm

16                               LARRY WRIGHT,                               16   sorry.     Because they were what?

17         having been first duly sworn, testified as follows:               17                        THE WITNESS:       Proposals.

18                                 EXAMINATION                               18                        THE REPORTER:       Okay.

19     BY MR. CLEVELAND:                                                     19                        THE WITNESS:       Email proposals.

20             Q.   Mr. Wright, good morning again.                          20                        And then the second correction was that

21             A.   Good morning.       I have two corrections if I          21   Daniel Moore stated he wanted to use the -- the

22     could get those on the record first, please.                          22   Longbranch net profits agreement, and they are similar

23             Q.   Yes, sir, and I just wanted to confirm a                 23   in the framework, but the net interests agreements are

24     couple of housekeeping matters.                 You understand that   24   actually both -- they are both different, the

25     you're under oath and this is the continuation of                     25   Longbranch and the DMA agreements.                  And I wanted to

                                                                 Page 7                                                                          Page 8

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 86 of 155

1      make that correction.                                                          1    start with 20, but just to make it simple let's mark

2              Q.      (BY MR. CLEVELAND)          Okay.        Any other             2    what Mr. Wright is reading from there as 19A.                         Can you

3      corrections you need to make from yesterday to your                            3    do that?

4      testimony, sir?                                                                4                            MR. MULLER:      I can.         I don't have any

5              A.      Not that I know of now.                I'm sure we'll          5    exhibit stickers with me.               I'm going to have to go get

6      review them and see what the court reporter put down                           6    my associate, just a minute.

7      to make sure, because the last part of yesterday I got                         7                            MR. CLEVELAND:        You can hold -- John,

8      an excruciating headache that came in over -- right at                         8    you can just -- let's just write it in and agree that

9      the end of the session before lunch, we were having to                         9    that document will be Exhibit 19A.

10     squint our eyes and it gave me a headache and it never                         10                           MR. MULLER:      Okay.         19A.

11     went away yesterday, so hopefully that won't happen                            11                           MR. CLEVELAND:        And when we're -- in

12     today.                                                                         12   fact, if you can hand to your assistant so she can --

13             Q.      Okay.     And Mr. Wright, it looked like you                   13   he or she can scan that in and email it to us, that

14     were just reading from a piece of paper or some notes.                         14   will be great and we will keep going here.

15     Were you doing that when you were talking about your                           15                           MR. MULLER:      Okay.         It's on the way.

16     correction?                                                                    16   Give me a moment.

17             A.      Yes, yes, I was.         It's on the back of your              17                           MR. CLEVELAND:        Okay.

18     exhibits.        I wrote the two corrections.                                  18                           THE REPORTER:       So, Tim, will this be

19             Q.      Can you --                                                     19   Volume 2?

20                             MR. CLEVELAND:        Mr. Mueller, can you             20                           MR. CLEVELAND:        Volume 2, yes, ma'am.

21     put an exhibit sticker on those notes for the                                  21   Okay.        And let's -- are you ready to go, John?

22     deposition and we'll mark it?                                                  22                           MR. MULLER:      Yes, Tim.            Frankie is

23                             MR. MULLER:      Yes.                                  23   emailing the 19A exhibit to you and then you can

24                             MR. CLEVELAND:        Okay.       So let -- let's      24   transfer it to the court reporter.

25     mark that as Exhibit 19A, John, because we're going to                         25                           MR. CLEVELAND:        Sounds great.

                                                                            Page 9                                                                              Page 10

                                   Veritext Legal Solutions                                                            Veritext Legal Solutions
                                        800-336-4000                                                                        800-336-4000




1              Q.      (BY MR. CLEVELAND)          Okay.        Mr. Wright, thank     1    member of Black Duck as of this date; right?

2      you for -- for making me aware of those corrections.                           2            A.      Yes, sir.

3                              Now, I want to start, sir, by showing                  3            Q.      Okay.     I'm going to scroll to the bottom and

4      you a new exhibit.           It's been sent to you,                            4    just confirm, sir, that is that your signature on this

5      Mr. Mueller, this morning, and I'm going to share my                           5    note --

6      screen, Mr. Wright, and show you what I've marked as                           6            A.      Yes.

7      Exhibit 20 to your deposition.                                                 7            Q.      -- signing on behalf of Black Duck

8                              Can you see my screen?             Exhibit 20 is       8    Properties?

9      titled Real Estate Lien Note.                 Can you see that, sir?           9            A.      Yes.

10             A.      I -- yes, yes, I do.                                           10           Q.      Okay.     Is there a reason that only you

11             Q.      Okay.     And this is a Real Estate Lien Note                  11   signed this note and -- as opposed to all three of the

12     dated August 14th, 2017, between Black Duck Properties                         12   managers, you, yourself -- you, Mr. Moore and

13     and KrisJenn Ranch LLC and KrisJenn Ranch LLC - Series                         13   Mr. Cohle?

14     Uvalde Ranch.           Do you see that, sir?                                  14           A.      I was given authority by the other members.

15             A.      Yes, sir.                                                      15           Q.      Meaning Mr. Wright [sic] and Mr. Cohle?

16             Q.      And we talked yesterday about this -- at                       16           A.      I need to see the exhibit, because you're

17     length about this loan from KrisJenn Ranch to Black                            17   just showing me a signature.                Go back to the top for a

18     Duck.        Do you recall we spent some time on that                          18   moment, okay?

19     yesterday?                                                                     19           Q.      Sure, and I'll be happy -- I'm happy to do

20             A.      Yes.                                                           20   that.

21             Q.      Okay.     And as we -- as we established                       21           A.      Okay.     Because this is the -- the lender is

22     yesterday, you are a -- you were a member of KrisJenn                          22   KrisJenn Ranch and the borrower is Black Duck.                         Yes, I

23     Ranch LLC as of August 2017; right?                                            23   was -- I was given authority to sign that note, yes,

24             A.      Yes.                                                           24   sir.

25             Q.      And KrisJenn Ranch LLC was a 50 percent                        25           Q.      And were you given authority by Mr. Moore

                                                                            Page 11                                                                             Page 12

                                   Veritext Legal Solutions                                                            Veritext Legal Solutions
                                        800-336-4000                                                                        800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 87 of 155

1      and Mr. Cole?                                                  1         Q.      So let me -- let me -- so, Mr. Wright, back
2              A.   I was given authority by all members, yes,        2    to my question.         It sounds like the answer may be no,
3      sir.                                                           3    but we got down this path, I was asking you did David
4              Q.   Okay.   And did David Strolle also give you       4    Strolle approve your signing this note on behalf of
5      approval to execute this note on behalf of Black Duck?         5    Black Duck, and you answered why would we need his
6              A.   He -- he prepared the note.                       6    approval or something like that.                    And so I'm now
7              Q.   Did Mr. Strolle give -- approve your signing      7    looking for --
8      this note on behalf of Black Duck Properties?                  8         A.      I don't know --
9              A.   I'm not sure he was required to give              9         Q.      Hold on, sir, hold on, sir.                 I'm just
10     approval.     He prepared the note.                            10   looking for a yes, no, I don't remember, to this
11             Q.   Well, and I -- I'm not disagreeing with you,      11   simple question.
12     I'm just asking the question.                                  12                         Did David Strolle approve your signing
13             A.   I'm confused.      I'm not trying to be --        13   this real estate lien note on behalf of Black Duck?
14             Q.   No, that's okay.                                  14                         MR. MULLER:         Objection, form.
15             A.   He was -- he prepared the note, because           15        A.      I don't think he -- I don't think he was
16     he -- it was a mirror image, the 4.1 of the note that          16   required to approve anything.                  And so --
17     the law firm that y'all hired on the note that was             17        Q.      (BY MR. CLEVELAND)              Do you remember what --
18     prepared from -- for KrisJenn Ranch.                           18        A.      I don't remember.             I mean --
19             Q.   You mean the Asilo note?                          19        Q.      Okay, okay.
20             A.   The law firm that y'all hired prepared that       20        A.      Like -- I mean, I really don't know what
21     note.                                                          21   you're trying to ask there.
22             Q.   With Asilo?                                       22        Q.      Okay.      Okay.      That's --
23             A.   Yes.                                              23        A.      He -- he prepared the note.
24             Q.   Okay.                                             24        Q.      I appreciate that, sir.
25             A.   The same law firm that represented Asilo.         25                         Who at Black Duck decided that a

                                                            Page 13                                                                    Page 14

                              Veritext Legal Solutions                                              Veritext Legal Solutions
                                   800-336-4000                                                          800-336-4000




1      one-year term was appropriate for this note?                    1   after we closed.        And obviously, I believed it would

2              A.   Daniel Moore basically indicated that we had       2   take longer than that, so I -- I decided one year was

3      to close the note and that immediately after we closed          3   in the best interest versus six months.

4      it he would be able to sell it, so instead of putting           4        Q.      And were you saying that Daniel was -- was

5      six months, I decided to put a year on it.         And the      5   saying we, meaning you guys, could sell the

6      year matches the deal that I have with Asilo.                   6   right-of-way within six months, or are you saying he

7              Q.   So -- and did you believe that the one-year        7   was approving a six-month term for this note?

8      term was in the best interest of Black Duck?                    8        A.      He was saying that he could not sell it

9              A.   Oh, yes, of course.                                9   until after it closed.          He changed his tune after the

10             Q.   Okay.   Did anybody else besides you approve      10   18 months before that that he could flip it.                And

11     that one-year term of this note on behalf of Black             11   after he failed, then he said he could sell it after

12     Duck?                                                          12   it closed.

13             A.   I was given full authority on that.               13        Q.      Okay.     And I'm just trying to make sure I

14             Q.   Okay.   By whom?                                  14   get really specific here.            Did Daniel Moore ever give

15             A.   By the other members.                             15   you specific authority or authorization to the

16             Q.   And was that -- Mr. Moore gave you authority      16   one-year term --

17     for this one-year term?                                        17        A.      He gave us --

18             A.   The other members gave me full authority,         18        Q.      So let me finish my question.             Let me finish

19     yes, sir.                                                      19   my question.

20             Q.   And was that authority specific to this           20                        Did Daniel Moore -- did Daniel Moore

21     agreeing to a one-year term or are you saying it was           21   ever authorize this one-year term for the note

22     more of a general grant of authority and you made the          22   specifically or did you just decide that was best

23     decision that a one-year term was appropriate?                 23   based on a general grant of authority from Mr. Moore?

24             A.   Daniel Moore said we had to close it to sell      24                        MR. MULLER:      Objection, form.

25     this, and he said that we can do it within six months          25        A.      He gave us authority to sign whatever notes

                                                            Page 15                                                                     Page 16

                              Veritext Legal Solutions                                              Veritext Legal Solutions
                                   800-336-4000                                                          800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 88 of 155

1      to take get this transaction completed to close on the                    1                       When did -- you mentioned that

2      property.                                                                 2    Mr. Moore gave verbal authorization to Hagan Cohle

3              Q.      (BY MR. CLEVELAND)          And how did he give you       3    on -- what was that?

4      that authority?                                                           4         A.    That was authority for minutes to approve

5              A.      We have an email where he gave us complete                5    anything and everything that took place to close these

6      authority, and he gave Hagan Cohle permission to sign                     6    transactions, any and all documents.

7      the same with authority.                                                  7         Q.    And you're saying that is reflected in the

8              Q.      And is that in the email that we looked at                8    company minutes of Black Duck?

9      yesterday, sir?                                                           9         A.    Yes, sir.

10             A.      The verbal authority was between him and                  10        Q.    So I've got -- and I'm going to try to use

11     Hagan Cohle and that email was that he gave yesterday                     11   this phrasing to speed us along here.             There's an

12     that we have -- have in the records.                                      12   email authorization from Daniel and then there's

13             Q.      Okay.     And that email was from July 2017; do           13   verbal authorization reflected in the company minutes.

14     you recall that, sir?                                                     14   Do I have those two things correct?

15             A.      I would have to -- I would have to see if                 15        A.    There is a verbal permission for Daniel

16     that's true.           I'm sure the -- I'm sure the date is               16   Moore, and Daniel Moore was not physically here in New

17     correct.        I'm sure that is correct.                                 17   Braunfels, Texas, where the records were kept, so he

18             Q.      And then the -- you mentioned there was                   18   gave permission to Hagan Cohle to sign those and that

19     verbal authority from Daniel to Hagan Cohle about this                    19   was -- that was done in front of the attorney, David

20     one-year term.           When did Mr. Moore give that -- I'm              20   Strolle.

21     sorry?                                                                    21        Q.    Okay.     When did Daniel Moore give permission

22             A.      I'm going to slow down.                                   22   for you to sign this note on behalf of Black Duck?

23             Q.      When did Mr. --                                           23        A.    You'll have to ask Hagan Cohle.            I don't --

24             A.      I didn't mean to interrupt.                               24   it was before this date.

25             Q.      Sure.     That's okay.                                    25        Q.    It was before --

                                                                       Page 17                                                                 Page 18

                                   Veritext Legal Solutions                                                  Veritext Legal Solutions
                                        800-336-4000                                                              800-336-4000




1              A.      He gave full authority before this date --                1    there are minutes of an organizational meeting dated

2                              THE REPORTER:       I'm sorry?      Excuse me?    2    January 18, 2016, minutes of a meeting -- a special

3              A.      He gave full authority before this date to                3    meeting dated November 14, 2018, and then minutes of a

4      sign for us to close any transaction to close the                         4    special meeting dated August 14, 2017.             Did you review

5      pipeline.                                                                 5    those sets of minutes?

6              Q.      (BY MR. CLEVELAND)          Okay.      And that was       6         A.    I produced those to my attorney.

7      before August 14, 2017?                                                   7         Q.    Okay.     And which of those dates -- there's

8              A.      Yes.                                                      8    January of '16, November of '18, and August of '17,

9              Q.      Okay.     Was there any other authorizations              9    which set of those minutes contains evidence of the

10     from Daniel Moore other than what you have just                           10   authorization of Daniel Moore for this Real Estate

11     testified to, sir?                                                        11   Lien Note between Black Duck and KrisJenn?

12             A.      None that I know of.                                      12        A.    I believe it's the August 14th.

13             Q.      Okay.     And are the verbal authorization --             13        Q.    Okay.     And there was a -- a meeting that

14     is the verbal authorization that you're saying Daniel                     14   day; is that your testimony?

15     gave to Hagan Cohle, is that reflected in any                             15        A.    Yes.

16     document, including the company minutes of Black Duck?                    16        Q.    And did Daniel Moore attend that meeting?

17             A.      It is in the company minutes of Black Duck.               17        A.    No.

18             Q.      Okay.     And we're going to get to those                 18        Q.    Who attended that meeting?

19     minutes that your lawyer provided to me in a moment                       19        A.    Myself, Hagan Cohle, and Mr. Strolle.

20     here.        Did you look at those minutes this morning?                  20        Q.    Okay.     Was Daniel Moore invited to attend

21             A.      No, I did not.                                            21   that meeting?

22             Q.      Okay.     Look at --                                      22        A.    His email indicated that he was traveling

23                             MR. MULLER:      Last night.                      23   the -- the month before that and did not have a

24             Q.      (BY MR. CLEVELAND)          Okay.      Which -- there     24   driver's license and could not make it.

25     is -- in the minutes that were produced to me I see                       25        Q.    Okay.     And I'm familiar with that, that he

                                                                       Page 19                                                                 Page 20

                                   Veritext Legal Solutions                                                  Veritext Legal Solutions
                                        800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 89 of 155

1      was traveling -- he was traveling at some point in                      1            Q.   (BY MR. CLEVELAND)          Okay.        Okay.    So when

2      July, but my question is a little more specific.                        2    did Daniel Moore give his authorization for this loan

3                             Was Daniel Moore invited to attend this          3    to Hagan Cohle prior to this August 14th meeting?

4      meeting on August 14th that you, Mr. --                                 4            A.   You'll have to ask Hagan Cohle.                  It was by

5              A.     I --                                                     5    verbal, phone call.        They talked lots.

6              Q.     Hold on -- Mr. -- Mr. Wright, we've got to               6            Q.   Okay.     So there was a phone call where --

7      keep our court reporter happy with us.                Let me finish     7    what you're saying is there was a phone call where

8      my question before you answer.                I'll restate it.   I      8    Daniel Moore authorized Black Duck to enter into this

9      want to be specific.                                                    9    KrisJenn Ranch loan to Hagan Cohle?

10                            Was Daniel Moore invited to attend this          10                        MR. MULLER:      Objection, form.

11     meeting on August 14th, 2017, that was attended by                      11   Objection, form.

12     yourself, Mr. Cole and Mr. Strolle?                                     12           A.   That's -- that's a very leading question,

13             A.     I can't remember.                                        13   because you'll have to ask Hagan Cohle.

14             Q.     Okay.     I appreciate that answer.         So my next   14           Q.   (BY MR. CLEVELAND)          Well, let me ask you

15     question, how could Mr. Moore vote in favor of this                     15   this.

16     KrisJenn Ranch loan at this meeting on August 14,                       16                        How are you aware of a phone call from

17     2017, if he wasn't even there?                                          17   Daniel Moore to Hagan Cohle where Daniel approves this

18             A.     He gave permission to Hagan Cohle to sign                18   loan between Black Duck and KrisJenn?

19     his name in our minutes.                                                19           A.   Hagan Cohle said he had authority to sign

20             Q.     Okay.     But, again, how could he have given            20   for him.     And I would like to add to that if you want.

21     permission at that meeting if he wasn't even there?                     21           Q.   Well, let me -- I'm going to -- let's keep

22                            MR. MULLER:      Objection, form.                22   moving on.     You answered the -- you answered the

23             A.     He gave that permission within the -- within             23   question, and I'm going to ask another question.

24     30 days before this meeting, because he said he would                   24                        Hagan Cohle -- you just said Hagan

25     not be back -- he was not coming back to Texas.                         25   Cohle said he has the authority to sign for Daniel,

                                                                    Page 21                                                                          Page 22

                                  Veritext Legal Solutions                                                   Veritext Legal Solutions
                                       800-336-4000                                                               800-336-4000




1      and my question is, is that something that Hagan Cohle                  1            A.   I believe that decision was up to KrisJenn

2      told you and Mr. Strolle at this August 14, 2017,                       2    Ranch.

3      meeting?                                                                3            Q.   Well, what decision was up to KrisJenn

4              A.     I can't remember.                                        4    Ranch?

5              Q.     Okay.     And did -- we got started on this              5            A.   The length of the loan.                Black Duck had no

6      when I was asking who decided the one-year term for                     6    choice in that.

7      this note at Exhibit 20 was appropriate.                                7            Q.   Okay.     Why didn't Black Duck have a choice?

8              A.     I did.                                                   8            A.   Black Duck was a company without any assets.

9              Q.     Did Daniel Moore -- to your knowledge --                 9            Q.   Any other reason?

10     right.       And so did Daniel Moore ever specifically                  10           A.   I can't remember.

11     approve the terms of this note, or are you saying he                    11           Q.   Okay.     Did you -- did you have any reason to

12     gave authority to you guys do what -- to do whatever                    12   believe that Black Duck would be able to repay this

13     needed to be done to close and you went by that                         13   loan when it was -- when this note was executed?

14     authorization to agree to these terms?                                  14           A.   Only the -- the strength of Daniel Moore's

15             A.     Yes.                                                     15   contacts with buyers, one being a gentleman named

16             Q.     So what I said is correct?                               16   Michael, and I can't remember his last name now.

17             A.     Yes.                                                     17   It's -- I produced a copy of a proposal that Daniel

18             Q.     Okay.     And so at this meeting did -- of               18   gave to us, this -- on his client, and he said he

19     August 14, 2017, did you and Mr. Cohle and Mr. Strolle                  19   could have closed with them until closed the

20     decide that a one-year term of this note was in the                     20   transaction.

21     best interest of Black Duck?                                            21           Q.   Okay.     But my question was a little

22             A.     I can't remember.                                        22   different.     Did -- did you have reason to believe when

23             Q.     Was there discussion about -- at that                    23   you signed this note for Black Duck that Black Duck

24     meeting about what's in the best interest of Black                      24   would be able to repay?

25     Duck?                                                                   25                        MR. MULLER:      Objection, form.

                                                                    Page 23                                                                          Page 24

                                  Veritext Legal Solutions                                                   Veritext Legal Solutions
                                       800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 90 of 155

1              A.     I can't remember the exact conversations.                  1            Q.   And why not?

2      The only conversation I remember is Daniel Moore went                     2            A.   Asilo established that rate.

3      into his tantrum, said he couldn't sell it until Black                    3            Q.   That that's the rate between Asilo and

4      Duck closed on the pipeline.                                              4    KrisJenn Ranch; right?

5              Q.     (BY MR. CLEVELAND)          Okay.      But I'm -- Daniel   5            A.   That was the rate on the KrisJenn Ranch

6      wasn't at the August 14th meeting, so I'm asking you,                     6    loan.

7      and maybe the answer is, "I don't remember," but did                      7            Q.   Okay.     So why -- was that in the best

8      you have any reason to believe that Black Duck could                      8    interest of Black Duck to have a 17 percent interest

9      repay this note when you signed it on behalf of Black                     9    rate on this one-year note?

10     Duck?                                                                     10           A.   They did not have a choice.

11                            MR. MULLER:      Objection, form.                  11           Q.   Well, I hear what you're saying there, but

12             A.     At that time I cannot tell you what I was                  12   just because that's the note that -- or the rate that

13     thinking or wasn't thinking.               But it's been three            13   KrisJenn Ranch had with Asilo doesn't mean it's in the

14     years ago, and I don't know --                                            14   best interest of Black Duck to have that rate; would

15             Q.     (BY MR. CLEVELAND)          Okay.      Okay.               15   you agree?

16             A.     -- I don't remember what my thoughts were at               16           A.   No.

17     that time.                                                                17           Q.   Okay.     So is your testimony that 17 percent

18             Q.     Okay.     Thank you.       I appreciate that.              18   was in the best interest of Black Duck, sir?

19                            My next question is the interest rate              19           A.   They did not have a choice, so it was in

20     on this loan is -- in Exhibit 20 -- is 17 percent per                     20   their interest.

21     annum.       Do you see that, sir?                                        21           Q.   Well -- well, but my -- I guess I'm looking

22             A.     Yes.                                                       22   for either yes, no, I don't know.                   Was 17 percent in

23             Q.     Who decided that an interest rate of                       23   the best interest of Black Duck?

24     17 percent was appropriate for Black Duck?                                24                        MR. MULLER:      Objection, form.

25             A.     Black Duck didn't have a choice.                           25           A.   They had no choice, sir, so the answer is

                                                                      Page 25                                                                        Page 26

                                  Veritext Legal Solutions                                                     Veritext Legal Solutions
                                       800-336-4000                                                                 800-336-4000




1      yes.                                                                      1                         MR. MULLER:      Objection, form.

2              Q.     (BY MR. CLEVELAND)          So it was in the best          2            A.   There was -- there was approval given to

3      interest of Black Duck, that's -- that's what you're                      3    close any and all documents.

4      saying?                                                                   4            Q.   (BY MR. CLEVELAND)          Okay.        But was there a

5                             MR. MULLER:      Objection, form.                  5    specific vote by Daniel Moore that authorized Black

6              A.     Yes.                                                       6    Duck to enter this loan that's documented by the note

7              Q.     (BY MR. CLEVELAND)          Okay.      Now -- now was      7    Exhibit 20?

8      this note at Exhibit 20 ever authorized by both of the                    8            A.   There -- there was a form where he

9      disinterested management of Black Duck Properties,                        9    authorized any documents, and our attorney viewed that

10     sir?                                                                      10   as acceptable.        If Mr. Moore was really wanting to

11                            MR. MULLER:      Objection, form.                  11   close this note he would have made himself available

12             A.     All the parties approved whatever was                      12   instead of leaving Texas to let this note be -- let

13     necessary to close on the pipeline.                                       13   Black Duck be foreclosed on.

14             Q.     (BY MR. CLEVELAND)          And I hear you there.          14           Q.   When you say "our attorney viewed that as

15     My question is a little more specific.                                    15   acceptable," are you referring to Mr. Strolle?

16                            Was this note at Exhibit 20 authorized             16           A.   Mr. Strolle was given that authority, and he

17     by both of the disinterested management of Black Duck                     17   reviewed it as authority to do whatever was required

18     Properties?                                                               18   to close any and all notes to close on the pipeline

19                            MR. MULLER:      Objection, form.                  19   for the express.

20             Q.     (BY MR. CLEVELAND)          Yes, no, I don't know?         20           Q.   Okay.     And just so we're clear, I pulled up

21                            MR. MULLER:      Objection, form.                  21   another exhibit on your screen, sir.                   This is -- this

22             A.     There were three managers and it was                       22   is the July 2017 email that we looked at yesterday.

23     authorized by the management.                                             23           A.   I can't -- I can't even look at that,

24             Q.     (BY MR. CLEVELAND)          But what about the             24   because the print is so little that I'm going to get a

25     disinterested management?                                                 25   headache today.

                                                                      Page 27                                                                        Page 28

                                  Veritext Legal Solutions                                                     Veritext Legal Solutions
                                       800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 91 of 155

1              Q.      We'll -- we'll -- we can zoom in for you.              1    do that.     Ms. Wright can be there.             She can verify

2                           MR. MULLER:      Matt, can you give us a          2    that I'm not going to ask this witness any questions.

3      moment please?        Because he'd prefer to see it on                 3                      MR. MULLER:      Matt -- Matt --

4      paper.        I'll do it quickly if you'll give us one                 4                      MR. CLEVELAND:        If you want to get this

5      second.                                                                5    document, you can go do that, or you can email your --

6                           MR. CLEVELAND:        Okay.                       6    if you want to email your assistant to bring a copy,

7                           MR. MULLER:      Which one is this?               7    that's fine.

8                           MR. CLEVELAND:        This is Exhibit 10 from     8                      MR. MULLER:      Okay.

9      yesterday.                                                             9                      MR. CLEVELAND:        But we just got started

10                          MR. MULLER:      Okay.                            10   and we're not going to do this interruption tactic

11                          MR. CLEVELAND:        Hey, John, since we're      11   that y'all did yesterday.

12     on the record, I'd like to not -- I'd like for you                     12                     MR. MULLER:      Sure.         Sure, I understand.

13     guys not to be on mute.          If you need to go get it,             13                     MR. CLEVELAND:        So let's --

14     that's great, but I'd like to have Mr. Wright stay                     14                     MR. MULLER:      So -- so --

15     right there.                                                           15                     MR. CLEVELAND:        Here's what I'm going

16                          MR. MULLER:      I have to leave the room         16   to --

17     and I don't want you to be able to -- my client while                  17                     MR. MULLER:      Yeah.

18     you're -- can we go off the record for a second?                       18                     MR. CLEVELAND:        Here's what we're --

19                          MR. CLEVELAND:        I'm -- I'm not going to     19   here's what we're going to do.           We'll go back to --

20     ask him any questions.          I'd just like to stay on the           20   well, tell you what.      Mr. Wright --

21     record while you go get the document.                Okay?             21                     Did you come in today, John, without

22                          MR. MULLER:      I'm not going to leave the       22   hard copy exhibits from yesterday?

23     room while -- while we're on.              Why don't we just go        23                     MR. MULLER:      You sent them five minutes

24     off the record?        Give me one minute.                             24   before the deposition.       Frankie has them.           They're in

25                          MR. CLEVELAND:        I don't think we should     25   the next room.

                                                                    Page 29                                                                    Page 30

                                Veritext Legal Solutions                                                 Veritext Legal Solutions
                                     800-336-4000                                                             800-336-4000




1                           MR. CLEVELAND:        This is -- this is an       1    minute, we'll stay on the record and you can go get

2      exhibit that I've got here from yesterday.                             2    that document, no problem.

3      Exhibit 10.                                                            3                      MR. MULLER:      I'm not leaving the room

4              Q.      (BY MR. CLEVELAND)       Can you see that              4    while -- while we're on the record, Tim.                It's not

5      highlight okay, Mr. Wright.                                            5    practiced.

6                           MR. MULLER:      So let me reiterate what         6                      MR. CLEVELAND:        Okay.

7      the problem is here.         The deponent is having a hard             7                      MR. GERMANY:       Tim, and I want to bring

8      time seeing it on the screen.              Part of the problem is      8    up another point.     This is William -- Tim, hold on --

9      that the laptop I'm using isn't particularly large.                    9                      MR. CLEVELAND:        Let's continue.

10     The other problem is he doesn't have particularly good                 10                     MR. GERMANY:       No, no, let's not

11     eyes.        You're taking a deposition on behalf of three             11   continue.     You've not been emailing me the exhibits

12     entities at one time.         He can only see about a four             12   either.     So you're kind of playing a shell game with

13     inches of the exhibit.                                                 13   these exhibits.     It's very hard to see through my end

14                          MR. CLEVELAND:        Okay.                       14   and I have a bigger laptop.          All I see are kids there.

15                          MR. MULLER:      And this is highly               15   Okay.     The kids are gone.

16     confusing to him.        It's causing confusing answers.               16                     MR. MULLER:      Two kids, two kids,

17     It's going to cause extensive erratas -- it's not                      17   stipulated on the kids.

18     unreasonable --                                                        18                     MR. GERMANY:       So we're not trying to

19                          MR. CLEVELAND:        Got it, yeah.               19   play tricks on you.     We're trying to present the

20                          MR. MULLER:      -- to go on hold for a           20   exhibit to the deponent to be able to view, because

21     minute --                                                              21   you'll ask him something and then you'll move it on

22                          MR. CLEVELAND:        Okay.                       22   your screen and it's gone.

23                          MR. MULLER:      -- while I get a legible         23                     MR. MULLER:      Yeah.

24     copy of your exhibit so that Larry can read it --                      24                     MR. CLEVELAND:        Fine.       John, go ahead.

25                          MR. CLEVELAND:        Okay.    If it's a          25   Go ahead.     We'll go off the record for a minute.                Go

                                                                    Page 31                                                                    Page 32

                                Veritext Legal Solutions                                                 Veritext Legal Solutions
                                     800-336-4000                                                             800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 92 of 155

1      get Exhibit 10.        That would be great.                                1         Q.    (BY MR. CLEVELAND)             Mr. Wright, the reason
2                           MR. MULLER:         Thank you, I will be -- I         2    we were talking about the KrisJenn/Black Duck note
3      will be very quick.                                                        3    before our break, do you remember that?
4                           MR. CLEVELAND:           Thanks.                      4         A.    Yes.
5                           THE VIDEOGRAPHER:            Going off the            5         Q.    And we were talking about the authority
6      record.   The time is 9:50 a.m.                                            6    that -- that you said your attorney viewed as
7                           (Recess from 9:50 a.m. to 9:59 a.m.)                  7    acceptable.    Do you remember that testimony?
8                           THE VIDEOGRAPHER:            Back on the record.      8         A.    Yes.
9      The time is 9:59 a.m.                                                      9         Q.    Okay.    And that's when I asked -- that's
10          Q.      (BY MR. CLEVELAND)             All right, Mr. Wright,         10   when I moved to this Exhibit 10, which you have in
11     we've taken a break.            Do you have Exhibit 10 in front            11   front of you and is up on your screen.                  And it's the
12     of you from your deposition?                                               12   email from July of 2017 from Mr. Moore in Exhibit 10.
13          A.      (Indicating.)                                                 13   Do you have it in front of you and do you see my
14                          Yes.                                                  14   highlight on your screen?
15                          MR. CLEVELAND:           Okay.     Mr. Muller, do     15        A.    There is no highlight on the screen, but I
16     you want to say something about this exhibit from                          16   see the document.
17     yesterday?                                                                 17        Q.    All right.        You know what, I'm going to --
18                          MR. MULLER:         Yes, this one -- it               18   I'm going to fix that by sharing the screen.                  Thank
19     demonstrates that it's a two-page email.                    We only have   19   you for letting me know.           Okay.         Thank you, sir.     Now
20     one page of it, so I won't make -- I won't interrupt                       20   can you see my screen?
21     your deposition by making continuous objections, but I                     21        A.    Yes.
22     do object and reserve the right to -- to make                              22        Q.    Okay.    So Exhibit 10, can you see the
23     objections later if the prior page should show                             23   highlighted email within Exhibit 10 on the screen?
24     relevant information.                                                      24        A.    Right.
25                          MR. CLEVELAND:           Okay.     Thank you.         25        Q.    And my question is is this email from

                                                                       Page 33                                                                   Page 34

                                   Veritext Legal Solutions                                                  Veritext Legal Solutions
                                        800-336-4000                                                              800-336-4000




1      Mr. Moore what your attorney viewed as acceptable                           1        Q.    Are you saying -- sir, I'm just trying to

2      authorization for the Black Duck/KrisJenn note?                             2   ask you a question.     Is this the email in Exhibit 10

3                           MR. MULLER:         Object to form.                    3   that you're saying gave you and Mr. Cohle the

4                           MR. GERMANY:          Objection, form.                 4   authority to approve the KrisJenn loan to Black Duck?

5           A.      We presented this to our attorney as Daniel                    5        A.    This email gave us authority regarding any

6      Moore not wanting to be in San Antonio to help close                        6   and all documents, any and all documents.

7      this document.                                                              7        Q.    And to you did that -- did that authority

8           Q.      (BY MR. CLEVELAND)             Okay.                           8   include the authority to close on the KrisJenn Ranch

9           A.      To help close --                                               9   loan that we've been looking at this morning?

10          Q.      -- Exhibit 10 --                                              10        A.    It gave us authority regarding any and all

11          A.      I'm sorry.                                                    11   documents, yes.

12          Q.      When you say you presented this to your                       12        Q.    So is it -- did you say yes?

13     attorney, are you referring to this email from                             13        A.    Regarding any and all documents, I said yes

14     Mr. Moore, Exhibit 10?                                                     14   to that.

15          A.      We didn't -- we didn't actually present it.                   15        Q.    Okay.   And so --

16     We attached it to the minutes.                                             16        A.    And I would --

17          Q.      Okay.     And is this email what Mr. Strolle                  17        Q.    Yes or no -- yes or no, did this -- this

18     told you was acceptable --                                                 18   email from Mr. Moore give you authority, in your view,

19          A.      I'm not --                                                    19   to approve the loan from KrisJenn Ranch to Black Duck?

20          Q.      -- to use as authority?                                       20        A.    It gave us authority regarding any and all

21          A.      I'm not sure he said -- I'm not sure he said                  21   documents and, again, any and all documents covers any

22     acceptable.     It was the third member.                 It says,          22   loans.

23     "Regarding any and all documents."                                         23        Q.    Including the loan that you actually got

24          Q.      Okay.                                                         24   from KrisJenn Ranch?      Yes or no?

25          A.      That was our --                                               25        A.    The loan from KrisJenn Ranch, the approval

                                                                       Page 35                                                                    Page 36

                                   Veritext Legal Solutions                                                  Veritext Legal Solutions
                                        800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 93 of 155

1      from KrisJenn Ranch, he had nothing to do with                           1    agreement?

2      KrisJenn Ranch.       That was --                                        2                         MR. MULLER:      Objection, form.

3             Q.   I understand that.                                           3         A.      We asked Mr. Strolle to prepare the note.

4             A.   That was my family.                                          4         Q.      (BY MR. CLEVELAND)          I'm asking --

5             Q.   And I understand that --                                     5         A.      We did not ask -- we did not ask anybody

6             A.   Okay.                                                        6    else to prepare the note.

7             Q.   -- but I'm just trying to close this off.                    7         Q.      Okay.     And so it sounds like the answer to

8                          Is it your testimony that this email                 8    my question that I'm going to ask again is no, but the

9      from Mr. Moore, Exhibit 10, granted the authority to                     9    question is, did anyone other than Mr. Strolle advise

10     execute documents for Black Duck that included the                       10   you that the KrisJenn Ranch note was properly

11     loan from KrisJenn Ranch?                                                11   authorized pursuant to the Black Duck company

12            A.   I'm going to say yes to your definition.                     12   agreement?

13            Q.   Okay.                                                        13                        MR. MULLER:      Objection, form.

14            A.   It says regarding any and all documents.                     14        A.      That question -- that question is -- is

15            Q.   Okay.     Okay.     Did anyone else other than               15   misleading and hard to understand, so my answer is

16     Mr. Strolle advise you that the KrisJenn Ranch note to                   16   going to be that this email from Daniel Moore said

17     Black Duck was properly authorized pursuant to the                       17   regarding any and all documents that may require my

18     Black Duck company agreement?                                            18   signature.     Basically speaks for itself.

19                         MR. MULLER:      Objection, form.                    19        Q.      (BY MR. CLEVELAND)          Okay.      Let's go back to

20            A.   His job was to prepare the note.                             20   the note, Exhibit 20.         Do you have that in front of

21            Q.   (BY MR. CLEVELAND)          I understand that.               21   you, sir?

22     My -- my question is different.                                          22        A.      No.

23                         Did anybody besides Mr. Strolle advise               23        Q.      Do you see it on the screen that I just

24     you that the KrisJenn Ranch note to Black Duck was                       24   showed you?

25     properly authorized pursuant to the Black Duck company                   25        A.      The screen hurts my eyes and gives me a

                                                                  Page 37                                                                         Page 38

                               Veritext Legal Solutions                                                       Veritext Legal Solutions
                                    800-336-4000                                                                   800-336-4000




1      headache.                                                                1         A.      No.

2             Q.   Okay.     Well, I emailed this to your lawyer                2         Q.      (BY MR. CLEVELAND)          Okay.      You were on both

3      this morning.       Do you have a hard copy in front of                  3    sides of the transaction, weren't you?

4      you?                                                                     4                         MR. MULLER:      Objection, form.

5                          MR. MULLER:      Not yet.      Give us a             5         A.      I was on the same side.

6      minute.                                                                  6         Q.      (BY MR. CLEVELAND)          Well, you were on the

7                          THE WITNESS:       William, are you getting          7    Black Duck side and you were on the KrisJenn Ranch

8      all these emails?                                                        8    side; right?

9                          MR. GERMANY:       No, and Tim is not going          9                         MR. MULLER:      Objection, form.

10     to email them to me.          I've already asked.                        10        A.      KrisJenn Ranch owned 50 percent of the Black

11                         THE WITNESS:       You're my --                      11   Duck, yes.

12                         MR. CLEVELAND:        William, I'm -- this is        12        Q.      (BY MR. CLEVELAND)          Okay.      So you were on

13     the first I've heard about that this morning.                  I'm       13   both sides of the transaction, weren't you?

14     going to email you the depo exhibits I sent to John                      14                        MR. MULLER:      Objection, form.

15     this morning just to make sure you have them.                  They're   15        Q.      (BY MR. CLEVELAND)          Sir?

16     on -- they're on their way right now.                                    16                        MR. MULLER:      Objection, form.

17                         MR. GERMANY:       Thank you.                        17        A.      That's a confusing question.              I answered it.

18                         MR. MULLER:      That's not it.      That's not      18   I said I own -- my family owns KrisJenn Ranch, I was

19     it.                                                                      19   30 percent and manager along with my wife and I was

20            Q.   (BY MR. CLEVELAND)          Well, let me ask you a           20   manager of Black Duck.

21     different question, Mr. Wright.              Did -- did you              21        Q.      (BY MR. CLEVELAND)          Okay.      And so your

22     believe that you had a conflict of interest with                         22   testimony is you did not view this as a conflict of

23     respect to this loan between KrisJenn Ranch and Black                    23   interest?

24     Duck Properties?                                                         24        A.      That's your words, not my words, so I can't

25                         MR. MULLER:      Objection, form.                    25   really answer that.

                                                                  Page 39                                                                         Page 40

                               Veritext Legal Solutions                                                       Veritext Legal Solutions
                                    800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 94 of 155

 1          Q.     Okay.     Well, do you have an understanding of                   1    let me strike that.

 2     what "conflict of interest" means?                                            2                       The date of this loan from KrisJenn to

 3          A.     In this case, if KrisJenn Ranch didn't loan                       3    Black Duck is August 14, 2017; right?

 4     the money to Black Duck, then there would be no                               4         A.    Those dates speak for themselves.              I

 5     pipeline closing.                                                             5    couldn't -- I cannot change those dates.               The one --

 6          Q.     Well, that's not true, because Asilo loaned                       6    they are going to speak for themselves as the actual

 7     the money and that money went straight to the seller                          7    date of all loans.

 8     of the right-of-way; true?                                                    8         Q.    Right, and I understand that.              I'm not

 9                         MR. MULLER:      Objection, form.                         9    asking you to change the date.            But as of August 14

10          A.     So should we have put the deeds in KrisJenn                       10   KrisJenn Ranch had the funds to loan to Black Duck to

11     Ranch then, Tim, is that what you're saying?                 I'm              11   the tune of 4.1 million.         Is that your testimony?

12     confused.                                                                     12        A.    KrisJenn Ranch borrowed the money from Asilo

13          Q.     (BY MR. CLEVELAND)          Well, no, sir.       I'm just         13   for the benefit of Black Duck.            That is my testimony.

14     simply asking.       You said this deal wouldn't have                         14        Q.    Did KrisJenn Ranch ever send the money from

15     happened without the loan from KrisJenn to Black Duck,                        15   Asilo to Black Duck's bank account?               Yes or no.

16     and I'm pushing back on you, because isn't it true                            16        A.    The answer is no.

17     that the Asilo money was wired straight from Asilo to                         17        Q.    Did KrisJenn Ranch ever have the money from

18     the seller of the right-of-way?                                               18   the Asilo loan in -- in the KrisJenn Ranch bank

19                         MR. MULLER:      Objection, form.                         19   account?   Yes or no.

20                         MR. GERMANY:       Objection, form.                       20        A.    No.

21          A.     Very confusing question.               In the notes Black         21        Q.    Okay.     Do you know when the money was wired

22     Duck was authorized to get funds to close the                                 22   from Asilo, this 4.1 million, to the seller of the

23     pipeline.                                                                     23   right-of-way, do you know what date?

24          Q.     (BY MR. CLEVELAND)          Okay.       So on this date           24        A.    No.

25     August 14, 2017, that's when the money would -- well,                         25        Q.    Do you know whether that wire of funds

                                                                    Page 41                                                                             Page 42

                               Veritext Legal Solutions                                                          Veritext Legal Solutions
                                    800-336-4000                                                                      800-336-4000




1      occurred after the date of this loan from KrisJenn to                         1    at, Mr. Wright?

2      Black Duck of August 14th?                                                    2         A.    You want to look right here?              This is what

3           A.     We did get an email when they said it came                        3    I'm looking at.

4      through, but I think it --                                                    4         Q.    Okay.

5           Q.     Right, would that email -- was that email                         5         A.    It's a box.

6      after the date of this loan of August 14th, sir?                        Yes   6         Q.    Okay.

7      or no.                                                                        7                       MR. MULLER:      He's just looking down.

8           A.     Those dates will speak for themselves.                            8         Q.    (BY MR. CLEVELAND) All right.

9           Q.     Well, what's your memory as you sit here as                       9         A.    You know, I'm getting really tired of

10     the corporate representative of KrisJenn Ranch, did                           10   looking at myself.      It would be nice to -- to see

11     that money hit the seller's account on August 14th,                           11   who's asking me these questions.             We looked it up and

12     sir, or was it later?                                                         12   it says you have to be on the screen too, on Zoom.

13          A.     The email will speak for itself from Chase                        13        Q.    Okay.     Mr. Wright --

14     Palmer, who was the representative for the seller                             14        A.    Are you going to put yourself --

15     Express Pipeline.                                                             15        Q.    -- when did you decide --

16          Q.     Okay.      When did you decide you wanted to                      16        A.    Are you going to put yourself on the Zoom,

17     reengineer this situation and make it a loan,                                 17   please?

18     Mr. Wright?                                                                   18        Q.    When did you decide --

19                          MR. MULLER:         Objection, form.                     19        A.    Bankruptcy court says you have to put

20          A.     I'm not an engineer, and I didn't try to                          20   yourself on the Zoom so I can look at my accuser.

21     reengineer anything.                                                          21        Q.    Okay.     Mr. Wright, when did you realize that

22          Q.     (BY MR. CLEVELAND)              When did you realize,             22   KrisJenn Ranch contributing --

23     sir, that by -- I'm sorry, go ahead, finish your                              23        A.    No.     You keep interrupting me, asking what

24     answer.                                                                       24   I'm looking at.      If you would put your picture up like

25                          What are you -- what are you looking                     25   the Zoom bankruptcy court says you have to.               We can

                                                                    Page 43                                                                             Page 44

                               Veritext Legal Solutions                                                          Veritext Legal Solutions
                                    800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 95 of 155

1      get Ron Smeberg to call the judge and it says that you                            1                      MR. CLEVELAND:        John, I don't believe

2      have to put yourself on the screen.                                               2    I'm required to.     This is a complaint that's coming up

3              Q.      All right.      Mr. Wright --                                     3    today, when there was no complaint yesterday about it.

4              A.      You keep interrupting me asking what I'm                          4    Let's just keep moving so we can finish this

5      looking at.           I'm trying to be helpful here.                              5    deposition.

6                              MR. MULLER:      Tim -- Tim, why can't you                6                      MR. MULLER:      Of course, all these Zoom

7      put yourself on the screen?                                                       7    things are new to all of us.          But I sincerely doubt

8                              THE WITNESS:       The rule says you have                 8    that you are not required to show yourself on the

9      to.                                                                               9    screen so the deponent can see you, just as the

10                             MR. CLEVELAND:        Look, let's move on,                10   deponent -- you can see the deponent.              You want to see

11     guys.        Okay.     We did this yesterday.             Let's keep              11   the deponent for the reason.          The deponent wants to

12     going.                                                                            12   see you for the same reason.          It is fair, it is equal.

13                             THE WITNESS:       I don't think so.           I          13   Why don't you just hit video?

14     don't think so.           You keep asking what I'm looking at.                    14                     MR. CLEVELAND:        You know what, let me

15     Put yourself up there.                                                            15   get to a break and we'll -- let me get to a break and

16             Q.      (BY MR. CLEVELAND)          Mr. Wright, when did you              16   we'll talk about that; okay?

17     first come in contact with John Terrill?                                          17                     MR. MULLER:      Okay.

18                             MR. MULLER:      Okay.         Tim, we might              18                     MR. CLEVELAND:        When we get to a break

19     suspend.        Between the three depositions at one time,                        19   we'll talk about that.       Let me get through some things

20     the difficulty with the exhibits and your refusal to                              20   and we'll talk about that.

21     show yourself on the screen, this deposition is                                   21                     MR. MULLER:      Okay.

22     becoming very, very difficult.                 I think the deponent's             22                     MR. CLEVELAND:        Fair?

23     request isn't particularly onerous or inappropriate.                              23        Q.      (BY MR. CLEVELAND)       All right.

24     Why can't you just hit the video button like everyone                             24   Mr. Wright --

25     else?                                                                             25                     MR. GERMANY:       Wait, wait, wait.         Hold

                                                                         Page 45                                                                        Page 46

                                   Veritext Legal Solutions                                                         Veritext Legal Solutions
                                        800-336-4000                                                                     800-336-4000




1      on.     This is William Germany.              When is the break going             1    guys, and we'll deal with it.

2      to be?        Because all we're asking you to do is show                          2                      MR. GERMANY:       Tim, you need to deal

3      yourself.        I mean, I even appeared on screen yesterday                      3    with this right now.      You know, We've been very

4      until I was told to get off.                I'm not asking any                    4    patient with you on --

5      questions.           So I don't understand, Tim, you want to                      5                      MR. CLEVELAND:        William, let me make it

6      move on here, and we did raise this issue yesterday.                              6    a little more clear for you.          Let me make it a little

7                              MR. CLEVELAND:        Thank you, thank you,               7    more clear for you.     If we're going to do that I need

8      William, very much.           Let's continue to a break.                   It's   8    to talk about getting to a conference room in a place

9      probably another 30 minutes and then we'll address;                               9    where I can do that, okay?         So --

10     okay?                                                                             10                     MR. GERMANY:       Please do.      We've given

11                             MR. GERMANY:       Why is it -- why is it                 11   you two days.     You've got two days.           You've got all

12     when there's always a trust issue with you, you say                               12   the time in the world here.

13     thank you, dismiss us, and just move on with your                                 13                     MR. CLEVELAND:        Let's get to a break

14     deposition?           Why can't you confer with us --                             14   and we'll address it, okay?

15                             MR. CLEVELAND:        I'm not dismissing                  15                     Mr. Wright, let's continue.

16     anything.        Mr. Muller, I've told you I'm going to deal                      16                     MR. GERMANY:       No, no, let's take the

17     with that at a break.            And Mr. Germany wanted to                        17   break now.

18     address it again.           I'm not dismissing it --                              18        Q.      (BY MR. CLEVELAND)       All right.      Mr. Wright,

19                             MR. MULLER:      No, I think you need to do               19   when did you first meet John Terrill?

20     it right now.                                                                     20                     MR. GERMANY:       Mr. Wright, do not answer

21                             MR. CLEVELAND:        -- I'm telling you                  21   that question --

22     we'll deal with it at a break.                                                    22                     MR. MULLER:      I'm going to instruct him

23                             MR. MULLER:      Why can't you do it now?                 23   not to -- yeah.     I'm going to instruct him not to

24     Why can't you do it now?                                                          24   answer and I'll suspend if you won't do it.

25                             MR. CLEVELAND:        Let's get to a break,               25                     MR. CLEVELAND:        Okay.     All right.

                                                                         Page 47                                                                        Page 48

                                   Veritext Legal Solutions                                                         Veritext Legal Solutions
                                        800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 96 of 155

1      Let's take a short break.                                                    1    or not.

2                              MR. MULLER:         All right, thank you.            2           Q.    Okay.     Did Mr. Strolle --

3                              MR. GERMANY:         Thank you.                      3           A.    It could have been my wife, could have been

4                              THE VIDEOGRAPHER:              That break is now,    4    him.    I'm not sure.

5      gentleman?                                                                   5           Q.    Okay.     What's your best recollection of who

6                              MR. CLEVELAND:           Take a break now.           6    prepared the Black Duck company minutes?

7                              THE VIDEOGRAPHER:              Okay.   Off the       7           A.    Good -- there's a good chance that it was

8      record, 10:17 a.m.                                                           8    Strolle.

9                              I'm trying to keep track.                            9           Q.    Okay.     And did Mr. Strolle also prepare the

10                             (Recess from 10:17 a.m. to 10:55 a.m.)               10   deeds of trust for -- for the Asilo loan and the

11                             THE VIDEOGRAPHER:              Back on the record.   11   KrisJenn loan to Black Duck, as best you can recall?

12     The time is 10:55 a.m.                                                       12          A.    You'd have to ask Mr. Strolle.

13             Q.      (BY MR. CLEVELAND)             Mr. Wright, welcome           13          Q.    Okay.     And did -- did you -- when

14     back.        Can you hear me okay?                                           14   Mr. Strolle would send you these documents, would he

15             A.      Yes.                                                         15   send them to you by email, was that the normal

16             Q.      Okay.     Are you ready to continue, sir?                    16   practice?

17             A.      Yes.                                                         17          A.    Never.

18             Q.      Okay.     You testified this morning and                     18          Q.    Then how would you get them from him to

19     yesterday that Mr. Strolle prepared the -- the real                          19   review them, approve them, et cetera?

20     estate note, for example, between Black Duck and                             20          A.    I would go to his office.

21     KrisJenn.        Do you recall that testimony?                               21          Q.    Okay.     Has Mr. Strolle ever emailed you a

22             A.      Yes.                                                         22   Word document attachment to review?

23             Q.      And did Mr. Strolle also prepare the board                   23          A.    I'd have to look and -- I'd have to go

24     minutes of Black Duck?                                                       24   through -- we -- I produced everything that he's done.

25             A.      I can't remember that, whether he did that                   25   So I can't -- for one thing, I didn't have a computer,

                                                                        Page 49                                                                      Page 50

                                  Veritext Legal Solutions                                                        Veritext Legal Solutions
                                       800-336-4000                                                                    800-336-4000




 1     so I would go into his office, he'd print them and I                         1           A.    Oh, yeah, I get to see the face.

 2     would look at it.          You can look at --                                2           Q.    Great.     Great.

 3             Q.     Okay.     You had not --                                      3                         Okay.   Let's look at Exhibit 16 from

 4             A.     You can look at all the billing and it shows                  4    yesterday.     I'm going to share my screen, Mr. Muller.

 5     that I'm in there in his office for all of that                              5    You have this document.          This is the deed of trust

 6     billing, the majority of it.                                                 6    where we ended up yesterday's deposition.

 7             Q.     Okay.     Yeah, have -- have those billing                    7                         THE WITNESS:       He's requesting the deed

 8     records of Mr. Strolle been produced?                                        8    of trust.

 9             A.     I think that's part of the documents that                     9                         MR. CLEVELAND:        Okay.    While he's doing

10     are coming to you before the deadline date.                                  10   that I'll --

11             Q.     You're working on those now?                                  11                        MR. MULLER:      What exhibit is that to

12             A.     Yeah.     Some of those might have been --                    12   the MSJ?

13             Q.     Okay.                                                         13                        MR. CLEVELAND:        It is Exhibit 16 to the

14             A.     They might have been privileged.                I'm not       14   deposition, and I think it is 17 for the MSJ for your

15     sure.                                                                        15   reference, John.

16             Q.     Okay.                                                         16                        MR. MULLER:      Here we go.

17             A.     I have no idea on that.                                       17                        THE WITNESS:       Thank you.

18             Q.     Okay.                                                         18          Q.    (BY MR. CLEVELAND)          Do you have it?

19             A.     I'm leaning forward because I'm watching                      19          A.    Okay, I have it.

20     your response.         I like to see who I'm talking to.                     20          Q.    Okay.     So -- great.

21     Even Jesus was able to face his accusers.                                    21                        Mr. Wright, you remember we were

22             Q.     Got it.     Well, and as you requested before                 22   looking at this document last evening when we

23     the break, we may disagree about whether it's                                23   concluded the first day of your deposition?

24     required, I did turn my video on.                     Can you see me         24          A.    I don't remember a lot from yesterday,

25     okay?                                                                        25   because I was -- I was very weak.

                                                                        Page 51                                                                      Page 52

                                  Veritext Legal Solutions                                                        Veritext Legal Solutions
                                       800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 97 of 155

1              Q.     Okay.     Well, I -- we're -- I'm showing it to          1    think what happened is they didn't file it until a

2      you again.       It's on the screen share, and you have it              2    later date.        We did it and then I decided --

3      in front of you -- can you turn to this page, the                       3            Q.      Right.     On the first page --

4      first page of the deed of trust that --                                 4            A.      -- two different dates.

5              A.     Right.                                                   5            Q.      And the first page of the exhibit showed

6              Q.     -- has the date, and the borrower and so                 6    that it was recorded on January 19, 2018, at about

7      forth.       Do you have that in front of you, sir?                     7    8:44 a.m.        Do you see that, sir?

8              A.     Right.                                                   8            A.      Yeah, I think that's correct.           That's --

9              Q.     And if you can, can you confirm for me that              9    that's -- that's when we recorded it, but that's not

10     you did, in fact, sign this document on behalf of                       10   when I signed it.

11     Black Duck?       I think it's on numbered page 26 of this              11           Q.      Yeah.     If you can flip back to your

12     document, sir.                                                          12   signature page, sir.

13             A.     Yes, I did.        I did.                                13           A.      Yeah.

14             Q.     Okay.     And that's your -- that's your                 14           Q.      Actually before we do that, let me ask you

15     signature under Black Duck Property LLC on the page                     15   this:        One, who prepared this deed of trust?

16     No. 26?                                                                 16           A.      If I'm not mistaken I believe this was

17             A.     Right, right.                                            17   Mr. Strolle.

18             Q.     Okay.     And if you can turn back to the                18           Q.      Okay.     And just -- I'm asking about your

19     beginning, that first page of the deed of trust, sir,                   19   knowledge.        What's your understanding of -- of what

20     let me ask you, when was this document, the deed of                     20   this deed of trust document actually did related to

21     trust, signed by you, Mr. Wright?                                       21   the loan between KrisJenn Ranch and Black Duck?

22             A.     You know, I can't remember, because it's                 22           A.      This had nothing -- this -- this has nothing

23     showing two different dates, and I -- I don't have an                   23   to do with Black Duck.             This was the KrisJenn's

24     explanation to that -- for that, because we -- we did                   24   protection when we filed it to protect that asset for

25     the document on August 14th.               But I -- you know, I         25   all parties concerned.

                                                                  Page 53                                                                         Page 54

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000




1              Q.     And how does the deed of trust, to your                  1            Q.      Is she -- I'm sorry, go ahead, sir.

2      understanding, protect KrisJenn Ranch?                                  2            A.      I think she's an illegal assistant.

3              A.     Because KrisJenn Ranch had made the loan,                3            Q.      I think you meant a legal -- a legal

4      and KrisJenn Ranch gave up the ranch as collateral,                     4    assistant?

5      and therefore took the -- the pipeline and ROW as                       5            A.      I don't know.       She's a secretary in their

6      collateral from Black Duck.                                             6    office.        That's -- that has no --

7              Q.     And is it your understanding that this, the              7            Q.      Got it.     And is that -- she's a secretary in

8      deed of trust, is the document that -- that would                       8    Mr. Strolle's office?

9      actually allow KrisJenn Ranch to foreclosure on the                     9            A.      Right.

10     pipeline right-of-way if there was a default by Black                   10           Q.      Okay.     Can you read for me, sir, the -- the

11     Duck?                                                                   11   actual notary that this instrument was?                 Can you read

12             A.     I'm not -- I'm not sure how that works.            I'd   12   that to me?

13     have to -- I left that to my attorney's advice.                         13           A.      "Instrument acknowledged before me

14             Q.     Okay.     Okay.                                          14   January 18, '18, Larry M. Wright, Manager, Black Duck

15             A.     -- be an expert on that.                                 15   Properties, Texas Limited Liability Company, on behalf

16             Q.     I appreciate that.                                       16   of said limited liability company."

17                            Can you -- do you have your signature            17           Q.      Okay.     And now, Ms. -- Ms. George is stating

18     page of this document in front of you?                                  18   that, am I correct, that you appeared and signed this

19             A.     Yes, I do.                                               19   document on January 18, 2018?                 Is that true?

20             Q.     Okay.     So the -- do you see the bottom half           20           A.      I don't -- I can't remember, but if I'm not

21     of the document, there's the notarization by Tracy                      21   mistaken, this document wasn't filed until

22     George?                                                                 22   January 18th or actually January -- January 19th, and

23             A.     Yes, yes.                                                23   that was at the request of -- of KrisJenn Ranch.

24             Q.     And who -- do you know Tracy George?                     24           Q.      Right, and I understand that January 19th

25             A.     Yes, I do.        She was a --                           25   was when it was recorded, but on -- on Ms. George's

                                                                  Page 55                                                                         Page 56

                                  Veritext Legal Solutions                                                      Veritext Legal Solutions
                                       800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 98 of 155

1      acknowledgement.      That suggests to me, by reading it,           1    sure we -- we needed to file this, because Daniel

2      that you actually appeared before her to sign this                  2    Moore said we could sell it within six months, and I

3      document on the signature page was January 18th, 2018.              3    think when we realized that it wasn't going to happen,

4      Do you -- do you disagree with that?                                4    we -- KrisJenn Ranch demanded that it be filed.               I

5              A.   I -- I'm not sure when I signed it.          I know    5    don't think this was ever prepared to be filed, in

6      it was prepared on the 14th, and I'm not sure why it                6    my -- in my memory, until we realized he wasn't going

7      says the 18th, but as a matter of fact, we may not                  7    to perform his duties.

8      have signed it till the -- till the 18th.             You'll have   8            Q.   Okay.     Well, let me -- let me clarify a

9      to ask her.     That's my signature.                                9    couple of things about that with you.               You said the

10             Q.   You're saying you may not have signed it --            10   note -- you believe the note was executed on

11     when you say --                                                     11   August 14, 2017.        Is that what I heard you say?

12             A.   I signed it.     I don't know what date I              12           A.   It was prepared on August 14th.

13     signed it on.                                                       13           Q.   But -- and you understand that the note and

14             Q.   When you say it's possible that you may have           14   the deed of trust are two different things?

15     signed it on the 18th, are you referring to                         15           A.   Oh, yeah, yeah.         This -- this --

16     January 18th, 2018, as Ms. George indicates in her                  16           Q.   Okay.

17     acknowledgement?                                                    17           A.   This could have -- this could have been

18             A.   Yeah, that -- that's a good possibility,               18   prepared on the 14th and not signed on till the 18th

19     yes, sir.                                                           19   when we decided to file it.             That's for sure.

20             Q.   Okay.   Do you -- do you have any reason to            20           Q.   Well -- but when you're referring to the

21     challenge --                                                        21   14th and 18th, there -- I think there's quite a bit of

22             A.   And I know the note was prepared -- if I'm             22   time there.     When you say the 14th, you're talking

23     not mistaken, we -- we did the note on the 14th, and                23   about August 14th, 2017, which is the date on the

24     then I signed it and then we came back and I re-signed              24   note.

25     it again for her so that we could file it.             We weren't   25           A.   You're exactly right.

                                                                Page 57                                                                    Page 58

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000




1              Q.   Is that right?                                         1            A.   And there's a -- it would make sense,

2              A.   You're exactly right.                                  2    because we prepared the note and we weren't prepared

3              Q.   Okay.   And then when you're referring to the          3    to file it yet because there would not be a reason to

4      18th, you're talking about January 18, 2018, which is               4    file it unless it closed to protect -- KrisJenn Ranch,

5      several months later; is that correct?                              5    the members of KrisJenn Ranch wanted protection.

6              A.   You're exactly right.                                  6            Q.   Okay.     So if -- if you signed this in

7              Q.   Okay.   And --                                         7    January of 2018 why is the -- why is the date of this

8              A.   If you'll add the difference between                   8    deed of trust still August 14th, 2017?

9      those -- let me -- let me do it for you.             September,     9                         MR. MULLER:      Objection, form.

10     October, November, December, January.             That's five       10           A.   That's -- that's when the document was made.

11     months, so I think at that point we realized that                   11           Q.   (BY MR. CLEVELAND)          But -- but it wasn't

12     Daniel Moore was not going to be able to sell the                   12   signed until January of 2018, so how can the deed of

13     property.     And that's why, if I'm not mistaken,                  13   trust be dated August 14, 2017, when Black Duck hadn't

14     KrisJenn Ranch felt like one year would give them kind              14   even signed until January of 2018, when you signed?

15     of time to do something.         In fact, that one year             15                        MR. MULLER:      Objection, form.

16     enabled me to come in and -- it's amazing, the first                16           A.   As I've stated, it's -- we didn't feel like

17     person I'd talked to, they bought it, whereas he had                17   we needed to file this to protect it because of Daniel

18     18 months and so we gave him six more months.             I think   18   Moore's assurances.

19     there's emails that indicate that I gave him time to                19           Q.   (BY MR. CLEVELAND)          Okay.

20     do it.                                                              20           A.   Everything was done on the same date, the

21             Q.   Okay.   So as you're refreshing your memory            21   14th.

22     around this, Mr. Wright, are you saying that it --                  22           Q.   But except you signing this, that happened

23     it's possible that you, in fact, signed this deed of                23   five months later; right?

24     trust on January 18 of 2018, as Ms. George indicates                24           A.   That -- there's a possibility that's the

25     here?                                                               25   case.

                                                                Page 59                                                                    Page 60

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 99 of 155

1              Q.   Okay.     Did -- was this deed of trust that                  1    a question.        I really I don't understand what you're

2      we're looking at ever sent to Daniel Moore?                                2    trying to say.        I could give you the plain variety if

3              A.   I can't remember.                                             3    you want.

4              Q.   Was this document the deed of trust                           4            Q.   (BY MR. CLEVELAND)          I just want to make

5      authorized by a volt of the disinterested management                       5    sure, if there is an additional authorization by

6      of Black Duck Properties?                                                  6    Daniel Moore for this deed of trust that's different

7                           MR. MULLER:      Objection, form.                     7    than what you testified to earlier constituted his

8              A.   It was authorized by the managers.                            8    authority for the actual note between KrisJenn and

9              Q.   (BY MR. CLEVELAND)          And was that                      9    Black Duck, that I know that.              There may not be, but I

10     authorization the same as what you testified to                            10   just want to make sure I cover that with you.

11     earlier about Daniel's email in July and the                               11           A.   Should I pull that up and look at it to make

12     August 14th meeting of Black Duck?                                         12   sure what you're asking?

13                          MR. MULLER:      Objection, form.                     13           Q.   Yeah, I mean, I have the -- I have the --

14             A.   It's -- the clerk can pull it back, but I                     14   the note, I can pull it up right here.                 We looked at

15     think my answer would be the same, that the managers                       15   it first thing this morning, it's Exhibit 20.                 And --

16     approved the -- the loans.                                                 16   and we had a lengthy discussion about how you say

17             Q.   (BY MR. CLEVELAND)          Okay.      And I just want        17   Daniel Moore authorized --

18     to make sure that -- I want to make sure this:                             18           A.   Oh, yeah, that's the one we couldn't find --

19                          Is there any additional authorization                 19   we couldn't find page 3 to it.              Yes, that was the

20     by Daniel Moore that you're alleging for this deed of                      20   authority given -- that was the authority for all

21     trust that is different from the authorizations you                        21   documents that were necessary and required to -- to

22     alleged for the actual note from KrisJenn, the actual                      22   close the loan between KrisJenn Ranch, Black Duck and

23     note between KrisJenn and Black Duck?                                      23   the Express Pipeline and Asilo.

24                          MR. MULLER:      Objection, form.                     24           Q.   And including -- including the deed of trust

25             A.   That's -- that's kind of a tongue twister of                  25   we just looked at?

                                                                    Page 61                                                                         Page 62

                                Veritext Legal Solutions                                                        Veritext Legal Solutions
                                     800-336-4000                                                                    800-336-4000




1              A.   The deed of trust was done on that date.                 We   1    time?

2      didn't -- we were not sure that we needed to file that                     2            Q.   (BY MR. CLEVELAND)          Sure.      As of

3      on that day if I remember right.               You would have to           3    January 2018, the date you signed this deed of trust,

4      ask Mr. Strolle why we didn't file it on that date and                     4    Mr. Wright, were you already in touch with John

5      waited.                                                                    5    Terrill about a potential transaction involving the

6              Q.   Okay.     What did Mr. Strolle ever explain to                6    right-of-way?

7      you about why there was a delay between August and                         7            A.   I think on that date we were looking at

8      January 2018 to file the deed of trust?                                    8    quite a few people that were talking to us that were

9              A.   You'd have to ask him.                                        9    interested in the pipeline.

10             Q.   Do you remember anything he told you about                    10           Q.   And were you more involved in those --

11     that?                                                                      11           A.   And John Terrill was -- John Terrill was one

12             A.   You'd probably have to ask him.                               12   of the people.

13             Q.   Okay.                                                         13           Q.   Okay.     Was Daniel Moore ever involved in any

14             A.   Now this was back in '17, that was over --                    14   of the communications with John Terrill?

15     over three -- way over three years, and I like to look                     15           A.   No.     He had his contacts, and I told him

16     at documents when I answer questions.                 It helps, you        16   that I was going to start trying to talk to people.

17     know, it helps my memory.                                                  17   And I think I let Daniel know that back in probably

18             Q.   Okay.                                                         18   October or November, that I was going to talk to

19             A.   I'm still looking -- still looking down at                    19   people.

20     the documents that you gave me.                                            20           Q.   Okay.     But there came a point in time when

21             Q.   I appreciate that.          I appreciate that.                21   John Terrill's group, I think it was called Synergy,

22                          Mr. Wright, as of January of 2018 were                22   and Black Duck, executed a letter of intent with

23     you in communication with John Terrill about a                             23   respect to a potential acquisition of the

24     potential sale by Black Duck of the right-of-way?                          24   right-of-way; is that correct?

25                          MR. MULLER:      Can you repeat it one more           25           A.   That is not true, that is not true.

                                                                    Page 63                                                                         Page 64

                                Veritext Legal Solutions                                                        Veritext Legal Solutions
                                     800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 100 of
                                           155
 1           Q.   Was there a draft letter of intent                         1         A.      Your question is definitely not pertinent to

 2   circulated between Synergy and Black Duck related to                    2    any of the conversations that took place.

 3   the right-of-way?                                                       3         Q.      (BY MR. CLEVELAND)          Well, and I'm just

 4           A.   If there is I'd like to see it.                            4    asking did it ever occur to you -- or let me -- when

 5                     MR. MULLER:       Can we bring the exhibit            5    did you ever realize that Daniel Moore and Darin

 6   down?                                                                   6    Borders would be able to share in any purchase price

 7                     MR. CLEVELAND:         I'm sorry?                     7    for the right-of-way while KrisJenn Ranch would still

 8                     MR. MULLER:       Can we bring the exhibit            8    have the debt to Asilo?

 9   down?                                                                   9         A.      It's a misleading question.

10                     MR. CLEVELAND:         Yeah, we'll get to it          10        Q.      I'm just asking, did it ever occur to you?

11   in a minute.                                                            11        A.      To the -- oh, our Internet connection just

12                     MR. MULLER:       We can't -- we can't see            12   went down.     Can you see me?

13   you because the exhibit is still up.                                    13        Q.      I got you.

14                     MR. CLEVELAND:         Oh, that one.    I'll          14                        Did it -- did that ever occur to you?

15   stop my screen share for the time being, sure.                          15   That's all I'm asking.

16           Q.   (BY MR. CLEVELAND)        So, Mr. Wright, did              16        A.      It was never something that should occur to

17   there come a point in time when you realized that,                      17   me, even to this date.

18   because Asilo and KrisJenn wired money straight to the                  18        Q.      Okay.     When did you and Mr. Strolle come up

19   seller for the acquisition of the right-of-way, that                    19   with the idea of making those KrisJenn contributions

20   if the right-of-way, once it was owned by Black Duck,                   20   loans to Black Duck?

21   was sold for $2 1/2 million, let's say, that that                       21                        MR. MULLER:      Objection, form.

22   $2 1/2 million would be split amongst yourself,                         22        A.      The notes -- the minutes will -- that we've

23   Mr. Borders, and Mr. Moore on -- without accounting                     23   sent you will answer those questions.

24   for the contribution to KrisJenn Ranch?                                 24        Q.      (BY MR. CLEVELAND)          Okay.      We'll look at

25                     MR. MULLER:       Objection, form.                    25   those in a minute.        But was it after you started

                                                                Page 65                                                                          Page 66

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000




1     talking to John Terrill that you realized that any                     1                         MR. GERMANY:       Objection, form.

2     purchase price for the right-of-way would actually be                  2         A.      I never wanted Daniel Moore out.              That was

3     split between yourself and Mr. Moore and Mr. Borders?                  3    all his idea.

4                         MR. MULLER:        Objection, form.                4         Q.      (BY MR. CLEVELAND)          Okay.      Did you think it

5                         MR. GERMANY:        Objection, form.               5    was fair, as of January 2018, that Daniel Moore's

6            A.   The net profits agreement is what we were                  6    entity had 50 percent ownership of Black Duck?

7     working off of.                                                        7         A.      It was fair until -- it was always fair.

8            Q.   (BY MR. CLEVELAND)            Right.     At that time      8         Q.      Okay.     Because you knew that his carrying a

9     there was no DMA net profits agreement; it was just                    9    50 percent interest in Black Duck through his entity,

10    Uvalde Ranch; right?                                                   10   Daniel Moore effectively owned half of that

11           A.   What date was the DMA agreement?               I believe   11   right-of-way and pipeline; right?

12    it was --                                                              12                        MR. MULLER:      Objection, form.

13           Q.   February of -- February of 2018.                           13                        THE WITNESS:       I did not want him to

14           A.   February of '17.                                           14   leave.    He was adamant about leaving.

15           Q.   February of 2018.                                          15        Q.      (BY MR. CLEVELAND)          Okay.      Why did you want

16           A.   2018, right, right.                                        16   him to stay?

17           Q.   Is this just a coincidence, sir, that                      17        A.      Because he was the original partner in the

18    that -- that you got Daniel Moore out of Black Duck                    18   company and -- and he was the one working with all of

19    just weeks after you filed and recorded -- after you                   19   the buyers.

20    signed and recorded this deed of trust between Black                   20        Q.      Okay.     And that's what -- that's one of the

21    Duck and KrisJenn?                                                     21   reasons you partnered with him, right, was because of

22           A.   Oh, no, not at all.                                        22   his relationships, isn't that what you said yesterday?

23           Q.   Okay.     Why did you try to push Daniel Moore             23        A.      Yeah, I liked Daniel Moore.              I just

24    out of Black Duck?                                                     24   didn't -- I just didn't like the fact that he was

25                        MR. MULLER:        Objection, form.                25   having trouble finding a buyer.               He said he could flip

                                                               Page 67                                                                           Page 68

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 101 of
                                           155
1    it before I closed, and then at the end he said the                      1    was working with other potential buyers; right?

2    only way he could sell it is if I closed.                  So then I     2            A.      I'm not going to say I was working with

3    closed and then he realized he couldn't sell it at                       3    anybody.        I was contacted by Terrill.

4    all.                                                                     4            Q.      Okay.     But you -- you said earlier while

5                          And then during that time frame he                 5    that -- those communications with Terrill were

6    tried an end run on my company, on Black Duck, went                      6    happening, that Daniel was out trying to work and find

7    direct to the seller and made a separate deal with                       7    other buyers; right?

8    this John Michael.         And then at that point he realized            8            A.      I sent an email to Daniel --

9    that Black Duck probably could never close the                           9            Q.      Sir, I'm just asking yes or no.              Was Daniel

10   pipeline and -- and at some point he realized that it                    10   trying to find other buyers -- real quick, I'm just

11   wasn't going to happen and left town, told nobody,                       11   trying to -- was Daniel trying to find other buyers

12   told nobody, just snuck out of town.                  That was back in   12   for the right-of-way at the end of 2017 or not?

13   August, if I'm not mistaken, of 2017.                                    13                           MR. MULLER:      Objection, form.       If you

14          Q.     So your -- oh.        So your testimony is that            14   would allow him to answer the question before you ask

15   Daniel Moore left Texas and didn't tell anybody he was                   15   your next one.

16   going to do that?                                                        16                           MR. CLEVELAND:        Thank you, counsel.

17          A.     Oh, he never told anybody.              First we read of   17           Q.      (BY MR. CLEVELAND)          Go ahead, Mr. Wright.

18   that was in his -- his lawsuit that he was sent to                       18           A.      I'm not sure what Daniel Moore was doing.

19   Texas on some assignment.             We're trying to -- we'd            19   He told me he was talking to other buyers, but he

20   like to know what that assignment was for; maybe a                       20   wouldn't let myself or Darin talk to the buyers, he

21   university, maybe his father-in-law sent him on an                       21   wouldn't let us contact them, wouldn't let us email

22   assignment, we don't know.             Very confusing what his           22   them.        Kept everything private.            We knew nothing of

23   assignment was.                                                          23   the -- of the other buyers other than he kept the

24          Q.     Okay.     But earlier you said that toward the             24   details -- he sent us -- he sent us forms from John

25   end of '17 you were working with Terrill and Daniel                      25   Michael, sent us offer forms on Synergy, gave us

                                                                   Page 69                                                                         Page 70

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000




1    verbal offer forms for several other companies, and my                   1    that the pipeline itself ran with the land, and I went

2    son-in-law went to one of them, being Al [sic] and                       2    and had Darin Borders give me a small tour of where it

3    another one being a company out of Dallas/Fort Worth.                    3    ran on the left on some of his father's land, if I'm

4           Q.     And was Daniel doing all that in the fall of               4    not mistaken.

5    '17 from North Carolina, to your knowledge?                              5            Q.      (BY MR. CLEVELAND) Is there anything else

6           A.     It's hard to say what he was doing from                    6    about your intent in that regard, sir, besides what

7    North Carolina, because we were having weekly meetings                   7    you just said?

8    up to that point so I don't know what he was doing.                      8                            MR. MULLER:      Objection, form.

9    He claimed he was, but we don't know what he was                         9            A.      It was -- it was -- it was my understanding.

10   doing.                                                                   10   I'm not going to say there was any intent or not.                       It

11          Q.     Okay.     Mr. Wright, do the net profits                   11   ran with the land.           The pipeline -- ran with the land.

12   interests of DMA Properties and Longbranch Energy                        12           Q.      (BY MR. CLEVELAND)          Okay.      Anything else?

13   attach and run with the land?                                            13           A.      No.

14                         MR. MULLER:      Objection, form.                  14           Q.      Is the obligation to pay 20 percent net

15          A.     All I was ever told was that the pipeline                  15   profits share to DMA Properties and Longbranch

16   itself ran with the land and that's what I thought it                    16   respectively binding on the successors and assigned to

17   meant.      That was never talked about and when I asked                 17   Black Duck?

18   the question, it was the pipeline ran with the land.                     18           A.      I'd -- I'll have to refer to my attorney on

19   In fact, we had already messed with the seller on                        19   that, because that is a confusing question to me.                       And

20   where the actual route was before -- before I closed.                    20   I don't -- I can't answer --

21          Q.     (BY MR. CLEVELAND)          Okay.      Did you intend      21           Q.      Okay.     Do you -- okay.         Do you have anything

22   the net profits interest to DMA Properties and                           22   else to add to that answer?

23   Longbranch Energy to attach and run with the land?                       23           A.      No.

24                         MR. MULLER:      Objection, form.                  24           Q.      Okay.     Did you intend for the obligation to

25          A.     My thought was, it had never changed, was                  25   pay the 20 percent net profit share to DMA Properties

                                                                   Page 71                                                                         Page 72

                               Veritext Legal Solutions                                                        Veritext Legal Solutions
                                    800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 102 of
                                           155
1    and Longbranch respectively to be binding on the                     1            Q.     And I understand.          I'm asking you about

2    successors and assigned to Black Duck?                               2    Black Duck, okay?          Was that deed of trust that you

3            A.   The same answer I gave before.                          3    signed on behalf of Black Duck in the best interest of

4            Q.   You just have to refer to your attorneys and            4    Black Duck?

5    have nothing to tell me on that matter; is that what                 5            A.     It was in the only interest.

6    you're saying?                                                       6                           MR. CLEVELAND:        Objection,

7            A.   That is -- that is correct.                             7    nonresponsive.

8            Q.   Okay.     Okay.    Thank you.                           8            Q.     (BY MR. CLEVELAND)          Was that deed of trust

9                         Mr. Wright, when you signed this deed           9    you signed in the best interest of Black Duck, yes,

10   of trust on behalf of Black Duck in January of 2018                  10   no, I don't know?

11   did you have reason to believe that Black Duck would                 11           A.     It was in the only interest of Black Duck.

12   be able to repay the KrisJenn loan by August of 2018?                12   They had no choice.

13           A.   Unless Black Duck sold the right-of-way                 13           Q.     So KrisJenn Ranch forced Black Duck to sign

14   there was no way they could repay it.               That's the       14   and file that deed of trust?

15   reason that that was filed, is to protect KrisJenn                   15                          MR. GERMANY:       Objection, form.

16   Ranch.                                                               16                          MR. MULLER:      Objection, form.

17           Q.   Right.     So was the deed of trust that you            17           A.     There -- there's not a lot of forcing going

18   signed for Black Duck in the best interest of Black                  18   on in this entire transaction.

19   Duck?                                                                19           Q.     (BY MR. CLEVELAND)          Well, you just said that

20           A.   It was in the best interest of KrisJenn                 20   Black Duck didn't have a choice.                  That sounds like

21   Ranch.                                                               21   forcing to me, sir.          Which is it?

22           Q.   And I hear you on that, but was the deed of             22                          MR. GERMANY:       Objection, form,

23   trust also in the best interest of Black Duck?                       23   argumentative.

24           A.   My answer is it was in the best interest of             24           A.     It was in the best interest of KrisJenn

25   KrisJenn Ranch.                                                      25   Ranch.       KrisJenn Ranch --

                                                                Page 73                                                                        Page 74

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000




1            Q.   (BY MR. CLEVELAND) Was it in the best --                1                           THE WITNESS:       What time?

2            A.   KrisJenn Ranch is the one that borrowed the             2                           MR. CLEVELAND:        I think it's 11:30 on

3    money with the 17 percent interest rate that was                     3    my clock.

4    clicking daily and about $450,000 a month in interest,               4                           THE WITNESS:       Okay.       Well, I'll -- I'll

5    and that interest payment was coming on and it was                   5    be ready to eat at 12.            I'm getting hungry.          My

6    obvious that Daniel Moore was conducting himself in                  6    stomach is going crazy, so --

7    the same manner as he was when he was in Texas; not                  7                           MR. CLEVELAND:        Yes, sir.

8    one thing he did was in the best interest of Black                   8                           THE WITNESS:       I was just asking,

9    Duck.                                                                9    because I don't -- there's no clock in here.

10                        MR. CLEVELAND:        Objection,                10                          MR. CLEVELAND:        You know what, and

11   nonresponsive.                                                       11   I'll -- I'll wrap up before noon so we have plenty of

12           Q.   (BY MR. CLEVELAND)          Was this deed of trust      12   time to eat --

13   in the best interest of Black Duck?                                  13                          THE WITNESS:       Okay, great.

14           A.   It was in the best interest of KrisJenn                 14           Q.     (BY MR. CLEVELAND) Okay.               Did David Strolle

15   Ranch.                                                               15   advise you to sign this deed of trust in January of

16                        MR. CLEVELAND:        Objection,                16   2018?

17   nonresponsive.                                                       17           A.     You're going to have to ask David Strolle,

18           Q.   (BY MR. CLEVELAND)          Was this deed of trust      18   because we prepared it on the 14th of August, and we

19   in the best interest of Black Duck, sir?                             19   didn't file it till that date because I didn't feel

20           A.   It was their only interest, so the answer               20   like it was in the best interest of Black Duck to file

21   would be yes.        It was the only interest.                       21   it until we realized that Mr. Moore's scam was

22           Q.   Okay.     Did David Strolle advise you to sign          22   continuing.

23   that deed of trust?                                                  23           Q.     Okay.     You know, I shouldn't have tied

24                        THE WITNESS:       What time is it?             24   that -- I shouldn't have tied that to a date.                       Let

25                        MR. CLEVELAND:        11:30.                    25   me -- let me restate it, a different question.                       Did

                                                                Page 75                                                                        Page 76

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 103 of
                                           155
1    David Strolle advise you to sign the deed of trust on                      1    we decided to file it.
2    behalf of Black Duck?                                                      2         Q.    (BY MR. CLEVELAND) Okay.               Then why didn't
3            A.    I advised Mr. Strolle to file it on the                      3    you change the date on the first page of the deed of
4    benefit of KrisJenn Ranch, because DMA, their scam was                     4    trust, in fact, we can put -- pull that up,
5    continuing, and he -- and he could care less about the                     5    Exhibit 20.      I'm sorry, it's Exhibit 16, and I'll
6    money borrowed or if it ever got repaid.                                   6    share my screen.      Do you have the hard copy in front
7                          MR. CLEVELAND:        Objection,                     7    of you, Mr. Wright?
8    nonresponsive.                                                             8                       MR. MULLER:         No, but we've seen it
9            Q.    (BY MR. CLEVELAND)          My question is did David         9    before.   He can answer the question.
10   Strolle advise you to sign the deed of trust on behalf                     10        Q.    (BY MR. CLEVELAND)             Okay.    Do you see it on
11   of Black Duck, yes, no, I don't remember?                                  11   the screen share I just -- I just shared with you?
12           A.    You'd have to ask Mr. Strolle, because I                     12        A.    Yes.
13   don't remember.                                                            13        Q.    This is Exhibit 16, the deed of trust we've
14           Q.    Okay.     Mr. Wright, is -- is it -- was it the              14   been talking about.        My question is, if you signed
15   right thing to do to date this deed of trust                               15   this document in January of 2018, and you filed this
16   August 14, 2017, when you signed it in January of                          16   document in January 2018, why does it still have this
17   2018?                                                                      17   August 14th, 2017, date on it, sir?
18           A.    That's the date we prepared it.               We were        18        A.    You will have to ask David Strolle, because
19   hoping we'd never have to file it because Daniel Moore                     19   that's the date we prepared it.
20   indicated he had a buyer for the pipeline.                                 20        Q.    So you have nothing to explain to me about
21           Q.    But why didn't you date this deed of trust                   21   that other than whatever David Strolle can say.                   Is
22   January of 2018, when you signed it and when you filed                     22   that your testimony?
23   it?                                                                        23                      MR. MULLER:         Objection, form.
24                         MR. MULLER:      Objection, form.                    24        A.    Yes.
25           A.    It would -- it remained in the files until                   25        Q.    (BY MR. CLEVELAND)             Okay.    Thank you.

                                                                    Page 77                                                                  Page 78

                               Veritext Legal Solutions                                                    Veritext Legal Solutions
                                    800-336-4000                                                                800-336-4000




1                          MR. MULLER:      Tim, your outline is up on           1                     MR. MULLER:      Gloria, where are we on

2    the screen.      I love your notes.                                         2   the record in time?

3                          MR. CLEVELAND:        Oh.      We just went right     3                     THE REPORTER:       I have 1:34.    I have

4    through these, Larry.                                                       4   requested the time from the reporter yesterday, but I

5                          MR. MULLER:      Thank you.        Thank you.   Is    5   haven't received it yet.

6    this a good time for a break?               Larry is fizzling and           6                     MR. MULLER:      All right.

7    I'm a little hungry too.                                                    7        Q.   (BY MR. CLEVELAND)          Okay, Mr. Wright.    Why

8                          MR. CLEVELAND:        Yeah, you know what,            8   did Black Duck -- I'm sorry.          Why did KrisJenn Ranch

9    yeah, let's take a lunch break.                Thanks, John, it is a        9   foreclose on the $4.1 million loan that you say was

10   good time.                                                                 10   made to Black Duck Properties?

11                         THE VIDEOGRAPHER:           Going off the            11        A.   To protect the -- the asset.

12   record.      The time is 11:37 a.m.                                        12        Q.   To protect which asset?

13                         (Recess from 11:37 a.m. to 1:18 p.m.)                13        A.   The pipeline and ROW.

14                         THE VIDEOGRAPHER:           This marks the           14        Q.   Well, do you remember, sir, that the

15   beginning of file 2.          Back on the record.           The time is    15   foreclosure -- well, let's start here.            The loan that

16   1:18 p.m.                                                                  16   KrisJenn made to Black Duck was for a year, right,

17           Q.    (BY MR. CLEVELAND)          Mr. Wright, we've taken          17   through August 14, 2018?

18   our lunch break.         Are you ready to continue?                        18        A.   Yeah, the document speaks for itself, yes.

19           A.    Yes, I am, but now I'm sleepy, because I ate                 19        Q.   Okay.     And by August 14th of 2018 -- sir, by

20   too much.      How long do you plan to go today, because                   20   August 14th of 2018, Black Duck had already sold the

21   I'd like to have an idea on that.                                          21   right-of-way to TCRG; right?

22           Q.    I expect we'll be here for the rest of the                   22        A.   Yes.

23   afternoon and -- and possibly longer.                   I wish I could     23        Q.   And the foreclosure by KrisJenn Ranch on

24   tell you we're going to be done sooner than that, but,                     24   Black Duck didn't occur until September of 2018;

25   you know, it's going to take the rest of the day.                          25   right?

                                                                    Page 79                                                                   Page 80

                               Veritext Legal Solutions                                                    Veritext Legal Solutions
                                    800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 104 of
                                           155
1         A.    Yes.                                                       1                          MR. MULLER:      Tim, if I may interject,

2         Q.    So it couldn't have been KrisJenn's                        2    I'm going to object to form, but part of the problem

3    foreclosure to protect the asset, because the asset                   3    here is you're using the term "you."                  And so he

4    had already been sold; right?                                         4    doesn't know if he's answering for KrisJenn or Black

5         A.    The documents -- the dates speak for                       5    Duck.

6    themselves.      I don't have any of them in front of me,             6            Q.    (BY MR. CLEVELAND)          All right.      Mr. Wright,

7    so it seems -- seems confusing.             It makes sense.           7    as a member and manager of KrisJenn Ranch, why did

8         Q.    Okay.     Well, you just said that -- you --               8    KrisJenn Ranch feel it was appropriate and proper to

9    well, you just said that KrisJenn foreclosed on Black                 9    foreclose on Black Duck in September of 2018?

10   Duck to protect the asset, and you said the asset was                 10           A.    To -- to protect their asset.

11   the right-of-way, but the right-of-way had already                    11           Q.    And which asset was that?

12   been sold before August 2018, sir.                So let me ask       12           A.    The note.

13   again, why did KrisJenn Ranch foreclose on its                        13           Q.    Okay.     Did KrisJenn get anything from Black

14   $4.1 million loan with Black Duck?                                    14   Duck as the result of that foreclosure?

15        A.    That KrisJenn -- that's KrisJenn's asset,                  15           A.    The note that Black Duck owed, 4.1 million

16   which is 4.1 million, and until Black Duck paid them                  16   plus the 17 percent interest.

17   back, it's their asset.                                               17           Q.    Well, did Black Duck have anything to

18        Q.    But -- but the asset had been sold to TCRG,                18   foreclose on?

19   so it wasn't KrisJenn's asset, was it, sir?                           19           A.    It would be -- it would be the -- it would

20        A.    The note is KrisJenn's asset.                              20   be the cost and the net profits agreement.                  We have to

21        Q.    Okay.     So why did KrisJenn Ranch foreclose              21   establish the cost.

22   on Black Duck?                                                        22           Q.    So you're saying that -- you're saying that

23        A.    To protect its asset, the note.                            23   KrisJenn Ranch foreclosed on the net profits agreement

24        Q.    Okay.     What were you hoping to accomplish by            24   that Black Duck had with DMA and Longbranch?

25   causing KrisJenn Ranch to foreclose, sir?                             25           A.    No.

                                                                 Page 81                                                                      Page 82

                            Veritext Legal Solutions                                                      Veritext Legal Solutions
                                 800-336-4000                                                                  800-336-4000




1         Q.    Then what did you mean by the net profit?                  1    referring to as "note," and "which note."

2         A.    You asked me a definition, and I gave you                  2                          There's -- there's two notes.           So which

3    the definition.                                                       3    note are you referring to?

4         Q.    Well, you have said one of the things that                 4            Q.    I'm asking which note you are referring to.

5    KrisJenn foreclosed on was the net profit.                And I'm     5    You -- you used the phrase that KrisJenn got the note

6    trying to ask what you meant when you said net                        6    from foreclosing on Black Duck.                Which note is it?

7    profits.                                                              7            A.    I don't know, because you're making me

8         A.    That's not what I said.                                    8    assume.      Unless you tell me which note, I don't know.

9         Q.    Okay.     Well, did KrisJenn foreclose on the              9            Q.    Well, let me ask you this, did I cause

10   net profits of Black Duck?                                            10   KrisJenn to foreclose on Black Duck or did you cause

11        A.    No.                                                        11   KrisJenn to foreclose on Black Duck, Mr. Wright?

12        Q.    Okay.     So what did KrisJenn get from the                12                         MR. MULLER:      Objection, form.

13   foreclosure?                                                          13           A.    I didn't know you then, so I don't think you

14        A.    The note.                                                  14   did.

15        Q.    Okay.     Anything else?                                   15           Q.    (BY MR. CLEVELAND)          Okay.      That's why I need

16        A.    The note and the interest that would be due                16   to get this information from you, because you did

17   to KrisJenn.                                                          17   cause KrisJenn to foreclose on Black Duck; right?

18        Q.    Okay.     So as a result of the foreclosure did            18                         MR. MULLER:      Objection, form.

19   KrisJenn get any cash that Black Duck had?                            19           A.    Who is "you"?

20        A.    No.                                                        20           Q.    (BY MR. CLEVELAND)          You, Larry Wright, as a

21        Q.    As a result of the foreclosure did KrisJenn                21   member of KrisJenn, caused KrisJenn to foreclose on

22   Ranch get any of the assets of Black Duck?                            22   Black Duck, didn't you?

23        A.    No.     Just the -- the note.                              23           A.    I -- you need to be more specific.

24        Q.    And which note are you talking about?                      24           Q.    Who made the decision at KrisJenn Ranch to

25        A.    I'd have to ask my attorney what you're                    25   foreclose on Black Duck, sir?

                                                                 Page 83                                                                      Page 84

                            Veritext Legal Solutions                                                      Veritext Legal Solutions
                                 800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 105 of
                                           155
 1           A.   That would be the managers.                                   1                        MR. MULLER:      Objection, form --

 2           Q.   And you are one of the managers; right?                       2    objection, form.

 3           A.   One of the managers.                                          3         A.     If Black Duck owes money to KrisJenn Ranch

 4           Q.   Is Hagan Cohle another manager?                               4    and can't pay it, then KrisJenn Ranch has to -- has to

 5           A.   I don't know if he became a manager at that                   5    repossess it, the note.

 6   time or not.                                                               6         Q.     (BY MR. CLEVELAND)          Okay.      But your decision

 7           Q.   Okay.     And even in that foreclosure, sir,                  7    to foreclose on Black Duck is what ultimately put

 8   you were on the both sides of the transaction, because                     8    Black Duck out of business; right?

 9   you were a member of KrisJenn Ranch and you were still                     9                        MR. MULLER:      Objection, form.

10   a member of and a manager of Black Duck; right?                            10        A.     No, sir.     No, sir.

11                        MR. MULLER:      Objection, form.                     11                       MR. GERMANY:       Objection, form.

12           A.   I was a manager of the entity.                                12        Q.     (BY MR. CLEVELAND)          Okay.      What caused Black

13           Q.   (BY MR. CLEVELAND)          Okay.      And you had            13   Duck to cease to exist?

14   financial interests in each entity, didn't you, sir?                       14        A.     Had nothing to do with that.

15           A.   Black Duck owed money to KrisJenn Ranch, and                  15        Q.     But I'm asking you what caused Black Duck to

16   my duty was to protect KrisJenn Ranch for the money                        16   cease to exist.

17   owed and ...                                                               17        A.     The decision for Black Duck to cease to

18           Q.   But didn't you also have a duty to Black                      18   exist was because it sold the pipeline.

19   Duck?                                                                      19        Q.     Okay.     Any other reason?

20                        MR. MULLER:      Objection, form.                     20        A.     It only had 100 percent entity that owned

21           A.   I'm not sure of that answer.                                  21   it, so, therefore, it was no longer going to be a

22           Q.   (BY MR. CLEVELAND)          Okay.      You're not sure        22   vehicle used to buy and sell properties.

23   whether you owed any duties to Black Duck when you                         23        Q.     Okay.

24   were a 50 -- when your entity was a 50 percent member                      24                       MR. CLEVELAND:        John, we're going to

25   and you were a manager; is that your testimony, sir?                       25   look at Exhibit 29 which I've shared with you and you

                                                                  Page 85                                                                        Page 86

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000




1     have a hard copy of.                                                      1         A.     It could have been Hagan Cohle.              It could

2            Q.   (BY MR. CLEVELAND)              Mr. Wright, let me know       2    have been my wife or it could have been David Strolle.

3     when you have Exhibit 29 in front of you.                   It's the      3         Q.     As you sit here today do you not know?

4     minutes of the special meeting of the managers of the                     4         A.     It would be one of those.

5     Black Duck Properties dated August 14, 2017.                              5         Q.     Okay.     When were the -- when were the --

6            A.   Okay.                                                         6    these minutes prepared?

7            Q.   Do you have that in front of you?                    Do you   7         A.     On or before August 14th.

8     have these minutes in Exhibit 29 in front of you,                         8         Q.     How could these minutes of a meeting that

9     Mr. Wright?                                                               9    you say happened on August 14th be prepared before

10           A.   Yes, I do.                                                    10   August 14th, Mr. Wright?

11           Q.   Okay.      I'll represent to that these were                  11        A.     That's not what you asked.

12    minutes that were produced by your counsel to us this                     12        Q.     Well, could the -- were these minutes

13    morning, which I appreciate.                And I have now marked         13   prepared before August 14, 2017?

14    them as Exhibit 29 for your deposition.                   Do you          14        A.     No.     That's impossible.

15    recognize these minutes, sir?                                             15        Q.     Okay.

16           A.   Yes, I do.                                                    16        A.     They were prepared --

17           Q.   Okay.      And are these, in fact, the minutes                17        Q.     So your testimony is today --

18    of the special meeting of the managers of Black Duck                      18        A.     Yeah, they --

19    that occurred on August 14, 2017?                                         19        Q.     Okay.     When were they prepared?

20           A.   Correct.                                                      20        A.     If I'm not mistaken, the meeting was held on

21           Q.   Okay.      And this is a meeting, as we see on                21   the 14th.    I'm not going to say that the minutes --

22    the first page, that took place at your house on                          22   usually the minutes are typed that -- that day or the

23    Spyglass Road in McQueeney; right?                                        23   next day.

24           A.   Yes, sir.                                                     24        Q.     Okay.     Is that what happened here?

25           Q.   Who prepared these minutes?                                   25        A.     I don't remember.

                                                                  Page 87                                                                        Page 88

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 106 of
                                           155
1            Q.      Okay.     Where would we be able to locate the               1                         MR. GERMANY:       Yeah, and Larry, when we

2    record of who prepared these minutes and -- and when,                        2    object to form, just answer the question.                   We'll take

3    Mr. Wright?                                                                  3    that up later.        It's -- it's his job to ask the right

4            A.      The minutes speak for themselves, and so                     4    question.

5    these would be the minutes.                                                  5                         THE WITNESS:       Oh, okay, okay, okay.

6            Q.      That's not my question.                Where would we look   6                         MR. GERMANY:       Don't worry about it.

7    and be able to find out who prepared these minutes and                       7                         THE WITNESS:       He's asking me if there's

8    when they were prepared, sir?                                                8    anything else more he can do and that's confusing to

9            A.      I guess I could call Hagan Cohle and see if                  9    me.   And I don't know if that's for Black Duck, or if

10   he prepared them, and then --                                                10   that's for me or if that's for KrisJenn Ranch.                   So

11           Q.      I would -- I would appreciate you doing that                 11   I'm -- it's going to take me a while to think about

12   on a break.        I really appreciate you offering to do                    12   that, because I -- I can't read his mind on what else

13   that.        Anything else we can do?                                        13   he can do for me.        I'm trying.        It just seems like a

14           A.      Anything you could do?            You can -- let me          14   dumb question.        I'm still thinking.

15   give that some thought.             It may take me a while on                15         Q.     (BY MR. CLEVELAND)          Okay.      Okay.    You have

16   that one, that question.                                                     16   this meeting -- you have this meeting; right?

17           Q.      Okay.     So --                                              17         A.     We definitely had this meeting.

18                           THE WITNESS:       Anything else you can do.         18         Q.     Okay.     Let's go down the first page where it

19   See, that's so misleading, William, he keeps saying                          19   says the following individuals were in attendance at

20   you, you, you, Mr. Germany, and I'm just getting tired                       20   the special meeting in person or by proxy.                   Do you see

21   of that, because he should have done one -- one for                          21   that, sir?

22   Larry Wright personally.              He should have done one for            22         A.     It speaks for itself, yes, sir.

23   Black Duck and he should have done one for KrisJenn                          23         Q.     Okay.     So you're identified.           Were you there

24   Ranch, and he keeps confusing me and making it very,                         24   in person or by proxy?

25   very, very hard, Mr. Germany.                                                25         A.     Where do you see proxy?

                                                                       Page 89                                                                        Page 90

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1            Q.      Right in the middle of the page.                "The         1    it, which y'all didn't produce.

2    following individuals were in attendance at the                              2          Q.     Okay.     But the proxy specifically states and

3    special meeting either in person or by proxy."                               3    authorizes Mr. Cohle to appear at this meeting as the

4                            Do you see that?                                     4    proxy of Daniel Moore; is that your testimony?

5            A.      Oh, yeah, yeah, I do.                                        5          A.     No.

6            Q.      Okay.     So you're identified there in the                  6          Q.     Okay.

7    first bullet point.           Did you attend this meeting in                 7          A.     He gave --

8    person or by proxy?                                                          8          Q.     So what did that proxy say?

9            A.      In person.                                                   9          A.     It gave him permission for all documents and

10           Q.      Okay.     What about your son-in-law, Hagan                  10   meetings to close the loan.

11   Cohle, did he attend in person or by proxy?                                  11         Q.     Including encumbering Black Duck with

12           A.      In person.                                                   12   $5 million of debt, you're saying that was all --

13           Q.      And what about Frank Daniel Moore, was he in                 13         A.     Any and all --

14   person or by proxy?                                                          14                        MR. MULLER:      Objection, form.

15           A.      By proxy.                                                    15         A.     Any and all documents.

16           Q.      Okay.     Who was his proxy?                                 16         Q.     (BY MR. CLEVELAND)          Why did Mr. Moore appear

17           A.      I'm sorry?                                                   17   at this meeting by proxy?

18           Q.      Who is Mr. Moore's proxy at this meeting?                    18         A.     Because he gave Hagan Cohle the right to

19           A.      Hagan Cohle.                                                 19   sign his name and vote for him.

20           Q.      Okay.     And on what authority did Hagan Cohle              20         Q.     Okay.     Were these minutes ever sent to

21   appear at this meeting as Mr. Moore's proxy?                                 21   Daniel Moore at any time?

22           A.      By email instructions.                                       22         A.     I don't remember.

23           Q.      Okay.     Is that the email we looked at                     23         Q.     Why not?

24   earlier today from July 2017?                                                24                        MR. MULLER:      Objection, form.

25           A.      The continuation page, I think, has -- has                   25         A.     This happened in 2017, so I can't remember.

                                                                       Page 91                                                                        Page 92

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 107 of
                                           155
1           Q.   (BY MR. CLEVELAND)          If you were appearing at        1    liked them, we would have gladly sent them to him, but

2    a board meeting or a manager meeting by proxy,                          2    he wasn't interested.

3    wouldn't you want the minutes from that meeting to be                   3            Q.      (BY MR. CLEVELAND)          Okay.      What -- how do

4    sent to you, Mr. Wright?                                                4    you know he wasn't interested, what's the basis of

5           A.   I have a much -- much better memory than --                 5    that testimony?

6    than the last person that ran for president of the                      6            A.      He didn't -- he didn't think and actually

7    United States and 92 percent of the answers he gave                     7    called me a liar.

8    was he couldn't remember.           I'm trying to remember and          8            Q.      Okay.     Well, I'm trying to understand --

9    I'm honest with you.        I'm 66 years old, and sometimes             9    sorry, go ahead, sir.

10   I have to see things.        I'm trying -- trying real hard,            10           A.      I told him we closed and he called me a

11   Tim.    I don't remember.                                               11   liar.        He was -- he didn't believe it.

12          Q.   And I appreciate that.                                      12           Q.      Okay.     Well, I'm focused on these minutes.

13                       Okay.   The right thing to do would have            13   And I heard you say that you don't -- you don't

14   been to send these minutes to Daniel Moore; right?                      14   remember whether these minutes were sent to Mr. Moore

15          A.   Thank you, thank you.                                       15   or not.        And my question for you is, wouldn't the

16                       MR. GERMANY:       Objection, form.                 16   appropriate thing to have done be to send these

17          Q.   (BY MR. CLEVELAND) Sir?                                     17   minutes to Daniel Moore?

18          A.   Thank you.                                                  18                           MR. GERMANY:       Objection, form.

19          Q.   All right.      Let me ask that again.           I know     19                           MR. MULLER:      Objection, form.

20   you can't remember, but as you sit here today would                     20           A.      No.

21   the appropriate thing to have done be to send these                     21           Q.      (BY MR. CLEVELAND)          Why not?

22   minutes to Daniel Moore?                                                22                           MR. GERMANY:       Objection, form.

23                       MR. GERMANY:       Objection, form.                 23           A.      They weren't required.

24                       MR. MULLER:      Objection, form.                   24           Q.      (BY MR. CLEVELAND)          Okay.      So there was no

25          A.   If he would have liked -- if he would have                  25   requirement to send these minutes to Daniel Moore?                       Is

                                                                  Page 93                                                                         Page 94

                             Veritext Legal Solutions                                                         Veritext Legal Solutions
                                  800-336-4000                                                                     800-336-4000




1    that your testimony?                                                    1            Q.      (BY MR. CLEVELAND)          Okay.      Now, this --

2           A.   No.     My testimony is I can't remember,                   2    these minutes that were produced to us this morning,

3    because I might have sent them.              I don't know.     I know   3    where did they come from in your files, Mr. Wright?

4    that --                                                                 4            A.      They were -- they were all in the -- the

5           Q.   Okay.                                                       5    corporate books of Black Duck.

6           A.   Mr. Strolle may have sent them.             I just          6                            Sorry, I'm cleaning my glasses, because

7    don't know.       I don't remember.                                     7    I -- they were -- I couldn't see.

8           Q.   Okay.     But do you agree with me that that                8            Q.      Okay.     And is that a hard copy file that you

9    would have been the appropriate thing to do, sending                    9    keep?        Is that a cloud file?          I mean, what -- where is

10   these minutes to Mr. Moore?                                             10   that -- where are those books and records kept?

11                       MR. GERMANY:       Objection, form.                 11           A.      They're kept at 410 Spyglass, hard copy.

12                       MR. MULLER:      Objection, form.                   12           Q.      Okay.     So did you bring these minutes to

13          A.   That's a leading question.             That's what you      13   your lawyer's office yesterday when you came for your

14   think should be done.                                                   14   deposition?

15          Q.   (BY MR. CLEVELAND)          I'm asking if you agree         15           A.      I produced those beforehand, the entire

16   with me.    Do you?                                                     16   corporate books and they've had them.

17          A.   I had full authority to -- to run this                      17           Q.      Okay.     Let's turn to the second page of

18   company as manager.                                                     18   these minutes.

19          Q.   Okay.     What about when there's a conflict of             19           A.      Sure.

20   interest, did you have full authority then?                             20           Q.      I'll focus on the $1.175 million of payment.

21                       MR. MULLER:      Objection, form.                   21   And I've highlighted this text that says "these

22          A.   There is no conflict of interest, because I                 22   payments were made."

23   produced emails where Daniel Moore told Mr. Roberts                     23                           Are you with me, sir?

24   that Hagan Cohle and Larry Wright were the controlling                  24           A.      Yes.

25   members.                                                                25           Q.      Referring to the $1.175 million, these

                                                                  Page 95                                                                         Page 96

                             Veritext Legal Solutions                                                         Veritext Legal Solutions
                                  800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 108 of
                                           155
1     minutes state that "These payments were made by Larry                 1    sent them out to be copied for you.

2     M. Wright, individually, with the express agreement                   2         Q.     Okay.     So you're saying Daniel Moore

3     that Larry M. Wright would be repaid in full with                     3    approved Black Duck taking out a $1.175 million loan

4     interest by the company and that this debt would be                   4    from Larry Wright individually?

5     secured by the ownership interest of the company in                   5         A.     I did -- did not say that.

6     the Express Gas Pipeline."                                            6         Q.     Okay.     Did Daniel Moore vote in favor of

7                          Did I read that correctly, sir?                  7    having Black Duck take out over a million dollars in

8          A.     Yes, sir.                                                 8    loans from you personally?

9          Q.     Where is the express agreement that's                     9         A.     He did not vote.

10    referenced in that sentence, sir?                                     10        Q.     Okay.     Moving -- moving on to the next page,

11         A.     I have an email between Daniel Moore and                  11   this paragraph starting "upon receipt," are you with

12    myself, that same statement.                                          12   me, sir?

13         Q.     Okay.                                                     13        A.     Okay.

14         A.     Those are -- those are being --                           14        Q.     There is the third page of Exhibit 29.                The

15         Q.     So is it your testimony -- okay.               So is it   15   paragraph above refers to the Asilo loan; right?

16    your testimony that the express agreement here, that                  16        A.     Yes, sir.

17    effectively your $1.175 million of earnest money with                 17        Q.     The paragraph starting with "thereafter."

18    a debt of Black Duck, that's something that you're                    18   And then it says, "Upon receipt, all of the proceeds

19    saying is documented in an email from Daniel Moore?                   19   received by KrisJenn Ranch as a result of the above

20         A.     In an email from myself to Daniel Moore,                  20   and foregoing loan transaction were immediately loaned

21    yes, sir.                                                             21   by KrisJenn Ranch to the Company which thereafter turn

22         Q.     Okay.                                                     22   used those loan proceeds to close the Express Gas

23         A.     Which was dated before this date.                         23   Pipeline transaction with Seller."

24         Q.     What's the date of that email?                            24                       Did I read that correctly, sir?

25         A.     I don't know.           I produced those and they've      25        A.     Yes, sir.

                                                                Page 97                                                                       Page 98

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000




 1        Q.      But is that an accurate statement?                        1    explained to Daniel Moore and Daniel Moore did not

 2        A.      Of course, it is.                                         2    have any disagreements or complaints at the time that

 3        Q.      Okay.     Did Black Duck ever receive in its              3    this was all spelled out by email.                 This -- this

 4   bank account any of the cash that Asilo loaned to                      4    entire document is put together after that email was

 5   KrisJenn Ranch?                                                        5    sent to Daniel Moore.

 6        A.      This has nothing to do with Asilo loan.                   6         Q.     (BY MR. CLEVELAND)          Okay.       So is your

 7   This has to do with the 1 -- 1.1.                                      7    testimony that this highlighted sentence starting with

 8        Q.      This says it's -- you're -- I'm sorry, sir.               8    "upon receipt all of the proceed," that this is

 9        A.      Oh, I may be reading that -- I may be                     9    factually accurate?

10   reading that wrong.                                                    10        A.     The -- the timing did not allow the monies

11        Q.      Right, I believe this is referring to the                 11   to go into KrisJenn Ranch, because there was about

12   Asilo loans.                                                           12   20 minutes left on the day and we -- we were going to

13        A.      Oh, okay, okay, okay.            Yeah, we jumped          13   be foreclosed, so we agreed to wire the money direct

14   pages, because the -- the 1.175 was the funds that                     14   to the Express Pipeline and that the -- the note

15   were on deposit with Asilo, yes.                                       15   transaction between KrisJenn Ranch and the Black Duck

16        Q.      Okay.     And this statement that "the Company            16   would be done after the money got to -- to the Express

17   which thereafter turn used those loan proceeds to                      17   Pipeline.    If Express Pipeline didn't receive that

18   close the Express Gas Pipeline transaction with                        18   funds by 5:00 that day, then 20 percent of zero is

19   Seller," that's not accurate, sir, because Asilo wired                 19   zero and none of this would have happened.                 And

20   money straight to the Express Gas Pipeline seller;                     20   then --

21   correct?                                                               21        Q.     Okay.

22                        MR. MULLER:      Objection, form.                 22        A.     Those loans, the company you hired has a

23        A.      The email spells out exactly how the entire               23   copy of all of those.        I'm sure that's why you hired

24   procedure went down.         And when you receive that you             24   that company.

25   will see exactly how it was spelled out, and it was                    25        Q.     All right.

                                                                Page 99                                                                      Page 100

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 109 of
                                           155
1                         MR. CLEVELAND:        Objection,                  1    KrisJenn Ranch, is that what you're asking me?                 You're

2    nonresponsive.                                                         2    confusing me.

3            Q.   (BY MR. CLEVELAND)          Mr. Wright, is this           3            Q.      (BY MR. CLEVELAND)          I'm asking how can --

4    sentence that starts with "upon receipt all the                        4    how can you say this highlighted sentence is accurate

5    proceeds," is it factually -- factually accurate or                    5    when the money went straight from Asilo to the seller

6    not?                                                                   6    and never passed through Black Duck's --

7            A.   It is a direct copy from the email that was               7                            MR. MULLER:      Objection, form.

8    sent to Daniel Moore explaining the transaction.                       8            A.      I've seen many corporations -- well, you

9            Q.   Not my question.         Is it accurate or not?           9    used hypothetical before.               When you buy a home, the

10           A.   The document reads as it is stated.                       10   loan doesn't go to you and then to the seller.                 The

11           Q.   I understand that.                                        11   loan goes from the bank that loans the money to the

12           A.   I have no reason --                                       12   seller, and there has to be a separate agreement where

13           Q.   Is this statement --                                      13   the money is owed by the -- the buyer.                 And this is

14           A.   I have no reason to think it's not accurate.              14   the same transaction.            If you --

15           Q.   Well, yes, you do, because you just told me               15           Q.      (BY MR. CLEVELAND)          Okay.

16   that Asilo wired the money straight to the seller.                     16           A.      I can get you a book on real estate

17                        MR. MULLER:      Objection, form.                 17   transactions and that -- that will explain this, Tim.

18           Q.   (BY MR. CLEVELAND) How could Black Duck have              18           Q.      Okay.     Well, why doesn't this -- why doesn't

19   used those loan proceeds to close the Express Pipeline                 19   this highlighted statement just say Asilo wired --

20   transaction when the money never even went to Black                    20   wired the funds directly for the benefit of Black Duck

21   Duck?                                                                  21   rather than indicate Black Duck used the loan proceeds

22                        MR. MULLER:      Objection, form.                 22   to close the transaction?

23                        MR. GERMANY:       Objection, form,               23                           MR. MULLER:      Objection, form.

24   argumentative.                                                         24           A.      These words speak for themselves, because

25           A.   So should we change the ownership to                      25   I'm not an attorney, nor is Hagan Cohle an attorney.

                                                                 Page 101                                                                    Page 102

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000




1            Q.   (BY MR. CLEVELAND)          Okay.      Is the reason --   1    name.        That -- that would be better, Tim.           If you

2            A.   We did -- we put in here -- our minutes                   2    would like us to do that, we could check into that and

3    relate truthfully to what happened.                                    3    see.     I'd like to point to --

4            Q.   Is the reason that because Mr. Strolle is                 4            Q.      Why would you want to do that?           Why do you

5    drafting these many months after August of 2017, sir?                  5    want to do that?

6                         MR. MULLER:      Objection, form.                 6            A.      No, you're making that presentation and

7            A.   Give me a break.         Oh, gosh.                        7    wanting to -- and acting like that's what we should

8            Q.   (BY MR. CLEVELAND)          Can you answer the            8    do.     I would gladly do that.             We can go back to the

9    question?                                                              9    seller and see, since he didn't get -- since he didn't

10           A.   These -- these were probably drafted the                  10   get any money from Black Duck, how he could put Black

11   same day.                                                              11   Duck as the buyer.

12           Q.   Okay.     I have another question about this              12           Q.      Okay.     Black Duck was the buyer?

13   highlighted sentence.         According to this sentence,              13           A.      No, I'm answering your question.

14   sir, it says that the loan has been made and the funds                 14           Q.      Okay.

15   were provided to the seller of Express Gas Pipeline.                   15           A.      Because your question -- it's hard for me to

16   Do you agree?                                                          16   understand your question, that's all.

17           A.   The statement speaks for itself.                          17           Q.      All right.      These -- these minutes will

18           Q.   But do you agree with me that this                        18   reflect facts that occurred on August 14, that's your

19   highlighted sentence starting with upon receipt                        19   testimony; right?

20   indicates that the loan proceeds have been provided to                 20           A.      Oh, yes, sir, that's why we have them.

21   the seller to close the right-of-way transaction?                      21           Q.      Okay.     Are you aware that Asilo didn't even

22           A.   If they were provided, we would have never                22   disburse the funds until August 15th?

23   had a pipeline.        Would have been -- the deed -- the              23           A.      I'm not -- I'm not aware of any date that

24   deed says Black Duck.         Maybe we should go back to               24   they did it.        This was the approval of the -- what was

25   the -- and put the original deeds in KrisJenn Ranch's                  25   intended by the email that was sent to Daniel Moore.

                                                                 Page 103                                                                    Page 104

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 110 of
                                           155
1            Q.      Well, but this highlighted sentence that                   1            A.    -- Texas, to Frost Bank, and there was some

2    starts with "upon receipt" looks like facts in the                         2    confusion that -- that their banking institution had.

3    past tense, doesn't it?                                                    3    I don't know all the results.

4            A.      No, upon receipt would be whatever date they               4            Q.    Then why is this highlighted sentence -- why

5    received them.                                                             5    is this highlighted sentence written as if these funds

6            Q.      Well, do you agree that "received" is a word               6    have already moved around and the loan has been, you

7    that's in the past tense, sir?                                             7    know, closed and paid to the seller when the money

8                            MR. MULLER:      Objection, form.                  8    didn't move until the next day?

9            A.      Once upon a time, once upon, upon.                         9            A.    Well, it was the projected -- it was the

10           Q.      (BY MR. CLEVELAND)            Right.      And then it      10   projected time.         And all of this -- all of this was

11   says in the second line were -- "were immediately                          11   emailed to Daniel Moore long before the actual

12   loaned," that's also in the past tense, isn't it?                          12   transaction happened.          I wasn't even for sure a week

13           A.      Immediate means now.                                       13   before that that I was going to get the loan.

14           Q.      Right, but loaned is something that's in the               14           Q.    Okay.     So you're saying they're going to

15   past term -- in the past tense, isn't it?                                  15   email --

16           A.      I don't think they would have wired anything               16                         (Counsel and witness speaking

17   until they had my signature, sir.                                          17   simultaneously.)

18           Q.      Right, I'm just asking how did all these                   18           Q.    (BY MR. CLEVELAND)          Are you saying -- okay.

19   things happen in this highlighted sentence when Asilo                      19   Are you saying there's an email to Daniel Moore that

20   hadn't even distributed the money until the next day?                      20   informs him that Black Duck is going to take loans out

21           A.      Well, we weren't getting the loan from Frost               21   at 17 percent?

22   Bank.        We were getting the loan from Asilo.               And the    22           A.    Yes, I am.

23   date that they did it, I had no control over that.                         23           Q.    Okay.     When was that email sent?

24   They wired the funds to --                                                 24           A.    You'll get those because they -- they were

25           Q.      Okay.                                                      25   just given the -- the correct demand from your company

                                                                     Page 105                                                                         Page 106

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000




1    and they're working within their timelines.                     And        1            Q.    Okay.     Is your testimony, Mr. Wright, that

2    you'll have that.           Probably one of the reasons --                 2    there is an email that was sent to Daniel Moore before

3            Q.      Okay.     So --                                            3    August 14, 2017, disclosing to him that Black Duck

4            A.      -- to do one of my testimony later.               I can    4    would be taking out loans with a 17 percent interest

5    look --                                                                    5    rate?

6            Q.      Okay.                                                      6            A.    You know, I just ate lunch.

7            A.      I can let William or John answer that for                  7            Q.    Yes -- yes, no or I don't know?

8    you.                                                                       8            A.    I have to -- I'm going to have to go to the

9            Q.      Okay.     Well, I can only ask you questions.              9    bathroom, because I drank two glasses of tea and maybe

10   So is your testimony under oath under penalty of                           10   I will figure out that answer by the time I get back.

11   perjury that there is an email prior to August 14,                         11   So --

12   2017, where you disclosed to Daniel Moore that Black                       12           Q.    I would respectfully ask that you answer my

13   Duck is going to take out millions of dollars of loans                     13   question.      And we'll take a break, but can you answer

14   at 17 percent interest rate?                Is that your testimony,        14   my question before you take a break?

15   sir?                                                                       15                         MR. MULLER:      One second, one second.

16           A.      That's very long-winded.               Could you shorten   16   You really do need to answer the question before you

17   it and I might be able to respond.                     Otherwise --        17   take a break.

18           Q.      Okay.                                                      18                         THE WITNESS:       I do?       Okay.

19           A.      -- I really don't know the answer.               I'm       19                         I don't know the answer to that.

20   trying, Tim, but you're -- you're all over the place                       20                         MR. CLEVELAND:        Okay.      Thank you, we'll

21   here and it's like you're -- when I go hunting I go                        21   take a break.

22   hunting with a deer rifle, because I know what I'm                         22                         MR. MULLER:      Okay, thank you, Tim.

23   shooting at.        And you're shooting a shotgun, you're                  23                         THE VIDEOGRAPHER:          Okay.       Going off the

24   firing in all directions.               And it's -- it's very              24   record.      The time is 1:58 p.m.

25   confusing, Tim.                                                            25                         (Recess from 1:58 p.m. to 2:13 p.m.)

                                                                     Page 107                                                                         Page 108

                                 Veritext Legal Solutions                                                      Veritext Legal Solutions
                                      800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 111 of
                                           155
1                         THE VIDEOGRAPHER:         Back on the record.         1    that accurate?

2    The time is 2:13 p.m.                                                      2           A.     That is correct.

3         Q.      (BY MR. CLEVELAND)          Mr. Wright, can you hear          3           Q.     Okay.     Was Mr. Moore given notice of this

4    me, sir?                                                                   4    special meeting on August 14th in accordance with the

5         A.      Yes.                                                          5    Black Duck company agreement?

6         Q.      All right.      Are you ready to continue?                    6           A.     I don't remember.

7         A.      Yes.                                                          7           Q.     Okay.     Are you aware that there is a 24-hour

8         Q.      Okay.     We're still looking at Exhibit 29,                  8    notice requirement for any special meeting that must

9    these minutes from August 14 -- dated August 14, 2017.                     9    be provided to each manager under the Black Duck

10   Do you still have those, sir?                                              10   company agreement?

11        A.      Yes.                                                          11          A.     He waived all of that by his email.

12        Q.      Okay.     And I've turned to the last page on                 12          Q.     Okay.     So is it -- so is it correct that

13   my screen share.        Can you turn to the last page of                   13   there was not 24 hours notice of this special meeting

14   these minutes, sir?                                                        14   given to Mr. Moore?

15        A.      Yes.                                                          15          A.     He was in the middle of moving and waived --

16        Q.      And is that your signature by your name                       16   he gave us -- gave Hagan Cohle permission to sign his

17   there, sir?                                                                17   name for any and all --

18        A.      Yes, it is.                                                   18          Q.     I understand that's your -- I've heard you

19        Q.      Is that Hagan Cohle's signature?                              19   there.      My question is, was there 24 hours notice of

20        A.      He can testify to it, but I believe so.                       20   this special meeting on August 14th given to Daniel

21        Q.      Okay.     I mean the best you know, is that his               21   Moore, yes or no?

22   signature?                                                                 22                         MR. GERMANY:       If you remember.

23        A.      Yes.                                                          23          A.     I don't know.       I don't remember.

24        Q.      Okay.     And then by Frank Daniel Moore, I                   24          Q.     (BY MR. CLEVELAND)          Okay.      Okay.    When did

25   read that as Hagan Cohle signed for Mr. Moore.                    Is       25   you sign these minutes, Mr. Wright?

                                                                 Page 109                                                                           Page 110

                              Veritext Legal Solutions                                                         Veritext Legal Solutions
                                   800-336-4000                                                                     800-336-4000




1         A.      I wish I'd have dated it.              I know that            1    Mr. Cohle for you to approve them and make sure they

2    the -- the special meeting was on August 14th.                             2    were accurate and sign them?

3         Q.      So you don't remember when you signed these                   3           A.     I don't remember.

4    minutes?                                                                   4           Q.     You don't remember if it was by email or --

5         A.      I don't.     I don't remember when it was.                I   5    probably not by text.          Whether it was by email or

6    know sometimes the minutes are done and approved and                       6    carrier pigeon or something like that?

7    they're typed up and presented to Hagan and I to sign                      7           A.     I don't remember.

8    at a later date, but the meeting was held on the 14th.                     8           Q.     Okay.     But Strolle wasn't there at this

9         Q.      Okay.     And in the normal course of minutes                 9    August 14th meeting according to these minutes.                    Is

10   for Black Duck, sir, was -- were these minutes usually                     10   that true?

11   typed up by David Strolle or a lawyer at his firm?                         11          A.     The meeting took place at 410 Spyglass, yes,

12        A.      I don't remember.          My wife could have done            12   sir.

13   it too.                                                                    13          Q.     Okay.     So Strolle did not attend, as best

14        Q.      Okay.                                                         14   you can recall?

15        A.      I'm almost -- says one page -- I'm trying to                  15          A.     I don't remember.          I don't think he did.

16   think of who -- who might have done this.                 It could         16   I'm not sure he's been out to Spyglass.

17   have been handwritten notes from the meeting that were                     17          Q.     Okay.     And when David Strolle is doing that

18   given to Strolle.        I just don't know.                                18   work, is he doing that as -- in his capacity as

19        Q.      Whoever --                                                    19   counsel for Black Duck?

20        A.      It could have been Strolle that did it.                   I   20          A.     He was -- he did his work as counsel of

21   could ask him, it's just how forever --                                    21   KrisJenn Ranch.

22        Q.      Yeah, we're going to ask him.                                 22          Q.     So David Strolle prepared these August 14,

23        A.      Good, awesome.                                                23   2017, minutes in his capacity as a lawyer for KrisJenn

24        Q.      Was -- were these -- were the -- how did the                  24   Ranch, is that your testimony?

25   minutes -- these minutes, excuse me -- get to you and                      25          A.     I'm not sure he prepared these.                I don't

                                                                 Page 111                                                                           Page 112

                              Veritext Legal Solutions                                                         Veritext Legal Solutions
                                   800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 112 of
                                           155
1    know.                                                                        1            A.      He made it -- he made it --

2            Q.      Okay.     Well --                                            2            Q.      What about his law firm, did his law --

3            A.      He could have -- he could have just prepared                 3            A.      I'm sorry?

4    notes per my request for Black Duck so that it -- it                         4            Q.      You go ahead, and then I'll ask my next

5    could correspond with the KrisJenn Ranch.                                    5    question.

6            Q.      Okay.     So did David Strolle, according to                 6            A.      No.     I don't have anything.

7    you, ever do any legal work for Black Duck Properties                        7            Q.      Okay.     Was Mr. Strolle's law firm, Granstaff

8    LLC?                                                                         8    Gaedke & Edgmon, to your knowledge, did that firm ever

9            A.      Yes, he did.                                                 9    do any legal work as counsel for Black Duck

10           Q.      And when was that?                                           10   Properties?

11           A.      He prepared the note with -- he prepared the                 11           A.      Most of the work they did, they considered

12   note and then the second note with -- with McLeod Oil                        12   it work for Larry M. Wright, and the original attorney

13   Company, and then he reviewed the Asilo note for                             13   that did the work there did it for the family and for

14   KrisJenn Ranch that was ultimately for the benefit of                        14   KrisJenn Wright, which was Mr. --

15   Black Duck.                                                                  15                           THE REPORTER:       I'm sorry, which was

16           Q.      Okay.     I want to make sure I understand                   16   what?

17   that.        I want to make -- my question, I'm asking, did                  17           A.      It was Mark Edgmon, he did the original work

18   David Strolle do any legal work for you, as you                              18   for KrisJenn Ranch.           He prepared our trust, our

19   understood it -- I'm sorry, strike that.                                     19   corporate books for KrisJenn Ranch.

20                           My question is, did David Strolle ever               20                           When I'm looking down, I'm scanning the

21   do any legal work in his capacity as counsel for Black                       21   document, Tim.

22   Duck Properties?                                                             22           Q.      (BY MR. CLEVELAND)          Okay.      Let's -- let's

23           A.      I don't think he wore that hat, but I'm not                  23   pull up Exhibit 35.

24   sure.                                                                        24                           MR. CLEVELAND:        Which, John, I just

25           Q.      Okay.                                                        25   sent.        That is the January 18, 2016, minutes that you

                                                                      Page 113                                                                        Page 114

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000




1    produced this morning.                                                       1    your deposition, which is minutes from a meeting of

2                            MR. MULLER:      January minutes.                    2    January 2016 for Black Duck that was produced by your

3                            MR. CLEVELAND:        And I'm going to pull          3    lawyers to me this morning.                And do you see that, the

4    it up on the screen as well.                                                 4    title of this document on the first page, minutes, et

5                            MR. MULLER:      Which exhibit again?                5    cetera?

6                            MR. CLEVELAND:        It's Exhibit 35 which          6            A.      Yes.

7    is -- and I just pulled it up, it's the January                              7            Q.      Okay.     And these are minutes of a meeting of

8    2016 -- I'll share the screen.                 The January 2016 Black        8    Black Duck Properties; right?

9    Duck minutes.           So it's up.      Yeah, it's shared.                  9            A.      Correct.

10                           MR. MULLER:      Okay.         I'm horribly          10           Q.      And like the meeting on August 14th, this is

11   disorganized.           We're going to try to do this one on                 11   a meeting that took place at your -- at your home,

12   the screen.        Is that okay, Larry?                                      12   410 Spyglass in McQueeney; right?

13                           THE WITNESS:       I -- I can --                     13           A.      Okay.

14           A.      This is good as long as you don't put it in                  14           Q.      Do you see that where the little hand is?

15   yellow.        The yellow is what I can't read, Tim, when                    15           A.      Yes.

16   you do that.                                                                 16           Q.      Okay.     And this indicates that the three

17           Q.      (BY MR. CLEVELAND)          Oh.                              17   managers were present, that being you, Mr. Cohle, and

18           A.      When you put it in yellow it strains my                      18   Mr. Moore.        Do you see that in the next 1b?

19   eyes.                                                                        19           A.      Yes.     Would you go to the very end of this

20                           MR. MULLER:      Okay.         I'm sorry, Tim, I     20   where we signed it?

21   lost it, but let's just try it on the screen.                                21           Q.      Yeah, I'm going to just -- I'm going to jump

22           A.      We can try.                                                  22   down to the end.           That's the last page of what you

23           Q.      (BY MR. CLEVELAND)          Okay.        There's not going   23   produced this morning.

24   to be a lot of questions.                                                    24                           And actually that's the document that

25                           So, Mr. Wright, this is Exhibit 35 to                25   actually might be -- hang on.                 I think that was the

                                                                      Page 115                                                                        Page 116

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 113 of
                                           155
1    second -- actually, that's the second set of minutes.                           1         A.      I believe so.

2    Let me get to the page where you signed for the                                 2         Q.      And does that indicate that the Black Duck

3    January meetings, Mr. Wright.                                                   3    company agreement was prepared by Granstaff Gaedke &

4                            I'm going to scroll up.             That's the          4    Edgmon?

5    July meeting.           There you go.       No.        No, no, no.   There      5         A.      What had become the agreement was prepared

6    we are.                                                                         6    by Mr. Edgmon.

7                            Okay.   This is the signature page.               Can   7         Q.      Okay.     And it refers to Granstaff -- these

8    you see that, Mr. Wright, for the January 2016                                  8    minutes refer to Granstaff Gaedke & Edgmon as counsel

9    meeting?                                                                        9    to the company.        Do you see that, sir?

10           A.      Yes.                                                            10        A.      I don't see where it says minutes anywhere.

11           Q.      And can you see your signature along with                       11        Q.      Well, I'm referring to these minutes.             This

12   Mr. Cohle's and Mr. Moore's?                                                    12   sentence that I just read refers to Granstaff Gaedke &

13           A.      Yes.                                                            13   Edgmon PC.     Do you -- do you see that?

14           Q.      All right.      And is that your signature?                     14        A.      Yes, sir.

15           A.      That is my signature.                                           15        Q.      As counsel to the company.             Do you see that?

16           Q.      Okay.     I'm going to go back to the first                     16        A.      Yes, sir, I see that.

17   page.        I'm going to scroll down to this paragraph                         17        Q.      Is that indicating that Granstaff Gaedke &

18   No. 3.                                                                          18   Edgmon was counsel to Black Duck Properties?

19                           Okay.   Mr. Wright, can you see that?                   19        A.      Not necessarily.         They were counsel to the

20           A.      Yes.                                                            20   company agreement.

21           Q.      And this says Regulations.                "The Secretary        21        Q.      That's -- that's how you interpret that

22   presented a proposed form of the Company Agreement for                          22   sentence?

23   the company's management prepared by Granstaff, Gaedke                          23        A.      Yes, sir.

24   & Edgmon, PC, counsel to the company."                                          24        Q.      So did Granstaff Gaedke & Edgmon ever serve

25                           Did I read that correctly, sir?                         25   as counsel to Black Duck according to you?

                                                                      Page 117                                                                       Page 118

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000




1            A.      For the company agreement, yes, sir.                            1                         MR. CLEVELAND:        There's like a sliver

2            Q.      For any other reason?                                           2    of you, John, but it's -- it's fine by me.

3            A.      For the formation of Black Duck.                                3         Q.      (BY MR. CLEVELAND)          Mr. Wright, I

4            Q.      For anything else?                                              4    interrupted you inadvertently.              Did you want to finish

5            A.      I'm trying to remember.                Mr. Strolle worked       5    your answer or have anything else to add to that?

6    on the Daniel Moore leaving the company and Daniel                              6         A.      No.

7    Moore on the Harris note, but he represented me.                         He     7         Q.      Okay.     And you -- you testified that

8    did not represent -- he represented me in my capacity                           8    Mr. Strolle prepared both the Asilo note and the note

9    as a manager, but he represented me personally on                               9    from KrisJenn Ranch to Black Duck; is that right?

10   that.                                                                           10        A.      He did not prepare it.            The company that

11           Q.      So when it came to Mr. Moore's departure                        11   y'all hired -- the company that y'all hired to

12   from Black Duck, your testimony is that Mr. Strolle                             12   represent in the bankruptcy case is the company that

13   was involved, but he was representing you personally                            13   prepared the note.        I'm sure that's why you hired that

14   on that transaction; is that --                                                 14   company.

15           A.      For the -- for the benefit of -- for the                        15        Q.      Well -- so, okay.          Who prepared the note

16   benefit of Black Duck, yes, sir.                                                16   from KrisJenn to Black Duck?

17           Q.      Okay.     And then --                                           17        A.      KrisJenn/Black Duck was Mr. Strolle for the

18           A.      That was -- that was part of -- that was                        18   benefit of -- of KrisJenn, yes.

19   part of the wind-down.             It's my understanding --                     19        Q.      Okay.     Okay.    And my -- that was my

20           Q.      Right.     When Mr. Strolle --                                  20   question.     Which hat was Mr. Strolle wearing when he

21           A.      Yeah.                                                           21   prepared the -- the note between KrisJenn Ranch and

22           Q.      So you -- were you done?                I didn't mean to        22   Black Duck?

23   interrupt you.                                                                  23        A.      You'll have to ask him.

24                           MR. MULLER:      Tim, are we centered on                24        Q.      Well, what's the best -- what's the answer

25   the screen right now?            I can't really tell with the --                25   according to you as best you understand it?

                                                                      Page 119                                                                       Page 120

                                 Veritext Legal Solutions                                                          Veritext Legal Solutions
                                      800-336-4000                                                                      800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 114 of
                                           155
1                            MR. MULLER:      Objection, form.                   1    even if he didn't prepare the LOI?

2            A.      I -- you'd have to ask him.               I wanted him to   2            A.    No.

3    prepare the note so that KrisJenn Ranch, the money                          3            Q.    He wasn't on any emails pertaining to that

4    they loaned the company would be protected.                     So if --    4    LOI; that's your testimony?

5    if I had to answer, I would say KrisJenn, because I                         5            A.    I didn't -- he said -- he represented Larry

6    hired him to protect the money.                                             6    Wright.      He was protecting the interest of KrisJenn

7            Q.      (BY MR. CLEVELAND)          Okay.       And then when       7    Ranch, and he was protecting the interest of the

8    Mr. Strolle prepared the deed of trust that we saw                          8    money, and he was protecting the interest of the

9    earlier that you signed in January of 2018, which hat                       9    KrisJenn Ranch real property.

10   was Mr. Strolle wearing then?                                               10           Q.    Okay.     When David Strolle had his Black Duck

11           A.      He was protecting the funds.               He was trying    11   hat on him, according to you, was that his

12   to protect the ranch, KrisJenn Ranch, so he protected                       12   responsibility?

13   the interest of KrisJenn Ranch.                                             13           A.    I never saw him -- I never saw him wear a

14           Q.      Okay.     When Mr. Strolle prepared the letter              14   Black Duck hat.

15   of intent between Black Duck and TCRG -- I'm sorry,                         15           Q.    Well, when Mr. Strolle was acting as counsel

16   the letter of intent between Black Duck and Synergy,                        16   for Black Duck do you think he owed any obligations to

17   which hat did Mr. Strolle have on then?                                     17   Daniel Moore as a manager of Black Duck?

18           A.      He didn't prepare it.            He had nothing to do       18                         MR. MULLER:      Objection, form.

19   with it.                                                                    19           A.    He represented Larry Wright.              The articles

20           Q.      Mr. Strolle had nothing to do with the                      20   of organization was created by Mr. Edgmon and another

21   letter of intent between Synergy and Black Duck; did I                      21   attorney that was representing Black Duck who left the

22   hear you correctly?                                                         22   firm.

23           A.      That was a -- that was a proposal that                      23           Q.    (BY MR. CLEVELAND)          Okay.

24   Synergy prepared.                                                           24           A.    Mr. Rogers, Mr. Rogers, I believe was his

25           Q.      Okay.     But was Mr. Strolle involved at all,              25   name.

                                                                     Page 121                                                                      Page 122

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1            Q.      Okay.     When Mr. Strolle is acting -- are you             1    off the record.

2    okay, Mr. Wright?                                                           2                          MR. MULLER:      Let's do it off the

3                            MR. MULLER:      He's just tired.        Do you     3    record.      Tim, can you take down the exhibit?              It's a

4    want to take a break?                                                       4    little -- we'd like to be able to see you.

5                            THE WITNESS:       No, I'm good, I'm good           5                          MR. CLEVELAND:        Oh, yeah.

6    for a little bit.                                                           6                          MR. MULLER:      Just -- you're just here

7                            MR. MULLER:      Okay.                              7    to answer his questions today.               We'll chat -- we'll

8                            THE WITNESS:       It's just -- it's just --        8    chat later.

9                            MR. CLEVELAND:        If you need to take a         9                          THE WITNESS:       It was a compliment, Tim,

10   break, we can take one.                                                     10   if you remember the first time.

11                           THE WITNESS:       No, I'm good.       No, I'm      11                         MR. CLEVELAND:        Okay?     We'll chat

12   good.        I'm good.     It's just -- it's hard.                          12   about -- we'll chat about that -- we can chat about

13                           MR. CLEVELAND:        Okay.      Let me know if     13   that later.

14   you need to take a break.                                                   14           Q.    (BY MR. CLEVELAND)          Okay.      All right.    You

15                           THE WITNESS:       No.      In fact, if you         15   can see me now, I'm actually going to shove another

16   don't mind, Tim, do you remember the first time you                         16   exhibit up.         Well, actually, let me ask this question:

17   ever questioned me?                                                         17                         Mr. Wright, with respect to the Harris

18                           MR. CLEVELAND:        There have been a lot         18   SWD dispute, you said yesterday that it's your

19   of those, Larry, so --                                                      19   position that any monies owed to DMA Properties with

20                           THE WITNESS:       No, the first time, do           20   respect to Harris SWD would be net of costs and

21   you remember?                                                               21   expenses that -- that you have incurred.                  Did I state

22                           MR. CLEVELAND:        No.      Tell you what, can   22   that accurately in terms of your position?

23   we have that conversation off the record at the next                        23                         MR. MULLER:      Objection, form.

24   break, just so we're not burning tape?                     I want to hear   24           A.    That is -- that is correct.

25   what you have to say, but we probably should keep it                        25           Q.    (BY MR. CLEVELAND)          Okay.      And is there a

                                                                     Page 123                                                                      Page 124

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 115 of
                                           155
1    written agreement, sir, that provides that any Harris                1    to pay any sum to any member, any amount" --

2    SWD payments owed to DMA will be net of costs for                    2            A.      Can you put that up on the screen?                I just

3    expenses?                                                            3    remembered it was 14.01.

4           A.   Yes.                                                     4            Q.      Yeah, I -- I tell you what, I can --

5           Q.   And what agreement is that?                              5                            MR. MULLER:      Let me just get it for

6           A.   The company agreement.                                   6    him.     Tim, hang on.           Hang on.

7           Q.   The Black Duck company agreement?                        7                            MR. CLEVELAND:        Yeah, it's just -- I'll

8           A.   Yes.                                                     8    have you read the -- look at the hard copy with me,

9           Q.   Okay.     What provision in the Black Duck               9    Larry.        Just adding another exhibit on here is --

10   company agreement provides that, with respect to                     10                           MR. MULLER:      He's got a copy in front

11   Harris SWD, DMA is only entitled to funds that are net               11   of him, Tim.

12   of costs and expenses?                                               12           Q.      (BY MR. CLEVELAND)          Okay.        Can you turn to

13          A.   14.01.                                                   13   14.01, Mr. Wright?

14          Q.   All right.      Now, is there anything else --           14           A.      Okay.     Yes.

15   you had that devoted to memory.                                      15           Q.      Are you there?

16          A.   Some things I'm good at, because I'm                     16           A.      Yes.

17   trying -- I'm trying to protect the money of KrisJenn                17           Q.      And that is the paragraph called Offsets;

18   Ranch.                                                               18   right?

19          Q.   Right.     And --                                        19           A.      Yes.

20          A.   Thank you, Tim.         That was a good catch.           20           Q.      So is there anything other than this

21   That was a good catch.                                               21   paragraph 14.01 in the Black Duck company agreement

22          Q.   This -- this relates to the -- you're                    22   that supports your contention in this case that any

23   talking about the Black Duck company agreement and                   23   Harris SWD money owed to DMA Properties must be net of

24   I've got 14.01 here and it's titled Offset, which I'll               24   any costs or expenses?

25   read it to you, which says, "When the company is going               25           A.      That's -- that's one of them.                I'd have to

                                                               Page 125                                                                         Page 126

                             Veritext Legal Solutions                                                      Veritext Legal Solutions
                                  800-336-4000                                                                  800-336-4000




1    go back and read the rest of the agreement.               There      1    before we go there, you know, do you have 31 with you,

2    might be a couple more.                                              2    John?        What I -- 31 is Larry's note.

3           Q.   Okay.     And we'll -- we're going to look at            3                            MR. MULLER:      Last one I have is 28 --

4    some of those agreements, but as you sit here right                  4    last one I have is 28.

5    now, is there anything you can think of, and maybe you               5                            Frankie, can you help me?             I also have

6    can't, other than 14.01 that supports your -- your                   6    29.     Can you tell Frankie I need the exhibits up to

7    contention about offset of Harris SWD money owed to                  7    29.

8    DMA?                                                                 8                            MR. CLEVELAND:        All right.       Let me

9           A.   I would have to look at those, but I can't               9    share it and see --

10   recall those.       This -- this is the main one.                    10                           MR. MULLER:      Yeah.         Put it on the --

11          Q.   Okay.     All right.       Let's --                      11   put it on the screen for now.                 She'll walk it in to me

12                       MR. CLEVELAND:        John, we're going to       12   here.

13   pull up Exhibit 34, which is the final set of minutes                13           Q.      (BY MR. CLEVELAND)          Okay.        But this is --

14   that you sent this morning from November 14, 2018, and               14   this is -- so before we get to the minutes, I want to

15   I've emailed that to you as well at our last break.                  15   show you Exhibit 31, Mr. Wright, which is a six-page

16                       MR. MULLER:      I lost it as well, but I        16   document that this is the Real Estate Lien Note

17   think you should be able to handle one exhibit on the                17   between yourself and Black Duck Properties for that

18   screen; right?                                                       18   1.175 million.           Do you see that?

19                       THE WITNESS:       Yes.                          19           A.      Yes, sir.

20                       MR. MULLER:      Okay.                           20           Q.      Okay.     And we -- earlier I asked you a lot

21          A.   As long as you don't put the yellow, it                  21   of questions about the note between KrisJenn and Black

22   makes it where I can't read it.               I think that's what    22   Duck and so I want to go through some of the same

23   strained my eyes yesterday and gave me the headache,                 23   questions about this note Exhibit 31.                      And was this

24   Tim.                                                                 24   note disclosed to Daniel Moore?

25                       MR. CLEVELAND:        Got it.    You know,       25           A.      Okay.     Yes.

                                                               Page 127                                                                         Page 128

                             Veritext Legal Solutions                                                      Veritext Legal Solutions
                                  800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 116 of
                                           155
1         Q.      Okay.    Did you send the actual note to                 1    to Black Duck under this note?

2    Mr. Moore?                                                            2            A.   Those were funds that I received in the

3         A.      Oh, I -- I don't remember that.                          3    other transaction that Daniel -- where I first met

4         Q.      Okay.    Who signed this note?         I'm going to      4    Daniel Moore, and that SWD note that KrisJenn Ranch

5    scroll down and show you.            Who signed this note on          5    owned in LaSalle County.

6    behalf of Black Duck?                                                 6            Q.   Okay.     So if you had over a million dollars

7         A.      I did.                                                   7    from that transaction, it sounds like -- do you

8         Q.      Okay.    And when did you sign this note?                8    consider that a positive outcome from that transaction

9         A.      Go back up to the date.                                  9    that involved Mr. Moore?

10        Q.      Yes, sir.     I'll go back up to the top.         Here   10           A.   Oh, it was terrible.

11   you go.                                                               11           Q.   But you still -- but this million plus

12        A.      Yeah, August 14th.                                       12   dollars came from that deal?

13        Q.      Of 2017?     Is that -- you signed it on                 13           A.   No, part of that did.            The other part was in

14   August 14th of 2017; is that correct?                                 14   my investment account at the bank.

15        A.      That's what it looks like, yes, sir.                     15           Q.   Okay.     Are you -- stock to --

16        Q.      Okay.    And how did you and Black Duck decide           16           A.   500,000 -- 500,000 came from the -- the --

17   on a 4 percent interest rate for this loan?                           17   the KrisJenn Ranch/SWD that Daniel Moore brought in a

18        A.      That was the rate that my bank was giving me             18   buyer with -- the investment group with the Steve Kent

19   a line of credit.                                                     19   Trucking, which was the operator of the -- of the SWD,

20        Q.      Okay.    So were the funds that made up the              20   and that's how I first met Edgar Moore.

21   1.175 million that's the subject of this note, did you                21           Q.   Okay.

22   obtain those yourself, Mr. Wright, through a bank                     22           A.   He was present the day before the lawsuit

23   financing?                                                            23   was filed because of him?

24        A.      No.                                                      24           Q.   Okay.     Was -- was this note Exhibit 31

25        Q.      How did you obtain these funds to loan to --             25   authorized by a vote of the disinterested management

                                                              Page 129                                                                    Page 130

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000




1    of Black Duck Properties?                                             1    company agreement?

2         A.      It -- yes, it was.                                       2            A.   You -- you'll have to ask him.            I don't

3         Q.      Okay.    When was that vote taken?                       3    remember.

4         A.      That was the email to Hagan Cohle, by phone              4            Q.   But -- okay.       You don't remember.       That's

5    and email.                                                            5    fine.

6         Q.      So you're say Daniel Moore gave his vote                 6                         Okay.   And why was there a one-year

7    authorizing this note for Black Duck by phone and by                  7    term on this note, Mr. Wright?

8    email?                                                                8            A.   Again, that goes back to Daniel Moore saying

9         A.      Yes, for all documents.                                  9    that he could sell it within six months.

10        Q.      Okay.    But was it -- was that authorization            10           Q.   Sell the right-of-way?

11   specifically for this note or was there a general                     11           A.   Yes, sir.

12   authorization that you think this note falls under?                   12           Q.   Okay.     All right.       We're done with that

13        A.      It's a general.         It's a general that was          13   exhibit.

14   specific for all notes.                                               14           A.   Good.

15        Q.      Okay.    Okay.     And is that the July email we         15           Q.   Now we'll go to Exhibit 34.

16   looked at earlier?                                                    16                        MR. CLEVELAND:        Exhibit 34, John, is

17        A.      Yes.                                                     17   the -- is the November 2018 minutes of the Black Duck

18        Q.      Okay.    And did David Strolle advise you that           18   special meeting.

19   this note was authorized pursuant to the Black Duck                   19                        MR. MULLER:      Okay.

20   company agreement?                                                    20           Q.   (BY MR. CLEVELAND)          I'll blow this up for

21        A.      He was representing myself on that and was               21   you, sir.     Do you have Exhibit 34 in front of you,

22   trying to get back to protect the earnest money that I                22   Mr. Wright?

23   had in this deal.                                                     23           A.   Yes, yes, I'm looking at it.

24        Q.      Okay.    Did David Strolle advise you that               24           Q.   And -- and these are the meetings -- the

25   this note was authorized pursuant to the Black Duck                   25   meeting minutes from November 14, 2018?

                                                              Page 131                                                                    Page 132

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 117 of
                                           155
1         A.      Yes, let me -- let me go over to the -- yes,        1    it was produced to us, is an email, this is -- this is

2    they are.                                                        2    going to be a few pages into the exhibit, Mr. Wright,

3         Q.      Okay.    And let me point to you in the first       3    is an email from February -- two emails from February

4    page, see, these note -- these minutes have that same            4    of 2018 right here.        And this is what I want to ask

5    page numbering that the August 14, 2017, minutes do              5    you about.     Do you have that in front of you, sir?

6    that you noticed.       Do you see that?                         6                         MR. MULLER:      Hold on.       Yeah, I'm

7         A.      Yeah.    That makes me think it's my wife that      7    looking at it real quick.            Hold on.

8    did it.                                                          8                         MR. CLEVELAND:        Sure.

9         Q.      Okay.                                               9                         MR. MULLER:      He's got it.

10        A.      She was the manager.                                10        Q.      (BY MR. CLEVELAND)          Okay.      And your -- the

11        Q.      Okay.    Now, this meeting took place in            11   top email here is you telling Mr. Strolle,

12   November of 2018.       Do you see that, sir?                    12   "David-Daniel is completely removed from BlackDuck

13        A.      Yes.                                                13   with this agreement.         Please review and see what you

14        Q.      I'm going to direct you to the paragraph at         14   think about the next agreement in the next email."

15   the bottom of page 1 that's called Recent Development,           15                        Did I read that correctly?

16   Changes in Ownership and Development of the Company.             16        A.      Okay.

17   Do you see that?                                                 17        Q.      And are you referring to -- when you say,

18        A.      Sure.                                               18   "Daniel is completely removed from BlackDuck with this

19        Q.      And this paragraph, I'll just try to                19   agreement," are you referring to the email immediately

20   summarize, refers to the departure of your 50 percent            20   below from Mr. Moore with the subject line Agreement

21   partner, SCMED Consulting, which was Daniel Moore's              21   Terms on Black Duck Properties/Final Version?

22   entity; is that accurate?                                        22        A.      I think these were, when I corrected my deal

23        A.      Right.    Right.                                    23   this morning, all of these were proposals by

24        Q.      And I'm going to -- it's attached -- I              24   Mr. Moore.

25   believe attached to these minutes, because this is how           25        Q.      So when you -- when you -- when you say

                                                           Page 133                                                                    Page 134

                             Veritext Legal Solutions                                               Veritext Legal Solutions
                                  800-336-4000                                                           800-336-4000




1    "this agreement" in your first email, is your                    1    These --

2    testimony that you're not referring to Mr. Moore's               2         Q.      Okay.

3    email immediately below?                                         3         A.      These were emails -- these were the emails

4         A.      Oh, I have no idea.                                 4    that were kept in the Black Duck minutes.

5         Q.      Okay.    Why did you forward this email from        5         Q.      Okay.     So let's look at Mr. Moore's email.

6    Mr. Moore to Mr. Strolle?                                        6         A.      That was a proposal.

7         A.      For one thing, I believe this was a                 7         Q.      Oh, it was a proposal?

8    confidential email that shouldn't have been produced.            8         A.      That's all it was, yeah.

9         Q.      Well, your lawyer produced it this morning          9         Q.      Let me -- okay.         I'm going to -- I'm going

10   and it's attached to these minutes, so --                        10   to pull up from yesterday real quickly --

11        A.      I -- I gave -- everything I have I gave to          11        A.      And Mr. Strolle made it very clear that he

12   my attorney to go through to see what needed to be               12   represented Larry Wright on this, because Daniel asked

13   produced and not produced.           And if he felt like it      13   him, and he said he couldn't represent Daniel on this,

14   needed to be produced then it's fine with me, but that           14   and that's when Daniel got in touch with Chris Johns

15   is a confidential -- it's confidential email.                    15   and so --

16        Q.      Okay.    Well, my question -- my question is        16        Q.      Okay.

17   why did you forward Mr. Moore's email to Mr. Strolle?            17        A.      -- there were a lot of proposals he was

18        A.      I have no idea.        Mr. Moore --                 18   throwing out there.        And I told him whatever he felt

19        Q.      Okay.    Is this because you wanted --              19   comfortable with.        I didn't want him to leave the

20        A.      Mr. Moore sent probably 20 pages of                 20   company.     It was him that wanted to leave Black Duck.

21   proposals.                                                       21        Q.      Okay.     So Mr. Wright, I've pulled up on the

22        Q.      But you chose to send this one to                   22   screen Exhibit 17 from yesterday and I'll see if I can

23   Mr. Strolle and say, "Daniel is completely removed               23   delete that yellow text that you don't like.                 It helps

24   from BlackDuck with this agreement"?                             24   me, but I'm glad you told me it doesn't help you --

25        A.      I'm sure I sent every single one of them.           25        A.      Yeah, it strains my eyes.

                                                           Page 135                                                                    Page 136

                             Veritext Legal Solutions                                               Veritext Legal Solutions
                                  800-336-4000                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 118 of
                                           155
1                         Yeah, that was another proposal.               1         A.    .31.    I wonder what CST, different time --

2            Q.   -- let me know --                                      2         Q.    -- 31 seconds --

3            A.   Yeah, that's another proposal.                         3         A.    -- yeah, those were all proposals.

4            Q.   Okay.     But what I want us to try to                 4                      MR. MULLER:       Tim, if you could --

5    establish with you is at the bottom of Exhibit 17,                  5         Q.    (BY MR. CLEVELAND)          My question -- sorry.

6    this document, is -- is a lengthy email from Daniel                 6                      MR. MULLER:       Could you put us in line

7    Moore to you dated February 3rd, 2018.              Do you see      7    for a break with your next opportunity?

8    that?                                                               8                      MR. CLEVELAND:         Yeah.     Why don't -- let

9            A.   Yes.     Yes.                                          9    me -- we can do a break.         Let me just tee -- tee it up

10           Q.   And I want to -- I want to ask you, is this            10   this way with this question.           What I want to do is to

11   email that -- at the bottom of Exhibit 17, right here,              11   streamline it.

12   the same email that's what you forwarded to your                    12        Q.    (BY MR. CLEVELAND)          What I want to know,

13   lawyer in Exhibit 34 right here.                                    13   Mr. Wright, can you confirm for me the content -- that

14                        So let's -- let's look at Exhibit 17.          14   the email Mr. Moore sent on February 3rd, 2018, in

15   The time and date of this email from Mr. Moore on                   15   Exhibit 34 right here is the same email that started

16   Exhibit 17 is February 3rd, 2018, at 9:24 p.m.              Can     16   Exhibit 17.   I just want to make sure we're on the

17   you see that, sir?                                                  17   same page, that these are the same --

18           A.   Okay.     Okay.                                        18        A.    I -- I really can't, because it's -- it's in

19           Q.   And then the email at the bottom of                    19   different format, which is weird.

20   Exhibit 34 is from Daniel Moore dated February 3rd,                 20        Q.    Well, that's why I'm going to ask Mr. -- if

21   2018, at 9:24 p.m.           Do you see that?                       21   Mr. Muller can print them out.

22           A.   Was the other one a.m.?                                22        A.    I'm sure I sent those -- yeah, I'm sure I

23           Q.   The other one, I believe, was p.m.; see?               23   sent those to David, because he was trying to work up

24           A.   9:24, and what's the next one?                         24   an agreement to remove Daniel Moore from Black Duck,

25           Q.   9:24.                                                  25   and Daniel was in a hurry to get that done.               He was in

                                                              Page 137                                                                  Page 138

                              Veritext Legal Solutions                                               Veritext Legal Solutions
                                   800-336-4000                                                           800-336-4000




1    a hurry to get out of Black Duck, and that's -- we                  1    as nonresponsive.      And I want to get us to the break.

2    couldn't figure out --                                              2         Q.    (BY MR. CLEVELAND)          Why, if these were only

3            Q.   Okay.                                                  3    proposals in Exhibit 17, did you, Mr. Wright, say

4            A.   And so he sent lots of options to me.                  4    at -- in the final email that you hereby fully accept

5                         MR. CLEVELAND:        One last question,       5    and approve to the terms and conditions of this email?

6    John, and we'll take a break.                                       6         A.    I don't know.

7            Q.   (BY MR. CLEVELAND)          You testified earlier      7                      MR. CLEVELAND:         Okay.     We can take our

8    today and just now, Mr. Moore, that -- I mean,                      8    break.

9    Mr. Wright, that -- that everything here from Daniel                9                      MR. MULLER:       Thank you.

10   Moore was just proposals, and yesterday you said                    10                     THE VIDEOGRAPHER:          Going off the

11   that --                                                             11   record.   The time is 2:55 p.m.

12           A.   There is -- there is -- all of these emails            12                     (Recess from 2:55 p.m. to 3:15 p.m.)

13   were used to come up with an agreement which was the                13                     THE VIDEOGRAPHER:          We'll mark this as

14   final agreement that -- that spelled out his leaving                14   the beginning of File 3.         Back on the record.         The

15   Black Duck, yes, sir.                                               15   time is 3:16 p.m.

16           Q.   Okay.     If -- if these are all proposals, why        16        Q.    (BY MR. CLEVELAND)          Okay.      We're back on the

17   did you say at the top of Exhibit 17, "I, Larry                     17   record.   Mr. Wright, are you ready to continue?

18   Wright, hereby fully accept and approve to the terms                18        A.    Yes, sir.

19   and conditions of this email"?                                      19                     MR. CLEVELAND:         Okay.     And, John,

20           A.   I believe there's one where we both                    20   just -- I'll put on the record what we talked about

21   approved, and then I printed it and signed it and                   21   before we came back on, which is -- and I do

22   mailed it to him, and then he printed and signed it                 22   appreciate that your -- your office is trying to track

23   and mailed it to me.           And I'm sure those have been         23   down information that would give Mr. Wright

24   produced.     Yeah.                                                 24   information to answer who prepared the Black Duck

25                        MR. CLEVELAND:        Well, I have to object   25   minutes that were produced earlier today.               And so I

                                                              Page 139                                                                  Page 140

                              Veritext Legal Solutions                                               Veritext Legal Solutions
                                   800-336-4000                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 119 of
                                           155
1    know you're -- y'all are doing your best effort with                     1    when they have more information to share with you,

2    that and I appreciate that.             I just wanted to put that        2    I'll ask you about that before we conclude the

3    on the record.                                                           3    deposition.

4                         MR. MULLER:      Yeah, that's correct, and          4         A.      All right.

5    I can also say on the record that I think there were                     5         Q.      Mr. Wright, do you have any kind of

6    three choices:        Gwynne, Mr. Strolle, and Hagan.            It      6    agreement or understanding with the McLeods that the

7    was none -- none of them were prepared by Gwynne,                        7    McLeods will not seek to foreclose on your -- on the

8    though, we have confirmed that.               So we're reaching out      8    KrisJenn Ranch?

9    to figure out who prepared the others.                 It may be a       9         A.      I have no agreement.

10   mixture of both of those other gentlemen, but we'll                      10        Q.      Okay.

11   let you know at the next break to the best of our                        11        A.      I have --

12   ability.                                                                 12        Q.      Do you have --

13                        MR. CLEVELAND:        Got it.                       13        A.      We have -- I have that entire file that they

14        Q.      (BY MR. CLEVELAND)          And Mr. Wright, just so         14   have copied and is sending it to you, includes every

15   we have that from you on the record as the witness, on                   15   aspect of the file.        It states --

16   this question of who prepared the Black Duck minutes                     16        Q.      Right.

17   that we've looked at today, is it -- have you                            17        A.      -- the end, it states the options, it states

18   determined that it was not your wife Gwynne Wright who                   18   when the note, the second note is due, which was

19   prepared these?                                                          19   definitely before that time.

20        A.      Yes, we've -- we've determined that.                        20        Q.      Right, and I -- yes, sir, and I -- I -- I

21        Q.      Okay.     Is it true it would either be                     21   know what the loan agreement requires and says.          I

22   Mr. Cohle or Mr. Strolle who prepared those minutes                      22   know what the option agreement says, and those are the

23   for Black Duck?                                                          23   two agreements between you and your entities and

24        A.      Yes, that's what it looks like, yes, sir.                   24   McLeod.     We established that yesterday; right?

25        Q.      Okay.     And when your counsel and your team,              25        A.      Right.

                                                                  Page 141                                                              Page 142

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000




1         Q.      And similar, you know, I asked you yesterday                1         A.      I believe so.

2    about whether you have any kind of handshake deal with                   2         Q.      Can you in your own words just tell me

3    them to get a gross percentage on the right-of-way if                    3    briefly, what is the promissory note between Bigfoot

4    they exercise their option.             And you said no to that;         4    and Black Duck from a business perspective?

5    right?                                                                   5         A.      I've never found that "in your own words"

6         A.      Right.                                                      6    means anything when you're looking at the note.          The

7         Q.      And so the question is, is there any type of                7    note stands for itself, in my -- my opinion.

8    handshake deal, side deal, any deal at all where the                     8         Q.      And I appreciate -- I appreciate that.

9    McLeods have agreed not to foreclose on your ranch?                      9    Could you just -- could you just tell me what the

10        A.      Oh, there's no agreement on foreclosing on                  10   Bigfoot business deal was in your own words, what the

11   my ranch, no side agreement whatsoever.                 If --            11   deal behind this note is?

12        Q.      Okay.                                                       12        A.      It's the SWD on -- on the Harris property.

13        A.      If... all right.                                            13        Q.      And -- and what are SWDs?

14        Q.      I appreciate that.                                          14        A.      An SWD, saltwater disposal well.       Saltwater

15                        MR. CLEVELAND:        I'm going to share,           15   disposal.

16   John, Exhibit 21.        This was sent probably before                   16        Q.      And what is a salt -- what does a saltwater

17   lunch.     It's the -- it's the Bigfoot note.                            17   disposal well do?

18        A.      We don't have it, but as long as you don't                  18        A.      It disposes of saltwater.

19   put the yellow up there, I can see it.                 He went to        19        Q.      And is that something that is necessary,

20   find it, but I'm good.          I can see it, Tim.                       20   based upon your knowledge, or that can become

21        Q.      (BY MR. CLEVELAND)          Okay.      Okay.   So can you   21   necessary in the drilling and extraction of oil and

22   see this Exhibit 21, Mr. Wright?                                         22   gas from the ground?

23        A.      Yes.                                                        23        A.      I'm not an expert on that.

24        Q.      And is this the -- the promissory note                      24        Q.      But you have an understanding of where

25   between Bigfoot Energy Services and Black Duck?                          25   the -- where the saltwater comes from that needs to be

                                                                  Page 143                                                              Page 144

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 120 of
                                           155
1    disposed of by these wells?                                               1    under this note?

2            A.   Yes, I do.      I mean it's -- it's from vacuum              2         A.      Are you aware that the money is going to a

3    trucks.                                                                   3    trustee?

4            Q.   Okay.     And Black Duck lent Bigfoot $450,000;              4         Q.      I am, but I'm asking how much money has been

5    is that right?                                                            5    received under this note, whether it's with a trustee

6            A.   No.                                                          6    or somewhere else, how much has been received.

7            Q.   Okay.     How did I get that wrong?                          7         A.      All the money that's been received, except

8            A.   We didn't loan them any money.                               8    the money that's gone to the trustee.

9            Q.   Okay.     Well, explain this note to me, then.               9         Q.      How much has been received and how much is

10           A.   They owe Black Duck 450,000.             They're --          10   with the trustee?

11   they're purchasing the SWD.                                               11        A.      I would need the -- a copy of that ledger.

12           Q.   Okay.     And so how much money from this note               12        Q.      You -- otherwise, you can't tell me as you

13   has been received by Black Duck to date?                                  13   sit here today?

14           A.   We -- we presented that in a ledger.                         14                        MR. MULLER:      I'm sorry, Tim, I don't

15                        MR. MULLER:      Tim -- the ledger is                15   mean to interrupt.        He can't use it as -- I just asked

16   actually the -- is actually my attorney notes, and I                      16   him not to because I want to keep it as my attorney

17   do want to claw it back, but -- anyway, I just thought                    17   notes.     Would you like for me to -- we can just go

18   I'd --                                                                    18   ahead and agree to let him use it as an exhibit.

19                        MR. CLEVELAND:        I appreciate that.       I'm   19                        THE WITNESS:       That's fine.      We're still

20   just trying to get -- trying to avoid using those or                      20   working on it.

21   having to deal with retract notes.                                        21                        MR. MULLER:      Tim, I don't have any

22                        MR. MULLER:      Yeah.                               22   objection to you using it as an exhibit.

23           Q.   (BY MR. CLEVELAND)          So, Mr. Wright, what's           23                        MR. CLEVELAND:        All right.

24   your best understanding as you sit here today on what                     24                        MR. MULLER:      As long as you don't call

25   the amount that's been paid by Bigfoot to Black Duck                      25   me as a witness.

                                                                Page 145                                                                        Page 146

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000




1                         MR. CLEVELAND:        I won't.    All right.         1    Carolina, and mailed it to me.

2    I'm going to share a different exhibit, Exhibit 22.                       2         Q.      Okay.     Best you know, is that his signature?

3            Q.   (BY MR. CLEVELAND)          And I'm going to blow            3         A.      It's Frank D. Moore, I believe, yes, sir.

4    that up for you, Mr. Wright.             Do you have Exhibit 22           4         Q.      All right.      And are these initials on the

5    in front of you?                                                          5    second page --

6            A.   No, but go ahead.          I'm good.                         6         A.      I did not sign his name.

7            Q.   Okay.     And the Harris SWD issue was the                   7         Q.      Okay.     Is -- are these your initials by LMW

8    subject of an agreement between Black Duck and                            8    on the second page of this exhibit on Exhibit A?

9    yourself and Daniel Moore and DMA Properties when                         9         A.      Yes.     Yes, sir.

10   Daniel exited Black Duck; is that correct?                                10        Q.      Okay.     And FDM, that stands for Frank Daniel

11           A.   Correct.                                                     11   Moore?

12           Q.   And is this the agreement -- or is this --                   12        A.      That's good with me.

13   is this an agreement that you signed, Exhibit 22,                         13        Q.      Okay.     And by initialing Exhibit A were you

14   Mr. Wright?                                                               14   agreeing to the email agreement dated February 3rd,

15           A.   Yes.                                                         15   2018, that was accepted by you on February 4?

16           Q.   And did you sign it on behalf of Black Duck?                 16                        MR. MULLER:      Objection, form.

17           A.   Yes.                                                         17        A.      I'd have to see that email, but I know there

18           Q.   That's your signature right there dated                      18   were quite a few emails, and they were put together in

19   February 21, 2018?                                                        19   the top document that is what we finalized on.                 And I

20           A.   Yes, sir.                                                    20   think most of the emails we agreed on.                 I gave him the

21           Q.   And is that Daniel Moore's signature as                      21   option, Daniel, yes, sir.

22   well?                                                                     22        Q.      (BY MR. CLEVELAND)          Okay.      What -- what

23           A.   If he signed it and sent it to me, I would                   23   option did Daniel have, according to you?

24   accept it as his, but he didn't sign it in front of                       24        A.      Well, he just -- he didn't know whether he

25   me.     I think he signed it in Minnesott Beach, North                    25   wanted to stay at 40 percent or not.                 And he decided

                                                                Page 147                                                                        Page 148

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 121 of
                                           155
1    he would rather stay a -- he would rather be a                       1           A.    Yes, sir.

2    50 percent partner, and then say 20 percent on the net               2           Q.    And was this something -- was this a

3    profits.                                                             3    material agreement that was part of Daniel's exit from

4            Q.   And when you say he would rather be                     4    Black Duck?

5    50 percent and have a 20 percent net profits, are you                5                         MR. MULLER:      Objection, form.

6    saying he was telling you he wanted a 50 percent --                  6           A.    Yes, sir.

7            A.   I just -- I just --                                     7           Q.    (BY MR. CLEVELAND)          All right.       And let's

8            Q.   Hold on, let me finish, hold on.            We're       8    focus on the second paragraph here, and that highlight

9    doing okay.     Let me finish my question first.                     9    is not from me on the PDF display.                  That's just the

10                        When you say 20 percent net profits and         10   way this -- I have this exhibit hard-copied with the

11   50 percent as something that Daniel wanted.               Is that    11   highlight.

12   50 percent referring to the Harris SWD split?                        12                        But this says, "DMA Properties, Inc.,

13           A.   I believe so.                                           13   is entitled to receive 50% of all Gross Monies

14           Q.   Okay.     And did you read and sign this                14   received by Black Duck Properties, LLC including its

15   agreement, sir, that's in front of you back in 2018?                 15   successors and assigns for the remainder of all

16           A.   Yes.     Yes, I did.                                    16   payments due to Black Duck Properties from Bigfoot per

17           Q.   Who -- who prepared this agreement, if you              17   the terms and conditions of the Note payments as

18   know?                                                                18   originally negotiated and accepted by and between

19           A.   Daniel Moore.                                           19   Bigfoot and Black Duck Properties, LLC."

20           Q.   Okay.     Are you challenging this agreement in         20                        Did I read that correctly?

21   this lawsuit?                                                        21          A.    Yes, you read that properly.

22           A.   Not at all.                                             22          Q.    Okay.     All right.       And it further goes on to

23           Q.   Okay.     Is it a valid agreement?                      23   say, starting down here, last paragraph before the

24           A.   Yes, sir.                                               24   signatures, "DMA Properties will be paid 50% of all

25           Q.   From your perspective?                                  25   Gross monies received on the 'Note' payments starting

                                                               Page 149                                                                     Page 150

                              Veritext Legal Solutions                                                  Veritext Legal Solutions
                                   800-336-4000                                                              800-336-4000




1    on February 7, 2018, and for the remainder of all                    1           Q.    Okay.     Well, let's start with this

2    payments received."                                                  2    document -- let's start with this document that's two

3                         Did I read that correctly?                      3    pages long.

4            A.   Yes.                                                    4           A.    Okay.

5            Q.   Okay.     Now, this agreement refers to gross           5           Q.    Is there anything in this document,

6    monies a couple of times.            Do you see that?                6    Exhibit 22, that you can point me to, that allows a

7            A.   Yes.                                                    7    reduction of the monies owed to DMA Properties under

8            Q.   Is it your contention that you're allowed to            8    the Bigfoot note of any costs or expenses?

9    deduct from 50 percent of the gross payments received                9           A.    I'm not an attorney.           I'll have to let my

10   under the Bigfoot note and that's all that Daniel's                  10   attorney decide that.

11   entitled to?                                                         11          Q.    Well, I'm not -- this is my chance to take

12                        MR. MULLER:      Objection, form.               12   your deposition.        Can you point me to anything that

13           A.   He would get 50 percent of the monies after             13   supports that contention in this agreement that's

14   KrisJenn Ranch received the costs and any monies owed                14   before you in Exhibit 22?            You can say "Yes," "No," or

15   by Daniel Moore.                                                     15   "I don't know."

16           Q.   (BY MR. CLEVELAND)          Why -- why is Daniel's      16                        MR. MULLER:      Objection, form.

17   50 percent reduced by anything owed to KrisJenn Ranch?               17          A.    I don't know.

18           A.   Because he -- he was a partner in the                   18          Q.    (BY MR. CLEVELAND)          All right.       What does

19   purchase where he provided zero money.                               19   gross monies as it's used in this agreement mean to

20           Q.   Okay.     Where in this agreement, in                   20   you?

21   Exhibit 22, does it say that you can take out cost of                21          A.    It says gross monies.            That's -- that's --

22   KrisJenn Ranch from the payments that are made to DMA                22   that's been the problem all along, gross money and net

23   Properties from the Bigfoot note?                                    23   monies have been interchanged throughout this.

24           A.   There are -- I'm sure there is some -- some             24          Q.    Okay.

25   emails showing out the cost of the well.                             25          A.    And nowhere does this say that this

                                                               Page 151                                                                     Page 152

                              Veritext Legal Solutions                                                  Veritext Legal Solutions
                                   800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 122 of
                                           155
 1   agreement wipes out any previous agreement.                             1    he wanted out of Black Duck.

 2        Q.    Okay.     Right.                                             2            Q.   Well, is this another situation where you're

 3        A.    This -- this whole agreement is subject to                   3    saying that an agreement doesn't mean what it really

 4   the amount of money that was spent by Black Duck to                     4    says, Mr. Wright?

 5   buy the well and the cost of buying the well.                           5                         MR. MULLER:      Objection -- objection,

 6        Q.    Okay.     And where does it say that in this                 6    form.

 7   agreement Exhibit 22?                                                   7                         THE WITNESS:       The agreement means what

 8        A.    It doesn't say that in this agreement,                       8    it says.

 9   because this agreement doesn't say that all previous                    9            Q.   (BY MR. CLEVELAND)          Okay.

10   agreements are void.       This agreement --                            10           A.   Only thing is it's not the only agreement.

11        Q.    So how -- how can this agreement --                          11           Q.   Okay.     So you're saying -- your testimony is

12        A.    I don't know.                                                12   that this agreement, Exhibit 22, is also subject to

13        Q.    How can -- how can this agreement really be                  13   the Black Duck company agreement?

14   for 50 percent of all gross money if what you're                        14           A.   Yes, because Black Duck owned the note.

15   saying is there are prior agreements that are                           15           Q.   Okay.     Even though it doesn't say anything

16   incorporated that make it a net instead of a gross?                     16   in here about incorporating the Black Duck company

17                      MR. MULLER:      Objection, form.                    17   agreement?

18        A.    You gave me this document a while ago and it                 18           A.   No, it does not, and he understood that.

19   says 14.01, it's called offset.             Because the note is         19           Q.   Okay.     So let's look at 14.01 since you have

20   owned by Black Duck.       In 14.01, offset.                            20   that in front of you.

21        Q.    (BY MR. CLEVELAND)          Right.     Right.   And this     21           A.   Yes, I still do, yeah.

22   agreement that we're looking at, Exhibit 22, was the                    22           Q.   Okay.     That says whenever the company has to

23   way that you got DMA -- that you got Daniel Moore and                   23   pay any sum to any member any amount that the member

24   his entities out of Black Duck; right?                                  24   owes the company may be deducted from that sum before

25        A.    I didn't get him out of Black Duck.              He --       25   payment.

                                                                Page 153                                                                     Page 154

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000




1          A.   That's correct.                                              1            A.   I don't know.

2          Q.   After -- after this agreement in Exhibit 22                  2            Q.   Okay.     Let's -- we're done with the company

3     was Daniel Moore and his entities still a member of                    3    agreement now, sir.

4     Black Duck?                                                            4                         Looking back at Exhibit 22, and this

5          A.   This agreement doesn't relieve him of any                    5    exhibit that refers to the email agreement dated

6     debt to Black Duck, including the other notes.                         6    February 3rd, 2018, and accepted by Larry Wright on

7                        MR. CLEVELAND:           Objection,                 7    February 4th, 2018.        Do you see that?

8     nonresponsive.      Mr. Wright, my question was -- was                 8            A.   I see that.

9     different than that.                                                   9            Q.   Now, is that referring to this agreement at

10         A.   Okay.                                                        10   Exhibit 17 where you say at the top, "I hereby fully

11         Q.   (BY MR. CLEVELAND)              My question is, after        11   accept and approve to the terms and conditions of this

12    this agreement in Exhibit 22 in February of 2018, was                  12   email"?

13    Daniel Moore or his entity still a member of Black                     13           A.   I don't know.

14    Duck; yes or no?                                                       14           Q.   Okay.     Can you under oath say anything

15         A.   He was not a member of Black --                              15   about -- or let me ask you this way.                What email

16                       MR. MULLER:         Objection, form.                16   agreement are you referring to here on Exhibit A to

17         A.   He was not a member of Black Duck after --                   17   the Harris SWD agreement, sir?

18    after -- there were two different agreements that --                   18           A.   I really don't know.           It's confusing.

19    as they both had to be signed, and I don't know which                  19           Q.   Okay.     Well, you signed it, didn't you?

20    one was signed first.                                                  20           A.   I signed any -- I signed an email agreement.

21         Q.   (BY MR. CLEVELAND)              Sir, you started the         21           Q.   Right.     Are you aware of any other email

22    answer and I just want to get a clean answer.                  After   22   agreement that was prepared on February 3rd and -- and

23    this agreement, Exhibit 22, in February 2018, was                      23   accepted by you on February 4th, other than what we've

24    Daniel Moore or any of his entities a member in Black                  24   marked as Exhibit 17, sir?

25    Duck, yes or no?                                                       25           A.   I really don't know.

                                                                Page 155                                                                     Page 156

                            Veritext Legal Solutions                                                       Veritext Legal Solutions
                                 800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 123 of
                                           155
1           Q.   Okay.     Because --                                      1         A.      I don't know.       It looks like it is to me.

2           A.   For some reason I --                                      2         Q.      Okay.     Does it say that anywhere in here?

3           Q.   Let's look at --                                          3         A.      It says it here on 14.01, offset.

4           A.   For some reason, I don't know why Daniel                  4         Q.      I understand that.          You're looking at the

5    didn't attach that to it if he meant for it to be                     5    company agreement, which is a separate document.                   Is

6    excluded.     And I agreed to it.                                     6    there anything in Exhibit 17 that incorporates the

7           Q.   Okay.     And if we look at Exhibit 17, which             7    Black Duck company agreement, sir?

8    is now in front of you -- well, look down at                          8         A.      I don't see it.

9    Mr. Moore's email.       He says -- let me get rid of this            9         Q.      Okay.     Now, let's look at this third bullet

10   highlight for you.       This first bullet point of his               10   point of Mr. Moore's email.             And I'll take the

11   email says, "No less than 50% carried interest and 50%                11   highlighting away for this one as well.

12   entitlement on all terms and conditions and monies                    12        A.      Okay, thank you.

13   owed on the Note to Black Duck Properties and Bigfoot                 13        Q.      Now, let's just -- the premise for these

14   regarding the Harris SWD.           Harris SWD is 100% FREE AND       14   bullet points, according to Mr. Moore's email is,

15   CLEAR OF ANY AND ALL DEBTS."                                          15   No. 1, do you see it's to remove Daniel Moore from all

16                       Did I read that correctly?                        16   aspects that involve Black Duck.               Do you see that?

17          A.   Yes, you did.                                             17        A.      Yeah, he was agreeing to be removed.              I

18          Q.   Is it still your testimony that what DMA                  18   didn't remove him, which he has continuously said.

19   Properties is entitled to for Harris SWD is a net and                 19   And I agree.

20   not a -- and not a gross?                                             20        Q.      But -- well, I understand, but -- but this

21                       MR. MULLER:      Objection, form.                 21   is part of y'all's agreement that you reached for

22          A.   It's always been a net.                                   22   Daniel to exit Black Duck; right?

23          Q.   (BY MR. CLEVELAND)          Okay.      Are you saying     23                        MR. MULLER:      Objection, form.

24   that this email agreement in Exhibit 17 is also                       24        A.      Yes.

25   subject to the Black Duck company agreement?                          25        Q.      (BY MR. CLEVELAND)          Okay.      And No. 2 says,

                                                                Page 157                                                                    Page 158

                             Veritext Legal Solutions                                                    Veritext Legal Solutions
                                  800-336-4000                                                                800-336-4000




1    Larry Wright, you hereby agree that you have the                      1    all of this you're going through is confusing.

2    authority and will be responsible to have any                         2         Q.      Okay.     Well, when you say 60/40, where did

3    members -- I'll paraphrase -- execute the proper forms                3    that come from?

4    to approve the complete removal of Daniel Moore from                  4         A.      I owned 60 percent of this before this

5    Black Duck.     That's what No. 2 says; right?                        5    agreement.     What did I get in exchange for it?

6                        MR. MULLER:      Objection, form.                 6         Q.      Well, my understanding is that you were a

7           A.   That's what it says, yes.                                 7    50 percent owner through KrisJenn Ranch -- let me

8           Q.   (BY MR. CLEVELAND)          Okay.      And this tees up   8    finish my question.        You were a 50 percent owner of

9    the bullet points.       And so the first bullet point we             9    Black Duck through your entity KrisJenn Ranch; right?

10   just went over, does that address the 50 percent of                   10        A.      That is correct.

11   the Harris SWD payments that DMA Properties would be                  11        Q.      Okay.     Not a 60 percent owner; right?

12   getting in connection with this business divorce?                     12        A.      I was 50 percent owner of Black Duck and

13          A.   He would have been getting 50 percent of the              13   Daniel was 50 percent owner of Black Duck.

14   net.                                                                  14        Q.      Right.

15          Q.   Right, but that's -- he's getting -- he's                 15        A.      But the assets -- the assets owned by Black

16   getting that in connection with his agreement to                      16   Duck were different than the -- there's a capital

17   depart from Black Duck; right?                                        17   account.

18          A.   Yes.                                                      18        Q.      Okay.     But did you see any value, sir, in --

19          Q.   Okay.     And Daniel Moore or his entities get            19   well, let me ask it this way.

20   these items in these bullet points in exchange for you                20                        Did you have control over Black Duck

21   getting the 50 percent interest in Black Duck back                    21   while KrisJenn Ranch had a 50 percent interest and

22   under your control; correct?                                          22   Daniel through his entity had the other 50 percent

23          A.   I'm not sure I got anything.              I owned         23   interest?

24   60 percent of it, he owned 40 percent of it.                And I     24                        MR. MULLER:      Objection, form.

25   really didn't want him to leave the company.                If --     25                        MR. GERMANY:       Objection, form.

                                                                Page 159                                                                    Page 160

                             Veritext Legal Solutions                                                    Veritext Legal Solutions
                                  800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 124 of
                                           155
1                         THE WITNESS:       He's the 50 percent stock      1    started even, so the only time he was ever a

2    owner, but he is not a 50 percent owner of anything.                   2    50 percent owner was the day we started the company.

3                         MR. CLEVELAND:        Okay.     Objection,        3         Q.      (BY MR. CLEVELAND)          Okay.      Okay.   And so

4    nonresponsive.                                                         4    after this what I call a business divorce, KrisJenn

5                         THE WITNESS:       He's a 50 percent stock        5    Ranch didn't have to go ask Daniel then for permission

6    owner and we had a capital account.                                    6    to do anything with respect to Black Duck, did it?

7         Q.      (BY MR. CLEVELAND)          Okay.      Before he          7         A.      There were two managers at that point, so

8    exited --                                                              8    Daniel was removing himself from Black Duck, yes, sir.

9         A.      Not what the agreement says, I don't                      9                         What I'm trying to figure out is I

10   believe.                                                               10   can't figure out did he want to stay in or did he want

11        Q.      Okay.     Before Daniel and his entity withdrew           11   out, because on the pipeline it looks like he wanted

12   from Black Duck who had control over Black Duck,                       12   to stay in, and on the Harris he wanted to stay out.

13   KrisJenn Ranch or Daniel's -- Daniel's entity?                         13   So -- we did not want him to get out.

14                        MR. MULLER:      Objection, form.                 14        Q.      Okay.     Let's go down to -- back to

15                        MR. GERMANY:       Same objection.                15   Exhibit 17, the third bullet point.                 This says, "No

16        A.      We each owned 50 percent of the stock when                16   less than 20% Carried Interest in the P-21 Express

17   the -- when the company was formed, that is correct.                   17   Pipeline."

18   The capital account changed immediately after monies                   18                        Do you see that, sir?

19   was put into it.                                                       19        A.      Yes.

20        Q.      (BY MR. CLEVELAND)          But when it's                 20        Q.      What's that referring to?

21   50 percent -- when it's 50/50 ownership, did you do                    21                        MR. MULLER:      Objection, form.

22   any -- I'm sorry, could you have caused Black Duck to                  22        A.      See, that's the problem I have with all of

23   do something without getting Daniel's approval?                        23   this is these are just proposed emails that he puts

24                        MR. MULLER:      Objection, form.                 24   through.     The documents stood for themselves and he's

25        A.      No, of course not, but the capital account                25   trying to -- he's trying to put one document to go

                                                                 Page 161                                                                     Page 162

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000




1    with both, and it's very confusing.                                    1    proposals.     In those -- in response to those other

2                         MR. CLEVELAND:        Okay.     Objection,        2    proposals did you respond by saying that you agree --

3    nonresponsive.                                                         3    you hereby fully accept and approve to the terms and

4         Q.      (BY MR. CLEVELAND)          What did you understand       4    conditions of this email?            Did you?

5    this sentence to mean, "No less than 20% Carried                       5         A.      I think -- I think there is an email that

6    Interest in the P-21 Express Pipeline," sir?                           6    attaches to one of the documents, but I'm really

7         A.      Exactly what it says, the P-21 Pipeline.                  7    confused today which one that is.

8         Q.      Okay.     Is this referring to the -- the net             8         Q.      Okay.     Well, back to this bullet point about

9    profits interest that DMA was getting in connection                    9    a carried interest.        Did you have an understanding of

10   with this business divorce?                                            10   what a carried interest means?

11        A.      I'm not sure.       It looks like it.                     11                        MR. MULLER:      Objection, form.

12        Q.      What else could it be referring to,                       12        A.      I have no idea what a carried interest is.

13   Mr. Wright?                                                            13        Q.      (BY MR. CLEVELAND)          Okay.      When you received

14        A.      But this -- but this email was never signed               14   this email what was your understanding or how did you

15   by myself or Daniel.         We -- we signed something                 15   understand this term "20% Carried Interest in the P-21

16   referring to some email that was never attached, so --                 16   Express Pipeline"?

17   so I'm going to have to say that it's -- it's all just                 17        A.      I don't remember.

18   proposals, because Daniel emailed quite a few                          18        Q.      Okay.     This bullet point continues, says,

19   proposals.     I think there's eight or -- eight or ten                19   "The document will be under the exact same terms and

20   others too, that came through.                                         20   conditions as the 'Agreement for Assignment and

21        Q.      Okay.     In those other proposals did you                21   Assumption of Specific Contract' that was and is still

22   respond by saying that you hereby fully accept and                     22   binding for Longbranch Energy (Darin Borders) and

23   approve the term and conditions of the email?                          23   Black Duck Properties."

24        A.      But it doesn't say which email.                           24                        Do you see that, sir?

25        Q.      Well, I'm asking about these other                        25        A.      Yes, sir.

                                                                 Page 163                                                                     Page 164

                              Veritext Legal Solutions                                                    Veritext Legal Solutions
                                   800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 125 of
                                           155
1         Q.      Is it still your testimony that you had no                    1    you're jumping back and forth on what this bullet

2    idea what Mr. Moore was referring to with this bullet                      2    point says, what it doesn't say, and if I'm not

3    point?                                                                     3    mistaken, he mailed an email attachment to these and

4                         MR. MULLER:      Objection, form.                     4    when that thing came in I -- I signed it, kept copies

5         A.      I don't remember at that time.                                5    of it, emailed it back.         So we need to find the email

6         Q.      (BY MR. CLEVELAND)          Okay.      If you look at it      6    that he mailed to me, because all this is very

7    now --                                                                     7    confusing.

8         A.      I mean, I don't remember.                                     8            Q.   Well -- okay.      Well, we've established that

9         Q.      If you look at it now --                                      9    what we're looking at --

10        A.      I don't remember.                                             10           A.   You're going way too fast.            You're going way

11        Q.      Look at it now.                                               11   too fast.

12        A.      If I look at it now, it's -- it's very                        12           Q.   All right.     Well, let's have Mr. Muller --

13   confusing.     I'm wondering how --                                        13   Mr. Muller can get you a hard copy of Exhibit 17.

14        Q.      Okay.     So your testimony -- all right.              It's   14                       MR. MULLER:      Do you mean a --

15   your testimony that when you look at this bullet point                     15                       MR. CLEVELAND:        Do you have that handy,

16   that starts with no less than 20 percent carried                           16   John?

17   interest, as you sit here today that you don't know                        17                       MR. MULLER:      Yeah, give me two minutes.

18   what Mr. Moore is talking about in this email?                             18   Can we go off?

19        A.      Mr. Moore talked about a lot.                                 19                       MR. CLEVELAND:        Yeah.    Are you -- is

20        Q.      I understand, but I'm asking as you sit here                  20   somebody going to have to leave the room --

21   today is it your testimony that looking at this bullet                     21                       MR. MULLER:      I'll get it here, Tim.

22   point that you don't know what he's talking about?                         22   Hang on.

23        A.      For one thing I really need to have this in                   23                       MR. CLEVELAND:        It's Exhibit 17 for the

24   my hand, because you're jumping back and forth and my                      24   deposition, John, and it was, just for your reference,

25   eyes are going crazy, and you -- yeah, I -- because                        25   marked as Exhibit 18 for the Motion For Summary

                                                                 Page 165                                                                      Page 166

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000




1    Judgment.                                                                  1    this is jumbled.

2                         MR. MULLER:      Okay, that's easier.          I      2                        See, here's another one on February --

3    have a better chance of finding that.                 All right.           3    Saturday, February 3rd.         So you're --

4                         THE WITNESS:       This will be a lot                 4            Q.   All right.     All right.

5    easier, Tim, because I was trying to follow it and it                      5            A.   -- you're picking and choosing, so there's

6    was making me dizzy what you were trying to do.                    Okay.   6    no way this makes sense.          It doesn't make sense.       So I

7         Q.      (BY MR. CLEVELAND)          Well, I appreciate you            7    can't answer any questions about this.

8    speaking out.        You have the exhibit, and do you see,                 8            Q.   Well, I'm asking simply because you make a

9    sir, the -- you know, at the top you say, "I hereby                        9    pretty definitive statement at the top about accepting

10   fully accept and approve," you see that.                 And what          10   and approving the terms and conditions of this email.

11   we've been talking about is the bullet points from                         11   Would you agree with me there?

12   Daniel Moore's original email in this exhibit.                             12           A.   We don't -- we don't have any idea what I'm

13        A.      Yeah, something -- something is wrong on                      13   agreeing to.       I'm probably agreeing to his email on

14   this, because before that you have a February 3rd,                         14   the terms is what I'm probably agreeing to, because

15   2018, at 10:58 p.m., and then you go up, which should                      15   Daniel prepared --

16   be the next email and it says February 3rd, 2018, at                       16           Q.   What, the bullet -- the bullet point?

17   10:25.    So that email is before the other email and                      17           A.   No.    The terms of the agreement is probably

18   then up at the top it says Sunday, February 4th at                         18   what I'm agreeing to that he emailed to me, because

19   12:26 p.m.     So these -- so these documents have been                    19   Daniel Moore prepared --

20   placed out of order.         So it can't say -- I have no                  20           Q.   Of which agreement?

21   idea what I'm approving and accepting here.                 It's           21           A.   Of the Black -- of the Bigfoot.            That's what

22   impossible to tell and there's no way you can prove                        22   I'm probably agreeing to that he sent, because he

23   that, what it means.         So it could be any document.                  23   would have wanted that --

24                        And it says you pick -- you pick.              So I   24           Q.   Which one?

25   didn't know what he picked until he picked.                 So all of      25           A.   -- he would have mailed that too.

                                                                 Page 167                                                                      Page 168

                              Veritext Legal Solutions                                                       Veritext Legal Solutions
                                   800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 126 of
                                           155
1                         Daniel Moore did this.                             1    There's no way to know that.

2         Q.      Okay.     So just so I have this straight.                 2            Q.      Okay.     You don't like these bullet points

3    Just so I have this straight, your testimony is when                    3    that Mr. Moore put together, do you?

4    you say, "I, Larry Wright, hereby fully accept and                      4            A.      It's impossible to know.               He put together --

5    approve to the terms and conditions of this email,"                     5    he put together emails after emails after emails after

6    you are actually accepting the terms and conditions of                  6    emails.        That's why it's taken us so long --

7    a -- of a separate agreement that was sent to you by                    7            Q.      Okay.

8    Daniel Moore.        Is that your testimony?                            8            A.      -- to get all of our correspondences

9         A.      It's to some email which -- which in no way                9    together, Tim.

10   describes what's below it, because these are out of                     10           Q.      Then, Mr. Wright, why didn't you tell him,

11   order, so which one could it be?                                        11   Daniel, I'm confused about what you're proposing,

12        Q.      Well, I'm -- you -- you made the statement,                12   instead of saying that you accept and approve the

13   so you tell me, sir.                                                    13   conditions of this email?

14        A.      Yeah, it's none of these.              It's none of        14           A.      I'm approving it, I'm fully accepting and

15   these that I believe.                                                   15   approving the terms and conditions of this email.                      The

16        Q.      Okay.     So when -- when you say that you                 16   only problem is this email, you can't jump to a day

17   fully accept and approve the terms and conditions of                    17   before, on a February 3rd at 9:24 p.m. and say that

18   this email --                                                           18   that is what I'm approving.                There's no way to know

19        A.      This --                                                    19   that.        There's no way to know that.

20        Q.      -- you're accepting and approving terms and                20           Q.      Okay.     Let me ask you this, Mr. Wright.

21   conditions of some other email, but not the emails                      21   What were you agreeing to, if anything, when you said

22   immediately below in Exhibit 17, is that what you're                    22   in Exhibit 17 that you hereby fully accept and approve

23   saying?                                                                 23   to the terms and conditions of this email?

24        A.      Exhibit 18 is all out of order.              There's no    24           A.      I would bet there's an email that is the

25   way we know what it approves and -- and what I accept.                  25   agreement that I signed.

                                                                 Page 169                                                                         Page 170

                              Veritext Legal Solutions                                                        Veritext Legal Solutions
                                   800-336-4000                                                                    800-336-4000




1         Q.      What -- okay.       Your testimony is it's not             1                            MR. CLEVELAND:        Let me -- I'm just

2    referring to any emails that are below your acceptance                  2    trying to -- hold on.            I'm just trying to understand

3    statement in Exhibit 17?                                                3    what -- let me ask this way.

4         A.      What I'm saying is that this is out of                     4            Q.      (BY MR. CLEVELAND)          Mr. Wright, are you

5    order.    This was put together in some order that is                   5    saying this email was doctored?

6    wrong.                                                                  6            A.      No.     I'm saying it's out of order.

7                         MR. MULLER:      Tim, you can't have --            7            Q.      Okay.

8    Tim --                                                                  8            A.      It doesn't --

9         Q.      (BY MR. CLEVELAND)          You can answer my              9            Q.      What -- let me ask again, let me ask again.

10   question.                                                               10   When you said, Mr. Wright, at the top of this email

11        A.      You go from the bottom up.              How can you have   11   that you hereby fully accept and approve to the terms

12   an email at 10:58 p.m. and the next email is at                         12   and conditions of this email, is your testimony that

13   10:25 p.m.?     It's out of order.                                      13   you were not agreeing to any email that is beneath

14        Q.      What time zone -- what time zone was Daniel                14   that statement in this exhibit, yes or no?

15   Moore in when he was in North Carolina, sir?                            15           A.      I have no idea.         I don't know.        I don't

16        A.      It doesn't matter.          It states right here,          16   know.

17   10:25 p.m.     That is after 10:58 p.m.                                 17           Q.      So is the reason that you make this

18                        MR. MULLER:      Tim, I don't mean to              18   statement so clearly that you accept and approve the

19   interrupt, but I think you can see here what his                        19   terms and conditions, simply because you were

20   problem is.     It's the time.          I think if we were to go        20   confused?

21   off the record --                                                       21           A.      No.     I fully accepted and approved the terms

22                        MR. CLEVELAND:        I understand what he's       22   and conditions of this email.                 That's what I said, but

23   trying to say.                                                          23   what email, where -- where is the email?

24                        MR. MULLER:      If we can go off the              24           Q.      Did you -- did you read this email in

25   record I think I can --                                                 25   Exhibit 17 before saying that you accepted and

                                                                 Page 171                                                                         Page 172

                              Veritext Legal Solutions                                                        Veritext Legal Solutions
                                   800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 127 of
                                           155
1    approved the terms?       Yes or no.                                       1    record.     The time is 4 p.m.

2           A.   I read this email and said that, yes, sir --                   2                         (Recess from 4:00 p.m. to 4:03 p.m.)

3           Q.   All right.      Thank you.        We'll move on.               3                         THE VIDEOGRAPHER:         Back on.      The time

4           A.   -- but you're trying to say the email I said                   4    is 4:03 p.m.

5    is something that is out of order.                  It's out of order.     5                         MR. MULLER:      Okay.         I think Larry would

6                        MR. CLEVELAND:        Objection as                     6    like to clarify some of his prior testimony.

7    nonresponsive -- I'll object as nonresponsive after                        7         Q.      (BY MR. CLEVELAND)          Okay, Larry -- I mean

8    "yes, sir."    You can put that exhibit to the side.                       8    Mr. Wright.     Excuse me.

9                        MR. MULLER:      So Tim, how about my                  9         A.      Tim, because what you showed me, that's why

10   proposal that we go off the record for a moment?                           10   I was having trouble reading it.               I'm still thinking

11                       MR. CLEVELAND:        Yeah, we are moving on,          11   Daniel Moore is in Texas.            This is 10:58 p.m. Central

12   so -- I mean, unless -- we're moving on from the                           12   Standard.     And then I go up here and it is 10:25 p.m.

13   exhibit, John, so I think we can -- we can stay on,                        13   Eastern Standard.        And that's why I was saying they're

14   but if you think it's important, then, sure, we can go                     14   out of order.        I did not realize the time zones, so,

15   off.                                                                       15   yes, I did say fully accept and approve the terms and

16                       MR. MULLER:      Well, whatever you want.              16   conditions of this email.            That's what was confusing

17   It's either we can go off and I can help my client                         17   me was the time zone.

18   understand your question better so he can testify or                       18        Q.      Okay.     And so were you, in fact, accepting

19   we can do this in erratas later.              I think it would be          19   and approving the terms and conditions of the emails

20   better if you went off the record and get a clean                          20   that are below your acceptance, Mr. Wright --

21   record.                                                                    21        A.      Yes.     Yes, I was.       You bet.

22                       MR. CLEVELAND:        Okay, let's go off for           22        Q.      Okay.     And were you also agreeing to --

23   a couple minutes.                                                          23        A.      Yeah.

24                       MR. MULLER:      Okay.         Thanks.                 24        Q.      Were you -- so you were also agreeing to

25                       THE VIDEOGRAPHER:         Going off the                25   these bullet points that Mr. Moore originally set out

                                                                     Page 173                                                                      Page 174

                             Veritext Legal Solutions                                                         Veritext Legal Solutions
                                  800-336-4000                                                                     800-336-4000




1    in his original email on this string; is that true?                        1    reason that you have not texted with him in the last

2           A.   Correct.                                                       2    at least month, according to you?

3           Q.   Okay.     And so when you agreed -- when you                   3         A.      We share hunting and fishing texts all the

4    agreed to no less than a 20 percent carried interest                       4    time and we haven't talked about that lately.                   And

5    in the P-21 Express Pipeline, what did you understand                      5    he's been -- he was interested in buying some ranches,

6    you were agreeing to?                                                      6    and I think he texted to let me know about that and

7           A.   That it was what he was referring to in the                    7    vice versa, and then hunting, doing some hunting

8    second part of that, the agreement that was similar to                     8    trips.

9    the Longbranch agreement.                                                  9         Q.      Okay.     But --

10          Q.   Okay.     He said exact same terms and                         10        A.      We just haven't talked about that.

11   conditions; right?                                                         11        Q.      Okay.     Okay.    Mr. Wright, I've seen some

12          A.   That's what -- that's what I understood him                    12   emails where there was -- where you and TCRG were

13   saying, yes, sir.                                                          13   getting the Railroad Commission involved with respect

14          Q.   Okay.                                                          14   to some permitting on the pipeline in the ground with

15                       All right.      Different topic,                       15   this right-of-way.        Are you familiar with what I'm

16   Mr. Wright.    Have you collected your text messages                       16   talking about?

17   with Adam McLeod and provided them to your lawyer?                         17        A.      That was some clarification, I believe.                  I

18          A.   We have -- we have someone that's putting                      18   think I was on those emails.             Would those be emails

19   those together.                                                            19   with Derick Rodgers on it?            That was part of the --

20          Q.   When was the last time that you texted with                    20        Q.      I think Mr. Rodgers -- I think Mr. Derick

21   Adam McLeod?                                                               21   Rodgers was on some of the emails --

22          A.   It's been probably over a month or two,                        22        A.      Yeah.

23   probably a month.                                                          23        Q.      -- this was in March of this year --

24          Q.   Okay.     I've seen that you and Mr. McLeod,                   24        A.      Yes.

25   Mr. Adam McLeod texted pretty regularly.                     Is there a    25        Q.      -- when there was some confusion about

                                                                     Page 175                                                                      Page 176

                             Veritext Legal Solutions                                                         Veritext Legal Solutions
                                  800-336-4000                                                                     800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 128 of
                                           155
1    whether there was an expiration of any rights related                      1         Q.     Okay.     And have you investigated, sir, since

2    to the right of way or the pipeline.                    Are you familiar   2    your entity controls the right-of-way to make sure

3    with that?                                                                 3    that this issue with the Railroad Commission about the

4            A.      Correct, correct.          Correct.                        4    pipe in the ground has not had any adverse on the

5            Q.      How was that resolved, as you understand it?               5    right-of-way itself?

6            A.      We requested that the -- the permits be                    6         A.     I was -- I was told by the Railroad

7    turned over and back to KrisJenn Ranch ROW, but it was                     7    Commission and by TCRG that the pipe in the ground

8    determined by Mr. Crockett and the Railroad Commission                     8    related to the gas line that was last operated in 1960

9    that the pipeline has not been active since before                         9    and that any future water line or gas pipeline would

10   1960.        And it was not an active gas pipeline or would                10   have to have a new permit on the ROW.

11   ever be used as an active gas pipeline.                                    11        Q.     Okay.     But that -- your testimony is that

12           Q.      And when you're using pipe -- the word                     12   does not impact the Express Pipeline which is the name

13   "pipeline" in that answer, are you referring to the,                       13   that's used to describe the right-of-way zone?

14   what I understand is a broken-up pipe that's in the                        14                       MR. MULLER:      Objection, form.

15   ground along this right-of-way?                                            15        A.     The -- the Express Pipeline, the P-21

16           A.      Yes, sir.     Yes, sir.                                    16   relates only to that pipe that's in the ground and

17           Q.      And is it your understanding that the                      17   that permit that last moved gas in 1960 is the way it

18   expiration of that pipeline that's in the ground, like                     18   was explained to me.

19   the broken-up pipe, has any impact on the easements                        19        Q.     (BY MR. CLEVELAND)          Have you ever used the

20   that make up the right-of-way?                                             20   term "Express Pipeline" to describe the right-of-way?

21                           MR. MULLER:      Objection, form.                  21        A.     Never.     It's two different things.

22           A.      Those are two separate items.                              22        Q.     Okay.     Have you used the term "Express

23           Q.      (BY MR. CLEVELAND)          Okay.      So are you aware    23   Pipeline" to describe the right-of-way in your filings

24   of anything expiring with respect to the right-of-way?                     24   in this lawsuit?

25           A.      No.     The right-of-way is perpetual.                     25        A.     I don't know, because I don't have that

                                                                    Page 177                                                                      Page 178

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000




1    counsel anymore.                                                           1    knowledge of the facts.         And that's why I'm asking

2            Q.      Well, I'll represent to you that there are                 2    you, did you review the pleadings in this case that

3    filings in this lawsuit that you made -- or I should                       3    they filed on your behalf before they did so?

4    say you directed your current counsel, Muller Smeberg                      4                        MR. MULLER:      Objection, form.         Larry,

5    to file that used the term "Express Pipeline" to                           5    I'm going to instruct you not to answer to the extent

6    describe the right-of-way.                                                 6    it requires you to convey your conversations with me

7                            MR. MULLER:      Objection, form.                  7    or lawyers in the firm.

8            Q.      (BY MR. CLEVELAND)          Would that be a mistake?       8                        MR. GERMANY:       Same objection from me,

9                            MR. MULLER:      Objection, form.                  9    and same instruction, Larry.

10           A.      I would have to ask my attorneys that, Tim.                10                       THE WITNESS:       Okay.

11           Q.      (BY MR. CLEVELAND)          Okay.      Did you -- have     11                       MR. GERMANY:       Also, Tim, you're trying

12   you approved the filings in this case before they get                      12   to get him to swear to pleadings.                  That's improper.

13   filed, Mr. Wright?                                                         13                       MR. MULLER:      Which is true.         Those are

14           A.      I understand that there will be some                       14   my pleadings and my words.

15   corrected pleadings, and I will wait for the advice of                     15        Q.     (BY MR. CLEVELAND)          All right.        Mr. Wright,

16   my attorney, new attorney.                                                 16   have you reviewed any pleadings in this case that were

17           Q.      Well, my question is different, Mr. Wright.                17   filed, not getting into what counsel told you.                  Have

18   My question is, have you read the pleadings in this                        18   you reviewed any pleadings in this case before they

19   case and approved them before they get filed?                              19   were filed?

20           A.      I'll have to refer to my attorneys on that                 20                       MR. MULLER:      Again, I'm going to

21   deal.                                                                      21   instruct you you can answer.            But to the extent you

22           Q.      Okay.     Well, Mr. Wright, Mr. Muller and                 22   need to answer and refer to your conversations with

23   Mr. Smeberg are smart lawyers, but they'll be the                          23   your lawyers, I'm going to instruct you not to answer.

24   first to tell you they were not living these events                        24        A.     Those are confidential between myself and my

25   years ago like you were.              So they don't have personal          25   attorney.     I refuse to answer.

                                                                    Page 179                                                                      Page 180

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 129 of
                                           155
1         Q.   (BY MR. CLEVELAND)          Well, and that's why I'm       1    and gas or pipeline experience John or Adam McLeod

2    simply asking if you reviewed.           I'm not asking what         2    have?

3    any lawyers told you, sir.                                           3            A.   I do not.

4         A.   I'm simply -- said simply, I'm simply going                4            Q.   Okay.     Have you had any past or current

5    to refer to my attorney's advice on that.                            5    business relationships with Adam McLeod concerning any

6         Q.   Okay.     Sir, is there -- the option agreement            6    minerals that you own, Mr. Wright?

7    with the McLeods, did that option exist on both the                  7            A.   Yes.

8    right-of-way and the pipe in the ground?                             8            Q.   And what is that business relationship?

9         A.   I would have to refer to my attorneys on                   9            A.   He bought minerals that I used to own.

10   that, but I would not have a problem with either, I                  10           Q.   And when did he do that?

11   don't believe.                                                       11           A.   I would say at the early part of 2011 or

12        Q.   Okay.     The McLeods weren't paying $6 million            12   '12.

13   in an option agreement to acquire a broken-up pipe in                13           Q.   And how many minerals -- how much mineral

14   the ground, were they?                                               14   acreage did he buy from you, sir?

15                     MR. MULLER:      Objection, form.                  15           A.   I would have to go back and get the

16        A.   Their option is to buy the pipeline to put                 16   documents.     That was quite a few years ago.

17   in new pipe in the ground, I believe, sir.              They         17           Q.   Do you have any agreement with Mr. McLeod at

18   haven't told me their plans.                                         18   present for him to get any commission or compensation

19        Q.   (BY MR. CLEVELAND)          Does the option                19   related to your minerals?

20   agreement with the McLeods include an option on the                  20           A.   In the first agreement we had -- he had an

21   right-of-way, sir?                                                   21   option if he sold the minerals that he would get

22        A.   I believe so.                                              22   15 percent of the minerals and that was on the first

23        Q.   Okay.     And what's that belief based on?                 23   loan for 3.4 million.

24        A.   The way the option agreement is written.                   24           Q.   And that's the loan agreement that was from

25        Q.   Okay.     Do you have any knowledge of what oil            25   early 2019?

                                                              Page 181                                                                     Page 182

                           Veritext Legal Solutions                                                     Veritext Legal Solutions
                                800-336-4000                                                                 800-336-4000




1         A.   Yes, sir.                                                  1                         THE WITNESS:       Yes, thank you, Tim.

2         Q.   Okay.     So --                                            2                         MR. MULLER:      Thank you, Tim.

3         A.   February of 2019, yes, sir.                                3                         THE VIDEOGRAPHER:         Off the record at

4         Q.   And -- and did you go get that loan from the               4    4:17 p.m.

5    McLeods in February 2019 because the Asilo loan was                  5                         (Recess from 4:18 p.m. to 4:36 p.m.)

6    coming due?                                                          6                         THE VIDEOGRAPHER:         Back on the record.

7         A.   The Asilo loan had already been extended and               7    The time is 4:36 p.m.

8    the reason I went and got that loan was because Daniel               8            Q.   (BY MR. CLEVELAND)          Okay.      Mr. Wright, your

9    Moore was not -- did not -- was not able to sell the                 9    counsel told us when we were off the record that you

10   right-of-way and the 17 percent was eating up -- was                 10   wanted to correct some testimony, and also I think you

11   the costs factor of the gross, the cost of daily each                11   have information about who prepared the Black Duck

12   day going up 17 percent.                                             12   minutes; is that correct?

13        Q.   Okay.     Mr. Wright, you had your eyes closed.            13           A.   Yes.     My wife did not prepare any of them.

14   Are you okay?     Do we need to take a break?                        14   It looks like most of the early minutes were prepared

15        A.   I'm very -- I'm very weak and very tired.              I   15   by Mr. Strolle.        There were two that Hagan Cohle could

16   have a sugar low.                                                    16   have performed.        He changed computers and printers, so

17                     MR. MULLER:      Tim, why don't you --             17   he's trying to figure out if he did do it or not.                  So

18                     MR. CLEVELAND:        Why don't we take a          18   when his testimony -- when y'all depose him he will

19   break, John.                                                         19   know whether he did it or not, prepared them.

20                     MR. MULLER:      Yeah, yeah, thank you.            20           Q.   Okay.     So did -- did you learn whether

21                     THE WITNESS:       Because I made a lot of         21   Mr. Strolle prepared any of the minutes or are you

22   mistakes at this time yesterday.                                     22   still uncertain?

23                     MR. CLEVELAND:        I just noticed you had       23           A.   Oh yeah, he did.         He prepared all of the

24   your eyes closed and so I spoke up.              And so do you       24   early ones for Black Duck.

25   want to take a break, John?                                          25           Q.   And was --

                                                              Page 183                                                                     Page 184

                           Veritext Legal Solutions                                                     Veritext Legal Solutions
                                800-336-4000                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 130 of
                                           155
1            A.   The early notes for Black Duck, some of them           1    anything else you've testified to before that you want

2    were prepared -- it was his law firm.                               2    to correct right now?

3            Q.   Okay.     What about the notes for the                 3                        THE WITNESS:       I don't think so.

4    August 14th, 2017, meeting, did you learn whether                   4                        MR. MULLER:      Okay.

5    those were prepared by Mr. Strolle or his firm?                     5                        MR. CLEVELAND:        All right, thank you

6            A.   I -- we're trying to figure that out,                  6    for that, John.

7    because that could have been Hagan Cohle's old                      7         Q.     (BY MR. CLEVELAND)          And, Mr. Wright,

8    computer and printer.          He's -- he's trying to confirm       8    let's -- let's continue.

9    that now.     And he should have that information for you           9                        I'm going to show -- share the screen

10   by the time you dispose -- you depo him.                            10   and show you Exhibit 33.

11           Q.   Okay.     So as of today with respect to the           11                       MR. CLEVELAND:        John, this was -- this

12   minutes for the August 14, 2017, meeting, your                      12   was shared earlier today.           It's two pages.      I think

13   testimony is you -- you don't know who prepared those               13   it's -- if you don't have a hard copy we can deal with

14   minutes?                                                            14   it pretty quickly.

15           A.   I'm not sure whether it was Hagan or                   15        Q.     (BY MR. CLEVELAND)          Can you see that

16   Mr. Strolle.        It would have been one of the two.              16   Exhibit 33, Notice of Default, Mr. Wright?

17           Q.   Okay.     Okay.    I appreciate that.                  17        A.     Yes.

18           A.   But nobody knows.                                      18        Q.     Okay.     And is this a notice of default from

19           Q.   Now -- okay.       And I believe your counsel          19   KrisJenn Ranch to Black Duck dated September 27, 2018?

20   said you needed to correct some testimony as well?                  20        A.     Yes.

21                        MR. MULLER:      It was just on that point,    21        Q.     And this notice of default is sent to Black

22   Tim.                                                                22   Duck at your home address, 410 Spyglass Road; is that

23                        MR. CLEVELAND:        Is that -- oh, just on   23   right?

24   that point, okay, great.                                            24        A.     Yes, sir.

25                        MR. MULLER:      Is that right, is there       25        Q.     And it was sent -- or signed by you on

                                                              Page 185                                                                  Page 186

                              Veritext Legal Solutions                                                Veritext Legal Solutions
                                   800-336-4000                                                            800-336-4000




1    behalf of KrisJenn Ranch; is that right?                            1    KrisJenn Ranch, oh, help me with the math, what's the

2            A.   Yeah.     I don't think it was mailed.        It was   2    ballpark total for principal and interest that -- that

3    prepared and delivered.                                             3    Black Duck was able to pay on this loan before you

4            Q.   And is that your signature?                            4    foreclosed?

5            A.   Yes.                                                   5         A.     The entire amount that came from the sale

6            Q.   And who prepared this notice of default?               6    reduced -- reduced the two notes and paid interest on

7            A.   Mr. Strolle.                                           7    the bigger note.

8            Q.   Did you deliver it to yourself or how did              8         Q.     Okay.     But my question is between -- between

9    that work?                                                          9    combining principal and interest together of the

10           A.   I'm sure, yes, sir, because I had it in my             10   payments made by Black Duck on this KrisJenn note

11   minutes -- or I had it in my --                                     11   that's the subject of this default, what's the total

12           Q.   You had it in your minutes?                            12   amount of that payment?

13           A.   No.     I had that in my note -- my binder.            13        A.     It would be the difference between the

14           Q.   Okay.     And is this the notice of default for        14   liens -- liens -- there was another payment paid in

15   the -- the loan of 4.1 million that you're saying                   15   there somewhere.       There were some more payments paid

16   KrisJenn made to Black Duck in August of 2017?                      16   on that after the fact.         But it's -- it would be the

17           A.   That was the balance on the -- on the note.            17   difference between that and the 4.1 million.

18           Q.   Okay.     Okay.    And what were the payments          18        Q.     Okay.     And that would be the principal paid,

19   that Black Duck did make on the note, like how much                 19   but you said, I think, did you say 800,000 in interest

20   before you foreclosed?                                              20   was paid?

21           A.   They made approximately $600,000 on the                21        A.     There was -- there was some -- somewhere in

22   note.                                                               22   that neighborhood.       We produced those on the full --

23           Q.   Okay.                                                  23        Q.     Okay.

24           A.   $800,000 in interest.                                  24        A.     -- on the full folder that have been sent

25           Q.   So -- so all told, Black Duck paid to                  25   off to printing, so I don't have it.               I would not have

                                                              Page 187                                                                  Page 188

                              Veritext Legal Solutions                                                Veritext Legal Solutions
                                   800-336-4000                                                            800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 131 of
                                           155
1    it in front of me.                                                   1         Q.     Okay.     So the --

2         Q.     Okay.     But the 600,000 --                             2         A.     But the checks -- but the checks are coming

3         A.     The entire Asilo folder is being printed for             3    to you, and they'll -- they'll be --

4    you, Tim.                                                            4         Q.     Okay.

5         Q.     Okay.     But in terms of what Black Duck paid,          5         A.     -- they'll speak for -- they'll speak for

6    I believe you said, and I understand this was an                     6    themselves.

7    approximation, sir, but you believe that there was                   7         Q.     And I'll -- I appreciate that --

8    about $600,000 in principal paid and about $800,000                  8         A.     -- I didn't take any of the money.              A

9    interest paid by Black Duck on this KrisJenn note                    9    hundred percent of the money went to the notes and

10   before foreclosure; is that accurate?                                10   interest.

11        A.     I believe -- I believe so.             We'd have to      11        Q.     Okay.     You're saying that the money that

12   look at the note.                                                    12   came to KrisJenn from this foreclosure went to pay

13        Q.     Okay.                                                    13   down the Asilo note; is that what you're saying?

14        A.     It speaks for itself --                                  14        A.     All the money from the TCRG sale went to pay

15        Q.     Okay.                                                    15   the two notes.

16        A.     -- I mean the checks speak for themselves.               16        Q.     Okay.     And I want to make sure --

17        Q.     Okay.     Okay.    And then is it true that Black        17        A.     The check came -- the check -- 2 million

18   Duck paid off the personal loan of about                             18   came from TCRG and 425,000 came from TCRG and John

19   1.175 million?                                                       19   Carroll.    I -- I don't know who put up the money.

20        A.     Yes, sir.     Yes, sir.                                  20        Q.     But of that approximate $2.4 million that

21        Q.     And what was the -- they -- did they pay the             21   Black Duck received from selling the right-of-way,

22   full principal and then some interest on that?                       22   you're saying all those funds either went to KrisJenn

23        A.     I would have to look at the checks, but they             23   Ranch or to you personally; is that correct?

24   paid off the full note.         I'm not sure they paid any           24        A.     The first -- those payments came in two

25   interest.                                                            25   payments.     One was 425,000 and that -- that amount

                                                               Page 189                                                                   Page 190

                             Veritext Legal Solutions                                                  Veritext Legal Solutions
                                  800-336-4000                                                              800-336-4000




1    went to Asilo.       All of that went to Asilo, because              1    Daniel Moore and Darin Borders that the full amount

2    there was an interest payment that was either due or                 2    that I'd spent, which was close to 6 million, would go

3    past due.                                                            3    back to KrisJenn Ranch first and then they would get

4                        The reason I'm shutting my eyes is I             4    20 percent of anything over that.

5    have to think.       I don't like looking at myself.                 5         Q.     (BY MR. CLEVELAND)          Okay.      But who made the

6         Q.     Okay.                                                    6    decision at Black Duck to direct the funds to KrisJenn

7         A.     So it's not that I'm tired.             I'm -- that's    7    and yourself instead of Longbranch or DMA?                You --

8    just how I concentrate.                                              8         A.     Larry Wright.

9         Q.     Yes, sir.                                                9         Q.     Okay.     Anybody else?

10        A.     And then the -- then the 2 million when it               10        A.     No.

11   came in, all of that went to Asilo on the -- the                     11        Q.     And when, Mr. Wright, did you decide to

12   4.1 million, and I believe that total after the next                 12   direct the Black Duck payments to yourself and

13   six months was reduced to 3.4 million, I believe,                    13   KrisJenn Ranch instead of Longbranch and DMA?                   How

14   from --                                                              14   long after the TCRG deal closed?

15        Q.     Okay.                                                    15                       MR. MULLER:      Objection, form.

16        A.     -- from different payments that came in, and             16        A.     Black -- Black Duck was not required to send

17   I believe those -- some of those payments came from                  17   any of that money to Darin Borders or to Daniel Moore.

18   the -- the Harris note that went to them.                            18   That is a new position that they have taken up in the

19        Q.     Okay.     How did Black Duck -- of this                  19   lawsuit, which was all news to me when they filed the

20   2.4 million that came through TCRG, how did Black Duck               20   countersuit.

21   determine that you and KrisJenn Ranch were going to                  21        Q.     (BY MR. CLEVELAND)          Okay.      But how long

22   get paid, but Longbranch and DMA Properties would not                22   after the TCRG money come in at Black Duck did you

23   get paid anything under their Net Profit Agreement?                  23   direct that to yourself and KrisJenn Ranch?

24                       MR. MULLER:      Objection, form.                24                       MR. MULLER:      Objection, form.

25        A.     It -- it was always public knowledge between             25        A.     The funds were paid when they were due, to

                                                               Page 191                                                                   Page 192

                             Veritext Legal Solutions                                                  Veritext Legal Solutions
                                  800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 132 of
                                           155
1    keep it -- the note from going -- from the -- I'm                        1    your lawyers as -- as your production or part of your

2    trying to think out loud -- to keep the note paid,                       2    production.        And this is a -- the title of this, can

3    because Asilo was very firm that they would move                         3    you see this, it's the Consent of Members and Managers

4    immediately to foreclose if -- if I was one day late.                    4    of Black Duck Properties, LLC?

5    They were a tough act.          I didn't like it at all.                 5         A.      Yes, sir.

6            Q.   How did you get -- how did you get in touch                 6         Q.      And the date is July 13, 2017, of this

7    with Asilo in the first place, Mr. Wright?                               7    document.     Do you see that?

8            A.   A broker who charged me for the note, for                   8         A.      Yes, sir.

9    the --                                                                   9         Q.      And I'm scrolling down, because really what

10           Q.   Who was the broker?                                         10   I just want to ask you about here, is this document

11           A.   It was a gentleman in Uvalde.                               11   signed by yourself and Hagan Cohle, but not Daniel

12           Q.   Okay.     And let's move on to this -- this                 12   Moore?

13   exhibit that's in front of you, Exhibit 28,                              13        A.      Yes, sir.

14   Mr. Wright.        I'll take care of the highlighting.                   14        Q.      Okay.     And similarly on the second page, is

15                        MR. CLEVELAND:        John, this was -- this        15   that your signature, sir --

16   was sent earlier today.          Actually, it will help me               16        A.      Yes.

17   direct you, and then I'll take the highlighting off,                     17        Q.      -- with an area for SCMED Oilfield

18   Mr. Wright.                                                              18   Consulting?

19           Q.   (BY MR. CLEVELAND)          So Exhibit 28 is a -- a         19        A.      Yes.

20   three-page document that, Mr. Wright, you -- your                        20        Q.      And then -- okay.          And who prepared this

21   lawyers produced for you.            It's got the Bates numbers          21   draft consent, sir?

22   that says Wright 0195.          Do you see that down here                22        A.      I'm sure it was -- I need to look at the

23   (indicating)?                                                            23   full document.

24           A.   Yes, sir.                                                   24        Q.      Oh.

25           Q.   That means that this -- this was produced by                25        A.      Go down to the bottom.            I believe it's -- it

                                                                  Page 193                                                                    Page 194

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000




1    was Mr. Strolle.                                                         1    know, on several occasions.

2            Q.   Yes, sir.     That's the end of page 1.            Page 2   2         Q.      Okay.

3    is just the signature block where you signed and the                     3         A.      But I wasn't privy to those.

4    blank for SCMED, and then --                                             4         Q.      Is -- are you aware of Daniel Moore ever

5            A.   Yeah, that -- and what is the --                            5    signing this consent?

6                         MR. MULLER:      Go to the very bottom of           6         A.      I don't -- I don't think he ever signed it.

7    Exhibit A, there's a footer he's looking for, Tim.                       7         Q.      Okay.     Did you ask Mr. Strolle to prepare

8            A.   Yeah.     And now go to the top for the date                8    this on behalf of Black Duck, for -- for the members'

9    for me, please.                                                          9    signature?

10           Q.   (BY MR. CLEVELAND)          Sure.                           10        A.      I -- it's back on July 13th, I'd have to

11           A.   Date is July 13 of 2017.               And, okay, now let   11   confer with Mr. Strolle on that.

12   me read what it says.                                                    12        Q.      Okay.     Okay.    Are you contending that this

13           Q.   Yes, sir.                                                   13   consent of members and managers is effective even

14           A.   Okay.     Go to No. 2.        You have to go up a           14   though it doesn't have Daniel Moore's signature?

15   little bit.                                                              15        A.      There's probably a good reason why this was

16           Q.   Oh.                                                         16   put together and I don't see any emails that dictate

17                        MR. MULLER:      Numbered paragraph 2.              17   why it was put together or effective.                I do know that

18           Q.   (BY MR. CLEVELAND)          Okay.       I've got it.        18   I remember there's an email where Mr. Moore got into a

19           A.   Okay, okay.      Yes, David Strolle prepared                19   heated discussion with the seller, and he told the

20   that.                                                                    20   seller that the controlling parties were Mr. Wright

21           Q.   Okay.     And was this ever sent to Daniel                  21   and Mr. Cohle and that he wasn't going to sign

22   Moore, to your knowledge, sir?                                           22   anything else from that day forward.                And I'm not sure

23           A.   I don't know.       I know that he was --                   23   if that was at this exact time or not.

24           Q.   What was --                                                 24        Q.      Okay.     And my question is a little -- little

25           A.   -- he was in contact with Mr. Strolle, I                    25   more simpler than that.          I'm just asking are you

                                                                  Page 195                                                                    Page 196

                              Veritext Legal Solutions                                                      Veritext Legal Solutions
                                   800-336-4000                                                                  800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 133 of
                                           155
1    claiming -- and it's okay, I'm not fussing at you.                        1   Daniel Moore was leading some kind of a scam?

2    Are -- are you claiming that this consent is somehow                      2                         MR. MULLER:      Objection, form, and I'm

3    effective without Mr. Moore's signature or is your                        3   going to note for the record that the pleadings

4    position that to be effective he would have had to                        4   deadline in this case is not yet passed.                 We reserve

5    sign it?                                                                  5   the right to --

6            A.      I -- I can't tell you.            I'd have to ask         6                         MR. CLEVELAND:        Yeah.    Got it.    Right.

7    Mr. Strolle.                                                              7   I understand.

8            Q.      Okay.     That's all on that exhibit.                     8          Q.      (BY MR. CLEVELAND)         Mr. Wright, are you

9            A.      Just everything we -- everything we did, all              9   contending in this case that Daniel Moore was involved

10   documents I retained in the black folder and I                           10   in any kind of scam?

11   provided everything that's requested, a hundred                          11          A.      I don't know of any scams that he provided.

12   percent of it.                                                           12   I just don't like that it was -- that's probably the

13           Q.      Okay.     Thank you.       We're done with that          13   wrong word.         I'll have to think about it and make a

14   exhibit.                                                                 14   correction on the right word, because he -- he always

15           A.      Thank you.                                               15   was able to remember his truths.                He had trouble

16           Q.      Mr. Wright, you said several times or used               16   remembering his lies.          And so I don't want to call it

17   the word "scam" to describe something that Daniel                        17   a scam.

18   Moore was doing.           Do you recall that?                           18                         If you remember at the beginning of the

19           A.      I -- I'd have to go back to testimony.                   19   day I made a -- I made a correction on -- that I

20           Q.      Okay.     Well, we'll try to make it a little            20   changed it to proposals.            And let me think about it

21   clearer.        Are you contending that Daniel Moore was                 21   and I'll make a correction on this when my attorney

22   running any kind of scam as it related to you or Black                   22   gets it.       Because a scam would have had to be

23   Duck or anybody else?                                                    23   something that was done and completed.                 And he really

24           A.      I always had suspicions, no proof.                       24   didn't do a scam.         He just left me in bad shape is

25           Q.      Okay.     So are you claiming in this case that          25   all.    And --

                                                                  Page 197                                                                        Page 198

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000




1            Q.      Okay.                                                    1    Mr. Moore played golf in North Carolina or South
2            A.      Yeah, I honestly believe that he -- he tried             2    Carolina or somewhere like that?
3    to sell it, just -- I think he -- in my case, I felt                     3            A.      Oh, he invited me.            I didn't get to go yet.
4    like he had plenty of time to sell it and his excuse                     4    I think he invited me to go golfing and surfing, but
5    was he -- finally afterwards, the only way he could                      5    I've had two shoulder surgeries and I'm not a good
6    sell it was closing it.             So "scam" is probably not the        6    surfer, so --
7    right word.        There's -- there's a word I can think of              7            Q.      Did you ever get an invite to the Key West
8    and I will correct that, because --                                      8    fishing trips?
9            Q.      Well --                                                  9            A.      I wish I did.         I would have loved to have
10           A.      -- I don't think he intentionally tried to               10   gone.        I --
11   scam.        I think it just looked like a scam.                         11           Q.      I heard he had one of those.
12           Q.      Got it.     And, Mr. Wright, let me say I know           12           A.      -- it's a shame he doesn't want to try to
13   these have been two long days and I really appreciate                    13   settle this, because I've always tried to ...
14   you hanging in there, and I -- you've corrected that                     14           Q.      Mr. Wright, I heard you -- I think you used
15   by that explanation.            And I do appreciate that answer.         15   the word "frustration" or that you were put in a bad
16           A.      Yeah, because Daniel, you know, he's a nice              16   spot because of something Daniel did, and just -- I
17   guy, I mean, very likeable guy.                  He owns -- he owns a    17   haven't asked you this.               Can you just tell me, what
18   $10,000 rifle that I gave him as a gift.                  I put him in   18   was the bad spot that you think Daniel left you in?
19   tournaments, introduced him to all my family and                         19           A.      That was our part of my emails that are
20   friends.        And I felt like he was a friend.            It just      20   being produced, and maybe in the amended pleadings
21   upsets me that he's -- he's doing what he's doing.                       21   they will be able to pull them together.                       I don't
22           Q.      And I understand that you -- you had Daniel              22   think my counsel has sufficiently gone through those
23   to your ranch, the KrisJenn Ranch; is that right?                        23   yet.
24           A.      I let him in as part of my family, yes, sir.             24                          You've got something up on the screen
25           Q.      And did you go -- did I hear that you and                25   that we're not familiar with or have never seen.

                                                                  Page 199                                                                        Page 200

                                 Veritext Legal Solutions                                                    Veritext Legal Solutions
                                      800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 134 of
                                           155
1           Q.    Oh, well, you know what, I'm going there                   1    closing on one -- two deals that he sold for us.                    It

2    next, but since you -- I'm okay -- I will stop that                     2    was all business, short and not much there.                 Then I

3    screen share, but we're going there next.               I didn't        3    met him at an agreement on a contract that Daniel and

4    mean to distract you.                                                   4    Darin put together for Black Duck with Solares, and he

5           A.    There's no way to read it because it was --                5    took charge as -- as if he had never sold a contract,

6           Q.    Yeah, that's a really -- that's a real tough               6    so I thought he was a little forward there.

7    one.                                                                    7                       And then after the TCRG deal John

8           A.    -- this -- this big.                                       8    Terrill wanted to meet him, I went and met him there.

9           Q.    Right.     Right.     I'll blow it up when we show         9    Found him at that point very congenial, very open,

10   it to you.                                                              10   ready to participate in the project.                 And I learned a

11                        But in terms of -- as best you can                 11   little bit about his business at that time.                 That it

12   today, can you in your own words -- actually, let me                    12   was very successful in Shelby County and it could be

13   ask you this way.                                                       13   an asset to this project.

14                        Can you in your own words just describe            14        Q.    Okay.     And just so I get this from you

15   Daniel Moore based on your -- your dealings with him?                   15   today, can you in your own words just tell me what the

16          A.    I really can't.         It would take hours to do          16   tough spot that -- that you think Daniel put you in?

17   it.                                                                     17        A.    I'll have to -- to refer to my attorney,

18          Q.    Okay.     You've already done it a little bit.             18   because we possibly could be amending our pleadings

19   Is there anything you'd -- you'd add to that?                           19   and could possibly be working on some of that in the

20          A.    That was -- that was the good side of him.                 20   future.   The hearing dates, I think one of them is

21   There were lots of sides of Daniel.                                     21   October 13 with some deadlines and then there's some

22          Q.    Okay.     And in your own words can you                    22   deadlines on when the rest of the documents you

23   describe Darin Borders?                                                 23   requested, so I'll leave that.            I'll leave that.

24          A.    I only met Darin -- I met him, I was with                  24        Q.    Okay.     But -- but I -- but I do -- I do

25   him -- let me think about this.               I met him at a            25   think I'm entitled to the answer today.                 I hear what

                                                               Page 201                                                                       Page 202

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000




1    you're saying about what may come in the future,                        1    time, because of new pleadings -- may have to do with

2    but -- and I'm not asking you for, you know, to commit                  2    confidential pleadings with -- between my attorney and

3    to doing or not doing anything in the future.                  But as   3    myself and also between Mr. Germany on some pleadings

4    we sit here today, can you in your own words just                       4    that we may be doing there too.

5    describe the tough spot that you feel that Daniel put                   5                       MR. MULLER:      Tim, may I interrupt?

6    you in?                                                                 6         Q.    (BY MR. CLEVELAND)          Okay.        Are you saying I

7           A.    No.                                                        7    need to depose you again on that?                 I'm -- I'm just

8           Q.    Is that no?                                                8    trying to get what your -- what you know today, sir.

9           A.    No.                                                        9                       MR. MULLER:      Yeah, let me -- let me --

10          Q.    Okay.     Is that because you can't think of               10   I'll instruct him on the record.             He has a right, if

11   anything or is that because you don't want to answer                    11   you know of anything that -- it's a tough spot that

12   the question?                                                           12   you've been in, he has a right to talk about that --

13                        MR. MULLER:      Objection, form.                  13                      THE WITNESS:       I want to --

14          A.    Yes.                                                       14                      MR. MULLER:      -- tell him -- words we'll

15          Q.    (BY MR. CLEVELAND)          Which one or is it both?       15   determine things later, but what's the tough spot, if

16          A.    Yes, I don't want to answer.            Well, you know     16   you know of something.

17   the answer so --                                                        17        A.    My tough spot is that Daniel Moore spent

18                        MR. MULLER:      Wait, wait --                     18   four months, he said every morning at 6:00 he would

19          A.    I said no, and then you asked another                      19   get on the phone with this gentleman named John

20   question before I answered the first question, so your                  20   Michael and talk four to five hours every day for four

21   first question is no, your second question is yes.                      21   to five months.      And I don't know if Daniel was making

22          Q.    (BY MR. CLEVELAND)          Which means that you           22   a deal with John or John was trying to make a deal

23   just don't want to answer the question about the tough                  23   with Daniel, but he told me for four months he needed

24   spot that Daniel put you in?                                            24   to make this deal.      He kept presenting offers, and

25          A.    We're going to reserve those for a later                   25   then he finally said if you close it I can sell it to

                                                               Page 203                                                                       Page 204

                              Veritext Legal Solutions                                                   Veritext Legal Solutions
                                   800-336-4000                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 135 of
                                           155
1    this guy, and then when I said that I could close it,                  1    to these terms.     And so he said, all right, this is

2    then he says -- John Michael says to Daniel, I'll give                 2    the new terms of the deal, and then on Tuesday or

3    you a million and a half dollars if you don't close                    3    Wednesday after that Mr. Roberts called and said

4    it.     So then I'm going, how is that going to work?                  4    where's the money.     I said I don't know what you're

5    And then he said, well, John Michael said, nine months                 5    talking about, and he said the new deal that Adam

6    after you default we'll give you the million and a                     6    proposed.     And I said I have no idea what that deal

7    half.                                                                  7    is.

8                      So it put me in a tough spot with the                8                      And then I got ahold of Adam -- I mean

9    seller because the seller had already said it's not                    9    John.   I got -- Daniel Moore, I got ahold of Daniel

10   going to work with Daniel Moore anymore, and that's                    10   Moore after that, and I said well, what's this new

11   when Daniel Moore moved, after that really tough spot                  11   deal.   He said, well, it was a proposal for a

12   that he put me in.     He moved to South Carolina, and                 12   six-month extension to give him 3- or 400,000 more

13   then he bought a home in North Carolina, and so                        13   dollars.    I said where's the money.              He said, well,

14   that's -- that's the tough spot.                                       14   I'm waiting on this John Michael.                And apparently John

15                     And then apparently -- and I don't know              15   Michael defaulted that or played Daniel, I don't know

16   what happened, Daniel and John Michael made some                       16   exactly how that went down, but Chase Palmer and the

17   agreement over a Labor Day weekend, and they went to                   17   seller, Mr. Roberts, then moved to try to put Black

18   the seller, who was Mr. Roberts, and without my                        18   Duck in default.     And by trying to put Black Duck in

19   permission changed the whole contract, without Darin                   19   default, I had to step in and save it, and by not --

20   Borders' permission, and agreed to give Mr. Roberts                    20   by not putting any money into it.                That was the tough

21   3- to $400,000 more for a six-month closing, and --                    21   spot.

22   and Mr. Roberts sent him an email back and said that                   22                     MR. MULLER:      Tim, I'm sorry, I don't

23   I'm in -- out of service, but I can come back.                And      23   mean to interrupt.     Larry is fading here.             How much

24   then the attorney with him said this is the terms you                  24   longer do we have, do you think?

25   agreed to, and -- and Daniel Moore said, yes, I agree                  25                     MR. CLEVELAND:        We've got quite a bit.

                                                                Page 205                                                                    Page 206

                           Veritext Legal Solutions                                                    Veritext Legal Solutions
                                800-336-4000                                                                800-336-4000




1                      MR. MULLER:      We're getting there                 1    mentioned we're just repeating stuff that's been

2    though?                                                                2    covered over and over again.          What can we do here?

3                      MR. CLEVELAND:        Yeah, I know, I did see        3                      MR. CLEVELAND:        Well, I don't agree

4    that.     I think because of the -- the tech and this                  4    with that, and I -- if he's tired, I'm not going to

5    being a Zoom and everything else, I think there's --                   5    make him stay, if he's tired and doesn't want to

6    we can check the record, I think there's still quite a                 6    continue.     Obviously, I'm not going to do that.              If we

7    bit of time that I'm allowed under the record to                       7    need to suspend and resume and finish this out, we can

8    continue with him.     And I have a lot to get through.                8    do that.    If you want to go a little bit longer.

9                      As you can probably see from some of                 9    Really, it will depend on the witness and how

10   the exhibits I forwarded, that being, you know, TCRG,                  10   Mr. Wright is doing, how he's feeling.                If he wants to

11   that whole negotiation deal, more McLeod questions                     11   go a little bit longer and then we suspend, we can do

12   about different agreements we haven't even -- we                       12   that.   If he wants to suspend now, okay, but I

13   haven't gotten to yet, so -- and I need to keep going                  13   really would -- I really would defer to him.

14   on this subject as well.        So there's -- that was a               14                     MR. MULLER:      All right.         Well, I

15   long way of saying quite a bit, John.                                  15   appreciate your concerns.         We reserved two days for

16                     MR. MULLER:      Okay.         Well, let's see if    16   this deposition, which I think is more than adequate

17   we can figure something out here.                You know, you've      17   given the fact that you've had many prior occasions to

18   deposed Mr. Wright on several occasions prior to this.                 18   depose him.     I think Larry can make it for another

19   We've saved you two days today.            It's 5:00.      I'll stay   19   hour.

20   on the record, but I don't think this witness is --                    20                     We're -- we're going to object to any

21   you can see him on the video, we're on video.                You can   21   further deposition time.        We're -- you know, we can go

22   see that this witness is physically having difficulty                  22   to the court and the court may order me to tender him

23   continuing on right now.                                               23   again in the future, and if so, I'll defer to the

24                     And what's more is we've covered a lot               24   court, but I will probably resist those efforts.                 So

25   of ground.     It seems like the things you just                       25   do you think we can wrap it up in an hour?

                                                                Page 207                                                                    Page 208

                           Veritext Legal Solutions                                                    Veritext Legal Solutions
                                800-336-4000                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 136 of
                                           155
1                            MR. CLEVELAND:        No, but do we have a      1                         MR. MULLER:      Do you think you get 18 --

2    record time, Gloria, that we've been on the record                      2    do you think you get 18 on the record?

3    today?                                                                  3                         MR. CLEVELAND:        If it takes that long,

4                            THE REPORTER:       Yes, I have four hours      4    I don't think I'm -- it's unreasonable to expect that

5    and 31 minutes for today, and five hours and 27                         5    given the complexity here.            But why don't we -- we're

6    minutes yesterday.                                                      6    burning tape now.        Why don't I keep going with Mr. --

7                            MR. MULLER:      So you've had how many         7    Mr. Wright if he's able, and I'll get as far as I can.

8    hours total, nine?                                                      8                         MR. MULLER:      Well, sure, it's

9                            MR. CLEVELAND:        Right.   And that's       9    unreasonable.        The rules only allow you to have six.

10   really nowhere near what I'm entitled to for the two                    10                        MR. CLEVELAND:        Okay.    Again, do we

11   days given that, as we've said, to try to streamline                    11   need to go off the record and have more conversation

12   this, this is a corporate rep depo and it's a personal                  12   or do you want to keep going with him if he's able?

13   rep.                                                                    13                        MR. MULLER:      Okay, yeah, let's go off

14                           THE VIDEOGRAPHER:         I have closer to      14   the record.     We'll confer off the record.

15   five hours today and we had five hours 27 minutes                       15                        THE VIDEOGRAPHER:         Going off the

16   yesterday.                                                              16   record, the time is 5:15 p.m.

17                           MR. MULLER:      Yeah, your time limit is       17                        (Recess from 5:15 p.m. to 5:28 p.m.)

18   six per deponent.                                                       18                        THE VIDEOGRAPHER:         Back on the record.

19                           MR. CLEVELAND:        Yeah, so we're not --     19   The time is 5:28 p.m.

20                           MR. MULLER:      You elected to take -- you     20        Q.      (BY MR. CLEVELAND)          All right, Mr. Wright,

21   elected to take all three at the same time.                             21   we have taken a break.          Are you ready to continue?

22                           MR. CLEVELAND:        Right, so we're not --    22        A.      Ready as I can be.

23   we're not near the expiration of the time I'm entitled                  23        Q.      Okay.     I want to follow up on a couple of

24   to.     I've been doing it as expeditiously as possible.                24   things in a narrative answer you gave, and then I'm

25   Why don't we --                                                         25   going to move on.

                                                                  Page 209                                                                   Page 210

                                 Veritext Legal Solutions                                                  Veritext Legal Solutions
                                      800-336-4000                                                              800-336-4000




1                            It sounded to me -- well, let me ask            1         Q.      And do you think -- I'm sorry, do you think

2    this.        The John Michael you referred to in your                   2    Mr. Moore set this situation up intentionally or do

3    previous answer, is that his full name, is Michael his                  3    you think it's some -- a tough spot that came about

4    last name or is that a --                                               4    despite his best intentions?             I mean what's your view

5            A.      I'm not sure what his full name is, but I               5    about it?

6    believe that's close.                                                   6         A.      I don't know, I don't know.             We haven't --

7            Q.      Okay.                                                   7    my attorneys haven't disposed him yet, but I felt like

8            A.      We presented in the original bankruptcy                 8    that he -- he fell into a big trap with this.

9    hearings that you questioned me on before that he was                   9         Q.      Okay.

10   one of the potential buyers, and we -- we presented                     10        A.      And that was -- and that was a really,

11   copies of that that Daniel Moore presented to Darin                     11   really tough spot there.

12   and myself.                                                             12        Q.      But was your earnest money already -- was

13           Q.      Okay.     And so was John Michael another               13   your earnest money from KrisJenn Ranch already with

14   potential buyer of the -- the right-of-way?                             14   the seller at the time that Daniel was talking with

15           A.      Yes.                                                    15   John Michael?

16           Q.      Okay.     And were these interactions that              16        A.      We put up a continual time up until one

17   Mr. Moore had with John Michael that put you in a                       17   month when we closed on the earnest money.                The last

18   tough spot, were those dealings before Black Duck                       18   earnest money I put up was $250,000 which was exactly

19   closed on the right-of-way in August of 2018?                           19   30 days before I closed and I did not have a loan at

20           A.      They were right at the time of the closing,             20   that time.     And Daniel Moore left and -- without a

21   and that's -- that was the tough spot.                  When Daniel     21   buyer that we thought we had.              And I had 30 days to

22   wasn't able to make the deal with John Michael, that                    22   find money.

23   really became the tough spot, and then Daniel just                      23                        I don't care who you are, to go and

24   loaded up and went back to South Carolina without                       24   sign a loan in 30 days is pretty tough.                Pretty tough.

25   telling me, left me by myself on this.                                  25        Q.      Okay.

                                                                  Page 211                                                                   Page 212

                                 Veritext Legal Solutions                                                  Veritext Legal Solutions
                                      800-336-4000                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 137 of
                                           155
1           A.   For someone that's retired.                               1   option agreement.     Do you see that on the screen

2           Q.   All right.        I'm going to share the screen           2   share, sir?

3    and show you a new exhibit, it's No. 37.                              3        A.   Yes.

4                        MR. CLEVELAND:        John, it's the McLeod       4        Q.   And 7-A is a paragraph called Optionor's

5    option agreement.                                                     5   Representation.     Do you see that, sir?

6                        MR. MULLER:      Sure.                            6        A.   Yes, who -- who is the optionor?

7           Q.   (BY MR. CLEVELAND)          All right.    Mr. Wright,     7        Q.   Well, I believe the optionor here would be

8    do you see this Exhibit 37 which is the option                        8   the group granting the option, which would be your --

9    agreement between two of your entities and McLeod Oil?                9   your side of this, because you guys granted the option

10          A.   So you're jumping from 30 days before the                10   to the McLeods.

11   closing till -- you're jumping all the way to December               11        A.   Okay.

12   of 2019.                                                             12        Q.   Does that sound right to you?

13                       Okay.     See, that's what -- if you could       13        A.   I didn't look at the definition --

14   keep things in chronological order my mind can handle                14        Q.   Okay.

15   it, but by jumping, I just can't handle this.              You can   15        A.   -- because I've never been involved -- this

16   try, but I had my mind all set on tough spots in 2017,               16   is the first option I've ever been involved in, so

17   '18, now you're jumping to '19.              And so I'll try, but    17   it's -- it's all new to me.          I know assignor and a

18   I'm only going to be good for a few minutes if you're                18   signee, but if you could go back to the -- the

19   going to do this.                                                    19   definition at the very top, I can -- I can make sure I

20          Q.   Okay.     Yes, we're -- we're moving forward to          20   understand it.    And then --

21   2019 and this option agreement in front of you.              And     21        Q.   Absolutely.

22   I'm -- I'm going to scroll down and -- to a highlight                22        A.   Okay.     If you're jumping it back and forth,

23   that I have, and I'm going to take it out because I                  23   it really hurts my eyes.        Don't move it, because if

24   know you don't like the highlights.                                  24   you do it really --

25                       We're looking at paragraph 7-A of the            25        Q.   I won't move it.         So we're back at the

                                                              Page 213                                                              Page 214

                             Veritext Legal Solutions                                                Veritext Legal Solutions
                                  800-336-4000                                                            800-336-4000




1    first page --                                                        1                       Did I read that correctly, sir?
2           A.   KrisJenn Ranch is the optionor and they're               2         A.   Yes.
3    the optionee, yes.          Okay.   That -- that makes sense,        3         Q.   And what did you mean by "subject to the
4    the "or" or the "ee," yes, okay.                                     4    Litigation"?
5           Q.   Right.     It -- it took me a little time as             5         A.   That was their requirement, so I don't know
6    well, but --                                                         6    what they meant by it.
7                        I'm going to -- sorry for the headache.          7         Q.   So the McLeods added this phrase, "Subject
8    I'm going to scroll back down --                                     8    to the Litigation," is that what you're saying?
9           A.   I'm good.                                                9         A.   Yes.      Everything in there they prepared it,
10          Q.   Now that --                                              10   Strolle reviewed it and I signed it.
11          A.   I'm good.                                                11        Q.   Okay.      Did -- did you disclose the net
12          Q.   Okay, okay.                                              12   profit interest of Longbranch and DMA Properties to
13                       And optionor's representation.         This      13   the McLeods?
14   says, "Subject to the Litigation, each of the entities               14        A.   They were given the entire lawsuit and they
15   and individuals comprise" -- are you following me,                   15   saw the position of the net profits claim.
16   sir?                                                                 16        Q.   Okay.      Okay.      Did you tell them anything
17          A.   Yes.                                                     17   about -- I understand you provided them the lawsuit,
18          Q.   "Comprising Optionor Group hereby represents             18   as you say.      Did you tell them, the McLeods, anything
19   to Optionee the following, which representations are                 19   about the litigation and the positions taken by DMA
20   true and correct on the Effective Date of this                       20   Properties and Longbranch?
21   Agreement" --                                                        21        A.   They -- they were given the full case and
22          A.   Okay.                                                    22   they went in and reviewed it, but I don't even think
23          Q.   -- "and which representations will be deemed             23   that was their interest at the time.             Their interest
24   to have been re-made at the Closing as still being                   24   was in having collateral to back up the loan, full
25   true and correct."                                                   25   collateral.      And they --

                                                              Page 215                                                              Page 216

                             Veritext Legal Solutions                                                Veritext Legal Solutions
                                  800-336-4000                                                            800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 138 of
                                           155
1            Q.    That was the loan -- I'm sorry.                                1    it would not be free and clear of all encumbrance.

2            A.    They said that when the time was correct                       2            Q.      Okay.     Was this statement at 7-A(1) true

3    then they would do their investigation.                                      3    with respect to the right-of-way from your

4            Q.    Okay.     But did you believe that, as you                     4    perspective?

5    represent -- you understand that optionor's                                  5            A.      It -- they had a contract on the -- on

6    representations, this was your representations in this                       6    the -- the pipe and the right-of-way.

7    agreement; right?                                                            7            Q.      But was this representation that that was

8            A.    It -- it speaks for itself, plain language,                    8    free and clear of all liens, claims, and encumbrances

9    you'll see.                                                                  9    true when there were claims existing by DMA and

10           Q.    Okay.     So was it true, sir, as you represent                10   Longbranch with respect to the right-of-way and the

11   in 7-A(1) here, that "Optionor Group own(s) the                              11   net profits interest as well?

12   Property free and clear of all liens, claims, and                            12                           MR. MULLER:      Objection, form.

13   encumbrances (other than same related to the Loan                            13           A.      Those were claims that are -- that are being

14   Agreement or this Agreement)"?                                               14   proven invalid and are invalid.

15           A.    The optionor group did own the property free                   15           Q.      (BY MR. CLEVELAND)          But they were still

16   and clear.      But that became untrue when this was all                     16   claims that were in existence at the time that you

17   signed.      Before this was signed the optionor group                       17   signed this agreement and made these representations;

18   owned the property free and clear because Asilo only                         18   right, sir?

19   had a loan against the ranch and the minerals, and                           19                           MR. MULLER:      Objection, form.

20   then their first loan agreement only had -- had a lien                       20                           THE WITNESS:       They're still claims

21   against the ranch, and then they had an option to buy                        21   today.

22   some points, some of those 16 percentage points.                             22           Q.      (BY MR. CLEVELAND)          So this representation

23           Q.    Well, once --                                                  23   at 7-A(1) is not entirely accurate then; is that true?

24           A.    Once we did the -- once we did the -- the                      24                           MR. MULLER:      Objection, form.

25   lien agreement, they had a lien against the land, so                         25                           MR. GERMANY:       Objection, form.

                                                                    Page 217                                                                            Page 218

                               Veritext Legal Solutions                                                            Veritext Legal Solutions
                                    800-336-4000                                                                        800-336-4000




1            A.    Yeah, I give up on what you're trying to get                   1                            MR. GERMANY:       Here's my problem, Tim,

2    me to say.      If you want to move on to something else,                    2    you've asked the same question five times.                      And it's

3    otherwise, I'm going to have to shut her down.                    You're     3    confusing everybody.            You know, you're trying to make

4    wearing me out, Tim, and I'm trying hard.                    I'm 66          4    him define something that he just -- you've just got

5    years old.      That's why I asked how old you are.                          5    to be happy with his answer, Tim.                      If you could move

6    You're 39.      At 39 I could run circles around you.                   At   6    it along, I think Larry could answer your questions.

7    66 I'm having a hard time and I'm being honest.                       I'm    7                            THE WITNESS:       That's right.        Over and

8    being honest.                                                                8    over.

9                          MR. MULLER:      Tim, how close are we?                9                            MR. MULLER:      Tim, I kind of agree with

10                         THE WITNESS:       This -- it's ridiculous.            10   that.        We've kind of just hit the same stuff over and

11   He's just --                                                                 11   over again.

12                         MR. CLEVELAND:        Well, there's still              12                           MR. CLEVELAND:        Well, this is the first

13   plenty more to do, John, but if the witness can't                            13   time I've -- we've asked him any questions about this

14   continue, then, I mean, he can't continue today.                             14   agreement, and, you know, I'm entitled to examine him

15   So --                                                                        15   about it.

16                         THE WITNESS:       You're just wearing me              16                           MR. GERMANY:       Well, you keep asking him

17   out.     Because everything in here speaks for itself,                       17   whether or not -- you know, about the claim and then

18   Tim.                                                                         18   it says subject to the litigation right there.                      And he

19                         MR. MULLER:      Okay.         We're going to have     19   said, well, yeah, there's claims ongoing right now in

20   to --                                                                        20   litigation.        I don't know what other answer you want

21                         THE WITNESS:       I can't tell you what it            21   from him.

22   doesn't say.                                                                 22                           MR. MULLER:      I mean he can't tell you

23                         MR. MULLER:      The lawyers are going to              23   what the legal claims are.               He's not a lawyer.

24   confer.      We'll work it out.                                              24                           MR. CLEVELAND:        Okay.       I mean, can

25                         William, what do you think?                            25   he -- can he continue or not?                 I mean, if he can't,

                                                                    Page 219                                                                            Page 220

                               Veritext Legal Solutions                                                            Veritext Legal Solutions
                                    800-336-4000                                                                        800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 139 of
                                           155
1    then he can't.                                                         1            A.      I will -- I will try to continue.            Not on

2                        I'm not asking you, Mr. Wright, to                 2    this, though.

3    continue if -- if you -- if you can't continue, so                     3            Q.      Okay.     Well, let me --

4    it's really entirely Mr. Wright's call.                                4            A.      If you want to hear --

5                        MR. MULLER:      He said -- he said --             5            Q.      All right.

6                        THE WITNESS:       I will clarify a few of         6            A.      -- some more of my tough spots, I can do

7    the tough spots you put me in a while ago, but other                   7    that.        And if you want to talk about the Harris SWD

8    than that, I'm going to call it a day.                You've just --   8    note, Bigfoot offsets, I'll do that, just because I

9    you've worn me out, I mean literally worn me out.                      9    understand --

10                       MR. MULLER:      He was willing and ready          10           Q.      All right.       All right.       I have put up here,

11   to testify on the issues of what the tough spots were                  11   Mr. -- what's that, sir?

12   and the -- and the offset issue which I've given you                   12           A.      Anything on that I can answer for you.

13   this ledger on.       But you kind of went somewhere else,             13           Q.      Okay.     So I have put on the screen

14   and he -- if you want -- if you want to touch on those                 14   Exhibit 38, which is the -- some notes on a ledger

15   issues, he's ready today, but if we're going to go                     15   related to Harris SWD notes.

16   back --                                                                16           A.      Right.

17                       MR. CLEVELAND:        If he's ready and able       17           Q.      And I understand that the -- the Post-it

18   to do that now, then let's -- I'm all for covering                     18   notes that are copied on the right-hand side are notes

19   what we can today, understanding it's getting later                    19   of your counsel and he's -- I don't think there's

20   and understanding Mr. Wright is tired.                So I am --       20   anything too secret about those.                  And to expedite,

21                       MR. MULLER:      Great.                            21   he's just agreed to let us use that, which I

22          Q.   (BY MR. CLEVELAND)          Okay.      Mr. Wright, are     22   appreciate, to use this with those notes on there.

23   you ready -- are you to continue, sir?                                 23                           But, Mr. Wright, did you -- who made

24          A.   I will --                                                  24   these handwritten entries on the left-hand side of

25          Q.   Okay.                                                      25   this page?

                                                                Page 221                                                                      Page 222

                             Veritext Legal Solutions                                                        Veritext Legal Solutions
                                  800-336-4000                                                                    800-336-4000




1           A.   I did.                                                     1            A.      Okay.     Where would you like to start?

2           Q.   And when did you run these numbers here,                   2            Q.      Let's go to the bottom and go backwards.

3    sir?                                                                   3            A.      Yeah.     Go to the bottom and go backwards.

4           A.   I put these together after Daniel Moore                    4                            The 12-20 payment and the 3-20-21

5    wanted to know the status, and I told him that we                      5    payment would be the final two payments that Bigfoot

6    missed quite a bit and that I was going to put it                      6    owes to -- owes on the notes, and so that amount is

7    together and get it to him, but he wasn't -- he wasn't                 7    $63,588, I believe.

8    interested in that.       I tried to ask him about stuff,              8            Q.      Okay.

9    and he ignored it.       And so I put it together, because             9            A.      And then 10 through 14 would be monies that

10   I knew at some point we would need to know what was                    10   were paid to the -- to the bank by the court order.

11   going on here.                                                         11           Q.      Okay.

12          Q.   Okay.     And so I asked you yesterday, and you            12           A.      Because they're not due till 12-20 and 3-20

13   said -- and your counsel helped you -- helped with                     13   is the last note.           And then 10 through 14 are in the

14   your position that you needed to look at some notes to                 14   registry of the court, and -- has anybody checked to

15   be able to answer my question about what, if anything,                 15   see if they've all been paid?                 Because it was your

16   are you admitting that is owed to DMA Properties or                    16   order that put it there, yeah, and -- okay.                  So that's

17   Mr. Moore related to the Harris SWD situation.                Do you   17   what's owed.

18   remember that?                                                         18                           Now --

19          A.   And -- and I said that we were working on                  19           Q.      Mr. Wright, can I try to -- just to remind

20   that and present it this morning, but you never                        20   you, what I want to know is what amount you agree or

21   brought it up, and -- so it's here in front of us now.                 21   admit is owed to DMA Properties or Mr. Moore or his

22          Q.   Great.     And I want to cover that with you.              22   entities related to this Harris SWD issue.

23   Can you explain to me, sir, what amount, if any, that                  23           A.      Okay.     To date -- to date, KrisJenn Ranch

24   you agree are owed to DMA Properties or Mr. Moore                      24   owes DMA $26,588.50, but there are two other items

25   related to the Harris SWD issue?                                       25   we're trying to see if they're offset.                  That would be

                                                                Page 223                                                                      Page 224

                             Veritext Legal Solutions                                                        Veritext Legal Solutions
                                  800-336-4000                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 140 of
                                           155
1    the taxes on the real estate and the -- and damage                        1    a hundred and -- $205,000, which --

2    claims on the -- on the ROW.                                              2            Q.      Of cost?

3            Q.      And the off -- offset of whose claims in the              3            A.      -- which will be the offset.

4    ROW?                                                                      4            Q.      Okay.     If -- if there's no offset of costs

5            A.      The damage claims that are -- that were paid              5    required, assume that with me, Mr. Wright, how much

6    by KrisJenn Ranch.           Those are offsets of Black Duck.             6    would DMA Properties be entitled to related to Harris

7            Q.      Wait.     Can you explain that to me?              What   7    SWD?

8    payments by KrisJenn Ranch are offsetting what's owed                     8                            MR. MULLER:      Objection, form.

9    to DMA Properties?                                                        9            A.      If there were no offsets at all, there was a

10           A.      Offsets are DMA had to pay the taxes on the               10   huge mistake.           There were -- the first three payments

11   real estate which was close to 20,000.                    That's not in   11   went to offset.           The fourth and fifth payment,

12   here.        And DMA -- and the Black -- Black Duck has paid              12   50 percent was sent to Daniel Moore and then that's

13   about $5500 in damage claims on the ROW line.                             13   when we realized that there was a lot more offset.

14           Q.      Okay.     And so is the -- I think you said               14                           The sixth, seventh, eighth, and ninth,

15   approximately $28,000 that you believe is owed to DMA                     15   if there was no offset to be owed to Danny Moore.

16   Properties.        Is that -- that is a total net of this                 16   That -- if there was no offset at all, $63,000 would

17   $182,000 of costs that are on this exhibit --                             17   be owed, $63,588 would be owed.                  That's the total

18           A.      Yeah, 182,000 in cost --                                  18   total.

19                           MR. MULLER:      Objection, form.                 19                           In your -- in your pleadings you put

20           Q.      (BY MR. CLEVELAND)          Okay.      And so --          20   that I owed five payments, but it's only four.                   It's

21           A.      Yeah, because I don't -- it's covered up                  21   the 9-20 payment, the 1-15 payment, the -- that's --

22   with some of my stuff.             We've been looking at this.            22   payment 6, 7, 8, and 9 would be the payments.                   That's

23   The total cost -- and there's some other costs that we                    23   the dates we were paid on.

24   have on there, and one of those was the taxes, another                    24                           Including all the bounced checks and

25   was the claims, so it's probably going to be closer to                    25   the late fees, they averaged between 45 and 60 days

                                                                    Page 225                                                                      Page 226

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1    late on every payment.             That's why it would be good to         1    I appreciate the kind words, Mr. Wright, but while --

2    check with the registry, to see if 10, 11, 12, 13 or                      2    let's -- cover some that we can while you've got the

3    14 are there, since y'all are the one that forced them                    3    energy to talk about it.

4    into the registry.                                                        4                            So you told me about one tough spot

5            Q.      Okay.     I appreciate that explanation.                  5    that you think Mr. Moore put you in.                   What -- did you

6                            Mr. Wright, you told me that you're               6    suffer any financial harm from that tough spot?

7    not -- you don't want to testify any further about the                    7            A.      I would -- I would say I suffered a ton, a

8    option agreement and the McLeods; is that right, or                       8    ton of financial damage.

9    that you're not able to?                                                  9            Q.      And I'm just talking about financial harm

10           A.      I can tell you a few more tough spots,                    10   that resulted from Mr. Moore's dealings with the

11   because you said tell me what the tough spots were.                       11   potential buyer John Michael?                 Like, can you identify

12   And there was actually five.                I told you one.         And   12   any financial harm that specifically resulted from

13   I'll do that.                                                             13   that?

14           Q.      Are you -- are you able to do any -- to                   14           A.      Yes.     We had to get a loan for 17 percent,

15   testify on any other subjects today?                                      15   and we wouldn't have had to get a loan for 17 percent

16           A.      I'm -- I'm telling you, you're like I used                16   if he would have let me know way before that that John

17   to be.        You have a lot of energy, Tim, and I                        17   Michael's flip was not going to happen.

18   appreciate that.           I think my compliment six months ago           18           Q.      So what's the -- what's the financial harm

19   was that I wouldn't want -- I would love to hire you,                     19   that you're saying you would have had to get a loan,

20   but nowadays I have some --                                               20   but --

21                           MR. MULLER:      Mr. Wright, can you              21           A.      We could have took a loan for a lot less

22   testify as to the final tough spots?                                      22   price.        We could have got better loan terms.

23           A.      There's four more tough spots.                            23           Q.      How so?

24                           MR. MULLER:      To let you know.                 24           A.      He left town.       He let me on such a short

25           Q.      (BY MR. CLEVELAND)          I appreciate the kind --      25   fuse.        Basically, he left town -- and that was the

                                                                    Page 227                                                                      Page 228

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 141 of
                                           155
1    other tough spot that I was going to be without the                          1         A.      Yes.

2    $1.2 million.           I was going to lose it all.             And he put   2         Q.      Okay.     And if the McLeods exercised their

3    up no money and made no capital contribution to Black                        3    option --

4    Duck.        So it was going to be a hundred percent loss                    4         A.      I'm not talk -- I'm not going to talk about

5    to -- to KrisJenn Ranch and my family.                                       5    that today.        You're switching me -- switching gears.

6            Q.      What was your contribution to Black Duck --                  6         Q.      Well --

7    or actually what was KrisJenn Ranch's capital                                7         A.      I'm through -- I'm through now, Tim.                You

8    contribution to Black Duck?                                                  8    did what we all three said you wouldn't do --

9            A.      Up to that point the loan to Black Duck was                  9         Q.      No.     This relates to what you -- you were

10   1.2 million.                                                                 10   talking about your harm, sir.

11           Q.      That was KrisJenn's capital contribution?                    11                        MR. MULLER:      You jumped ship.

12                           MR. MULLER:      What was your capital               12                        THE WITNESS:       You're jumping -- you

13   contribution, that's what he's asking.                                       13   jumped ship again, Tim.          I can't handle it.           I can't

14           A.      I put in the $500 to start the company, and                  14   handle it.     You're just too much.                It's too much.

15   I put in the $500 that Daniel Moore never put in.                            15                        MR. MULLER:      All right --

16           Q.      (BY MR. CLEVELAND)          Okay.        Wasn't it one of    16                        MR. CLEVELAND:        Does he want to hear --

17   your duties --                                                               17   does he want to hear -- does he want to hear the end

18           A.      Yeah.                                                        18   of my question?        Because he interrupted me and sort of

19           Q.      Sir, wasn't it one of KrisJenn Ranch's                       19   assumed I was jumping back.             The question related to

20   duties to contribute earnest money for Black Duck?                           20   his -- what he was talking about for the harm from the

21           A.      I would say that the duties in the -- I                      21   kind of loan he had to get, so --

22   would say the partnership agreement stands superior to                       22                        MR. MULLER:      Tim, I hear you.         It's 6,

23   the duties that were agreed upon.                      And so Daniel Moore   23   he's beat.     You've just -- you've done a good job for

24   need -- needed to abide by the partnership agreement.                        24   two days.     You're a very good lawyer.                He's given you

25           Q.      You mean the Black Duck company agreement?                   25   all he's got.        I just can't -- can't imagine we're --

                                                                      Page 229                                                                       Page 230

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000




1    we've got anything left at this point.                                       1    suspension before we go off.

2                            THE WITNESS:       I could take a two-hour           2                         MR. CLEVELAND:        All right.       The basis

3    nap.                                                                         3    is that I still have time afforded to me under the

4                            MR. CLEVELAND:        If he -- I can't -- I'm        4    rules that we have not exhausted.                   And I would use

5    not going to force Mr. Wright to stay if he's not --                         5    that time to cover topics that I have not been able to

6    if he's not able.           So I'm obviously not going to nor                6    get to.

7    could I.                                                                     7                         I also have an objection to the fact

8                            MR. MULLER:      He's telling me he's not            8    that yesterday Mr. Wright's testimony that he reviewed

9    ill.     He really had the energy to end these last two                      9    emails to prepare for his testimony as corporate rep

10   points.        I think he's covered them pretty well.                I       10   that weren't provided to us before this deposition --

11   think -- I think you've got everything you need.                             11   which has nothing to do with the discovery request.

12                           William, thoughts?                                   12   It's just he said he reviewed them and prepared to

13                           MR. GERMANY:       Yeah, that's it.                  13   testify as a corporate rep and they -- they weren't

14   Obviously, he can't even answer a simple question                            14   provided to us.

15   right now.                                                                   15                        And so the other -- the reason for the

16                           MR. CLEVELAND:        Okay.       I'm not -- we're   16   suspension would be I don't think Mr. Wright, try as

17   not forcing him to stay.              We can -- we'll -- I --                17   he may, answered a lot of my questions.                   I think he

18   again, we're not going to agree on this.                      I'm going to   18   got into a rhythm certainly yesterday afternoon saying

19   say my position is the deposition is suspended.                      I       19   the documents speak for themselves and he wasn't

20   understand, Mr. Muller, you're going to say no, the                          20   answering my questions.          And so, you know, reserving

21   deposition is over.           We can agree to disagree on that,              21   my right to go back and add to that based on the

22   and with that, I want to thank you, Mr. Wright, for                          22   transcript and two days of testimony.                   That is --

23   your time.                                                                   23   that's our position of why this is a suspension of the

24                           MR. MULLER:      Thank you for that, Tim.            24   deposition.

25   I think the rules require you to state the basis of                          25                        MR. MULLER:      All right.         I'll make my

                                                                      Page 231                                                                       Page 232

                                 Veritext Legal Solutions                                                       Veritext Legal Solutions
                                      800-336-4000                                                                   800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 142 of
                                           155
 1   objection for the record.         I'll also note there's             1    record.
 2   correspondence between us urging you to please                       2                    THE REPORTER:          All right.
 3   postpone and reschedule your deposition and then you                 3                    MR. MULLER:         Yes, we want to read and
 4   elected not to.                                                      4    sign.
 5                     MR. CLEVELAND:        Right.      And, you know,   5                    THE REPORTER:          All right.
 6   with trial -- with trial in December we weren't going                6                    MR. CLEVELAND:           Okay.    Anything else?
 7   to postpone, we -- we're not able to postpone, and so                7                    THE VIDEOGRAPHER:             Is that everyone?
 8   we didn't.    And we can agree -- I understand your                  8                    MR. MULLER:         That's it.
 9   correspondence.     We couldn't do that given the                    9                    THE VIDEOGRAPHER:             This concludes
10   schedule we're on, so --                                             10   today's deposition of Larry Wright.              Going off the
11                     MR. MULLER:      You could have -- for the         11   record.   The time is 6:01 p.m.
12   record, just for the record.          With trial -- with trial       12                   (Deposition adjourned at 6:01 p.m.)
13   in December, with us having one dec action and you 34                13
14   counterclaims, we were also compelled to -- to                       14
15   postpone.    And you could have very well done the same.             15

16                     MR. CLEVELAND:        Okay.      Well, we -- we    16

17   decided against it.     I think everyone's position on               17

18   the record is clear, and --                                          18

19                     MR. MULLER:      I think William would like        19

20   to --                                                                20

21                     MR. CLEVELAND:        Any other -- anything        21

22   else we need to take up?                                             22

23                     MR. GERMANY:       Yeah.       I don't remember    23

24   us doing this, but this is federal so we need to agree               24

25   or state that we're going to read and sign on the                    25

                                                               Page 233                                                             Page 234

                           Veritext Legal Solutions                                               Veritext Legal Solutions
                                800-336-4000                                                           800-336-4000




1                         CHANGES AND SIGNATURE                            1   I, LARRY WRIGHT, have read the foregoing deposition
                                                                               and hereby affix my signature that same is true and
                        TO THE ORAL DEPOSITION OF
                                                                           2   correct, except as noted above.
2                               LARRY WRIGHT                               3   Signed under penalty of perjury this ___ day of
                                Volume 2 of 2                              4   _____________, 20__.
                                                                           5
3                          September 30, 2020
                                                                           6                              ___________________________
4     Page    Line       Change                   Reason                                                  LARRY WRIGHT
5     _____________________________________________________                7
                                                                           8
6     _____________________________________________________
                                                                               (If notary is requested use the following.)
7     _____________________________________________________                9
8     _____________________________________________________               10   STATE OF ___________)
                                                                               COUNTY OF __________)
9     _____________________________________________________
                                                                          11
10    _____________________________________________________                         Before me __________________________ on this day
11    _____________________________________________________               12   personally appeared LARRY WRIGHT, known to me (or
                                                                               proved to me under oath or through _______________
12    _____________________________________________________
                                                                          13   (description of identity card or other document) to be
13    _____________________________________________________                    the person whose name is subscribed to the foregoing
14    _____________________________________________________               14   instrument and acknowledged to me that he executed the
                                                                               same for the purposes and consideration therein
15    _____________________________________________________
                                                                          15   expressed.
16    _____________________________________________________                         (Seal) Given under my hand and seal of office
17    _____________________________________________________               16   this _______ day of ____________, ________.
                                                                          17
18    _____________________________________________________
                                                                          18
19    _____________________________________________________                                               _____________________________
20    _____________________________________________________               19                              Notary Public in and for the
                                                                                                          State of ______________
21    _____________________________________________________
                                                                          20
22    _____________________________________________________               21
23    _____________________________________________________               22
                                                                          23
24    _____________________________________________________               24
25    _____________________________________________________               25


                                                               Page 235                                                              Page 236

                           Veritext Legal Solutions                                               Veritext Legal Solutions
                                800-336-4000                                                           800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 143 of
                                           155
 1             IN THE UNITED STATES BANKRUPTCY COURT                1
                      WESTERN DISTRICT OF TEXAS
 2                       SAN ANTONIO DIVISION                                            REPORTER'S CERTIFICATION
 3   IN RE:                        § CHAPTER 11                     2                  DEPOSITION OF LARRY WRIGHT
                                   §
 4   KrisJenn Ranch, LLC,          § Case No. 20-50805                                     (Reported Remotely)
                                   §                                3                         Volume 2 of 2
 5        Debtor                   §
     ___________________________ § ________________________                                September 30, 2020
 6                                 §
                                                                    4
     KrisJenn Ranch, LLC,          §
 7   KrisJenn Ranch, LLC-Series    §                                     -----------------------------------------------------
     Uvalde Ranch, and KrisJenn    §
 8   Ranch, LLC-Series Pipeline    §                                5
     ROW, as successors in         §                                6        I, Gloria Carlin, Certified Shorthand Reporter in
 9   interest to Black Duck        §
     Properties, LLC,              §                                7   and for the State of Texas, hereby certify to the
10                                 §                                8   following:
               Plaintiffs          §
11                                 §                                9        That the witness, LARRY WRIGHT, was duly sworn by
     v.                            § ADVERSARY NO. 20-05027
                                                                   10   the officer and that the transcript of the oral
12                                 §
     DMA Properties, Inc. And      §                               11   deposition is a true record of the testimony given by
13   Longbranch Energy, LP,        §
                                   §                               12   the witness;
14             Defendants          §                               13        I further certify that pursuant to FRCP Rule
     --------------------------- § ------------------------
15                                 §                               14   30(e)(1) that the signature of the deponent was
     DMA Properties, Inc.,         §                               15   requested by the deponent or a party before the
16                                 §
     Cross-Plaintiff/Third-Party §                                 16   completion of the deposition; that the deposition
17   Plaintiff                     §
                                                                   17   transcript was submitted on October 12, 2020 to the
                                   §
18   v.                            §   ADVERSARY NO. 20-05027      18   witness or to the attorney for witness for
                                   §
19   KrisJenn Ranch, LLC,          §                               19   examination, signature and return to Veritext Legal
     KrisJenn Ranch, LLC-Series    §                               20   Solutions by _______________________;
20   Uvalde Ranch, and KrisJenn    §
     Ranch, LLC-Series Pipeline    §                               21        That the amount of time used by each party at the
21   ROW, Black Duck Properties, §                                 22   deposition is as follows:
     LLC, Larry Wright, and John §
22   Terrill,                      §                               23        Charles John Muller IV - 00:00:00
                                   §
                                                                             Timothy Cleveland - (05:06:09)
23   Cross-Defendants/Third-       §
     Party Defendants              §                               24        William Germany - 00:00:00
24
25    ----------------------------------------------------         25        That pursuant to information given to the


                                                        Page 237                                                         Page 238

                          Veritext Legal Solutions                                          Veritext Legal Solutions
                               800-336-4000                                                      800-336-4000




1     deposition officer at the time said testimony was            1    otherwise interested in the outcome of the action.
2     taken, the following includes all parties of record:         2         Certified to by me October 12, 2020.
3     FOR THE DEBTOR KRISJENN RANCH:
4          Charles John Muller IV, Esq.                            3
           MULLER SMEBERG PLLC                                     4
5          111 W. Sunset                                                                         <%12549,Signature%>
           San Antonio, Texas 78209
6          210.664.5000                                            5                             Gloria Carlin, CSR No. 498
           john@muller-smeberg.com                                                               Expiration Date:      04/30/21
7                                                                  6                             VERITEXT LEGAL SOLUTIONS
      FOR THE FRANK DANIEL MOORE AND DMA PROPERTIES, INC.:
8                                                                                                Veritext Registration No. 571
            Timothy Cleveland, Esq.                                7                             300 Throckmorton Street
9           Austin H. Krist, Esq.
                                                                                                 Suite 1600
            CLEVELAND | TERRAZAS PLLC
10          4611 Bee Cave Road, Suite 306B                         8                             Fort Worth, Texas      76102
            Austin, Texas 78746                                                                  (817) 336-3042 (800) 336-4000
11          512.689.8698
                                                                   9    Job No. 4272514
            tcleveland@clevelandterrazas.com
12          akrist@clevelandterrazas.com                           10
13          Christen Mason Hebert, Esq.                            11
            JOHNS & COUNSEL PLLC
                                                                   12
14          14101 Highway 290 West, Suite 400A
            Austin, Texas 78737                                    13
15          512.399.3150                                           14
            chebert@johnsandcounsel.com
                                                                   15
16
      FOR LARRY WRIGHT IN HIS INDIVIDUAL CAPACITY:                 16
17                                                                 17
            William Germany, Esq.
                                                                   18
18          BSK LAW
            1250 NE Loop 410, Suite 725                            19
19          San Antonio, Texas 78209                               20
            210.824.3278
                                                                   21
20          wgermany@bsklaw.com
21                                                                 22
22         I further certify that I am neither counsel for,        23
23    related to, nor employed by any of the parties or
                                                                   24
24    attorneys in the action in which this proceeding was
25    taken, and further that I am not financially or              25

                                                       Page 239                                                          Page 240

                          Veritext Legal Solutions                                          Veritext Legal Solutions
                               800-336-4000                                                      800-336-4000
         20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 144 of
                                               155
1                     ***NOTIFICATION RE RETURN OF ORIGINAL***                                 1        john@muller-smeberg.com
2             ----------------------------------------------------                             2                                           October 12, 2020
                               DEPOSITION OF LARRY WRIGHT
                                                                                               3        RE: Krisjenn Ranch, LLC v. DMA Properties, Inc.
3                                       Volume 2 of 2
                                    September 30, 2020                                         4        DEPOSITION OF: Larry Wright , Vol 2 (# 4272514)
4            ----------------------------------------------------                              5               The above-referenced witness transcript is
5                  The original deposition was/was not returned to
                                                                                               6        available for read and sign.
6          the deposition officer on _ _ _ _ _ _ _ _ _ _ _ _;
7                  If returned, the attached Changes and Signature                             7               Within the applicable timeframe, the witness
8          page contains any changes and the reasons therefor;                                 8        should read the testimony to verify its accuracy. If
9                  If returned, the original deposition was sent to
                                                                                               9        there are any changes, the witness should note those
10         Timothy Cleveland, Custodial Attorney;
                                                                                               10       on the attached Errata Sheet.
11                 That $_______ is the deposition officer's charges
12         to the DMA PROPERTIES, INC. AND FRANK DANIEL MOORE for                              11              The witness should sign and notarize the
13         preparing the original deposition transcript and any                                12       attached Errata pages and return to Veritext at
14         copies of exhibits.
                                                                                               13       errata-tx@veritext.com.
15                 That a copy of this notification was sent to all
16         parties shown herein this _______ day of __________,                                14              According to applicable rules or agreements, if
17         2020.                                                                               15       the witness fails to do so within the time allotted,
18
                                                                                               16       a certified copy of the transcript may be used as if
19
                                                                                               17       signed.
                                       <%12549,Signature%>
20                                     Gloria Carlin, CSR No. 498                              18                                              Yours,
                                       Expiration Date:         04/30/21                       19                                              Veritext Legal Solutions
21                                     VERITEXT LEGAL SOLUTIONS
                                                                                               20
                                       Veritext Registration No. 571
22                                     300 Throckmorton Street                                 21
                                       Suite 1600                                              22
23                                     Fort Worth, Texas         76102
                                                                                               23
                                       (817) 336-3042 (800) 336-4000
                                                                                               24
24         Job No. 4272514
25                                                                                             25

                                                                           Page 241                                                                                     Page 242

                                     Veritext Legal Solutions                                                                        Veritext Legal Solutions
                                          800-336-4000                                                                                    800-336-4000




     [& - 2016]                                                                                     [2016 - 512.689.8698]

               &            11-14-2018 5:2          43:2,6,11 53:25        58:21 59:4                  116:2 117:8          21 4:16 143:16,22       235:3 238:3,14     400a 3:4 239:14
      & 3:4 114:8           111 2:12,20 239:5       57:6,23 58:12,18     19 6:10 54:6                2017 11:12,23            147:19 162:16         241:3              410 3:9 96:11
        117:24 118:3,8,12   115 5:3                 58:21,22,23 60:8       213:17                      17:13 19:7 20:4        163:6,7 164:15      300 3:15 240:7         112:11 116:12
        118:17,24 239:13    11:30 75:25 76:2        60:21 61:12 76:18    193 4:18                      21:11,17 23:2,19       175:5 178:15          241:22               186:22 239:18
                            11:37 79:12,13          78:17 80:19,20       1960 177:10 178:8             28:22 34:12 41:25    210.664.5000 2:21     306b 2:25 239:10     425,000 190:18,25
               0            12 76:5 182:12                                 178:17                                             239:6                                    4272514 2:16
                                                    88:7,9,10,21 110:4                                 42:3 58:11,23                              30th 6:3
      000195 4:18             227:2 238:17          110:20 111:2,8       19a 4:13 9:25 10:2            60:8,13 69:13        210.824.3278 3:10     31 4:22 128:1,2,15     240:9 241:24
      000197 4:18             240:2 242:2           112:9 116:10           10:9,10,23                  70:12 77:16 78:17      239:19                128:23 130:24        242:4
      0195 193:22           12-20 224:4,12          129:12,14 185:4      19th 56:22,24                 87:5,19 88:13        213 5:5                 138:1,2 209:5      45 226:25
      04/30/21 240:5        1250 3:9 239:18       15 182:22              1:18 79:13,16                 91:24 92:25 103:5    22 4:17 147:2,4,13    33 4:24 186:10,16    450,000 75:4 145:4
        241:20              12549 240:4           15th 104:22            1:34 80:3                     107:12 108:3           151:21 152:6,14     336-3042 240:8         145:10
      05:06:09 238:23         241:19              16 4:11 20:8 52:3      1:58 108:24,25                109:9 112:23           153:7,22 154:12       241:23             4611 2:25 239:10
               1            127 5:1                 52:13 78:5,13        1b 116:18                     129:13,14 133:5        155:2,12,23 156:4   336-4000 240:8       498 2:10 6:12
      1 5:15 99:7 133:15    128 4:22                217:22                        2                    185:4,12 187:16      222 5:6                 241:23               240:5 241:20
        158:15 195:2        12:26 167:19          1600 3:16 240:7                                      194:6 195:11         22nd 6:10             34 5:1 127:13        4:00 174:2
                                                                         2 2:2,2 4:2 5:21
        217:11 218:2,23     13 194:6 195:11         241:22                                             213:16               235 4:6                 132:15,16,21       4:03 174:2,4
                                                                           10:19,20 65:21,22
        238:14                202:21 227:2        17 4:12 20:8 25:20                                 2018 20:3 54:6         238 4:7                 137:13,20 138:15   4:17 184:4
                                                                           79:15 158:25
      1-15 226:21           136 4:12                25:24 26:8,17,22                                   56:19 57:3,16        24 110:7,13,19          233:13             4:18 184:5
                                                                           159:5 190:17
      1.1. 99:7             13th 196:10             52:14 63:14 67:14                                  59:4,24 60:7,12,14   250,000 212:18        35 5:3 114:23        4:36 184:5,7
                                                                           191:10 195:2,14
      1.175 96:20,25        14 19:7 20:3,4          69:25 71:5 75:3                                    63:8,22 64:3         26 53:11,16             115:6,25           4th 156:7,23
                                                                           195:17 235:2,2
        97:17 98:3 99:14      21:16 23:2,19         82:16 106:21                                       67:13,15,16 68:5     26,588.50 224:24      37 5:5 213:3,8         167:18
                                                                           238:3,3 241:3,3
        128:18 129:21         41:25 42:3,9          107:14 108:4                                       73:10,12 76:16       27 186:19 209:5,15    38 5:6 222:14                  5
                                                                           242:4
        189:19                58:11 60:13 77:16     136:22 137:5,11                                    77:17,22 78:15,16    28 4:18 128:3,4       39 219:6,6
                                                                         2.4 190:20 191:20                                                                             5 92:12
      1.2 229:2,10            80:17 87:5,19         137:14,16 138:16                                   80:17,19,20,24         193:13,19           3:15 140:12
                                                                         20 4:14 10:1 11:7                                                                             50 11:25 40:10
      1/2 65:21,22            88:13 104:18          139:17 140:3                                       81:12 82:9 121:9     28,000 225:15         3:16 140:15
                                                                           11:8 23:7 25:20                                                                               68:6,9 85:24,24
      10 4:10,13 29:8         107:11 108:3          156:10,24 157:7                                    127:14 132:17,25     29 4:10,20 86:25      3rd 137:7,16,20
                                                                           27:8,16 28:7                                                                                  133:20 149:2,5,6
        31:3 33:1,11          109:9,9 112:22        157:24 158:6                                       133:12 134:4           87:3,8,14 98:14       138:14 148:14
                                                                           38:20 62:15 72:14                                                                             149:11,12 150:13
        34:10,12,22,23        127:14 132:25         162:15 166:13,23                                   137:7,16,21            109:8 128:6,7         156:6,22 167:14
                                                                           72:25 78:5 100:12                                                                             150:24 151:9,13
        35:10,14 36:2         133:5 185:12          169:22 170:22                                      138:14 147:19        290 3:4 239:14          167:16 168:3
                                                                           100:18 135:20                                                                                 151:17 153:14
        37:9 224:9,13         224:9,13 227:3        171:3 172:25                                       148:15 149:15        2:13 108:25 109:2       170:17
                                                                           149:2,5,10 162:16                                                                             157:11,11 159:10
        227:2               14.01 125:24            183:10,12 228:14                                   151:1 155:12,23      2:55 140:11,12                 4
                                                                           163:5 164:15                                                                                  159:13,21 160:7,8
      10,000 199:18           126:13,21 127:6       228:15                                             156:6,7 167:15,16              3
                                                                           165:16 175:4                                                           4 129:17 148:15        160:12,13,21,22
      100 86:20 157:14        153:19,20 154:19    18 5:4 16:10 20:2                                    186:19 211:19
                                                                           192:4 236:4                                      3 62:19 117:18          174:1                161:1,2,5,16,21
      10:17 49:8,10           158:3                 20:8 56:14,14,19                                 2019 182:25 183:3
                                                                         20,000 225:11                                        140:14 205:21       4.1 13:16 42:11,22     162:2 226:12
      10:25 167:17          14.01. 125:13           59:4,18,24 114:25                                  183:5 213:12,21
                                                                         20-05027 1:11,18                                     206:12                80:9 81:14,16      50/50 161:21
        171:13,17 174:12      126:3                 166:25 169:24                                    2020 2:3,9 6:3
                                                                           237:11,18                                        3-20 224:12             82:15 187:15       500 229:14,15
      10:55 49:10,12        14101 3:4 239:14        210:1,2 213:17                                     235:3 238:3,17
                                                                         20-50805 1:4                                       3-20-21 224:4           188:17 191:12      500,000 130:16,16
      10:58 167:15          143 4:16              182,000 225:17,18                                    240:2 241:3,17
                                                                           237:4                                            3.4 182:23 191:13     40 148:25 159:24     512.399.3150 3:5
        171:12,17 174:11    147 4:17              186 4:24                                             242:2
                                                                         2011 182:11                                        30 2:3,9 21:24        400,000 205:21         239:15
      11 1:3 4:14 227:2     14th 11:12 20:12      18th 56:22 57:3,7                                  205,000 226:1
                                                                         2016 5:4 20:2                                        40:19 47:9 212:19     206:12             512.689.8698 3:1
        237:3                 21:4,11 22:3 25:6     57:8,15,16 58:18
                                                                           114:25 115:8,8                                     212:21,24 213:10                           239:11

                                                                                      Page 1                                                                                       Page 2
                                     Veritext Legal Solutions                                                                        Veritext Legal Solutions
                                          800-336-4000                                                                                    800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 145 of
                                           155
[52 - ago]                                                                                  [ago - approve]

 52 4:11                817 240:8 241:23       acceptable 28:10      actual 42:6 56:11         227:18                 153:3,7,8,9,10,11    amended 200:20         anybody 15:10
 5500 225:13            87 4:20                  28:15 34:7 35:1       61:22,22 62:8         agree 10:8 23:14         153:13,22 154:3,7    amending 202:18          37:23 38:5 69:15
 571 240:6 241:21       8:44 54:7                35:18,22              71:20 106:11            26:15 95:8,15          154:10,12,13,17      amount 126:1             69:17 70:3 192:9
 5:00 100:18                      9            acceptance 171:2        129:1                   103:16,18 105:6        155:2,5,12,23          145:25 153:4           197:23 224:14
   207:19                                        174:20              adam 3:13 175:17          146:18 158:19          156:3,5,9,16,17,20     154:23 188:5,12      anymore 179:1
                        9 226:22
 5:15 210:16,17                                accepted 148:15         175:21,25 182:1,5       159:1 164:2            156:22 157:24,25       190:25 192:1           205:10
                        9-20 226:21
 5:28 210:17,19                                  150:18 156:6,23       206:5,8                 168:11 205:25          158:5,7,21 159:16      223:23 224:6,20      anyway 145:17
                        9-27-2018 4:24
           6                                     172:21,25           adamant 68:14             208:3 220:9            160:5 161:9            238:21               apparently 205:15
                        92 93:7
                                               accepting 167:21      add 22:20 59:8            223:24 224:20          164:20 168:17,20     annum 25:21              206:14
 6 4:3 181:12 192:2     9:14 2:9 6:3
                                                 168:9 169:6,20        72:22 120:5             231:18,21 233:8        169:7 170:25         answer 5:13 14:2       appear 91:21 92:3
   226:22 230:22        9:24 137:16,21,24
                                                 170:14 174:18         201:19 232:21           233:24                 175:8,9 181:6,13       21:8,14 25:7           92:16
 60 159:24 160:4,11       137:25 170:17
                                               accomplish 81:24      added 216:7             agreed 100:13            181:20,24 182:17       26:25 38:7,15        appearances 4:2
   226:25               9:50 33:6,7
                                               account 42:15,19      adding 126:9              143:9 148:20           182:20,24 191:23       40:25 42:16 43:24      6:15
 60/40 160:2            9:59 33:7,9
                                                 43:11 99:4 130:14   additional 61:19          157:6 175:3,4          202:3 205:17           48:20,24 61:15       appeared 47:3
 600,000 187:21                   a              160:17 161:6,18       62:5                    205:20,25 222:21       213:5,9,21 214:1       63:16 66:23 70:14      56:18 57:2 236:12
   189:2,8
                        a.m. 2:9 6:3 33:6,7      161:25              address 47:9,18           229:23                 215:21 217:7,14        72:20,22 73:3,24     appearing 93:1
 63,000 226:16
                          33:7,9 49:8,10,10    accounting 65:23        48:14 159:10          agreeing 15:21           217:14,20,25           75:20 78:9 85:21     applicable 242:7
 63,588 224:7
                          49:12 54:7 79:12     accuracy 242:8          186:22                  148:14 158:17          218:17 220:14          90:2 103:8 107:7       242:14
   226:17
                          79:13 137:22         accurate 99:1,19      adequate 208:16           168:13,13,14,18        227:8 229:22,24        107:19 108:10,12     appreciate 14:24
 66 93:9 219:4,7
                        abide 229:24             100:9 101:5,9,14    adjourned 234:12          168:22 170:21          229:25                 108:13,16,19           21:14 25:18 55:16
 6:00 204:18
                        ability 141:12           102:4 110:1 112:2   administering             172:13 174:22,24     agreements 8:23          120:5,24 121:5         63:21,21 87:13
           7            able 15:4 24:12,24       133:22 189:10         6:13                    175:6                  8:25 127:4 142:23      124:7 140:24           89:11,12 93:12
 7 4:5 151:1 213:25       29:17 32:20 51:21      218:23              admit 224:21            agreement 4:17           153:10,15 155:18       155:22,22 168:7        140:22 141:2
   214:4 217:11           59:12 66:6 73:12     accurately 124:22     admitting 223:16          5:5 8:22 37:18         207:12 242:14          171:9 177:13           143:14 144:8,8
   218:2,23 226:22        89:1,7 107:17        accuser 44:20         adversary 1:11,18         38:1,12 67:6,9,11    ahead 32:24,25           180:5,21,22,23,25      145:19 167:7
 7-13-2017 4:19           124:4 127:17         accusers 51:21          237:11,18               82:20,23 97:2,9,16     43:23 56:1 70:17       199:15 202:25          185:17 190:7
 725 3:9 239:18           183:9 188:3          acknowledged          adverse 178:4             102:12 110:5,10        94:9 114:4 146:18      203:11,16,17,23        199:13,15 208:15
 76102 3:16 240:8         198:15 200:21          56:13 236:14        advice 55:13              117:22 118:3,5,20      147:6                  210:24 211:3           222:22 227:5,18
   241:23                 210:7,12 211:22      acknowledgement         179:15 181:5            119:1 125:1,5,6,7    ahold 206:8,9            220:5,6,20 222:12      227:25 228:1
 78209 2:20 3:9           221:17 223:15          57:1,17             advise 37:16,23           125:10,23 126:21     akrist 3:2 239:12        223:15 231:14        appropriate 15:1
   239:5,19               227:9,14 231:6       acquire 181:13          38:9 75:22 76:15        127:1 131:20         al 71:2                answered 14:5            15:23 23:7 25:24
 78737 3:5 239:14         232:5 233:7          acquisition 64:23       77:1,10 131:18,24       132:1 134:13,14      alleged 61:22            22:22,22 40:17         82:8 93:21 94:16
 78746 3:1 239:10       absolutely 214:21        65:19               advised 8:5 77:3          134:19,20 135:1      alleging 61:20           203:20 232:17          95:9
           8            accept 139:18          acreage 182:14        affirm 7:10               135:24 138:24        allotted 242:15        answering 82:4         approval 13:5,10
                          140:4 147:24         act 193:5             affix 236:1               139:13,14 142:6,9    allow 55:9 70:14         104:13 232:20          14:6 28:2 36:25
 8 226:22
                          156:11 163:22        acting 104:7          afforded 232:3            142:21,22 143:10       100:10 210:9         answers 31:16            104:24 161:23
 8-14-2017 4:15,23
                          164:3 167:10           122:15 123:1        afternoon 79:23           143:11 147:8,12      allowed 151:8            93:7                 approve 13:7 14:4
 800 240:8 241:23
                          169:4,17,25          action 233:13           232:18                  147:13 148:14          207:7                antonio 1:2 2:13         14:12,16 15:10
 800,000 187:24
                          170:12,22 172:11       239:24 240:1        ago 5:17 25:14            149:15,17,20,23      allows 152:6             2:20 3:9 6:20 35:6     18:4 23:11 36:4
   188:19 189:8
                          172:18 174:15        active 177:9,10,11      153:18 179:25           150:3 151:5,20       amazing 59:16            237:2 239:5,19         36:19 50:19 112:1
 800.336.4000 3:17
                                                                       182:16 221:7            152:13,19 153:1,1                                                    139:18 140:5

                                                                                  Page 3                                                                                       Page 4
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000




[approve - authorize]                                                                       [authorized - black]

   156:11 159:4           136:12 143:1         assumed 230:19          41:25 42:3,9 43:2     authorized 22:8          216:24 221:16          147:16 180:3         big 201:8 212:8
   163:23 164:3           146:15 200:17        assumption              43:6,11 53:25           27:8,16,23 28:5,9      230:19 232:21          187:1 196:8          bigfoot 4:16
   167:10 169:5,17        203:19 219:5           164:21                58:11,12,23 60:8        37:17,25 38:11       backwards 224:2        belief 181:23            143:17,25 144:3
   170:12,22 172:11       220:2,13 223:12      assurances 60:18        60:13 61:12 63:7        41:22 61:5,8           224:3                believe 15:7 20:12       144:10 145:4,25
   172:18 174:15        asking 5:18 13:12      ate 79:19 108:6         69:13 73:12 76:18       62:17 130:25         bad 198:24 200:15        24:1,12,22 25:8        150:16,19 151:10
 approved 27:12           14:3 23:6 25:6       attach 71:13,23         77:16 78:17 80:17       131:19,25              200:18                 39:22 46:1 54:16       151:23 152:8
   61:16 98:3 111:6       38:4 41:14 42:9        157:5                 80:19,20 81:12        authorizes 92:3        balance 187:17           58:10 67:11 73:11      157:13 168:21
   139:21 172:21          44:11,23 45:4,14     attached 35:16          87:5,19 88:7,9,10     authorizing 131:7      ballpark 188:2           94:11 99:11            222:8 224:5
   173:1 179:12,19        47:2,4 54:18           133:24,25 135:10      88:13 103:5           available 28:11        bank 42:15,18            109:20 118:1         bigger 32:14 188:7
 approves 22:17           62:12 66:4,10,15       163:16 241:7          104:18,22 107:11        242:6                  99:4 102:11            122:24 133:25        billing 51:4,6,7
   169:25                 70:9 74:1 76:8         242:10,12             108:3 109:9,9         averaged 226:25          105:22 106:1           135:7 137:23         binder 187:13
 approving 16:7           84:4 86:15 90:7      attaches 164:6          110:4,20 111:2        avoid 145:20             129:18,22 130:14       139:20 144:1         binding 72:16
   167:21 168:10          95:15 102:1,3        attachment 50:22        112:9,22 116:10       aware 11:2 22:16         224:10                 148:3 149:13           73:1 164:22
   169:20 170:14,15       105:18 113:17          166:3                 129:12,14 133:5         104:21,23 110:7      banking 106:2            161:10 169:15        bit 58:21 123:6
   170:18 174:19          146:4 163:25         attend 20:16,20         185:4,12 187:16         146:2 156:21         bankruptcy 1:1           176:17 181:11,17       195:15 201:18
 approximate              165:20 168:8           21:3,10 91:7,11       211:19                  177:23 196:4           2:14 6:9 44:19,25      181:22 185:19          202:11 206:25
   190:20                 180:1 181:2,2          112:13              austin 2:24 3:1,5       awesome 111:23           120:12 211:8           189:6,7,11,11          207:7,15 208:8,11
 approximately            196:25 203:2         attendance 90:19        6:24 7:1,4 239:9               b               237:1                  191:12,13,17           223:6
   187:21 225:15          220:16 221:2           91:2                  239:10,14                                    based 16:23              194:25 199:2         black 1:9,21 4:19
                                                                                             back 9:17 12:17
 approximation            229:13               attended 20:18        authority 12:14,23                               144:20 181:23          211:6 214:7 217:4      4:21 5:1,3 11:12
                                                                                               14:1 21:25,25
   189:7                aspect 142:15            21:11                 12:25 13:2 15:13                               201:15 232:21          224:7 225:15           11:17 12:1,7,22
                                                                                               30:19 33:8 38:19
 area 194:17            aspects 158:16         attorney 18:19          15:16,18,20,22                               basically 15:2         believed 16:1            13:5,8 14:5,13,25
                                                                                               41:16 49:11,14
 argumentative          asset 54:24 80:11        20:6 28:9,14 34:6     16:15,23,25 17:4,6                             38:18 228:25         beneath 172:13           15:8,11 18:8,22
                                                                                               53:18 54:11 57:24
   74:23 101:24           80:12 81:3,3,10,10     35:1,5,13 72:18       17:7,10,19 18:4                              basis 94:4 231:25      benefit 42:13 77:4       19:16,17 20:11
                                                                                               61:14 63:14 64:17
 articles 122:19          81:15,17,18,19,20      83:25 102:25,25       19:1,3 22:19,25                                232:2                  102:20 113:14          22:8,18 23:21,24
                                                                                               69:12 79:15 81:17
 asilo 13:19,22,25        81:23 82:10,11         114:12 122:21         23:12 28:16,17                               bates 193:21             119:15,16 120:18       24:5,7,8,12,23,23
                                                                                               103:24 104:8
   15:6 26:2,3,13         202:13                 135:12 145:16         34:5 35:20 36:4,5                            bathroom 108:9         best 15:8 16:3,22        25:3,8,9,24,25
                                                                                               108:10 109:1
   41:6,17,17 42:12     assets 24:8 83:22        146:16 152:9,10       36:7,8,10,18,20                              beach 147:25             23:21,24 26:7,14       26:8,14,18,23 27:3
                                                                                               117:16 127:1
   42:15,18,22 50:10      160:15,15              179:16,16 180:25      37:9 62:8,20,20                              beat 230:23              26:18,23 27:2          27:9,17 28:5,13
                                                                                               129:9,10 131:22
   62:23 65:18 66:8     assigned 72:16           198:21 202:17         91:20 95:17,20                               becoming 45:22           50:5,11 73:18,20       34:2 35:2 36:4,19
                                                                                               132:8 140:14,16
   98:15 99:4,6,12,15     73:2                   204:2 205:24          159:2                                        bee 2:25 239:10          73:23,24 74:3,9,24     37:10,17,18,24,25
                                                                                               140:21 145:17
   99:19 101:16         assignment 69:19         238:18 241:10       authorization                                  beginning 53:19          75:1,8,13,14,19        38:11 39:23 40:7
                                                                                               149:15 156:4
   102:5,19 104:21        69:20,22,23          attorney's 55:13        16:15 18:2,12,13                               79:15 140:14           76:20 109:21           40:10,20 41:4,15
                                                                                               159:21 162:14
   105:19,22 113:13       164:20                 181:5                 19:13,14 20:10                                 198:18                 112:13 120:24,25       41:21 42:3,10,13
                                                                                               164:8 165:24
   120:8 183:5,7        assignor 214:17        attorneys 73:4          22:2 23:14 35:2                              begins 6:1               141:1,11 145:24        42:15 43:2 49:20
                                                                                               166:1,5 174:3
   189:3 190:13         assigns 150:15           179:10,20 181:9       61:10,19 62:5                                behalf 5:20 6:23         148:2 201:11           49:24 50:6,11
                                                                                               177:7 182:15
   191:1,1,11 193:3,7   assistant 10:12          212:7 239:24          131:10,12                                      12:7 13:5,8 14:4       212:4                  53:11,15 54:21,23
                                                                                               184:6 192:3
   217:18                 30:6 56:2,4          august 11:12,23       authorizations                                   14:13 15:11 18:22    bet 170:24 174:21        55:6,10 56:14
                                                                                               196:10 197:19
 asked 34:9 38:3        associate 10:6           19:7 20:4,8,12        19:9 61:21                                     25:9 31:11 53:10     better 93:5 104:1        60:13 61:6,12,23
                                                                                               205:22,23 210:18
   39:10 71:17 83:2     assume 84:8 226:5        21:4,11,16 22:3     authorize 16:21                                  56:15 73:10 74:3       167:3 173:18,20        62:9,22 63:24
                                                                                               211:24 214:18,22
   88:11 128:20                                  23:2,19 25:6                                                         77:2,10 129:6          228:22                 64:22 65:2,20
                                                                                               214:25 215:8

                                                                                  Page 5                                                                                       Page 6
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 146 of
                                           155
[black - care]                                                                               [carlin - cleveland]

   66:20 67:18,20,24      147:16 150:4,14      borrower 12:22           170:2 174:25          carlin 2:10 6:12        cetera 7:3 50:19      christen 3:3            30:4,9,13,15,18
   68:6,9 69:6,9          150:16,19 153:4        53:6                 burning 123:24            238:6 240:5             116:5                 239:13                31:1,4,14,19,22,25
   72:17 73:2,10,11       153:20,24,25         bottom 12:3 55:20        210:6                   241:20                challenge 57:21       christie 7:2            32:6,9,24 33:4,10
   73:13,18,18,23         154:1,13,14,16         133:15 137:5,11      business 86:8           carolina 7:6 71:5,7     challenging           chronological           33:15,25 34:1
   74:2,3,4,9,11,13       155:4,6,13,15,17       137:19 171:11          144:4,10 159:12         148:1 171:15            149:20                213:14                35:8 37:21 38:4
   74:20 75:8,13,19       155:24 157:13,25       194:25 195:6           162:4 163:10            200:1,2 205:12,13     chance 50:7           circles 219:6           38:19 39:12,20
   76:20 77:2,11          158:7,16,22 159:5      224:2,3                182:5,8 202:2,11        211:24                  152:11 167:3        circulated 65:2         40:2,6,12,15,21
   80:8,10,16,20,24       159:17,21 160:9      bought 59:17           button 45:24            carried 157:11          change 42:5,9 78:3    civil 2:14              41:13,24 43:22
   81:9,14,16,22 82:4     160:12,13,15,20        182:9 205:13         buy 86:22 102:9           162:16 163:5            101:25 235:4        claim 216:15            44:8 45:10,16
   82:9,13,15,17,24       161:12,12,22         bounced 226:24           153:5 181:16            164:9,10,12,15        changed 16:9            220:17                46:1,14,18,22,23
   83:10,19,22 84:6       162:6,8 164:23       box 44:5                 182:14 217:21           165:16 175:4            71:25 161:18        claimed 71:9            47:7,15,21,25 48:5
   84:10,11,17,22,25      168:21 184:11,24     braunfels 18:17        buyer 68:25 77:20       carrier 112:6             184:16 198:20       claiming 197:1,2        48:13,18,25 49:6
   85:10,15,18,23         185:1 186:19,21      break 33:11 34:3         102:13 104:11,12      carroll 190:19            205:19                197:25                49:13 52:9,13,18
   86:3,7,8,12,15,17      187:16,19,25           46:15,15,18 47:1,8     130:18 211:14         carrying 68:8           changes 4:6           claims 217:12           60:11,19 61:9,17
   87:5,18 89:23          188:3,10 189:5,9       47:17,22,25 48:13      212:21 228:11         case 1:4 5:19,21          133:16 235:1          218:8,9,13,16,20      62:4 64:2 65:7,10
   90:9 92:11 96:5        189:17 190:21          48:17 49:1,4,6       buyers 24:15              5:23 41:3 60:25         241:7,8 242:9         220:19,23 225:2,3     65:14,16 66:3,24
   97:18 98:3,7 99:3      191:19,20 192:6        51:23 79:6,9,18        68:19 70:1,7,10,11      120:12 126:22         chapter 1:3 237:3       225:5,13,25           67:8 68:4,15
   100:15 101:18,20       192:12,16,16,22        89:12 103:7            70:19,20,23             179:12,19 180:2       charge 202:5          clarification           70:16,17 71:21
   102:6,20,21            194:4 196:8            108:13,14,17,21        211:10                  180:16,18 197:25      charged 193:8           176:17                72:5,12 74:6,8,19
   103:24 104:10,10       197:10,22 202:4        123:4,10,14,24       buying 153:5              198:4,9 199:3         charges 241:11        clarify 58:8 174:6      75:1,10,12,16,18
   104:12 106:20          206:17,18 211:18       127:15 138:7,9         176:5                   216:21 237:4          charles 2:19            221:6                 75:25 76:2,7,10,14
   107:12 108:3           225:6,12,12 229:3      139:6 140:1,8                  c             cash 83:19 99:4           238:23 239:4        claw 145:17             77:7,9 78:2,10,25
   110:5,9 111:10         229:6,8,9,20,25        141:11 183:14,19                             catch 125:20,21         chase 43:13           clean 155:22            79:3,8,17 80:7
                                                                      c 2:17
   112:19 113:4,7,15      237:9,21               183:25 210:21                                cause 2:9 31:17           206:16                173:20                82:6 84:15,20
                                                                      call 6:25 22:5,6,7
   113:21 114:9         blackduck 134:12       briefly 144:3                                    84:9,10,17            chat 124:7,8,11,12    cleaning 96:6           85:13,22 86:6,12
                                                                        22:16 45:1 89:9
   115:8 116:2,8          134:18 135:24        bring 30:6 32:7                                caused 84:21              124:12              clear 28:20 48:6,7      86:24 87:2 90:15
                                                                        146:24 162:4
   118:2,18,25 119:3    blank 195:4              65:5,8 96:12                                   86:12,15 161:22       chebert 3:6 239:15      136:11 157:15         92:16 93:1,17
                                                                        198:16 221:4,8
   119:12,16 120:9      block 195:3            broken 177:14,19                               causing 31:16           check 104:2             217:12,16,18          94:3,21,24 95:15
                                                                      called 64:21 94:7
   120:16,17,22         blow 132:20 147:3        181:13                                         81:25                   190:17,17 207:6       218:1,8 233:18        96:1 100:6 101:1
                                                                        94:10 126:17
   121:15,16,21           201:9                broker 193:8,10                                cave 2:25 239:10          227:2               clearer 197:21          101:3,18 102:3,15
                                                                        133:15 153:19
   122:10,14,16,17      board 49:23 93:2       brought 130:17                                 cease 86:13,16,17       checked 224:14        clearly 172:18          103:1,8 105:10
                                                                        206:3 214:4
   122:21 125:7,9,23    book 102:16              223:21                                       centered 119:24         checks 189:16,23      clerk 61:14             106:18 108:20
                                                                      capacity 3:7 8:2
   126:21 128:17,21     books 96:5,10,16       bsk 3:8 239:18                                 central 174:11            190:2,2 226:24      cleveland 2:23,24       109:3 110:24
                                                                        112:18,23 113:21
   129:6,16 130:1         114:19               bsklaw.com 3:10                                certainly 232:18        choice 24:6,7           4:5 6:22,22,25        114:22,24 115:3,6
                                                                        119:8 239:16
   131:1,7,19,25        borders 6:24             239:20                                       certificate 4:7           25:25 26:10,19,25     7:19 9:2,20,24        115:17,23 120:1,3
                                                                      capital 160:16
   132:17 134:21          65:23 66:6 67:3      bullet 91:7 157:10                             certification 238:1       74:12,20              10:7,11,17,20,25      121:7 122:23
                                                                        161:6,18,25 229:3
   136:4,20 138:24        72:2 164:22 192:1      158:9,14 159:9,9                             certified 5:13          choices 141:6           11:1 14:17 17:3       123:9,13,18,22
                                                                        229:7,11,12
   139:1,15 140:24        192:17 201:23          159:20 162:15                                  238:6 240:2           choosing 168:5          19:6,24 22:1,14       124:5,11,14,25
                                                                      card 236:13
   141:16,23 143:25       205:20                 164:8,18 165:2,15                              242:16                chose 135:22            25:5,15 27:2,7,14     126:7,12 127:12
                                                                      care 77:5 193:14
   144:4 145:4,10,13    borrowed 42:12           165:21 166:1                                 certify 238:7,13        chris 136:14            27:20,24 28:4         127:25 128:8,13
                                                                        212:23
   145:25 147:8,10        75:2 77:6              167:11 168:16,16                               239:22                                        29:6,8,11,19,25       132:16,20 134:8

                                                                                   Page 7                                                                                       Page 8
                                  Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                       800-336-4000                                                                                 800-336-4000




[cleveland - conditions]                                                                     [conditions - counsel]

   134:10 138:5,8,12    clicking 75:4            184:15 194:11          118:15,20 119:1,6       156:11 157:12         consider 130:8        contribute 229:20        73:7 87:20 99:21
   139:5,7,25 140:2,7   client 24:18 29:17       196:21                 120:10,11,12,14         163:23 164:4,20       consideration         contributing             106:25 110:2,12
   140:16,19 141:13       173:17               cohle's 109:19           121:4 125:6,7,10        168:10 169:5,6,17       236:14                44:22                  116:9 124:24
   141:14 143:15,21     clients 7:5              117:12 185:7           125:23,25 126:21        169:21 170:13,15      considered 114:11     contribution             129:14 141:4
   145:19,23 146:23     clock 76:3,9           coincidence 67:17        131:20 132:1            170:23 172:12,19      constituted 62:7        65:24 229:3,6,8,11     147:10,11 155:1
   147:1,3 148:22       close 15:3,24 17:1     cole 13:1 21:12          133:16 136:20           172:22 174:16,19      consulting 133:21       229:13                 159:22 160:10
   150:7 151:16           18:5 19:4,4 23:13    collateral 55:4,6        154:13,16,22,24         175:11                  194:18              contributions            161:17 175:2
   152:18 153:21          27:13 28:3,11,18       216:24,25              156:2 157:25          conducted 6:8           contact 45:17           66:19                  177:4,4,4 184:10
   154:9 155:7,11,21      28:18 35:6,9 36:8    colleague 6:24           158:5,7 159:25        conducting 75:6           70:21 195:25        control 105:23           184:12 185:20
   157:23 158:25          37:7 41:22 62:22     collected 175:16         161:17 162:2          confer 47:14            contacted 70:3          159:22 160:20          186:2 190:23
   159:8 161:3,7,20       69:9 92:10 98:22     combining 188:9          229:14,25               196:11 210:14         contacts 24:15          161:12                 199:8 215:20,25
   162:3 163:2,4          99:18 101:19         come 30:21 45:17       company's 117:23          219:24                  64:15               controlling 95:24        217:2 236:2
   164:13 165:6           102:22 103:21          59:16 65:17 66:18    compelled 233:14        conference 48:8         contains 20:9           196:20               corrected 134:22
   166:15,19,23           192:2 204:25           96:3 139:13 160:3    compensation            confidential 135:8        241:8               controls 178:2           179:15 199:14
   167:7 171:9,22         205:1,3 211:6          192:22 203:1           182:18                  135:15,15 180:24      contending 196:12     conversation 25:2      correction 8:20
   172:1,4 173:6,11       219:9 225:11           205:23               complaint 46:2,3          204:2                   197:21 198:9          123:23 210:11          9:1,16 198:14,19
   173:22 174:7         closed 15:3 16:1,9     comes 144:25           complaints 100:2        confirm 7:23 12:4       content 138:13        conversations            198:21
   177:23 178:19          16:12 24:19,19       comfortable            complete 17:5             53:9 138:13 185:8     contention 126:22       25:1 66:2 180:6      corrections 4:13
   179:8,11 180:15        25:4 60:4 69:1,2,3     136:19                 159:4                 confirmed 141:8           127:7 151:8           180:22                 7:21 8:7,8 9:3,18
   181:1,19 183:18        71:20 94:10 106:7    coming 21:25 46:2      completed 17:1          conflict 39:22            152:13              convey 180:6             11:2
   183:23 184:8           183:13,24 192:14       51:10 75:5 183:6       198:23                  40:22 41:2 95:19      continual 212:16      copied 98:1            correctly 97:7
   185:23 186:5,7,11      211:19 212:17,19       190:2                completely 134:12         95:22                 continuation 7:25       142:14 150:10          98:24 117:25
   186:15 192:5,21      closer 209:14          commission               134:18 135:23         confused 13:13            91:25                 222:18                 121:22 134:15
   193:15,19 195:10       225:25                 176:13 177:8         completion 238:16         41:12 164:7           continue 32:9,11      copies 166:4             150:20 151:3
   195:18 198:6,8       closing 41:5 199:6       178:3,7 182:18       complexity 210:5          170:11 172:20           47:8 48:15 49:16      211:11 241:14          157:16 216:1
   203:15,22 204:6        202:1 205:21         commit 203:2           compliment 124:9        confusing 31:16           79:18 109:6         copy 24:17 30:6        correspond 113:5
   206:25 207:3           211:20 213:11        communication            227:18                  31:16 40:17 41:21       140:17 186:8          30:22 31:24 39:3     correspondence
   208:3 209:1,9,19       215:24                 63:23                comprise 215:15           69:22 72:19 81:7        207:8 208:6           78:6 87:1 96:8,11      233:2,9
   209:22 210:3,10      cloud 96:9             communications         comprising 215:18         89:24 90:8 102:2        210:21 219:14,14      100:23 101:7         correspondences
   210:20 213:4,7       cohle 12:13,15           64:14 70:5           computer 50:25            107:25 156:18           220:25 221:3,3,23     126:8,10 146:11        170:8
   218:15,22 219:12       17:6,11,19 18:2,18   companies 71:1           185:8                   160:1 163:1             222:1                 166:13 186:13        cost 82:20,21
   220:12,24 221:17       18:23 19:15 20:19    company 18:8,13        computers 184:16          165:13 166:7          continues 164:18        241:15 242:16          151:21,25 153:5
   221:22 225:20          21:18 22:3,4,9,13      19:16,17 24:8        concentrate 191:8         174:16 220:3          continuing 76:22      corporate 8:2            183:11 225:18,23
   227:25 229:16          22:17,19,24,25         37:18,25 38:11       concerned 54:25         confusion 106:2           77:5 207:23           43:10 96:5,16          226:2
   230:16 231:4,16        23:1,19 36:3 85:4      50:6 56:15,16        concerning 182:5          176:25                continuous 33:21        114:19 209:12        costs 124:20 125:2
   232:2 233:5,16,21      88:1 89:9 91:11        68:18 69:6 71:3      concerns 208:15         congenial 202:9         continuously            232:9,13               125:12 126:24
   234:6 238:23           91:19,20 92:3,18       95:18 97:4,5         conclude 142:2          connection 66:11          158:18              corporations             151:14 152:8
   239:8,9 241:10         95:24 102:25           98:21 99:16          concluded 52:23           159:12,16 163:9       contract 164:21         102:8                  183:11 225:17,23
 clevelandterraza...      109:25 110:16          100:22,24 106:25     concludes 234:9         consent 4:18 194:3        202:3,5 205:19      correct 17:17,17         226:4
   3:2,2 239:11,12        112:1 116:17           110:5,10 113:13      conditions 139:19         194:21 196:5,13         218:5                 18:14 23:16 54:8     counsel 3:4 5:22
                          131:4 141:22           117:22,24 118:3,9      140:5 150:17            197:2                                         56:18 59:5 64:24       6:15 7:3,7 8:5

                                                                                   Page 9                                                                                     Page 10
                                  Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                       800-336-4000                                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 147 of
                                           155
[counsel - day]                                                                             [day - disagree]

   70:16 87:12          csr 2:10 6:12           136:12,13,14           51:10 53:6 54:2         204:20 205:17        decided 14:25         delay 63:7            describe 178:13
   106:16 112:19,20       240:5 241:20          137:6,20 138:24        57:12 58:23 60:7        221:8 236:3,11,16      15:5 16:2 23:6      delete 136:23           178:20,23 179:6
   113:21 114:9         cst 138:1               138:25 139:9           60:20 63:1,4 64:3       241:16                 25:23 54:2 58:19    deliver 187:8           197:17 201:14,23
   117:24 118:8,15      current 179:4           147:9,10,21            64:7 66:17 67:11      days 21:24 48:11         78:1 148:25         delivered 187:3         203:5
   118:18,19,25           182:4                 148:10,21,23           76:19,24 77:15,18       48:11 199:13           233:17              demand 106:25         describes 169:10
   122:15 141:25        custodial 241:10        149:11,19 151:15       77:21 78:3,17,19        207:19 208:15        decision 15:23        demanded 58:4         description 4:9
   179:1,4 180:17                 d             153:23 155:3,13        97:23,24 104:23         209:11 212:19,21       24:1,3 84:24 86:6   demonstrates            5:10 236:13
   184:9 185:19                                 155:24 157:4           105:4,23 111:8          212:24 213:10          86:17 192:6           33:19               despite 212:4
                        d 148:3
   200:22 222:19                                158:15,22 159:4        129:9 137:15            226:25 230:24        deduct 151:9          depart 159:17         details 70:24
                        daily 75:4 183:11
   223:13 239:13,22                             159:19 160:13,22       145:13 194:6            232:22               deducted 154:24       departure 119:11      determine 191:21
                        dallas 71:3
 counterclaims                                  161:11 162:5,8         195:8,11 215:20       deadline 51:10         deed 52:5,7 53:4        133:20                204:15
                        damage 225:1,5
   233:14                                       163:15,18 167:12       224:23,23 240:5         198:4                  53:19,20 54:15,20   depend 208:9          determined
                          225:13 228:8
 countersuit                                    168:15,19 169:1,8      241:20                deadlines 202:21         55:1,8 58:14        depo 39:14 185:10       141:18,20 177:8
                        daniel 2:7,22 3:12
   192:20                                       170:11 171:14         dated 4:14,19,22         202:22                 59:23 60:8,12         209:12              development
                          7:5 8:12,21 15:2
 county 130:5                                   174:11 183:8           4:24 5:2 11:12        deal 15:6 41:14          61:1,4,20 62:6,24   deponent 31:7           133:15,16
                          15:24 16:4,14,20
   202:12 236:10                                192:1,17 194:11        20:1,3,4 60:13          47:16,22 48:1,2        63:1,8 64:3 67:20     32:20 46:9,10,10    devoted 125:15
                          16:20 17:19 18:12
 couple 7:24 8:6                                195:21 196:4,14        87:5 97:23 109:9        69:7 130:12            73:9,17,22 74:2,8     46:11,11 209:18     dictate 196:16
                          18:15,16,21 19:10
   58:9 127:2 151:6                             197:17,21 198:1,9      111:1 137:7,20          131:23 134:22          74:14 75:12,18,23     238:14,15           difference 59:8
                          19:14 20:10,16,20
   173:23 210:23                                199:16,22 200:16       147:18 148:14           143:2,8,8,8 144:10     76:15 77:1,10,15    deponent's 45:22        188:13,17
                          21:3,10 22:2,8,17
 course 15:9 46:6                               200:18 201:15,21       156:5 186:19            144:11 145:21          77:21 78:3,13       depose 184:18         different 8:12,24
                          22:17,25 23:9,10
   99:2 111:9 161:25                            202:3,16 203:5,24     dates 20:7 42:4,5        179:21 186:13          103:23,24 121:8       204:7 208:18          24:22 37:22 39:21
                          24:14,17 25:2,5
 court 1:1 6:5 9:6                              204:17,21,23           43:8 53:23 54:4         192:14 202:7         deeds 41:10 50:10     deposed 207:18          53:23 54:4 58:14
                          28:5 35:5 38:16
   10:24 21:7 44:19                             205:2,10,11,16,25      81:5 202:20             204:22,22,24           103:25              deposit 99:15           61:21 62:6 76:25
                          58:1 59:12 60:17
   44:25 208:22,22                              206:9,9,15 211:11      226:23                  206:2,5,6,11         deemed 215:23         deposition 2:1,5        138:1,19 147:2
                          61:2,20 62:6,17
   208:24 224:10,14                             211:21,23 212:14      david 13:4 14:3,12       207:11 211:22        deer 107:22             6:2,4,7,13 8:1        155:9,18 160:16
                          64:13,17 66:5
   237:1                                        212:20 223:4           18:19 75:22 76:14     dealings 201:15        default 4:24 55:10      9:22 11:7 30:24       175:15 178:21
                          67:18,23 68:2,5,10
 cover 62:10                                    226:12 229:15,23       76:17 77:1,9            211:18 228:10          186:16,18,21          31:11 33:12,21        179:17 191:16
                          68:23 69:15,25
   223:22 228:2                                 239:7 241:12           78:18,21 88:2         deals 202:1              187:6,14 188:11       45:21 46:5 47:14      207:12
                          70:6,8,9,11,18
   232:5                                       daniel's 61:11          111:11 112:17,22      debt 66:8 92:12          205:6 206:18,19       52:6,14,23 87:14    difficult 45:22
                          71:4 75:6 77:19
 covered 207:24                                 150:3 151:10,16        113:6,18,20             97:4,18 155:6        defaulted 206:15        96:14 116:1 142:3   difficulty 45:20
                          91:13 92:4,21
   208:2 225:21                                 161:13,13,23           122:10 131:18,24      debtor 1:5 2:18        defendants 1:14         152:12 166:24         207:22
                          93:14,22 94:17,25
   231:10                                      danny 226:15            134:12 138:23           6:19 237:5 239:3       1:23,23 237:14,23     208:16,21 231:19    direct 69:7 100:13
                          95:23 97:11,19,20
 covering 221:18                               darin 66:5 70:20        195:19                debtors 8:3              237:23                231:21 232:10,24      101:7 133:14
                          98:2,6 100:1,1,5
 covers 36:21                                   72:2 164:22 192:1     day 20:14 52:23        debts 157:15           defer 208:13,23         233:3 234:10,12       192:6,12,23
                          101:8 104:25
 covid 6:10                                     192:17 201:23,24       63:3 79:25 88:22      dec 233:13             define 220:4            235:1 236:1 238:2     193:17
                          106:11,19 107:12
 crazy 76:6 165:25                              202:4 205:19           88:23 100:12,18       december 59:10         definitely 66:1         238:11,16,16,22     directed 179:4
                          108:2 109:24
 created 122:20                                 211:11                 103:11 105:20           213:11 233:6,13        90:17 142:19          239:1 241:2,5,6,9   directions 107:24
                          110:20 119:6,6
 credit 129:19                                 date 6:2 12:1           106:8 130:22          decide 16:22 23:20     definition 37:12        241:11,13 242:4     directly 102:20
                          122:17 128:24
 crockett 177:8                                 17:16 18:24 19:1       162:2 170:16            43:16 44:15,18         83:2,3 214:13,19    depositions 45:19     disagree 51:23
                          130:3,4,17 131:6
 cross 1:16,23                                  19:3 41:24 42:2,7      183:12 193:4            129:16 152:10        definitive 168:9      derick 176:19,20        57:4 231:21
                          132:8 133:21
   237:16,23                                    42:9,23 43:1,6         196:22 198:19           192:11
                          134:12,18 135:23

                                                                                 Page 11                                                                                    Page 12
                                  Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                       800-336-4000                                                                               800-336-4000




[disagreeing - duck]                                                                        [duck - entitled]

 disagreeing 13:11       127:8 147:9             197:10 202:22         63:24 64:22 65:2        145:25 147:8,10        131:16 139:7        43:3,5,5,13 50:15       139:12 148:18,20
 disagreements           150:12,24 151:22        232:19                65:20 66:20 67:18       147:16 150:4,14        140:25 186:12       61:11 70:8,21           151:25 162:23
   100:2                 152:7 153:23          doing 9:15 52:9         67:21,24 68:6,9         150:16,19 153:4        193:16              91:22,23 97:11,19       169:21 170:5,5,5,6
 disaster 6:11           157:18 159:11           70:18 71:4,6,8,10     69:6,9 72:17 73:2       153:20,24,25         early 182:11,25       97:20,24 99:23          171:2 174:19
 disburse 104:22         163:9 191:22            89:11 112:17,18       73:10,11,13,18,19       154:1,13,14,16         184:14,24 185:1     100:3,4 101:7           176:12,18,18,21
 disclose 216:11         192:7,13 216:12         141:1 149:9 176:7     73:23 74:2,3,4,9        155:4,6,14,17,25     earnest 97:17         104:25 106:15,19        196:16 200:19
 disclosed 107:12        216:19 218:9            197:18 199:21,21      74:11,13,20 75:9        157:13,25 158:7        131:22 212:12,13    106:23 107:11           232:9
   128:24                223:16,24 224:21        203:3,3 204:4         75:13,19 76:20          158:16,22 159:5        212:17,18 229:20    108:2 110:11          emergency 6:10
 disclosing 108:3        224:24 225:9,10         208:10 209:24         77:2,11 80:8,10,16      159:17,21 160:9      easements 177:19      112:4,5 131:4,5,8     employed 239:23
 discovery 232:11        225:12,15 226:6         233:24                80:20,24 81:10,14       160:12,13,16,20      easier 167:2,5        131:15 134:1,3,11     enabled 59:16
 discussion 23:23        237:12,15 239:7       dollars 98:7            81:16,22 82:5,9,14      161:12,12,22         eastern 174:13        134:14,19 135:1,3     encumbering
   62:16 196:19          241:12 242:3            107:13 130:6,12       82:15,17,24 83:10       162:6,8 164:23       eat 76:5,12           135:5,8,15,17           92:11
 disinterested 27:9     doctored 172:5           205:3 206:13          83:19,22 84:6,10        184:11,24 185:1      eating 183:10         136:5 137:6,11,12     encumbrance
   27:17,25 61:5        document 10:9          doubt 46:7              84:11,17,22,25          186:19,22 187:16     edgar 130:20          137:15,19 138:14        218:1
   130:25                19:16 29:21 30:5      draft 65:1 194:21       85:10,15,19,23          187:19,25 188:3      edgmon 114:8,17       138:15 139:19         encumbrances
 dismiss 47:13           32:2 34:16 35:7       drafted 103:10          86:3,7,8,13,15,17       188:10 189:5,9,18      117:24 118:4,6,8    140:4,5 148:14,17       217:13 218:8
 dismissing 47:15        50:22 52:5,22         drafting 103:5          87:5,18 89:23           190:21 191:19,20       118:13,18,24        156:5,12,15,20,21     ended 52:6
   47:18                 53:10,12,20,25        drank 108:9             90:9 92:11 96:5         192:6,12,16,22         122:20              157:9,11,24           energy 1:13 6:24
 disorganized            54:20 55:8,18,21      drilling 144:21         97:18 98:3,7 99:3       194:4 196:8          ee 215:4              158:10,14 163:14        71:12,23 143:25
   115:11                56:19,21 57:3         driver's 20:24          100:15 101:18,21        197:23 202:4         effective 196:13      163:16,23,24            164:22 227:17
 display 150:9           60:10 61:4 78:15      duck 1:9,21 4:19        102:20,21 103:24        206:18,18 211:18       196:17 197:3,4      164:4,5,14 165:18       228:3 231:9
 disposal 144:14,15      78:16 80:18 100:4       4:21 5:1,4 11:12      104:10,11,12            225:6,12 229:4,6,8     215:20              166:3,5 167:12,16       237:13
   144:17                101:10 114:21           11:18 12:1,7,22       106:20 107:13           229:9,20,25 237:9    effectively 68:10     167:17,17 168:10      engineer 43:20
 dispose 185:10          116:4,24 128:16         13:5,8 14:5,13,25     108:3 110:5,9           237:21                 97:17               168:13 169:5,9,18     enter 22:8 28:6
 disposed 145:1          137:6 148:19            15:8,12 18:8,22       111:10 112:19         duck's 42:15           effort 141:1          169:21 170:13,15      entire 74:18 96:15
   212:7                 152:2,2,5 153:18        19:16,17 20:11        113:4,7,15,22           102:6                efforts 208:24        170:16,23,24            99:23 100:4
 disposes 144:18         158:5 162:25            22:8,18 23:21,25      114:9 115:9 116:2     due 83:16 142:18       eight 163:19,19       171:12,12 172:5         142:13 188:5
 dispute 124:18          164:19 167:23           24:5,7,8,12,23,23     116:8 118:2,18,25       150:16 183:6         eighth 226:14         172:10,12,13,22         189:3 216:14
 distract 201:4          193:20 194:7,10         25:4,8,10,24,25       119:3,12,16 120:9       191:2,3 192:25       either 26:22 32:12    172:23,23,24          entirely 218:23
 distributed 105:20      194:23 236:13           26:8,14,18,23 27:3    120:16,17,22            224:12                 91:3 141:21         173:2,4 174:16          221:4
 district 1:1 237:1     documented 28:6          27:9,17 28:6,13       121:15,16,21          duly 2:7 7:17            173:17 181:10       175:1 196:18          entities 31:12
 division 1:2 237:2      97:19                   34:2 35:2 36:4,19     122:10,14,16,17         238:9                  190:22 191:2        205:22                  142:23 153:24
 divorce 159:12         documents 5:9            37:10,17,18,24,25     122:21 125:7,9,23     dumb 90:14             elected 209:20,21 emailed 39:2                155:3,24 159:19
   162:4 163:10          18:6 28:3,9 35:23       38:11 39:24 40:7      126:21 128:17,22      duties 58:7 85:23        233:4               50:21 106:11            213:9 215:14
 dizzy 167:6             36:6,6,11,13,21,21      40:11,20 41:4,15      129:6,16 130:1          229:17,20,21,23      email 8:19 10:13      127:15 163:18           224:22
 dma 1:12,15 2:6         37:10,14 38:17          41:22 42:3,10,13      131:1,7,19,25         duty 85:16,18            17:5,8,11,13 18:12  166:5 168:18          entitled 125:11
   2:22 6:23 7:3 8:10    50:14 51:9 62:21        43:2 49:20,24         132:17 134:21                   e              20:22 28:22 30:5   emailing 10:23           150:13 151:11
   8:25 67:9,11          63:16,20 81:5           50:6,11 53:11,15      136:4,20 138:24                                30:6 33:19 34:12    32:11                   157:19 202:25
                                                                                             e 2:17,17 238:14
   71:12,22 72:15,25     92:9,15 131:9           54:21,23 55:6,11      139:1,15 140:24                                34:23,25 35:13,17 emails 8:10 39:8          209:10,23 220:14
                                                                                             earlier 61:11 62:7
   77:4 82:24 124:19     162:24 164:6            56:14 60:13 61:6      141:16,23 143:25                               36:2,5,18 37:8      59:19 95:23 122:3       226:6
                                                                                               69:24 70:4 91:24
   125:2,11 126:23       167:19 182:16           61:12,23 62:9,22      144:4 145:4,10,13                              38:16 39:10,14      134:3 136:3,3
                                                                                               121:9 128:20

                                                                                 Page 13                                                                                    Page 14
                                  Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                       800-336-4000                                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 148 of
                                           155
[entitlement - fact]                                                                        [factor - form]

 entitlement            exchange 159:20          139:17 140:3        expiration 177:1        factor 183:11         felt 59:14 135:13      finding 68:25          focus 96:20 150:8
   157:12                 160:5                  143:16,22 146:18      177:18 209:23         facts 5:18 104:18        136:18 199:3,20        167:3               focused 94:12
 entity 68:6,9 85:12    excluded 157:6           146:22 147:2,2,4      240:5 241:20            105:2 180:1            212:7               fine 30:7 32:24        folder 188:24
   85:14,24 86:20       excruciating 9:8         147:13 148:8,8,13   expiring 177:24         factually 100:9       fifth 226:11              120:2 132:5           189:3 197:10
   133:22 155:13        excuse 19:2              150:10 151:21       explain 63:6 78:20        101:5,5             figure 108:10             135:14 146:19       follow 167:5
   160:9,22 161:11        111:25 174:8           152:6,14 153:7,22     102:17 145:9          fading 206:23            139:2 141:9 162:9   finish 16:18,18          210:23
   161:13 178:2           199:4                  154:12 155:2,12       223:23 225:7          failed 16:11             162:10 184:17          21:7 43:23 46:4     following 90:19
 entries 222:24         execute 13:5 37:10       155:23 156:4,5,10   explained 100:1         fails 242:15             185:6 207:17           120:4 149:8,9         91:2 215:15,19
 equal 46:12              159:3                  156:16,24 157:7       178:18                fair 46:12,22 68:5    file 54:1 57:25           160:8 208:7           236:8 238:8 239:2
 errata 242:10,12       executed 24:13           157:24 158:6        explaining 101:8          68:7,7                 58:1,19 60:3,4,17   firing 107:24          follows 7:17
   242:13                 58:10 64:22            162:15 166:13,23    explanation 53:24       fall 71:4                63:2,4,8 74:14      firm 13:17,20,25         238:22
 erratas 31:17            236:14                 166:25 167:8,12       199:15 227:5          falls 131:12             76:19,20 77:3,19       111:11 114:2,7,8    footer 195:7
   173:19               exercise 143:4           169:22,24 170:22    express 28:19           familiar 20:25           78:1 79:15 96:8,9      122:22 180:7        force 231:5
 esq 2:19,23,24 3:3     exercised 230:2          171:3 172:14,25       43:15 62:23 97:2        176:15 177:2           140:14 142:13,15       185:2,5 193:3       forced 74:13 227:3
   3:8 239:4,8,9,13     exhausted 232:4          173:8,13 186:10       97:6,9,16 98:22         200:25                 179:5               first 5:16 7:17,22     forcing 74:17,21
   239:17               exhibit 4:10,10,11       186:16 193:13,13      99:18,20 100:14       family 37:4 40:18     filed 5:19,22,23          39:13 45:17 48:19     231:17
 establish 82:21          4:11,12,12,13,14       193:19 195:7          100:16,17 101:19        114:13 199:19,24       54:24 56:21 58:4       52:23 53:4,19       foreclose 80:9
   137:5                  4:16,17,18,20,22       197:8,14 213:3,8      103:15 162:16           229:5                  58:5 67:19 73:15       54:3,5 59:16          81:13,21,25 82:9
 established 11:21        4:24 5:1,3,5,6         222:14 225:17         163:6 164:16          far 210:7                77:22 78:15            62:15 69:17 78:3      82:18 83:9 84:10
   26:2 142:24 166:8      9:21,25 10:5,9,23    exhibits 4:8 9:18       175:5 178:12,15       fast 166:10,11           130:23 179:13,19       87:22 90:18 91:7      84:11,17,21,25
 estate 4:14,22 11:9      11:4,7,8 12:16         30:22 32:11,13        178:20,22 179:5       father 69:21             180:3,17,19            116:4 117:16          86:7 142:7 143:9
   11:11 14:13 20:10      23:7 25:20 27:8        39:14 45:20 128:6   expressed 236:15        father's 72:3            192:19                 123:16,20 124:10      193:4
   49:20 102:16           27:16 28:7,21          207:10 241:14       extended 183:7          favor 21:15 98:6      files 77:25 96:3          130:3,20 133:3      foreclosed 28:13
   128:16 225:1,11        29:8 31:2,3,13,24    exist 86:13,16,18     extension 206:12        fdm 148:10            filings 178:23            135:1 149:9           81:9 82:23 83:5
 et 7:3 50:19 116:4       32:20 33:1,11,16       181:7               extensive 31:17         february 67:13,13        179:3,12               155:20 157:10         100:13 187:20
 evening 52:22            34:10,12,22,23       existence 218:16      extent 180:5,21           67:14,15 134:3,3    final 127:13              159:9 179:24          188:4
 events 5:17 179:24       35:10,14 36:2        existing 218:9        extraction 144:21         137:7,16,20            134:21 139:14          182:20,22 190:24    foreclosing 84:6
 everybody 220:3          37:9 38:20 52:3      exit 150:3 158:22     eyes 9:10 31:11           138:14 147:19          140:4 224:5            192:3 193:7           143:10
 everyone's 233:17        52:11,13 54:5        exited 147:10           38:25 115:19            148:14,15 151:1        227:22                 203:20,21 214:16    foreclosure 55:9
 evidence 20:9            62:15 65:5,8,13        161:8                 127:23 136:25           155:12,23 156:6,7   finalized 148:19          215:1 217:20          80:15,23 81:3
 exact 25:1 164:19        78:5,5,13 86:25      expect 79:22 210:4      165:25 183:13,24        156:22,23 167:14    finally 199:5             220:12 226:10         82:14 83:13,18,21
   175:10 196:23          87:3,8,14 98:14      expedite 222:20         191:4 214:23            167:16,18 168:2,3      204:25              fishing 176:3            85:7 189:10
 exactly 58:25 59:2       109:8 114:23         expeditiously                   f               170:17 183:3,5      financial 85:14           200:8                 190:12
   59:6 99:23,25          115:5,6,25 124:3       209:24                                      federal 2:13,14 6:8      228:6,8,9,12,18     five 30:23 59:10       foregoing 98:20
                                                                     face 51:21 52:1
   163:7 206:16           124:16 126:9         expenses 124:21                                 6:9 233:24          financially 239:25        60:23 204:20,21       236:1,13
                                                                     fact 10:12 53:10
   212:18                 127:13,17 128:15       125:3,12 126:24                             feel 60:16 76:19      financing 129:23          209:5,15,15 220:2   forever 111:21
                                                                       57:7 59:15,23
 examination 4:5          128:23 130:24          152:8                                         82:8 203:5          find 62:18,19 70:6        226:20 227:12       form 14:14 16:24
                                                                       68:24 71:19 78:4
   7:18 238:19            132:13,15,16,21      experience 182:1                              feeling 208:10           70:10,11 89:7       fix 34:18                21:22 22:10,11
                                                                       87:17 123:15
 examine 220:14           134:2 136:22         expert 55:15                                  fees 226:25              143:20 166:5        fizzling 79:6            24:25 25:11 26:24
                                                                       174:18 188:16
 example 49:20            137:5,11,13,14,16      144:23                                      fell 212:8               212:22              flip 16:10 54:11         27:5,11,19,21 28:1
                                                                       208:17 232:7
                          137:20 138:15,16                                                                                                   68:25 228:17          28:8 35:3,4 37:19

                                                                                 Page 15                                                                                     Page 16
                                  Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                       800-336-4000                                                                               800-336-4000




[form - given]                                                                              [given - hand]

   38:2,13 39:25        forth 53:7 165:24        189:22,24 192:1     gentlemen 141:10          62:20 106:25          210:11,13 212:23       196:21 198:3         gross 143:3 150:13
   40:4,9,14,16 41:9      166:1 214:22           194:23 211:3,5      george 55:22,24           110:3,14,20           214:18 221:15          201:1,3 203:25         150:25 151:5,9
   41:19,20 43:19       forward 8:13             216:21,24             56:17 57:16 59:24       111:18 208:17         224:2,2,3,3 232:1      205:4,4,10 207:13      152:19,21,22
   60:9,15 61:7,13,24     51:19 135:5,17       fully 139:18 140:4    george's 56:25            209:11 210:5          232:21                 208:4,6,20 210:6       153:14,16 157:20
   65:25 66:21 67:4       196:22 202:6           156:10 163:22       germany 3:8 32:7          216:14,21 221:12    goes 102:11 132:8        210:12,15,25           183:11
   67:5,25 68:1,12        213:20                 164:3 167:10          32:10,18 35:4           230:24 233:9          150:22                 213:2,18,19,22,23    ground 144:22
   70:13 71:14,24       forwarded 137:12         169:4,17 170:14       39:9,17 41:20           236:15 238:11,25    going 9:25 10:5,14       215:7,8 219:3,19       176:14 177:15,18
   72:8 74:15,16,22       207:10                 170:22 172:11,21      46:25 47:1,11,17      gives 38:25             11:5 12:3 17:22        219:23 221:8,15        178:4,7,16 181:8
   77:24 78:23 82:2     found 144:5 202:9        174:15                48:2,10,16,20 49:3    giving 129:18           18:10 19:18 22:21      223:6,11 225:25        181:14,17 207:25
   84:12,18 85:11,20    four 31:12 204:18      funds 41:22 42:10       67:5 68:1 74:15       glad 136:24             22:23 28:24 29:19      228:17 229:1,2,4     group 64:21
   86:1,2,9,11 90:2       204:20,20,23           42:25 99:14           74:22 86:11 89:20     gladly 94:1 104:8       29:22 30:2,10,15       230:4 231:5,6,18       130:18 214:8
   92:14,24 93:16,23      209:4 226:20           100:18 102:20         89:25 90:1,6          glasses 96:6 108:9      30:19 31:17 33:5       231:18,20 233:6        215:18 217:11,15
   93:24 94:18,19,22      227:23                 103:14 104:22         93:16,23 94:18,22     gloria 2:10 6:12        34:17,18 37:12         233:25 234:10          217:17
   95:11,12,21 99:22    fourth 226:11            105:24 106:5          95:11 101:23            80:1 209:2 238:6      38:8,16 39:9,14      golf 200:1             guess 26:21 89:9
   101:17,22,23         frame 69:5               121:11 125:11         110:22 160:25           240:5 241:20          42:6 44:14,16        golfing 200:4          guy 199:17,17
   102:7,23 103:6       framework 8:23           129:20,25 130:2       161:15 180:8,11       go 10:5,21 12:17        45:12 47:1,16        good 7:20,21             205:1
   105:8 117:22         frank 2:7,22 91:13       190:22 192:6,25       204:3 218:25            29:13,18,21,23        48:7,22,23 52:4        31:10 50:7,7         guys 16:5 23:12
   121:1 122:18           109:24 148:3,10      further 150:22          220:1,16 231:13         30:5,19 31:20         58:3,6 59:12           57:18 79:6,10          29:13 45:11 48:1
   124:23 148:16          239:7 241:12           208:21 227:7          233:23 238:24           32:1,24,25,25,25      64:16,18 69:11,16      111:23 115:14          214:9
   150:5 151:12         frankie 10:22            238:13 239:22,25      239:17                  38:19 43:23 50:20     70:2 72:10 74:17       123:5,5,11,12,12     gwynne 3:13 6:20
   152:16 153:17          30:24 128:5,6        fuse 228:25           getting 5:22 39:7         50:23 51:1 52:16      76:6,17 79:11,24       125:16,20,21           141:6,7,18
   154:6 155:16         frcp 238:13            fussing 197:1           44:9 48:8 76:5          56:1 70:17 79:20      79:25 82:2 86:21       132:14 143:20                  h
   157:21 158:23        free 157:14 217:12     future 178:9            89:20 105:21,22         90:18 94:9 100:11     86:24 88:21 90:11      147:6 148:12
                                                                                                                                                                 h 2:24 239:9
   159:6 160:24,25        217:15,18 218:1,8      202:20 203:1,3        159:12,13,15,16         102:10 103:24         100:12 106:13,14       196:15 200:5
                                                                                                                                                                 hagan 17:6,11,19
   161:14,24 162:21     friend 199:20            208:23                159:21 161:23           104:8 107:21,21       106:20 107:13          201:20 213:18
                                                                                                                                                                   18:2,18,23 19:15
   164:11 165:4         friends 199:20                  g              163:9 176:13            108:8 114:4           108:8,23 111:22        215:9,11 227:1
                                                                                                                                                                   20:19 21:18 22:3
   177:21 178:14        front 18:19 33:11                              180:17 207:1            116:19 117:5,16       115:3,11,23            230:23,24
                                               gaedke 114:8                                                                                                        22:4,9,13,17,19,24
   179:7,9 180:4          34:11,13 38:20                               221:19                  127:1 128:1,22        116:21,21 117:4      gosh 103:7
                                                 117:23 118:3,8,12                                                                                                 22:24 23:1 85:4
   181:15 191:24          39:3 53:3,7 55:18                          gift 199:18               129:9,10,11           117:16,17 124:15     gotten 207:13
                                                 118:17,24                                                                                                         88:1 89:9 91:10
   192:15,24 198:2        78:6 81:6 87:3,7,8                         give 10:16 13:4,7,9       132:15 133:1          125:25 127:3,12      granstaff 114:7
                                               game 32:12                                                                                                          91:19,20 92:18
   203:13 218:12,19       126:10 132:21                                16:14 17:3,20           135:12 146:17         129:4 133:14,24        117:23 118:3,7,8
                                               gas 97:6 98:22                                                                                                      95:24 102:25
   218:24,25 225:19       134:5 147:5,24                               18:21 22:2 29:2,4       147:6 162:5,14,25     134:2 136:9,9          118:12,17,24
                                                 99:18,20 103:15                                                                                                   109:19,25 110:16
   226:8                  149:15 154:20                                29:24 36:18 39:5        166:18 167:15         138:20 140:10        grant 15:22 16:23
                                                 144:22 177:10,11                                                                                                  111:7 131:4 141:6
 format 138:19            157:8 189:1                                  59:14 62:2 72:2         171:11,20,24          143:15 146:2         granted 37:9
                                                 178:8,9,17 182:1                                                                                                  184:15 185:7,15
 formation 119:3          193:13 213:21                                89:15 103:7             173:10,14,17,22       147:2,3 160:1          214:9
                                               gears 230:5                                                                                                         194:11
 formed 161:17            223:21                                       140:23 166:17           174:12 182:15         163:17 165:25        granting 214:8
                                               general 15:22                                                                                                     half 55:20 68:10
 forms 70:24,25         frost 105:21 106:1                             205:2,6,20 206:12       183:4 192:2           166:10,10,20         great 10:14,25
                                                 16:23 131:11,13                                                                                                   205:3,7
   71:1 159:3           frustration 200:15                             219:1                   194:25 195:6,8,14     173:25 180:5,20        29:14 33:1 52:2,2
                                                 131:13                                                                                                          hand 7:9 10:12
 fort 3:16 71:3         full 15:13,18 19:1                           given 12:14,23,25         195:14 197:19         180:23 181:4           52:20 76:13
                                               gentleman 24:15                                                                                                     116:14 165:24
   240:8 241:23           19:3 95:17,20                                13:2 15:13 21:20        199:25 200:3,4        183:12 186:9           185:24 221:21
                                                 49:5 193:11                                                                                                       222:18,24 236:15
                          97:3 188:22,24                               28:2,16 48:10           208:8,11,21           191:21 193:1           223:22
                                                 204:19

                                                                                 Page 17                                                                                     Page 18
                                  Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                       800-336-4000                                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 149 of
                                           155
[handle - includes]                                                                        [including - john]

 handle 127:17           223:25 224:22       highlights 213:24      hurts 38:25             including 19:16       instruction 180:9      interested 64:9         iv 2:19 238:23
  213:14,15 230:13       226:6               highly 31:15              214:23                 36:23 62:24,24      instructions 5:13        94:2,4 176:5            239:4
  230:14               hat 113:23 120:20     highway 3:4            hypothetical 8:11         92:11 150:14          91:22                  223:8 240:1                     j
 handshake 143:2         121:9,17 122:11       239:14                  102:9                  155:6 226:24        instrument 56:11       interests 8:23
                                                                                                                                                                 january 5:4 20:2,8
  143:8                  122:14              hire 227:19                       i            incorporated            56:13 236:14           71:12 85:14
                                                                                                                                                                   54:6 56:14,19,22
 handwritten 4:13      headache 9:8,10       hired 13:17,20                                   153:16              intend 71:21 72:24     interject 82:1
                                                                    idea 51:17 66:19                                                                               56:22,22,24 57:3
  111:17 222:24          28:25 39:1 127:23     100:22,23 120:11                             incorporates          intended 104:25        internet 66:11
                                                                       68:3 79:21 135:4                                                                            57:16 59:4,10,24
 handy 166:15            215:7                 120:11,13 121:6                                158:6               intent 64:22 65:1      interpret 118:21
                                                                       135:18 164:12                                                                               60:7,12,14 63:8,22
 hang 116:25 126:6     hear 7:13 26:11       hit 43:11 45:24                                incorporating           72:6,10 121:15,16    interrupt 17:24
                                                                       165:2 167:21                                                                                64:3 68:5 73:10
  126:6 166:22           27:14 49:14 73:22     46:13 220:10                                   154:16                121:21                 33:20 119:23
                                                                       168:12 172:15                                                                               76:15 77:16,22
 hanging 199:14          109:3 121:22        hold 10:7 14:9,9                               incurred 124:21       intentionally            146:15 171:19
                                                                       206:6                                                                                       78:15,16 114:25
 happen 9:11 58:3        123:24 199:25         21:6 31:20 32:8                              index 4:1               199:10 212:2           204:5 206:23
                                                                    identified 90:23                                                                               115:2,7,8 116:2
  69:11 105:19           202:25 222:4          46:25 134:6,7                                indicate 59:19        intentions 212:4       interrupted 120:4
                                                                       91:6                                                                                        117:3,8 121:9
  228:17                 230:16,17,17,22       149:8,8 172:2                                  102:21 118:2        interactions             230:18
                                                                    identify 228:11                                                                              jesus 51:21
 happened 41:15        heard 39:13 58:11     home 102:9                                     indicated 15:2          211:16               interrupting 44:23
                                                                    identity 236:13                                                                              job 2:16 37:20
  54:1 60:22 88:9        94:13 110:18          116:11 186:22                                  20:22 77:20         interchanged             45:4
                                                                    ignored 223:9                                                                                  90:3 230:23 240:9
  88:24 92:25            200:11,14             205:13                                       indicates 57:16         152:23               interruption 30:10
                                                                    illegal 56:2                                                                                   241:24
  100:19 103:3         hearing 202:20        honest 93:9 219:7                                59:24 103:20        interest 1:9 15:8      introduced 199:19
                                                                    image 13:16                                                                                  john 1:21 2:19,21
  106:12 205:16        hearings 211:9          219:8                                          116:16                16:3 23:21,24        invalid 218:14,14
                                                                    imagine 230:25                                                                                 6:18 9:25 10:7,21
 happening 70:6        heated 196:19         honestly 199:2                                 indicating 33:13        25:19,23 26:8,8,14   investigated 178:1
                                                                    immediate 105:13                                                                               29:11 30:21 32:24
 happy 12:19,19        hebert 3:3 7:3        hopefully 9:11                                   118:17 193:23         26:18,20,23 27:3     investigation
                                                                    immediately 15:3                                                                               39:14 45:17 46:1
  21:7 220:5             239:13              hoping 77:19                                   individual 3:7 8:1      39:22 40:23 41:2       217:3
                                                                       98:20 105:11                                                                                48:19 52:15 63:23
 hard 30:22 31:7       held 88:20 111:8        81:24                                          239:16                68:9 71:22 73:18     investment 130:14
                                                                       134:19 135:3                                                                                64:4,11,11,14,21
  32:13 38:15 39:3     help 35:6,9 128:5     horribly 115:10                                individually 97:2       73:20,23,24 74:3,5     130:18
                                                                       161:18 169:22                                                                               67:1 69:8 70:24
  71:6 78:6 87:1         136:24 173:17       hour 110:7 208:19                                98:4                  74:9,11,24 75:3,4    invite 200:7
                                                                       193:4                                                                                       79:9 86:24 107:7
  89:25 93:10 96:8       188:1 193:16          208:25 231:2                                 individuals 90:19       75:5,8,13,14,19,20   invited 20:20 21:3
                                                                    impact 177:19                                                                                  114:24 120:2
  96:11 104:15         helped 223:13,13      hours 110:13,19                                  91:2 215:15           75:21 76:20 82:16      21:10 200:3,4
                                                                       178:12                                                                                      127:12 128:2
  123:12 126:8         helpful 45:5            201:16 204:20                                information 5:9         83:16 95:20,22       involve 158:16
                                                                    important 173:14                                                                               132:16 139:6
  150:10 166:13        helps 63:16,17          209:4,5,8,15,15                                33:24 84:16           97:4,5 107:14        involved 64:10,13
                                                                    impossible 88:14                                                                               140:19 143:16
  186:13 219:4,7         136:23              house 87:22                                      140:23,24 142:1       108:4 121:13           119:13 121:25
                                                                       167:22 170:4                                                                                166:16,24 173:13
 harm 228:6,9,12       hey 29:11             housekeeping 7:24                                184:11 185:9          122:6,7,8 129:17       130:9 176:13
                                                                    improper 180:12                                                                                182:1 183:19,25
  228:18 230:10,20     highlight 31:5        huge 226:10                                      238:25                157:11 159:21          198:9 214:15,16
                                                                    inadvertently                                                                                  186:6,11 190:18
 harris 4:17 5:6         34:14,15 150:8,11   hundred 190:9                                  informs 106:20          160:21,23 162:16     involving 64:5
                                                                       120:4                                                                                       193:15 202:7
  119:7 124:17,20        157:10 213:22         197:11 226:1                                 initialing 148:13       163:6,9 164:9,10     issue 47:6,12
                                                                    inappropriate                                                                                  204:19,22,22
  125:1,11 126:23      highlighted 34:23       229:4                                        initials 148:4,7        164:12,15 165:17       147:7 178:3
                                                                       45:23                                                                                       205:2,5,16 206:9
  127:7 144:12           96:21 100:7 102:4   hungry 76:5 79:7                               instance 2:6            175:4 187:24           221:12 223:25
                                                                    inches 31:13                                                                                   206:14,14 207:15
  147:7 149:12           102:19 103:13,19    hunting 107:21,22                              institution 106:2       188:2,6,9,19 189:9     224:22
                                                                    include 36:8                                                                                   211:2,13,17,22
  156:17 157:14,14       105:1,19 106:4,5      176:3,7,7                                    instruct 48:22,23       189:22,25 190:10     issues 221:11,15
                                                                       181:20                                                                                      212:15 213:4
  157:19 159:11        highlighting          hurry 138:25                                     180:5,21,23           191:2 216:12,23      items 159:20
                                                                    included 37:10                                                                                 219:13 228:11,16
  162:12 191:18          158:11 193:14,17      139:1                                          204:10                216:23 218:11          177:22 224:24
                                                                    includes 142:14                                                                                237:21 238:23
  222:7,15 223:17                                                                                                   237:9
                                                                       239:2                                                                                       239:4,6 242:1

                                                                                Page 19                                                                                      Page 20
                                Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                     800-336-4000                                                                                800-336-4000




[johns - language]                                                                         [laptop - long]

 johns 3:4 136:14       220:9,10 221:13        199:12,16 201:1        81:15,21,25 82:4,7    laptop 31:9 32:14       180:7,23 181:3       license 20:24           lmw 148:7
   239:13               227:25 228:1           203:2,16 204:8,11      82:8,13,23 83:5,9     large 31:9              193:21 194:1         lien 4:14,22 11:9       loaded 211:24
 johnsandcounsel...     230:21                 204:16,21 205:15       83:12,17,19,21        larry 1:21 2:1,5        219:23                  11:11 14:13 20:11    loan 11:17 21:16
   3:6 239:15          knew 68:8 70:22         206:4,15 207:3,10      84:5,10,11,17,21        3:7 4:4 6:2,20      leading 22:12             128:16 217:20,25       22:2,9,18 24:5,13
 joining 7:2,4,5        223:10                 207:17 208:21          84:21,24 85:9,15        7:11,16 31:24         95:13 198:1             217:25                 25:20 26:6 28:6
 judge 45:1            know 9:5 14:8,20        212:6,6 213:24         85:16 86:3,4            56:14 79:4,6        leaning 51:19          liens 188:14,14           36:4,9,19,23,25
 judgment 167:1         19:12 25:14 26:22      214:17 216:5           89:23 90:10 98:19       84:20 89:22 90:1    learn 184:20 185:4        217:12 218:8           37:11 39:23 41:3
 july 17:13 21:2        27:20 34:17,19         220:3,14,17,20         98:21 99:5 100:11       95:24 97:1,3 98:4   learned 202:10         lies 198:16               41:15 42:2,10,18
   28:22 34:12 61:11    42:21,23,25 44:9       223:5,10 224:20        100:15 102:1            114:12 115:12       leave 29:16,22         likeable 199:17           43:1,6,17 50:10,11
   91:24 117:5          46:14 48:3 53:22       227:24 228:16          103:25 112:21,23        122:5,19 123:19       68:14 136:19,20      liked 68:23 93:25         54:21 55:3 62:22
   131:15 194:6         53:25 55:24 56:5       232:20 233:5           113:5,14 114:14         126:9 136:12          159:25 166:20           94:1                   73:12 80:9,15
   195:11 196:10        57:5,12,22 62:9      knowledge 5:18           114:18,19 120:9         139:17 156:6          202:23,23            limit 209:17              81:14 92:10 98:3
 jumbled 168:1          63:17 64:17 69:20      23:9 54:19 71:5        120:16,17,18,21         159:1 169:4 174:5   leaving 28:12 32:3     limited 56:15,16          98:15,20,22 99:6
 jump 116:21            69:22 71:8,9           114:8 144:20           121:3,5,12,13           174:7 180:4,9         68:14 119:6          line 5:14 105:11          99:17 101:19
   170:16               74:10 76:10,23         180:1 181:25           122:6,9 125:17          192:8 206:23          139:14                  129:19 134:20          102:10,11,21
 jumped 99:13           79:8,25 82:4 84:7      191:25 195:22          128:21 130:4,17         208:18 220:6        ledger 5:6 145:14         138:6 178:8,9          103:14,20 105:21
   230:11,13            84:8,13 85:5 87:2    known 236:12             142:8 151:14,17         234:10 235:2          145:15 146:11           225:13 235:4           105:22 106:6,13
 jumping 165:24         88:3 90:9 93:19      knows 185:18             151:22 160:7,9,21       236:1,6,12 237:21     221:13 222:14        list 6:16                 129:17,25 142:21
   166:1 213:10,11      94:4 95:3,3,7        krisjenn 1:4,6,7,7       161:13 162:4            238:2,9 239:16      left 55:13 69:11,15    literally 221:9           145:8 182:23,24
   213:15,17 214:22     97:25 106:3,7          1:19,19,20 2:18        177:7 186:19            241:2 242:4           72:3 100:12          litigation 215:14         183:4,5,7,8 187:15
   230:12,19            107:19,22 108:6,7      6:19 11:13,13,17       187:1,16 188:1,10     larry's 128:2           122:21 198:24           216:4,8,19 220:18      188:3 189:18
          k             108:19 109:21          11:22,25 12:22         189:9 190:12,22       lasalle 130:5           200:18 211:25           220:20                 212:19,24 216:24
                        110:23 111:1,6,18      13:18 20:11 21:16      191:21 192:3,6,13     late 193:4 226:25       212:20 222:24        little 21:2 24:21         217:1,13,19,20
 keep 10:14 21:7
                        113:1 123:13           22:9,18 24:1,3         192:23 199:23           227:1                 228:24,25 231:1         27:15 28:24 48:6       228:14,15,19,21
   22:21 44:23 45:4
                        127:25 128:1           26:4,5,13 34:2         212:13 215:2          lately 176:4          legal 3:15 56:3,3         48:6 79:7 116:14       228:22 229:9
   45:11,14 46:4
                        137:2 138:12           35:2 36:4,8,19,24      224:23 225:6,8        law 3:8 13:17,20        113:7,18,21 114:9       123:6 124:4            230:21
   49:9 96:9 123:25
                        140:6 141:1,11         36:25 37:1,2,11,16     229:5,7,19 237:4,6      13:25 69:21 71:2      220:23 238:19           195:15 196:24,24     loaned 41:6 98:20
   146:16 193:1,2
                        142:21,22 143:1        37:24 38:10 39:23      237:7,7,19,19,20        91:10 114:2,2,7       240:6 241:21            197:20 201:18          99:4 105:12,14
   207:13 210:6,12
                        148:2,17,24            40:7,10,18 41:3,10     239:3 242:3             185:2 239:18          242:19                  202:6,11 208:8,11      121:4
   213:14 220:16
                        149:18 152:15,17       41:15 42:2,10,12     krisjenn's 54:23        lawsuit 69:18         legible 31:23             215:5                loans 36:22 42:7
 keeps 89:19,24
                        153:12 155:19          42:14,17,18 43:1       81:2,15,19,20           130:22 149:21       lender 12:21           live 6:4                  61:16 66:20 98:8
 kent 130:18
                        156:1,13,18,25         43:10 44:22 49:21      229:11                  178:24 179:3        length 11:17 24:5      living 5:17 179:24        99:12 100:22
 kept 8:10 18:17
                        157:4 158:1            50:11 54:21 55:2     krist 2:24 6:24           192:19 216:14,17    lengthy 62:16          llc 1:4,6,7,8,9,19        102:11 106:20
   70:22,23 96:10,11
                        165:17,22 167:9        55:3,4,9 56:23         239:9                 lawyer 19:19 39:2       137:6                   1:19,20,21 4:19,21     107:13 108:4
   136:4 166:4
                        167:25 169:25          58:4 59:14 60:4,5              l               111:11 112:23       lent 145:4                5:2,4 11:13,13,23    locate 89:1
   204:24
                        170:1,4,18,19          61:22,23 62:8,22                               135:9 137:13        letter 64:22 65:1         11:25 53:15 113:8    locations 6:16
 key 200:7                                                          labor 205:17
                        172:15,16 176:6        65:18,24 66:7,19                               175:17 220:23         121:14,16,21            150:14,19 194:4      loi 122:1,4
 kids 32:14,15,16                                                   land 71:13,16,18
                        178:25 184:19          67:21 73:12,15,20                              230:24              letting 34:19             237:4,6,7,8,9,19     long 79:20 106:11
   32:16,17                                                           71:23 72:1,3,11,11
                        185:13 190:19          73:25 74:13,24,25                            lawyer's 96:13        liability 56:15,16        237:19,20,21           107:16 115:14
 kind 32:12 59:14                                                     217:25
                        195:23,23 196:1        75:2,14 77:4 80:8                            lawyers 5:16          liar 94:7,11              242:3                  127:21 143:18
   61:25 142:5 143:2                                                language 217:8
                        196:17 198:11          80:16,23 81:9,13                               116:3 179:23                                                         146:24 152:3
   197:22 198:1,10

                                                                                Page 21                                                                                      Page 22
                                Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                     800-336-4000                                                                                800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 150 of
                                           155
[long - meeting]                                                                          [meetings - moore]

   170:6 192:14,21       191:5 195:7          117:23 130:25         mean 13:19 14:18       meetings 71:7          188:17 189:19          173:23 184:12,14    151:6,13,14 152:7
   199:13 207:15         213:25 225:22       manager 40:19,20        14:20 17:24 26:13      92:10 117:3           190:17,20 191:10       184:21 185:12,14    152:19,21,23
   210:3               looks 105:2 129:15     56:14 82:7 85:4,5      47:3 62:13 83:1        132:24                191:12,13,20           187:11,12 209:5,6   157:12 161:18
 longbranch 1:13         141:24 158:1         85:10,12,25 93:2       96:9 109:21           member 11:22           192:2 205:3,6          209:15 213:18       224:9
   6:23 7:3 8:22,25      162:11 163:11        95:18 110:9 119:9      119:22 139:8           12:1 35:22 82:7       229:2,10              mirror 13:16        month 16:7 20:23
   71:12,23 72:15        184:14               122:17 133:10          145:2 146:15           84:21 85:9,10,24     millions 107:13        misleading 38:15     75:4 175:22,23
   73:1 82:24 164:22   loop 3:9 239:18       managers 4:18,21        152:19 154:3           126:1 154:23,23      mince 3:17              66:9 89:19          176:2 205:21
   175:9 191:22        lose 229:2             5:1,3 12:12 27:22      163:5 165:8            155:3,13,15,17,24    mind 90:12 123:16      missed 223:6         206:12 212:17
   192:7,13 216:12     loss 229:4             61:8,15 85:1,2,3       166:14 171:18         members 4:18           213:14,16             mistake 179:8       months 15:5,25
   216:20 218:10       lost 115:21 127:16     87:4,18 116:17         173:12 174:7           12:14 13:2 15:15     mineral 182:13          226:10              16:3,6,10 58:2
   237:13              lot 52:24 74:17        162:7 194:3            189:16 199:17          15:18 60:5 95:25     minerals 182:6,9       mistaken 54:16       59:5,11,18,18
 longer 16:2 79:23       115:24 123:18        196:13                 201:4 206:8,23         159:3 194:3 196:8     182:13,19,21,22        56:21 57:23 59:13   60:23 103:5 132:9
   86:21 206:24          128:20 136:17       manner 75:7             212:4 216:3            196:13                217:19                 69:13 72:4 88:20    191:13 204:18,21
   208:8,11              165:19 167:4        mansfield 6:14          219:14 220:22,24      memory 43:9 58:6      minnesott 147:25        166:3               204:23 205:5
 look 19:20,22           183:21 207:8,24     march 176:23            220:25 221:9           59:21 63:17 93:5     minute 10:6 29:24      mistakes 183:22      227:18
   28:23 44:2,20         226:13 227:17       mark 9:22,25 10:1       229:25                 125:15                31:21 32:1,25         mixture 141:10      moore 2:7,22 3:12
   45:10 50:23 51:2      228:21 232:17        114:17 140:13         meaning 12:15          mentioned 17:18        39:6 65:11 66:25      moment 10:16         6:23 7:5 8:12,21
   51:2,4 52:3 62:11   lots 22:5 139:4       marked 4:10,11          16:5                   18:1 208:1           minutes 4:20 5:1,3      12:18 19:19 29:3    12:12,25 15:2,16
   63:15 66:24 86:25     201:21               4:12 11:6 87:13       means 6:14 41:2        messages 175:16        18:4,8,13 19:16,17     173:10              15:24 16:14,20,20
   89:6 107:5 126:8    loud 193:2             156:24 166:25          105:13 144:6          messed 71:19           19:19,20,25 20:1,2    money 41:4,7,7,17    16:23 17:20 18:2
   127:3,9 136:5       love 79:2 227:19      marks 79:14             154:7 164:10          met 130:3,20           20:3,5,9 21:19         41:25 42:12,14,17   18:16,16,21 19:10
   137:14 154:19       loved 200:9           mason 3:3 239:13        167:23 193:25          201:24,24,25          30:23 35:16 47:9       42:21 43:11 65:18   20:10,16,20 21:3
   157:3,7,8 158:9     low 183:16            matches 15:6            203:22                 202:3,8               49:24 50:6 66:22       75:3 77:6 85:15     21:10,15 22:2,8,17
   165:6,9,11,12,15    lp 1:13 237:13        material 150:3         meant 56:3 71:17       method 2:11            87:4,8,12,15,17,25     85:16 86:3 97:17    23:9,10 25:2 28:5
   189:12,23 194:22    lunch 9:9 79:9,18     math 188:1              83:6 157:5 216:6      michael 24:16          88:6,8,12,21,22        99:20 100:13,16     28:10 34:12 35:1
   214:13 223:14         108:6 143:17        matt 29:2 30:3,3       meet 48:19 202:8        69:8 70:25 204:20     89:2,4,5,7 92:20       101:16,20 102:5     35:6,14 36:18
 looked 9:13 17:8               m            matter 57:7 73:5       meeting 4:20 5:1,3      205:2,5,16 206:14     93:3,14,22 94:12       102:11,13 104:10    37:9 38:16 58:2
   28:22 44:11 62:14                          171:16                 20:1,2,3,4,13,16       206:15 211:2,3,13     94:14,17,25 95:10      105:20 106:7        59:12 61:2,20
                       m 56:14 97:2,3
   62:25 91:23                               matters 7:24            20:18,21 21:4,11       211:17,22 212:15      96:2,12,18 97:1        121:3,6 122:8       62:6,17 64:13
                         114:12
   131:16 141:17                             mcleod 3:13 5:5         21:16,21,24 22:3       228:11                100:12 103:2           125:17 126:23       65:23 66:5 67:3
                       ma'am 10:20
   199:11                                     113:12 142:24          23:3,18,24 25:6       michael's 228:17       104:17 109:9,14        127:7 131:22        67:18,23 68:2,10
                       mailed 139:22,23
 looking 14:7,10                              175:17,21,24,25        61:12 87:4,18,21      middle 91:1            110:25 111:4,6,9       145:8,12 146:2,4,7  68:23 69:15 70:18
                         148:1 166:3,6
   26:21 36:9 43:25                           182:1,5,17 207:11      88:8,20 90:16,16       110:15                111:10,25,25           146:8 151:19        75:6 77:19 91:13
                         168:25 187:2
   44:3,7,10,24 45:5                          213:4,9                90:17,20 91:3,7,18    million 42:11,22       112:9,23 114:25        152:22 153:4,14     92:4,16,21 93:14
                       main 127:10
   45:14 52:22 61:2                          mcleods 142:6,7         91:21 92:3,17          65:21,22 80:9         115:2,9 116:1,4,7      190:8,9,11,14,19    93:22 94:14,17,25
                       majority 51:6
   63:19,19 64:7                              143:9 181:7,12,20      93:2,2,3 110:4,8       81:14,16 82:15        117:1 118:8,10,11      192:17,22 206:4     95:10,23 97:11,19
                       making 11:2 33:21
   109:8 114:20                               183:5 214:10           110:13,20 111:2,8      92:12 96:20,25        127:13 128:14          206:13,20 212:12    97:20 98:2,6
                         66:19 84:7 89:24
   132:23 134:7                               216:7,13,18 227:8      111:17 112:9,11        97:17 98:3,7          132:17,25 133:4,5      212:13,17,18,22     100:1,1,5 101:8
                         104:6 167:6
   144:6 153:22                               230:2                  116:1,7,10,11          128:18 129:21         133:25 135:10          229:3,20            104:25 106:11,19
                         204:21
   156:4 158:4                               mcqueeney 87:23         117:5,9 132:18,25      130:6,11 181:12       136:4 140:25          monies 100:10        107:12 108:2
                       management 27:9
   165:21 166:9                               116:12                 133:11 185:4,12        182:23 187:15         141:16,22 166:17       124:19 150:13,25    109:24,25 110:3
                         27:17,23,25 61:5

                                                                               Page 23                                                                                   Page 24
                                Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                     800-336-4000                                                                               800-336-4000




[moore - need]                                                                            [need - objection]

  110:14,21 116:18      39:3,13,15 49:18       66:21 67:4,25          204:14 206:22          194:22 204:7          214:17                119:7 120:8,8,13    november 20:3,8
  119:6,7 122:17        62:15 87:13 96:2       68:12 70:13 71:14      207:1,16 208:14        207:13 208:7        news 192:19             120:15,21 121:3       59:10 64:18
  128:24 129:2          115:1 116:3,23         71:24 72:8 74:16       209:7,17,20 210:1      210:11 223:10       nice 44:10 199:16       128:2,16,21,23,24     127:14 132:17,25
  130:4,9,17,20         127:14 134:23          77:24 78:8,23          210:8,13 213:6         229:24 231:11       night 19:23             129:1,4,5,8,21        133:12
  131:6 132:8           135:9 204:18           79:1,5 80:1,6 82:1     218:12,19,24           233:22,24           nine 205:5 209:8        130:1,4,24 131:7    nowadays 227:20
  134:20,24 135:6       223:20                 84:12,18 85:11,20      219:9,19,23 220:9    needed 23:13 58:1     ninth 226:14            131:11,12,19,25     numbered 2:8
  135:18,20 137:7      motion 166:25           86:1,9 92:14,24        220:22 221:5,10        60:17 63:2 135:12   nonresponsive           132:7 133:4           53:11 195:17
  137:15,20 138:14     move 32:21 45:10        93:24 94:19 95:12      221:21 225:19          135:14 185:20         74:7 75:11,17         142:18,18 143:17    numbering 133:5
  138:24 139:8,10       47:6,13 106:8          95:21 99:22            226:8 227:21,24        204:23 223:14         77:8 101:2 140:1      143:24 144:3,6,7    numbers 193:21
  147:9 148:3,11        173:3 193:3,12         101:17,22 102:7        229:12 230:11,15       229:24                155:8 161:4 163:3     144:11 145:9,12       223:2
  149:19 151:15         210:25 214:23,25       102:23 103:6           230:22 231:8,20      needs 144:25            173:7,7               146:1,5 150:17,25            o
  153:23 155:3,13       219:2 220:5            105:8 108:15,22        231:24 232:25        negotiated 150:18     noon 76:11              151:10,23 152:8
                                                                                                                                                             oath 6:13 7:25
  155:24 158:15        moved 34:10             115:2,5,10,20          233:11,19 234:3,8    negotiation 207:11    normal 50:15            153:19 154:14
                                                                                                                                                               107:10 156:14
  159:4,19 165:2,18     106:6 178:17           119:24 121:1           238:23 239:4,4,6     neighborhood            111:9                 157:13 187:13,17
                                                                                                                                                               236:12
  165:19 168:19         205:11,12 206:17       122:18 123:3,7         242:1                  188:22              north 7:6 71:5,7        187:19,22 188:7
                                                                                                                                                             object 33:22 35:3
  169:1,8 170:3        moving 22:22 46:4       124:2,6,23 126:5     mute 29:13             neither 239:22          147:25 171:15         188:10 189:9,12
                                                                                                                                                               82:2 90:2 139:25
  171:15 174:11,25      98:10,10 110:15        126:10 127:16,20     muted 7:13             net 8:22,23 67:6,9      200:1 205:13          189:24 190:13
                                                                                                                                                               173:7 208:20
  183:9 192:1,17        173:11,12 213:20       128:3,10 132:19                n              71:11,22 72:14,25   notarization 55:21      191:18 193:1,2,8
                                                                                                                                                             objection 14:14
  194:12 195:22        msj 52:12,14            134:6,9 138:4,6,21                            82:20,23 83:1,5,6   notarize 242:11         198:3 222:8
                                                                    n 2:17                                                                                     16:24 21:22 22:10
  196:4,18 197:18      mueller 6:18 9:20       140:9 141:4                                   83:10 124:20        notary 56:11            224:13 233:1
                                                                    name 6:12 21:19                                                                            22:11 24:25 25:11
  197:21 198:1,9        11:5                   145:15,22 146:14                              125:2,11 126:23       236:8,19              242:9
                                                                      24:16 92:19 104:1                                                                        26:24 27:5,11,19
  200:1 201:15         muller 2:12,19,19       146:21,24 148:16                              149:2,5,10 152:22   note 4:14,16,22        noted 236:2
                                                                      109:16 110:17                                                                            27:21 28:1 35:4
  204:17 205:10,11      2:21 5:15 6:18         150:5 151:12                                  153:16 157:19,22      11:9,11 12:5,11,23   notes 9:14,21
                                                                      122:25 148:6                                                                             37:19 38:2,13
  205:25 206:9,10       9:23 10:4,10,15,22     152:16 153:17                                 159:14 163:8          13:5,6,8,10,15,16     16:25 28:18 41:21
                                                                      178:12 211:3,4,5                                                                         39:25 40:4,9,14,16
  211:11,17 212:2       14:14 16:24 19:23      154:5 155:16                                  191:23 216:11,15      13:17,19,21 14:4      66:22 79:2 84:2
                                                                      236:13                                                                                   41:9,19,20 43:19
  212:20 223:4,17       21:22 22:10 24:25      157:21 158:23                                 218:11 225:16         14:13,23 15:1,3,11    111:17 113:4
                                                                    named 24:15                                                                                60:9,15 61:7,13,24
  223:24 224:21         25:11 26:24 27:5       159:6 160:24                                never 9:10 50:17        16:7,21 18:22         131:14 145:16,21
                                                                      204:19                                                                                   65:25 66:21 67:4
  226:12,15 228:5       27:11,19,21 28:1       161:14,24 162:21                              66:16 68:2 69:9       20:11 23:7,11,20      146:17 155:6
                                                                    nap 231:3                                                                                  67:5,25 68:1,12
  229:15,23 239:7       29:2,7,10,16,22        164:11 165:4                                  69:17 71:17,25        24:13,23 25:9         185:1,3 188:6
                                                                    narrative 210:24                                                                           70:13 71:14,24
  241:12                30:3,8,12,14,17,23     166:12,13,14,17                               77:19 101:20          26:9,12 27:8,16       190:9,15 222:14
                                                                    ne 3:9 239:18                                                                              72:8 74:6,15,16,22
 moore's 24:14          31:6,15,20,23 32:3     166:21 167:2                                  102:6 103:22          28:6,11,12 34:2       222:15,18,18,22
                                                                    near 209:10,23                                                                             75:10,16 77:7,24
  60:18 68:5 76:21      32:16,23 33:2,15       171:7,18,24 173:9                             122:13,13 144:5       35:2 37:16,20,24      223:14 224:6
                                                                    necessarily 118:19                                                                         78:23 84:12,18
  91:18,21 117:12       33:18 35:3 37:19       173:16,24 174:5                               163:14,16 178:21      38:3,6,10,20 49:20   notice 4:24 110:3
                                                                    necessary 27:13                                                                            85:11,20 86:1,2,9
  119:11 133:21         38:2,13 39:5,18,25     177:21 178:14                                 200:25 202:5          57:22,23 58:10,10     110:8,13,19
                                                                      62:21 144:19,21                                                                          86:11 92:14,24
  135:2,17 136:5        40:4,9,14,16 41:9      179:4,7,9,22 180:4                            214:15 223:20         58:13,24 60:2         186:16,18,21
                                                                    need 8:8 9:3 12:16                                                                         93:16,23,24 94:18
  147:21 157:9          41:19 43:19 44:7       180:13,20 181:15                              229:15                61:22,23 62:8,14      187:6,14
                                                                      14:5 29:13 47:19                                                                         94:19,22 95:11,12
  158:10,14 167:12      45:6,18 46:6,17,21     183:17,20 184:2                             new 11:4 18:16          81:20,23 82:12,15    noticed 133:6
                                                                      48:2,7 84:15,23                                                                          95:21 99:22 101:1
  196:14 197:3          47:16,19,23 48:22      185:21,25 186:4                               46:7 178:10           83:14,16,23,24        183:23
                                                                      108:16 123:9,14                                                                          101:17,22,23
  228:10                49:2 52:4,11,16        191:24 192:15,24                              179:16 181:17         84:1,1,3,4,5,6,8     notification 241:1
                                                                      128:6 146:11                                                                             102:7,23 103:6
 morning 7:20,21        60:9,15 61:7,13,24     195:6,17 198:2                                192:18 204:1          86:5 100:14           241:15
                                                                      165:23 166:5                                                                             105:8 121:1
  11:5 19:20 36:9       63:25 65:5,8,12,25     203:13,18 204:5,9                             206:2,5,10 213:3      113:11,12,12,13
                                                                      180:22 183:14                                                                            122:18 124:23

                                                                               Page 25                                                                                   Page 26
                                Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                     800-336-4000                                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 151 of
                                           155
[objection - okay]                                                                         [okay - page]

   146:22 148:16         96:13 140:22           20:7,13,20,25         89:17 90:5,5,5,15      137:18,18 139:3        195:14,18,19,19        214:9,16 217:21      owes 86:3 154:24
   150:5 151:12          236:15                 21:14,20 22:1,1,6     90:15,18,23 91:6       139:16 140:7,16        195:21 196:2,7,12      227:8 230:3            224:6,6,24
   152:16 153:17       officer 238:10           23:5,18 24:7,11,21    91:10,16,20,23         140:19 141:21,25       196:12,24 197:1,8    optionee 215:3,19      owned 40:10
   154:5,5 155:7,16      239:1 241:6            25:5,15,15,18 26:7    92:2,6,20 93:13        142:10 143:12,21       197:13,20,25         optionor 214:6,7         65:20 68:10 86:20
   157:21 158:23       officer's 241:11         26:17 27:7 28:4       94:3,8,12,24 95:5      143:21 145:4,7,9       199:1 201:2,18,22      215:2,18 217:11        130:5 153:20
   159:6 160:24,25     offices 2:12 6:19        28:20 29:6,10,21      95:8,19 96:1,8,12      145:12 147:7           202:14,24 203:10       217:15,17              154:14 159:23,24
   161:3,14,15,24      offset 125:24            30:8 31:5,14,22,25    96:17 97:13,15,22      148:2,7,10,13,22       204:6 207:16         optionor's 214:4         160:4,15 161:16
   162:21 163:2          127:7 153:19,20        32:6,15 33:15,25      98:2,6,10,13 99:3      149:9,14,20,23         208:12 210:10,13       215:13 217:5           217:18
   164:11 165:4          158:3 221:12           34:9,19,22 35:8,17    99:13,13,13,16         150:22 151:5,20        210:23 211:7,13      options 139:4          owner 160:7,8,11
   173:6 177:21          224:25 225:3           35:24 36:15 37:6      100:6,21 102:15        152:1,4,24 153:2,6     211:16 212:9,25        142:17                 160:12,13 161:2,2
   178:14 179:7,9        226:3,4,11,13,15       37:13,15,15 38:7      102:18 103:1,12        154:9,11,15,19,22      213:13,20 214:11     oral 2:1,5 235:1         161:6 162:2
   180:4,8 181:15        226:16                 38:19 39:2 40:2       104:12,14,21           155:10 156:2,14        214:14,22 215:3,4      238:10               ownership 68:6
   191:24 192:15,24    offsets 126:17           40:12,21 41:1,24      105:25 106:14,18       156:19 157:1,7,23      215:12,12,22         order 6:10 167:20        97:5 101:25
   198:2 203:13          222:8 225:6,10         42:21 43:16 44:4      106:23 107:3,6,9       158:2,9,12,25          216:11,16,16           169:11,24 171:5,5      133:16 161:21
   218:12,19,24,25       226:9                  44:6,13,21 45:11      107:18 108:1,18        159:8,19 160:2,11      217:4,10 218:2         171:13 172:6         owns 40:18 199:17
   225:19 226:8        offsetting 225:8         45:18 46:16,17,21     108:20,22,23           160:18 161:3,7,11      219:19 220:24          173:5,5 174:14         199:17
   232:7 233:1         oh 15:9 52:1 58:15       47:10 48:9,14,25      109:8,12,21,24         162:3,3,14 163:2,8     221:22,25 222:3        208:22 213:14                 p
 objections 33:21        62:18 65:14 66:11      49:7,14,16,18 50:2    110:3,7,12,24,24       163:21 164:8,13        222:13 223:12          224:10,16
                                                                                                                                                                p 2:17,17 162:16
   33:23                 67:22 69:14,17         50:5,9,13,21 51:3     111:9,14 112:8,13      164:18 165:6,14        224:1,8,11,16,23     organization
                                                                                                                                                                  163:6,7 164:15
 obligation 72:14        79:3 90:5 91:5         51:7,13,16,18,25      112:17 113:2,6,16      166:8 167:2,6          225:14,20 226:4        122:20
                                                                                                                                                                  175:5 178:15
   72:24                 99:9,13 103:7          52:3,9,19,20 53:1     113:25 114:7,22        169:2,16 170:2,7       227:5 229:16         organizational 5:3
                                                                                                                                                                p.m. 2:10 79:13,16
 obligations 122:16      104:20 115:17          53:14,18 54:18        115:10,12,20,23        170:20 171:1           230:2 231:16           20:1
                                                                                                                                                                  108:24,25,25
 obtain 129:22,25        124:5 129:3            55:14,14,20 56:10     116:7,13,16 117:7      172:7 173:22,24        233:16 234:6         original 68:17
                                                                                                                                                                  109:2 137:16,21
 obvious 75:6            130:10 135:4           56:17 57:20 58:8      117:16,19 118:7        174:5,7,18,22        old 93:9 185:7           103:25 114:12,17
                                                                                                                                                                  137:23 140:11,12
 obviously 16:1          136:7 143:10           58:16 59:3,7,21       119:17 120:7,15        175:3,10,14,24         219:5,5                167:12 175:1
                                                                                                                                                                  140:12,15 167:15
   208:6 231:6,14        184:23 185:23          60:6,19 61:1,17       120:19,19 121:7        176:9,11,11          once 65:20 105:9,9       211:8 241:1,5,9,13
                                                                                                                                                                  167:19 170:17
 occasions 196:1         188:1 194:24           63:6,13,18 64:13      121:14,25 122:10       177:23 178:1,11        217:23,24,24         originally 150:18
                                                                                                                                                                  171:12,13,17,17
   207:18 208:17         195:16 200:3           64:20 66:18,24        122:23 123:1,2,7       178:22 179:11,22     onerous 45:23            174:25
                                                                                                                                                                  174:1,2,2,4,11,12
 occur 66:4,10,14        201:1                  67:23 68:4,8,15,20    123:13 124:11,14       180:10 181:6,12      ones 184:24            outcome 130:8
                                                                                                                                                                  184:4,5,5,7 210:16
   66:16 80:24         oil 113:12 144:21        69:24 70:4 71:11      124:25 125:9           181:23,25 182:4      ongoing 220:19           240:1
                                                                                                                                                                  210:17,17,19
 occurred 43:1           181:25 213:9           71:21 72:12,21,21     126:12,14 127:3        183:2,13,14 184:8    open 202:9             outline 79:1
                                                                                                                                                                  234:11,12
   87:19 104:18        oilfield 194:17          72:24 73:8,8 74:2     127:11,20 128:13       184:20 185:3,11      operated 178:8         owe 145:10
                                                                                                                                                                page 4:9 5:10,14
 october 59:10         okay 5:15 8:5,18         75:22 76:4,13,14      128:20,25 129:1,4      185:17,17,19,24      operator 130:19        owed 82:15 85:15
                                                                                                                                                                  33:19,20,23 53:3,4
   64:18 202:21          9:2,13,24 10:10,15     76:23 77:14 78:2      129:8,16,20 130:6      186:4,18 187:14      opinion 144:7            85:17,23 102:13
                                                                                                                                                                  53:11,15,19 54:3,5
   238:17 240:2          10:17,21 11:1,11       78:10,25 80:7,19      130:15,21,24           187:18,18,23         opportunity 138:7        122:16 124:19
                                                                                                                                                                  54:12 55:18 57:3
   242:2                 11:21 12:3,10,18       81:8,21,24 82:13      131:3,10,15,15,18      188:8,18,23 189:2    opposed 12:11            125:2 126:23
                                                                                                                                                                  62:19 78:3 87:22
 offer 70:25 71:1        12:21 13:4,14,24       83:9,12,15,18         131:24 132:4,6,12      189:5,13,15,17,17    option 5:5 142:22        127:7 151:14,17
                                                                                                                                                                  90:18 91:1,25
 offering 89:12          14:19,19,22,22         84:15 85:7,13,22      132:19 133:3,9,11      190:1,4,11,16          143:4 148:21,23        152:7 157:13
                                                                                                                                                                  96:17 98:10,14
 offers 204:24           15:10,14 16:13         86:6,12,19,23 87:6    134:10,16 135:5        191:6,15,19 192:5      181:6,7,13,16,19       223:16,24 224:17
                                                                                                                                                                  109:12,13 111:15
 office 7:1 50:20        17:13,25 18:21         87:11,17,21 88:5      135:16,19 136:2,5      192:9,21 193:12        181:20,24 182:21       224:21 225:8,15
                                                                                                                                                                  116:4,22 117:2,7
   51:1,5 56:6,8         19:6,9,13,18,22,24     88:15,19,24 89:1      136:9,16,21 137:4      194:14,20 195:11       213:5,8,21 214:1,8     226:15,17,17,20
                                                                                                                                                                  117:17 128:15

                                                                                 Page 27                                                                                    Page 28
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000




[page - place]                                                                             [place - produced]

  133:4,5,15 138:17      151:18                 86:20 93:7 100:18      190:23 236:12          112:11 116:11       points 158:14            113:11 114:18        printer 185:8
  148:5,8 193:20       partnered 68:21          106:21 107:14        persons 6:17             133:11 193:7          159:9,20 167:11        117:23 118:3,5       printers 184:16
  194:14 195:2,2       partnership              108:4 129:17         perspective 144:4      placed 167:20           170:2 174:25           120:8,13,15,21       printing 188:25
  215:1 222:25           229:22,24              133:20 148:25          149:25 218:4         plain 62:2 217:8        217:22,22 231:10       121:8,14,24          prior 22:3 33:23
  235:4 241:8          party 1:16,23            149:2,2,5,5,6,10     pertaining 122:3       plaintiff 1:16,17     position 124:19,22       140:24 141:7,9,16      107:11 153:15
 pages 99:14 134:2       237:16,23 238:15       149:11,12 151:9      pertinent 66:1           237:16,17             192:18 197:4           141:19,22 149:17       174:6 207:18
  135:20 152:3           238:21                 151:13,17 153:14     phone 22:5,6,7,16      plaintiffs 1:10         216:15 223:14          156:22 168:15,19       208:17
  186:12 242:12        passed 102:6             159:10,13,21,24        131:4,7 204:19         237:10                231:19 232:23          184:11,14,19,21      private 70:22
 paid 81:16 106:7        198:4                  159:24 160:4,7,8     phrase 84:5 216:7      plan 79:20              233:17                 184:23 185:2,5,13    privileged 51:14
  145:25 150:24        path 14:3                160:11,12,13,21      phrasing 18:11         plans 181:18          positions 216:19         187:3,6 194:20       privy 196:3
  187:25 188:6,14      patient 48:4             160:22 161:1,2,5     physically 18:16       play 32:19            positive 130:8           195:19 216:9         probably 47:9
  188:15,18,20         pay 72:14,25 86:4        161:16,21 162:2        207:22               played 200:1          possibility 57:18        232:12                 63:12 64:17 69:9
  189:5,8,9,18,24,24     126:1 154:23           165:16 175:4         pick 167:24,24           206:15                60:24                preparing 241:13         103:10 107:2
  191:22,23 192:25       188:3 189:21           182:22 183:10,12     picked 167:25,25       playing 32:12         possible 57:14         present 3:11 6:17        112:5 123:25
  193:2 224:10,15        190:12,14 225:10       190:9 192:4          picking 168:5          pleadings 5:19,21       59:23 209:24           6:19,20 32:19          135:20 143:16
  225:5,12 226:23      paying 181:12            197:12 226:12        picture 44:24            5:23 179:15,18      possibly 79:23           35:15 116:17           168:13,14,17,22
 palmer 43:14          payment 75:5             228:14,15 229:4      piece 9:14               180:2,12,14,16,18     202:18,19              130:22 182:18          175:22,23 196:15
  206:16                 96:20 154:25         percentage 143:3       pigeon 112:6             198:3 200:20        post 222:17              223:20                 198:12 199:6
 paper 9:14 29:4         188:12,14 191:2        217:22               pipe 177:12,14,19        202:18 204:1,2,3    postpone 233:3,7       presentation             207:9 208:24
 paragraph 98:11         224:4,5 226:11,21    perform 58:7             178:4,7,16 181:8       226:19                233:7,15               104:6                  225:25
  98:15,17 117:17        226:21,22 227:1      performed 184:16         181:13,17 218:6      please 6:5,15 7:9     potential 63:24        presented 35:5,12      problem 31:7,8,10
  126:17,21 133:14     payments 96:22         perjury 107:11         pipeline 1:8,20          7:22 29:3 44:17       64:5,23 70:1           111:7 117:22           32:2 82:2 152:22
  133:19 150:8,23        97:1 125:2 150:16      236:3                  19:5 25:4 27:13        48:10 134:13          211:10,14 228:11       145:14 211:8,10        162:22 170:16
  195:17 213:25          150:17,25 151:2,9    permission 17:6          28:18 41:5,23          195:9 233:2         practice 50:16           211:11                 171:20 181:10
  214:4                  151:22 159:11          18:15,18,21 21:18      43:15 55:5,10        plenty 76:11 199:4    practiced 32:5         presenting 204:24        220:1
 paraphrase 159:3        187:18 188:10,15       21:21,23 92:9          62:23 64:9 68:11       219:13              prefer 29:3            president 93:6         procedure 2:14
 part 9:7 31:8 51:9      190:24,25 191:16       110:16 162:5           69:10 71:15,18       pllc 2:12,19,24 3:4   premise 158:13         pretty 168:9             6:9 99:24
  82:2 119:18,19         191:17 192:12          205:19,20              72:1,11 77:20          239:4,9,13          prepare 37:20            175:25 186:14        proceed 100:8
  130:13,13 150:3        224:5 225:8          permit 178:10,17         80:13 86:18 97:6     plus 82:16 130:11       38:3,6 49:23 50:9      212:24,24 231:10     proceeding 239:24
  158:21 175:8           226:10,20,22         permits 177:6            98:23 99:18,20       point 21:1 32:8         120:10 121:3,18      previous 153:1,9       proceeds 98:18,22
  176:19 182:11        pc 117:24 118:13       permitting 176:14        100:14,17,17           59:11 64:20 65:17     122:1 184:13           211:3                  99:17 101:5,19
  194:1 199:24         pdf 150:9              perpetual 177:25         101:19 103:15,23       69:8,10 71:8 91:7     196:7 232:9          previously 4:10,11       102:21 103:20
  200:19               penalty 107:10         person 59:17             162:11,17 163:6,7      104:3 133:3 152:6   prepared 13:6,10         4:12                 produce 92:1
 participate 202:10      236:3                  90:20,24 91:3,8,9      164:16 175:5           152:12 157:10         13:15,18,20 14:23    price 66:6 67:2        produced 2:6
 particularly 31:9     people 64:8,12,16        91:11,12,14 93:6       176:14 177:2,9,10      158:10 159:9          49:19 50:6 54:15       228:22                 19:25 20:6 24:17
  31:10 45:23            64:19                  236:13                 177:11,13,18           162:7,15 164:8,18     57:6,22 58:5,12,18   principal 188:2,9        50:24 51:8 87:12
 parties 27:12         percent 11:25          personal 5:18            178:9,12,15,20,23      165:3,15,22 166:2     60:2,2 76:18           188:18 189:8,22        95:23 96:2,15
  54:25 196:20           25:20,24 26:8,17       179:25 189:18          179:5 181:16           168:16 185:21,24      77:18 78:19 87:25    print 28:24 51:1         97:25 115:1 116:2
  239:2,23 241:16        26:22 40:10,19         209:12                 182:1 237:8,20         202:9 223:10          88:6,9,13,16,19        138:21                 116:23 134:1
 partner 68:17           68:6,9 72:14,25      personally 89:22       place 18:5 48:8          229:9 231:1           89:2,7,8,10 112:22   printed 139:21,22        135:8,9,13,13,14
  133:21 149:2           75:3 82:16 85:24       98:8 119:9,13          66:2 87:22 107:20                            112:25 113:3,11        189:3                  139:24 140:25

                                                                                 Page 29                                                                                    Page 30
                                 Veritext Legal Solutions                                                                   Veritext Legal Solutions
                                      800-336-4000                                                                               800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 152 of
                                           155
[produced - question]                                                                       [questioned - recognize]

   188:22 193:21,25       237:9,12,15,21        232:10,14           203:5,24 205:8,12        questioned 123:17        67:10 73:16,21,25      109:25 115:15          198:23 199:13
   200:20                 239:7 241:12        provides 125:1,10     206:17,18 211:17           211:9                  74:13,25,25 75:2       117:25 118:12          201:6,16 205:11
 production 194:1         242:3               provision 125:9       212:16,18 221:7          questions 5:13           75:15 77:4 80:8        125:25 126:8           208:9,13,13
   194:2                property 17:2         provisions 2:15       222:10,13 223:4,6          29:20 30:2 44:11       80:23 81:13,21,25      127:1,22 134:15        209:10 211:23
 profit 72:25 83:1,5      53:15 59:13 122:9   proxy 90:20,24,25     223:9 224:16               47:5 63:16 66:23       82:7,8,23 83:22        149:14 150:20,21       212:10,11 214:23
   191:23 216:12          144:12 217:12,15      91:3,8,11,14,15,16  226:19 228:5               107:9 115:24           84:24 85:9,15,16       151:3 157:16           214:24 221:4
 profits 8:22 67:6,9      217:18                91:18,21 92:2,4,8   229:2,14,15,15             124:7 128:21,23        86:3,4 89:24           172:24 173:2           231:9
   71:11,22 72:15       proposal 24:17          92:17 93:2         puts 162:23                 168:7 207:11           90:10 98:19,21         179:18 195:12        reason 12:10 24:9
   82:20,23 83:7,10       121:23 136:6,7      public 191:25        putting 8:12 15:4           220:6,13 232:17        99:5 100:11,15         201:5 216:1            24:11,22 25:8
   149:3,5,10 163:9       137:1,3 173:10       236:19               175:18 206:20              232:20                 102:1 112:21,24        233:25 234:3           34:1 46:11,12
   216:15 218:11          206:11              pull 61:14 62:11              q                quick 33:3 70:10         113:5,14 114:18        236:1 242:6,8          57:20 60:3 73:11
 project 202:10,13      proposals 8:12,14      62:14 78:4 114:23                               134:7                  114:19 120:9,21      reading 9:14 10:2        73:15 86:19
                                                                   question 13:12
 projected 106:9          8:17,19 134:23       115:3 127:13                                  quickly 29:4             121:3,12,12,13         57:1 99:9,10           101:12,14 103:1,4
                                                                    14:2,11 16:18,19
   106:10                 135:21 136:17        136:10 200:21                                   136:10 186:14          122:7,9 125:18         174:10                 119:2 157:2,4
                                                                    21:2,8,15 22:12,23
 promissory 4:16          138:3 139:10,16     pulled 28:20 115:7                             quite 58:21 64:8         130:4,17 142:8       reads 101:10             172:17 176:1
                                                                    22:23 23:1 24:21
   143:24 144:3           140:3 163:18,19      136:21                                          148:18 163:18          143:9,11 151:14      ready 10:21 49:16        183:8 191:4
                                                                    25:19 27:15 34:25
 proof 197:24             163:21 164:1,2      purchase 66:6                                    182:16 206:25          151:17,22 160:7,9      76:5 79:18 109:6       196:15 232:15
                                                                    36:2 37:22 38:8,9
 proper 82:8 159:3        198:20               67:2 151:19                                     207:6,15 223:6         160:21 161:13          140:17 202:10          235:4
                                                                    38:14,14 39:21
 properly 37:17,25      proposed 117:22       purchasing 145:11                                        r              162:5 177:7            210:21,22 221:10     reasons 68:21
                                                                    40:17 41:21 48:21
   38:10 150:21           162:23 206:6        purposes 236:14                                                         186:19 187:1           221:15,17,23           107:2 241:8
                                                                    62:1 66:1,9 70:14        r 2:17
 properties 1:9,12      proposing 170:11      pursuant 2:13                                                           188:1 190:23         real 4:14,22 11:9      recall 11:18 17:14
                                                                    71:18 72:19 76:25        railroad 176:13
   1:15,21 2:7,22       protect 54:24 55:2     37:17,25 38:11                                                         191:21 192:3,13        11:11 14:13 20:10      49:21 50:11
                                                                    77:9 78:9,14 89:6          177:8 178:3,6
   4:19,21 5:2,4 6:23     60:4,17 73:15        131:19,25 238:13                                                       192:23 199:23,23       49:19 70:10 93:10      112:14 127:10
                                                                    89:16 90:2,4,14          raise 7:8 47:6
   11:12 12:8 13:8        80:11,12 81:3,10     238:25                                                                 212:13 215:2           102:16 122:9           197:18
                                                                    94:15 95:13 101:9        ramirez 3:14
   27:9,18 39:24          81:23 82:10 85:16   push 67:23                                                              217:19,21 224:23       128:16 134:7         receipt 98:11,18
                                                                    103:9,12 104:13          ran 71:16,18 72:1
   56:15 61:6 71:12       121:6,12 125:17     pushing 41:16                                                           225:6,8 229:5          136:10 201:6           100:8 101:4
                                                                    104:15,16 108:13           72:3,11,11 93:6
   71:22 72:15,25         131:22              put 9:6,21 15:5                                                         237:4,6,7,7,8,19       225:1,11               103:19 105:2,4
                                                                    108:14,16 110:19         ranch 1:4,6,7,7,8
   80:10 86:22 87:5     protected 121:4        41:10 44:14,16,19                                                      237:19,20,20         realize 43:22          receive 99:3,24
                                                                    113:17,20 114:5            1:19,19,20,20 2:18
   113:7,22 114:10        121:12               44:24 45:2,7,15                                                        239:3 242:3            44:21 66:5 174:14      100:17 150:13
                                                                    120:20 124:16              6:19 11:13,13,14
   116:8 118:18         protecting 121:11      78:4 86:7 100:4                                                      ranch's 103:25         realized 58:3,6        received 80:5
                                                                    135:16,16 138:5            11:17,23,25 12:22
   124:19 126:23          122:6,7,8            103:2,25 104:10                                                        229:7,19               59:11 65:17 67:1       98:19 105:5,6
                                                                    138:10 139:5               13:18 21:16 22:9
   128:17 131:1         protection 54:24       115:14,18 126:2                                                      ranches 176:5            69:3,8,10 76:21        130:2 145:13
                                                                    141:16 143:7               24:2,4 26:4,5,13
   134:21 147:9           60:5                 127:21 128:10,11                                                     rate 25:19,23 26:2       226:13                 146:5,6,7,9 150:14
                                                                    149:9 155:8,11             36:8,19,24,25 37:1
   150:12,14,16,19      prove 167:22           138:6 140:20                                                           26:3,5,9,12,14       really 14:20 16:14       150:25 151:2,9,14
                                                                    160:8 171:10               37:2,11,16,24
   150:24 151:23        proved 236:12          141:2 143:19                                                           75:3 107:14 108:5      28:10 40:25 44:9       164:13 190:21
                                                                    173:18 179:17,18           38:10 39:23 40:7
   152:7 157:13,19      proven 218:14          148:18 161:19                                                          129:17,18              62:1 89:12 107:19    recess 33:7 49:10
                                                                    188:8 196:24               40:10,18 41:3,11
   159:11 164:23        provided 19:19         162:25 170:3,4,5                                                     reached 158:21           108:16 119:25          79:13 108:25
                                                                    203:12,20,20,21            42:10,12,14,17,18
   191:22 194:4           103:15,20,22         171:5 173:8                                                          reaching 141:8           138:18 153:13          140:12 174:2
                                                                    203:21,23 220:2            43:10 44:22 54:21
   216:12,20 223:16       110:9 151:19         181:16 190:19                                                        read 6:6 31:24           154:3 156:18,25        184:5 210:17
                                                                    223:15 230:18,19           55:2,3,4,4,9 56:23
   223:24 224:21          175:17 197:11        196:16,17 199:18                                                       56:10,11 69:17         159:25 164:6         recognize 87:15
                                                                    231:14                     58:4 59:14 60:4,5
   225:9,16 226:6         198:11 216:17        200:15 202:4,16                                                        90:12 97:7 98:24       165:23 194:9
                                                                                               62:22 65:24 66:7

                                                                                 Page 31                                                                                      Page 32
                                 Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                      800-336-4000                                                                                 800-336-4000




[recollection - requested]                                                                  [requested - sale]

 recollection 50:5        84:4 96:25 99:11    relationships          repaid 77:6 97:3          197:11 202:23        result 82:14 83:18       70:12 73:13,17         207:23 208:14
 record 2:15 6:16         118:11 134:17,19      68:22 182:5          repay 24:12,24            236:8 238:15           83:21 98:19            77:15 79:3 80:6        209:9,22 210:20
   7:22 8:6 29:12,18      135:2 149:12        relevant 33:24           25:9 73:12,14         requesting 52:7        resulted 228:10,12       80:16,21,21,25         211:14,19,20
   29:21,24 32:1,4,25     156:9,16 162:20     relieve 155:5          repeat 63:25            require 38:17          results 106:3            81:4,11,11 82:6        213:2,7 214:12
   33:6,8 49:8,11         163:8,12,16 165:2   remainder 150:15       repeating 208:1           231:25               resume 208:7             84:17 85:2,10          215:5 217:7 218:3
   79:12,15 80:2          171:2 175:7           151:1                reported 2:2,11         required 13:9          retained 197:10          86:8 87:23 90:3        218:6,10,18 220:7
   89:2 108:24 109:1      177:13              remained 77:25           238:2                   14:16 28:17 46:2     retired 213:1            90:16 91:1 92:18       220:18,19 222:5
   123:23 124:1,3       refers 98:15 118:7    remember 14:10         reporter 6:5,7 7:7        46:8 51:24 62:21     retract 145:21           93:13,14,19 98:15      222:10,10,16,18
   140:11,14,17,20        118:12 133:20         14:17,18 21:13         7:15 8:15,18 9:6        94:23 192:16         return 238:19            99:11 100:25           227:8 230:15
   141:3,5,15 171:21      151:5 156:5           23:4,22 24:10,16       10:18,24 19:2           226:5                  241:1 242:12           103:21 104:17,19       231:15 232:2,21
   171:25 173:10,20     reflect 104:18          25:1,2,7,16 34:3,7     21:7 80:3,4           requirement            returned 241:5,7,9       105:10,14,18           232:25 233:5
   173:21 174:1         reflected 18:7,13       49:25 52:21,24         114:15 209:4            94:25 110:8 216:5    review 5:19 9:6          109:6 116:8,12         234:2,5
   184:3,6,9 198:3        19:15                 53:22 56:20 61:3       234:2,5 238:6         requires 142:21          20:4 50:19,22          117:14 119:20,25     rights 177:1
   204:10 207:6,7,20    refreshing 59:21        63:3,10 77:11,13     reporter's 4:7            180:6                  134:13 180:2           120:9 124:14         road 2:25 87:23
   209:2,2 210:2,11     refusal 45:20           80:14 88:25 92:22      238:1                 reschedule 233:3       reviewed 5:21,22         125:14,19 126:18       186:22 239:10
   210:14,14,16,18      refuse 180:25           92:25 93:8,8,11,20   reporting 6:13          reserve 33:22            28:17 113:13           127:4,11,18 128:8    roberts 95:23
   233:1,12,12,18       regard 72:6             94:14 95:2,7         repossess 86:5            198:4 203:25           180:16,18 181:2        132:10,12 133:23       205:18,20,22
   234:1,11 238:11      regarding 6:10          110:6,22,23 111:3    represent 87:11         reserved 208:15          216:10,22 232:8        133:23 134:4           206:3,17
   239:2                  35:23 36:5,10,13      111:5,12 112:3,4,7     119:8 120:12          reserving 232:20         232:12                 137:11,13 138:15     rodgers 176:19,20
 recorded 6:4 54:6        36:20 37:14 38:17     112:15 119:5           136:13 179:2          resist 208:24          rhythm 232:18            142:4,16,20,24,25      176:21
   54:9 56:25 67:19       157:14                123:16,21 124:10       217:5,10              resolved 177:5         rid 157:9                143:3,5,6,13 145:5   rogers 122:24,24
   67:20                registration 240:6      129:3 132:3,4        representation          respect 39:23          ridiculous 219:10        146:23 147:1,18      ron 45:1
 records 17:12            241:21                164:17 165:5,8,10      214:5 215:13            64:23 124:17,20      rifle 107:22             148:4 150:7,22       room 29:16,23
   18:17 51:8 96:10     registry 224:14         196:18 198:15,18       218:7,22                125:10 162:6           199:18                 152:18 153:2,21        30:25 32:3 48:8
 reduced 151:17           227:2,4               223:18 233:23        representations           176:13 177:24        right 7:8,9 9:8          153:21,24 156:21       166:20
   188:6,6 191:13       regularly 175:25      remembered               215:19,23 217:6,6       185:11 218:3,10        11:23 12:1 16:6        158:22 159:5,15      route 71:20
 reduction 152:7        regulations 117:21      126:3                  218:17                respectfully             23:10 26:4 29:15       159:17 160:9,11      row 1:8,21 55:5
 reengineer 43:17       reiterate 31:6        remembering            representative 8:2        108:12                 33:10,22 34:17,24      160:14 165:14          80:13 177:7
   43:21                relate 103:3            198:16                 43:10,14              respectively 72:16       39:16 40:8 41:8        166:12 167:3           178:10 225:2,4,13
 refer 72:18 73:4       related 54:20 65:2    remind 224:19          represented 13:25         73:1                   41:18 42:3,8,23        168:4,4 171:16         237:8,21
   118:8 179:20           177:1 178:8         remotely 2:2 6:8         119:7,8,9 122:5,19    respond 107:17           43:5 44:2,8 45:3       173:3 175:11,15      rule 45:8 238:13
   180:22 181:5,9         182:19 197:22         6:14 238:2             136:12                  163:22 164:2           46:23 47:20 48:3       176:15 177:2,15      rules 2:13,14 6:9,9
   202:17                 217:13 222:15       removal 159:4          representing            response 51:20           48:18,25 49:2          177:20,24,25           210:9 231:25
 reference 52:15          223:17,25 224:22    remove 138:24            119:13 122:21           164:1                  53:5,8,17,17 54:3      178:2,5,13,20,23       232:4 242:14
   166:24                 226:6 230:19          158:15,18              131:21                responsibility           55:10 56:9,24          179:6 180:15         run 69:6 71:13,23
 referenced 97:10         239:23              removed 134:12         represents 215:18         122:12                 58:25 59:1,2,6         181:8,21 183:10        95:17 219:6 223:2
   242:5                relates 125:22          134:18 135:23        request 45:23           responsible 159:2        60:23 62:14 63:3       185:25 186:2,5,23    running 197:22
 referred 211:2           178:16 230:9          158:17                 56:23 113:4           rest 79:22,25            63:24 64:6,24          187:1 190:21                   s
 referring 8:11         relating 5:6          removing 162:8           232:11                  127:1 202:22           65:3,19,20 66:7        198:5,6,14 199:7
                                                                                                                                                                  s 2:17 217:11
   28:15 35:13 57:15    relationship 182:8    rep 209:12,13          requested 5:9           restate 21:8 76:25       67:2,8,10,16,16        199:23 201:9,9
                                                                                                                                                                  sale 63:24 188:5
   58:20 59:3 84:1,3                            232:9,13               51:22 80:4 177:6                               68:11,11,21 70:1,7     204:10,12 206:1
                                                                                                                                                                    190:14

                                                                                 Page 33                                                                                      Page 34
                                 Veritext Legal Solutions                                                                     Veritext Legal Solutions
                                      800-336-4000                                                                                 800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 153 of
                                           155
[salt - sent]                                                                             [sent - sir]

 salt 144:16              159:5,7 161:9         142:18 148:5,8      seeing 31:8              143:16 147:23         213:2 214:2          sign 12:23 16:25         163:14,15 166:4
 saltwater 144:14         162:15 163:7          150:8 175:8         seek 142:7               168:22 169:7        shared 78:11             17:6 18:18,22          170:25 186:25
   144:14,16,18,25        164:18 166:2          194:14 203:21       seen 78:8 102:8          186:21,25 188:24      86:25 115:9            19:4 21:18 22:19       194:11 195:3
 san 1:2 2:13,20 3:9      167:16,18,24        seconds 138:2           175:24 176:11          193:16 195:21         186:12                 22:25 53:10 57:2       196:6 216:10
   6:20 35:6 237:2        193:22 195:12       secret 222:20           200:25                 205:22 226:12       sharing 34:18            74:13 75:22 76:15      217:17,17 218:17
   239:5,19               205:2,2 215:14      secretary 56:5,7      sell 15:4,24 16:5,8      241:9,15            she'll 128:11            77:1,10 92:19          236:3 242:17
 saturday 168:3           220:18                117:21                16:11 25:3 58:2      sentence 97:10        sheet 242:10             110:16,25 111:7      signee 214:18
 save 206:19            scam 76:21 77:4       secured 97:5            59:12 69:2,3           100:7 101:4 102:4   shelby 202:12            112:2 129:8          signing 12:7 13:7
 saved 207:19             197:17,22 198:1     see 9:6 11:8,9,14       86:22 132:9,10         103:13,13,19        shell 32:12              147:16,24 148:6        14:4,12 60:22
 saw 121:8 122:13         198:10,17,22,24       12:16 17:15 19:25     183:9 199:3,4,6        105:1,19 106:4,5    ship 230:11,13           149:14 196:21          196:5
   122:13 216:15          199:6,11,11           25:21 29:3 31:4       204:25                 118:12,22 163:5     shooting 107:23          197:5 212:24         similar 8:22 143:1
 saying 15:21 16:4      scams 198:11            31:12 32:13,14      seller 41:7,18         separate 69:7           107:23                 233:25 234:4           175:8
   16:5,6,8 18:7        scan 10:13              34:13,16,20,22        42:22 43:14 65:19      102:12 158:5        short 49:1 202:2         242:6,11             similarly 194:14
   19:14 22:7 23:11     scanning 114:20         38:23 44:10 46:9      69:7 71:19 98:23       169:7 177:22          228:24               signature 4:6 12:4     simple 10:1 14:11
   26:11 27:4 36:1,3    schedule 233:10         46:10,10,12 51:20     99:19,20 101:16      september 2:3,9       shorten 107:16           12:17 38:18 53:15      231:14
   41:11 57:10 59:22    scmed 133:21            51:24 52:1 54:7       102:5,10,12            6:3 59:9 80:24      shorthand 238:6          54:12 55:17 57:3     simpler 196:25
   73:6 82:22,22          194:17 195:4          55:20 65:4,12         103:15,21 104:9        82:9 186:19 235:3   shotgun 107:23           57:9 105:17          simply 41:14
   89:19 92:12 97:19    screen 11:6,8           66:12 78:10 87:21     106:7 196:19,20        238:3 241:3         shoulder 200:5           109:16,19,22           168:8 172:19
   98:2 106:14,18,19      28:21 31:8 32:22      89:9,19 90:20,25      205:9,9,18 206:17    series 1:7,8,19,20    shove 124:15             117:7,11,14,15         181:2,4,4,4
   132:8 149:6            34:11,14,15,18,20     91:4 93:10 96:7       212:14                 11:13 237:7,8,19    show 11:6 33:23          147:18,21 148:2      simultaneously
   153:15 154:3,11        34:23 38:23,25        99:25 104:3,9       seller's 43:11           237:20                45:21 46:8 47:2        187:4 194:15           106:17
   157:23 163:22          44:12 45:2,7,21       116:3,14,18 117:8   selling 190:21         serve 118:24            128:15 129:5           195:3 196:9,14       sincerely 46:7
   164:2 169:23           46:9 47:3 52:4        117:11,19 118:9     send 42:14 50:14       service 205:23          186:9,10 201:9         197:3 235:1 236:1    single 135:25
   170:12 171:4           53:2 65:15 78:6       118:10,13,15,16       50:15 93:14,21       services 143:25         213:3                  238:14,19 240:4      sir 7:23 8:3,4,9 9:4
   172:5,6,25 174:13      78:11 79:2 109:13     124:4,15 128:9,18     94:16,25 129:1       session 9:9           showed 38:24 54:5        241:7,19               11:3,9,14,15 12:2
   175:13 187:15          115:4,8,12,21         133:4,6,12,17         135:22 192:16        set 20:9 117:1          174:9                signatures 150:24        12:4,24 13:3 14:9
   190:11,13,22           119:25 126:2          134:13 135:12       sending 95:9             127:13 174:25       showing 11:3           signed 12:11 24:23       14:9,24 15:19
   203:1 204:6            127:18 128:11         136:22 137:7,17       142:14                 212:2 213:16          12:17 53:1,23          25:9 53:21 54:10       17:9,14 18:9
   207:15 216:8           136:22 186:9          137:21,23 143:19    sense 60:1 81:7        sets 20:5               151:25                 56:18 57:5,8,10,12     19:11 25:21 26:18
   228:19 232:18          200:24 201:3          143:20,22 148:17      168:6,6 215:3        settle 200:13         shown 241:16             57:13,15,24,24         26:25 27:10 28:21
 says 35:22 37:14         213:2 214:1           151:6 156:7,8       sent 11:4 30:23        seventh 226:14        shows 51:4               58:18 59:23 60:6       34:19 36:1 38:21
   44:12,19,25 45:1,8     222:13                158:8,15,16           39:14 61:2 66:23     shame 200:12          shut 219:3               60:12,14,14 64:3       40:15 41:13 43:6
   57:7 90:19 96:21     scroll 12:3 117:4       160:18 162:18,22      69:18,21 70:8,24     shane 3:14            shutting 191:4           67:20 73:9,18          43:12,23 49:16
   98:18 99:8 103:14      117:17 129:5          164:24 167:8,10       70:24,25 92:20       shape 198:24          sic 12:15 71:2           74:3,9 77:16,22        53:7,12,19 54:7,12
   103:24 105:11          213:22 215:8          168:2 171:19          93:4 94:1,14 95:3    share 11:5 52:4       side 7:2 40:5,7,8        78:14 109:25           56:1,10 57:19
   111:15 117:21        scrolling 194:9         186:15 193:22         95:6 98:1 100:5        53:2 65:15 66:6       143:8,11 173:8         111:3 116:20           67:17 70:9 72:6
   118:10 125:25        seal 236:15,15          194:3,7 196:16        101:8 104:25           72:15,25 78:6,11      201:20 214:9           117:2 121:9 129:4      74:21 75:19 76:7
   142:21,22 150:12     second 8:20 29:5        207:3,9,16,21,22      106:23 108:2           109:13 115:8          222:18,24              129:5,13 139:21        78:17 80:14,19
   152:21 153:19          29:18 96:17           213:8,13 214:1,5      114:25 127:14          128:9 142:1         sides 40:3,13 85:8       139:22 147:13,23       81:12,19,25 84:25
   154:4,8,22 157:9       105:11 108:15,15      217:9 224:15,25       135:20,25 138:14       143:15 147:2          201:21                 147:25 155:19,20       85:7,14,25 86:10
   157:11 158:3,25        113:12 117:1,1        227:2                 138:22,23 139:4        176:3 186:9 201:3                            156:19,20,20           86:10 87:15,24

                                                                                Page 35                                                                                    Page 36
                                 Veritext Legal Solutions                                                                  Veritext Legal Solutions
                                      800-336-4000                                                                              800-336-4000




[sir - statement]                                                                         [statement - take]

   89:8 90:21,22          146:13 165:17,20      121:15 138:5        spoke 183:24             171:3 172:14,18     strolle 13:4,7 14:4    subscribed 236:13        178:2 185:15
   93:17 94:9 96:23       203:4                 146:14 161:22       spot 200:16,18           218:2                 14:12 18:20 20:19    successful 202:12        187:10 189:24
   97:7,8,10,21 98:12   situation 43:17         206:22 212:1          202:16 203:5,24      states 1:1 92:2         21:12 23:2,19        successors 1:8           190:16 194:22
   98:16,24,25 99:8       154:2 212:2           215:7 217:1           204:11,15,17           93:7 142:15,17,17     28:15,16 35:17         72:16 73:2 150:15      195:10 196:22
   99:19 103:5,14         223:17              sort 230:18             205:8,11,14            171:16 237:1          37:16,23 38:3,9        237:8                  210:8 211:5 213:6
   104:20 105:7,17      six 15:5,25 16:3,6    sound 214:12            206:21 211:18,21     stating 56:17           49:19,23 50:2,8,9    suffer 228:6             214:19
   107:15 109:4,10        16:7 58:2 59:18     sounded 211:1           211:23 212:3,11      status 223:5            50:12,14,21 51:8     suffered 228:7         surfer 200:6
   109:14,17 111:10       128:15 132:9        sounds 10:25 14:2       228:4,6 229:1        stay 29:14,20 32:1      54:17 63:4,6         sufficiently 200:22    surfing 200:4
   112:12 117:25          191:13 205:21         38:7 74:20 130:7    spots 213:16 221:7       68:16 148:25          66:18 75:22 76:14    sugar 183:16           surgeries 200:5
   118:9,14,16,23         206:12 209:18       south 200:1             221:11 222:6           149:1 162:10,12       76:17 77:1,3,10,12   suggests 57:1          suspend 45:19
   119:1,16 125:1         210:9 227:18          205:12 211:24         227:10,11,22,23        162:12 173:13         78:18,21 88:2        suite 2:25 3:4,9,16      48:24 208:7,11,12
   128:19 129:10,15     sixth 226:14          speak 42:4,6 43:8     spyglass 87:23           207:19 208:5          95:6 103:4 111:11      239:10,14,18         suspended 231:19
   132:11,21 133:12     sleepy 79:19            43:13 81:5 89:4       96:11 112:11,16        231:5,17              111:18,20 112:8        240:7 241:22         suspension 232:1
   134:5 137:17         sliver 120:1            102:24 189:16         116:12 186:22        stenographic 2:11       112:13,17,22         sum 126:1 154:23         232:16,23
   139:15 140:18        slow 17:22              190:5,5 232:19      squint 9:10              6:14                  113:6,18,20 119:5      154:24               suspicions 197:24
   141:24 142:20        small 72:2            speaking 106:16       standard 174:12        step 206:19             119:12,20 120:8      summarize 133:20       swd 4:17 5:6
   147:20 148:3,9,21    smart 5:16 179:23       167:8                 174:13               steve 130:18            120:17,20 121:8      summary 166:25           124:18,20 125:2
   149:15,24 150:1,6    smeberg 2:12,19       speaks 38:18          stands 144:7           sticker 9:21            121:10,14,17,20      sunday 167:18            125:11 126:23
   155:21 156:3,17        5:16 45:1 179:4       80:18 90:22           148:10 229:22        stickers 10:5           121:25 122:10,15     sunset 2:12,20           127:7 130:4,17,19
   156:24 158:7           179:23 239:4          103:17 189:14       start 10:1 11:3        stipulated 32:17        123:1 131:18,24        239:5                  144:12,14 145:11
   160:18 162:8,18      smeberg.com 2:21        217:8 219:17          64:16 80:15 152:1    stipulations 4:3        134:11 135:6,17      superior 229:22          147:7 149:12
   163:6 164:24,25        239:6 242:1         special 4:20 5:1        152:2 224:1          stock 130:15 161:1      135:23 136:11        supports 126:22          156:17 157:14,14
   167:9 169:13         snuck 69:12             20:2,4 87:4,18        229:14                 161:5,16              141:6,22 184:15        127:6 152:13           157:19 159:11
   171:15 173:2,8       solares 202:4           90:20 91:3 110:4    started 23:5 30:9      stomach 76:6            184:21 185:5,16      sure 9:5,7 12:19         222:7,15 223:17
   175:13 177:16,16     sold 65:21 73:13        110:8,13,20 111:2     66:25 138:15         stood 162:24            187:7 195:1,19,25      13:9 16:13 17:16       223:25 224:22
   178:1 181:3,6,17       80:20 81:4,12,18      132:18                155:21 162:1,2       stop 65:15 201:2        196:7,11 197:7         17:16,17,25 30:12      226:7
   181:21 182:14          86:18 182:21        specific 15:20        starting 98:11,17      straight 41:7,17        216:10                 30:12 35:21,21       swds 144:13
   183:1,3 186:24         202:1,5               16:14,15 21:2,9       100:7 103:19           65:18 99:20         strolle's 56:8           39:15 50:4 51:15     swear 6:6 7:10
   187:10 189:7,20      solemnly 7:10           27:15 28:5 84:23      150:23,25              101:16 102:5          114:7                  55:12 57:5,6 58:1      180:12
   189:20 191:9         solutions 3:15          131:14 164:21       starts 101:4 105:2       169:2,3             stuff 208:1 220:10       58:19 61:18,18       switching 230:5,5
   193:24 194:5,8,13      238:20 240:6        specifically 16:22      165:16               strained 127:23         223:8 225:22           62:5,10,12 63:2      sworn 2:8 7:17
   194:15,21 195:2        241:21 242:19         23:10 92:2 131:11   state 2:11 6:11,15     strains 115:18        styled 2:8               64:2 65:15 70:18       238:9
   195:13,22 199:24     somebody 166:20         228:12                97:1 124:21            136:25              subject 129:21           85:21,22 96:19       synergy 64:21
   204:8 214:2,5        son 71:2 91:10        speed 18:11             231:25 233:25        streamline 138:11       134:20 147:8           100:23 106:12          65:2 70:25 121:16
   215:16 216:1         sooner 79:24          spelled 99:25           236:10,19 238:7        209:11                153:3 154:12           112:1,16,25            121:21,24
   217:10 218:18        sorry 8:16 17:21        100:3 139:14        stated 2:15 8:21       street 3:15 240:7       157:25 188:11          113:16,24 120:13               t
   221:23 222:11          19:2 35:11 43:23    spells 99:23            60:16 101:10           241:22                207:14 215:14          133:18 134:8
                                                                                                                                                               tactic 30:10
   223:3,23 229:19        56:1 65:7 78:5      spent 11:18 153:4     statement 97:12        strength 24:14          216:3,7 220:18         135:25 138:16,22
                                                                                                                                                               take 16:2 17:1
   230:10                 80:8 91:17 94:9       192:2 204:17          99:1,16 101:13       strike 42:1 113:19    subjects 227:15          138:22 139:23
                                                                                                                                                                 48:16 49:1,6 79:9
 sit 43:9 88:3 93:20      96:6 99:8 113:19    split 65:22 67:3        102:19 103:17        string 175:1          submitted 238:17         151:24 159:23
                                                                                                                                                                 79:25 89:15 90:2
   127:4 145:24           114:3,15 115:20       149:12                168:9 169:12                                                        163:11 173:14
                                                                                                                                                                 90:11 98:7 106:20

                                                                                Page 37                                                                                    Page 38
                                 Veritext Legal Solutions                                                                  Veritext Legal Solutions
                                      800-336-4000                                                                              800-336-4000
     20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 154 of
                                           155
[take - things]                                                                             [things - tongue]

   107:13 108:13,14       192:14,22 202:7        170:15,23 172:11       232:8,9,22 238:11      204:15 207:25           233:19                184:1,2 185:22      times 151:6
   108:17,21 123:4,9      207:10                 172:19,21 173:1        239:1 242:8            210:24 213:14        thinking 25:13,13        189:4 195:7 204:5      197:16 220:2
   123:10,14 124:3      tea 108:9                174:15,19 175:10     texas 1:1 2:11,13      think 14:15,15            90:14 174:10          206:22 219:4,9,18   timing 100:10
   139:6 140:7          team 141:25              189:5 201:11           2:20 3:1,5,9,16        29:25 43:4 45:13     third 1:16,23            220:1,5,9 227:17    timothy 2:23
   151:21 152:11        tech 207:4               205:24 206:1,2         6:14 7:1,4 18:17       45:14,22 47:19          35:22 98:14 158:9     230:7,13,22            238:23 239:8
   158:10 183:14,18     tee 138:9,9              228:22                 21:25 28:12 56:15      51:9 52:14 53:11        162:15 237:16,23      231:24                 241:10
   183:25 190:8         tees 159:8             terrazas 2:24 7:1        69:15,19 75:7          54:1,8 56:2,3 58:3   thought 71:16,25       time 6:3 11:18        tired 44:9 89:20
   193:14,17 201:16     tell 5:16 25:12          239:9                  106:1 174:11           58:5,21 59:11,18        89:15 145:17          25:12,17 31:8,12       123:3 183:15
   209:20,21 213:23       30:20 69:15 73:5     terrible 130:10          237:1 238:7 239:5      61:15 64:7,17,21        202:6 212:21          33:6,9 45:19           191:7 208:4,5
   231:2 233:22           79:24 84:8 119:25    terrill 1:22 45:17       239:10,14,19           68:4 76:2 84:13      thoughts 25:16           48:12 49:12 58:22      221:20
 taken 2:8 33:11          123:22 126:4           48:19 63:23 64:5       240:8 241:23           90:11 91:25 94:6        231:12                59:15,19 64:1,20    title 116:4 194:2
   79:17 131:3 170:6      128:6 144:2,9          64:11,11,14 67:1     text 96:21 112:5         95:14 101:14         three 12:11 25:13        65:15,17 67:8       titled 11:9 125:24
   192:18 210:21          146:12 167:22          69:25 70:3,5           136:23 175:16          105:16 111:16           27:22 31:11 45:19     69:5 75:24 76:1     today 9:12 28:25
   216:19 239:2,25        169:13 170:10          202:8 237:22         texted 175:20,25         112:15 113:23           63:15,15 116:16       76:12 79:6,10,12       30:21 46:3 79:20
 takes 210:3              179:24 197:6         terrill's 64:21          176:1,6                116:25 122:16           141:6 193:20          79:15 80:2,4 85:6      88:3,17 91:24
 talk 46:16,19,20         200:17 202:15        testified 7:17         texts 176:3              127:5,17,22             209:21 226:10         92:21 100:2 105:9      93:20 124:7 139:8
   48:8 64:16,18          204:14 216:16,18       19:11 49:18 61:10    thank 7:15 11:1          131:12 133:7            230:8                 106:10 108:10,24       140:25 141:17
   70:20 204:12,20        219:21 220:22          62:7 120:7 139:7       25:18 33:2,25          134:14,22 141:5      throckmorton             109:2 123:16,20        145:24 146:13
   222:7 228:3 230:4      227:10,11              186:1                  34:18,19 39:17         147:25 148:20           3:15 240:7 241:22     124:10 137:15          164:7 165:17,21
   230:4                telling 47:21          testify 109:20           47:7,7,13 49:2,3       163:19 164:5,5       throwing 136:18          138:1 140:11,15        185:11 186:12
 talked 11:16 22:5        134:11 149:6           173:18 221:11          52:17 70:16 73:8       171:19,20,25         tied 76:23,24            142:19 162:1           193:16 201:12
   59:17 71:17            211:25 227:16          227:7,15,22            78:25 79:5,5           173:13,14,19         till 57:8,8 58:18        165:5 171:14,14        202:15,25 203:4
   140:20 165:19          231:8                  232:13                 93:15,15,18            174:5 176:6,18,20       76:19 213:11          171:20 174:1,3,14      204:8 207:19
   176:4,10             ten 163:19             testimony 4:13           108:20,22 125:20       176:20 184:10           224:12                174:17 175:20          209:3,5,15 218:21
 talking 9:15 34:2,5    tender 208:22            7:11 8:7 9:4 20:14     140:9 158:12           186:3,12 187:2       tim 6:22 10:18,22        176:4 183:22           219:14 221:15,19
   51:20 58:22 59:4     tense 105:3,7,12         26:17 34:7 37:8        173:3 183:20           188:19 191:5            32:4,7,8 39:9         184:7 185:10           227:15 230:5
   64:8 67:1 70:19        105:15                 40:22 42:11,13         184:1,2 186:5          193:2 196:6             41:11 45:6,6,18       196:23 199:4        today's 6:2 234:10
   78:14 83:24          term 15:1,8,11,17        49:21 69:14 78:22      197:13,15 231:22       198:13,20 199:3,7       47:5 48:2 79:1        202:11 204:1        told 5:22 23:2
   125:23 165:18,22       15:21,23 16:7,16       85:25 88:17 92:4       231:24                 199:10,11 200:4         82:1 93:11 102:17     207:7 208:21           35:18 47:4,16
   167:11 176:16          16:21 17:20 23:6       94:5 95:1,2 97:15    thanks 33:4 79:9         200:14,18,22            104:1 107:20,25       209:2,17,21,23         63:10 64:15 69:11
   206:5 212:14           23:20 82:3 105:15      97:16 100:7            173:24                 201:25 202:16,20        108:22 114:21         210:16,19 211:20       69:12,17 70:19
   228:9 230:10,20        132:7 163:23           104:19 107:4,10      therefor 241:8           202:25 203:10           115:15,20 119:24      212:14,16,20           71:15 94:10 95:23
 tantrum 25:3             164:15 178:20,22       107:14 108:1         thing 50:25 62:15        206:24 207:4,5,6        123:16 124:3,9        215:5 216:23           101:15 136:18,24
 tape 123:24 210:6        179:5                  112:24 119:12          75:8 77:15 93:13       207:20 208:16,18        125:20 126:6,11       217:2 218:16           178:6 180:17
 taxes 225:1,10,24      terms 23:11,14           122:4 135:2            93:21 94:16 95:9       208:25 210:1,2,4        127:24 138:4          219:7 220:13           181:3,18 184:9
 tcleveland 3:2           124:22 134:21          154:11 157:18          135:7 154:10           212:1,1,3 216:22        143:20 145:15         231:23 232:3,5         187:25 196:19
   239:11                 139:18 140:5           165:1,14,15,21         165:23 166:4           219:25 220:6            146:14,21 166:21      234:11 238:21          204:23 223:5
 tcrg 80:21 81:18         150:17 156:11          169:3,8 171:1        things 18:14 46:7        222:19 225:14           167:5 170:9 171:7     239:1 242:15           227:6,12 228:4
   121:15 176:12          157:12 164:3,19        172:12 174:6           46:19 58:9,14          227:18 228:5            171:8,18 173:9      timeframe 242:7       ton 228:7,8
   178:7 190:14,18        168:10,14,17           178:11 184:10,18       83:4 93:10 105:19      231:10,11,11,25         174:9 179:10        timelines 107:1       tongue 61:25
   190:18 191:20          169:5,6,17,20          185:13,20 197:19       125:16 178:21          232:16,17 233:17        180:11 183:17

                                                                                  Page 39                                                                                    Page 40
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000




[top - understanding]                                                                       [understanding - wearing]

 top 12:17 129:10       transactions 18:6      truth 7:12,12,12         53:23 54:4 58:14       72:9 119:19 142:6    veritext.com 3:17      walk 128:11           watching 51:19
   134:11 139:17          102:17               truthfully 103:3         84:2 108:9 134:3       144:24 145:24        veritext.com.          want 11:3 21:9        water 178:9
   148:19 156:10        transcript 232:22      truths 198:15            142:23 152:2           160:6 164:9,14         242:13                22:20 29:17 30:4     way 10:15 16:6
   167:9,18 168:9         238:10,17 241:13     try 18:10 43:20          155:18 162:7           177:17 221:19,20     versa 176:7             30:6 32:7 33:16       39:16 41:8,18
   172:10 195:8           242:5,16               67:23 115:11,21        166:17 175:22        understood             version 134:21          44:2 46:10 47:5       42:23 55:10 63:15
   214:19               transfer 10:24           115:22 133:19          177:22 178:21          113:19 154:18        versus 16:3             61:17,18 62:3,4,10    63:24 64:6,24
 topic 175:15           trap 212:8               137:4 197:20           184:15 185:16          175:12               vice 176:7              68:13,15 93:3         65:3,19,20 66:7
 topics 232:5           traveling 20:22          200:12 206:17          186:12 188:6         united 1:1 93:7        video 2:1,5 45:24       104:4,5 113:16,17     67:2 68:11 69:2
 total 188:2,11           21:1,1                 209:11 213:16,17       190:15,24 199:13       237:1                  46:13 51:24           120:4 123:4,24        70:12 73:13,14
   191:12 209:8         trial 233:6,6,12,12      222:1 224:19           200:5 202:1          university 69:21         207:21,21             128:14,22 134:4       80:21 81:11,11
   225:16,23 226:17     tricks 32:19             232:16                 207:19 208:15        unreasonable           videographer 3:14       136:19 137:4,10       103:21 132:10
   226:18               tried 69:6 199:2       trying 13:13 14:21       209:10 213:9           31:18 210:4,9          6:1 33:5,8 49:4,7     137:10 138:10,12      138:10 143:3
 touch 64:4 136:14        199:10 200:13          16:13 32:18,19         224:5,24 230:24      untrue 217:16            49:11 79:11,14        138:16 140:1          150:10 153:23
   193:6 221:14           223:8                  36:1 37:7 45:5         231:2,9 232:22       upsets 199:21            108:23 109:1          145:17 146:16         156:15 160:19
 tough 193:5 201:6      trips 176:8 200:8        49:9 62:2 64:16      tx 242:13              urging 233:2             140:10,13 173:25      155:22 159:25         166:10,10 167:22
   202:16 203:5,23      trouble 68:25            69:19 70:6,10,11     type 143:7             use 8:21 18:10           174:3 184:3,6         162:10,10,13          168:6 169:9,25
   204:11,15,17           174:10 198:15          70:11 83:6 90:13     typed 88:22 111:7        35:20 146:15,18        209:14 210:15,18      173:16 183:25         170:1,18,19 172:3
   205:8,11,14          trucking 130:19          93:8,10,10 94:8        111:11                 222:21,22 232:4        234:7,9               186:1 190:16          176:15 177:2,15
   206:20 211:18,21     trucks 145:3             107:20 111:15                  u              236:8                view 32:20 36:18        194:10 198:16         177:20,24,25
   211:23 212:3,11      true 17:16 41:6,8        119:5 121:11                                usually 88:22            40:22 212:4           200:12 203:11,16      178:2,5,13,17,20
                                                                      ultimately 86:7
   212:24,24 213:16       41:16 56:19 64:25      125:17,17 131:22                              111:10               viewed 28:9,14          203:23 204:13         178:23 179:6
                                                                        113:14
   221:7,11 222:6         64:25 112:10           138:23 140:22                               uvalde 1:7,20            34:6 35:1             208:5,8 210:12,23     181:8,21,24
                                                                      uncertain 184:22
   227:10,11,22,23        141:21 175:1           145:20,20 162:9                               11:14 67:10          viz 2:24                219:2 220:20          183:10 190:21
                                                                      understand 7:24
   228:4,6 229:1          180:13 189:17          162:25,25 167:5,6                             193:11 237:7,20      void 153:10             221:14,14 222:4,7     199:5 201:5,13
                                                                        8:3 30:12 37:3,5
 tour 72:2                215:20,25 217:10       171:23 172:2,2                                       v             vol 242:4               223:22 224:20         207:15 211:14,19
                                                                        37:21 38:15 42:8
 tournaments              218:2,9,23 236:1       173:4 180:11                                                       volt 61:5               227:7,19 230:16       213:11 218:3,6,10
                                                                        47:5 56:24 58:13     v 1:11,18 237:11
   199:19                 238:11                 184:17 185:6,8                                                     volume 2:2 10:19        230:17,17 231:22      228:16
                                                                        62:1 74:1 94:8         237:18 242:3
 town 69:11,12          trust 47:12 50:10        193:2 204:8,22                                                       10:20 235:2 238:3     234:3                we've 21:6 33:11
                                                                        101:11 104:16        vacuum 145:2
   228:24,25              52:5,8 53:4,19,21      206:18 219:1,4                                                       241:3                wanted 7:23 8:7        36:9 48:3,10
                                                                        110:18 113:16        valid 149:23
 track 49:9 140:22        54:15,20 55:1,8        220:3 224:25                                                       vote 21:15 28:5         8:21,25 43:16         66:22 78:8,13
                                                                        120:25 158:4,20      value 160:18
 tracy 55:21,24           58:14 59:24 60:8     tuesday 206:2                                                          92:19 98:6,9          47:17 60:5 68:2       79:17 141:17,20
                                                                        163:4 164:15         variety 62:2
 transaction 17:1         60:13 61:1,4,21      tune 16:9 42:11                                                        130:25 131:3,6        121:2 135:19          141:20 156:23
                                                                        165:20 171:22        vehicle 86:22
   19:4 24:20 40:3        62:6,24 63:1,8       turn 51:24 53:3,18                                                             w             136:20 141:2          166:8 167:11
                                                                        172:2 173:18         verbal 17:10,19
   40:13 64:5 74:18       64:3 67:20 73:10       96:17 98:21 99:17                                                                          148:25 149:6,11       206:25 207:19,24
                                                                        175:5 177:5,14         18:2,13,15 19:13     w 2:12,20 239:5
   85:8 98:20,23          73:17,23 74:2,8,14     109:13 126:12                                                                              154:1 162:11,12       209:2,11 220:10
                                                                        179:14 189:6           19:14 22:5 71:1      wait 46:25,25,25
   99:18 100:15           75:12,18,23 76:15    turned 109:12                                                                                168:23 184:10         220:13 225:22
                                                                        198:7 199:22         verify 30:1 242:8        179:15 203:18,18
   101:8,20 102:14        77:1,10,15,21 78:4     177:7                                                                                      202:8 223:5           231:1
                                                                        214:20 216:17        veritext 3:15            225:7
   102:22 103:21          78:13 114:18         twister 61:25                                                                               wanting 28:10         weak 52:25 183:15
                                                                        217:5 222:9,17         238:19 240:6,6       waited 63:5
   106:12 119:14          121:8                two 7:21 9:18                                                                                35:6 104:7           wear 122:13
                                                                        231:20 233:8           241:21,21 242:12     waiting 206:14
   130:3,7,8            trustee 146:3,5,8        18:14 32:16,16                                                                            wants 46:11           wearing 120:20
                                                                      understanding            242:19               waived 110:11,15
                          146:10                 33:19 48:11,11                                                                             208:10,12             121:10 219:4,16
                                                                        41:1 54:19 55:2,7

                                                                                  Page 41                                                                                    Page 42
                                  Veritext Legal Solutions                                                                    Veritext Legal Solutions
                                       800-336-4000                                                                                800-336-4000
    20-05027-rbk Doc#251-1 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit A Pg 155 of
                                          155
[wednesday - written]                                                                 [wrong - zoom]

 wednesday 206:3        wipes 153:1            228:1              101:3 108:1 109:3   wrong 8:13 99:10      year 15:1,5,6,7,11
 week 106:12            wire 42:25 100:13     wore 113:23         110:25 114:12,14      145:7 167:13          15:17,21,23 16:2
 weekend 205:17         wired 41:17 42:21     work 70:6 112:18    115:25 117:3,8,19     171:6 198:13          16:16,21 17:20
 weekly 71:7             65:18 99:19           112:20 113:7,18    120:3 122:6,19      wrote 9:18              23:6,20 26:9
 weeks 67:19             101:16 102:19,20      113:21 114:9,11    123:2 124:17                 y              59:14,15 80:16
 weird 138:19            105:16,24             114:12,13,17       126:13 128:15                               132:6 176:23
                                                                                      y'all 13:17,20
 welcome 49:13          wish 79:23 111:1       138:23 187:9       129:22 132:7,22                           years 5:17 25:14
                                                                                        30:11 92:1 120:11
 wells 145:1             200:9                 205:4,10 219:24    134:2 136:12,21                             63:15 93:9 179:25
                                                                                        120:11 141:1
 went 8:6 9:11          withdrew 161:11       worked 119:5        138:13 139:9,18                             182:16 219:5
                                                                                        184:18 227:3
  23:13 25:2 41:7       witness 2:6 6:6 7:8   working 51:11       140:3,17,23                               yellow 115:15,15
                                                                                      y'all's 158:21
  66:12 69:6 71:2        7:14 8:17,19 30:2     67:7 68:18 69:25   141:14,18 142:5                             115:18 127:21
                                                                                      yeah 30:17 31:19
  72:1 79:3 99:24        39:7,11 45:8,13       70:1,2 107:1       143:22 145:23                               136:23 143:19
                                                                                        32:23 48:23 51:7
  101:20 102:5           52:7,17 68:13         146:20 202:19      147:4,14 154:4                            yesterday 8:8 9:3
                                                                                        51:12 52:1 54:8
  143:19 159:10          75:24 76:1,4,8,13     223:19             155:8 156:6 159:1                           9:7,11 11:16,19,22
                                                                                        54:11,13 57:18
  173:20 183:8           89:18 90:5,7         works 55:12         163:13 169:4                                17:9,11 28:22
                                                                                        58:15,15 62:13,18
  190:9,12,14,22         106:16 108:18        world 48:12         170:10,20 172:4                             29:9 30:11,22
                                                                                        65:10 68:23 79:8
  191:1,1,11,18          115:13 123:5,8,11    worn 221:9,9        172:10 174:8,20                             31:2 33:17 45:11
                                                                                        79:9 80:18 88:18
  202:8 205:17           123:15,20 124:9      worry 90:6          175:16 176:11                               46:3 47:3,6 49:19
                                                                                        90:1 91:5,5 99:13
  206:16 211:24          127:19 141:15        worth 3:16 71:3     179:13,17,22                                52:4,24 68:22
                                                                                        111:22 115:9
  216:22 221:13          146:19,25 154:7       240:8 241:23       180:15 182:6                                80:4 96:13 124:18
                                                                                        116:21 119:21
  226:11                 161:1,5 167:4        wrap 76:11 208:25   183:13 184:8                                127:23 136:10,22
                                                                                        124:5 126:4,7
 west 3:4 200:7          180:10 183:21        wright 1:21 2:1,5   186:7,16 192:8,11                           139:10 142:24
                                                                                        128:10 129:12
  239:14                 184:1 186:3           3:7,13 4:4,18,18   193:7,14,18,20,22                           143:1 183:22
                                                                                        133:7 134:6 136:8
 western 1:1 237:1       204:13 207:20,22      5:15,21 6:2,20,21  196:20 197:16                               209:6,16 223:12
                                                                                        136:25 137:1,3
 wgermany 3:10           208:9 218:20          7:11,16,20 8:6     198:8 199:12                                232:8,18
                                                                                        138:3,8,22 139:24
  239:20                 219:10,13,16,21       9:13 10:2 11:1,6   200:14 207:18                             yesterday's 8:1
                                                                                        141:4 145:22
 whatsoever              220:7 221:6           12:15 14:1 21:6    208:10 210:7,20                             52:6
                                                                                        154:21 158:17
  143:11                 230:12 231:2          29:14 30:1,20      213:7 221:2,20,22                                   z
                                                                                        165:25 166:17,19
 wife 40:19 50:3         238:9,12,18,18        31:5 33:10 34:1    222:23 224:19
                                                                                        167:13 169:14       zero 100:18,19
  88:2 111:12 133:7      242:5,7,9,11,15       39:21 43:18 44:1   226:5 227:6,21
                                                                                        173:11 174:23         151:19
  141:18 184:13         wonder 138:1           44:13,21 45:3,16   228:1 231:5,22
                                                                                        176:22 183:20,20    zone 171:14,14
 william 3:8 32:8       wondering 165:13       46:24 48:15,18,20  232:16 234:10
                                                                                        184:23 187:2          174:17 178:13
  39:7,12 47:1,8        word 8:13 50:22        49:13 52:21 53:21  235:2 236:1,6,12
                                                                                        195:5,8 198:6       zones 174:14
  48:5 89:19 107:7       105:6 177:12          56:14 59:22 63:22  237:21 238:2,9
                                                                                        199:2,16 201:6      zoom 2:19,23,24
  219:25 231:12          197:17 198:13,14      64:4 65:16 70:17   239:16 241:2
                                                                                        204:9 207:3           3:3,8,12,13,13,14
  233:19 238:24          199:7,7 200:15        71:11 73:9 77:14   242:4
                                                                                        209:17,19 210:13      6:5,25 7:6 29:1
  239:17                words 40:24,24         78:7 79:17 80:7   wright's 221:4
                                                                                        219:1 220:19          44:12,16,20,25
 willing 221:10          102:24 144:2,5,10     82:6 84:11,20      232:8
                                                                                        224:3,16 225:18       46:6 207:5
 wind 119:19             180:14 201:12,14      87:2,9 88:10 89:3 write 10:8
                                                                                        225:21 229:18
 winded 107:16           201:22 202:15         89:22 93:4 95:24  written 106:5
                                                                                        231:13 233:23
                         203:4 204:14          96:3 97:2,3 98:4   125:1 181:24

                                                                            Page 43                                                              Page 44
                                 Veritext Legal Solutions                                                             Veritext Legal Solutions
                                      800-336-4000                                                                         800-336-4000



       


                                                                                                       VERITEXT LEGAL SOLUTIONS
                                                                                             COMPANY CERTIFICATE AND DISCLOSURE STATEMENT
                        )HGHUDO5XOHVRI&LYLO3URFHGXUH
                                                                                        Veritext Legal Solutions represents that the
                                         5XOH                                        foregoing transcript is a true, correct and complete
                                                                                        transcript of the colloquies, questions and answers
                                                                                        as submitted by the court reporter. Veritext Legal
           H 5HYLHZ%\WKH:LWQHVV&KDQJHV                                           Solutions further represents that the attached
                                                                                        exhibits, if any, are true, correct and complete
            5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH                          documents as submitted by the court reporter and/or
                                                                                        attorneys in relation to this deposition and that
       GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV                                    the documents were processed in accordance with
                                                                                        our litigation support and production standards.
       FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

       DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH                                    Veritext Legal Solutions is committed to maintaining
                                                                                        the confidentiality of client and witness information,
       WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK                                   in accordance with the regulations promulgated under
                                                                                        the Health Insurance Portability and Accountability
           $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG                                Act (HIPAA), as amended with respect to protected
                                                                                        health information and the Gramm-Leach-Bliley Act, as
           % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR                            amended, with respect to Personally Identifiable
       VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH                                    Information (PII). Physical transcripts and exhibits
                                                                                        are managed under strict facility and personnel access
       UHDVRQVIRUPDNLQJWKHP                                                         controls. Electronic files of documents are stored
                                                                                        in encrypted form and are transmitted in an encrypted
            &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH                          fashion to authenticated parties who are permitted to
                                                                                        access the material. Our data is hosted in a Tier 4
       7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG                             SSAE 16 certified facility.
       E\5XOH I           ZKHWKHUDUHYLHZZDVUHTXHVWHG
                                                                                        Veritext Legal Solutions complies with all federal and
       DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW                                State regulations with respect to the provision of
                                                                                        court reporting services, and maintains its neutrality
       PDNHVGXULQJWKHGD\SHULRG                                                  and independence regardless of relationship or the
                                                                                        financial outcome of any litigation. Veritext requires
                                                                                        adherence to the foregoing professional and ethical
                                                                                        standards from all of its subcontractors in their
                                                                                        independent contractor agreements.
       ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6
                                                                                        Inquiries about Veritext Legal Solutions'
       $5(3529,'(')25,1)250$7,21$/385326(621/<                                  confidentiality and security policies and practices
                                                                                        should be directed to Veritext's Client Services
       7+($%29(58/(6$5(&855(17$62)$35,/                                      Associates indicated on the cover of this document or
                                                                                        at www.veritext.com.
       3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

       2)&,9,/352&('85()258372'$7(,1)250$7,21
